Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1 of 3743




                          WASHSTATEB002675
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2 of 3743




                          WASHSTATEB002676
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3 of 3743




                          WASHSTATEB002677
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 4 of 3743




                          WASHSTATEB002678
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 5 of 3743




                          WASHSTATEB002679
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 6 of 3743




                          WASHSTATEB002680
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 7 of 3743




                          WASHSTATEB002681
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 8 of 3743




                          WASHSTATEB002682
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 9 of 3743




                          WASHSTATEB002683
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 10 of 3743




                           WASHSTATEB002684
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 11 of 3743




                           WASHSTATEB002685
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 12 of 3743




                           WASHSTATEB002686
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 13 of 3743




                           WASHSTATEB002687
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 14 of 3743




                           WASHSTATEB002688
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 15 of 3743




                           WASHSTATEB002689
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 16 of 3743




                           WASHSTATEB002690
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 17 of 3743




                           WASHSTATEB002691
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 18 of 3743




                           WASHSTATEB002692
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 19 of 3743




                           WASHSTATEB002693
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 20 of 3743




                           WASHSTATEB002694
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 21 of 3743




                           WASHSTATEB002695
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 22 of 3743




                           WASHSTATEB002696
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 23 of 3743




                           WASHSTATEB002697
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 24 of 3743




                           WASHSTATEB002698
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 25 of 3743




                           WASHSTATEB002699
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 26 of 3743




                           WASHSTATEB002700
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 27 of 3743




                           WASHSTATEB002701
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 28 of 3743




                           WASHSTATEB002702
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 29 of 3743




                           WASHSTATEB002703
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 30 of 3743




                           WASHSTATEB002704
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 31 of 3743




                           WASHSTATEB002705
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 32 of 3743




                           WASHSTATEB002706
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 33 of 3743




                           WASHSTATEB002707
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 34 of 3743




                           WASHSTATEB002708
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 35 of 3743




                           WASHSTATEB002709
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 36 of 3743




                           WASHSTATEB002710
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 37 of 3743




                           WASHSTATEB002711
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 38 of 3743




                           WASHSTATEB002712
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 39 of 3743




                           WASHSTATEB002713
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 40 of 3743




                           WASHSTATEB002714
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 41 of 3743




                           WASHSTATEB002715
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 42 of 3743




                           WASHSTATEB002716
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 43 of 3743




                           WASHSTATEB002717
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 44 of 3743




                           WASHSTATEB002718
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 45 of 3743




                           WASHSTATEB002719
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 46 of 3743




                           WASHSTATEB002720
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 47 of 3743




                           WASHSTATEB002721
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 48 of 3743




                           WASHSTATEB002722
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 49 of 3743




                           WASHSTATEB002723
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 50 of 3743




                           WASHSTATEB002724
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 51 of 3743




                           WASHSTATEB002725
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 52 of 3743




                           WASHSTATEB002726
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 53 of 3743




                           WASHSTATEB002727
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 54 of 3743




                           WASHSTATEB002728
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 55 of 3743




                           WASHSTATEB002729
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 56 of 3743




                           WASHSTATEB002730
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 57 of 3743




                           WASHSTATEB002731
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 58 of 3743




                           WASHSTATEB002732
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 59 of 3743




                           WASHSTATEB002733
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 60 of 3743




                           WASHSTATEB002734
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 61 of 3743




                           WASHSTATEB002735
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 62 of 3743




                           WASHSTATEB002736
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 63 of 3743




                           WASHSTATEB002737
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 64 of 3743




                           WASHSTATEB002738
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 65 of 3743




                           WASHSTATEB002739
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 66 of 3743




                           WASHSTATEB002740
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 67 of 3743




                           WASHSTATEB002741
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 68 of 3743




                           WASHSTATEB002742
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 69 of 3743




                           WASHSTATEB002743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 70 of 3743




                           WASHSTATEB002744
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 71 of 3743




                           WASHSTATEB002745
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 72 of 3743




                           WASHSTATEB002746
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 73 of 3743




                           WASHSTATEB002747
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 74 of 3743




                           WASHSTATEB002748
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 75 of 3743




                           WASHSTATEB002749
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 76 of 3743




                           WASHSTATEB002750
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 77 of 3743




                           WASHSTATEB002751
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 78 of 3743




                           WASHSTATEB002752
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 79 of 3743




                           WASHSTATEB002753
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 80 of 3743




                           WASHSTATEB002754
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 81 of 3743




                           WASHSTATEB002755
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 82 of 3743




                           WASHSTATEB002756
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 83 of 3743




                           WASHSTATEB002757
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 84 of 3743




                           WASHSTATEB002758
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 85 of 3743




                           WASHSTATEB002759
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 86 of 3743




                           WASHSTATEB002760
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 87 of 3743




                           WASHSTATEB002761
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 88 of 3743




                           WASHSTATEB002762
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 89 of 3743




                           WASHSTATEB002763
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 90 of 3743




                           WASHSTATEB002764
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 91 of 3743




                           WASHSTATEB002765
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 92 of 3743




                           WASHSTATEB002766
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 93 of 3743




                           WASHSTATEB002767
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 94 of 3743




                           WASHSTATEB002768
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 95 of 3743




                           WASHSTATEB002769
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 96 of 3743




                           WASHSTATEB002770
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 97 of 3743




                           WASHSTATEB002771
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 98 of 3743




                           WASHSTATEB002772
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 99 of 3743




                           WASHSTATEB002773
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 100 of 3743




                           WASHSTATEB002774
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 101 of 3743




                           WASHSTATEB002775
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 102 of 3743




                           WASHSTATEB002776
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 103 of 3743




                           WASHSTATEB002777
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 104 of 3743




                           WASHSTATEB002778
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 105 of 3743




                           WASHSTATEB002779
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 106 of 3743




                           WASHSTATEB002780
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 107 of 3743




                           WASHSTATEB002781
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 108 of 3743




                           WASHSTATEB002782
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 109 of 3743




                           WASHSTATEB002783
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 110 of 3743




                           WASHSTATEB002784
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 111 of 3743




                           WASHSTATEB002785
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 112 of 3743




                           WASHSTATEB002786
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 113 of 3743




                           WASHSTATEB002787
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 114 of 3743




                           WASHSTATEB002788
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 115 of 3743




                           WASHSTATEB002789
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 116 of 3743




                           WASHSTATEB002790
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 117 of 3743




                           WASHSTATEB002791
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 118 of 3743




                           WASHSTATEB002792
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 119 of 3743




                           WASHSTATEB002793
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 120 of 3743




                           WASHSTATEB002794
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 121 of 3743




                           WASHSTATEB002795
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 122 of 3743




                           WASHSTATEB002796
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 123 of 3743




                           WASHSTATEB002797
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 124 of 3743




                           WASHSTATEB002798
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 125 of 3743




                           WASHSTATEB002799
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 126 of 3743




                           WASHSTATEB002800
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 127 of 3743




                           WASHSTATEB002801
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 128 of 3743




                           WASHSTATEB002802
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 129 of 3743




                           WASHSTATEB002803
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 130 of 3743




                           WASHSTATEB002804
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 131 of 3743




                           WASHSTATEB002805
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 132 of 3743




                           WASHSTATEB002806
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 133 of 3743




                           WASHSTATEB002807
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 134 of 3743




                           WASHSTATEB002808
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 135 of 3743




                           WASHSTATEB002809
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 136 of 3743




                           WASHSTATEB002810
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 137 of 3743




                           WASHSTATEB002811
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 138 of 3743




                           WASHSTATEB002812
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 139 of 3743




                           WASHSTATEB002813
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 140 of 3743




                           WASHSTATEB002814
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 141 of 3743




                           WASHSTATEB002815
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 142 of 3743




                           WASHSTATEB002816
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 143 of 3743




                           WASHSTATEB002817
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 144 of 3743




                           WASHSTATEB002818
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 145 of 3743




                           WASHSTATEB002819
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 146 of 3743




                           WASHSTATEB002820
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 147 of 3743




                           WASHSTATEB002821
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 148 of 3743




                           WASHSTATEB002822
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 149 of 3743




                           WASHSTATEB002823
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 150 of 3743




                           WASHSTATEB002824
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 151 of 3743




                           WASHSTATEB002825
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 152 of 3743




                           WASHSTATEB002826
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 153 of 3743




                           WASHSTATEB002827
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 154 of 3743




                           WASHSTATEB002828
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 155 of 3743




                           WASHSTATEB002829
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 156 of 3743




                           WASHSTATEB002830
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 157 of 3743




                           WASHSTATEB002831
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 158 of 3743




                           WASHSTATEB002832
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 159 of 3743




                           WASHSTATEB002833
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 160 of 3743




                           WASHSTATEB002834
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 161 of 3743




                           WASHSTATEB002835
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 162 of 3743




                           WASHSTATEB002836
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 163 of 3743




                           WASHSTATEB002837
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 164 of 3743




                           WASHSTATEB002838
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 165 of 3743




                           WASHSTATEB002839
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 166 of 3743




                           WASHSTATEB002840
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 167 of 3743




                           WASHSTATEB002841
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 168 of 3743




                           WASHSTATEB002842
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 169 of 3743




                           WASHSTATEB002843
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 170 of 3743




                           WASHSTATEB002844
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 171 of 3743




                           WASHSTATEB002845
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 172 of 3743




                           WASHSTATEB002846
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 173 of 3743




                           WASHSTATEB002847
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 174 of 3743




                           WASHSTATEB002848
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 175 of 3743




                           WASHSTATEB002849
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 176 of 3743




                           WASHSTATEB002850
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 177 of 3743




                           WASHSTATEB002851
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 178 of 3743




                           WASHSTATEB002852
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 179 of 3743




                           WASHSTATEB002853
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 180 of 3743




                           WASHSTATEB002854
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 181 of 3743




                           WASHSTATEB002855
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 182 of 3743




                           WASHSTATEB002856
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 183 of 3743




                           WASHSTATEB002857
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 184 of 3743




                           WASHSTATEB002858
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 185 of 3743




                           WASHSTATEB002859
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 186 of 3743




                           WASHSTATEB002860
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 187 of 3743




                           WASHSTATEB002861
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 188 of 3743




                           WASHSTATEB002862
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 189 of 3743




                           WASHSTATEB002863
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 190 of 3743




                           WASHSTATEB002864
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 191 of 3743




                           WASHSTATEB002865
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 192 of 3743




                           WASHSTATEB002866
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 193 of 3743




                           WASHSTATEB002867
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 194 of 3743




                           WASHSTATEB002868
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 195 of 3743




                           WASHSTATEB002869
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 196 of 3743




                           WASHSTATEB002870
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 197 of 3743




                           WASHSTATEB002871
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 198 of 3743




                           WASHSTATEB002872
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 199 of 3743




                           WASHSTATEB002873
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 200 of 3743




                           WASHSTATEB002874
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 201 of 3743




                           WASHSTATEB002875
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 202 of 3743




                           WASHSTATEB002876
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 203 of 3743




                           WASHSTATEB002877
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 204 of 3743




                           WASHSTATEB002878
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 205 of 3743




                           WASHSTATEB002879
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 206 of 3743




                           WASHSTATEB002880
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 207 of 3743




                           WASHSTATEB002881
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 208 of 3743




                           WASHSTATEB002882
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 209 of 3743




                           WASHSTATEB002883
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 210 of 3743




                           WASHSTATEB002884
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 211 of 3743




                           WASHSTATEB002885
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 212 of 3743




                           WASHSTATEB002886
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 213 of 3743




                           WASHSTATEB002887
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 214 of 3743




                           WASHSTATEB002888
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 215 of 3743




                           WASHSTATEB002889
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 216 of 3743




                           WASHSTATEB002890
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 217 of 3743




                           WASHSTATEB002891
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 218 of 3743




                           WASHSTATEB002892
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 219 of 3743




                           WASHSTATEB002893
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 220 of 3743




                           WASHSTATEB002894
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 221 of 3743




                           WASHSTATEB002895
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 222 of 3743




                           WASHSTATEB002896
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 223 of 3743




                           WASHSTATEB002897
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 224 of 3743




                           WASHSTATEB002898
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 225 of 3743




                           WASHSTATEB002899
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 226 of 3743




                           WASHSTATEB002900
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 227 of 3743




                           WASHSTATEB002901
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 228 of 3743




                           WASHSTATEB002902
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 229 of 3743




                           WASHSTATEB002903
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 230 of 3743




                           WASHSTATEB002904
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 231 of 3743




                           WASHSTATEB002905
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 232 of 3743




                           WASHSTATEB002906
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 233 of 3743




                           WASHSTATEB002907
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 234 of 3743




                           WASHSTATEB002908
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 235 of 3743




                           WASHSTATEB002909
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 236 of 3743




                           WASHSTATEB002910
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 237 of 3743




                           WASHSTATEB002911
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 238 of 3743




                           WASHSTATEB002912
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 239 of 3743




                           WASHSTATEB002913
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 240 of 3743




                           WASHSTATEB002914
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 241 of 3743




                           WASHSTATEB002915
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 242 of 3743




                           WASHSTATEB002916
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 243 of 3743




                           WASHSTATEB002917
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 244 of 3743




                           WASHSTATEB002918
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 245 of 3743




                           WASHSTATEB002919
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 246 of 3743




                           WASHSTATEB002920
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 247 of 3743




                           WASHSTATEB002921
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 248 of 3743




                           WASHSTATEB002922
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 249 of 3743




                           WASHSTATEB002923
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 250 of 3743




                           WASHSTATEB002924
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 251 of 3743




                           WASHSTATEB002925
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 252 of 3743




                           WASHSTATEB002926
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 253 of 3743




                           WASHSTATEB002927
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 254 of 3743




                           WASHSTATEB002928
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 255 of 3743




                           WASHSTATEB002929
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 256 of 3743




                           WASHSTATEB002930
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 257 of 3743




                           WASHSTATEB002931
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 258 of 3743




                           WASHSTATEB002932
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 259 of 3743




                           WASHSTATEB002933
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 260 of 3743




                           WASHSTATEB002934
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 261 of 3743




                           WASHSTATEB002935
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 262 of 3743




                           WASHSTATEB002936
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 263 of 3743




                           WASHSTATEB002937
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 264 of 3743




                           WASHSTATEB002938
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 265 of 3743




                           WASHSTATEB002939
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 266 of 3743




                           WASHSTATEB002940
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 267 of 3743




                           WASHSTATEB002941
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 268 of 3743




                           WASHSTATEB002942
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 269 of 3743




                           WASHSTATEB002943
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 270 of 3743




                           WASHSTATEB002944
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 271 of 3743




                           WASHSTATEB002945
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 272 of 3743




                           WASHSTATEB002946
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 273 of 3743




                           WASHSTATEB002947
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 274 of 3743




                           WASHSTATEB002948
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 275 of 3743




                           WASHSTATEB002949
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 276 of 3743




                           WASHSTATEB002950
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 277 of 3743




                           WASHSTATEB002951
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 278 of 3743




                           WASHSTATEB002952
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 279 of 3743




                           WASHSTATEB002953
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 280 of 3743




                           WASHSTATEB002954
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 281 of 3743




                           WASHSTATEB002955
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 282 of 3743




                           WASHSTATEB002956
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 283 of 3743




                           WASHSTATEB002957
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 284 of 3743




                           WASHSTATEB002958
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 285 of 3743




                           WASHSTATEB002959
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 286 of 3743




                           WASHSTATEB002960
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 287 of 3743




                           WASHSTATEB002961
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 288 of 3743




                           WASHSTATEB002962
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 289 of 3743




                           WASHSTATEB002963
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 290 of 3743




                           WASHSTATEB002964
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 291 of 3743




                           WASHSTATEB002965
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 292 of 3743




                           WASHSTATEB002966
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 293 of 3743




                           WASHSTATEB002967
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 294 of 3743




                           WASHSTATEB002968
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 295 of 3743




                           WASHSTATEB002969
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 296 of 3743




                           WASHSTATEB002970
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 297 of 3743




                           WASHSTATEB002971
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 298 of 3743




                           WASHSTATEB002972
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 299 of 3743




                           WASHSTATEB002973
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 300 of 3743




                           WASHSTATEB002974
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 301 of 3743




                           WASHSTATEB002975
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 302 of 3743




                           WASHSTATEB002976
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 303 of 3743




                           WASHSTATEB002977
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 304 of 3743




                           WASHSTATEB002978
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 305 of 3743




                           WASHSTATEB002979
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 306 of 3743




                           WASHSTATEB002980
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 307 of 3743




                           WASHSTATEB002981
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 308 of 3743




                           WASHSTATEB002982
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 309 of 3743




                           WASHSTATEB002983
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 310 of 3743




                           WASHSTATEB002984
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 311 of 3743




                           WASHSTATEB002985
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 312 of 3743




                           WASHSTATEB002986
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 313 of 3743




                           WASHSTATEB002987
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 314 of 3743




                           WASHSTATEB002988
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 315 of 3743




                           WASHSTATEB002989
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 316 of 3743




                           WASHSTATEB002990
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 317 of 3743




                           WASHSTATEB002991
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 318 of 3743




                           WASHSTATEB002992
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 319 of 3743




                           WASHSTATEB002993
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 320 of 3743




                           WASHSTATEB002994
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 321 of 3743




                           WASHSTATEB002995
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 322 of 3743




                           WASHSTATEB002996
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 323 of 3743




                           WASHSTATEB002997
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 324 of 3743




                           WASHSTATEB002998
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 325 of 3743




                           WASHSTATEB002999
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 326 of 3743




                           WASHSTATEB003000
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 327 of 3743




                           WASHSTATEB003001
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 328 of 3743




                           WASHSTATEB003002
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 329 of 3743




                           WASHSTATEB003003
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 330 of 3743




                           WASHSTATEB003004
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 331 of 3743




                           WASHSTATEB003005
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 332 of 3743




                           WASHSTATEB003006
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 333 of 3743




                           WASHSTATEB003007
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 334 of 3743




                           WASHSTATEB003008
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 335 of 3743




                           WASHSTATEB003009
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 336 of 3743




                           WASHSTATEB003010
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 337 of 3743




                           WASHSTATEB003011
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 338 of 3743




                           WASHSTATEB003012
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 339 of 3743




                           WASHSTATEB003013
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 340 of 3743




                           WASHSTATEB003014
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 341 of 3743




                           WASHSTATEB003015
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 342 of 3743




                           WASHSTATEB003016
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 343 of 3743




                           WASHSTATEB003017
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 344 of 3743




                           WASHSTATEB003018
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 345 of 3743




                           WASHSTATEB003019
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 346 of 3743




                           WASHSTATEB003020
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 347 of 3743




                           WASHSTATEB003021
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 348 of 3743




                           WASHSTATEB003022
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 349 of 3743




                           WASHSTATEB003023
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 350 of 3743




                           WASHSTATEB003024
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 351 of 3743




                           WASHSTATEB003025
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 352 of 3743




                           WASHSTATEB003026
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 353 of 3743




                           WASHSTATEB003027
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 354 of 3743




                           WASHSTATEB003028
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 355 of 3743




                           WASHSTATEB003029
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 356 of 3743




                           WASHSTATEB003030
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 357 of 3743




                           WASHSTATEB003031
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 358 of 3743




                           WASHSTATEB003032
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 359 of 3743




                           WASHSTATEB003033
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 360 of 3743




                           WASHSTATEB003034
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 361 of 3743




                           WASHSTATEB003035
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 362 of 3743




                           WASHSTATEB003036
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 363 of 3743




                           WASHSTATEB003037
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 364 of 3743




                           WASHSTATEB003038
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 365 of 3743




                           WASHSTATEB003039
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 366 of 3743




                           WASHSTATEB003040
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 367 of 3743




                           WASHSTATEB003041
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 368 of 3743




                           WASHSTATEB003042
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 369 of 3743




                           WASHSTATEB003043
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 370 of 3743




                           WASHSTATEB003044
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 371 of 3743




                           WASHSTATEB003045
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 372 of 3743




                           WASHSTATEB003046
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 373 of 3743




                           WASHSTATEB003047
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 374 of 3743




                           WASHSTATEB003048
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 375 of 3743




                           WASHSTATEB003049
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 376 of 3743




                           WASHSTATEB003050
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 377 of 3743




                           WASHSTATEB003051
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 378 of 3743




                           WASHSTATEB003052
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 379 of 3743




                           WASHSTATEB003053
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 380 of 3743




                           WASHSTATEB003054
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 381 of 3743




                           WASHSTATEB003055
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 382 of 3743




                           WASHSTATEB003056
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 383 of 3743




                           WASHSTATEB003057
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 384 of 3743




                           WASHSTATEB003058
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 385 of 3743




                           WASHSTATEB003059
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 386 of 3743




                           WASHSTATEB003060
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 387 of 3743




                           WASHSTATEB003061
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 388 of 3743




                           WASHSTATEB003062
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 389 of 3743




                           WASHSTATEB003063
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 390 of 3743




                           WASHSTATEB003064
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 391 of 3743




                           WASHSTATEB003065
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 392 of 3743




                           WASHSTATEB003066
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 393 of 3743




                           WASHSTATEB003067
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 394 of 3743




                           WASHSTATEB003068
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 395 of 3743




                           WASHSTATEB003069
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 396 of 3743




                           WASHSTATEB003070
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 397 of 3743




                           WASHSTATEB003071
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 398 of 3743




                           WASHSTATEB003072
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 399 of 3743




                           WASHSTATEB003073
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 400 of 3743




                           WASHSTATEB003074
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 401 of 3743




                           WASHSTATEB003075
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 402 of 3743




                           WASHSTATEB003076
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 403 of 3743




                           WASHSTATEB003077
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 404 of 3743




                           WASHSTATEB003078
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 405 of 3743




                           WASHSTATEB003079
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 406 of 3743




                           WASHSTATEB003080
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 407 of 3743




                           WASHSTATEB003081
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 408 of 3743




                           WASHSTATEB003082
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 409 of 3743




                           WASHSTATEB003083
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 410 of 3743




                           WASHSTATEB003084
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 411 of 3743




                           WASHSTATEB003085
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 412 of 3743




                           WASHSTATEB003086
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 413 of 3743




                           WASHSTATEB003087
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 414 of 3743




                           WASHSTATEB003088
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 415 of 3743




                           WASHSTATEB003089
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 416 of 3743




                           WASHSTATEB003090
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 417 of 3743




                           WASHSTATEB003091
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 418 of 3743




                           WASHSTATEB003092
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 419 of 3743




                           WASHSTATEB003093
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 420 of 3743




                           WASHSTATEB003094
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 421 of 3743




                           WASHSTATEB003095
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 422 of 3743




                           WASHSTATEB003096
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 423 of 3743




                           WASHSTATEB003097
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 424 of 3743




                           WASHSTATEB003098
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 425 of 3743




                           WASHSTATEB003099
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 426 of 3743




                           WASHSTATEB003100
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 427 of 3743




                           WASHSTATEB003101
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 428 of 3743




                           WASHSTATEB003102
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 429 of 3743




                           WASHSTATEB003103
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 430 of 3743




                           WASHSTATEB003104
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 431 of 3743




                           WASHSTATEB003105
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 432 of 3743




                           WASHSTATEB003106
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 433 of 3743




                           WASHSTATEB003107
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 434 of 3743




                           WASHSTATEB003108
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 435 of 3743




                           WASHSTATEB003109
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 436 of 3743




                           WASHSTATEB003110
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 437 of 3743




                           WASHSTATEB003111
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 438 of 3743




                           WASHSTATEB003112
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 439 of 3743




                           WASHSTATEB003113
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 440 of 3743




                           WASHSTATEB003114
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 441 of 3743




                           WASHSTATEB003115
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 442 of 3743




                           WASHSTATEB003116
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 443 of 3743




                           WASHSTATEB003117
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 444 of 3743




                           WASHSTATEB003118
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 445 of 3743




                           WASHSTATEB003119
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 446 of 3743




                           WASHSTATEB003120
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 447 of 3743




                           WASHSTATEB003121
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 448 of 3743




                           WASHSTATEB003122
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 449 of 3743




                           WASHSTATEB003123
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 450 of 3743




                           WASHSTATEB003124
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 451 of 3743




                           WASHSTATEB003125
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 452 of 3743




                           WASHSTATEB003126
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 453 of 3743




                           WASHSTATEB003127
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 454 of 3743




                           WASHSTATEB003128
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 455 of 3743




                           WASHSTATEB003129
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 456 of 3743




                           WASHSTATEB003130
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 457 of 3743




                           WASHSTATEB003131
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 458 of 3743




                           WASHSTATEB003132
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 459 of 3743




                           WASHSTATEB003133
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 460 of 3743




                           WASHSTATEB003134
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 461 of 3743




                           WASHSTATEB003135
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 462 of 3743




                           WASHSTATEB003136
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 463 of 3743




                           WASHSTATEB003137
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 464 of 3743




                           WASHSTATEB003138
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 465 of 3743




                           WASHSTATEB003139
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 466 of 3743




                           WASHSTATEB003140
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 467 of 3743




                           WASHSTATEB003141
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 468 of 3743




                           WASHSTATEB003142
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 469 of 3743




                           WASHSTATEB003143
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 470 of 3743




                           WASHSTATEB003144
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 471 of 3743




                           WASHSTATEB003145
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 472 of 3743




                           WASHSTATEB003146
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 473 of 3743




                           WASHSTATEB003147
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 474 of 3743




                           WASHSTATEB003148
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 475 of 3743




                           WASHSTATEB003149
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 476 of 3743




                           WASHSTATEB003150
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 477 of 3743




                           WASHSTATEB003151
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 478 of 3743




                           WASHSTATEB003152
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 479 of 3743




                           WASHSTATEB003153
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 480 of 3743




                           WASHSTATEB003154
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 481 of 3743




                           WASHSTATEB003155
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 482 of 3743




                           WASHSTATEB003156
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 483 of 3743




                           WASHSTATEB003157
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 484 of 3743




                           WASHSTATEB003158
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 485 of 3743




                           WASHSTATEB003159
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 486 of 3743




                           WASHSTATEB003160
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 487 of 3743




                           WASHSTATEB003161
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 488 of 3743




                           WASHSTATEB003162
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 489 of 3743




                           WASHSTATEB003163
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 490 of 3743




                           WASHSTATEB003164
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 491 of 3743




                           WASHSTATEB003165
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 492 of 3743




                           WASHSTATEB003166
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 493 of 3743




                           WASHSTATEB003167
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 494 of 3743




                           WASHSTATEB003168
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 495 of 3743




                           WASHSTATEB003169
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 496 of 3743




                           WASHSTATEB003170
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 497 of 3743




                           WASHSTATEB003171
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 498 of 3743




                           WASHSTATEB003172
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 499 of 3743




                           WASHSTATEB003173
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 500 of 3743




                           WASHSTATEB003174
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 501 of 3743




                           WASHSTATEB003175
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 502 of 3743




                           WASHSTATEB003176
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 503 of 3743




                           WASHSTATEB003177
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 504 of 3743




                           WASHSTATEB003178
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 505 of 3743




                           WASHSTATEB003179
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 506 of 3743




                           WASHSTATEB003180
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 507 of 3743




                           WASHSTATEB003181
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 508 of 3743




                           WASHSTATEB003182
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 509 of 3743




                           WASHSTATEB003183
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 510 of 3743




                           WASHSTATEB003184
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 511 of 3743




                           WASHSTATEB003185
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 512 of 3743




                           WASHSTATEB003186
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 513 of 3743




                           WASHSTATEB003187
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 514 of 3743




                           WASHSTATEB003188
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 515 of 3743




                           WASHSTATEB003189
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 516 of 3743




                           WASHSTATEB003190
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 517 of 3743




                           WASHSTATEB003191
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 518 of 3743




                           WASHSTATEB003192
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 519 of 3743




                           WASHSTATEB003193
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 520 of 3743




                           WASHSTATEB003194
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 521 of 3743




                           WASHSTATEB003195
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 522 of 3743




                           WASHSTATEB003196
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 523 of 3743




                           WASHSTATEB003197
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 524 of 3743




                           WASHSTATEB003198
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 525 of 3743




                           WASHSTATEB003199
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 526 of 3743




                           WASHSTATEB003200
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 527 of 3743




                           WASHSTATEB003201
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 528 of 3743




                           WASHSTATEB003202
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 529 of 3743




                           WASHSTATEB003203
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 530 of 3743




                           WASHSTATEB003204
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 531 of 3743




                           WASHSTATEB003205
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 532 of 3743




                           WASHSTATEB003206
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 533 of 3743




                           WASHSTATEB003207
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 534 of 3743




                           WASHSTATEB003208
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 535 of 3743




                           WASHSTATEB003209
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 536 of 3743




                           WASHSTATEB003210
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 537 of 3743




                           WASHSTATEB003211
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 538 of 3743




                           WASHSTATEB003212
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 539 of 3743




                           WASHSTATEB003213
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 540 of 3743




                           WASHSTATEB003214
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 541 of 3743




                           WASHSTATEB003215
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 542 of 3743




                           WASHSTATEB003216
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 543 of 3743




                           WASHSTATEB003217
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 544 of 3743




                           WASHSTATEB003218
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 545 of 3743




                           WASHSTATEB003219
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 546 of 3743




                           WASHSTATEB003220
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 547 of 3743




                           WASHSTATEB003221
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 548 of 3743




                           WASHSTATEB003222
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 549 of 3743




                           WASHSTATEB003223
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 550 of 3743




                           WASHSTATEB003224
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 551 of 3743




                           WASHSTATEB003225
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 552 of 3743




                           WASHSTATEB003226
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 553 of 3743




                           WASHSTATEB003227
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 554 of 3743




                           WASHSTATEB003228
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 555 of 3743




                           WASHSTATEB003229
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 556 of 3743




                           WASHSTATEB003230
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 557 of 3743




                           WASHSTATEB003231
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 558 of 3743




                           WASHSTATEB003232
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 559 of 3743




                           WASHSTATEB003233
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 560 of 3743




                           WASHSTATEB003234
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 561 of 3743




                           WASHSTATEB003235
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 562 of 3743




                           WASHSTATEB003236
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 563 of 3743




                           WASHSTATEB003237
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 564 of 3743




                           WASHSTATEB003238
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 565 of 3743




                           WASHSTATEB003239
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 566 of 3743




                           WASHSTATEB003240
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 567 of 3743




                           WASHSTATEB003241
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 568 of 3743




                           WASHSTATEB003242
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 569 of 3743




                           WASHSTATEB003243
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 570 of 3743




                           WASHSTATEB003244
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 571 of 3743




                           WASHSTATEB003245
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 572 of 3743




                           WASHSTATEB003246
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 573 of 3743




                           WASHSTATEB003247
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 574 of 3743




                           WASHSTATEB003248
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 575 of 3743




                           WASHSTATEB003249
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 576 of 3743




                           WASHSTATEB003250
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 577 of 3743




                           WASHSTATEB003251
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 578 of 3743




                           WASHSTATEB003252
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 579 of 3743




                           WASHSTATEB003253
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 580 of 3743




                           WASHSTATEB003254
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 581 of 3743




                           WASHSTATEB003255
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 582 of 3743




                           WASHSTATEB003256
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 583 of 3743




                           WASHSTATEB003257
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 584 of 3743




                           WASHSTATEB003258
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 585 of 3743




                           WASHSTATEB003259
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 586 of 3743




                           WASHSTATEB003260
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 587 of 3743




                           WASHSTATEB003261
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 588 of 3743




                           WASHSTATEB003262
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 589 of 3743




                           WASHSTATEB003263
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 590 of 3743




                           WASHSTATEB003264
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 591 of 3743




                           WASHSTATEB003265
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 592 of 3743




                           WASHSTATEB003266
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 593 of 3743




                           WASHSTATEB003267
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 594 of 3743




                           WASHSTATEB003268
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 595 of 3743




                           WASHSTATEB003269
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 596 of 3743




                           WASHSTATEB003270
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 597 of 3743




                           WASHSTATEB003271
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 598 of 3743




                           WASHSTATEB003272
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 599 of 3743




                           WASHSTATEB003273
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 600 of 3743




                           WASHSTATEB003274
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 601 of 3743




                           WASHSTATEB003275
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 602 of 3743




                           WASHSTATEB003276
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 603 of 3743




                           WASHSTATEB003277
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 604 of 3743




                           WASHSTATEB003278
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 605 of 3743




                           WASHSTATEB003279
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 606 of 3743




                           WASHSTATEB003280
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 607 of 3743




                           WASHSTATEB003281
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 608 of 3743




                           WASHSTATEB003282
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 609 of 3743




                           WASHSTATEB003283
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 610 of 3743




                           WASHSTATEB003284
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 611 of 3743




                           WASHSTATEB003285
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 612 of 3743




                           WASHSTATEB003286
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 613 of 3743




                           WASHSTATEB003287
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 614 of 3743




                           WASHSTATEB003288
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 615 of 3743




                           WASHSTATEB003289
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 616 of 3743




                           WASHSTATEB003290
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 617 of 3743




                           WASHSTATEB003291
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 618 of 3743




                           WASHSTATEB003292
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 619 of 3743




                           WASHSTATEB003293
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 620 of 3743




                           WASHSTATEB003294
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 621 of 3743




                           WASHSTATEB003295
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 622 of 3743




                           WASHSTATEB003296
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 623 of 3743




                           WASHSTATEB003297
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 624 of 3743




                           WASHSTATEB003298
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 625 of 3743




                           WASHSTATEB003299
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 626 of 3743




                           WASHSTATEB003300
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 627 of 3743




                           WASHSTATEB003301
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 628 of 3743




                           WASHSTATEB003302
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 629 of 3743




                           WASHSTATEB003303
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 630 of 3743




                           WASHSTATEB003304
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 631 of 3743




                           WASHSTATEB003305
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 632 of 3743




                           WASHSTATEB003306
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 633 of 3743




                           WASHSTATEB003307
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 634 of 3743




                           WASHSTATEB003308
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 635 of 3743




                           WASHSTATEB003309
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 636 of 3743




                           WASHSTATEB003310
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 637 of 3743




                           WASHSTATEB003311
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 638 of 3743




                           WASHSTATEB003312
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 639 of 3743




                           WASHSTATEB003313
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 640 of 3743




                           WASHSTATEB003314
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 641 of 3743




                           WASHSTATEB003315
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 642 of 3743




                           WASHSTATEB003316
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 643 of 3743




                           WASHSTATEB003317
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 644 of 3743




                           WASHSTATEB003318
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 645 of 3743




                           WASHSTATEB003319
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 646 of 3743




                           WASHSTATEB003320
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 647 of 3743




                           WASHSTATEB003321
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 648 of 3743




                           WASHSTATEB003322
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 649 of 3743




                           WASHSTATEB003323
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 650 of 3743




                           WASHSTATEB003324
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 651 of 3743




                           WASHSTATEB003325
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 652 of 3743




                           WASHSTATEB003326
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 653 of 3743




                           WASHSTATEB003327
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 654 of 3743




                           WASHSTATEB003328
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 655 of 3743




                           WASHSTATEB003329
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 656 of 3743




                           WASHSTATEB003330
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 657 of 3743




                           WASHSTATEB003331
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 658 of 3743




                           WASHSTATEB003332
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 659 of 3743




                           WASHSTATEB003333
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 660 of 3743




                           WASHSTATEB003334
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 661 of 3743




                           WASHSTATEB003335
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 662 of 3743




                           WASHSTATEB003336
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 663 of 3743




                           WASHSTATEB003337
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 664 of 3743




                           WASHSTATEB003338
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 665 of 3743




                           WASHSTATEB003339
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 666 of 3743




                           WASHSTATEB003340
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 667 of 3743




                           WASHSTATEB003341
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 668 of 3743




                           WASHSTATEB003342
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 669 of 3743




                           WASHSTATEB003343
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 670 of 3743




                           WASHSTATEB003344
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 671 of 3743




                           WASHSTATEB003345
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 672 of 3743




                           WASHSTATEB003346
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 673 of 3743




                           WASHSTATEB003347
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 674 of 3743




                           WASHSTATEB003348
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 675 of 3743




                           WASHSTATEB003349
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 676 of 3743




                           WASHSTATEB003350
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 677 of 3743




                           WASHSTATEB003351
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 678 of 3743




                           WASHSTATEB003352
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 679 of 3743




                           WASHSTATEB003353
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 680 of 3743




                           WASHSTATEB003354
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 681 of 3743




                           WASHSTATEB003355
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 682 of 3743




                           WASHSTATEB003356
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 683 of 3743




                           WASHSTATEB003357
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 684 of 3743




                           WASHSTATEB003358
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 685 of 3743




                           WASHSTATEB003359
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 686 of 3743




                           WASHSTATEB003360
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 687 of 3743




                           WASHSTATEB003361
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 688 of 3743




                           WASHSTATEB003362
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 689 of 3743




                           WASHSTATEB003363
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 690 of 3743




                           WASHSTATEB003364
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 691 of 3743




                           WASHSTATEB003365
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 692 of 3743




                           WASHSTATEB003366
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 693 of 3743




                           WASHSTATEB003367
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 694 of 3743




                           WASHSTATEB003368
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 695 of 3743




                           WASHSTATEB003369
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 696 of 3743




                           WASHSTATEB003370
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 697 of 3743




                           WASHSTATEB003371
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 698 of 3743




                           WASHSTATEB003372
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 699 of 3743




                           WASHSTATEB003373
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 700 of 3743




                           WASHSTATEB003374
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 701 of 3743




                           WASHSTATEB003375
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 702 of 3743




                           WASHSTATEB003376
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 703 of 3743




                           WASHSTATEB003377
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 704 of 3743




                           WASHSTATEB003378
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 705 of 3743




                           WASHSTATEB003379
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 706 of 3743




                           WASHSTATEB003380
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 707 of 3743




                           WASHSTATEB003381
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 708 of 3743




                           WASHSTATEB003382
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 709 of 3743




                           WASHSTATEB003383
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 710 of 3743




                           WASHSTATEB003384
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 711 of 3743




                           WASHSTATEB003385
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 712 of 3743




                           WASHSTATEB003386
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 713 of 3743




                           WASHSTATEB003387
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 714 of 3743




                           WASHSTATEB003388
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 715 of 3743




                           WASHSTATEB003389
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 716 of 3743




                           WASHSTATEB003390
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 717 of 3743




                           WASHSTATEB003391
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 718 of 3743




                           WASHSTATEB003392
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 719 of 3743




                           WASHSTATEB003393
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 720 of 3743




                           WASHSTATEB003394
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 721 of 3743




                           WASHSTATEB003395
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 722 of 3743




                           WASHSTATEB003396
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 723 of 3743




                           WASHSTATEB003397
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 724 of 3743




                           WASHSTATEB003398
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 725 of 3743




                           WASHSTATEB003399
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 726 of 3743




                           WASHSTATEB003400
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 727 of 3743




                           WASHSTATEB003401
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 728 of 3743




                           WASHSTATEB003402
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 729 of 3743




                           WASHSTATEB003403
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 730 of 3743




                           WASHSTATEB003404
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 731 of 3743




                           WASHSTATEB003405
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 732 of 3743




                           WASHSTATEB003406
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 733 of 3743




                           WASHSTATEB003407
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 734 of 3743




                           WASHSTATEB003408
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 735 of 3743




                           WASHSTATEB003409
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 736 of 3743




                           WASHSTATEB003410
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 737 of 3743




                           WASHSTATEB003411
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 738 of 3743




                           WASHSTATEB003412
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 739 of 3743




                           WASHSTATEB003413
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 740 of 3743




                           WASHSTATEB003414
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 741 of 3743




                           WASHSTATEB003415
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 742 of 3743




                           WASHSTATEB003416
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 743 of 3743




                           WASHSTATEB003417
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 744 of 3743




                           WASHSTATEB003418
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 745 of 3743




                           WASHSTATEB003419
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 746 of 3743




                           WASHSTATEB003420
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 747 of 3743




                           WASHSTATEB003421
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 748 of 3743




                           WASHSTATEB003422
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 749 of 3743




                           WASHSTATEB003423
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 750 of 3743




                           WASHSTATEB003424
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 751 of 3743




                           WASHSTATEB003425
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 752 of 3743




                           WASHSTATEB003426
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 753 of 3743




                           WASHSTATEB003427
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 754 of 3743




                           WASHSTATEB003428
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 755 of 3743




                           WASHSTATEB003429
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 756 of 3743




                           WASHSTATEB003430
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 757 of 3743




                           WASHSTATEB003431
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 758 of 3743




                           WASHSTATEB003432
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 759 of 3743




                           WASHSTATEB003433
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 760 of 3743




                           WASHSTATEB003434
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 761 of 3743




                           WASHSTATEB003435
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 762 of 3743




                           WASHSTATEB003436
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 763 of 3743




                           WASHSTATEB003437
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 764 of 3743




                           WASHSTATEB003438
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 765 of 3743




                           WASHSTATEB003439
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 766 of 3743




                           WASHSTATEB003440
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 767 of 3743




                           WASHSTATEB003441
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 768 of 3743




                           WASHSTATEB003442
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 769 of 3743




                           WASHSTATEB003443
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 770 of 3743




                           WASHSTATEB003444
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 771 of 3743




                           WASHSTATEB003445
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 772 of 3743




                           WASHSTATEB003446
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 773 of 3743




                           WASHSTATEB003447
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 774 of 3743




                           WASHSTATEB003448
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 775 of 3743




                           WASHSTATEB003449
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 776 of 3743




                           WASHSTATEB003450
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 777 of 3743




                           WASHSTATEB003451
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 778 of 3743




                           WASHSTATEB003452
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 779 of 3743




                           WASHSTATEB003453
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 780 of 3743




                           WASHSTATEB003454
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 781 of 3743




                           WASHSTATEB003455
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 782 of 3743




                           WASHSTATEB003456
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 783 of 3743




                           WASHSTATEB003457
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 784 of 3743




                           WASHSTATEB003458
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 785 of 3743




                           WASHSTATEB003459
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 786 of 3743




                           WASHSTATEB003460
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 787 of 3743




                           WASHSTATEB003461
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 788 of 3743




                           WASHSTATEB003462
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 789 of 3743




                           WASHSTATEB003463
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 790 of 3743




                           WASHSTATEB003464
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 791 of 3743




                           WASHSTATEB003465
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 792 of 3743




                           WASHSTATEB003466
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 793 of 3743




                           WASHSTATEB003467
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 794 of 3743




                           WASHSTATEB003468
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 795 of 3743




                           WASHSTATEB003469
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 796 of 3743




                           WASHSTATEB003470
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 797 of 3743




                           WASHSTATEB003471
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 798 of 3743




                           WASHSTATEB003472
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 799 of 3743




                           WASHSTATEB003473
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 800 of 3743




                           WASHSTATEB003474
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 801 of 3743




                           WASHSTATEB003475
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 802 of 3743




                           WASHSTATEB003476
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 803 of 3743




                           WASHSTATEB003477
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 804 of 3743




                           WASHSTATEB003478
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 805 of 3743




                           WASHSTATEB003479
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 806 of 3743




                           WASHSTATEB003480
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 807 of 3743




                           WASHSTATEB003481
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 808 of 3743




                           WASHSTATEB003482
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 809 of 3743




                           WASHSTATEB003483
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 810 of 3743




                           WASHSTATEB003484
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 811 of 3743




                           WASHSTATEB003485
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 812 of 3743




                           WASHSTATEB003486
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 813 of 3743




                           WASHSTATEB003487
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 814 of 3743




                           WASHSTATEB003488
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 815 of 3743




                           WASHSTATEB003489
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 816 of 3743




                           WASHSTATEB003490
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 817 of 3743




                           WASHSTATEB003491
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 818 of 3743




                           WASHSTATEB003492
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 819 of 3743




                           WASHSTATEB003493
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 820 of 3743




                           WASHSTATEB003494
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 821 of 3743




                           WASHSTATEB003495
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 822 of 3743




                           WASHSTATEB003496
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 823 of 3743




                           WASHSTATEB003497
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 824 of 3743




                           WASHSTATEB003498
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 825 of 3743




                           WASHSTATEB003499
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 826 of 3743




                           WASHSTATEB003500
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 827 of 3743




                           WASHSTATEB003501
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 828 of 3743




                           WASHSTATEB003502
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 829 of 3743




                           WASHSTATEB003503
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 830 of 3743




                           WASHSTATEB003504
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 831 of 3743




                           WASHSTATEB003505
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 832 of 3743




                           WASHSTATEB003506
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 833 of 3743




                           WASHSTATEB003507
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 834 of 3743




                           WASHSTATEB003508
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 835 of 3743




                           WASHSTATEB003509
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 836 of 3743




                           WASHSTATEB003510
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 837 of 3743




                           WASHSTATEB003511
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 838 of 3743




                           WASHSTATEB003512
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 839 of 3743




                           WASHSTATEB003513
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 840 of 3743




                           WASHSTATEB003514
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 841 of 3743




                           WASHSTATEB003515
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 842 of 3743




                           WASHSTATEB003516
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 843 of 3743




                           WASHSTATEB003517
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 844 of 3743




                           WASHSTATEB003518
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 845 of 3743




                           WASHSTATEB003519
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 846 of 3743




                           WASHSTATEB003520
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 847 of 3743




                           WASHSTATEB003521
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 848 of 3743




                           WASHSTATEB003522
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 849 of 3743




                           WASHSTATEB003523
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 850 of 3743




                           WASHSTATEB003524
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 851 of 3743




                           WASHSTATEB003525
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 852 of 3743




                           WASHSTATEB003526
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 853 of 3743




                           WASHSTATEB003527
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 854 of 3743




                           WASHSTATEB003528
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 855 of 3743




                           WASHSTATEB003529
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 856 of 3743




                           WASHSTATEB003530
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 857 of 3743




                           WASHSTATEB003531
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 858 of 3743




                           WASHSTATEB003532
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 859 of 3743




                           WASHSTATEB003533
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 860 of 3743




                           WASHSTATEB003534
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 861 of 3743




                           WASHSTATEB003535
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 862 of 3743




                           WASHSTATEB003536
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 863 of 3743




                           WASHSTATEB003537
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 864 of 3743




                           WASHSTATEB003538
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 865 of 3743




                           WASHSTATEB003539
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 866 of 3743




                           WASHSTATEB003540
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 867 of 3743




                           WASHSTATEB003541
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 868 of 3743




                           WASHSTATEB003542
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 869 of 3743




                           WASHSTATEB003543
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 870 of 3743




                           WASHSTATEB003544
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 871 of 3743




                           WASHSTATEB003545
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 872 of 3743




                           WASHSTATEB003546
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 873 of 3743




                           WASHSTATEB003547
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 874 of 3743




                           WASHSTATEB003548
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 875 of 3743




                           WASHSTATEB003549
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 876 of 3743




                           WASHSTATEB003550
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 877 of 3743




                           WASHSTATEB003551
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 878 of 3743




                           WASHSTATEB003552
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 879 of 3743




                           WASHSTATEB003553
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 880 of 3743




                           WASHSTATEB003554
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 881 of 3743




                           WASHSTATEB003555
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 882 of 3743




                           WASHSTATEB003556
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 883 of 3743




                           WASHSTATEB003557
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 884 of 3743




                           WASHSTATEB003558
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 885 of 3743




                           WASHSTATEB003559
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 886 of 3743




                           WASHSTATEB003560
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 887 of 3743




                           WASHSTATEB003561
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 888 of 3743




                           WASHSTATEB003562
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 889 of 3743




                           WASHSTATEB003563
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 890 of 3743




                           WASHSTATEB003564
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 891 of 3743




                           WASHSTATEB003565
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 892 of 3743




                           WASHSTATEB003566
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 893 of 3743




                           WASHSTATEB003567
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 894 of 3743




                           WASHSTATEB003568
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 895 of 3743




                           WASHSTATEB003569
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 896 of 3743




                           WASHSTATEB003570
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 897 of 3743




                           WASHSTATEB003571
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 898 of 3743




                           WASHSTATEB003572
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 899 of 3743




                           WASHSTATEB003573
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 900 of 3743




                           WASHSTATEB003574
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 901 of 3743




                           WASHSTATEB003575
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 902 of 3743




                           WASHSTATEB003576
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 903 of 3743




                           WASHSTATEB003577
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 904 of 3743




                           WASHSTATEB003578
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 905 of 3743




                           WASHSTATEB003579
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 906 of 3743




                           WASHSTATEB003580
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 907 of 3743




                           WASHSTATEB003581
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 908 of 3743




                           WASHSTATEB003582
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 909 of 3743




                           WASHSTATEB003583
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 910 of 3743




                           WASHSTATEB003584
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 911 of 3743




                           WASHSTATEB003585
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 912 of 3743




                           WASHSTATEB003586
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 913 of 3743




                           WASHSTATEB003587
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 914 of 3743




                           WASHSTATEB003588
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 915 of 3743




                           WASHSTATEB003589
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 916 of 3743




                           WASHSTATEB003590
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 917 of 3743




                           WASHSTATEB003591
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 918 of 3743




                           WASHSTATEB003592
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 919 of 3743




                           WASHSTATEB003593
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 920 of 3743




                           WASHSTATEB003594
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 921 of 3743




                           WASHSTATEB003595
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 922 of 3743




                           WASHSTATEB003596
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 923 of 3743




                           WASHSTATEB003597
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 924 of 3743




                           WASHSTATEB003598
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 925 of 3743




                           WASHSTATEB003599
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 926 of 3743




                           WASHSTATEB003600
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 927 of 3743




                           WASHSTATEB003601
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 928 of 3743




                           WASHSTATEB003602
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 929 of 3743




                           WASHSTATEB003603
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 930 of 3743




                           WASHSTATEB003604
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 931 of 3743




                           WASHSTATEB003605
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 932 of 3743




                           WASHSTATEB003606
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 933 of 3743




                           WASHSTATEB003607
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 934 of 3743




                           WASHSTATEB003608
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 935 of 3743




                           WASHSTATEB003609
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 936 of 3743




                           WASHSTATEB003610
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 937 of 3743




                           WASHSTATEB003611
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 938 of 3743




                           WASHSTATEB003612
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 939 of 3743




                           WASHSTATEB003613
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 940 of 3743




                           WASHSTATEB003614
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 941 of 3743




                           WASHSTATEB003615
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 942 of 3743




                           WASHSTATEB003616
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 943 of 3743




                           WASHSTATEB003617
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 944 of 3743




                           WASHSTATEB003618
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 945 of 3743




                           WASHSTATEB003619
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 946 of 3743




                           WASHSTATEB003620
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 947 of 3743




                           WASHSTATEB003621
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 948 of 3743




                           WASHSTATEB003622
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 949 of 3743




                           WASHSTATEB003623
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 950 of 3743




                           WASHSTATEB003624
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 951 of 3743




                           WASHSTATEB003625
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 952 of 3743




                           WASHSTATEB003626
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 953 of 3743




                           WASHSTATEB003627
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 954 of 3743




                           WASHSTATEB003628
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 955 of 3743




                           WASHSTATEB003629
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 956 of 3743




                           WASHSTATEB003630
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 957 of 3743




                           WASHSTATEB003631
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 958 of 3743




                           WASHSTATEB003632
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 959 of 3743




                           WASHSTATEB003633
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 960 of 3743




                           WASHSTATEB003634
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 961 of 3743




                           WASHSTATEB003635
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 962 of 3743




                           WASHSTATEB003636
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 963 of 3743




                           WASHSTATEB003637
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 964 of 3743




                           WASHSTATEB003638
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 965 of 3743




                           WASHSTATEB003639
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 966 of 3743




                           WASHSTATEB003640
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 967 of 3743




                           WASHSTATEB003641
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 968 of 3743




                           WASHSTATEB003642
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 969 of 3743




                           WASHSTATEB003643
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 970 of 3743




                           WASHSTATEB003644
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 971 of 3743




                           WASHSTATEB003645
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 972 of 3743




                           WASHSTATEB003646
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 973 of 3743




                           WASHSTATEB003647
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 974 of 3743




                           WASHSTATEB003648
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 975 of 3743




                           WASHSTATEB003649
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 976 of 3743




                           WASHSTATEB003650
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 977 of 3743




                           WASHSTATEB003651
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 978 of 3743




                           WASHSTATEB003652
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 979 of 3743




                           WASHSTATEB003653
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 980 of 3743




                           WASHSTATEB003654
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 981 of 3743




                           WASHSTATEB003655
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 982 of 3743




                           WASHSTATEB003656
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 983 of 3743




                           WASHSTATEB003657
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 984 of 3743




                           WASHSTATEB003658
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 985 of 3743




                           WASHSTATEB003659
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 986 of 3743




                           WASHSTATEB003660
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 987 of 3743




                           WASHSTATEB003661
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 988 of 3743




                           WASHSTATEB003662
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 989 of 3743




                           WASHSTATEB003663
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 990 of 3743




                           WASHSTATEB003664
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 991 of 3743




                           WASHSTATEB003665
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 992 of 3743




                           WASHSTATEB003666
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 993 of 3743




                           WASHSTATEB003667
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 994 of 3743




                           WASHSTATEB003668
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 995 of 3743




                           WASHSTATEB003669
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 996 of 3743




                           WASHSTATEB003670
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 997 of 3743




                           WASHSTATEB003671
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 998 of 3743




                           WASHSTATEB003672
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 999 of 3743




                           WASHSTATEB003673
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1000 of 3743




                            WASHSTATEB003674
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1001 of 3743




                            WASHSTATEB003675
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1002 of 3743




                            WASHSTATEB003676
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1003 of 3743




                            WASHSTATEB003677
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1004 of 3743




                            WASHSTATEB003678
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1005 of 3743




                            WASHSTATEB003679
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1006 of 3743




                            WASHSTATEB003680
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1007 of 3743




                            WASHSTATEB003681
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1008 of 3743




                            WASHSTATEB003682
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1009 of 3743




                            WASHSTATEB003683
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1010 of 3743




                            WASHSTATEB003684
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1011 of 3743




                            WASHSTATEB003685
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1012 of 3743




                            WASHSTATEB003686
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1013 of 3743




                            WASHSTATEB003687
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1014 of 3743




                            WASHSTATEB003688
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1015 of 3743




                            WASHSTATEB003689
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1016 of 3743




                            WASHSTATEB003690
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1017 of 3743




                            WASHSTATEB003691
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1018 of 3743




                            WASHSTATEB003692
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1019 of 3743




                            WASHSTATEB003693
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1020 of 3743




                            WASHSTATEB003694
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1021 of 3743




                            WASHSTATEB003695
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1022 of 3743




                            WASHSTATEB003696
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1023 of 3743




                            WASHSTATEB003697
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1024 of 3743




                            WASHSTATEB003698
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1025 of 3743




                            WASHSTATEB003699
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1026 of 3743




                            WASHSTATEB003700
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1027 of 3743




                            WASHSTATEB003701
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1028 of 3743




                            WASHSTATEB003702
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1029 of 3743




                            WASHSTATEB003703
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1030 of 3743




                            WASHSTATEB003704
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1031 of 3743




                            WASHSTATEB003705
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1032 of 3743




                            WASHSTATEB003706
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1033 of 3743




                            WASHSTATEB003707
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1034 of 3743




                            WASHSTATEB003708
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1035 of 3743




                            WASHSTATEB003709
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1036 of 3743




                            WASHSTATEB003710
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1037 of 3743




                            WASHSTATEB003711
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1038 of 3743




                            WASHSTATEB003712
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1039 of 3743




                            WASHSTATEB003713
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1040 of 3743




                            WASHSTATEB003714
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1041 of 3743




                            WASHSTATEB003715
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1042 of 3743




                            WASHSTATEB003716
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1043 of 3743




                            WASHSTATEB003717
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1044 of 3743




                            WASHSTATEB003718
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1045 of 3743




                            WASHSTATEB003719
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1046 of 3743




                            WASHSTATEB003720
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1047 of 3743




                            WASHSTATEB003721
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1048 of 3743




                            WASHSTATEB003722
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1049 of 3743




                            WASHSTATEB003723
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1050 of 3743




                            WASHSTATEB003724
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1051 of 3743




                            WASHSTATEB003725
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1052 of 3743




                            WASHSTATEB003726
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1053 of 3743




                            WASHSTATEB003727
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1054 of 3743




                            WASHSTATEB003728
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1055 of 3743




                            WASHSTATEB003729
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1056 of 3743




                            WASHSTATEB003730
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1057 of 3743




                            WASHSTATEB003731
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1058 of 3743




                            WASHSTATEB003732
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1059 of 3743




                            WASHSTATEB003733
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1060 of 3743




                            WASHSTATEB003734
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1061 of 3743




                            WASHSTATEB003735
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1062 of 3743




                            WASHSTATEB003736
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1063 of 3743




                            WASHSTATEB003737
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1064 of 3743




                            WASHSTATEB003738
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1065 of 3743




                            WASHSTATEB003739
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1066 of 3743




                            WASHSTATEB003740
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1067 of 3743




                            WASHSTATEB003741
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1068 of 3743




                            WASHSTATEB003742
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1069 of 3743




                            WASHSTATEB003743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1070 of 3743




                            WASHSTATEB003744
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1071 of 3743




                            WASHSTATEB003745
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1072 of 3743




                            WASHSTATEB003746
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1073 of 3743




                            WASHSTATEB003747
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1074 of 3743




                            WASHSTATEB003748
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1075 of 3743




                            WASHSTATEB003749
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1076 of 3743




                            WASHSTATEB003750
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1077 of 3743




                            WASHSTATEB003751
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1078 of 3743




                            WASHSTATEB003752
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1079 of 3743




                            WASHSTATEB003753
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1080 of 3743




                            WASHSTATEB003754
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1081 of 3743




                            WASHSTATEB003755
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1082 of 3743




                            WASHSTATEB003756
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1083 of 3743




                            WASHSTATEB003757
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1084 of 3743




                            WASHSTATEB003758
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1085 of 3743




                            WASHSTATEB003759
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1086 of 3743




                            WASHSTATEB003760
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1087 of 3743




                            WASHSTATEB003761
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1088 of 3743




                            WASHSTATEB003762
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1089 of 3743




                            WASHSTATEB003763
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1090 of 3743




                            WASHSTATEB003764
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1091 of 3743




                            WASHSTATEB003765
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1092 of 3743




                            WASHSTATEB003766
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1093 of 3743




                            WASHSTATEB003767
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1094 of 3743




                            WASHSTATEB003768
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1095 of 3743




                            WASHSTATEB003769
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1096 of 3743




                            WASHSTATEB003770
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1097 of 3743




                            WASHSTATEB003771
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1098 of 3743




                            WASHSTATEB003772
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1099 of 3743




                            WASHSTATEB003773
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1100 of 3743




                            WASHSTATEB003774
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1101 of 3743




                            WASHSTATEB003775
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1102 of 3743




                            WASHSTATEB003776
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1103 of 3743




                            WASHSTATEB003777
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1104 of 3743




                            WASHSTATEB003778
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1105 of 3743




                            WASHSTATEB003779
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1106 of 3743




                            WASHSTATEB003780
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1107 of 3743




                            WASHSTATEB003781
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1108 of 3743




                            WASHSTATEB003782
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1109 of 3743




                            WASHSTATEB003783
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1110 of 3743




                            WASHSTATEB003784
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1111 of 3743




                            WASHSTATEB003785
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1112 of 3743




                            WASHSTATEB003786
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1113 of 3743




                            WASHSTATEB003787
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1114 of 3743




                            WASHSTATEB003788
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1115 of 3743




                            WASHSTATEB003789
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1116 of 3743




                            WASHSTATEB003790
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1117 of 3743




                            WASHSTATEB003791
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1118 of 3743




                            WASHSTATEB003792
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1119 of 3743




                            WASHSTATEB003793
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1120 of 3743




                            WASHSTATEB003794
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1121 of 3743




                            WASHSTATEB003795
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1122 of 3743




                            WASHSTATEB003796
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1123 of 3743




                            WASHSTATEB003797
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1124 of 3743




                            WASHSTATEB003798
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1125 of 3743




                            WASHSTATEB003799
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1126 of 3743




                            WASHSTATEB003800
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1127 of 3743




                            WASHSTATEB003801
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1128 of 3743




                            WASHSTATEB003802
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1129 of 3743




                            WASHSTATEB003803
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1130 of 3743




                            WASHSTATEB003804
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1131 of 3743




                            WASHSTATEB003805
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1132 of 3743




                            WASHSTATEB003806
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1133 of 3743




                            WASHSTATEB003807
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1134 of 3743




                            WASHSTATEB003808
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1135 of 3743




                            WASHSTATEB003809
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1136 of 3743




                            WASHSTATEB003810
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1137 of 3743




                            WASHSTATEB003811
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1138 of 3743




                            WASHSTATEB003812
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1139 of 3743




                            WASHSTATEB003813
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1140 of 3743




                            WASHSTATEB003814
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1141 of 3743




                            WASHSTATEB003815
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1142 of 3743




                            WASHSTATEB003816
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1143 of 3743




                            WASHSTATEB003817
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1144 of 3743




                            WASHSTATEB003818
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1145 of 3743




                            WASHSTATEB003819
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1146 of 3743




                            WASHSTATEB003820
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1147 of 3743




                            WASHSTATEB003821
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1148 of 3743




                            WASHSTATEB003822
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1149 of 3743




                            WASHSTATEB003823
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1150 of 3743




                            WASHSTATEB003824
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1151 of 3743




                            WASHSTATEB003825
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1152 of 3743




                            WASHSTATEB003826
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1153 of 3743




                            WASHSTATEB003827
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1154 of 3743




                            WASHSTATEB003828
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1155 of 3743




                            WASHSTATEB003829
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1156 of 3743




                            WASHSTATEB003830
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1157 of 3743




                            WASHSTATEB003831
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1158 of 3743




                            WASHSTATEB003832
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1159 of 3743




                            WASHSTATEB003833
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1160 of 3743




                            WASHSTATEB003834
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1161 of 3743




                            WASHSTATEB003835
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1162 of 3743




                            WASHSTATEB003836
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1163 of 3743




                            WASHSTATEB003837
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1164 of 3743




                            WASHSTATEB003838
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1165 of 3743




                            WASHSTATEB003839
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1166 of 3743




                            WASHSTATEB003840
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1167 of 3743




                            WASHSTATEB003841
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1168 of 3743




                            WASHSTATEB003842
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1169 of 3743




                            WASHSTATEB003843
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1170 of 3743




                            WASHSTATEB003844
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1171 of 3743




                            WASHSTATEB003845
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1172 of 3743




                            WASHSTATEB003846
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1173 of 3743




                            WASHSTATEB003847
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1174 of 3743




                            WASHSTATEB003848
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1175 of 3743




                            WASHSTATEB003849
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1176 of 3743




                            WASHSTATEB003850
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1177 of 3743




                            WASHSTATEB003851
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1178 of 3743




                            WASHSTATEB003852
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1179 of 3743




                            WASHSTATEB003853
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1180 of 3743




                            WASHSTATEB003854
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1181 of 3743




                            WASHSTATEB003855
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1182 of 3743




                            WASHSTATEB003856
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1183 of 3743




                            WASHSTATEB003857
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1184 of 3743




                            WASHSTATEB003858
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1185 of 3743




                            WASHSTATEB003859
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1186 of 3743




                            WASHSTATEB003860
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1187 of 3743




                            WASHSTATEB003861
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1188 of 3743




                            WASHSTATEB003862
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1189 of 3743




                            WASHSTATEB003863
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1190 of 3743




                            WASHSTATEB003864
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1191 of 3743




                            WASHSTATEB003865
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1192 of 3743




                            WASHSTATEB003866
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1193 of 3743




                            WASHSTATEB003867
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1194 of 3743




                            WASHSTATEB003868
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1195 of 3743




                            WASHSTATEB003869
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1196 of 3743




                            WASHSTATEB003870
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1197 of 3743




                            WASHSTATEB003871
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1198 of 3743




                            WASHSTATEB003872
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1199 of 3743




                            WASHSTATEB003873
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1200 of 3743




                            WASHSTATEB003874
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1201 of 3743




                            WASHSTATEB003875
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1202 of 3743




                            WASHSTATEB003876
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1203 of 3743




                            WASHSTATEB003877
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1204 of 3743




                            WASHSTATEB003878
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1205 of 3743




                            WASHSTATEB003879
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1206 of 3743




                            WASHSTATEB003880
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1207 of 3743




                            WASHSTATEB003881
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1208 of 3743




                            WASHSTATEB003882
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1209 of 3743




                            WASHSTATEB003883
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1210 of 3743




                            WASHSTATEB003884
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1211 of 3743




                            WASHSTATEB003885
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1212 of 3743




                            WASHSTATEB003886
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1213 of 3743




                            WASHSTATEB003887
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1214 of 3743




                            WASHSTATEB003888
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1215 of 3743




                            WASHSTATEB003889
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1216 of 3743




                            WASHSTATEB003890
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1217 of 3743




                            WASHSTATEB003891
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1218 of 3743




                            WASHSTATEB003892
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1219 of 3743




                            WASHSTATEB003893
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1220 of 3743




                            WASHSTATEB003894
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1221 of 3743




                            WASHSTATEB003895
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1222 of 3743




                            WASHSTATEB003896
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1223 of 3743




                            WASHSTATEB003897
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1224 of 3743




                            WASHSTATEB003898
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1225 of 3743




                            WASHSTATEB003899
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1226 of 3743




                            WASHSTATEB003900
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1227 of 3743




                            WASHSTATEB003901
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1228 of 3743




                            WASHSTATEB003902
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1229 of 3743




                            WASHSTATEB003903
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1230 of 3743




                            WASHSTATEB003904
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1231 of 3743




                            WASHSTATEB003905
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1232 of 3743




                            WASHSTATEB003906
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1233 of 3743




                            WASHSTATEB003907
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1234 of 3743




                            WASHSTATEB003908
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1235 of 3743




                            WASHSTATEB003909
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1236 of 3743




                            WASHSTATEB003910
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1237 of 3743




                            WASHSTATEB003911
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1238 of 3743




                            WASHSTATEB003912
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1239 of 3743




                            WASHSTATEB003913
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1240 of 3743




                            WASHSTATEB003914
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1241 of 3743




                            WASHSTATEB003915
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1242 of 3743




                            WASHSTATEB003916
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1243 of 3743




                            WASHSTATEB003917
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1244 of 3743




                            WASHSTATEB003918
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1245 of 3743




                            WASHSTATEB003919
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1246 of 3743




                            WASHSTATEB003920
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1247 of 3743




                            WASHSTATEB003921
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1248 of 3743




                            WASHSTATEB003922
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1249 of 3743




                            WASHSTATEB003923
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1250 of 3743




                            WASHSTATEB003924
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1251 of 3743




                            WASHSTATEB003925
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1252 of 3743




                            WASHSTATEB003926
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1253 of 3743




                            WASHSTATEB003927
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1254 of 3743




                            WASHSTATEB003928
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1255 of 3743




                            WASHSTATEB003929
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1256 of 3743




                            WASHSTATEB003930
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1257 of 3743




                            WASHSTATEB003931
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1258 of 3743




                            WASHSTATEB003932
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1259 of 3743




                            WASHSTATEB003933
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1260 of 3743




                            WASHSTATEB003934
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1261 of 3743




                            WASHSTATEB003935
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1262 of 3743




                            WASHSTATEB003936
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1263 of 3743




                            WASHSTATEB003937
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1264 of 3743




                            WASHSTATEB003938
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1265 of 3743




                            WASHSTATEB003939
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1266 of 3743




                            WASHSTATEB003940
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1267 of 3743




                            WASHSTATEB003941
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1268 of 3743




                            WASHSTATEB003942
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1269 of 3743




                            WASHSTATEB003943
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1270 of 3743




                            WASHSTATEB003944
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1271 of 3743




                            WASHSTATEB003945
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1272 of 3743




                            WASHSTATEB003946
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1273 of 3743




                            WASHSTATEB003947
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1274 of 3743




                            WASHSTATEB003948
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1275 of 3743




                            WASHSTATEB003949
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1276 of 3743




                            WASHSTATEB003950
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1277 of 3743




                            WASHSTATEB003951
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1278 of 3743




                            WASHSTATEB003952
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1279 of 3743




                            WASHSTATEB003953
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1280 of 3743




                            WASHSTATEB003954
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1281 of 3743




                            WASHSTATEB003955
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1282 of 3743




                            WASHSTATEB003956
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1283 of 3743




                            WASHSTATEB003957
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1284 of 3743




                            WASHSTATEB003958
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1285 of 3743




                            WASHSTATEB003959
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1286 of 3743




                            WASHSTATEB003960
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1287 of 3743




                            WASHSTATEB003961
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1288 of 3743




                            WASHSTATEB003962
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1289 of 3743




                            WASHSTATEB003963
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1290 of 3743




                            WASHSTATEB003964
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1291 of 3743




                            WASHSTATEB003965
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1292 of 3743




                            WASHSTATEB003966
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1293 of 3743




                            WASHSTATEB003967
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1294 of 3743




                            WASHSTATEB003968
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1295 of 3743




                            WASHSTATEB003969
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1296 of 3743




                            WASHSTATEB003970
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1297 of 3743




                            WASHSTATEB003971
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1298 of 3743




                            WASHSTATEB003972
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1299 of 3743




                            WASHSTATEB003973
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1300 of 3743




                            WASHSTATEB003974
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1301 of 3743




                            WASHSTATEB003975
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1302 of 3743




                            WASHSTATEB003976
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1303 of 3743




                            WASHSTATEB003977
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1304 of 3743




                            WASHSTATEB003978
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1305 of 3743




                            WASHSTATEB003979
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1306 of 3743




                            WASHSTATEB003980
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1307 of 3743




                            WASHSTATEB003981
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1308 of 3743




                            WASHSTATEB003982
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1309 of 3743




                            WASHSTATEB003983
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1310 of 3743




                            WASHSTATEB003984
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1311 of 3743




                            WASHSTATEB003985
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1312 of 3743




                            WASHSTATEB003986
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1313 of 3743




                            WASHSTATEB003987
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1314 of 3743




                            WASHSTATEB003988
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1315 of 3743




                            WASHSTATEB003989
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1316 of 3743




                            WASHSTATEB003990
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1317 of 3743




                            WASHSTATEB003991
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1318 of 3743




                            WASHSTATEB003992
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1319 of 3743




                            WASHSTATEB003993
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1320 of 3743




                            WASHSTATEB003994
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1321 of 3743




                            WASHSTATEB003995
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1322 of 3743




                            WASHSTATEB003996
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1323 of 3743




                            WASHSTATEB003997
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1324 of 3743




                            WASHSTATEB003998
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1325 of 3743




                            WASHSTATEB003999
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1326 of 3743




                            WASHSTATEB004000
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1327 of 3743




                            WASHSTATEB004001
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1328 of 3743




                            WASHSTATEB004002
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1329 of 3743




                            WASHSTATEB004003
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1330 of 3743




                            WASHSTATEB004004
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1331 of 3743




                            WASHSTATEB004005
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1332 of 3743




                            WASHSTATEB004006
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1333 of 3743




                            WASHSTATEB004007
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1334 of 3743




                            WASHSTATEB004008
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1335 of 3743




                            WASHSTATEB004009
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1336 of 3743




                            WASHSTATEB004010
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1337 of 3743




                            WASHSTATEB004011
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1338 of 3743




                            WASHSTATEB004012
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1339 of 3743




                            WASHSTATEB004013
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1340 of 3743




                            WASHSTATEB004014
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1341 of 3743




                            WASHSTATEB004015
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1342 of 3743




                            WASHSTATEB004016
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1343 of 3743




                            WASHSTATEB004017
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1344 of 3743




                            WASHSTATEB004018
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1345 of 3743




                            WASHSTATEB004019
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1346 of 3743




                            WASHSTATEB004020
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1347 of 3743




                            WASHSTATEB004021
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1348 of 3743




                            WASHSTATEB004022
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1349 of 3743




                            WASHSTATEB004023
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1350 of 3743




                            WASHSTATEB004024
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1351 of 3743




                            WASHSTATEB004025
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1352 of 3743




                            WASHSTATEB004026
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1353 of 3743




                            WASHSTATEB004027
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1354 of 3743




                            WASHSTATEB004028
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1355 of 3743




                            WASHSTATEB004029
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1356 of 3743




                            WASHSTATEB004030
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1357 of 3743




                            WASHSTATEB004031
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1358 of 3743




                            WASHSTATEB004032
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1359 of 3743




                            WASHSTATEB004033
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1360 of 3743




                            WASHSTATEB004034
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1361 of 3743




                            WASHSTATEB004035
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1362 of 3743




                            WASHSTATEB004036
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1363 of 3743




                            WASHSTATEB004037
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1364 of 3743




                            WASHSTATEB004038
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1365 of 3743




                            WASHSTATEB004039
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1366 of 3743




                            WASHSTATEB004040
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1367 of 3743




                            WASHSTATEB004041
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1368 of 3743




                            WASHSTATEB004042
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1369 of 3743




                            WASHSTATEB004043
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1370 of 3743




                            WASHSTATEB004044
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1371 of 3743




                            WASHSTATEB004045
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1372 of 3743




                            WASHSTATEB004046
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1373 of 3743




                            WASHSTATEB004047
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1374 of 3743




                            WASHSTATEB004048
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1375 of 3743




                            WASHSTATEB004049
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1376 of 3743




                            WASHSTATEB004050
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1377 of 3743




                            WASHSTATEB004051
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1378 of 3743




                            WASHSTATEB004052
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1379 of 3743




                            WASHSTATEB004053
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1380 of 3743




                            WASHSTATEB004054
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1381 of 3743




                            WASHSTATEB004055
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1382 of 3743




                            WASHSTATEB004056
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1383 of 3743




                            WASHSTATEB004057
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1384 of 3743




                            WASHSTATEB004058
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1385 of 3743




                            WASHSTATEB004059
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1386 of 3743




                            WASHSTATEB004060
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1387 of 3743




                            WASHSTATEB004061
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1388 of 3743




                            WASHSTATEB004062
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1389 of 3743




                            WASHSTATEB004063
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1390 of 3743




                            WASHSTATEB004064
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1391 of 3743




                            WASHSTATEB004065
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1392 of 3743




                            WASHSTATEB004066
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1393 of 3743




                            WASHSTATEB004067
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1394 of 3743




                            WASHSTATEB004068
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1395 of 3743




                            WASHSTATEB004069
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1396 of 3743




                            WASHSTATEB004070
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1397 of 3743




                            WASHSTATEB004071
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1398 of 3743




                            WASHSTATEB004072
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1399 of 3743




                            WASHSTATEB004073
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1400 of 3743




                            WASHSTATEB004074
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1401 of 3743




                            WASHSTATEB004075
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1402 of 3743




                            WASHSTATEB004076
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1403 of 3743




                            WASHSTATEB004077
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1404 of 3743




                            WASHSTATEB004078
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1405 of 3743




                            WASHSTATEB004079
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1406 of 3743




                            WASHSTATEB004080
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1407 of 3743




                            WASHSTATEB004081
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1408 of 3743




                            WASHSTATEB004082
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1409 of 3743




                            WASHSTATEB004083
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1410 of 3743




                            WASHSTATEB004084
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1411 of 3743




                            WASHSTATEB004085
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1412 of 3743




                            WASHSTATEB004086
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1413 of 3743




                            WASHSTATEB004087
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1414 of 3743




                            WASHSTATEB004088
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1415 of 3743




                            WASHSTATEB004089
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1416 of 3743




                            WASHSTATEB004090
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1417 of 3743




                            WASHSTATEB004091
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1418 of 3743




                            WASHSTATEB004092
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1419 of 3743




                            WASHSTATEB004093
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1420 of 3743




                            WASHSTATEB004094
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1421 of 3743




                            WASHSTATEB004095
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1422 of 3743




                            WASHSTATEB004096
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1423 of 3743




                            WASHSTATEB004097
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1424 of 3743




                            WASHSTATEB004098
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1425 of 3743




                            WASHSTATEB004099
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1426 of 3743




                            WASHSTATEB004100
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1427 of 3743




                            WASHSTATEB004101
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1428 of 3743




                            WASHSTATEB004102
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1429 of 3743




                            WASHSTATEB004103
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1430 of 3743




                            WASHSTATEB004104
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1431 of 3743




                            WASHSTATEB004105
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1432 of 3743




                            WASHSTATEB004106
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1433 of 3743




                            WASHSTATEB004107
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1434 of 3743




                            WASHSTATEB004108
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1435 of 3743




                            WASHSTATEB004109
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1436 of 3743




                            WASHSTATEB004110
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1437 of 3743




                            WASHSTATEB004111
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1438 of 3743




                            WASHSTATEB004112
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1439 of 3743




                            WASHSTATEB004113
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1440 of 3743




                            WASHSTATEB004114
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1441 of 3743




                            WASHSTATEB004115
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1442 of 3743




                            WASHSTATEB004116
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1443 of 3743




                            WASHSTATEB004117
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1444 of 3743




                            WASHSTATEB004118
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1445 of 3743




                            WASHSTATEB004119
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1446 of 3743




                            WASHSTATEB004120
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1447 of 3743




                            WASHSTATEB004121
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1448 of 3743




                            WASHSTATEB004122
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1449 of 3743




                            WASHSTATEB004123
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1450 of 3743




                            WASHSTATEB004124
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1451 of 3743




                            WASHSTATEB004125
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1452 of 3743




                            WASHSTATEB004126
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1453 of 3743




                            WASHSTATEB004127
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1454 of 3743




                            WASHSTATEB004128
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1455 of 3743




                            WASHSTATEB004129
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1456 of 3743




                            WASHSTATEB004130
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1457 of 3743




                            WASHSTATEB004131
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1458 of 3743




                            WASHSTATEB004132
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1459 of 3743




                            WASHSTATEB004133
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1460 of 3743




                            WASHSTATEB004134
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1461 of 3743




                            WASHSTATEB004135
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1462 of 3743




                            WASHSTATEB004136
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1463 of 3743




                            WASHSTATEB004137
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1464 of 3743




                            WASHSTATEB004138
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1465 of 3743




                            WASHSTATEB004139
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1466 of 3743




                            WASHSTATEB004140
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1467 of 3743




                            WASHSTATEB004141
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1468 of 3743




                            WASHSTATEB004142
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1469 of 3743




                            WASHSTATEB004143
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1470 of 3743




                            WASHSTATEB004144
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1471 of 3743




                            WASHSTATEB004145
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1472 of 3743




                            WASHSTATEB004146
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1473 of 3743




                            WASHSTATEB004147
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1474 of 3743




                            WASHSTATEB004148
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1475 of 3743




                            WASHSTATEB004149
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1476 of 3743




                            WASHSTATEB004150
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1477 of 3743




                            WASHSTATEB004151
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1478 of 3743




                            WASHSTATEB004152
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1479 of 3743




                            WASHSTATEB004153
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1480 of 3743




                            WASHSTATEB004154
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1481 of 3743




                            WASHSTATEB004155
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1482 of 3743




                            WASHSTATEB004156
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1483 of 3743




                            WASHSTATEB004157
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1484 of 3743




                            WASHSTATEB004158
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1485 of 3743




                            WASHSTATEB004159
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1486 of 3743




                            WASHSTATEB004160
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1487 of 3743




                            WASHSTATEB004161
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1488 of 3743




                            WASHSTATEB004162
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1489 of 3743




                            WASHSTATEB004163
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1490 of 3743




                            WASHSTATEB004164
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1491 of 3743




                            WASHSTATEB004165
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1492 of 3743




                            WASHSTATEB004166
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1493 of 3743




                            WASHSTATEB004167
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1494 of 3743




                            WASHSTATEB004168
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1495 of 3743




                            WASHSTATEB004169
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1496 of 3743




                            WASHSTATEB004170
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1497 of 3743




                            WASHSTATEB004171
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1498 of 3743




                            WASHSTATEB004172
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1499 of 3743




                            WASHSTATEB004173
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1500 of 3743




                            WASHSTATEB004174
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1501 of 3743




                            WASHSTATEB004175
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1502 of 3743




                            WASHSTATEB004176
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1503 of 3743




                            WASHSTATEB004177
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1504 of 3743




                            WASHSTATEB004178
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1505 of 3743




                            WASHSTATEB004179
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1506 of 3743




                            WASHSTATEB004180
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1507 of 3743




                            WASHSTATEB004181
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1508 of 3743




                            WASHSTATEB004182
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1509 of 3743




                            WASHSTATEB004183
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1510 of 3743




                            WASHSTATEB004184
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1511 of 3743




                            WASHSTATEB004185
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1512 of 3743




                            WASHSTATEB004186
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1513 of 3743




                            WASHSTATEB004187
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1514 of 3743




                            WASHSTATEB004188
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1515 of 3743




                            WASHSTATEB004189
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1516 of 3743




                            WASHSTATEB004190
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1517 of 3743




                            WASHSTATEB004191
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1518 of 3743




                            WASHSTATEB004192
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1519 of 3743




                            WASHSTATEB004193
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1520 of 3743




                            WASHSTATEB004194
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1521 of 3743




                            WASHSTATEB004195
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1522 of 3743




                            WASHSTATEB004196
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1523 of 3743




                            WASHSTATEB004197
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1524 of 3743




                            WASHSTATEB004198
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1525 of 3743




                            WASHSTATEB004199
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1526 of 3743




                            WASHSTATEB004200
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1527 of 3743




                            WASHSTATEB004201
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1528 of 3743




                            WASHSTATEB004202
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1529 of 3743




                            WASHSTATEB004203
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1530 of 3743




                            WASHSTATEB004204
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1531 of 3743




                            WASHSTATEB004205
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1532 of 3743




                            WASHSTATEB004206
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1533 of 3743




                            WASHSTATEB004207
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1534 of 3743




                            WASHSTATEB004208
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1535 of 3743




                            WASHSTATEB004209
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1536 of 3743




                            WASHSTATEB004210
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1537 of 3743




                            WASHSTATEB004211
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1538 of 3743




                            WASHSTATEB004212
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1539 of 3743




                            WASHSTATEB004213
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1540 of 3743




                            WASHSTATEB004214
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1541 of 3743




                            WASHSTATEB004215
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1542 of 3743




                            WASHSTATEB004216
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1543 of 3743




                            WASHSTATEB004217
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1544 of 3743




                            WASHSTATEB004218
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1545 of 3743




                            WASHSTATEB004219
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1546 of 3743




                            WASHSTATEB004220
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1547 of 3743




                            WASHSTATEB004221
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1548 of 3743




                            WASHSTATEB004222
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1549 of 3743




                            WASHSTATEB004223
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1550 of 3743




                            WASHSTATEB004224
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1551 of 3743




                            WASHSTATEB004225
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1552 of 3743




                            WASHSTATEB004226
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1553 of 3743




                            WASHSTATEB004227
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1554 of 3743




                            WASHSTATEB004228
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1555 of 3743




                            WASHSTATEB004229
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1556 of 3743




                            WASHSTATEB004230
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1557 of 3743




                            WASHSTATEB004231
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1558 of 3743




                            WASHSTATEB004232
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1559 of 3743




                            WASHSTATEB004233
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1560 of 3743




                            WASHSTATEB004234
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1561 of 3743




                            WASHSTATEB004235
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1562 of 3743




                            WASHSTATEB004236
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1563 of 3743




                            WASHSTATEB004237
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1564 of 3743




                            WASHSTATEB004238
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1565 of 3743




                            WASHSTATEB004239
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1566 of 3743




                            WASHSTATEB004240
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1567 of 3743




                            WASHSTATEB004241
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1568 of 3743




                            WASHSTATEB004242
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1569 of 3743




                            WASHSTATEB004243
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1570 of 3743




                            WASHSTATEB004244
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1571 of 3743




                            WASHSTATEB004245
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1572 of 3743




                            WASHSTATEB004246
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1573 of 3743




                            WASHSTATEB004247
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1574 of 3743




                            WASHSTATEB004248
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1575 of 3743




                            WASHSTATEB004249
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1576 of 3743




                            WASHSTATEB004250
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1577 of 3743




                            WASHSTATEB004251
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1578 of 3743




                            WASHSTATEB004252
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1579 of 3743




                            WASHSTATEB004253
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1580 of 3743




                            WASHSTATEB004254
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1581 of 3743




                            WASHSTATEB004255
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1582 of 3743




                            WASHSTATEB004256
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1583 of 3743




                            WASHSTATEB004257
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1584 of 3743




                            WASHSTATEB004258
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1585 of 3743




                            WASHSTATEB004259
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1586 of 3743




                            WASHSTATEB004260
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1587 of 3743




                            WASHSTATEB004261
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1588 of 3743




                            WASHSTATEB004262
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1589 of 3743




                            WASHSTATEB004263
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1590 of 3743




                            WASHSTATEB004264
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1591 of 3743




                            WASHSTATEB004265
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1592 of 3743




                            WASHSTATEB004266
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1593 of 3743




                            WASHSTATEB004267
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1594 of 3743




                            WASHSTATEB004268
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1595 of 3743




                            WASHSTATEB004269
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1596 of 3743




                            WASHSTATEB004270
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1597 of 3743




                            WASHSTATEB004271
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1598 of 3743




                            WASHSTATEB004272
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1599 of 3743




                            WASHSTATEB004273
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1600 of 3743




                            WASHSTATEB004274
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1601 of 3743




                            WASHSTATEB004275
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1602 of 3743




                            WASHSTATEB004276
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1603 of 3743




                            WASHSTATEB004277
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1604 of 3743




                            WASHSTATEB004278
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1605 of 3743




                            WASHSTATEB004279
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1606 of 3743




                            WASHSTATEB004280
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1607 of 3743




                            WASHSTATEB004281
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1608 of 3743




                            WASHSTATEB004282
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1609 of 3743




                            WASHSTATEB004283
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1610 of 3743




                            WASHSTATEB004284
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1611 of 3743




                            WASHSTATEB004285
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1612 of 3743




                            WASHSTATEB004286
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1613 of 3743




                            WASHSTATEB004287
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1614 of 3743




                            WASHSTATEB004288
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1615 of 3743




                            WASHSTATEB004289
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1616 of 3743




                            WASHSTATEB004290
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1617 of 3743




                            WASHSTATEB004291
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1618 of 3743




                            WASHSTATEB004292
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1619 of 3743




                            WASHSTATEB004293
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1620 of 3743




                            WASHSTATEB004294
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1621 of 3743




                            WASHSTATEB004295
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1622 of 3743




                            WASHSTATEB004296
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1623 of 3743




                            WASHSTATEB004297
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1624 of 3743




                            WASHSTATEB004298
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1625 of 3743




                            WASHSTATEB004299
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1626 of 3743




                            WASHSTATEB004300
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1627 of 3743




                            WASHSTATEB004301
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1628 of 3743




                            WASHSTATEB004302
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1629 of 3743




                            WASHSTATEB004303
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1630 of 3743




                            WASHSTATEB004304
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1631 of 3743




                            WASHSTATEB004305
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1632 of 3743




                            WASHSTATEB004306
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1633 of 3743




                            WASHSTATEB004307
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1634 of 3743




                            WASHSTATEB004308
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1635 of 3743




                            WASHSTATEB004309
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1636 of 3743




                            WASHSTATEB004310
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1637 of 3743




                            WASHSTATEB004311
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1638 of 3743




                            WASHSTATEB004312
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1639 of 3743




                            WASHSTATEB004313
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1640 of 3743




                            WASHSTATEB004314
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1641 of 3743




                            WASHSTATEB004315
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1642 of 3743




                            WASHSTATEB004316
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1643 of 3743




                            WASHSTATEB004317
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1644 of 3743




                            WASHSTATEB004318
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1645 of 3743




                            WASHSTATEB004319
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1646 of 3743




                            WASHSTATEB004320
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1647 of 3743




                            WASHSTATEB004321
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1648 of 3743




                            WASHSTATEB004322
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1649 of 3743




                            WASHSTATEB004323
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1650 of 3743




                            WASHSTATEB004324
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1651 of 3743




                            WASHSTATEB004325
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1652 of 3743




                            WASHSTATEB004326
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1653 of 3743




                            WASHSTATEB004327
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1654 of 3743




                            WASHSTATEB004328
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1655 of 3743




                            WASHSTATEB004329
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1656 of 3743




                            WASHSTATEB004330
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1657 of 3743




                            WASHSTATEB004331
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1658 of 3743




                            WASHSTATEB004332
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1659 of 3743




                            WASHSTATEB004333
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1660 of 3743




                            WASHSTATEB004334
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1661 of 3743




                            WASHSTATEB004335
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1662 of 3743




                            WASHSTATEB004336
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1663 of 3743




                            WASHSTATEB004337
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1664 of 3743




                            WASHSTATEB004338
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1665 of 3743




                            WASHSTATEB004339
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1666 of 3743




                            WASHSTATEB004340
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1667 of 3743




                            WASHSTATEB004341
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1668 of 3743




                            WASHSTATEB004342
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1669 of 3743




                            WASHSTATEB004343
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1670 of 3743




                            WASHSTATEB004344
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1671 of 3743




                            WASHSTATEB004345
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1672 of 3743




                            WASHSTATEB004346
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1673 of 3743




                            WASHSTATEB004347
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1674 of 3743




                            WASHSTATEB004348
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1675 of 3743




                            WASHSTATEB004349
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1676 of 3743




                            WASHSTATEB004350
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1677 of 3743




                            WASHSTATEB004351
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1678 of 3743




                            WASHSTATEB004352
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1679 of 3743




                            WASHSTATEB004353
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1680 of 3743




                            WASHSTATEB004354
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1681 of 3743




                            WASHSTATEB004355
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1682 of 3743




                            WASHSTATEB004356
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1683 of 3743




                            WASHSTATEB004357
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1684 of 3743




                            WASHSTATEB004358
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1685 of 3743




                            WASHSTATEB004359
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1686 of 3743




                            WASHSTATEB004360
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1687 of 3743




                            WASHSTATEB004361
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1688 of 3743




                            WASHSTATEB004362
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1689 of 3743




                            WASHSTATEB004363
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1690 of 3743




                            WASHSTATEB004364
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1691 of 3743




                            WASHSTATEB004365
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1692 of 3743




                            WASHSTATEB004366
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1693 of 3743




                            WASHSTATEB004367
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1694 of 3743




                            WASHSTATEB004368
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1695 of 3743




                            WASHSTATEB004369
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1696 of 3743




                            WASHSTATEB004370
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1697 of 3743




                            WASHSTATEB004371
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1698 of 3743




                            WASHSTATEB004372
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1699 of 3743




                            WASHSTATEB004373
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1700 of 3743




                            WASHSTATEB004374
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1701 of 3743




                            WASHSTATEB004375
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1702 of 3743




                            WASHSTATEB004376
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1703 of 3743




                            WASHSTATEB004377
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1704 of 3743




                            WASHSTATEB004378
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1705 of 3743




                            WASHSTATEB004379
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1706 of 3743




                            WASHSTATEB004380
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1707 of 3743




                            WASHSTATEB004381
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1708 of 3743




                            WASHSTATEB004382
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1709 of 3743




                            WASHSTATEB004383
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1710 of 3743




                            WASHSTATEB004384
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1711 of 3743




                            WASHSTATEB004385
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1712 of 3743




                            WASHSTATEB004386
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1713 of 3743




                            WASHSTATEB004387
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1714 of 3743




                            WASHSTATEB004388
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1715 of 3743




                            WASHSTATEB004389
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1716 of 3743




                            WASHSTATEB004390
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1717 of 3743




                            WASHSTATEB004391
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1718 of 3743




                            WASHSTATEB004392
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1719 of 3743




                            WASHSTATEB004393
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1720 of 3743




                            WASHSTATEB004394
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1721 of 3743




                            WASHSTATEB004395
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1722 of 3743




                            WASHSTATEB004396
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1723 of 3743




                            WASHSTATEB004397
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1724 of 3743




                            WASHSTATEB004398
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1725 of 3743




                            WASHSTATEB004399
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1726 of 3743




                            WASHSTATEB004400
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1727 of 3743




                            WASHSTATEB004401
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1728 of 3743




                            WASHSTATEB004402
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1729 of 3743




                            WASHSTATEB004403
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1730 of 3743




                            WASHSTATEB004404
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1731 of 3743




                            WASHSTATEB004405
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1732 of 3743




                            WASHSTATEB004406
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1733 of 3743




                            WASHSTATEB004407
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1734 of 3743




                            WASHSTATEB004408
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1735 of 3743




                            WASHSTATEB004409
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1736 of 3743




                            WASHSTATEB004410
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1737 of 3743




                            WASHSTATEB004411
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1738 of 3743




                            WASHSTATEB004412
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1739 of 3743




                            WASHSTATEB004413
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1740 of 3743




                            WASHSTATEB004414
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1741 of 3743




                            WASHSTATEB004415
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1742 of 3743




                            WASHSTATEB004416
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1743 of 3743




                            WASHSTATEB004417
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1744 of 3743




                            WASHSTATEB004418
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1745 of 3743




                            WASHSTATEB004419
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1746 of 3743




                            WASHSTATEB004420
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1747 of 3743




                            WASHSTATEB004421
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1748 of 3743




                            WASHSTATEB004422
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1749 of 3743




                            WASHSTATEB004423
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1750 of 3743




                            WASHSTATEB004424
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1751 of 3743




                            WASHSTATEB004425
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1752 of 3743




                            WASHSTATEB004426
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1753 of 3743




                            WASHSTATEB004427
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1754 of 3743




                            WASHSTATEB004428
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1755 of 3743




                            WASHSTATEB004429
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1756 of 3743




                            WASHSTATEB004430
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1757 of 3743




                            WASHSTATEB004431
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1758 of 3743




                            WASHSTATEB004432
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1759 of 3743




                            WASHSTATEB004433
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1760 of 3743




                            WASHSTATEB004434
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1761 of 3743




                            WASHSTATEB004435
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1762 of 3743




                            WASHSTATEB004436
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1763 of 3743




                            WASHSTATEB004437
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1764 of 3743




                            WASHSTATEB004438
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1765 of 3743




                            WASHSTATEB004439
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1766 of 3743




                            WASHSTATEB004440
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1767 of 3743




                            WASHSTATEB004441
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1768 of 3743




                            WASHSTATEB004442
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1769 of 3743




                            WASHSTATEB004443
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1770 of 3743




                            WASHSTATEB004444
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1771 of 3743




                            WASHSTATEB004445
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1772 of 3743




                            WASHSTATEB004446
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1773 of 3743




                            WASHSTATEB004447
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1774 of 3743




                            WASHSTATEB004448
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1775 of 3743




                            WASHSTATEB004449
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1776 of 3743




                            WASHSTATEB004450
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1777 of 3743




                            WASHSTATEB004451
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1778 of 3743




                            WASHSTATEB004452
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1779 of 3743




                            WASHSTATEB004453
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1780 of 3743




                            WASHSTATEB004454
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1781 of 3743




                            WASHSTATEB004455
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1782 of 3743




                            WASHSTATEB004456
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1783 of 3743




                            WASHSTATEB004457
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1784 of 3743




                            WASHSTATEB004458
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1785 of 3743




                            WASHSTATEB004459
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1786 of 3743




                            WASHSTATEB004460
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1787 of 3743




                            WASHSTATEB004461
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1788 of 3743




                            WASHSTATEB004462
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1789 of 3743




                            WASHSTATEB004463
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1790 of 3743




                            WASHSTATEB004464
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1791 of 3743




                            WASHSTATEB004465
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1792 of 3743




                            WASHSTATEB004466
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1793 of 3743




                            WASHSTATEB004467
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1794 of 3743




                            WASHSTATEB004468
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1795 of 3743




                            WASHSTATEB004469
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1796 of 3743




                            WASHSTATEB004470
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1797 of 3743




                            WASHSTATEB004471
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1798 of 3743




                            WASHSTATEB004472
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1799 of 3743




                            WASHSTATEB004473
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1800 of 3743




                            WASHSTATEB004474
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1801 of 3743




                            WASHSTATEB004475
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1802 of 3743




                            WASHSTATEB004476
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1803 of 3743




                            WASHSTATEB004477
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1804 of 3743




                            WASHSTATEB004478
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1805 of 3743




                            WASHSTATEB004479
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1806 of 3743




                            WASHSTATEB004480
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1807 of 3743




                            WASHSTATEB004481
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1808 of 3743




                            WASHSTATEB004482
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1809 of 3743




                            WASHSTATEB004483
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1810 of 3743




                            WASHSTATEB004484
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1811 of 3743




                            WASHSTATEB004485
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1812 of 3743




                            WASHSTATEB004486
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1813 of 3743




                            WASHSTATEB004487
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1814 of 3743




                            WASHSTATEB004488
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1815 of 3743




                            WASHSTATEB004489
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1816 of 3743




                            WASHSTATEB004490
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1817 of 3743




                            WASHSTATEB004491
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1818 of 3743




                            WASHSTATEB004492
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1819 of 3743




                            WASHSTATEB004493
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1820 of 3743




                            WASHSTATEB004494
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1821 of 3743




                            WASHSTATEB004495
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1822 of 3743




                            WASHSTATEB004496
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1823 of 3743




                            WASHSTATEB004497
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1824 of 3743




                            WASHSTATEB004498
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1825 of 3743




                            WASHSTATEB004499
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1826 of 3743




                            WASHSTATEB004500
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1827 of 3743




                            WASHSTATEB004501
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1828 of 3743




                            WASHSTATEB004502
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1829 of 3743




                            WASHSTATEB004503
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1830 of 3743




                            WASHSTATEB004504
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1831 of 3743




                            WASHSTATEB004505
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1832 of 3743




                            WASHSTATEB004506
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1833 of 3743




                            WASHSTATEB004507
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1834 of 3743




                            WASHSTATEB004508
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1835 of 3743




                            WASHSTATEB004509
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1836 of 3743




                            WASHSTATEB004510
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1837 of 3743




                            WASHSTATEB004511
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1838 of 3743




                            WASHSTATEB004512
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1839 of 3743




                            WASHSTATEB004513
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1840 of 3743




                            WASHSTATEB004514
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1841 of 3743




                            WASHSTATEB004515
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1842 of 3743




                            WASHSTATEB004516
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1843 of 3743




                            WASHSTATEB004517
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1844 of 3743




                            WASHSTATEB004518
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1845 of 3743




                            WASHSTATEB004519
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1846 of 3743




                            WASHSTATEB004520
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1847 of 3743




                            WASHSTATEB004521
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1848 of 3743




                            WASHSTATEB004522
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1849 of 3743




                            WASHSTATEB004523
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1850 of 3743




                            WASHSTATEB004524
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1851 of 3743




                            WASHSTATEB004525
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1852 of 3743




                            WASHSTATEB004526
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1853 of 3743




                            WASHSTATEB004527
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1854 of 3743




                            WASHSTATEB004528
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1855 of 3743




                            WASHSTATEB004529
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1856 of 3743




                            WASHSTATEB004530
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1857 of 3743




                            WASHSTATEB004531
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1858 of 3743




                            WASHSTATEB004532
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1859 of 3743




                            WASHSTATEB004533
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1860 of 3743




                            WASHSTATEB004534
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1861 of 3743




                            WASHSTATEB004535
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1862 of 3743




                            WASHSTATEB004536
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1863 of 3743




                            WASHSTATEB004537
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1864 of 3743




                            WASHSTATEB004538
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1865 of 3743




                            WASHSTATEB004539
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1866 of 3743




                            WASHSTATEB004540
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1867 of 3743




                            WASHSTATEB004541
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1868 of 3743




                            WASHSTATEB004542
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1869 of 3743




                            WASHSTATEB004543
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1870 of 3743




                            WASHSTATEB004544
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1871 of 3743




                            WASHSTATEB004545
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1872 of 3743




                            WASHSTATEB004546
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1873 of 3743




                            WASHSTATEB004547
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1874 of 3743




                            WASHSTATEB004548
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1875 of 3743




                            WASHSTATEB004549
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1876 of 3743




                            WASHSTATEB004550
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1877 of 3743




                            WASHSTATEB004551
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1878 of 3743




                            WASHSTATEB004552
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1879 of 3743




                            WASHSTATEB004553
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1880 of 3743




                            WASHSTATEB004554
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1881 of 3743




                            WASHSTATEB004555
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1882 of 3743




                            WASHSTATEB004556
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1883 of 3743




                            WASHSTATEB004557
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1884 of 3743




                            WASHSTATEB004558
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1885 of 3743




                            WASHSTATEB004559
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1886 of 3743




                            WASHSTATEB004560
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1887 of 3743




                            WASHSTATEB004561
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1888 of 3743




                            WASHSTATEB004562
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1889 of 3743




                            WASHSTATEB004563
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1890 of 3743




                            WASHSTATEB004564
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1891 of 3743




                            WASHSTATEB004565
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1892 of 3743




                            WASHSTATEB004566
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1893 of 3743




                            WASHSTATEB004567
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1894 of 3743




                            WASHSTATEB004568
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1895 of 3743




                            WASHSTATEB004569
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1896 of 3743




                            WASHSTATEB004570
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1897 of 3743




                            WASHSTATEB004571
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1898 of 3743




                            WASHSTATEB004572
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1899 of 3743




                            WASHSTATEB004573
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1900 of 3743




                            WASHSTATEB004574
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1901 of 3743




                            WASHSTATEB004575
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1902 of 3743




                            WASHSTATEB004576
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1903 of 3743




                            WASHSTATEB004577
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1904 of 3743




                            WASHSTATEB004578
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1905 of 3743




                            WASHSTATEB004579
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1906 of 3743




                            WASHSTATEB004580
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1907 of 3743




                            WASHSTATEB004581
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1908 of 3743




                            WASHSTATEB004582
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1909 of 3743




                            WASHSTATEB004583
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1910 of 3743




                            WASHSTATEB004584
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1911 of 3743




                            WASHSTATEB004585
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1912 of 3743




                            WASHSTATEB004586
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1913 of 3743




                            WASHSTATEB004587
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1914 of 3743




                            WASHSTATEB004588
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1915 of 3743




                            WASHSTATEB004589
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1916 of 3743




                            WASHSTATEB004590
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1917 of 3743




                            WASHSTATEB004591
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1918 of 3743




                            WASHSTATEB004592
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1919 of 3743




                            WASHSTATEB004593
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1920 of 3743




                            WASHSTATEB004594
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1921 of 3743




                            WASHSTATEB004595
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1922 of 3743




                            WASHSTATEB004596
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1923 of 3743




                            WASHSTATEB004597
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1924 of 3743




                            WASHSTATEB004598
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1925 of 3743




                            WASHSTATEB004599
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1926 of 3743




                            WASHSTATEB004600
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1927 of 3743




                            WASHSTATEB004601
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1928 of 3743




                            WASHSTATEB004602
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1929 of 3743




                            WASHSTATEB004603
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1930 of 3743




                            WASHSTATEB004604
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1931 of 3743




                            WASHSTATEB004605
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1932 of 3743




                            WASHSTATEB004606
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1933 of 3743




                            WASHSTATEB004607
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1934 of 3743




                            WASHSTATEB004608
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1935 of 3743




                            WASHSTATEB004609
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1936 of 3743




                            WASHSTATEB004610
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1937 of 3743




                            WASHSTATEB004611
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1938 of 3743




                            WASHSTATEB004612
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1939 of 3743




                            WASHSTATEB004613
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1940 of 3743




                            WASHSTATEB004614
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1941 of 3743




                            WASHSTATEB004615
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1942 of 3743




                            WASHSTATEB004616
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1943 of 3743




                            WASHSTATEB004617
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1944 of 3743




                            WASHSTATEB004618
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1945 of 3743




                            WASHSTATEB004619
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1946 of 3743




                            WASHSTATEB004620
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1947 of 3743




                            WASHSTATEB004621
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1948 of 3743




                            WASHSTATEB004622
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1949 of 3743




                            WASHSTATEB004623
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1950 of 3743




                            WASHSTATEB004624
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1951 of 3743




                            WASHSTATEB004625
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1952 of 3743




                            WASHSTATEB004626
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1953 of 3743




                            WASHSTATEB004627
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1954 of 3743




                            WASHSTATEB004628
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1955 of 3743




                            WASHSTATEB004629
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1956 of 3743




                            WASHSTATEB004630
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1957 of 3743




                            WASHSTATEB004631
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1958 of 3743




                            WASHSTATEB004632
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1959 of 3743




                            WASHSTATEB004633
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1960 of 3743




                            WASHSTATEB004634
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1961 of 3743




                            WASHSTATEB004635
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1962 of 3743




                            WASHSTATEB004636
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1963 of 3743




                            WASHSTATEB004637
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1964 of 3743




                            WASHSTATEB004638
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1965 of 3743




                            WASHSTATEB004639
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1966 of 3743




                            WASHSTATEB004640
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1967 of 3743




                            WASHSTATEB004641
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1968 of 3743




                            WASHSTATEB004642
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1969 of 3743




                            WASHSTATEB004643
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1970 of 3743




                            WASHSTATEB004644
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1971 of 3743




                            WASHSTATEB004645
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1972 of 3743




                            WASHSTATEB004646
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1973 of 3743




                            WASHSTATEB004647
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1974 of 3743




                            WASHSTATEB004648
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1975 of 3743




                            WASHSTATEB004649
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1976 of 3743




                            WASHSTATEB004650
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1977 of 3743




                            WASHSTATEB004651
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1978 of 3743




                            WASHSTATEB004652
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1979 of 3743




                            WASHSTATEB004653
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1980 of 3743




                            WASHSTATEB004654
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1981 of 3743




                            WASHSTATEB004655
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1982 of 3743




                            WASHSTATEB004656
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1983 of 3743




                            WASHSTATEB004657
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1984 of 3743




                            WASHSTATEB004658
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1985 of 3743




                            WASHSTATEB004659
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1986 of 3743




                            WASHSTATEB004660
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1987 of 3743




                            WASHSTATEB004661
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1988 of 3743




                            WASHSTATEB004662
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1989 of 3743




                            WASHSTATEB004663
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1990 of 3743




                            WASHSTATEB004664
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1991 of 3743




                            WASHSTATEB004665
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1992 of 3743




                            WASHSTATEB004666
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1993 of 3743




                            WASHSTATEB004667
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1994 of 3743




                            WASHSTATEB004668
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1995 of 3743




                            WASHSTATEB004669
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1996 of 3743




                            WASHSTATEB004670
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1997 of 3743




                            WASHSTATEB004671
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1998 of 3743




                            WASHSTATEB004672
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 1999 of 3743




                            WASHSTATEB004673
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2000 of 3743




                            WASHSTATEB004674
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2001 of 3743




                            WASHSTATEB004675
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2002 of 3743




                            WASHSTATEB004676
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2003 of 3743




                            WASHSTATEB004677
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2004 of 3743




                            WASHSTATEB004678
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2005 of 3743




                            WASHSTATEB004679
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2006 of 3743




                            WASHSTATEB004680
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2007 of 3743




                            WASHSTATEB004681
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2008 of 3743




                            WASHSTATEB004682
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2009 of 3743




                            WASHSTATEB004683
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2010 of 3743




                            WASHSTATEB004684
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2011 of 3743




                            WASHSTATEB004685
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2012 of 3743




                            WASHSTATEB004686
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2013 of 3743




                            WASHSTATEB004687
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2014 of 3743




                            WASHSTATEB004688
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2015 of 3743




                            WASHSTATEB004689
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2016 of 3743




                            WASHSTATEB004690
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2017 of 3743




                            WASHSTATEB004691
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2018 of 3743




                            WASHSTATEB004692
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2019 of 3743




                            WASHSTATEB004693
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2020 of 3743




                            WASHSTATEB004694
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2021 of 3743




                            WASHSTATEB004695
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2022 of 3743




                            WASHSTATEB004696
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2023 of 3743




                            WASHSTATEB004697
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2024 of 3743




                            WASHSTATEB004698
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2025 of 3743




                            WASHSTATEB004699
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2026 of 3743




                            WASHSTATEB004700
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2027 of 3743




                            WASHSTATEB004701
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2028 of 3743




                            WASHSTATEB004702
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2029 of 3743




                            WASHSTATEB004703
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2030 of 3743




                            WASHSTATEB004704
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2031 of 3743




                            WASHSTATEB004705
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2032 of 3743




                            WASHSTATEB004706
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2033 of 3743




                            WASHSTATEB004707
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2034 of 3743




                            WASHSTATEB004708
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2035 of 3743




                            WASHSTATEB004709
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2036 of 3743




                            WASHSTATEB004710
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2037 of 3743




                            WASHSTATEB004711
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2038 of 3743




                            WASHSTATEB004712
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2039 of 3743




                            WASHSTATEB004713
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2040 of 3743




                            WASHSTATEB004714
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2041 of 3743




                            WASHSTATEB004715
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2042 of 3743




                            WASHSTATEB004716
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2043 of 3743




                            WASHSTATEB004717
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2044 of 3743




                            WASHSTATEB004718
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2045 of 3743




                            WASHSTATEB004719
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2046 of 3743




                            WASHSTATEB004720
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2047 of 3743




                            WASHSTATEB004721
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2048 of 3743




                            WASHSTATEB004722
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2049 of 3743




                            WASHSTATEB004723
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2050 of 3743




                            WASHSTATEB004724
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2051 of 3743




                            WASHSTATEB004725
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2052 of 3743




                            WASHSTATEB004726
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2053 of 3743




                            WASHSTATEB004727
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2054 of 3743




                            WASHSTATEB004728
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2055 of 3743




                            WASHSTATEB004729
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2056 of 3743




                            WASHSTATEB004730
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2057 of 3743




                            WASHSTATEB004731
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2058 of 3743




                            WASHSTATEB004732
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2059 of 3743




                            WASHSTATEB004733
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2060 of 3743




                            WASHSTATEB004734
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2061 of 3743




                            WASHSTATEB004735
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2062 of 3743




                            WASHSTATEB004736
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2063 of 3743




                            WASHSTATEB004737
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2064 of 3743




                            WASHSTATEB004738
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2065 of 3743




                            WASHSTATEB004739
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2066 of 3743




                            WASHSTATEB004740
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2067 of 3743




                            WASHSTATEB004741
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2068 of 3743




                            WASHSTATEB004742
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2069 of 3743




                            WASHSTATEB004743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2070 of 3743




                            WASHSTATEB004744
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2071 of 3743




                            WASHSTATEB004745
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2072 of 3743




                            WASHSTATEB004746
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2073 of 3743




                            WASHSTATEB004747
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2074 of 3743




                            WASHSTATEB004748
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2075 of 3743




                            WASHSTATEB004749
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2076 of 3743




                            WASHSTATEB004750
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2077 of 3743




                            WASHSTATEB004751
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2078 of 3743




                            WASHSTATEB004752
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2079 of 3743




                            WASHSTATEB004753
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2080 of 3743




                            WASHSTATEB004754
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2081 of 3743




                            WASHSTATEB004755
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2082 of 3743




                            WASHSTATEB004756
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2083 of 3743




                            WASHSTATEB004757
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2084 of 3743




                            WASHSTATEB004758
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2085 of 3743




                            WASHSTATEB004759
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2086 of 3743




                            WASHSTATEB004760
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2087 of 3743




                            WASHSTATEB004761
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2088 of 3743




                            WASHSTATEB004762
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2089 of 3743




                            WASHSTATEB004763
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2090 of 3743




                            WASHSTATEB004764
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2091 of 3743




                            WASHSTATEB004765
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2092 of 3743




                            WASHSTATEB004766
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2093 of 3743




                            WASHSTATEB004767
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2094 of 3743




                            WASHSTATEB004768
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2095 of 3743




                            WASHSTATEB004769
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2096 of 3743




                            WASHSTATEB004770
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2097 of 3743




                            WASHSTATEB004771
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2098 of 3743




                            WASHSTATEB004772
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2099 of 3743




                            WASHSTATEB004773
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2100 of 3743




                            WASHSTATEB004774
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2101 of 3743




                            WASHSTATEB004775
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2102 of 3743




                            WASHSTATEB004776
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2103 of 3743




                            WASHSTATEB004777
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2104 of 3743




                            WASHSTATEB004778
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2105 of 3743




                            WASHSTATEB004779
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2106 of 3743




                            WASHSTATEB004780
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2107 of 3743




                            WASHSTATEB004781
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2108 of 3743




                            WASHSTATEB004782
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2109 of 3743




                            WASHSTATEB004783
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2110 of 3743




                            WASHSTATEB004784
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2111 of 3743




                            WASHSTATEB004785
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2112 of 3743




                            WASHSTATEB004786
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2113 of 3743




                            WASHSTATEB004787
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2114 of 3743




                            WASHSTATEB004788
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2115 of 3743




                            WASHSTATEB004789
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2116 of 3743




                            WASHSTATEB004790
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2117 of 3743




                            WASHSTATEB004791
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2118 of 3743




                            WASHSTATEB004792
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2119 of 3743




                            WASHSTATEB004793
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2120 of 3743




                            WASHSTATEB004794
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2121 of 3743




                            WASHSTATEB004795
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2122 of 3743




                            WASHSTATEB004796
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2123 of 3743




                            WASHSTATEB004797
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2124 of 3743




                            WASHSTATEB004798
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2125 of 3743




                            WASHSTATEB004799
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2126 of 3743




                            WASHSTATEB004800
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2127 of 3743




                            WASHSTATEB004801
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2128 of 3743




                            WASHSTATEB004802
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2129 of 3743




                            WASHSTATEB004803
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2130 of 3743




                            WASHSTATEB004804
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2131 of 3743




                            WASHSTATEB004805
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2132 of 3743




                            WASHSTATEB004806
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2133 of 3743




                            WASHSTATEB004807
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2134 of 3743




                            WASHSTATEB004808
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2135 of 3743




                            WASHSTATEB004809
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2136 of 3743




                            WASHSTATEB004810
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2137 of 3743




                            WASHSTATEB004811
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2138 of 3743




                            WASHSTATEB004812
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2139 of 3743




                            WASHSTATEB004813
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2140 of 3743




                            WASHSTATEB004814
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2141 of 3743




                            WASHSTATEB004815
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2142 of 3743




                            WASHSTATEB004816
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2143 of 3743




                            WASHSTATEB004817
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2144 of 3743




                            WASHSTATEB004818
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2145 of 3743




                            WASHSTATEB004819
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2146 of 3743




                            WASHSTATEB004820
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2147 of 3743




                            WASHSTATEB004821
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2148 of 3743




                            WASHSTATEB004822
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2149 of 3743




                            WASHSTATEB004823
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2150 of 3743




                            WASHSTATEB004824
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2151 of 3743




                            WASHSTATEB004825
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2152 of 3743




                            WASHSTATEB004826
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2153 of 3743




                            WASHSTATEB004827
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2154 of 3743




                            WASHSTATEB004828
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2155 of 3743




                            WASHSTATEB004829
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2156 of 3743




                            WASHSTATEB004830
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2157 of 3743




                            WASHSTATEB004831
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2158 of 3743




                            WASHSTATEB004832
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2159 of 3743




                            WASHSTATEB004833
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2160 of 3743




                            WASHSTATEB004834
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2161 of 3743




                            WASHSTATEB004835
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2162 of 3743




                            WASHSTATEB004836
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2163 of 3743




                            WASHSTATEB004837
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2164 of 3743




                            WASHSTATEB004838
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2165 of 3743




                            WASHSTATEB004839
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2166 of 3743




                            WASHSTATEB004840
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2167 of 3743




                            WASHSTATEB004841
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2168 of 3743




                            WASHSTATEB004842
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2169 of 3743




                            WASHSTATEB004843
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2170 of 3743




                            WASHSTATEB004844
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2171 of 3743




                            WASHSTATEB004845
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2172 of 3743




                            WASHSTATEB004846
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2173 of 3743




                            WASHSTATEB004847
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2174 of 3743




                            WASHSTATEB004848
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2175 of 3743




                            WASHSTATEB004849
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2176 of 3743




                            WASHSTATEB004850
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2177 of 3743




                            WASHSTATEB004851
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2178 of 3743




                            WASHSTATEB004852
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2179 of 3743




                            WASHSTATEB004853
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2180 of 3743




                            WASHSTATEB004854
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2181 of 3743




                            WASHSTATEB004855
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2182 of 3743




                            WASHSTATEB004856
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2183 of 3743




                            WASHSTATEB004857
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2184 of 3743




                            WASHSTATEB004858
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2185 of 3743




                            WASHSTATEB004859
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2186 of 3743




                            WASHSTATEB004860
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2187 of 3743




                            WASHSTATEB004861
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2188 of 3743




                            WASHSTATEB004862
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2189 of 3743




                            WASHSTATEB004863
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2190 of 3743




                            WASHSTATEB004864
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2191 of 3743




                            WASHSTATEB004865
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2192 of 3743




                            WASHSTATEB004866
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2193 of 3743




                            WASHSTATEB004867
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2194 of 3743




                            WASHSTATEB004868
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2195 of 3743




                            WASHSTATEB004869
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2196 of 3743




                            WASHSTATEB004870
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2197 of 3743




                            WASHSTATEB004871
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2198 of 3743




                            WASHSTATEB004872
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2199 of 3743




                            WASHSTATEB004873
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2200 of 3743




                            WASHSTATEB004874
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2201 of 3743




                            WASHSTATEB004875
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2202 of 3743




                            WASHSTATEB004876
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2203 of 3743




                            WASHSTATEB004877
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2204 of 3743




                            WASHSTATEB004878
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2205 of 3743




                            WASHSTATEB004879
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2206 of 3743




                            WASHSTATEB004880
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2207 of 3743




                            WASHSTATEB004881
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2208 of 3743




                            WASHSTATEB004882
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2209 of 3743




                            WASHSTATEB004883
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2210 of 3743




                            WASHSTATEB004884
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2211 of 3743




                            WASHSTATEB004885
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2212 of 3743




                            WASHSTATEB004886
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2213 of 3743




                            WASHSTATEB004887
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2214 of 3743




                            WASHSTATEB004888
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2215 of 3743




                            WASHSTATEB004889
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2216 of 3743




                            WASHSTATEB004890
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2217 of 3743




                            WASHSTATEB004891
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2218 of 3743




                            WASHSTATEB004892
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2219 of 3743




                            WASHSTATEB004893
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2220 of 3743




                            WASHSTATEB004894
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2221 of 3743




                            WASHSTATEB004895
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2222 of 3743




                            WASHSTATEB004896
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2223 of 3743




                            WASHSTATEB004897
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2224 of 3743




                            WASHSTATEB004898
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2225 of 3743




                            WASHSTATEB004899
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2226 of 3743




                            WASHSTATEB004900
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2227 of 3743




                            WASHSTATEB004901
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2228 of 3743




                            WASHSTATEB004902
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2229 of 3743




                            WASHSTATEB004903
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2230 of 3743




                            WASHSTATEB004904
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2231 of 3743




                            WASHSTATEB004905
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2232 of 3743




                            WASHSTATEB004906
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2233 of 3743




                            WASHSTATEB004907
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2234 of 3743




                            WASHSTATEB004908
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2235 of 3743




                            WASHSTATEB004909
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2236 of 3743




                            WASHSTATEB004910
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2237 of 3743




                            WASHSTATEB004911
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2238 of 3743




                            WASHSTATEB004912
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2239 of 3743




                            WASHSTATEB004913
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2240 of 3743




                            WASHSTATEB004914
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2241 of 3743




                            WASHSTATEB004915
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2242 of 3743




                            WASHSTATEB004916
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2243 of 3743




                            WASHSTATEB004917
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2244 of 3743




                            WASHSTATEB004918
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2245 of 3743




                            WASHSTATEB004919
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2246 of 3743




                            WASHSTATEB004920
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2247 of 3743




                            WASHSTATEB004921
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2248 of 3743




                            WASHSTATEB004922
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2249 of 3743




                            WASHSTATEB004923
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2250 of 3743




                            WASHSTATEB004924
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2251 of 3743




                            WASHSTATEB004925
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2252 of 3743




                            WASHSTATEB004926
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2253 of 3743




                            WASHSTATEB004927
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2254 of 3743




                            WASHSTATEB004928
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2255 of 3743




                            WASHSTATEB004929
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2256 of 3743




                            WASHSTATEB004930
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2257 of 3743




                            WASHSTATEB004931
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2258 of 3743




                            WASHSTATEB004932
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2259 of 3743




                            WASHSTATEB004933
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2260 of 3743




                            WASHSTATEB004934
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2261 of 3743




                            WASHSTATEB004935
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2262 of 3743




                            WASHSTATEB004936
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2263 of 3743




                            WASHSTATEB004937
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2264 of 3743




                            WASHSTATEB004938
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2265 of 3743




                            WASHSTATEB004939
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2266 of 3743




                            WASHSTATEB004940
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2267 of 3743




                            WASHSTATEB004941
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2268 of 3743




                            WASHSTATEB004942
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2269 of 3743




                            WASHSTATEB004943
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2270 of 3743




                            WASHSTATEB004944
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2271 of 3743




                            WASHSTATEB004945
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2272 of 3743




                            WASHSTATEB004946
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2273 of 3743




                            WASHSTATEB004947
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2274 of 3743




                            WASHSTATEB004948
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2275 of 3743




                            WASHSTATEB004949
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2276 of 3743




                            WASHSTATEB004950
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2277 of 3743




                            WASHSTATEB004951
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2278 of 3743




                            WASHSTATEB004952
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2279 of 3743




                            WASHSTATEB004953
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2280 of 3743




                            WASHSTATEB004954
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2281 of 3743




                            WASHSTATEB004955
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2282 of 3743




                            WASHSTATEB004956
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2283 of 3743




                            WASHSTATEB004957
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2284 of 3743




                            WASHSTATEB004958
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2285 of 3743




                            WASHSTATEB004959
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2286 of 3743




                            WASHSTATEB004960
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2287 of 3743




                            WASHSTATEB004961
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2288 of 3743




                            WASHSTATEB004962
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2289 of 3743




                            WASHSTATEB004963
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2290 of 3743




                            WASHSTATEB004964
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2291 of 3743




                            WASHSTATEB004965
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2292 of 3743




                            WASHSTATEB004966
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2293 of 3743




                            WASHSTATEB004967
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2294 of 3743




                            WASHSTATEB004968
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2295 of 3743




                            WASHSTATEB004969
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2296 of 3743




                            WASHSTATEB004970
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2297 of 3743




                            WASHSTATEB004971
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2298 of 3743




                            WASHSTATEB004972
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2299 of 3743




                            WASHSTATEB004973
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2300 of 3743




                            WASHSTATEB004974
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2301 of 3743




                            WASHSTATEB004975
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2302 of 3743




                            WASHSTATEB004976
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2303 of 3743




                            WASHSTATEB004977
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2304 of 3743




                            WASHSTATEB004978
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2305 of 3743




                            WASHSTATEB004979
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2306 of 3743




                            WASHSTATEB004980
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2307 of 3743




                            WASHSTATEB004981
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2308 of 3743




                            WASHSTATEB004982
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2309 of 3743




                            WASHSTATEB004983
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2310 of 3743




                            WASHSTATEB004984
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2311 of 3743




                            WASHSTATEB004985
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2312 of 3743




                            WASHSTATEB004986
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2313 of 3743




                            WASHSTATEB004987
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2314 of 3743




                            WASHSTATEB004988
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2315 of 3743




                            WASHSTATEB004989
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2316 of 3743




                            WASHSTATEB004990
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2317 of 3743




                            WASHSTATEB004991
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2318 of 3743




                            WASHSTATEB004992
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2319 of 3743




                            WASHSTATEB004993
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2320 of 3743




                            WASHSTATEB004994
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2321 of 3743




                            WASHSTATEB004995
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2322 of 3743




                            WASHSTATEB004996
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2323 of 3743




                            WASHSTATEB004997
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2324 of 3743




                            WASHSTATEB004998
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2325 of 3743




                            WASHSTATEB004999
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2326 of 3743




                            WASHSTATEB005000
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2327 of 3743




                            WASHSTATEB005001
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2328 of 3743




                            WASHSTATEB005002
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2329 of 3743




                            WASHSTATEB005003
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2330 of 3743




                            WASHSTATEB005004
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2331 of 3743




                            WASHSTATEB005005
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2332 of 3743




                            WASHSTATEB005006
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2333 of 3743




                            WASHSTATEB005007
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2334 of 3743




                            WASHSTATEB005008
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2335 of 3743




                            WASHSTATEB005009
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2336 of 3743




                            WASHSTATEB005010
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2337 of 3743




                            WASHSTATEB005011
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2338 of 3743




                            WASHSTATEB005012
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2339 of 3743




                            WASHSTATEB005013
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2340 of 3743




                            WASHSTATEB005014
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2341 of 3743




                            WASHSTATEB005015
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2342 of 3743




                            WASHSTATEB005016
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2343 of 3743




                            WASHSTATEB005017
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2344 of 3743




                            WASHSTATEB005018
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2345 of 3743




                            WASHSTATEB005019
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2346 of 3743




                            WASHSTATEB005020
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2347 of 3743




                            WASHSTATEB005021
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2348 of 3743




                            WASHSTATEB005022
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2349 of 3743




                            WASHSTATEB005023
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2350 of 3743




                            WASHSTATEB005024
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2351 of 3743




                            WASHSTATEB005025
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2352 of 3743




                            WASHSTATEB005026
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2353 of 3743




                            WASHSTATEB005027
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2354 of 3743




                            WASHSTATEB005028
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2355 of 3743




                            WASHSTATEB005029
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2356 of 3743




                            WASHSTATEB005030
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2357 of 3743




                            WASHSTATEB005031
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2358 of 3743




                            WASHSTATEB005032
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2359 of 3743




                            WASHSTATEB005033
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2360 of 3743




                            WASHSTATEB005034
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2361 of 3743




                            WASHSTATEB005035
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2362 of 3743




                            WASHSTATEB005036
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2363 of 3743




                            WASHSTATEB005037
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2364 of 3743




                            WASHSTATEB005038
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2365 of 3743




                            WASHSTATEB005039
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2366 of 3743




                            WASHSTATEB005040
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2367 of 3743




                            WASHSTATEB005041
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2368 of 3743




                            WASHSTATEB005042
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2369 of 3743




                            WASHSTATEB005043
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2370 of 3743




                            WASHSTATEB005044
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2371 of 3743




                            WASHSTATEB005045
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2372 of 3743




                            WASHSTATEB005046
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2373 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2374 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2375 of 3743




                            WASHSTATEB005049
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2376 of 3743




                            WASHSTATEB005050
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2377 of 3743




                            WASHSTATEB005051
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2378 of 3743




                            WASHSTATEB005052
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2379 of 3743




                            WASHSTATEB005053
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2380 of 3743




                            WASHSTATEB005054
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2381 of 3743




                            WASHSTATEB005055
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2382 of 3743




                            WASHSTATEB005056
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2383 of 3743




                            WASHSTATEB005057
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2384 of 3743




                            WASHSTATEB005058
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2385 of 3743




                            WASHSTATEB005059
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2386 of 3743

                                                                                   As of: 5/30/18 9:46 PM
                                                                                   Received: May 24, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: May 30, 2018
                                                                                   Tracking No. 1k2-93c2-zubs
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: API

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0002
Public comment 1. Individual. W Pickering. 5-24-18



                                       Submitter Information
Name: William Pickering
Address:
  14208 S. Longview Lane
  Plainfield, IL, 60544
Email: Epockering1972@gmail.com
Phone: 815-931-1946


                                           General Comment
I believe this rule change is not in the best interest of the country or world. While the rule change seems to want
to put certain weapons into the hunting category, weapons like the AR-15 are designed as weapons of war.

This is a threat to our interests overseas. Having these weapons transferred overseas creates a security threat as
they can be procured from legitimate stores by terrorists and other criminal elements. There is no doubt
American weaponry is far superior to the manufacturers and would serve our enemies well. As noted in various
studies, there is a high percentage of weapons being used in terrorism and crimes around the world.

I can appreciate the administration trying to help the gun industry, but we can not feed the next generation of
terrorists with US made weapons.




                                                 WASHSTATEB005060
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2387 of 3743

                                                                                    As of: 5/30/18 9:51 PM
                                                                                    Received: May 25, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: May 30, 2018
                                                                                    Tracking No. 1k2-93cn-59a7
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0003
Public comment 2. Individual. M Sterland. 5-25-18



                                       Submitter Information
Name: Michael Sterland
Address:
  143 Ennerdale Road
  Cleator, Cumbria, United Kingdom, CA255LQ
Email: mikesterland@btopenworld.com


                                           General Comment
As a UK citizen, I often travel to the US & visit stores such as Cabelas & Sportsman's Warehouse whilst there.
I cannot fail to notice the price of certain items (cartridge cases & bullets) are less than half what we are charged
in the UK for the same item.
I don't understand why it isn't allowed for us to purchase & bring back the small amounts of these items we wish
to purchase.
After all, they're already available here- at a ridiculous price.
Because of this, I buy components made in the EU, as they're not hamstrung with regulations & thus measurably
cheaper.
Fix this & US manufacturers will see a significant increase in demand from UK based firearms owners.




                                                  WASHSTATEB005061
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2388 of 3743

                                                                                As of: 5/30/18 10:06 PM
                                                                                Received: May 26, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: May 30, 2018
                                                                                Tracking No. 1k2-93cu-2uf1
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0004
Public comment 3. Individual. T Goodwin. 5-26-18



                                     Submitter Information
Name: Thomas Goodwin
Address:
  18229 Bridlington Drive
  Edmond, OK, 73012
Email: thomaswgoodwiniii@gmail.com
Phone: 4054209889


                                         General Comment
Currently, many small firearms companies have many regulations stacked against them. Even some funsmithing
is pushing gunsmiths into a munufacturer category. This is just one of the many problems that could be changed
with this proposed rule. It's time we reclassified many of these items and services to remove them from the ITAR
and USML and place them on the CCL. Free up the market for our small companies and let the industry thrive.




                                               WASHSTATEB005062
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2389 of 3743

                                                                                  As of: 5/30/18 10:07 PM
                                                                                  Received: May 26, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: May 30, 2018
                                                                                  Tracking No. 1k2-93d3-yh37
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0005
Public comment 4. Individual. L White. 5-26-18



                                      Submitter Information
Name: Larry White
Address:
  1196 Eleanor Avenue
  Rohnert Park, CA, 94928
Email: whitelm@excite.com
Phone: 7075888832
Fax: 94928


                                          General Comment
I fully support this. However, I believe all private individuals traveling abroad with personally owned firearms
for lawful purposes such as hunting or competition should not be required to document the "export" through an
official website designed for commercial exporters.

Also, since suppressors are very common among hunters and recreational shooters both in the U.S. and abroad
and do not provide the U.S. or its allies with any special military advantage, the published proposals should
include these on the CCL.




                                                WASHSTATEB005063
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2390 of 3743

                                                                               As of: 5/30/18 10:05 PM
                                                                               Received: May 26, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: May 30, 2018
                                                                               Tracking No. 1k2-93d4-e3lk
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0006
Public comment 5. Individual. T Weeks. 5-26-18



                                     Submitter Information
Name: Thomas Weeks
Address:
  2574 Bermuda Ct
  Loganville, GA, 30052
Email: tjweeks1@comcast.net
Phone: 770-554-1256


                                         General Comment
Please consider repealing the federal tax stamp for a sound suppressor for firearms. Suppressors are common
shooting devices in Europe and many other countries of the world. I have lost around 50 % of my hearing due to
using firearms even though I always use hearing protection. Under the current rules due to taxes a suppressors
are beyond the reach of normal users. The time for purchasing a suppressor averages a wait between 6 and 12
months. Please amend this item to help people save their hearing.




                                               WASHSTATEB005064
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2391 of 3743

                                                                                As of: 5/30/18 10:11 PM
                                                                                Received: May 26, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: May 30, 2018
                                                                                Tracking No. 1k2-93d5-oaa4
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0007
Public comment 6. Individual. M Larsen. 5-26-18



                                     Submitter Information
Name: Merlin Larsen
Address:
  3715 Newell Drive
  West Jordan, UT, 84088
Email: douglarsen50@msn.com
Phone: 8012809696
Fax: 84088


                                         General Comment
I am responding as a life member of the NRA, at the behest of an NRA-ILA email alert to do so. I am in
complete agreement that these changes to the economic strictures on guns and components, that are of civilian
application and use, are necessary and should be done. Loosened or eased commercial regulations on US gun
manufacturers and the components thereof, will make the US economy improve by being more competitive
internationally. Meanwhile, the strictly military weapons and components will remain highly regulated
(scrutinized), as they should be.




                                               WASHSTATEB005065
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2392 of 3743

                                                                               As of: 5/30/18 10:13 PM
                                                                               Received: May 26, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: May 30, 2018
                                                                               Tracking No. 1k2-93d6-eoxk
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0008
Public comment 7. Anonymous. 5-26-18



                                     Submitter Information
Name: Anonymous Anonymous


                                        General Comment
Sound suppressors should be included in the CCL. Sound suppressors are increasingly used for hunting and
recreational shooting and their technology is rudimentary at best. They do not hold proprietary knowledge
limited to the US and provide no advantage to the military of the US or it's allies.




                                              WASHSTATEB005066
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2393 of 3743

                                                                              As of: 5/30/18 10:17 PM
                                                                              Received: May 27, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: May 30, 2018
                                                                              Tracking No. 1k2-93dq-k7l3
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0009
Public comment 8. Individual. A Bourdon. 5-27-18



                                     Submitter Information
Name: Andrew Bourdon


                                        General Comment
In regards to Docket BIS-2017-0004 ("Control of Firearms, Guns, Ammunition and Related Articles the
President Determines No Longer Warrant Control Under the United States Munitions List"):

I support most of these proposed rule changes, as they would streamline the regulatory process. This would
benefit Americans by reducing restrictions to trade, providing buyers and sellers with more options in the
marketplace. It would also make US manufacturers more competitive against foreign importers. Finally, simpler
and clearer rules will make it easier for new businesses to know what legal niches are available to them. The
current system can be so vague and complex that many would-be entrepreneurs simply give up before starting
because they're afraid of innovating in a way that ends up being deemed illegal for export.




                                              WASHSTATEB005067
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2394 of 3743

                                                                                As of: 5/30/18 10:20 PM
                                                                                Received: May 27, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: May 30, 2018
                                                                                Tracking No. 1k2-93dq-8cfn
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0010
Public comment 9. Individual. J Potosky. 5-27-18



                                     Submitter Information
Name: Joe Potosky


                                         General Comment
Private individuals who travel abroad with personally owned firearms for lawful purposes such as hunting or
competition requirement to document the "export" through an official website designed for commercial
exporters.

///

Oppose (serves no useful purpose).




                                               WASHSTATEB005068
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2395 of 3743

                                                                                 As of: 5/30/18 10:24 PM
                                                                                 Received: May 27, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: May 30, 2018
                                                                                 Tracking No. 1k2-93dw-rqzt
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0011
Public comment 10. Anonymous. 5-27-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
I do not think that we should make it easier to export firearms from the United States. We do not need to provide
more weapons to people oversees, who then have the potential to hurt us or our allies with them. Please leave the
current rules in place, whereby firearm exports need to go through the State Department.




                                                WASHSTATEB005069
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2396 of 3743

                                                                                 As of: 6/1/18 3:20 PM
                                                                                 Received: May 28, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: May 30, 2018
                                                                                 Tracking No. 1k2-93en-381h
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0012
Public comment 11. Individual. D Brach. 5-27-18



                                      Submitter Information
Name: David Brach


                                         General Comment
These new proposed rules are a good start, but please make it easier for people to travel abroad with weapons for
hunting or competition. Also, please make it easier on suppressor manufacturers by changing them to non
military.




                                                WASHSTATEB005070
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2397 of 3743

                                                                              As of: 5/30/18 10:34 PM
                                                                              Received: May 29, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: May 30, 2018
                                                                              Tracking No. 1k2-93f8-ndv2
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: API

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0013
Public comment 12. Individual. M Holliday. 5-28-18



                                     Submitter Information
Name: Michael Holliday
Address:
  P.O. Box 1269
  12482 Dalton Trail
  Lusby, MD, 20657
Email: wolfdad@comcast.net
Phone: 301-373-0141


                                        General Comment
I take issue with the use of the term "assault weapons" or "close assault weapons." Without a definitive
explanation, the terms should not be used. The terms have been made a modern slang way of describing any
number of semi-automatic firearms and the term has become a negative. Please use the term "semi automatic"
rifles, pistols or other firearm.




                                              WASHSTATEB005071
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2398 of 3743

                                                                                 As of: 5/30/18 10:38 PM
                                                                                 Received: May 29, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: May 30, 2018
                                                                                 Tracking No. 1k2-93f9-yegq
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0014
Public comment 13. Anonymous. 5-29-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
I fully support to proposed rule to change how articles the President determines no longer warrant control under
United States Munitions List (USML) Category IFirearms, Close Assault Weapons and Combat Shotguns;
Category IIGuns and Armament; and Category IIIAmmunition/Ordnance would be controlled under the
Commerce Control List (CCL). This proposed rule is being published simultaneously with a proposed rule by the
Department of State that would revise Categories I, II, and III of the USML to describe more precisely the
articles warranting continued control on that list.

This improvement to US regulations will help legitimate commerce and to help the competitiveness of American
companies in international trade.

Thank you for the opportunity to support this important change to Federal regulations.




                                               WASHSTATEB005072
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2399 of 3743

                                                                                 As of: 5/31/18 8:31 AM
                                                                                 Received: May 29, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: May 31, 2018
                                                                                 Tracking No. 1k2-93fa-ipto
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0015
Public comment 14. Individual. W Hangen. 5-29-18



                                      Submitter Information
Name: WILLIAM HANGEN


                                         General Comment
I support the proposed rule as written, but with a few minor changes:

1) the referenced magazine capacity restriction of 50 rounds should be doubled, to 100 rounds. There are several
magazine manufacturers in the United States producing magazines of greater than 50 rounds that would benefit
from this change, and such manufacture and enabling technology for magazines greater than 50 rounds is found
worldwide. Limiting this magazine capacity to 50 rounds does not protect any special US or allied military
advantage, but magazines of greater than 50 rounds are commonly found worldwide. Drum type magazines for
the Kalashnikov family of weapons are a prime example.

2) the proposed rule does not address sound suppressors. Sound suppressors are readily available in the US and
overseas, and the technical know-how to produce them is found worldwide. There are a plethora of US
manufacturers fabricating sound suppressors that would benefit from this rule change, and the use of sound
suppressors does not confer any special US or allied military advantage. Inclusion of sound suppressor
deregulation would benefit US manufacturing interests without harming our military position.

3) the proposed rule does not address the currently onerous requirement that hunters and recreational shooters
document an exportation of their firearms when leaving the country through a website clearly designed for
commercial-level export firms. Such regulations do exceedingly little to protect US interests abroad, while
unduly burdening hunters and sport shooters with unnecessary red tape and government interference. Repeal of
such current regulation would not only ease the burden on law-abiding recreational marksmen, but it would
reduce cost and overhead on the government side of the equation as well.

Thank you for your time and attention regarding this matter. Have a great day!


                                                WASHSTATEB005073
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2400 of 3743

                                                                                  As of: 5/31/18 8:38 AM
                                                                                  Received: May 29, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: May 31, 2018
                                                                                  Tracking No. 1k2-93fb-jsuf
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0016
Public comment 15. Individual. J Sammur. 5-29-18



                                      Submitter Information
Name: Jennie Sammur
Address:
  tampa, FL,
Email: jsammur@mail.usf.edu


                                          General Comment
Recent mass shootings have re-energized the Gun Control movement for political purposes and vanishment of all
guns will be the goal to prevent this tragedy from happening again having as the ultimate goal the elimination of
the Second Amendment.

However, the good initiative of addressing the high rate of gun violence in the Nation should be supported. We
want resources and solutions put in place that will work. However, eliminating the Constitutional Amendment is
not the solution. Creating laws and regulations together with enforcement of such is a starting point. There is no
need for civilians and non law enforcement related people to carry AR, AK, MG or any type of automatic
firearm.

I am a gun owner who fully supports the proper regulation, registration. A full licensing process before anyone
can even own a gun should be required(regulation and policy). President Trump together with a group of
representatives with various perspectives including Sportsman and Hunting Organizations, Anti-Gun Advocates,
NRA, Law Enforcement, etc. establish guidelines. To structure the various federal and state laws/regulations
which are too many so it can be narrowed down and all states would abide by it.




                                                WASHSTATEB005074
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2401 of 3743

                                                                                   As of: 5/31/18 9:02 AM
                                                                                   Received: May 29, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: May 31, 2018
                                                                                   Tracking No. 1k2-93fc-e3qm
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0017
Public comment 16. Anonymous. 5-29-18



                                       Submitter Information
Name: Anonymous Anonymous


                                          General Comment
I would propose no longer than a 90 day Delayed effective date for proposed rule 83 FR 24166 "Control of
Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant Control Under
the United States Munitions List".

Many small businesses stand to benefit from this proposed rule, especially if they do not import or export at all,
only manufacture. All other systems checks are in place to regulate the manufacture of non-imported and non-
exported firearms, through the ATF.




                                                 WASHSTATEB005075
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2402 of 3743

                                                                                  As of: 5/31/18 9:07 AM
                                                                                  Received: May 30, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: May 31, 2018
                                                                                  Tracking No. 1k2-93fr-9nra
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0018
Public comment 17. Individual. Ted Reutenik. 5-30-18



                                      Submitter Information
Name: Ted Ruetenik
Address:
  46 Liberty Street
  Newburyport, MA, 01950
Email: truetenik@hotmail.com
Phone: 978-463-2525


                                          General Comment
The proposal to move the responsibility for overseas gun sales from the State Department to the Commerce
Department is a bad idea. Stopping guns, especially assault weapons, from getting into the wrong hands should
be a top priority. Immigration to this country is already spurred on by violent drug gangs in Central America.
Easing the sale of more weapons will only further the immigration and drug problems. The guns could also be
used against American soldiers in future combat situations.

There is only one goal of this proposal. That is, to help the gun companies sell more guns. The potential overall
costs of expanded violence and illegal immigration have not been considered. The lack of a moral compass
should bother anyone involved with this issue.




                                                WASHSTATEB005076
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2403 of 3743

                                                                                As of: 5/31/18 9:12 AM
                                                                                Received: May 30, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: May 31, 2018
                                                                                Tracking No. 1k2-93fr-h0gz
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0019
Public comment 18. Individual. A Haley. 5-30-18



                                     Submitter Information
Name: Allan Haley
Address:
  391 Central St.
  Georgetown, MA, 01833
Email: allan.haley@monotype.com
Phone: 617-957-8127


                                         General Comment
President Trumps New Proposal for easing restrictions on overseas gun sales is counter the well-being of
American citizens. It would accelerate gun sales to Mexican and Central American violent gangs creating more
violence in these countries. This would spur more immigration to the US. In addition, along with increased drug
gang power would come more illegal drugs flowing into the US.

This proposal is a bad idea.




                                               WASHSTATEB005077
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2404 of 3743

                                                                                   As of: 6/1/18 3:06 PM
                                                                                   Received: May 31, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: June 01, 2018
                                                                                   Tracking No. 1k2-93gd-pdjs
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0020
Public comment 19. Individual. J Mouradian. 5-31-18



                                       Submitter Information
Name: Judy Mouradian
Address:
  46 Liberty Street
  Newburyport, MA, 01950
Email: jmouradian@hotmail.com
Phone: 9784632525


                                           General Comment
I am appalled that this administration is proposing that responsibility for overseas gun sales move from the State
Department to the Commerce Department. There is only one purpose for this - to ease restrictions on overseas
gun sales - helping U.S. gun manufacturers to sell more guns. The outcome would be catastrophic. These guns
would be sold to the very countries that already breed violent drug gangs, causing their citizens to flee to the U.S.
Do we really want to spread the gun violence that is happening in our country to other countries? Do we want to
create more deaths and drug trafficking? Do we want to create more homeless refugees? This is a lose-lose
situation for everyone except gun manufacturers and the NRA. Please stop this horrible proposal!




                                                 WASHSTATEB005078
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2405 of 3743

                                                                                 As of: 6/1/18 3:09 PM
                                                                                 Received: May 31, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: June 01, 2018
                                                                                 Tracking No. 1k2-93gj-6534
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: API

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0021
Public comment 20. Individual. K R Davis. 5-31-18



                                      Submitter Information
Name: Kermit R. Davis
Address:
  386 Licklog Ridge
  Hayesville, 28904
Email: krd226@bellsouth.net
Phone: 8283894276


                                         General Comment
I am totally against any rule under the United States Munitions List that would allow increased gun sales from
United States companies to overseas buyers. There is already too much violence and killing in the world
involving guns. The United States government should not be involved in promoting gun sales overseas.

Thank you.




                                                WASHSTATEB005079
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2406 of 3743

                                                                                 As of: 6/1/18 3:12 PM
                                                                                 Received: May 31, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: June 01, 2018
                                                                                 Tracking No. 1k2-93go-w4zz
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0022
Public comment 21. Individual. D Tetrick. 5-31-18



                                      Submitter Information
Name: David Tetrick


                                         General Comment
Making it easier to export weapons of war is a terrible idea. Keep control of these weapons and munitions as they
are at present, and maintain that close watch over companies and corporations that would seek to arm militaries
and paramilitaries around the world regardless of whether their interests align with those of the United States.




                                               WASHSTATEB005080
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2407 of 3743

                                                                                  As of: 6/4/18 7:14 AM
                                                                                  Received: June 02, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: June 04, 2018
                                                                                  Tracking No. 1k2-93hm-m9v2
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0023
Public comment 22. Individual. J Ruetenik. 6-2-18



                                      Submitter Information
Name: Jim Ruetenik


                                          General Comment
Please do not export our violence. It is bad enough that we export lung disease and diabetes. Stop the export of
lethal weapons such as guns. They will be used against Americans in those countries.




                                                WASHSTATEB005081
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2408 of 3743

                                                                                 As of: 6/4/18 7:20 AM
                                                                                 Received: June 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: June 04, 2018
                                                                                 Tracking No. 1k2-93im-ba4e
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0024
Public comment 23. Anonymous. S. Anonymous. 5-29-18



                                      Submitter Information
Name: Shay Anonymous


                                         General Comment
I agree with and support this rules change. While there are definitely items that need to be export-controlled in
order to maintain our technological advantages over others and prevent them from falling into enemy hands,
most small arms do not fall into that category. Small arms and ammunition are a well-understood and mature
technology, removing them from the USML reduces the monetary burden on importers and exporters of firearms
and ammunition without endangering the United States or its people. Furthermore, it could open up new markets
to smaller manufacturers, which is good for the industry.




                                                WASHSTATEB005082
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2409 of 3743

                                                                                   As of: 6/5/18 3:14 PM
                                                                                   Received: June 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: June 05, 2018
                                                                                   Tracking No. 1k2-93j9-dn8r
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0025
Public comment 24. Anonymous. 6-4-18



                                        Submitter Information
Name: Anonymous Anonymous


                                           General Comment
Do not remove important export controls on non-military firearms, including handguns, semiautomatic assault
rifles like the AR-15, and .50-caliber sniper rifles from your control. This change could (open) up a lot more risk
and a lot more opportunity for illegal and illicit trafficking. A loosening of controls may also make it harder to
identify and prosecute arms smugglers and illegal exporters.

The U.S. Congress would also lose its ability to oversee commercial weapons sales of $1 million or more. The
rule would seek to legitimize semiautomatic assault rifles as civilian products when they are, clearly, battlefield
weapons.

This makes no sense at all. I object!




                                                 WASHSTATEB005083
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2410 of 3743

                                                                                 As of: 6/5/18 3:18 PM
                                                                                 Received: June 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: June 05, 2018
                                                                                 Tracking No. 1k2-93jb-re3p
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0026
Public comment 25. Individual. K Koupal. 6-4-18



                                      Submitter Information
Name: Ken Koupal


                                         General Comment
Please don't export arms and ammunition. Don't supply terrorists, foreign or domestic.




                                               WASHSTATEB005084
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2411 of 3743

                                                                                 As of: 6/5/18 3:21 PM
                                                                                 Received: June 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: June 05, 2018
                                                                                 Tracking No. 1k2-93jc-ce49
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0027
Public comment 26. Individual. R Clemans. 6-4-18



                                      Submitter Information
Name: Robert Clemans
Address:
  6494 Lone Eagle Rd
  Golden, CO, 80403-8122
Email: rjclemans@wildblue.net
Phone: 3037621758
Organization: DBA Robert John Clemans


                                         General Comment
I agree with and support this rules change. As an arms dealer these changes will reduce my prices and therefore
what I charge.




                                               WASHSTATEB005085
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2412 of 3743

                                                                                  As of: 6/15/18 10:55 AM
                                                                                  Received: June 07, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: June 15, 2018
                                                                                  Tracking No. 1k2-93l6-ok7c
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0028
Public comment 27. Individual. P Hiller. 6-7-18



                                      Submitter Information
Name: Patrick Hiller


                                          General Comment
Dear Ladies and Gentlemen,

I oppose the proposed rule for the following reasons:
1. The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state groups in
importing countries use semi-automatic rifles in armed conflicts, causing enormous damage. Regarding wide
retail availability of firearms, about which comment has been requested, many countries, including Mexico,
prohibit civilian possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm. Six
U.S. states, the District of Columbia, and several large retail chains also prohibit retail sale of semi-automatic
assault rifles.
2. The proposed rule would eliminate Congressional oversight for important gun export deals. Congress will no
longer be automatically informed about sizable sales of these weapons. That will limit its ability to comment on
related human rights concerns, as it recently did on the Philippines and Turkey.
3. National brokering laws are a weak link in the chain of efforts to curtail trafficking of small arms and light
weapons. The switch from State to Commerce will mean that the brokers and financiers who arrange shipments
of semiautomatic firearms will no longer have a statutory requirement to register and obtain a license, increasing
risk of trafficking. That will make it easier for unscrupulous dealers to escape attention.
4. The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to effectively deny
weapons licenses to international human rights violators.
5. End-use controls are weakened by eliminating registration of firearms exporters, a requirement since the
1940s.
6. The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for 3D-printing
                                                  WASHSTATEB005086
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2413 of 3743




weapons, the State Department successfully charged him with violating arms export laws, since his open-source
posting made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The
Commerce Department is unlikely to make the same argument once those weapons are transferred to their
control. Unless corrected, the new regulations run the risk of effectively condoning and enabling 3D printing of
firearms in the U.S. and around the globe. By effectively eliminating many means to detect firearms, background
checks on domestic sales and end-use controls on international exports for such weapons, this change could
generate many preventable tragedies.
7. The Commerce Department does not have resources to enforce export controls, even before the addition of
30,000 firearms export licenses as a result of this rule predicted by Commerce. The BISs enforcement office,
with no staff in Latin America, Africa, or many other parts of the world, is not equipped to take the same level of
preventive measures for end-use controls. Moreover, the State Department has developed extensive data,
expertise and institutional relations to implement the Leahy Law for security assistance, which can serve as a
critical foundation in both pre-license and post-shipment checks to control and verify end uses and end users.
Commerce does not have these resources.
8. The proposed change will reduce transparency and reporting on gun exports.
9. This rule would transfer gun export licensing to an agency the Commerce Department - whose principle
mission is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and
pervasively used in criminal violence around the world. Controlling their export should be handled by the State
Department, which is mandated and structured to address the potential impacts in importing nations on stability,
human security, conflict, and human rights.
10. Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. Research indicates that the types of weapons being transferred
to Commerce control, including AR-15, AK-47, and other military-style assault rifles and their ammunition, are
weapons of choice for criminal organizations in Mexico and other Latin American countries that are responsible
for most of the increasing and record levels of homicides in those countries. The export of these weapons should
be subject to more controls, not less.




                                                 WASHSTATEB005087
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2414 of 3743

                                                                                 As of: 6/15/18 10:59 AM
                                                                                 Received: June 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: June 15, 2018
                                                                                 Tracking No. 1k2-93md-injf
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0030
Public comment 29. Individual. J Sorensen. 6-9-18



                                      Submitter Information
Name: Jamie Sorensen


                                          General Comment
Please try to simplify regulations for good people trying to do the right thing. We are so overburdened with
regulations now we can't see over the top. 99% of the regulations do nothing to stop the bad guys. They just
harass the good people.




                                                WASHSTATEB005088
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2415 of 3743

                                                                                    As of: 6/15/18 11:05 AM
                                                                                    Received: June 09, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: June 15, 2018
                                                                                    Tracking No. 1k2-93me-cvlw
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0031
Public comment 30. Individual. W Bunyea. 6-9-18



                                        Submitter Information
Name: Walter Bunyea


                                           General Comment
I agree completely!

An annual registration fee that manufacturers of defense items must pay, whether or not they export their
products is simply unjustifiable. Please end this bad practice as soon as you can.

Applying the regime to private travelers/hunters is just bizarre. So, please end this practice as well.

Finally, and most importantly, please put an end to any harassing or censorship of firearm instructors within the
U.S, bloggers, writers, and those posting online guides or tutorials discussing "technical data" about defense
items. This seems to be a clear violation of our First Amendment right to free speech. So, I urge you to cease
these activities immediately.

Promote free commerce and protect our rights at home and abroad.

Thank you for your consideration of our basic liberties.




                                                  WASHSTATEB005089
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2416 of 3743

                                                                                 As of: 6/15/18 11:08 AM
                                                                                 Received: June 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: June 15, 2018
                                                                                 Tracking No. 1k2-93mh-f00a
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0032
Public comment 31. Individual. R Williams. 6-9-18



                                      Submitter Information
Name: Roy Williams


                                          General Comment
"BIS will also take into consideration any public comments submitted on this aspect of the proposed rule
regarding imposing an EEI filing requirement in AES, as well as comments on the current practice of using the
CBP Form 4457, as well as any other suggestions on alternative approaches for tracking such information.

Travelers leaving the United States temporarily would be required to declare the 0A501 and 0A505 items to a
CBP officer prior to departure from the United States and present the firearms, parts, components, accessories,
attachments, and ammunition they are exporting to the CBP officer for inspection, confirming that the authority
for the export is License Exception BAG, that the exporter is compliant with its terms. "

As a competitive pistol shooter and current member of the US National Team that travels several times a year to
international competitions, the 4457 system works and additional complication is unnecessary and burdensome.

Requiring travelers to present items to CBP each trip heavily impacts travelers beginning journeys from locations
that do not have fully-staffed CBP offices and interrupting a journey to present items at a port of entry will
induce delays, be problematic and could lead to the traveler breaking state and local laws by taking possession of
firearms for the purpose of inspection on departure (eg: California prohibits individual possession of firearms
and parts otherwise legal to check-through from Wyoming in checked baggage.). Even in locations with CBP
offices, completion of a 4457 can require appointments and take several hours if officers are otherwise engaged.

Presenting unserialized items such as "ammunition, parts, components or accessories" in advance of travel would
still be burdensome to travellers far from CBP facilities as well as wasteful, meaningless and largely
unenforceable.



                                                WASHSTATEB005090
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2417 of 3743

                                                                                    As of: 6/15/18 11:15 AM
                                                                                    Received: June 09, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: June 15, 2018
                                                                                    Tracking No. 1k2-93mi-rvov
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0033
Public comment 32. Friar Arms. J Friar. 6-9-18



                                       Submitter Information
Name: James Friar
Address:
  544 Milford Rd
  unit 26
  Swansea, MA, 02777
Email: friararms@comcast.net
Phone: 7745261713


                                           General Comment
Please change the rule. I am a gunsmith in Massachusetts staring out on my own. I make Competition pistols by
hand one at a time. This tax has made it so I have to make and sell pistols faster than I possibly can to realize any
profit. This tax is barely noticeable to major manufacturer and prevents me from competing in the market place.
Thank you for the opportunity to comment.

James Donald Friar
Friar Arms
Swansea MA




                                                 WASHSTATEB005091
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2418 of 3743

                                                                                   As of: 6/15/18 11:19 AM
                                                                                   Received: June 09, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: June 15, 2018
                                                                                   Tracking No. 1k2-93mq-6e1j
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0034
Public comment 33. Individual. C Berry. 6-9-18



                                       Submitter Information
Name: Chris Berry


                                           General Comment
I support the administration's efforts to remove these needlessly burdensome and unproductive requirements and
regulations
related to the exportation of certain classes of firearms, accessories and other parts. Americans are best served by
free market
trade and benefit from any effort to move towards an environment that fosters economic activity. The arguments
for regulations
that hinder free trade take many forms, but firearm regulations arouse a vigor in the opposition scarcely seen in
other industries.
Regardless of ones beliefs about guns, regulations like these do little to serve the proponents intended purpose,
but do
have a very real negative impact on American businesses and workers.

I have significant disagreement with the Trump administration with regard to the use of tariffs, quotas and cherry
picking
businesses for noncompetitive government support. However, I am proud of efforts like these that serve as a
model to other
countries about the mutual benefit of economic freedom.




                                                 WASHSTATEB005092
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2419 of 3743

                                                                                As of: 6/15/18 11:23 AM
                                                                                Received: June 10, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: June 15, 2018
                                                                                Tracking No. 1k2-93n3-chk9
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0035
Public comment 34. Individual. H Blake. 6-10-18



                                      Submitter Information
Name: Henry Blake


                                         General Comment
The items to be opened for export are currently freely manufactured in many parts of the world. Not only will
our businesses prosper if we engage in this traffic but we will improve our knowledge and capability. To address
the fears of some of the commentors, a disproportionately armed world will result in nothing more than the
crushing defeat of the weak. We should help those people help themselves.
HLB




                                               WASHSTATEB005093
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2420 of 3743

                                                                                  As of: 6/15/18 11:27 AM
                                                                                  Received: June 10, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: June 15, 2018
                                                                                  Tracking No. 1k2-93nd-uh8e
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0036
Public comment 35. Individual. S German. 6-10-18



                                      Submitter Information
Name: Stephen German
Address:
  840 Washington St.
  Lamont, IA, 50650
Email: sjgerman@iowatelecom.net


                                          General Comment
gunsmiths and gunsmiths that are manufacturers but do no actual exporting should be exempt from ITAR
regulations. They
are just trying to make a living. They do not make a lot of money and are unduly burdened by the extra fees. It is
just a back
door way of gun control.




                                                WASHSTATEB005094
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2421 of 3743

                                                                                  As of: 6/15/18 11:31 AM
                                                                                  Received: June 11, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: June 15, 2018
                                                                                  Tracking No. 1k2-93ns-7coz
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0037
Public comment 36. Individual. D Youkilis. 6-11-18



                                       Submitter Information
Name: Daniel Youkilis
Address:
  6696 Fair Oaks Dr.
  Cincinnati, OH, 45237
Email: dyouk777@gmail.com


                                          General Comment
As a close relative of someone murdered by an AR-15, I know that semi-automatic assault rifles have no civilian
purpose. This proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage. U.S.
troops use rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide retail availability
of firearms, about which comment has been requested, many countries prohibit civilian possession of semi-
automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S. states, the District of Columbia,
and several large retail chains also prohibit retail sale of semi-automatic assault rifles. Many semi-automatic
rifles are also easily converted to fully automatic firearms. Because military-style assault rifles clearly have
substantial military utility, transfer of these firearms to Commerce Department control is inconsistent with the
statutory framework enacted by the Congress to regulate the export of arms. These are weapons of war and their
only civilian purpose is carnage. They must not be transferred to the Commerce Department control where they
would not be given proper oversight.




                                                WASHSTATEB005095
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2422 of 3743

                                                                                  As of: 6/15/18 11:37 AM
                                                                                  Received: June 11, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: June 15, 2018
                                                                                  Tracking No. 1k2-93nv-p383
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0038
Public comment 37. Individual. L Ward. 6-11-18



                                      Submitter Information
Name: Logan Ward


                                          General Comment
We need to get rid of all firearms regulations. Because firearms regulations do nothing to stop or prevent
violence.




                                                WASHSTATEB005096
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2423 of 3743

                                                                                   As of: 6/20/18 4:32 PM
                                                                                   Received: June 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: June 20, 2018
                                                                                   Tracking No. 1k2-93jd-fa1w
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0052
Public comment 38. Anonymous. 6-4-18



                                       Submitter Information
Name: Anonymous Anonymous


                                           General Comment
This proposed rule has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring
poorly domestically. It comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports). NO
ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far more
dangerous, by transferring oversight responsibilities to an agency that prioritizes business over national security.
The U.S. Congress would also lose its ability to oversee commercial weapons sales of $1 million or more, which
is inane.




                                                 WASHSTATEB005097
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2424 of 3743

                                                                               As of: 6/15/18 11:47 AM
                                                                               Received: June 14, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: June 15, 2018
                                                                               Tracking No. 1k2-93pp-i66b
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0040
Public comment 39. Individual. N Logan. 6-14-18



                                     Submitter Information
Name: nan logan


                                         General Comment
I am concerned that international gun sales might be proscessed through commerc rather than State. Please do
what youcan to keep these sales under the State Department's perview.




                                               WASHSTATEB005098
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2425 of 3743

                                                                                   As of: 6/15/18 11:56 AM
                                                                                   Received: June 14, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: June 15, 2018
                                                                                   Tracking No. 1k2-93pq-tol6
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0041
Public comment 40. Individual. H Fox. 6-14-18



                                       Submitter Information
Name: Heidi Fox
Address:
  MA,


                                          General Comment
I am in strong opposition to the proposed changes to the United States Munitions List. I was alerted to this
proposed rule change by organizations who advocate for sensible gun control legislation domestically. Until we
can agree on the definition and categorization of weapons designed for mass destruction and control their
production and use domestically, we should not be modifying rules for the oversight of arms manufactured and
distributed internationally. These rule changes are one of many ways that ordinary citizens who advocate for
broader and stricter gun control are undermined by special interests who know where to target their efforts to
relax the definition of weapons designed for war. In light of the recent efforts by the Justice Department to limit
those seeking asylum from dangers in their homeland, the change in the rules is as much an immigration issue as
it is an arms control issue.




                                                 WASHSTATEB005099
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2426 of 3743




                            WASHSTATEB005100
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2427 of 3743




   DATE: June 14, 2018


   TO:   Directorate of Defense Trade Controls
          U.S. Department of State
          DDTCPublicComments@state.gov


          and


          Regulatory Policy Division
          Bureau of Industry and Security
          U.S. Department of Commerce
          Room 2099B
          14th Street and Pennsylvania Avenue NW
          Washington, DC 20230


   FROM: Adotei Akwei, Amnesty International USA, Washington DC


   I am writing on behalf of Amnesty International-USA to comment on proposed
   changes to the International Traffic in Arms Regulations: U.S. Munitions List
   Categories I, II, and III issued by the Department of State and proposed regulations
   for the Control of Firearms, Guns, Ammunition and Related Articles the President
   Determines No Longer Warrant Control Under the United States Munitions List
   (USML), both of which were published in the Federal Register on May 24, 2018.


   As a global civil society organization focused on the promotion and protection of
   human rights, Amnesty International does not oppose the arms trade per se but
   calls for strong legally-binding controls to prevent arms being used for serious
   violations of international human rights and humanitarian law. We do document




                                     WASHSTATEB005101
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2428 of 3743




 the human rights impact of the irresponsible arms trade, raising concerns or calling
 for specific transfers that pose significant human rights risks to be halted.


 Our comments and questions about the proposed changes to International Traffic
 in Arms Regulations and the Export Administration Regulations, thus, are all
 conveyed with potential human rights consequences in mind. In particular, we are
 concerned that some of the proposed changes weaken existing controls on
 transfers, increasing the risk that irresponsible brokers of small arms and light
 weapons could evade regulation, and arms will be diverted to states or non-state
 actors with poor human rights records. There is further risk of undermining US
 laws restricting transfers to foreign military units that have committed gross
 violations of human rights. Amnesty International has for many years called
 attention to the risks associated with untrammeled export of small arms and light
 weapons around the world. These arms have been associated with the deployment
 of child soldiers and the rise of insurgent groups. They are easier to divert than
 larger weapons and often end up in the illicit market.


 The proposed changes to Categories I-III of the ITAR introduced as part of the
 Export Control Reform Initiative would transfer some specific and completely
 operable military-style semi-automatic weapons from the USML to the CCL and
 thereby affect some statutory controls on what are now considered defense
 articles. We do not believe that the line drawn between automatic and semi-
 automatic is as clear as the proposed regulations would suggest, and accordingly
 we are concerned that the changes would significantly diminish Congressional
 oversight of the transfer of these weapons.


 Below we have elaborated and itemized our concerns for each set of proposed
 changes.




                                  WASHSTATEB005102
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2429 of 3743




 Comment on changes to ITAR proposed by Department of State and relevant to
 the changes proposed for the EAR/CCL.


    1. Our principal concern here is with the risk of proliferation and diversion that
       could be exacerbated by the transfer of semi-automatic weapons to the
       CCL from the USML, where such weapons currently meet the statutory
       definition of “defense article” and are subject to a number of oversight
        mechanisms. The term “defense article” is used explicitly in several statutes
        to require controls on brokering, Congressional notification, and inclusion
        of an item on the US Munitions Import List controlled by the Bureau of
        Alcohol, Tobacco and Firearms. In addition, semi-automatic weapons are
        currently included as defense articles in Directorate of Defense Trade
        Control’s annual 655 report and are currently included, as defense articles,
        in the definition of security assistance (22USC 2014 and 22 USC 2304). The
        explanatory text accompanying the rules proposed by the State
        Department did not comment on the ancillary effect of removing semi-
        automatic weapons from the USML, but the implied changes are of concern
        to us. Several of these concerns are elaborated below.


    2. Brokering Laws. The proposed changes to Categories I, II and III mean that
       brokers of semi-automatic weapons and related ammunition will be
       exempt from registration and licensing that is currently triggered by their
       inclusion as defense articles on the USML. On many occasions over the
       past two decades, human rights advocates have called attention to national
       brokering laws as a weak link in the chain of efforts to curtail illicit market
       transfers of small arms and light weapons. [See Amnesty International’s
       2010 report, “Deadly Movements.”]


        Since 1996, US brokering laws have been seen among the strongest in the
        world. They apply to US agents wherever they are located as well as to
        foreign nationals operating from within the US; and they cover the full
        range of facilitating activity--including finance, insurance, transport and




                                   WASHSTATEB005103
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2430 of 3743




       trans-shipment (freight-forwarding). The US statutory provisions on
       brokering are robust, but their application is directly and specifically linked
       to the USML. Regulatory authority over brokers in the Export
       Administration Regulations that house the CCL is without a clear statutory
       basis. Consequently, we are concerned that moving semi-automatic
       weapons and related ammunition to the CCL – and simultaneously
       removing them from the USML – will lead to the US government
       relinquishing its regulatory authority over brokers of these weapons. This is
       of particular concern because many of the proposed changes to Categories
       I-III pertain to completely operable weapons or ammunition, and not simply
       components or software.


       We agree with the State Department’s past assessment that establishing
       controls over brokering activity is a major step towards blocking
       unauthorized and illicit arms transfers that have fueled so many conflicts
       and serious human rights violations around the world. In some well-known
       cases, states have been unable to prosecute notorious arms traffickers
       because local brokering laws were insufficiently robust. We strongly
       support the current requirement for arms brokers to be registered and
       licensed before arranging deals to transfer these small but still deadly
       weapons. For that reason, we oppose transferring semi-automatic
       weapons and ammunition to the CCL until and unless the continuing
       application of this requirement can be assured.


    3. The proposed changes do not appear to be in line with established
       Wassenaar Categories I-III. Semi-automatic weapons are included in
       Wassenaar ML1 explicitly as munitions, with exceptions for smooth bore
       weapons used in hunting and sporting. From descriptions in the Wassenaar
       Munitions List, it seems clear that the intention was to differentiate
       between military and security items, on one hand, and dual-use items on
       the other. Semi-automatic weapons used by peacekeepers, military, and




                                  WASHSTATEB005104
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2431 of 3743




        police are intended to be controlled as munitions. The proposal to move
        semi-automatic firearms and large caliber rifles to the 500-series on CCL
        does not appear to be in line with this designation.


        Moreover, we are concerned that the proposed changes may result in
        increased circulation of plans for non-automatic weapons produced by 3D
        printing technology, and this may be at odds with Wassenaar expectations,
        at least with regards to Wassenaar Best Practices Guidelines on Small Arms
        and Light Weapons. We are concerned about possible weapons
        proliferation from 3D printing. We took note of the well-publicized 2012
        case where the State Department invoked ITAR (and by extension the
        USML) to oblige a manufacturer to remove plans for a 3D printable gun
        from the internet. The Fifth Circuit Court upheld the State Department’s
        view that the device in question was a “defense article” covered by ITAR,
        but we are concerned that the case might have ended differently if the 3D
        gun were considered a CCL-500 item rather than a defense article included
        on the US Munitions List. From our perspective, this story illustrates the
        grave dangers of uncontrolled arms proliferation. The combination of
        internet dissemination and do-it-yourself 3D production is problematic in
        that the government has no knowledge of or control over the producer or
        end-user or the purpose to which the weapons will be put. Permitting such
        transactions would be a significant step backwards in normative
        development and contrary to US policy over past 25 years.


    4. Registration and End Use Controls (Blue Lantern). The fact that
        manufacturers (and brokers) of semi-automatic weapons would no longer
        be required to register before applying for a license presents an additional
        concern. As we understand it, registration documents often provide
        regulators with important information during the licensing phase, and we
        are concerned that under the new rules the regulators at Commerce would
        not have access to the same background information that DDTC now uses




                                  WASHSTATEB005105
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2432 of 3743




        in the early stages of its monitoring and investigation. Moreover, we are
        concerned that Blue Lantern investigations would exclude transfers of
        semi-automatic weapons.


    5. Waiting period before implementation. A sufficient amount of time should
       be allowed for Congress to enact statutory changes to address gaps noted
       above.


    Additional comments on CCL rules proposed by Department of Commerce.


    6. It appears that the new 500-series number would add specificity to reports
        required by the UN and the Wassenaar Arrangement, and that would be
        welcome. However, Amnesty International has concerns about changing
        the designation of semi-automatic weapons so as to exclude them from
        consideration as “defense articles,” elaborated in comments to the State
        Department above.


    7. While some of the weapons that are proposed for inclusion on the CCL are
       commercially available in the US, that is not the case globally and –
       increasingly—state governments in the US seek to limit their sale. In recent
       months many commercial outlets have discontinued sales of semi-
       automatic assault weapons, and the proposed rule goes in the opposite,
       and wrong, direction. Seventeen American states have proposed a total of
       56 bills to regulate or ban the sale of assault weapons in the 2018
        legislative season.




                                 WASHSTATEB005106
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2433 of 3743




     8. Amnesty International generally supports strong oversight measures for
        arms transfers and from that perspective, we welcome detailed digital
        record-keeping requirements (serial number, model, caliber, and
        manufacturer) and increased enforcement of end-use controls. However,
        given the increase in license applications shifted to Commerce combined
        with the absence of information currently gained through the registration
          procedure, we are concerned at the likelihood that increased workload
          without commensurate resources will actually result in less oversight than
          at present under authority of the State Department.

  Thank you for your attention to our concerns.


  Sincerely,




  Adotei Akwei
  Deputy Director Advocacy and Government Relations
  Amnesty International USA
  600 Pennsylvania Avenue SE Suite 500
  Email: aakwei@aiusa.org
  Tel: (202) 509-8148




                                   WASHSTATEB005107
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2434 of 3743




                            WASHSTATEB005108
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2435 of 3743




                            WASHSTATEB005109
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2436 of 3743




                            WASHSTATEB005110
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2437 of 3743




                            WASHSTATEB005111
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2438 of 3743




                            WASHSTATEB005112
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2439 of 3743




                            WASHSTATEB005113
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2440 of 3743




                            WASHSTATEB005114
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2441 of 3743




                            WASHSTATEB005115
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2442 of 3743




                            WASHSTATEB005116
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2443 of 3743




                            WASHSTATEB005117
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2444 of 3743




                            WASHSTATEB005118
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2445 of 3743




                            WASHSTATEB005119
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2446 of 3743




                            WASHSTATEB005120
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2447 of 3743




                            WASHSTATEB005121
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2448 of 3743




                            WASHSTATEB005122
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2449 of 3743




                            WASHSTATEB005123
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2450 of 3743




                            WASHSTATEB005124
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2451 of 3743




                            WASHSTATEB005125
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2452 of 3743




                            WASHSTATEB005126
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2453 of 3743




                            WASHSTATEB005127
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2454 of 3743




                            WASHSTATEB005128
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2455 of 3743




                            WASHSTATEB005129
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2456 of 3743




                            WASHSTATEB005130
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2457 of 3743




                            WASHSTATEB005131
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2458 of 3743




                            WASHSTATEB005132
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2459 of 3743




                            WASHSTATEB005133
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2460 of 3743




                            WASHSTATEB005134
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2461 of 3743




                            WASHSTATEB005135
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2462 of 3743




                            WASHSTATEB005136
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2463 of 3743

                                                                                   As of: 6/20/18 4:17 PM
                                                                                   Received: June 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: June 20, 2018
                                                                                   Tracking No. 1k2-93j9-1p70
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0050
Public comment 45. Anonymous. 6-4-18



                                       Submitter Information
Name: Anonymous Anonymous


                                           General Comment
I am submitting this comment in strong opposition to the proposed rule to transfer oversight of non-military
firearms exports from the State Department to the Commerce Department. This proposed rule has one purpose
and one purpose only: to garner profits for a U.S. gun industry that is faring poorly domestically. It comes after a
multi-year lobbying campaign by the NRA and National Shooting Sports Foundation (the NSSF has already
boasted the change would lead to a 20% increase in firearms exports). NO ONE other than the gun lobby asked
for this change. It would make U.S. exports of small arms far more dangerous, by transferring oversight
responsibilities to an agency that prioritizes business over national security. The U.S. Congress would also lose
its ability to oversee commercial weapons sales of $1 million or more, which is inane. Im also disgusted by the
rules attempts to legitimize semiautomatic assault rifles as civilian products when these battlefield weapons have
stolen so many of our loved ones from us.




                                                 WASHSTATEB005137
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2464 of 3743

                                                                                   As of: 6/20/18 4:29 PM
                                                                                   Received: June 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: June 20, 2018
                                                                                   Tracking No. 1k2-93ja-p7p6
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0051
Public comment 46. Anonymous. 6-4-18



                                       Submitter Information
Name: Anonymous Anonymous


                                          General Comment
I would like to offer my comment in absolute opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. To me, this rule has profits
for gun industry written all over it. Perhaps thats because the U.S. gun manufacturers are not doing well
domestically. NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms
far more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over national
security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of $1 million or
more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic assault rifles as civilian
products when these battlefield weapons have stolen the lives of so many of our fellow Americans. If your
agency approves this blatant corporate giveaway, I will do everything in my power to hold your leadership
accountable for the resulting bloodshed that occurs globally. That will include advocating against your budget
priorities across-the-board until a new administration cleans house.




                                                 WASHSTATEB005138
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2465 of 3743

                                                                                    As of: 6/20/18 4:35 PM
                                                                                    Received: June 05, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: June 20, 2018
                                                                                    Tracking No. 1k2-93jg-m2vy
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0053
Public comment 47. Individual. E Cabell. 6-5-18



                                       Submitter Information
Name: Elizabeth Cabell


                                           General Comment
I am writing to submit my comment in opposition to the proposed rule to transfer oversight of non-military
firearms exports from the State Department to the Commerce Department. This proposed rule appears to have
just one purpose: to garner profits for a U.S. gun industry to offset reductions in domestic sales. It comes after a
multi-year lobbying campaign by the NRA and National Shooting Sports Foundation (the NSSF has already
boasted the change would lead to a 20% increase in firearms exports). NO ONE other than the gun lobby asked
for this change; it has not been supported by any citizen groups. Transferring oversight responsibilities to an
agency that prioritizes business over national security would make U.S. exports of small arms, including semi-
automatic weapons, would be very dangerous to other countries of the world. The U.S. Congress would also lose
its ability to oversee commercial weapons sales of $1 million or more, which represents an unfortunate loss of
important monitoring. I also find the rules attempts to legitimize semiautomatic assault rifles as civilian products,
when these battlefield weapons have stolen so many of our loved ones from us, to be appalling. If your agency
approves this blatant corporate giveaway, I will do everything in my power to hold your leadership accountable
for the resulting bloodshed that occurs globally.




                                                 WASHSTATEB005139
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2466 of 3743

                                                                                 As of: 6/20/18 4:38 PM
                                                                                 Received: June 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: June 20, 2018
                                                                                 Tracking No. 1k2-93jy-7tsu
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0054
Public comment 48. Individual. L McElroy. 6-5-18



                                      Submitter Information
Name: Lisa McElroy


                                         General Comment
I strongly oppose the proposed rule to transfer oversight of "non-military" firearms exports from the State
Department to the Commerce Department. This proposal benefits the gun lobby and has come about after years
of lobbying by the NRA and the NSSF. By transferring oversight responsibilities to an agency that prioritizes
business over national security, this proposal would make U.S. exports of small arms more dangerous. Congress
would lose its ability to oversee commercial weapons sales of $1 million or more, This rule would also legitimize
semiautomatic assault rifles, labeling them "civilian" products when these battlefield weapons have taken so
many loved ones--innocent people at school, at church, at the movies, in a nightclub. This proposed rule is only
in place to garner profits for the U.S. gun industry overseas--a cynical money grab that would be deadly for
innocent people. Do the right thing--say no to this proposal and protect lives.




                                               WASHSTATEB005140
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2467 of 3743

                                                                                   As of: 7/17/18 4:33 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-9438-du4i
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1676
Public comment 49. Individual. Individual. 7-4-18



                                       Submitter Information
Name: Elliot Daniels


                                          General Comment
I oppose the proposal to transfer authority for export control regulations for firearms from the Dept of
State/ITAR to the Dept of Commerce.




                                                 WASHSTATEB005141
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2468 of 3743

                                                                                  As of: 6/20/18 4:44 PM
                                                                                  Received: June 09, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: June 20, 2018
                                                                                  Tracking No. 1k2-93me-7v1d
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0056
Public comment 50. Individual. D Bohn. 6-9-18



                                       Submitter Information
Name: Diana Bohn
Address:
  618 San Luis
  Berkeley, CA, 94707
Email: nicca@iagc.org
Phone: 510-525-5497


                                          General Comment
I oppose the proposed rule for the following reasons:
The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state groups in
importing countries use semi-automatic rifles in armed conflicts, causing enormous damage. Regarding wide
retail availability of firearms, about which comment has been requested, many countries, including Mexico,
prohibit civilian possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm. Six
U.S. states, the District of Columbia, and several large retail chains also prohibit retail sale of semi-automatic
assault rifles. Semi-automatic rifles are also easily converted to fully automatic firearms. Because military-style
assault rifles clearly have substantial military utility, transfer of these firearms to Commerce Department control
is inconsistent with the statutory framework enacted by the Congress to regulate the export of arms.
The proposed rule would eliminate Congressional oversight for important gun export deals. Congress will no
longer be automatically informed about sizable sales of these weapons. That will limit its ability to comment on
related human rights concerns, as it recently did on the Philippines and Turkey. Congressional action in 2002
required sales of firearms regulated by the US Munitions List valued at $1 million or more be notified to
Congress. Items moved to Commerce control would no longer be subject to such notification. In a September 15,
2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and Patrick Leahy explicitly noted that this move
would violate Congressional intent and effectively eliminate Congress proper role.

The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
                                                 WASHSTATEB005142
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2469 of 3743




compiles the U.S. Governments information on human rights violations, reducing the ability to effectively deny
weapons licenses to international human rights violators.
End-use controls are weakened by eliminating registration of firearms exporters, a requirement since the 1940s.
Registration of exporters allows the State Department to check an exporters history whenever a manufacturer or
broker requests a license for a particular gun export sale. But the transfer of licensing to Commerce will remove
new exporters and brokers of these firearms from the State Department database, weakening enforcement against
arms trafficking.
The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.
The Commerce Department does not have resources to enforce export controls, even before the addition of
30,000 firearms export licenses as a result of this rule predicted by Commerce. The BISs enforcement office,
with no staff in Latin America, Africa, or many other parts of the world, is not equipped to take the same level of
preventive measures for end-use controls. Moreover, the State Department has developed extensive data,
expertise and institutional relations to implement the Leahy Law for security assistance, which can serve as a
critical foundation in both pre-license and post-shipment checks to control and verify end uses and end users.
Commerce does not have these resources.
The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales authorizations
and deliveries around the world, since the Commerce Department annual reports currently only cover about 20
countries.
This rule would transfer gun export licensing to an agency the Commerce Department - whose principle mission
is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and
pervasively used in criminal violence around the world. Controlling their export should be handled by the State
Department, which is mandated and structured to address the potential impacts in importing nations on stability,
human security, conflict, and human rights.
Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. Research indicates that the types of weapons being transferred
to Commerce control, including AR-15, AK-47, and other military-style assault rifles and their ammunition, are
weapons of choice for criminal organizations in Mexico and other Latin American countries that are responsible
for most of the increasing and record levels of homicides in those countries.[ii] The export of these weapons
should be subject to more controls, not less.




                                                 WASHSTATEB005143
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2470 of 3743

                                                                                     As of: 6/20/18 4:46 PM
                                                                                     Received: June 14, 2018
                                                                                     Status: Posted
PUBLIC SUBMISSION                                                                    Posted: June 20, 2018
                                                                                     Tracking No. 1k2-93pn-sqqu
                                                                                     Comments Due: July 09, 2018
                                                                                     Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0057
Public comment 51. Individual. P W. 6-14-18



                                        Submitter Information
Name: Paul W


                                           General Comment
I oppose the proposed rule on gun exports because.Proposed rule treats semi-automatic assault rifles as non-
military But US troops use rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide
retail availability of firearms, about which comment has been requested, many countries prohibit civilian
possession of semi-automatic rifles & handguns, as well as of any larger caliber firearm. Many semi-automatic
rifles are also easily converted to fully automatic. Because military-style assault rifles clearly have substantial
military utility, transfer of these firearms to Commerce Department control is inconsistent with the statutory
framework enacted by the Congress to regulate export of arms & would eliminate Congressional oversight for
gun export deals. Congress will no longer be automatically informed about sizable sales of these weapons which
limits its ability to comment on related human rights concerns, as it recently did on the Philippines & Turkey.
Congressional action in 2002 required sales of firearms regulated by the US Munitions List valued at $1 million
or more be notified to Congress. In a September 15, 2017, letter, Senators Ben Cardin, Dianne Feinstein, & Pat
Leahy explicitly noted that this move would violate Congressional intent & effectively eliminate Congress
proper role.
New rules would transfer the cost of processing licenses from gun manufacturers to taxpayers. Registration fees
that since the 1940s have been used to offset the costs to the government of tracking who is manufacturing
weapons would no longer apply to manufacturers of semi-automatic weapons, and Commerce does not charge
any fee for licensing. So the taxpayers will absorb the cost of reviewing applications and processing licenses not
the gun exporters that benefit from these sales.
National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of efforts to
curtail trafficking of small arms and light weapons. firearms brokers will no longer be subject to US brokering
law. Although Commerce states it will retain rules on brokering for a State Department list that includes assault
rifles, there is no statutory basis for brokers of these weapons to register and obtain a license, increasing the risk
of trafficking. That will make it easier for unscrupulous dealers to escape attention.
Rule would eliminate the State Departments Blue Lantern program for gun and ammunition exports, which
carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. Registration of
                                                  WASHSTATEB005144
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2471 of 3743




exporters allows the State Department to check an exporters history whenever a manufacturer or broker requests
a license for a particular gun export sale. Transfer of licensing to Commerce will remove new exporters and
brokers of these firearms from the State Department database, weakening enforcement against arms trafficking.
Rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms. Unless corrected, the new regulations run the risk of effectively enabling 3D printing of firearms in US
& globally. By eliminating many means to detect firearms, background checks on domestic sales and end-use
controls on international exports for such weapons, this change could he State Department has developed
extensive data, expertise and institutional relations to implement the Leahy Law for security assistance, which
can serve as a critical foundation in both pre-license and post-shipment checks to control and verify end uses and
end users. Commerce does not have these resources.
Proposed change will reduce transparency and reporting on gun exports by eiminating Congressional and public
awareness of the total amount (dollar value and items) of firearms sales authorizations and deliveries around the
world, since the Commerce Department annual reports currently only cover about 20 countries.
This rule would transfer gun export licensing to an agency Commerce Department - whose principle mission is
to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and pervasively
used in criminal violence around the world. Controlling their export should be handled by State Department,
which is mandated and structured to address the potential impacts in importing nations on stability, human
security, conflict, and human rights.
Firearms are used to kill a thousand people every day in acts of organized crime, political violence, terrorism,
and human rights violations. Research indicates that the types of weapons being transferred to Commerce
control, including AR-15, AK-47, and other military-style assault rifles and their ammunition, are weapons of
choice for criminal organizations in Mexico and other Latin American countries that are responsible for most of
the increasing and record levels of homicides in those countries. Export of these weapons should be subject to
more controls, not less.




                                                WASHSTATEB005145
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2472 of 3743

                                                                                   As of: 6/20/18 4:49 PM
                                                                                   Received: June 15, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: June 20, 2018
                                                                                   Tracking No. 1k2-93qd-wcju
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0058
Public comment 52. Individual. M Bazan. 6-15-18



                                       Submitter Information
Name: Maria Carla Condori Bazan


                                           General Comment
I am submitting this comment in strong opposition to the proposed rule to transfer oversight of non-military
firearms exports from the State Department to the Commerce Department. This proposed rule has one purpose
and one purpose only: to garner profits for a U.S. gun industry that is faring poorly domestically. It comes after a
multi-year lobbying campaign by the NRA and National Shooting Sports Foundation (the NSSF has already
boasted the change would lead to a 20% increase in firearms exports). NO ONE other than the gun lobby asked
for this change. It would make U.S. exports of small arms far more dangerous, by transferring oversight
responsibilities to an agency that prioritizes business over national security. The U.S. Congress would also lose
its ability to oversee commercial weapons sales of $1 million or more, which is inane. Im also disgusted by the
rules attempts to legitimize semiautomatic assault rifles as civilian products when these battlefield weapons have
stolen so many of our loved ones from us. If your agency approves this blatant corporate giveaway, I will do
everything in my power to hold your leadership accountable for the resulting bloodshed that occurs globally.
That will include advocating against your budget priorities across-the-board until a new administration cleans
house.
Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. Research indicates that the types of weapons being transferred
to Commerce control, including AR-15, AK-47, and other military-style assault rifles and their ammunition, are
weapons of choice for criminal organizations in Mexico and other Latin American countries that are responsible
for most of the increasing and record levels of homicides in those countries. The export of these weapons should
be subject to more controls, not less.




                                                 WASHSTATEB005146
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2473 of 3743

                                                                                 As of: 6/20/18 4:52 PM
                                                                                 Received: June 16, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: June 20, 2018
                                                                                 Tracking No. 1k2-93qs-fdv7
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0059
Public comment 53. Individual. D Pasta. 6-15-18



                                      Submitter Information
Name: Diane Pasta
Address:
  Des Moines, WA, 98198
Email: Dxpasta@Gmail.com


                                         General Comment
I am Diane Pasta, a Quaker (Religious Society of Friends). As a person of faith and a citizen of the US, I am
concerned about gun violence and militarization, which makes everyone less safe.
I oppose the proposed rule for the following reasons:
1.The proposed rule treats semi-automatic assault rifles as "non-military." But many state and non-state groups
use semi-automatic rifles in armed conflicts. We should prohibit civilian possession of semi-automatic rifles and
handguns, and larger caliber firearm. Semi-automatic rifles are easily converted to fully automatic firearms.
These weapons have substantial military utility,so transfer of these firearms to Commerce Dept.control is
inconsistent with Congressional attempts to regulate the export of arms.
2.The proposed rule would eliminate Congressional oversight for important gun export deals. Congress will no
longer be automatically informed about sizable sales of these weapons, limiting its ability to comment on related
human rights concerns. Congressional action in 2002 required sales of firearms regulated by the US Munitions
List valued at $1 million or more be notified to Congress. Items moved to Commerce control would no longer be
subject to such notification. In a September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and
Patrick Leahy explicitly noted that this move would violate Congressional intent and effectively eliminate
Congress' proper role.
3.The switch from State to Commerce will mean that the brokers and financiers who arrange shipments of
semiautomatic firearms will no longer have a statutory requirement to register and obtain a license, increasing
risk of trafficking.
4.The rule reduces end-use controls for gun exports. It would eliminate the State Department's Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Government's information on human rights violations, reducing the ability to effectively deny
                                                WASHSTATEB005147
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2474 of 3743




weapons licenses to international human rights violators.
5.End-use controls are weakened by eliminating registration of firearms exporters, a requirement since the 1940s.
Registration of exporters allows the State Department to check an exporter's history. But the transfer of licensing
to Commerce will remove new exporters and brokers from the State Department database, weakening
enforcement against arms trafficking.
6.The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of weapons. We can't have everyone with access to a 3D printer, anywhere, entitled to produce a lethal
weapon. Unless corrected, the new regulations run the risk of effectively condoning and enabling 3D printing of
firearms. It is effectively eliminating many means to do background checks on domestic sales and end-use
controls on international exports.
7.The Commerce Department does not have resources to enforce export controls, even before the addition of
30,000 firearms export licenses as a result of this rule predicted by Commerce. The BIS's enforcement office,
with no staff in many parts of the world, is not equipped to take the same level of preventive measures for end-
use controls. Moreover, the State Department has developed extensive data, expertise and institutional relations
for security assistance, which can serve as a critical foundation in both pre-license and post-shipment checks to
control and verify end uses and end users. Commerce does not have these resources.
8.The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales authorizations
and deliveries around the world, since the Commerce Department annual reports currently only cover about 20
countries.
9.This rule would transfer gun export licensing to an agency - the Commerce Department - whose principle
mission is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and
pervasively used in criminal violence around the world. Controlling their export should be handled by the State
Department, which is mandated and structured to address the potential impacts in importing nations on stability,
human security, conflict, and human rights.
10.Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. Research indicates that the types of weapons being transferred
to Commerce control are weapons of choice for criminal organizations in countries that have increased violence.
The export of these weapons should be subject to more controls, not less.
Thank you for the opportunity to comment on this important matter.




                                                 WASHSTATEB005148
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2475 of 3743

                                                                                    As of: 6/20/18 4:54 PM
                                                                                    Received: June 16, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: June 20, 2018
                                                                                    Tracking No. 1k2-93re-tfb5
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0060
Public comment 54. Individual. C Burns. 6-16-18



                                       Submitter Information
Name: Chris Burns
Address:
  12945 Emmer Place
  Apple Valley, 55124
Email: sharpdressedman@msn.com
Phone: 9522107604


                                           General Comment
The proposed rule changes must be amended to improve American firearm manufacturers ability to manufacture
and export civilian spong use firearms. Firearms other than fully automatic weapons have no military use or
provide any advantage as these firearms have been in existence and production around the world for more than
50 years and are common nearly everywhere you go in the world. The use of these firearms for all sporting and
lawful purpose is common worldwide wherever the ownership of firearms is not highly restricted. Allowing the
export of these firearms will greatly improve the ability of American manufacturers of these products, most of
which are small businesses that can't afford the onerous requirements of ITAR export, the ability to sell their
products on the open market and increase the footprint of American made products worldwide.

The rules for traveling out of the US with these firearms also needs to be amended to allow a US citizen the
ability to travel to a foreign country with their personally owned weapons without onerous and unnecessary
export control to allow individuals the ability to travel to said foreign countries for the purposes of competition,
hunting or personal protection any place said weapons are legal to possess. These firearms have no military use
or pose any military threat to our country as they are already available all over the world.




                                                  WASHSTATEB005149
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2476 of 3743

                                                                                As of: 6/20/18 4:56 PM
                                                                                Received: June 18, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: June 20, 2018
                                                                                Tracking No. 1k2-93se-vw5z
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0061
Public comment 55. Individual. A Tomassi. 6-18-18



                                     Submitter Information
Name: Alexa Tomassi
Address:
  213 Washington St
  Wallingford, CT, 06492
Email: alexa.tomassi@gmail.com
Phone: 2033170393
Fax: 06492


                                         General Comment
To: Secretary of State Mike Pompeo
Secretary of Commerce Wilbur Ross

We urge you to reverse the proposed regulations that will make it easier to export semi-automatic weapons and
ammunition, eliminate Congressional oversight of these sales, weaken end-use controls, and enable production of
3D weapons anywhere. We have seen the effects of these weapons in U.S. shootings, and know they are used
around the world to kill and attack hundreds of people every day in violent crime, wars, and political violence.
U.S. export controls for weapons used in violence should be made stronger, not weaker.

Sources:
[1] The Washington Post, "The Trump administration wants to make it easier to sell U.S. guns abroad. Here's
what you need to know" June 4, 2018. https://www.washingtonpost.com/news/monkey-cage/wp/2018/06/04/the-
trump-administration-wants-to-make-it-easier-to-sell-u-s-guns-abroad-heres-what-you-need-to-know/?
utm_term=.cdb39dd2a669
[2] Salon, "U.S. gun industry wants a bigger piece of the world's arms trade," June 1, 2018.
https://www.salon.com/2018/06/01/u-s-gun-industry-wants-a-bigger-piece-of-the-worlds-arms-trade/



                                               WASHSTATEB005150
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2477 of 3743

                                                                                   As of: 6/20/18 5:00 PM
                                                                                   Received: June 18, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: June 20, 2018
                                                                                   Tracking No. 1k2-93sg-cmj7
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0062
Public comment 56. Individual. A Welsh. 6-18-18



                                       Submitter Information
Name: Amy Welsh


                                          General Comment
I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as "non-military."
This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons
are used by state and non-state groups in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries. The proposed rule also: eliminates Congressional oversight for important gun
export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an agency
with a mission to promote stability, conflict reduction, and human rights, to an agency with a mission to promote
trade and which lacks the resources to adequately enforce export controls.

As gun violence continues to tear lives apart at an alarming rate, we need tougher gun controls now more than
ever. The U.S. needs to be proactive in their approach, especially when global security is such an issue. At this
point, we're not even being reactive.




                                                 WASHSTATEB005151
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2478 of 3743

                                                                                 As of: 6/20/18 5:01 PM
                                                                                 Received: June 18, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: June 20, 2018
                                                                                 Tracking No. 1k2-93sg-c5bg
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0063
Public comment 57. Individual. L Bopp. 6-18-18



                                      Submitter Information
Name: Lauren Bopp


                                          General Comment
Export license oversight for firearms should remain with the State Department. The proposed rule to move it to
Commerce is short-sighted and will only aggravate the crisis we have in this country surrounding firearm deaths.
We also must not take away valuable tools that law enforcement have to fight organized crime and terrorism
across borders.

I also strongly oppose transferring the cost of processing licenses from gun manufacturers to taxpayers and
removing blocks on the 3D printing of firearms. The proposal reduces transparency and reporting on gun exports
and transfers gun export licensing from an agency with a mission to promote stability, conflict reduction, and
human rights, to an agency with a mission to promote trade and which lacks the resources to adequately enforce
export controls. This rule only makes sense if you put the profits of gun manufacturers ahead of public safety and
the safety of our police and border agents--in other words, no sense at all.




                                                WASHSTATEB005152
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2479 of 3743

                                                                                 As of: 7/17/18 4:35 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9438-zyp0
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1677
Public comment 58. Individual. Alisheba Hurwitz. 7-4-18



                                      Submitter Information
Name: Alisheba Hurwitz


                                         General Comment
I oppose this rule change that would switch the regulation of firearms exports from the State Department to the
Commerce Department. This rule will remove safeguards against dangerous arms deals.




                                                WASHSTATEB005153
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2480 of 3743

                                                                            As of: 6/20/18 5:08 PM
                                                                            Received: June 18, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: June 20, 2018
                                                                            Tracking No. 1k2-93si-bpxs
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0065
Public comment 59. Individual. L Chain. 6-18-18



                                    Submitter Information
Name: Leslie Chain


                                       General Comment
"Commerce" is exporting guns for murder? Organized crime "commerce?"




                                             WASHSTATEB005154
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2481 of 3743

                                                                                As of: 6/20/18 5:13 PM
                                                                                Received: June 18, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: June 20, 2018
                                                                                Tracking No. 1k2-93sk-sjru
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0066
Public comment 60. Individual. M StJohn. 6-18-18



                                      Submitter Information
Name: Margaret StJohn


                                         General Comment
I am deeply opposed to the changes outlined in this proposal. Sales for these weapons should not be controlled
by the
Commerce Department, but should remain the purview of the State Department. This is central to homeland
security,
not commerce. Further, Semi automatic assault weapons are NOT civilian weapons and should not be treated or
classified as such. And moreover, the whole initiative appears to be a transparent effort by gun lobbyists to
increase
profits in the industry without regard to public safety. I am strongly opposed to this proposal. BIS-2017-0004-
0001.




                                               WASHSTATEB005155
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2482 of 3743

                                                                                   As of: 6/20/18 5:16 PM
                                                                                   Received: June 19, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: June 20, 2018
                                                                                   Tracking No. 1k2-93t2-47rj
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0067
Public comment 61. Individual. M Olsen. 6-19-18



                                       Submitter Information
Name: Marsha Olsen


                                          General Comment
Please reverse the proposed regulations that will make it easier to export semi-automatic weapons and
ammunition. We should not eliminate Congressional oversight of these sales. There is a reason that we need
Congressional oversight in order for ALL American voices to be heard. We must not weaken end-use controls
and enable production of 3D weapons anywhere. We have seen the effects of these weapons in U.S. shootings,
particularly in our schools. We must not be partly responsible for killings of innocents in other countries. U.S.
export controls for weapons used in violence should be made stronger, not weaker.




                                                 WASHSTATEB005156
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2483 of 3743

                                                                                As of: 6/20/18 5:17 PM
                                                                                Received: June 19, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: June 20, 2018
                                                                                Tracking No. 1k2-93tf-7o4j
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0068
Public comment 62. Anonymous. 6-19-18



                                     Submitter Information
Name: Anonymous Anonymous
Address:
  Benedek
  Nyikos
  El Cerrito, CA, 94530


                                         General Comment
The United States should be passing stricter gun control laws, not attempting to make it easier to distribute
weapons of war abroad. Our nation should not be making the world less safe by putting dangerous weapons in
civilian hands.




                                               WASHSTATEB005157
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2484 of 3743

                                                                                   As of: 6/20/18 5:19 PM
                                                                                   Received: June 19, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: June 20, 2018
                                                                                   Tracking No. 1k2-93t4-lown
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0069
Public comment 63. Individual. W Castner. 6-19-18



                                       Submitter Information
Name: William Castner


                                           General Comment
Kindly accept this comment in strong opposition to this proposed Rule. Among other reasons, liberalizing the
export of firearms to foreign countries may allow terrorists to have easier access to firearms without sufficient
foreign safeguards in place. If the U.S. government were to allow the gun industry to experience substantial
profits due to this rule change at a minimum it should secure assurances & best practices from gun manufactures
to keep US citizens safer such as assurances against sale of firearms to retailers with a record or suspicion of gun
trafficking.




                                                 WASHSTATEB005158
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2485 of 3743

                                                                             As of: 6/20/18 5:23 PM
                                                                             Received: June 20, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: June 20, 2018
                                                                             Tracking No. 1k2-93to-zzu4
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: API

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0070
Public comment 64. Individual. J Zocco Hochhalter. 6-20-18



                                    Submitter Information
Name: Jerrold Zocco-Hochhalter
Address:
  30218 Okee Trail
  Pine, CO, 80470
Email: zhawke2002@msn.com
Phone: 7202208855


                                       General Comment
This proposed rule goes against all things related to common sense. The government should be making it MORE
difficult, not LESS difficult, for international weapons sales.




                                             WASHSTATEB005159
             Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2486 of 3743

                                                                                As of: 6/20/18 5:25 PM
                                                                                Received: June 20, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: June 20, 2018
                                                                                Tracking No. 1k2-93tp-4yh2
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: API

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0071
Public comment 65. Individual. D Haessig. 6-20-18



                                      Submitter Information
Name: Dana Haessig
Address: United States,


                                         General Comment
Hi --

Reducing regulations on firearms, guns, and ammunition is a dangerous and publicly unsupported plan. With the
increase in gun violence in the US, there has been a significant increase in support by the public for
INCREASED gun regulations, not decreased gun regulations that are at the whim of the President. The ability to
sell more firearms outside the US more freely makes the US an arms dealer to criminals world wide. That is
something that the Justice Department has fought for decades. This policy change only makes sense if you stand
to gain financially from it, and this administration most certainly does stand to gain financially. The NRA will
continue to fund them indefinitely with this type of change.

Please do NOT make this change, it is anti-American and flies in the face of everything American was built to
represent.

Sincerely,

Dana Haessig




                                               WASHSTATEB005160
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2487 of 3743

                                                                            As of: 6/20/18 5:28 PM
                                                                            Received: June 20, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: June 20, 2018
                                                                            Tracking No. 1k2-93tw-6d5p
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: API

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0072
Public comment 66. Individual. L Bungert. 6-20-18



                                    Submitter Information
Name: Lee Bungert
Address:
  104 3rd Ave NW
  Faribault, MN, 55021
Email: mr_lee@hickorytech.net
Phone: 507-333-4663


                                       General Comment
Gun Manufacturers make enough money without changing who oversees them. Making it easier for them to sell
guns anywhere, with rules that are pretty much non-existent is ridiculous. Don't do it.




                                             WASHSTATEB005161
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2488 of 3743

                                                                                As of: 6/21/18 7:49 AM
                                                                                Received: June 20, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: June 21, 2018
                                                                                Tracking No. 1k2-93tw-73jt
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: API

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0073
Public comment 67. Individual. C Light. 6-20-18



                                      Submitter Information
Name: Caroline Light
Address:
  200 Payson Rd
  Belmont, 02478-2834
Email: clighthouse200@gmail.com


                                         General Comment
Please do NOT allow this rule to go into effect! do NOT transfer the oversight of international gun sales to the
Commerce Department (from the State Dept). This is a baldly calculated effort to deregulate the overseas sale of
firearms, an act that favors manufacturers of weaponry while deregulating the US's distribution of firearms to
other nations.




                                               WASHSTATEB005162
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2489 of 3743

                                                                                 As of: 6/21/18 8:14 AM
                                                                                 Received: June 05, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: June 21, 2018
                                                                                 Tracking No. 1k2-93jy-i1su
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0074
Public comment 68. Individual. S Ananymous. 6-21-18



                                      Submitter Information
Name: Sherrie Ananymous


                                          General Comment
I am strongly opposed to the proposed rule to transfer oversight of non-military firearms exports from the State
Department to the Commerce Department. This proposed rule has one purpose and one purpose only: to garner
profits for a U.S. gun industry that is faring poorly domestically. It comes after a multi-year lobbying campaign
by the NRA and National Shooting Sports Foundation (the NSSF has already boasted the change would lead to a
20% increase in firearms exports). NO ONE other than the gun lobby asked for this change. It would make U.S.
exports of small arms far more dangerous, by transferring oversight responsibilities to an agency that prioritizes
business over national security. The U.S. Congress would also lose its ability to oversee commercial weapons
sales of $1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones from us.
If your agency approves this blatant corporate giveaway, I will do everything in my power to hold your
leadership accountable for the resulting bloodshed that occurs globally. That will include advocating against your
budget priorities across-the-board until a new administration cleans house. It's time to put commonsense ahead of
the almighty dollar.




                                                WASHSTATEB005163
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2490 of 3743

                                                                                 As of: 6/21/18 8:21 AM
                                                                                 Received: June 12, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: June 21, 2018
                                                                                 Tracking No. 1k2-93op-skgd
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0075
Public comment 69. Anonymous. 6-12-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment

Im 60 years old and semi-retired. I operated a gunsmith shop in my early twenties but gave it up to better support
my family. However, I always intended to go back to gunsmithing later in life. Finally that happened, I spent
quite a bit of money that would have funded my retirement starting my business. I had a new building built, I
bought and learned to use 3 manual lathes and a mill with the intention of getting a manufacturers FFL and
making a few custom firearms a year, restoring and selling a few older firearms a year and doing general repairs.
I figured I would make $5000 to $10,000 a year to supplement my retirement while doing a job my community
needed. I probably spent $85,000 or so on my building, equipment and tools.

However, the Obama administration changed the interpretation of the ITAR rules and started requiring holders of
FFL-07 licenses (manufacturing FFL) to send nearly $3000 per year to the state department in ITAR fees. This
could well have been half or more of my yearly profits and meant I had to settle for a type 01 FFL and be a
gunsmith only. At that time, as a gunsmith I could do nearly any repair, customization or improvement for a
customer on his/her firearm but could not improve, customize or refinish a firearm and then sell it as that would
make me a manufacturer. Although this wasnt the future Id worked towards for nearly 40 years, it was better
than nothing.

Then, in July of 2016 the Obama administration again reinterpreted the existing rules and decided to bring
virtually all the jobs gunsmiths do under the ITAR umbrella. This was obviously intended to bankrupt the
nations gunsmiths, and, I suspect to chill the pre-election free speech of Gunsmith/2nd Amendment activists such
as myself. It did not suppress my free speech but it did cause me to start turning away 90% of my potential
customers. Under these rules refinishing firearms and replacing parts is about the only thing a gunsmith is now
allowed to do. According to the 2nd Obama reinterpretation of the ITAR rules even making a screw or stock for
a 150 year-old firearm could be interpreted as a violation.

                                                WASHSTATEB005164
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2491 of 3743




Since these rules took effect in July of 2016 I dont believe I have made a monthly profit, even once. Threading
barrels, customizing, , making stocks, dovetailing sight groves, re-chambering, making obsolete parts and the
like are all still banned to my knowledge. And, with the exception of the occasional machine shop work, my
three lathes and my mill are still idle.

I am again considering closing my shop because of this. My insurance alone is nearly a grand a year and Im not
sure how long I can survive while waiting on this to be fixed. Please, lets get the State Department out of the
gunsmith business and again allow a gunsmith to make and sell a few custom firearms a year without being
bankrupted by ITAR.




                                                WASHSTATEB005165
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2492 of 3743

                                                                                  As of: 6/21/18 8:28 AM
                                                                                  Received: June 18, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: June 21, 2018
                                                                                  Tracking No. 1k2-93sp-5x2c
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0076
Public comment 70. Individual. A Gelman. 6-18-18



                                       Submitter Information
Name: Alice Gelman


                                          General Comment
Hello,

My name is Alice and I am writing in opposition to moving export license oversight for firearms from the
Department of State to the Department of Commerce because the proposed rule change treats semiautomatic
assault rifles as "non-military." This is despite the fact that U.S. troops routinely use their military rifles in
semiautomatic mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates Congressional
oversight for important gun export deals; transfers the cost of processing licenses from gun manufacturers to
taxpayers; and, enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency with a mission to promote stability, conflict reduction, and human rights, to an agency
with a mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not fewer.

Thank you,
Alice




                                                WASHSTATEB005166
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2493 of 3743

                                                                                    As of: 6/21/18 1:20 PM
                                                                                    Received: June 21, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: June 21, 2018
                                                                                    Tracking No. 1k2-93uf-i2p3
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0078
Public comment 71. Individual. C Tischio. 6-18-18



                                       Submitter Information
Name: Carla Tischio


                                           General Comment
I urge ATF to finalize its proposed rule clarifying that bump-fire stocks, along with other "conversion devices"
that enable semiautomatic weapons to mimic automatic fire, qualify as "machineguns" under the National
Firearms Act and are generally illegal to possess.

On the night of October 1, 2017, a gunman opened fire from a hotel room on the 32nd floor of the Mandalay Bay
hotel into the 22,000 person crowd at the Route 91 Harvest country music festival in Las Vegas, Nevada, killing
58 people and injuring more than 500. The gunman fired more than 1,100 rounds of ammunition in 11 minutes,
using semiautomatic rifles modified with dangerous firearm accessories designed to dramatically accelerate the
rate of fire, commonly known as "bump-fire stocks." These devices are intended to circumvent the restrictions on
possession of fully automatic firearms in the Gun Control Act of 1968 and the National Firearms Act of 1934 by
allowing an individual to modify a semiautomatic rifle in such a manner that it operates with a similar rate of fire
as a fully automatic rifle. Bump stocks and similar "conversion devices" that accelerate the rate of fire of a
semiautomatic firearm are extremely dangerous and pose a substantial risk to public safety.

In the absence of immediate action by Congress, ATF should finalize its proposed rule, clarifying that conversion
devices like bump-fire stocks are included in the definition of "machinegun" under the National Firearms Act of
1934. And then Congress must act as wellto ensure that manufacturers cannot continue to endanger public safety
by designing devices that imitate machine guns and subvert the law. The continued presence of these dangerous
devices puts all of our communities at risk and both Congress and ATF must take action quickly to address this
threat.

I also am writing in opposition to moving export license oversight for firearms from the Department of State to
the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as "non-
military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these
weapons are used by state and non-state groups in armed conflicts, and the civilian possession of such weapons
                                                  WASHSTATEB005167
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2494 of 3743




is prohibited in many countries. The proposed rule also: eliminates Congressional oversight for important gun
export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an agency
with a mission to promote stability, conflict reduction, and human rights, to an agency with a mission to promote
trade and which lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not fewer.




                                                WASHSTATEB005168
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2495 of 3743

                                                                                 As of: 6/21/18 1:27 PM
                                                                                 Received: June 21, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: June 21, 2018
                                                                                 Tracking No. 1k2-93uf-rd44
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0079
Public comment 72. Individual. P Kocoras. 6-21-18



                                      Submitter Information
Name: Peggy Kocoras


                                          General Comment
I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as "non-military"
-- even though US troops routinely use their military rifles in semiautomatic mode, these weapons are used by
state and non-state groups in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also eliminates Congressional oversight for important gun export deals, transfers the
cost of processing licenses from gun manufacturers to taxpayers, and enables unchecked gun production in the
US and exports abroad by removing the block on 3D printing of firearms. The proposal reduces transparency and
reporting on gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and lacks the resources to
adequately enforce export controls.

Although the current administration views everything on earth as a commodity, some things should not be for
sale. Those include semiautomatic weapons. Congress giving up oversight of weapon exports is an abrogation of
their responsibilities.




                                                WASHSTATEB005169
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2496 of 3743

                                                                                 As of: 6/21/18 1:30 PM
                                                                                 Received: June 21, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: June 21, 2018
                                                                                 Tracking No. 1k2-93uf-r53j
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0080
Public comment 73. Individual. L Bronstein. 6-21-18



                                      Submitter Information
Name: Linda Bronstein


                                         General Comment
I urge ATF to finalize its proposed rule clarifying that bump-fire stocks, along with other "conversion devices"
that enable
semiautomatic weapons to mimic automatic fire, qualify as "machineguns" under the National Firearms Act and
are generally
illegal to possess. In the absence of immediate action by Congress, ATF should finalize its proposed rule,
clarifying that
conversion devices like bump-fire stocks are included in the definition of "machinegun" under the National
Firearms Act of 1934.
And then Congress must act as wellto ensure that manufacturers cannot continue to endanger public safety by
designing
devices that imitate machine guns and subvert the law. The continued presence of these dangerous devices puts
all of our
communities at risk and both Congress and ATF must take action quickly to address this threat.




                                                WASHSTATEB005170
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2497 of 3743

                                                                                  As of: 6/21/18 1:35 PM
                                                                                  Received: June 21, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: June 21, 2018
                                                                                  Tracking No. 1k2-93ug-uvjk
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0081
Public comment 74. Individual. A Ioffreda. 6-21-18



                                      Submitter Information
Name: Angelo Ioffreda


                                          General Comment
I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as "non-military"
and just another export product, which they most definitely are not. U.S. troops routinely use their weapons in
semiautomatic mode. Semiautomatic weapons are used by state and non-state groups in armed conflicts, by drug
traffickers and criminal organizations, and the civilian possession of such weapons is prohibited in many
countries. The sale of semiautomatic weapons is not a simple commercial transaction.

This misguided proposal reduces transparency and reporting on gun exports and transfers gun export licensing
from an agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls. The proposed rule
also eliminates Congressional oversight for important gun export deals; transfers the cost of processing licenses
from gun manufacturers to taxpayers; and enables unchecked gun production in the U.S. and exports abroad by
removing the block on 3D printing of firearms.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not fewer.




                                                WASHSTATEB005171
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2498 of 3743

                                                                                     As of: 6/21/18 1:40 PM
                                                                                     Received: June 21, 2018
                                                                                     Status: Posted
PUBLIC SUBMISSION                                                                    Posted: June 21, 2018
                                                                                     Tracking No. 1k2-93ug-ifrg
                                                                                     Comments Due: July 09, 2018
                                                                                     Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0082
Public comment 75. Individual. G Collins. 6-21-18



                                        Submitter Information
Name: Gary Collins


                                            General Comment
The national interest of the U.S. is not well served by moving export license oversight for firearms from the
Department of State to the Department of Commerce because the wider and less restricted distribution of
essentially military weaponry is inimical to the promulgation of international peace and civilian safety, or
suppression of misuse of firearms by state and individual actors. The proposed rule change treats semiautomatic
assault rifles as "non-military" despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, such weapons are used by state and non-state groups in armed conflicts, and the civilian possession of
such weapons is prohibited in many countries. The proposed rule also: eliminates Congressional oversight for
important gun export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and,
enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export licensing
from an agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not fewer.




                                                  WASHSTATEB005172
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2499 of 3743

                                                                                  As of: 6/21/18 1:45 PM
                                                                                  Received: June 21, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: June 21, 2018
                                                                                  Tracking No. 1k2-93ug-d3qr
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0083
Public comment 76. Individual. L Amsden. 6-21-18



                                       Submitter Information
Name: Liz Amsden
Address:
  Los Angeles, CA, 90042
Email: LizAmsden@hotmail.com
Phone: 2139259254


                                          General Comment
I am writing to STRONGLY oppose moving export license oversight for firearms from the Department of State
to the Department of Commerce.

Guns sold for profit contribute to violence around the world as well as in our own country. The US government
should be making it MORE difficult to manufacture and export weapons. EVEN if sold to so-called 'friends' of
the administration, many end up in the hands of those who use them against American citizens and other
innocent people.

Under the proposed rule change semiautomatic assault rifles are treated as "non-military." This, despite the fact
that U.S. troops routinely use their military rifles in semiautomatic mode, despite the fact these weapons are used
by state and non-state groups in armed conflicts, and despite the fact the civilian possession of such weapons is
prohibited in many countries.

The proposed rule also: eliminates Congressional oversight for important gun export deals; transfers the cost of
processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and
exports abroad by removing the block on 3D printing of firearms. The proposal reduces transparency and
reporting on gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the resources
to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
                                                WASHSTATEB005173
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2500 of 3743




violence, terrorism, and human rights violations. This is not and WILL NEVER BE acceptable as the end result
of a business model.
Firearms, guns ammunition and related article MUST be subject to more controls, NOT fewer.




                                              WASHSTATEB005174
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2501 of 3743

                                                                                   As of: 6/21/18 1:48 PM
                                                                                   Received: June 21, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: June 21, 2018
                                                                                   Tracking No. 1k2-93ug-qylk
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0084
Public comment 77. Individual. J Riggs. 6-21-18



                                       Submitter Information
Name: Jenna Riggs


                                          General Comment
I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.

This move is only for the profit of the firearm industry. They value profit over human life, and I implore the
Commerce Department to view this move as what it is: a gift to big donors, including the NRA, of the current
administration. It's function is to create easier purchases of firearms and weapons to the very people that should
not have them in the first place. Please have a conscience - we need someone to be the adults in the room.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not fewer.




                                                 WASHSTATEB005175
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2502 of 3743

                                                                                 As of: 6/21/18 1:52 PM
                                                                                 Received: June 21, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: June 21, 2018
                                                                                 Tracking No. 1k2-93ug-f0c3
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0085
Public comment 78. Individual. J Talbot. 6-21-18



                                      Submitter Information
Name: James Talbot
Address:
  Austin, TX, 78704-3017
Email: talbot@talbotworld.com
Phone: 5121111111


                                         General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce and any move that reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency with a mission to promote stability, conflict reduction, and human rights, to an agency
with a mission to promote trade and which lacks the resources to adequately enforce export controls. Please
don't.




                                                WASHSTATEB005176
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2503 of 3743

                                                                                  As of: 6/28/18 9:46 AM
                                                                                  Received: June 21, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: June 28, 2018
                                                                                  Tracking No. 1k2-93uh-v95n
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0087
Public comment 79. Individual. N Traum. 6-21-18



                                      Submitter Information
Name: Norman Traum


                                          General Comment
I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not fewer.




                                                WASHSTATEB005177
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2504 of 3743

                                                                                 As of: 6/28/18 9:49 AM
                                                                                 Received: June 21, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: June 28, 2018
                                                                                 Tracking No. 1k2-93uk-1wrd
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0088
Public comment 80. Individual. M Shea. 6-21-18



                                      Submitter Information
Name: Maureen Shea


                                         General Comment
I respectfully ask that changes not be made in the present regulations regarding exporting of semi-automatic
weapons and ammunition abroad. With all the illegal arms now circulating in the world, the U.S. should be
trying to reduce not add new firearms.




                                                WASHSTATEB005178
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2505 of 3743

                                                                                 As of: 6/28/18 10:08 AM
                                                                                 Received: June 21, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: June 28, 2018
                                                                                 Tracking No. 1k2-93un-pkwv
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0089
Public comment 81. Individual. J Cunningham. 6-21-18



                                      Submitter Information
Name: James Cunningham
Address:
  Powell, OH, 43065
Email: james.cunningham@earthlink.net
Phone: 6143260730
Organization: Guitar Instruction


                                          General Comment
I am writing in strong opposition to moving export license oversight for firearms from the Department of State to
the Department of Commerce. The proposed rule change treats semiautomatic assault rifles as non-military. This
is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons are
used by state and non-state groups in armed conflicts, and the civilian possession of such weapons is prohibited
in many countries.
The proposed rule also: eliminates Congressional oversight for important gun export deals; transfers the cost of
processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and
exports abroad by removing the block on 3D printing of firearms. The proposal reduces transparency and
reporting on gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the resources
to adequately enforce export controls. This change defies sound reasoning, Aristotelian logic, and common sense
to place the baseness of greed above global public safety.
Firearms are used to kill thousands of people every day around the world in acts of organized crime, street crime,
political violence, terrorism, and myriad human rights violations. They should be subject to more controls, not
fewer. Humanity deserves to be free from the threats posed by deranged, greedy, corrupt individuals like those
responsible for proposing this absurd change.

Thank you for considering my comments.


                                                WASHSTATEB005179
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2506 of 3743

                                                                                  As of: 6/28/18 10:11 AM
                                                                                  Received: June 21, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: June 28, 2018
                                                                                  Tracking No. 1k2-93uo-oow0
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0090
Public comment 82. Individual. D Henderson. 6-21-18



                                      Submitter Information
Name: Deirdre Henderson


                                          General Comment
THIS IS A REALLY BAD! IDEA! MOVING EXPORT LICENSE OVERSIGHT FOR FIREARMS TO THE
STATE DEPARTMENT IS A VERY BAD IDEA! ARE YOU ALL CRAZY??? ARE YOU SO AFRAID OF
THE NRA THAT YOU DO THEIR BIDDING? DO THEY REALLY OWN YOU? HAVE YOU NO MORAL
COURAGE? YOUR MOTHERS WOULD NOT BE PROUD OF YOU!!!


"I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.
This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons
are used by state and non-state groups in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries. The proposed rule also: eliminates Congressional oversight for important gun
export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an agency
with a mission to promote stability, conflict reduction, and human rights, to an agency with a mission to promote
trade and which lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not fewer."




                                                WASHSTATEB005180
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2507 of 3743

                                                                                  As of: 6/28/18 10:14 AM
                                                                                  Received: June 21, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: June 28, 2018
                                                                                  Tracking No. 1k2-93uo-2uy3
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0091
Public comment 83. Individual. B Olson. 6-21-18



                                      Submitter Information
Name: Barbara Olson
Address:
  2253 Everest SE
  Grand Rapids, MI, 49507
Email: barbaraannolson@yahoo.com


                                          General Comment
I am wondering how the NRA was able to write legislation supporting the transfer of licensing oversight of
weapons of war from the Department of State to the Department of Commerce? At least that is what is occurring
to me with this request. I am solidly against moving the oversight of weaponry to the Department of Commerce.

"I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.
This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons
are used by state and non-state groups in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries. The proposed rule also: eliminates Congressional oversight for important gun
export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an agency
with a mission to promote stability, conflict reduction, and human rights, to an agency with a mission to promote
trade and which lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not fewer."




                                                WASHSTATEB005181
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2508 of 3743

                                                                                  As of: 6/28/18 10:17 AM
                                                                                  Received: June 21, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: June 28, 2018
                                                                                  Tracking No. 1k2-93ur-v2lb
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0092
Public comment 84. Individual. J Haynes. 6-21-18



                                      Submitter Information
Name: JeVerna Haynes


                                          General Comment
No, no, no! I'm sick of every thing in this country being about making money, instead of about the safety of our
people.
I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.
This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons
are used by state and non-state groups in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries. The proposed rule also: eliminates Congressional oversight for important gun
export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an agency
with a mission to promote stability, conflict reduction, and human rights, to an agency with a mission to promote
trade and which lacks the resources to adequately enforce export controls. This should not be a matter for
Commerce, and must require Comgressional oversight.




                                                WASHSTATEB005182
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2509 of 3743

                                                                                   As of: 6/28/18 10:21 AM
                                                                                   Received: June 22, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: June 28, 2018
                                                                                   Tracking No. 1k2-93v2-5rfl
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0093
Public comment 85. Individual. E Jaramillo. 6-22-18



                                       Submitter Information
Name: Ellen Jaramillo
Address:
  344 Winchester
  New Haven, CT, 06511
Email: ellen.jaramillo@yale.edu


                                           General Comment
I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.

Semiautomatic assault rifles are not sporting or hunting rifles, and not meant for commercial hunting, so they
should
not be governed by the Department of Commerce.
U.S. troops routinely use their military rifles in semiautomatic mode, these weapons are used by state and non-
state
groups in armed conflicts, and the civilian possession of such weapons is prohibited in many countries.
Semiautomatic
assault rifles are used in military settings and therefore these types of firearms export license oversight should
remain
with the Department of State.

The proposed rule also: eliminates Congressional oversight for important gun export deals; transfers the cost of
processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S.
and exports abroad by removing the block on 3D printing of firearms. The proposal reduces transparency and
reporting
on gun exports and transfers gun export licensing from an agency with a mission to promote stability, conflict
reduction,
and human rights, to an agency with a mission to promote trade and which lacks the resources to adequately
                                                 WASHSTATEB005183
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2510 of 3743




enforce
export controls. Semiautomatic assault rifles usage by private citizens results in increased crime, violence, family
accidents,
and mass murder, and should be subject to more federal government controls, not fewer.

Please do not move export license oversight for firearms from the Department of State to the Department of
Commerce.




                                                 WASHSTATEB005184
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2511 of 3743




                            WASHSTATEB005185
    Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2512 of 3743


                             Erick Williams, JD
                             1209 Old Hickory
                             East Lansing, MI 48823

                             June 22, 2018

Regulatory Policy Division
Bureau of Industry and Security
US Department of Commerce
14th St and Pennsylvania Ave, NW, Room 2099B
Washington, DC 20230
http://www.regulations.gov

Re: Docket No. BIS-2017-0004; RIN 0694-AF47

Greetings:

These are comments on the Commerce Department proposed rule,
“Control of Firearms, Guns, Ammunition and Related Articles the
President Determines No Longer Warrant Control under the United
States Munitions List.” 83 Federal Register 24166, May 24, 2018,
https://www.federalregister.gov/documents/2018/05/24/2018-
10367/control-of-firearms-guns-ammunition-and-related-articles-the-
president-determines-no-longer-warrant

                             Background
The rules governing firearm exports should give the police profession a
greater, better-defined role in the evaluation of firearm export license
applications.

15 CFR 738.2 (d) (2) (ii) (A) (CC) provides that items proposed for
export are controlled for “crime control” reasons. The practice of
controlling exports for crime control reasons reflects a basic principle

                                      1


                                WASHSTATEB005186
    Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2513 of 3743


underlying arms control treaties and statutes. The proliferation of
weapons should be controlled because it tends to impair the rule of law.

To assure that the rule of law is not impaired by firearm exports,
licensing officials should consider the effect of proposed exports on
local communities, public safety, peace officer safety, crime control, and
control of civil disturbances.

In several parts of the world, armed gangs are impairing the rule of law,
and their activities cross borders. As a major producer of firearms, the
USA, through export law enforcement, can help limit the flows of
weapons to armed gangs. The police profession, closely associated with
the rule of law, is a critical stakeholder in the arms export licensing
process.

Unfortunately, neither the current nor the proposed rules governing
firearm exports provide for export license applications to be vetted by
people with police backgrounds.

Historically, the weapons analysts who vet arms export licenses have
been with the Defense Department. Military analysts worry (as they
should) about the impact of weapons on the battlefield. But defense
analysis does not necessarily evaluate transactions with an eye to the
security needs of civilian communities -- public safety, peace officer
safety, crime control, and the prevention and management of civil
disturbances.

Firearms that “no longer warrant control” by the military can
nonetheless destabilize communities, overwhelm peace officers and
contribute to civil disorder.

Notorious examples of the adverse effects of firearm proliferation have
come from Africa and the Middle East as well as closer to home --
Mexico and Central America.

                                     2


                                WASHSTATEB005187
   Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2514 of 3743




See: Alec MacGillis, “America's Wild-West Gun Laws Are Helping
Fuel The Border Crisis: The Unwanted Traffic Between The Us And
Central America Goes Both Ways” (New Republic, July 21, 2014),
https://newrepublic.com/article/118759/nra-and-gun-trafficking-are-
adding-fuel-border-migrant-crisis

Robert Muggah and Steven Dudley, Op-Ed: “The Latin American Gun
Leak”, (Los Angeles Times, January 16, 2015),
http://www.latimes.com/opinion/op-ed/la-oe-muggah-arming-latin-
america-20150118-story.html

“Attacks Against Peacekeepers” (United Nations OHCHR, May 2017),
https://www.ohchr.org/Documents/Countries/CF/Mapping2003-
2015/Factsheet7-EN.pdf

“Attacks against civilians and MINUSCA peacekeepers in the town of
Bangassou in the Central African Republic” (Office of the
Spokesperson for the UN Secretary-General, May 14, 2017)
https://www.un.org/sg/en/content/statement/2017-05-14/statement-
attributable-spokesman-secretary-general-attacks-against

Alex Yablon, “American Guns Drive the Migrant Crisis that Trump
Wants to Fix with a Wall” (Trace, May 25, 2017)
https://www.thetrace.org/2017/05/gun-trafficking-central-america-
immigrant-crisis-trump-wall/

Jonathan Blitzer, “The Link Between America’s Lax Gun Laws and the
Violence That Fuels Immigration” (New Yorker, March 22, 2018),
https://www.newyorker.com/news/news-desk/the-link-between-
americas-lax-gun-laws-and-the-violence-that-fuels-immigration

Highly destructive weapons should not be exported to civilians.


                                     3


                               WASHSTATEB005188
    Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2515 of 3743


Whatever short term economic benefit those exports may generate is
outweighed by the risk those weapons pose to the safety of peace
officers and the rule of law.

We suggest a maximum limit on firepower exported to civilians.
Firearms with a muzzle energy higher than 5,000 Joules should be
barred from export to non-government end-users. (In ballistics, muzzle
energy, commonly expressed in Joules or foot-pounds, is a measure of
the destructive potential of a firearm or cartridge. Tables comparing the
muzzle energies of various firearms are available on the Internet.)

See: “Clear and Present Danger: National Security Experts Warn
About the Danger of Unrestricted Sales of 50 Caliber Anti-Armor Sniper
Rifles to Civilians” (Violence Policy Center, July 2005),
http://www.vpc.org/studies/50danger.pdf

Weapons of high destructive potential have no place on any street in the
world, and they should be off-limits for export to civilians.

                    Policy Recommendations
The following changes should be incorporated in the new rules:

1. Prohibit export of firearms, above a maximum limit of
destructiveness, to civilian end-users, world-wide. A muzzle energy of
5,000 Joules (3,688 foot-pounds) is here proposed as the maximum
limit.

2. Prohibit exports of firearms with muzzle energies less than 5,000
Joules, to civilian end-users, world-wide, if the firearm is likely to
outmatch weapons carried by local peace officers or otherwise impair
the efforts of peace officers to control crime and civil disturbance.



                                     4


                                WASHSTATEB005189
    Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2516 of 3743


3. Recognize the police profession as a stakeholder in firearm exports.
Give the profession a role in vetting license applications.

                       Technical Language
The recommendations above may be translated into the EAR framework
using the technical language below.

4. In 15 CFR Appendix Supplement No 1 to Part 738, the Commerce
Country Chart, add a column 4 under crime control. Mark each country
box to indicate that the crime control reason for control applies to all
countries.

5. In 15 CFR 738.2 (d) (1), reason for control item 5. Amend item 5 to
read (changes in CAPS):

     5: Items warranting national security, CRIME CONTROL, or
     foreign policy controls at the determination of the Department of
     Commerce.

6. In 15 CFR 738.3 (a) (1) add a sentence that reads: A LICENSE IS
REQUIRED FOR ALL DESTINATIONS FOR FIREARMS AND
ASSOCIATED EQUIPMENT CONTROLLED UNDER ECCN 0A501,
0A502, 0A504, AND 0A505, WHICH ARE SUBJECT TO 15 CFR
742.7 (b) (2) or (b) (3).

7. In 15 CFR Appendix Supplement No 1 to Part 774, the Commerce
Control List, add crime control as a reason for control under 0A501,
0A502, 0A504, and 0A505. CC column 4 (referred to above) should
apply to each, entire entry. In each entry, insert: ALL ITEMS ARE
SUBJECT TO THE CRIME CONTROL LICENSING POLICY IN 15
CFR 742.7 (b) (2) or (b) (3).

8. Amend 15 CFR 742.7 (b) to read as follows (changes in CAPS):

                                     5


                                WASHSTATEB005190
    Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2517 of 3743




     (b) Licensing policy.

     (1) EXCEPT AS DESCRIBED IN (b) (2) and (b) (3) BELOW,
     applications for items controlled under this section will generally
     be considered favorably on a case-by-case basis unless there is
     civil disorder in the country or region or unless there is evidence
     that the government of the importing country may have violated
     internationally recognized human rights. The judicious use of
     export controls is intended to deter the development of a consistent
     pattern of human rights abuses, distance the United States from
     such abuses and avoid contributing to civil disorder in a country or
     region.

     (2) A LICENSE APPLICATION FOR A FIREARM WITH
     MUZZLE ENERGY OF 5,000 JOULES (3,688 FOOT-POUNDS)
     OR MORE (AND EQUIPMENT ASSOCIATED WITH THE
     FIREARM) SHALL BE DENIED TO NON-GOVERNMENT
     END-USERS.

     (3) A FIREARM WITH MUZZLE ENERGY LESS THAN 5,000
     JOULES (3,688 FOOT-POUNDS), AND EQUIPMENT
     ASSOCIATED WITH THE FIREARM, MAY BE APPROVED
     TO NON-GOVERNMENT END-USERS UNLESS THE
     FIREARM WOULD TEND TO OUTMATCH WEAPONS
     NORMALLY CARRIED BY PEACE OFFICERS ON ROUTINE
     PATROL IN THE AREA WHERE THE WEAPON WOULD BE
     USED OR OTHERWISE IMPAIR THE EFFORTS OF PEACE
     OFFICERS IN THE AREA TO CONTROL CRIME AND CIVIL
     DISTURBANCE.

9. In 15 CFR Appendix Supplement No 2 to Part 730, Technical
Advisory Committees, allow creation of a technical advisory committee
with representation from the police profession to provide technical

                                     6


                                WASHSTATEB005191
   Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2518 of 3743


advice on matters such as police procedure, public safety, peace officer
safety, crime control, and control of civil disorder. At least two
organizations in the United States -- one federal and the other state-
based – may be competent to give the Commerce Department technical
advice on police standards outside the USA. They are the International
Criminal Investigative Training Assistance Program,
https://www.justice.gov/criminal-icitap, and the International
Association of Directors of Law Enforcement Standards and Training,
https://www.iadlest.org.

Thank you for the opportunity to submit comments on the proposed
rules.

                            Sincerely,



                            Erick Williams, JD




                                     7


                               WASHSTATEB005192
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2519 of 3743

                                                                                  As of: 6/28/18 10:36 AM
                                                                                  Received: June 22, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: June 28, 2018
                                                                                  Tracking No. 1k2-93v8-go4h
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0095
Public comment 87. Individual. S Crane. 6-22-18



                                      Submitter Information
Name: Sheila Crane


                                          General Comment
I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.

Such a categorization does not reflect reality. U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian possession of
such weapons is prohibited in many countries. The proposed rule also eliminates Congressional oversight for
important gun export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and,
enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export licensing
from an agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Semi-automatic rifles are not appropriate for civilian populations. The Constitution does not guarantee the right
to own weapons of mass destruction. The role of government is to protect its citizens and to combat the rise in
mass killings of civilians that is directly tied to easy access to semi-automatic weapons.




                                                WASHSTATEB005193
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2520 of 3743

                                                                                   As of: 6/28/18 10:39 AM
                                                                                   Received: June 22, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: June 28, 2018
                                                                                   Tracking No. 1k2-93v9-w2sl
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0096
Public comment 88. Individual. J Parker. 6-22-18



                                       Submitter Information
Name: John Parker


                                          General Comment
"I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.
This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons
are used by state and non-state groups in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries.




                                                 WASHSTATEB005194
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2521 of 3743

                                                                                As of: 6/28/18 10:41 AM
                                                                                Received: June 22, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: June 28, 2018
                                                                                Tracking No. 1k2-93v9-78z9
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0097
Public comment 89. Anonymous. 6-22-18



                                     Submitter Information
Name: anonymous Anonymous


                                         General Comment
I strongly support this proposed rule change. As it stands today, the regulations imposed upon small to medium
sized businesses under ITAR are stifling to business. Most gunsmiths struggle to make a living without the added
burden of unnecessary regulatory fees. The modern gunsmith will make his living performing functions like
threading muzzles on hunting rifles, installing a new barrel, and minor repair work, none of which constitute
manufacturing according to ATF, but which subject him to ITAR regulations and fees. This is a good change, to
move the conventional local gunsmith away from these ridiculous burdens.




                                               WASHSTATEB005195
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2522 of 3743

                                                                                 As of: 6/28/18 11:38 AM
                                                                                 Received: June 22, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: June 28, 2018
                                                                                 Tracking No. 1k2-93v9-gyhi
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0098
Public comment 90. Anonymous. 6-22-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
Today's action will take about 30 seconds.
WHAT'S HAPPENING: The Trump administration wants to transfer licensing and oversight of firearms exports
from the State Department to the Commerce Department.
WHAT IT MEANS: The proposal weakens controls over semiautomatic assault weapons and may deregulate 3D
printing of guns. It could also weaken controls on gun imports, which means more U.S. guns getting into the
hands of criminal organizations, human rights abusers, and terrorist groups around the globe.
WHO'S BEHIND THIS: The NRA and the Newtown-based National Shooting Sports Foundation. Gun sales
have fallen in the US, so they want to open up international markets. They are willing to spread our gun violence
all over the world to boost gun industry profits.
WHAT YOU CAN DO: Copy this script and click on the links below to paste your comment.
Please submit your comments to both the Department of State and the Department of Commerce Bureau of
Industry and Security (you can submit the same comment to each):
State: https://www.regulations.gov/comment?D=DOS-2017-0046-0001
Commerce: https://www.regulations.gov/comment?D=BIS-2017-0004-0001
COPY SCRIPT: "I oppose moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.
These weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals; transfers
the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production in
the U.S. and exports abroad by removing the block on 3D printing of firearms. The proposal reduces
transparency and reporting on gun exports and transfers gun export licensing from an agency with a mission to
promote stability, conflict reduction, and human rights, to an agency with a mission to promote trade and which
lacks the resources to adequately enforce export controls.
Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our borders.
                                                WASHSTATEB005196
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2523 of 3743




Arms exports must be subject to more controls, not fewer.

Let me know in the comments if you did it, and if it took you more than 30 seconds. Tell your friends. Thank you
for your help to make America and our world less violent.




                                               WASHSTATEB005197
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2524 of 3743

                                                                                   As of: 6/28/18 11:42 AM
                                                                                   Received: June 22, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: June 28, 2018
                                                                                   Tracking No. 1k2-93vd-70tu
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0099
Public comment 91. E Wight. 6-22-18



                                       Submitter Information
Name: Edward Wight
Address:
  225 Bryant Ave.
  Roslyn, 11576-1153
Email: nwight@uucsr.org
Phone: 5167179581
Fax: 11576-1153


                                          General Comment
As a pastor concerned about reducing violence in the world, I am writing to oppose moving export license
oversight for firearms from the Department of State to the Department of Commerce. The proposed rule change
treats semiautomatic assault rifles as non-military, yet such firearms are used to kill a thousand people every day
around the world in acts of organized crime, political violence, terrorism, and human rights violations. They
should be subject to rigorous controls.




                                                 WASHSTATEB005198
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2525 of 3743

                                                                                  As of: 6/28/18 11:53 AM
                                                                                  Received: June 23, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: June 28, 2018
                                                                                  Tracking No. 1k2-93vw-25kq
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0100
Public comment 92. S Stewart. 6-23-18



                                      Submitter Information
Name: Sarah Stewart
Address:
  1045 U.S. Highway 89
  Gardiner, 59030
Email: sarahbstewart@yahoo.com
Phone: 4068489900
Fax: 59030


                                          General Comment
Please do not move export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.

We are writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.
This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons
are used by state and non-state groups in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries. The proposed rule also: eliminates Congressional oversight for important gun
export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an agency
with a mission to promote stability, conflict reduction, and human rights, to an agency with a mission to promote
trade and which lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not fewer.

Please do not move export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.
                                                WASHSTATEB005199
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2526 of 3743




                            WASHSTATEB005200
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2527 of 3743

                                                                                As of: 6/28/18 11:56 AM
                                                                                Received: June 24, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: June 28, 2018
                                                                                Tracking No. 1k2-93w5-usow
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0101
Public comment 93. C Kamerman. 6-24-18



                                      Submitter Information
Name: Cora Kamerman


                                         General Comment
I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce. The proposed rule also: eliminates Congressional oversight for important gun export
deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun
production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The proposal
reduces transparency and reporting on gun exports and transfers gun export licensing from an agency with a
mission to promote stability, conflict reduction, and human rights, to an agency with a mission to promote trade
and which lacks the resources to adequately enforce export controls.




                                               WASHSTATEB005201
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2528 of 3743

                                                                                 As of: 6/28/18 12:00 PM
                                                                                 Received: June 24, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: June 28, 2018
                                                                                 Tracking No. 1k2-93wd-7l62
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0102
Public comment 94. Individual. K MacLaurin. 6-24-18



                                      Submitter Information
Name: Kirby MacLaurin


                                          General Comment
To: Secretary of Commerce Wilbur Ross

Please reverse the proposed regulations that would weaken end-use controls, enable production of 3D weapons
anywhere, make it easier to export semi-automatic weapons and ammunition, and eliminate Congressional
oversight of these sales. America is not safer with a heavily armed third world - violence increases in these
places, and our borders are flooded with refugees trying to escape the violence. We have also seen the effects of
these weapons in U.S. shootings, and know they are used around the world to kill and attack hundreds of people
every day in violent crime, wars, and political violence. U.S. export controls for weapons used in violence should
be made stronger, not weaker.




                                                WASHSTATEB005202
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2529 of 3743

                                                                                   As of: 6/28/18 12:05 PM
                                                                                   Received: June 24, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: June 28, 2018
                                                                                   Tracking No. 1k2-93wk-i5on
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0103
Public comment 95. Individual. G Patton. 6-25-18



                                       Submitter Information
Name: Gary Patton


                                          General Comment
The change in regulations controlling the distribution of firearms overseas is a transparent and cynical effort to
boost gun sales during a down market. Making a profit based on the spilling of blood of others is truly immoral
and despicable.




                                                 WASHSTATEB005203
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2530 of 3743

                                                                              As of: 6/28/18 12:08 PM
                                                                              Received: June 24, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: June 28, 2018
                                                                              Tracking No. 1k2-93wl-shls
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0104
Public comment 96. Individual. J Godwin. 6-24-18



                                    Submitter Information
Name: Jason Godwin


                                        General Comment
I strongly support the oversight of commonly used hunting and sporting firearms being moved to the deptarment
of commerce. The regulations associated with the usml place an unreasonable burden on gunsmiths and federally
licensed gun dealers trying to earn a living and support lawful gun ownership.




                                              WASHSTATEB005204
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2531 of 3743

                                                                               As of: 7/17/18 4:15 PM
                                                                               Received: June 24, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: June 28, 2018
                                                                               Tracking No. 1k2-93wm-wwbi
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0105
Public comment 97. Individual. B Watts. 6-24-18



                                     Submitter Information
Name: Bryan Watts


                                         General Comment
I think this rule should change. To free up the burden of ITAR fees on small gun manufacturers. Building a few
rifles a year for law abiding citizens should not be something to be punished for.




                                               WASHSTATEB005205
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2532 of 3743

                                                                                 As of: 7/17/18 4:37 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9438-7hah
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1678
Public comment 98. Individual. Seren Bradshaw. 7-4-18



                                      Submitter Information
Name: Seren Bradshaw


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Military-style weapons should NOT be available for sale to the general public,
of this country or any other country. They most definitely should remain under the control of the US Munitions
List.




                                                WASHSTATEB005206
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2533 of 3743

                                                                                As of: 7/17/18 4:16 PM
                                                                                Received: June 24, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: June 28, 2018
                                                                                Tracking No. 1k2-93wr-j4ad
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0107
Public comment 99. Individual. J Masterson.6-24-18



                                     Submitter Information
Name: Jade Masterson


                                         General Comment
To: Secretary of Commerce Wilbur Ross

We urge you to reverse the proposed regulations that would make it easier to export semi-automatic weapons and
ammunition, eliminate Congressional oversight of these sales, weaken end-use controls, and enable production of
3D weapons anywhere. We have seen the effects of these weapons in U.S. shootings, and know they are used
around the world to kill and attack hundreds of people every day in violent crime, wars, and political violence.
U.S. export controls for weapons used in violence should be made stronger, not weaker.

Information Sources:
[1] The Washington Post, The Trump administration wants to make it easier to sell U.S. guns abroad. Heres what
you need to know June 4, 2018. https://www.washingtonpost.com/news/monkey-cage/wp/2018/06/04/the-trump-
administration-wants-to-make-it-easier-to-sell-u-s-guns-abroad-heres-what-you-need-to-know/?
utm_term=.cdb39dd2a669
[2] Salon, U.S. gun industry wants a bigger piece of the worlds arms trade, June 1, 2018.
https://www.salon.com/2018/06/01/u-s-gun-industry-wants-a-bigger-piece-of-the-worlds-arms-trade/
[3] State Department public comment site: https://www.regulations.gov/document?D=DOS_FRDOC_0001-4527

Commerce Department public comment site: https://www.regulations.gov/document?D=BIS-2017-0004-0001




                                               WASHSTATEB005207
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2534 of 3743

                                                                                  As of: 6/28/18 12:19 PM
                                                                                  Received: June 25, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: June 28, 2018
                                                                                  Tracking No. 1k2-93x2-nvp8
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0108
Public comment 100. Individual. L Sokoloski.6-25-18



                                      Submitter Information
Name: Laura Sokoloski


                                          General Comment
I oppose the relaxing of rules regarding the export of assault rifles and other arms by U.S. firearm manufacturers,
and urge the Commerce and State Departments to oppose these as well. Exporting more arms is not going to help
make the world a more peaceful place, especially assault rifles, instead an increased prevalence of firearms
simply increases hostilities and leads to more gun related violence and deaths. Exporting an additional 70,000
arms annually will only increase the death toll from 1,000 gun related deaths worldwide every year. This is not
something I can support in good conscience.




                                                 WASHSTATEB005208
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2535 of 3743

                                                                                As of: 6/28/18 12:22 PM
                                                                                Received: June 25, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: June 28, 2018
                                                                                Tracking No. 1k2-93x7-sta5
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0109
Public comment 101. Anonymous. 6-25-18



                                     Submitter Information
Name: Anonymous Anonymous


                                         General Comment
I see moving this from the Dept of State to the Dept of Commerce as a smart move. As someone who is about to
become an FFL/SOT I see no reason to to pay the high registration fee's as i will not be exporting anything and
assembling AR15 kits is considered manufacturing. Both activities dont justify itar fees or the complicated
compliance. Lets help out small businesses by making this happen.




                                               WASHSTATEB005209
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2536 of 3743

                                                                            As of: 6/28/18 12:25 PM
                                                                            Received: June 25, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: June 28, 2018
                                                                            Tracking No. 1k2-93x8-4q3f
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: API

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0110
Public comment 102. Individual. R Walker. 6-25-18



                                    Submitter Information
Name: ROB WALKER
Address:
  PA,


                                       General Comment
i STRONGLY ENCOURAGE THE ADOPTION OF THE NEW RULE CHANGES TO THE INDUSTRY AND
SECURITY BUREAU. THIS NEEDED TO HAPPEN A LONG TIME AGO. U.S. BUSINESSES CAN NOW
COMPETE GLOBALLY.




                                             WASHSTATEB005210
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2537 of 3743

                                                                                 As of: 6/28/18 12:29 PM
                                                                                 Received: June 25, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: June 28, 2018
                                                                                 Tracking No. 1k2-93x9-woec
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0111
Public comment 103. Individual. P Kober. 6-25-18



                                      Submitter Information
Name: Philip Kober, JD, MD, PhD
Address:
  4526 Thurston Ln.
  apt. #2
  Fitchburg, WI, 53711
Email: doclawpmk@live.com
Phone: 6088196862
Fax: 53711


                                          General Comment
I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.
This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons
are used by state and non-state groups in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries. As a physician, I categorically can state that the harm to human beings is no
different between semiautomatic and fully automatic weapons. The energy transferred to the bullet is what is
important, along with other characteristics such as yawing of the bullet on impact (tumbling), explosive
ammunition, and other such characteristics. The only difference between and automatic weapon and a
semiautomatic weapon is that the automatic continues to fire simply by holding the trigger down, whereas the
trigger must be pulled for each shot for the semiautomatic. The rest of the mechanical actions involved are the
same. They both have high velocity, and characteristics of the ammunition that make them deadly to many, many
people over a short period of time. The proposed rule also: eliminates Congressional oversight for important gun
export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an agency
with a mission to promote stability, conflict reduction, and human rights, to an agency with a mission to promote
trade and which lacks the resources to adequately enforce export controls. All of these provisions are DEADLY,
and should not be adopted.
                                                WASHSTATEB005211
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2538 of 3743




Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not fewer.




                                                WASHSTATEB005212
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2539 of 3743

                                                                                   As of: 6/28/18 12:32 PM
                                                                                   Received: June 25, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: June 28, 2018
                                                                                   Tracking No. 1k2-93xa-th6n
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0112
Public comment 104. Individual. C Landale. 6-25-18



                                       Submitter Information
Name: Carol Landale


                                          General Comment
I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because, amongst other things, the proposed rule change treats semiautomatic assault rifles as non-
military." Firearms kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

The proposed rule eliminates Congressional oversight for important gun export deals; transfers the cost of
processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and
exports abroad by removing the block on 3D printing of firearms.

The proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a mission to
promote trade and which lacks the resources to adequately enforce export controls.

The US has already alienated many of our allies. This rule change adds to the insults already made. Why are
there so many immigrants trying to escape gun violence in Central America? More arms to countries like
Nicaragua and Honduras will only exacerbate the problem.




                                                 WASHSTATEB005213
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2540 of 3743

                                                                            As of: 6/28/18 12:35 PM
                                                                            Received: June 26, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: June 28, 2018
                                                                            Tracking No. 1k2-93xx-mlh5
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0113
Public comment 105. Individual. H Garlington. 6-26-18



                                       Submitter Information
Name: Hensley Garlington
Address:
  101 Lake Rd
  Jena, LA, 71342
Email: hbgarlington@live.com
Phone: 3183314978


                                           General Comment
I support this change to ease restrictions on exports.




                                                  WASHSTATEB005214
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2541 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2542 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2543 of 3743
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2544 of 3743

                                                                               As of: 6/28/18 12:41 PM
                                                                               Received: June 27, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: June 28, 2018
                                                                               Tracking No. 1k2-93yh-fv3h
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0115
Public comment 107. Anonymous. 6-27-18



                                     Submitter Information
Name: Anonymous Anonymous


                                        General Comment
I believe the USML causes undue financial harm to any small business that wants to perform many of the duties
listed. The cost is prohibitive to most people. The ITAR fee is a way of control by finance rather than laws.
99.9% of people will never come close to being an exporter.




                                              WASHSTATEB005218
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2545 of 3743




                            WASHSTATEB005219
    Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2546 of 3743




                                William A. Root
                                2700 Burcham Drive, Apt 234
                                East Lansing, MI 48823
                                billroot23@gmail.com

                                Erick Williams, JD
                                1209 Old Hickory
                                East Lansing, MI 48823
                                willnielsen@sysmatrix.net

                                June 27, 2018

US Department of State
Bureau of Political Military Affairs
Directorate of Defense Trade Control
DDTCPublicComments@state.gov
http://www.regulations.gov

             Re: ITAR Amendment—Categories I, II, and III DDTC

Greetings:

These are comments on the Department of State’s proposed rule to amend the
International Traffic in Arms Regulations (ITAR) and categories I, II and III of the
US Munitions List (USML). 83 Federal Register 24166, May 24, 2018.

Background

The ITAR amendment should be revised to better support the rule of law.

The Arms Control and Disarmament Act, at 22 USC 2551, declares:

      An ultimate goal of the United States is a world … in which the use of force
      has been subordinated to the rule of law …

No profession is more closely identified with the rule of law than the police
profession. Peace officers are the street-level keepers of the law, all over the
world. If the United States is committed to “subordinating the use of force to the

                                         1


                                    WASHSTATEB005220
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2547 of 3743


rule of law”, it must protect the environment in which peace officers do their work.
When armed gangs can overpower local peace officers, local communities become
war zones where the rule of law is subordinated to the use of force.

We fail to protect peace officers when we put highly destructive weapons in the
hands of civilians who target the police.

The ITAR amendment, as proposed, will make it easier to put firearms in the hands
of civilians and armed gangs that are superior to those carried by local peace
officers, thus threatening the rule of law in local communities. In several parts of
the world, armed gangs are impairing the rule of law, and their activities cross
borders. Notorious examples of the adverse effects of firearm proliferation can be
seen in Africa and the Middle East, as well as closer to home – in Central America
and Mexico, with adverse effects along the southern border of the United States.

See: Alec MacGillis, “America's Wild-West Gun Laws Are Helping Fuel The
Border Crisis: The Unwanted Traffic Between The US And Central America Goes
Both Ways” (New Republic, July 21, 2014), https://newrepublic.com/article/118759/nra-
and-gun-trafficking-are-adding-fuel-border-migrant-crisis

Robert Muggah and Steven Dudley, Op-Ed: “The Latin American Gun Leak”,
(Los Angeles Times, January 16, 2015), http://www.latimes.com/opinion/op-ed/la-
oe-muggah-arming-latin-america-20150118-story.html

“Attacks against Peacekeepers” (United Nations OHCHR, May 2017),
https://www.ohchr.org/Documents/Countries/CF/Mapping2003-2015/Factsheet7-EN.pdf

“Attacks against civilians and MINUSCA peacekeepers in the town of Bangassou
in the Central African Republic” (Office of the Spokesperson for the UN
Secretary-General, May 14, 2017) https://www.un.org/sg/en/content/statement/2017-05-
14/statement-attributable-spokesman-secretary-general-attacks-against

Alex Yablon, “American Guns Drive the Migrant Crisis that Trump Wants to Fix
with a Wall” (Trace, May 25, 2017) https://www.thetrace.org/2017/05/gun-
trafficking-central-america-immigrant-crisis-trump-wall/

Jonathan Blitzer, “The Link Between America’s Lax Gun Laws and the Violence
That Fuels Immigration” (New Yorker, March 22, 2018),



                                               2


                                         WASHSTATEB005221
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2548 of 3743


https://www.newyorker.com/news/news-desk/the-link-between-americas-lax-gun-
laws-and-the-violence-that-fuels-immigration

See: “Clear and Present Danger: National Security Experts Warn about the
Danger of Unrestricted Sales of 50 Caliber Anti-Armor Sniper Rifles to Civilians”
(Violence Policy Center, July 2005), http://www.vpc.org/studies/50danger.pdf

ITAR should focus more attention on the security needs of local communities
where firearms are proposed to be exported.

The Department of State is liberalizing its rules on firearm exports partly because
the Department of Defense has determined that so-called semi-automatic firearms
are of diminished importance in military conflicts. DoD’s determination may well
be valid, but it misses the point. Military analysts worry, as they should, about the
impact of weapons on the battlefield. But evaluating the impact of firearms on the
battlefield gives short shrift to the security needs of civilian communities. To
support the rule of law we must consider the impact of firearms on public safety,
peace officer safety, crime control, and the prevention and management of civil
disturbances. Firearms that “no longer warrant control” by the military may
nonetheless overwhelm police patrols and threaten the rule of law in local
communities.

ITAR should not treat the US firearms market as the global standard. The United
States is proposing to liberalize its rules on firearm exports grounded partly on the
false premise that firearms are “widely available in retail outlets ... abroad.” That
is not true. The US firearms market is unique. Mexico, for example, has more
restrictive gun laws than the United States.

See: Topher McDougal, David A. Shirk, Robert Muggah and John H. Patterson,
“The Way of the Gun: Estimating Firearms Traffic Across the US-Mexico
Border” (Trans-Border Institute, University of San Diego, March 2013),
https://igarape.org.br/wp-content/uploads/2013/03/Paper The Way of the Gun web2.pdf

Zachary Elkins, Tom Ginsburg & James Melton, “US Gun Rights Truly Are
American Exceptionalism”, (Bloomberg, March 7, 2013),
https://www.bloomberg.com/view/articles/2013-03-07/u-s-gun-rights-truly-are-american-exceptionalism

The United States risks alienating friendly foreign nations by projecting its
permissive domestic gun laws abroad.


                                                 3


                                           WASHSTATEB005222
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2549 of 3743




The Department of State has access to information about what kinds of weapons
are typically carried by patrol officers in foreign countries. The Department has
the wherewithal to judge whether a firearm proposed for export is likely to
outmatch the firearms carried by local police forces. The Department should use
that knowledge -- and make that judgment -- as it evaluates firearm export
applications.

In evaluating the suitability of firearm exports, the ITAR should set a maximum
limit on the destructive potential of firearms exportable to civilians. Firearms with
muzzle energies higher than, for example, 5,000 Joules should be barred from
export to non-government end-users. (In ballistics, muzzle energy, commonly
expressed in Joules or foot-pounds, is a measure of the destructive potential of a
firearm or cartridge.) The risk that a firearm poses to life and property – and the
danger it poses to police officers -- depends rather more on the firearm’s
destructive potential and rather less on whether the firearm is automatic, semi-
automatic, non-automatic, not-fully-automatic, or over- or under .50-caliber.

Highly destructive weapons should be off-limits for export to civilians. Whatever
short-term economic benefit those exports may generate is outweighed by the risk
those weapons pose to the safety of peace officers and the rule of law. No firearm
with a muzzle energy of 5,000 J belongs on a street anywhere in the world.

                             Policy Recommendations

The following changes should be incorporated in ITAR:

1. Applications for firearm export licenses should be denied when the firearm
proposed for export is of such destructive potential as to threaten the safety of local
law enforcement officers.

2. Prohibit exports of firearms with muzzle energies less than 5,000 J, to civilian
end-users, world-wide, if the firearm is likely to outmatch weapons carried by local
peace officers or otherwise impair the efforts of peace officers to control crime and
civil disturbance.

3. Prohibit export of firearms with muzzle energies above 5,000 J to civilian end-
users world-wide.


                                          4


                                     WASHSTATEB005223
    Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2550 of 3743


                           Technical Language

The recommendations above may be translated into the ITAR framework using the
technical language below.

                                     (1)

                               22 CFR 120.4

Add a Note 3 to 22 CFR 120.4 as follows:

     FOR FIREARMS AND AMMUNITION, PERFORMANCE
     CAPABILITY INCLUDES DESTRUCTIVE POTENTIAL, AS
     MEASURED BY MUZZLE ENERGY, COMMONLY
     EXPRESSED IN JOULES OR FOOT-POUNDS.

                                     (2)

                        22 CFR 121.1, Category I

Add Note 3 to Category I of 22 CFR 121.1 as follows:

     (a) SUBJECT TO (b) AND (c), APPLICATIONS FOR ITEMS
     CONTROLLED UNDER THIS CATEGORY WILL
     GENERALLY BE CONSIDERED FAVORABLY ON A CASE-
     BY-CASE BASIS UNLESS THERE IS CIVIL DISORDER IN
     THE COUNTRY OR REGION OR UNLESS THERE IS
     EVIDENCE THAT THE GOVERNMENT OF THE IMPORTING
     COUNTRY MAY HAVE VIOLATED INTERNATIONALLY
     RECOGNIZED HUMAN RIGHTS. THE JUDICIOUS USE OF
     EXPORT CONTROLS IS INTENDED TO DETER THE
     DEVELOPMENT OF A CONSISTENT PATTERN OF HUMAN
     RIGHTS ABUSES, DISTANCE THE UNITED STATES FROM


                                      5


                                 WASHSTATEB005224
    Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2551 of 3743


     SUCH ABUSES AND AVOID CONTRIBUTING TO CIVIL
     DISORDER IN A COUNTRY OR REGION.

     (b) A LICENSE APPLICATION FOR A FIREARM OR
     AMMUNITION WITH MUZZLE ENERGY OF 5,000 JOULES
     (3,688 FOOT-POUNDS) OR MORE, OR ASSOCIATED
     EQUIPMENT, SHALL BE DENIED TO NON-GOVERNMENT
     END-USERS.

     (c) A FIREARM, AND AMMUNITION, WITH MUZZLE
     ENERGY LESS THAN 5,000 JOULES (3,688 FOOT-POUNDS),
     AND ASSOCIATED EQUIPMENT, MAY BE APPROVED TO
     NON-GOVERNMENT END-USERS UNLESS THE FIREARM
     WOULD TEND TO OUTMATCH WEAPONS NORMALLY
     CARRIED BY LAW ENFORCEMENT OFFICERS ON
     ROUTINE PATROL IN THE AREA WHERE THE WEAPON
     WOULD BE AUTHORIZED FOR USE OR OTHERWISE
     IMPAIR THE EFFORTS OF LAW ENFORCEMENT OFFICERS
     IN THE AREA TO CONTROL CRIME AND CIVIL
     DISTURBANCE.

                                   (3)

                       22 CFR 121.1, category II

Add a Note 3 to category II of 22 CFR 121.1, paragraph (a), as follows:

     (a) SUBJECT TO (b) AND (c), APPLICATIONS FOR ITEMS
     CONTROLLED UNDER THIS CATEGORY WILL
     GENERALLY BE CONSIDERED FAVORABLY ON A CASE-
     BY-CASE BASIS UNLESS THERE IS CIVIL DISORDER IN
     THE COUNTRY OR REGION OR UNLESS THERE IS
     EVIDENCE THAT THE GOVERNMENT OF THE IMPORTING
     COUNTRY MAY HAVE VIOLATED INTERNATIONALLY

                                     6


                                WASHSTATEB005225
    Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2552 of 3743


     RECOGNIZED HUMAN RIGHTS. THE JUDICIOUS USE OF
     EXPORT CONTROLS IS INTENDED TO DETER THE
     DEVELOPMENT OF A CONSISTENT PATTERN OF HUMAN
     RIGHTS ABUSES, DISTANCE THE UNITED STATES FROM
     SUCH ABUSES AND AVOID CONTRIBUTING TO CIVIL
     DISORDER IN A COUNTRY OR REGION.

     (b) A LICENSE APPLICATION FOR A FIREARM OR
     AMMUNITION WITH MUZZLE ENERGY OF 5,000 JOULES
     (3,688 FOOT-POUNDS) OR MORE, OR ASSOCIATED
     EQUIPMENT, SHALL BE DENIED TO NON-GOVERNMENT
     END-USERS.

     (c) A FIREARM, AND AMMUNITION, WITH MUZZLE
     ENERGY LESS THAN 5,000 JOULES (3,688 FOOT-POUNDS),
     AND ASSOCIATED EQUIPMENT, MAY BE APPROVED TO
     NON-GOVERNMENT END-USERS UNLESS THE FIREARM
     WOULD TEND TO OUTMATCH WEAPONS NORMALLY
     CARRIED BY LAW ENFORCEMENT OFFICERS ON
     ROUTINE PATROL IN THE AREA WHERE THE WEAPON
     WOULD BE AUTHORIZED FOR USE OR OTHERWISE
     IMPAIR THE EFFORTS OF LAW ENFORCEMENT OFFICERS
     IN THE AREA TO CONTROL CRIME AND CIVIL
     DISTURBANCE.

                                    (4)

                       22 CFR 121.1, category III

Add a new paragraph 4 to notes to category III of 22 CFR 121.1, as
follows:

     (a) SUBJECT TO (b) AND (c), APPLICATIONS FOR ITEMS
     CONTROLLED UNDER THIS CATEGORY WILL

                                     7


                                WASHSTATEB005226
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2553 of 3743


 GENERALLY BE CONSIDERED FAVORABLY ON A CASE-
 BY-CASE BASIS UNLESS THERE IS CIVIL DISORDER IN
 THE COUNTRY OR REGION OR UNLESS THERE IS
 EVIDENCE THAT THE GOVERNMENT OF THE IMPORTING
 COUNTRY MAY HAVE VIOLATED INTERNATIONALLY
 RECOGNIZED HUMAN RIGHTS. THE JUDICIOUS USE OF
 EXPORT CONTROLS IS INTENDED TO DETER THE
 DEVELOPMENT OF A CONSISTENT PATTERN OF HUMAN
 RIGHTS ABUSES, DISTANCE THE UNITED STATES FROM
 SUCH ABUSES AND AVOID CONTRIBUTING TO CIVIL
 DISORDER IN A COUNTRY OR REGION.

 (b) A LICENSE APPLICATION FOR AMMUNITION WITH
 MUZZLE ENERGY OF 5,000 JOULES (3,688 FOOT-POUNDS)
 OR MORE, OR ASSOCIATED EQUIPMENT, SHALL BE
 DENIED TO NON-GOVERNMENT END-USERS.

 (c) AMMUNITION, WITH MUZZLE ENERGY LESS THAN
 5,000 JOULES (3,688 FOOT-POUNDS) MAY BE APPROVED
 TO NON-GOVERNMENT END-USERS UNLESS THE
 FIREARM WOULD TEND TO OUTMATCH WEAPONS
 NORMALLY CARRIED BY LAW ENFORCEMENT
 OFFICERS ON ROUTINE PATROL IN THE AREA WHERE
 THE WEAPON WOULD BE AUTHORIZED FOR USE OR
 OTHERWISE IMPAIR THE EFFORTS OF LAW
 ENFORCEMENT OFFICERS IN THE AREA TO CONTROL
 CRIME AND CIVIL DISTURBANCE.




                                 8


                            WASHSTATEB005227
    Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2554 of 3743


                                    (5)

                         15 CFR 124.14 (c) (9)

Amend 15 CFR 124.14 (c) (9) as follows:

     (a) Unless the articles covered by the agreement are in fact
     intended to be distributed to private persons or entities (e.g.,
     cryptographic devices and software for financial and business
     applications), the following clause must be included in all
     warehousing and distribution agreements: ‘‘Sales or other transfers
     of the licensed article shall be limited to governments of the
     countries in the distribution territory and to private entities seeking
     to procure the licensed article pursuant to a contract with a
     government within the distribution territory, unless the prior
     written approval of the U.S. Department of State is obtained.

     (b) SUBJECT TO (c) AND (d), APPLICATIONS FOR ITEMS
     CONTROLLED UNDER THIS CATEGORY WILL
     GENERALLY BE CONSIDERED FAVORABLY ON A CASE-
     BY-CASE BASIS UNLESS THERE IS CIVIL DISORDER IN
     THE COUNTRY OR REGION OR UNLESS THERE IS
     EVIDENCE THAT THE GOVERNMENT OF THE IMPORTING
     COUNTRY MAY HAVE VIOLATED INTERNATIONALLY
     RECOGNIZED HUMAN RIGHTS. THE JUDICIOUS USE OF
     EXPORT CONTROLS IS INTENDED TO DETER THE
     DEVELOPMENT OF A CONSISTENT PATTERN OF HUMAN
     RIGHTS ABUSES, DISTANCE THE UNITED STATES FROM
     SUCH ABUSES AND AVOID CONTRIBUTING TO CIVIL
     DISORDER IN A COUNTRY OR REGION.

     (c) A LICENSE APPLICATION FOR A FIREARM OR
     AMMUNITION WITH MUZZLE ENERGY OF 5,000 JOULES
     (3,688 FOOT-POUNDS) OR MORE, OR ASSOCIATED

                                     9


                                WASHSTATEB005228
    Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2555 of 3743


     EQUIPMENT, SHALL BE DENIED TO NON-GOVERNMENT
     END-USERS.

     (d) A FIREARM, AND AMMUNITION, WITH MUZZLE
     ENERGY LESS THAN 5,000 JOULES (3,688 FOOT-POUNDS),
     AND ASSOCIATED EQUIPMENT, MAY BE APPROVED TO
     NON-GOVERNMENT END-USERS UNLESS THE FIREARM
     WOULD TEND TO OUTMATCH WEAPONS NORMALLY
     CARRIED BY LAW ENFORCEMENT OFFICERS ON
     ROUTINE PATROL IN THE AREA WHERE THE WEAPON
     WOULD BE AUTHORIZED FOR USE OR OTHERWISE
     IMPAIR THE EFFORTS OF LAW ENFORCEMENT OFFICERS
     IN THE AREA TO CONTROL CRIME AND CIVIL
     DISTURBANCE.

                                    (6)

                  22 CFR Part 126, Supplement No. 1

In 22 CFR Part 126, Supplement No. 1, category I (a-e) (firearms and
related articles), mark all three country boxes with an X.

In 22 CFR Part 126, Supplement No. 1, category II (a) (guns and
armament), mark all three country boxes with an X.

In 22 CFR Part 126, Supplement No. 1, category III (ammunition and
ordinance), mark all three country boxes with an X.




                                    10


                                WASHSTATEB005229
    Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2556 of 3743


                                    (7)

                             22 CFR 129.7 (b)

Amend 22 CFR 129.7 (b) to add the following:

     (b) No person may engage in or make a proposal to engage in
     brokering activities that involve any country, area, or person
     referred to in § 126.1 of this subchapter without first obtaining the
     approval of the Directorate of Defense Trade Controls. NO
     PERSON MAY ENGAGE IN OR MAKE A PROPOSAL TO
     ENGAGE IN BROKERING ACTIVITIES THAT INVOLVE
     EXPORTING OR TRANSFERRING, TO A NON-
     GOVERNMENT PERSON, A FIREARM OR AMMUNITION
     WITH MUZZLE ENERGY GREATER THAN 5,000 JOULES
     (3,688 FOOT-POUNDS), OR ASSOCIATED EQUIPMENT. NO
     PERSON MAY ENGAGE IN OR MAKE A PROPOSAL TO
     ENGAGE IN BROKERING ACTIVITIES THAT INVOLVE
     EXPORT OR TRANSFER, TO A NON-GOVERNMENT
     PERSON, OF A FIREARM OR AMMUNITION WITH MUZZLE
     ENERGY LESS THAN 5,000 JOULES (3,688 FOOT-POUNDS)
     OR ASSOCIATED EQUIPMENT IF THE ITEM IS LIKELY TO
     OUTMATCH LAW ENFORCEMENT OFFICERS ON
     ROUTINE PATROL IN THE AREA WHERE THE ARTICLE
     WOULD BE AUTHORIZED FOR USE.


Thank you for the opportunity to submit comments on the ITAR amendment.

                             Sincerely,


                             William A. Root
                             Erick Williams



                                     11


                                 WASHSTATEB005230
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2557 of 3743




                            WASHSTATEB005231
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2558 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2559 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2560 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2561 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2562 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2563 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2564 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2565 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2566 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2567 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2568 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2569 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2570 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2571 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2572 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2573 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2574 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2575 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2576 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2577 of 3743




                            WASHSTATEB005251
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2578 of 3743




                            WASHSTATEB005252
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2579 of 3743




                            WASHSTATEB005253
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2580 of 3743




                            WASHSTATEB005254
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2581 of 3743

                                                                                 As of: 7/17/18 4:01 PM
                                                                                 Received: June 28, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 10, 2018
                                                                                 Tracking No. 1k2-93zc-ex48
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0190
Public Comment 111. Individual. Chelsea Anonymous. 6-28-18



                                      Submitter Information
Name: Chelsea Anonymous


                                         General Comment
I am writing in opposition to moving export license oversight for firearms from the Department of Commerce.
The proposed rule treats dangerous semiautomatic assault rifles as non-military devices. These rifles should
certainly be treated as military devices. Assault rifles originated in World War II and have become standard
weapons for armies throughout the world. To not classify theses weapons as military devices is absurd.
Additionally, the proposed rule eliminates Congressional oversight for gun export deals. Since these devices are
proven to be dangerous, it is common sense that there should be Congressional oversight with gun exportations.
In modern times, assault rifles have been the cause of violent and deadly crimes. As a result, theres should be
more congressional oversight and regulations, not fewer.




                                                WASHSTATEB005255
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2582 of 3743

                                                                            As of: 7/17/18 4:02 PM
                                                                            Received: June 29, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 10, 2018
                                                                            Tracking No. 1k2-93zi-jwjd
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0191
Public Comment 112. Individual. Sean Schroeder. 6-29-18



                                    Submitter Information
Name: sean schroeder
Address:
  PO Box 56
  Westfield, WI, 53964
Email: seanjon46@yahoo.com
Phone: 6084036915


                                       General Comment
I AGREE to this Proposed rule.
Thank you President Trump




                                             WASHSTATEB005256
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2583 of 3743

                                                                                 As of: 7/17/18 4:25 PM
                                                                                 Received: June 29, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 10, 2018
                                                                                 Tracking No. 1k2-93zp-d9mu
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0192
Public Comment 113. Individual. Anonymous. 6-29-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
To all the Trump administration haters out there, I urge you to please check your history before you comment.
The Obama administration initially proposed this reform initiative in 2009 and again in 2013. Both times it was
withdrawn because of events unrelated to the proposed change.
I support this change.




                                               WASHSTATEB005257
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2584 of 3743

                                                                                 As of: 7/17/18 4:04 PM
                                                                                 Received: July 01, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-9413-wf97
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0320
Public Comment 114. Individual. D. Hornsby. 7-1-18



                                      Submitter Information
Name: Dean Hornsby


                                          General Comment
Why do you people have the ludicrous perception that any legislation you pass is going to stop anyone from
committing crimes?
Words on a piece of paper, which you refuse to read before voting on them, are as useless as the ink used to write
them. As
quoted from John Dean "Jeff" Cooper "Killing is a matter of will, not weapons. You can't control the act itself by
passing laws
about the means employed."
Jeff Cooper, 1958




                                                WASHSTATEB005258
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2585 of 3743




                            WASHSTATEB005259
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2586 of 3743




                            WASHSTATEB005260
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2587 of 3743




                            WASHSTATEB005261
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2588 of 3743




                            WASHSTATEB005262
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2589 of 3743




                            WASHSTATEB005263
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2590 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2591 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2592 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2593 of 3743
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2594 of 3743

                                                                                   As of: 7/12/18 8:59 AM
                                                                                   Received: July 01, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 12, 2018
                                                                                   Tracking No. 1k2-9416-p1c3
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0321
Public Comment 117. Individual. M.M. 7-1-18



                                       Submitter Information
Name: M M


                                           General Comment
I am submitting this comment in strong opposition to the proposed rule to transfer oversight of non-military
firearms exports from the State Department to the Commerce Department. I cannot support any action that will
endanger the lives of American citizens overseas and this change will make it easier for terrorists and foreign
entities to secure American-made firearms, including deadly assault weapons, for killing Americans living,
working, or traveling abroad.

In my view, the proposed rule has one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. It comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports). NO
ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far more
dangerous, by transferring oversight responsibilities to an agency that prioritizes business over national security.
The U.S. Congress would also lose its ability to oversee commercial weapons sales of $1 million or more, which
is inane. If your agency approves this blatant corporate giveaway and vast disregard for national security, I will
do everything in my power to hold your leadership accountable for the resulting bloodshed that occurs globally.
That will include advocating against your budget priorities across-the-board.

I am submitting this comment anonymously as the NRA and their syncophants use threatening language against
anyone who questions their reasoning, data, or motivations. This is a matter of national security. Please wake up.




                                                 WASHSTATEB005268
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2595 of 3743

                                                                                  As of: 7/12/18 9:01 AM
                                                                                  Received: July 02, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 12, 2018
                                                                                  Tracking No. 1k2-941p-4ehf
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0323
Public Comment 118. Individual. S. Matlow 7-2-18



                                      Submitter Information
Name: Sandra Matlow
Address:
  Cincinnati, OH, 45211
Email: smatlow@peoplepc.com
Phone: 5136613615


                                          General Comment
I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce. The proposed rule change treats semiautomatic assault rifles as non-military. This is
despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode and these weapons are
used by state and non-state groups in armed conflicts.

The proposed rule eliminates Congressional oversight for important gun export deals; transfers the cost of
processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and
exports abroad by removing the block on 3D printing of firearms. The proposal reduces transparency and
reporting on gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the resources
or the interest to adequately enforce export controls.




                                                WASHSTATEB005269
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2596 of 3743

                                                                                As of: 7/12/18 9:06 AM
                                                                                Received: July 02, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 12, 2018
                                                                                Tracking No. 1k2-941h-4pnx
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0324
Public Comment 119. Individual. Margaretq Sellers. 7-2-18



                                      Submitter Information
Name: Margaretq Sellers


                                         General Comment
I am opposed to the proposed rule change because I believe that it will put more guns in the hands of people who
may use them against us.




                                               WASHSTATEB005270
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2597 of 3743

                                                                                   As of: 7/12/18 9:08 AM
                                                                                   Received: July 02, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 12, 2018
                                                                                   Tracking No. 1k2-9420-aacx
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0325
Public Comment 120. Anonymous. 7/2/18



                                       Submitter Information
Name: Anonymous Anonymous


                                          General Comment
I am a teacher and US citizen with long-standing ties to Mexico and Mexicans. I completely oppose this
proposed rule. The US government should not be taking orders from the NRA, which fears losing sales in the US
because of right and righteous concerns over gun violence, and so wishes to export its means of profiting. This
should not be US policy, human policy, or international relations. It is a transparent give-away to forces that will
only further disrupt and derail Mexico's efforts to police its drug traffickers and curb its corruption.

Please reject this proposal.




                                                 WASHSTATEB005271
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2598 of 3743

                                                                                  As of: 7/12/18 9:11 AM
                                                                                  Received: July 02, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 12, 2018
                                                                                  Tracking No. 1k2-9421-x1wf
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0326
Public Comment 121. Individual. Benita J. Campbell. 7-2-18



                                       Submitter Information
Name: Benita J. Campbell
Address:
  23 Hindman Avenue
  Burgettstown, 15021-1165
Email: b_j_campbell@yahoo.com
Phone: 7249472790


                                          General Comment
As a citizen of the United States, I have grave concerns about our violent gun culture that does so much harm to
individuals, families, and society at large.

I oppose the proposed rule for the following reasons.

1. The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state groups in
importing countries use semi-automatic rifles in armed conflicts, causing enormous damage. U.S. troops use
rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide retail availability of
firearms, about which comment has been requested, many countries prohibit civilian possession of semi-
automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S. states the District of Columbia,
and several large retail chains also prohibit retail sale of semi-automatic assault rifles. Many semi-automatic
rifles are also easily converted to fully automatic firearms. Because military-style assault rifles clearly have
substantial military utility, transfer of these firearms to Commerce Department control is inconsistent with the
statutory framework enacted by the Congress to regulate the export of arms.

2. The proposed rule would eliminate Congressional oversight for important gun export deals. Congress will no
longer be automatically informed about sizable sales of these weapons. That will limit its ability to comment on
related human rights concerns, as it recently did on the Philippines and Turkey.[ii] Congressional action in 2002
required sales of firearms regulated by the US Munitions List valued at $1 million or more be notified to
Congress. Items moved to Commerce control would no longer be subject to such notification. In a September 15,
                                                 WASHSTATEB005272
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2599 of 3743




2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and Patrick Leahy explicitly noted that this move
would violate Congressional intent and effectively eliminate Congress proper role.

3. The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking who is
manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and Commerce
does not charge any fee for licensing. So the government -- i.e., taxpayers -- will absorb the cost of reviewing
applications and processing licenses. Gun exporters that benefit from these sales should shoulder this cost.

4. National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of efforts
to curtail trafficking of small arms and light weapons. There is good reason for concern that firearms brokers will
no longer be subject to US brokering law. Although Commerce states it will retain rules on brokering for a State
Department list that includes assault rifles, there is no statutory basis for brokers of these weapons to register and
obtain a license, increasing the risk of trafficking. That will make it easier for unscrupulous dealers to escape
attention.[iii]

5. The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to effectively deny
weapons licenses to international human rights violators.End-use controls also are weakened by eliminating
registration of firearms exporters, a requirement since the 1940s. Registration of exporters allows the State
Department to check an exporters history whenever a manufacturer or broker requests a license for a particular
gun export sale. But the transfer of licensing to Commerce will remove new exporters and brokers of these
firearms from the State Department database, weakening enforcement against arms trafficking.




                                                  WASHSTATEB005273
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2600 of 3743

                                                                                  As of: 7/12/18 9:12 AM
                                                                                  Received: July 02, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 12, 2018
                                                                                  Tracking No. 1k2-9422-9vs5
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0328
Public Comment 122. Individual. Sarah Brown. 7-2-18



                                      Submitter Information
Name: Sarah Brown
Address:
  22 Main St.
  Kittery, ME, 03904
Email: sarah@greenalliance.biz
Phone: 6038174694
Fax: 03904


                                          General Comment
I hope you will oppose the Trump Administration's proposal to transfer licensing and oversight of firearms
exports from the State Department to the Commerce Department. The proposal weakens controls over
semiautomatic assault weapons, .50 sniper rifles, high-capacity ammunition magazines and it may deregulate 3D
printing of guns. It could also weaken controls on gun imports.

The proposed transfer will likely lead to more U.S. guns getting into the hands of criminal organizations, human
rights abusers, and terrorist groups around the globe.

It's no surprise that the proposed rules are a priority for the National Rifle Association and the Newtown-based
National Shooting Sports Foundation. Clearly, their goal is to open up international markets to compensate for
lagging domestic sales. They are willing to spread our gun violence all over the world to boost gun industry
profits.




                                                WASHSTATEB005274
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2601 of 3743

                                                                                  As of: 7/12/18 9:13 AM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 12, 2018
                                                                                  Tracking No. 1k2-9425-oula
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0329
Public Comment 123. Individual. Jean Lindgren. 7-3-18



                                      Submitter Information
Name: Jean Lindgren
Address:
  389 Guerrero Street
  San Francisco, CA, 94103
Email: lindgren.b8@gmail.com
Phone: 415-863-3341


                                          General Comment
I'm a long time resident of San Francisco, California and am absolutely appalled by the hundreds...thousands...of
people being killed by unstable humans...mainly white males...wielding automatic and semi-automatic
weapons!!!! This MUST STOP! NO CIVILIAN NEEDS SUCH A WEAPON!!!!

Therefore, I strongly oppose the proposed rule for the following reasons:

1. It eliminates Congressional oversight for important gun export deals.
2. Transfers the cost of processing licenses from gun manufacturers to taxpayers. That's totally wrong and unfair.
3. Removes statutory license requirements for brokers thereby increasing the risk of trafficking.
4. Reduces or eliminates end-use controls, such as the State Depts Blue Lantern program...eliminating
registration
of firearms exporters has been a requirement since the 1940s for very good reasons!
5. Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.
6. Reduces transparency and reporting on gun exports.
7. Transfers gun export licensing from the agency with a mission to promote stability, conflict reduction, and
human rights,
to an agency with mission to promote trade.
8. Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence,
                                                WASHSTATEB005275
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2602 of 3743




terrorism, and human rights violations. They should be subject to more controls, not less!
9. Ideally, automatic and semi-automatic weapons should be removed from the market entirely and not
manufactured in
the first place.

Thanks for your consideration.
Jean Lindgren
San Francisco, CA
Email: lindgren.b8@gmail.com




                                              WASHSTATEB005276
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2603 of 3743

                                                                                  As of: 7/12/18 9:31 AM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 12, 2018
                                                                                  Tracking No. 1k2-942b-tl1f
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0333
Public Comment 124. Individual. Terrie Williams. 7-3-18



                                       Submitter Information
Name: Terrie Williams


                                          General Comment
When Defense Distributed founder Cody Wilson posted online instructions for 3D-printing weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting made it
possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The Commerce
Department is unlikely to make the same argument once those weapons are transferred to their control. Unless
corrected, the new regulations run the risk of effectively condoning and enabling 3D printing of firearms in the
U.S. and around the globe. By effectively eliminating many means to detect firearms, background checks on
domestic sales and end-use controls on international exports for such weapons, this change could generate many
preventable tragedies.
The Commerce Department does not have resources to enforce export controls, even before the addition of
30,000 firearms export licenses as a result of this rule predicted by Commerce.[iv] The BISs enforcement office,
with no staff in Latin America, Africa, or many other parts of the world, is not equipped to take the same level of
preventive measures for end-use controls. Moreover, the State Department has developed extensive data,
expertise and institutional relations to implement the Leahy Law for security assistance, which can serve as a
critical foundation in both pre-license and post-shipment checks to control and verify end uses and end users.
Commerce does not have these resources.
The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales authorizations
and deliveries around the world, since the Commerce Department annual reports currently only cover about 20
countries.
This rule would transfer gun export licensing to an agency the Commerce Department - whose principle mission
is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and
pervasively used in criminal violence around the world. Controlling their export should be handled by the State
Department, which is mandated and structured to address the potential impacts in importing nations on stability,
human security, conflict, and human rights.
Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
                                                WASHSTATEB005277
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2604 of 3743




violence, terrorism, and human rights violations. Research indicates that the types of weapons being transferred
to Commerce control, including AR-15, AK-47, and other military-style assault rifles and their ammunition, are
weapons of choice for criminal organizations in Mexico and other Latin American countries that are responsible
for most of the increasing and record levels of homicides in those countries. The export of these weapons should
be subject to more controls, not less.




                                                WASHSTATEB005278
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2605 of 3743

                                                                                  As of: 7/12/18 9:33 AM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 12, 2018
                                                                                  Tracking No. 1k2-942g-pgfz
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0335
Public Comment 125. Individual. Deirdre Dreslough. 7-3-18



                                       Submitter Information
Name: Deirdre Dreslough
Address:
  156 Waterfall Road
  Ashford, 06278
Email: dee@dreslough.com
Phone: 8603411995


                                          General Comment
Please leave the regulations as they stand. The more oversight for weapons sales and exports, the better. This is
just a play for profits by a few organizations and companies and the USA, and the pain and inhumanity these
weapons will bring to other nations will be a stain upon our national soul; all our souls. If anything, increase
regulations on weapons exports, or eliminate them entirely. Please uphold the peaceful wishes of the majority of
Americans.

"I am submitting this comment in strong opposition to the proposed rule to transfer oversight of small arms
(firearms) exports from the State Department to the Commerce Department. This rule would make U.S. exports
of small arms far more dangerous by transferring controls to an agency that prioritizes doing business over
safeguarding national security. The rules elimination of congressional oversight of commercial weapons sales of
$1 million or more is also reckless. This rule has one purpose only: to garner profits for a U.S. gun industry that
is faring poorly in the domestic market. It comes after years of lobbying by the NRA and National Shooting
Sports Foundation. No one elsed asked for it or wanted it. The NSSF, the trade group for the gun industry, has
already boasted the rule would lead to a 20% increase in American gun exports. We see the gun lobbys influence
in the rules description of semiautomatic assault rifles like the AR-15 as civilian products. These weapons were
not designed for household use, they were designed to kill en masse on the battlefield. That is why they are the
weapons of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global bloodshed. That
will include advocating against your budget priorities across-the-board until a new, non-corrupt administration
can come in and clean house."
                                                 WASHSTATEB005279
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2606 of 3743




                            WASHSTATEB005280
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2607 of 3743

                                                                                 As of: 7/12/18 9:35 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942g-agp9
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0336
Public Comment 126. Anonymous. 7-3-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment
Don't export our firearms problems. Don't further line the pockets of the merchants of death.




                                                WASHSTATEB005281
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2608 of 3743

                                                                                    As of: 7/12/18 9:36 AM
                                                                                    Received: July 03, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 12, 2018
                                                                                    Tracking No. 1k2-942h-1v4j
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0337
Public Comment 127. Individual. Pamela Johnston. 7-3-18



                                       Submitter Information
Name: Pamela Johnston
Address:
  Otto, NC, 28763
Email: rinchen.johnston@gmail.com
Phone: 8285240076
Organization: i.am.not.a.company


                                           General Comment
I wish to speak out against this proliferation of weapons used in war and crime, as follows:

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and non-
state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.
Transfers the cost of processing licenses from gun manufacturers to taxpayers.
Removes statutory license requirements for brokers, increasing risk of trafficking.
Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.
Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.
The Commerce Department does not have the resources to enforce export controls, even now.
Reduces transparency and reporting on gun exports.
Transfers gun export licensing from agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.
Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not less.

I oppose the proposed rule for the following reasons:

                                                 WASHSTATEB005282
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2609 of 3743




The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state groups in
importing countries use semi-automatic rifles in armed conflicts, causing enormous damage. U.S. troops use
rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide retail availability of
firearms, about which comment has been requested, many countries prohibit civilian possession of semi-
automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S. states the District of Columbia,
and several large retail chains also prohibit retail sale of semi-automatic assault rifles. Many semi-automatic
rifles are also easily converted to fully automatic firearms. Because military-style assault rifles clearly have
substantial military utility, transfer of these firearms to Commerce Department control is inconsistent with the
statutory framework enacted by the Congress to regulate the export of arms.




                                                 WASHSTATEB005283
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2610 of 3743

                                                                            As of: 7/12/18 9:40 AM
                                                                            Received: July 03, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 12, 2018
                                                                            Tracking No. 1k2-942h-2tw1
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: API

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0338
Public Comment 128. American Entertainment Armories Association. Michael Faucette. 7-3-18



                                    Submitter Information
Name: Michael Faucette
Address:
  1350 I St. NW Suite 260
  Washington, DC, 20005
Email: michael.faucette@mbassociateslaw.com
Phone: 2026260089
Organization: Mark Barnes & Associates on behalf of the American Entertainment Armories Association


                                       General Comment
See attached file(s)



                                           Attachments
ECR TMP Comment




                                             WASHSTATEB005284
       Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2611 of 3743




  AEAA Comment on Proposed Rule for “Control of Firearms, Guns, Ammunition and
Related Articles the President Determines No Longer Warrant Control Under the USML”

RIN 0694-AF47

This law firm, Mark Barnes & Associates, submits this comment on behalf of our client, the
American Entertainment Armories Association (“AEAA”). The AEAA is a trade group comprised
of several companies and over 100 individual armorers who provide weapons in support of film
and theatrical productions.1

Unlike many other items that have transitioned from the USML to the CCL, firearms are subject
to unique restrictions on the permanent import side under the jurisdiction of the ATF. The State
Department’s jurisdiction over temporary exports and temporary imports has played an important
role in the firearms industry by providing companies (movie armorers in particular) with a viable
method of bringing their guns back into the U.S. without running afoul of ATF’s strict importation
prohibitions under 18 U.S.C. § 922(l) and § 925(d)(3). While we support Export Control Reform’s
transition of these items from the USML to the CCL, we also urge the Department of Commerce
to maintain a temporary export and temporary import process that allows an alternative to ATF’s
vigorous import restrictions.

We are concerned that BIS’s proposed rule does not provide a mechanism, such as a DSP-73, for
certain firearms to be temporarily exported and subsequently returned to the United States, given
the firearm importation prohibitions under 18 U.S.C. § 922(l) and § 925(d)(3).

Accordingly, for the reasons stated below, we respectfully request the following:
   • TMP exemption be expanded beyond paragraphs (a)(5) and (a)(6) to also allow for use in
      film production;
   • To remove the 75 firearm limit when in furtherance of a film production;
   • Most importantly, in situations where the TMP exemption is unavailable, we request
      that BIS consider a procedure or license, similar to a DSP-73, that will allow for the
      temporary export and re-importation of firearms. Without such a measure, movie
      armorers will be significantly restricted in their ability to temporarily export and
      import non-automatic and semiautomatic firearms for film use.

CURRENT PRACTICE
Individual companies within the AEAA are regularly contracted by major film production
companies to temporarily supply weapons needed for various film projects worldwide. All of these
companies hold Federal Firearms Licenses, are registered with DDTC, and are subject to audit by
the ATF. When a movie is filmed overseas that requires firearms and ammunition, these armorers
are required to obtain DSP-73 temporary export licenses from DDTC. The practice has become so

1
  The question is often asked why movies need to use real firearms. The performance of the actors, especially
method actors, are directly associated with having the feel, weight, recoil, muzzle flash, ejection, etc. of the real
thing. Thus, actors will oftentimes prefer to handle the real thing. Aside from that, there is the visual of the gun itself
and the flash it creates that give film makers their desired effect which cannot be duplicated otherwise.




                                                     WASHSTATEB005285
       Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2612 of 3743




routine that in 2013 DDTC published firearms guidelines which included requirements for the
following documentation to be uploaded with all DSP-73 applications for overseas movie
productions:

   •    Import permit issued by foreign government;
   •    Plot summary;
   •    A security plan that details who will maintain dominion and control of the firearms and the
        procedures in place to prevent diversion;
   •    Manifest;
   •    A statement that any unfired blank ammunition would be returned to the US; and

A DSP-73 license is vital because it covers both the US export and US import requirements. If the
armorers were only able to obtain a DSP-5 permanent export license, the return of the exported
firearms would be subject to ATF’s permanent import process which restricts many types of
firearms pursuant to federal law. For example, ATF policy is to deny the following three types of
firearms pursuant to 18 U.S.C. § 925(d)(3):

   1. Firearms not generally recognized as particularly suitable for or readily adaptable to
      sporting purposes (“non-sporting” firearms) – in a 1998 policy paper, ATF interpreted this
      in include any firearms that have certain cosmetic features;
   2. Military surplus firearms; or
   3. Firearms regulated under the National Firearms Act (machineguns, short barreled rifles,
      short barreled shotguns, destructive devices, and certain other weapons).

In order to comply with the above restrictions, ATF requires each firearm model be submitted for
evaluation to determine if the above criteria is met. If ATF concludes that a particular firearm is
not captured by one of the above three disqualifiers, the importer will be allowed to apply for a
Form 6. Even if given the go ahead to apply, a Form 6 import permit application can take several
months to process.

Clearly, the ATF Form 6 process is not intended to be used for firearms that leave the United States
on a temporary basis. Moreover, most firearms temporarily exported for the movie industry are
either military surplus, non-sporting, or National Firearms Act weapons, of which importation is
prohibited.

The EAR’s current regulation of shotguns under ECCN 0A984 has already presented the movie
industry with significant problems when attempting to use the EAR’s temporary export (“TMP”)
exemption. Because this ECCN 0A984 is subject to the Crime Control restrictions, there are very
few countries where the TMP exemption can be used. See 15 C.F.R. § 740.2(a)(4). For example,
there has recently been a large influx of movies being filmed on location in Colombia. Because
TMP is unavailable for Crime Control countries such as Colombia, the armorer would need a BIS
export license to export non-sporting shotguns. However, once the non-sporting shotguns were
exported, § 925(d)(3) would prohibit their return to the United States. As such, shotguns are
routinely removed from movie story lines because of the inability to return them to the United
States without going through the burdensome ATF import process. In several instances, the
production company has even contemplated having the armorers shorten the shotgun barrels to



                                           WASHSTATEB005286
       Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2613 of 3743




below 18 inches, thereby placing them under ITAR jurisdiction so that they could be exported and
returned all under one DSP-73. As explained below, the proposed rule only exacerbates this
problem by offering TMP as the only temporary export/import mechanism.

PROPOSED RULES
As mentioned, when the TMP exemption is unavailable and a BIS license is required, it is
impossible for movie armorers to return to the United States with the firearms they exported for
film use. It is additionally not clear that movie production would even fit within one of the two
approved uses of TMP in the proposed rules.

Approved TMP Uses
The proposed rules block the use of the TMP exemption for ECCN 0A501.a or .b firearms and
shotguns with barrels under 18 inches in length (ECCN 0A502) under TMP unless such a
transaction is in furtherance of

   •    “Exhibition and demonstration” under § 740.9(a)(5); or
   •    “Inspection, test, calibration, and repair” under § 740.9(a)(6).

The plain language of paragraphs (a)(5) and (a)(6) indicates that overseas movie production would
not be a valid use of the TMP movie exemption. Paragraph (a)(5) envisions either display at a trade
show or demonstration for a prospective buyer in anticipation of a sale. Furthermore, it requires
“that the exporter, an employee of the exporter, or the exporter's designated sales representative
retains ‘effective control’ over the commodities … while they are abroad.” In many cases, foreign
laws will not allow firearms to be under the “effective control” of private parties. As such, foreign
governments will often mandate that their police or military maintain secure possession of the
firearms while not on the film set, further preventing us from complying with paragraph (a)(5).
Paragraph (a)(6) which allows “Commodities to be inspected, tested, calibrated, or repaired
abroad” under the TMP exemption, is consonantly inapplicable to film production.

75 Gun Limit
We understand why TMP is limited to 75 firearms per shipment. However, this restriction further
limits our ability to claim TMP as an exemption. Larger film productions such as war movies, will
oftentimes require well beyond 75 firearms. Productions such as Warner Bros. / Dreamwork’s
Flags of Our Fathers and Letters from Iwo Jima required US armorers to temporarily export over
700 non-automatic or semiautomatic firearms. Had BIS’s proposed rules been in place at that time,
there would have been no way to export those vintage military surplus firearms and subsequently
bring them back into the United States.

CONCLUCSION
For the aforementioned reasons, we respectfully request that TMP be broadened for film use, and
where TMP is not available, that a mechanism be available to return the firearms to the United
States. Should you have any questions on this comment, please do not hesitate to contact Michael
Faucette at (202) 626-0085 or michael.faucette@mbassociateslaw.com.




                                            WASHSTATEB005287
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2614 of 3743

                                                                                  As of: 7/12/18 9:45 AM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 12, 2018
                                                                                  Tracking No. 1k2-942h-rmq2
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0339
Public Comment 129. Individual. Sandra Spence. 7-3-18



                                      Submitter Information
Name: Sandra Spence
Address: United States,
Email: sandyspence325@gmail.com


                                          General Comment
I am submitting this comment in strong opposition to the proposed rule to transfer oversight of small arms
(firearms) exports from the State Department to the Commerce Department.

What I don't understand (but have figured out what I believe) is that the Administration has chosen to strengthen
its already strong relationship with the NRA and its funders in the gun manufacturing industry to shore up that
industry.

Meanwhile the Administration is treating people coming here to escape the escalating violence in their
communities in Central America as if they were the criminals, going so far as to separate young children from
their parents.

This proposed regulation would only result in even more violence and even more people trying to seek refuge in
the U.S. from the violence our own policies would encourage.

This is immoral and should not be allowed.

This rule would make U.S. exports of small arms far more dangerous by transferring controls to an agency that
prioritizes doing business over safeguarding national security. The rules elimination of congressional oversight
of commercial weapons sales of $1 million or more is also reckless.

This rule has one purpose only: to garner profits for a U.S. gun industry that is faring poorly in the domestic
market. It comes after years of lobbying by the NRA and National Shooting Sports Foundation. No one elsed
asked for it or wanted it. The NSSF, the trade group for the gun industry, has already boasted the rule would lead
                                                WASHSTATEB005288
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2615 of 3743




to a 20% increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for household
use, they were designed to kill en masse on the battlefield. That is why they are the weapons of choice for mass
shooters.

If you go forward with this disastrous policy, I will do everything in my powerpeacefully and democraticallyto
hold your leadership accountable for the resulting global bloodshed. That will include advocating against your
budget priorities across-the-board until a new, non-corrupt administration can come in and clean house.




                                               WASHSTATEB005289
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2616 of 3743

                                                                                As of: 7/12/18 9:46 AM
                                                                                Received: July 03, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 12, 2018
                                                                                Tracking No. 1k2-942i-42hh
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0340
Public Comment 130. Individual. Julie Graves. 7-3-18



                                      Submitter Information
Name: Julie Graves
Address:
  3133 Connecticut Avenue NW
  #731
  Washington, DC, 20008
Email: drjuliegraves@gmail.com
Phone: 5126898001


                                         General Comment
This is to express my opposition to changes in regulation of firearms export. American weapons makers do not
contribute positively to our economy. Their products lead to increased health care costs, job loss, loss of
productivity, increased costs for care and housing of those with gunshot wound-induced disability, and harm to
the environment. Spreading this harm to others in the world is irresponsible. Work instead to find other means
for these weapons makers to manufacture items that contribute positively to the economy.




                                               WASHSTATEB005290
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2617 of 3743

                                                                            As of: 7/12/18 9:50 AM
                                                                            Received: July 03, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 12, 2018
                                                                            Tracking No. 1k2-942i-787t
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0342
Public Comment 131. Raytheon Company. Karri Allen. 7-3-18



                                    Submitter Information
Name: Karri Allen
Address:
  1100 Wilson Blvd
  Suite 1600
  Arlington, VA, 22209
Email: karri.n.allen@raytheon.com
Phone: 703-284-4303
Organization: Raytheon Company


                                       General Comment
Please see attached.



                                           Attachments
Raytheon Company Comments BIS Firearms and Ammo ECCNs (83 Fed Reg 24166) (filed 2018-07-03)




                                             WASHSTATEB005291
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2618 of 3743




July 3, 2018

U.S. Department of Commerce
Bureau of Industry and Security
Regulatory Policy Division
Room 2009B, 14th Street NW
Washington, DC 20230
Via: www.regulations.gov

Subject:       Raytheon Company Comments on Firearms, Guns, Ammunitions, and
               Related Articles
               Ref: 83 Fed. Reg. 24166 (May 24, 2018)
               Docket ID: BIS-2017-0004


        On May 24, 2018, the Department of Commerce, Bureau of Industry and Security
(“BIS”) requested comments from the public on the proposed rule to transition certain items
from United States Munitions List (“USML”) Categories I, II, and III to the Commerce Control
List (“CCL”). Below please find comments from Raytheon.

License Exception TMP and New § 758.10

       The temporary import and subsequent export exception and clearance rules proposed in
15 C.F.R. §§ 740.9 and 758.10 appear to seek to introduce mechanisms currently available to
temporarily import certain items controlled on the USML after they transition to the CCL.
Currently, permanent imports are regulated by the Attorney General under the direction of the
Department of Justice's Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) whereas
temporary imports are regulated by the Department of State, Directorate of Defense Trade
Controls (“DDTC”). Under the International Traffic in Arms (“ITAR”), approval for temporary
imports and subsequent exports is accomplished through a DSP-61 (temporary import license) or
exemptions such as 22 C.F.R. §123.4. The ITAR draws a clear distinction between permanent
and temporary import jurisdiction in 22 C.F.R. §120.18, although certain items regulated under
the Gun Control Act or National Firearms Act, if authorized for import under those laws,
continue to require transactional import approval from ATF for temporary imports unless ATF
Ruling 2004-2 (April 7, 2004) permits the DSP-61 or ITAR exemption to substitute for this
approval.

        Existing mechanisms such as the DSP-61, the 22 C.F.R. §123.4 exemption, and the
related ATF Ruling 2004-2 allow for temporary imports to be subsequently exported from the
U.S. for a period of up to four years. It is unclear whether ATF Ruling 2004-2 will be amended
to account for this USML to CCL transition but assuming it will be, as that would be necessary
to keep industry in the same position as currently, the method proposed in the BIS proposed rule
would permit temporary import and subsequent export within a period of only one year
compared to four years under the current setup. We recommend that the period in 15 C.F.R. §
740.9(b)(5) be extended to four years as certain activities for which a temporary import is



                                         WASHSTATEB005292
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2619 of 3743




Raytheon Company Comments – Firearms, Guns, and Ammunition
July 3, 2018
Page 2 of 2

required cannot always be accomplished within one year and a four year period is necessary to
keep industry in the same position as it currently is.

        Additionally, under DDTC’s current practice, if a temporary import originally intended to
be exported within four years later needs to stay in the U.S. for a period of longer than four
years, industry can request a replacement DSP-61 or General Correspondence from DDTC to
extend the period of time. It is unclear what mechanism BIS would use to administer similar
requests so we request clarification on this issue. If the TMP exception temporary import time
period remains at one year, the need for this mechanism will be increasingly important.

        Finally, the proposed additions to 15 C.F.R. § 740.9 include an instruction directing
temporary importers and exporters to contact CBP at the port of temporary import or export, or
at the CBP website, for the proper procedures to provide any data or documentation required by
BIS. Raytheon recommends that BIS and CBP coordinate to create standardized instructions for
all ports that can be made available online so that each shipment does not have to be specially
coordinated.

Effective Date

        Raytheon strongly supports using a delayed effective date of 180 days as has been done
for other USML to CCL transitions. Such transitions require updates to IT systems, policies,
processes, and training which require time to complete. Based on experiences in performing
these tasks during previous transitions, the full 180 days is necessary.


       We appreciate the ability to comment and thank you for your partnership.

                                               ***




                                           WASHSTATEB005293
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2620 of 3743

                                                                                   As of: 7/12/18 9:52 AM
                                                                                   Received: July 03, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 12, 2018
                                                                                   Tracking No. 1k2-942j-lxpr
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0344
Public Comment 132. Individual. Adele Riffe. 7-3-18



                                       Submitter Information
Name: Adele Riffe


                                          General Comment
The Trump administration has proposed to make it easier for U.S. gun makers to export guns and ammunition
globally, even though U.S.-exported firearms are already used in countless crimes, attacks and human rights
violations in Latin America, the Middle East, Africa and around the world.

The proposal would move export licenses for semi-automatic assault weapons, sniper rifles, and other powerful
firearms from the State Department to the Commerce Department, removing Congressional oversight, weakening
controls on who ends up with the weapons and even lifting restrictions on 3D printing of guns that would permit
production of guns both overseas and here at home. The U.S. gun industry and the NRA have pushed hard for
these changes to make up for falling gun sales. The Commerce Department estimates that the proposed change
would apply to 10,000 gun export applicants a year.

Please do not allow any weakening of controls or restrictions on gun and ammunitions licensing, sales and/or
production - either nationally or abroad. We need common-sense restrictions on guns. The NRA just wants to
sell more guns, to improve its profits. It does not care that its actions have direct consequences on our lives,
increasing the probablitiy that someone we love might be involved in gun-related violence.




                                                 WASHSTATEB005294
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2621 of 3743

                                                                                  As of: 7/12/18 10:45 AM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 12, 2018
                                                                                  Tracking No. 1k2-942k-efz8
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0352
Public Comment 133. Individual. Marie Lucey. 7-3-18



                                      Submitter Information
Name: Marie Lucey
Address:
  5018 36th Avenue
  Hyattsville, 20782
Email: lucey@franciscanaction.org
Phone: 202-527-7562


                                          General Comment
My name is Sister Marie Lucey, and I am a Catholic Franciscan Sister serving as Associate Director of
Franciscan Action Network (FAN) in Washington, DC. FAN is a member of Faiths United to Prevent Gun
Violence, and works to reduce gun violence in our country at national, state and local levels. We regret that
firearms are a major export of the United States and believe that gun export regulation is important. We oppose
the proposed rule change for many reasons including the following:

Departments of State and Commerce have different missions, purposes, and roles and gun export licensing
should not be transferred from an agency with a mission to promote stability, conflict reduction and human rights
to an agency whose mission is to promote trade.

The proposed rule would eliminate Congressional oversight for significant gun export deals, and its ability to
comment on related human rights concerns would be limited. In a September, 2017 letter, Senators Cardin
(senator in my state of residence), Feinstein and Leahy noted that this move would violate Congressional intent
and effectively eliminate Congress' proper role.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms. Unless corrected, the new regulations run the risk of condoning and enabling 3D printing of firearms
in the U.S. and elsewhere.

Firearms are used around the world to kill a thousand people every day in acts of organized crime, political
                                                WASHSTATEB005295
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2622 of 3743




violence, terrorism, and human rights violations. Military-style assault rifles and ammunition transferred to
Commerce control are weapons of choice for criminal organizations in Mexico and Latin American countries,
especially the Northern Triangle, that are responsible for record levels of homicides. The export of such weapons
need more, not fewer, controls




                                                WASHSTATEB005296
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2623 of 3743

                                                                                     As of: 7/12/18 10:48 AM
                                                                                     Received: July 03, 2018
                                                                                     Status: Posted
PUBLIC SUBMISSION                                                                    Posted: July 12, 2018
                                                                                     Tracking No. 1k2-942k-t0gk
                                                                                     Comments Due: July 09, 2018
                                                                                     Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0353
Public Comment 134. Individual. Susan Hornik. 7-3-18



                                        Submitter Information
Name: Susan Hornik


                                            General Comment
I am extremely concerned with gun violence against civilians both within the US and around the world, andI
strongly oppose moving export licenses of assault weapons and other powerful firearms from the State
Department to the Commerce Department. The proposed rule treats semi-automatic assault rifles as non-military.
But many state and non-state groups in importing countries use semi-automatic rifles in armed conflicts so this is
a fiction. Additionally, many semi-automatic rifles are also easily converted to fully automatic firearms. Because
military-style assault rifles clearly have substantial military utility, transfer of these firearms to Commerce
Department control is inconsistent with the statutory framework enacted by the Congress to regulate the export
of arms.

In fact, the proposed rule would eliminate Congressional oversight for important gun export deals. Congress will
no longer be automatically informed about sizable sales of these weapons.

Additionally, many countries prohibit civilian possession of semi-automatic rifles and handguns, as well as of
any larger caliber firearm. Hence, there is reason for considerable concern that firearms brokers will no longer be
subject to US brokering law. National laws for brokers and financiers who arrange firearm shipments are a weak
link in the chain of efforts to curtail trafficking of small arms and light weapons now. Although Commerce states
it will retain rules on brokering for a State Department list that includes assault rifles, there is no statutory basis
for brokers of these weapons to register and obtain a license, increasing the risk of trafficking.

Finally, the new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers. Why
should citizens pay for gun exporters to profit? Its another absurd example of corporate welfare.




                                                  WASHSTATEB005297
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2624 of 3743

                                                                            As of: 7/12/18 10:49 AM
                                                                            Received: July 03, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 12, 2018
                                                                            Tracking No. 1k2-942k-iug8
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0354
Public Comment 135. Individual. Fred Sigworth. 7-3-18



                                       Submitter Information
Name: Fred Sigworth
Address:
  138 Vineyard Rd
  Hamden, 06517
Email: fsigworth@gmail.com
Phone: 203 314 2144


                                           General Comment
Please do not relax rules for export of firearms.




                                                    WASHSTATEB005298
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2625 of 3743

                                                                                 As of: 7/12/18 10:53 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942k-o317
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0356
Public Comment 136. Individual. Kenneth Foscue. 7-3-18



                                      Submitter Information
Name: Kenneth Foscue
Address:
  195 Wayland St
  NORTH HAVEN, CT, 06473
Email: kfosc@snet.net
Phone: 2032302488
Organization: CT Department of Public Health


                                         General Comment
I urge the Commerce and State Departments to oppose relaxing rules that would make it easier for U.S. firearm
manufacturers to export assault rifles and other guns, with less oversight and accountability. With gun violence
killing 1,000 people around the world every day, we should be making it harder, not easier, to export U.S. made
weapons of war.

As a resident of Connecticut, I have seen the horror of gun violence at its worst at the Sandy Hook elementary
school in 2014!




                                                WASHSTATEB005299
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2626 of 3743

                                                                                As of: 7/12/18 10:55 AM
                                                                                Received: July 03, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 12, 2018
                                                                                Tracking No. 1k2-942k-b5am
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0357
Public Comment 137. Individual. William Steinmayer. 7-3-18



                                      Submitter Information
Name: William Steinmayer
Address:
  37 Hewitt Rd.
  Mystic, CT, 06355
Email: wsteinmayer@aol.com
Phone: 860 572 0091


                                         General Comment
I strongly oppose the decision to move oversight on the sale of assault weapons from the State Department to the
Department of Commerce. These weapons should be classified as strictly for military use, which this rule
violates.




                                               WASHSTATEB005300
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2627 of 3743

                                                                                 As of: 7/12/18 10:56 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942k-r621
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0358
Public Comment 138. Individual. Peter Gottschalk. 7-3-18



                                       Submitter Information
Name: Peter Gottschalk
Address:
  6 Browns Lane
  Old Lyme, CT,


                                           General Comment
To Whom It May Concern:

The loosening of firearm export rules fuels violence around the globe. There are two compelling reasons to not
do so.

1. The basic moral wrong perpetuated by providing more lethal weapons used in ways that kill civilians and
destabilize societies.

2. While most Americans may not appreciate the havoc wrought by our weapon exports, people across the globe
recognize the weapons used to harm their families and friends, and damage their societies and economies. Many
people understand who are the manufacturers of specific armaments and associate the nations from which they
originate with the violence they perpetuate. This is a grassroots foreign policy disaster for the United States.

Please maintain if not strengthen the rules already in place.

Thank you for your consideration.




                                                 WASHSTATEB005301
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2628 of 3743

                                                                                    As of: 7/12/18 10:57 AM
                                                                                    Received: July 03, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 12, 2018
                                                                                    Tracking No. 1k2-942k-6763
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0359
Public Comment 139. Anonymous. 7-3-18



                                        Submitter Information
Name: anonymous Anonymous


                                           General Comment
Exporting firearms that will likely be used to kill non-military citizens is not helpful to longevity for peace-
loving individuals. Please do not allow this BIS rule to pass.

My study of preventive medicine is not in synch with this rule.




                                                  WASHSTATEB005302
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2629 of 3743

                                                                               As of: 7/12/18 10:58 AM
                                                                               Received: July 03, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 12, 2018
                                                                               Tracking No. 1k2-942k-8kpr
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0360
Public Comment 140. Individual. Peter Hanson. 7-3-18



                                     Submitter Information
Name: Peter Hanson
Address:
  81 Marvin Ridge Road
  New Canaan, CT, 06840
Email: peterh9@optonline.net


                                         General Comment
Please keep gun exports accountable and having oversight. Let's not export murder.




                                               WASHSTATEB005303
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2630 of 3743

                                                                                 As of: 7/12/18 10:59 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942k-fgqx
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0361
Public Comment 141. Individual. Jeremy Stein. 7-3-18



                                      Submitter Information
Name: Jeremy Stein


                                         General Comment
I urge the Commerce and State Departments to oppose relaxing rules that would make it easier for U.S. firearm
manufacturers to export assault rifles and other guns, with less oversight and accountability. With gun violence
killing 1,000 people around the world every day, we should be making it harder, not easier, to export U.S. made
weapons of war. Guns do no make us safer. Exporting more guns outside of the US would only make the rest of
the world suffer the same amount of gun violence that is plaguing the US.




                                                WASHSTATEB005304
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2631 of 3743

                                                                                  As of: 7/12/18 11:02 AM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 12, 2018
                                                                                  Tracking No. 1k2-942l-2711
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0362
Public Comment 142. Individual. Leslie Bhutan. 7-3-18



                                       Submitter Information
Name: Leslie Bhutan


                                          General Comment
I oppose any loosening of laws that result in increased sales and exports of guns from the US. It is awful enough
that our country has almost the highest rate of gun deaths per capita in the world. We should increase restrictions
on ALL gun purchases by everyone everywhere, not increase them!




                                                 WASHSTATEB005305
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2632 of 3743

                                                                                 As of: 7/12/18 11:03 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942l-ex0b
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0363
Public Comment 143. Individual. Art Hunt. 7-3-18



                                      Submitter Information
Name: Art Hunt
Address:
  86 Edgemere Road
  Hamden, 06517
Email: art@cheswood.com
Phone: 2032883530


                                          General Comment

I am opposed to moving export license oversight for firearms from the Department of State to the Department of
Commerce. The export of firearms is a state department responsible not a commerce department responsibility.
The proposed rule change treats semiautomatic assault rifles as non-military when they have significant military
uses especially by non-state actors.
The proposed rule also: eliminates Congressional oversight for important gun export deals; transfers the cost of
processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and
exports abroad by removing the block on 3D printing of firearms.

The proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a mission to
promote trade and which lacks the resources to adequately enforce export controls.

keep the oversight within the Department of State.

Thank you for considering my comments.




                                                WASHSTATEB005306
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2633 of 3743

                                                                                As of: 7/12/18 11:04 AM
                                                                                Received: July 03, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 12, 2018
                                                                                Tracking No. 1k2-942l-1dg9
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0364
Public Comment 144. Individual. Jason Miller. 7-3-18



                                      Submitter Information
Name: Jason Miller
Address:
  801 North Monroe
  Apt. 213
  Arlington, VA, 22201
Email: jason@franciscanaction.org
Phone: 703-888-2570


                                         General Comment
My name is Jason Miller and I am the Director of Campaigns and Development at the Franciscan Action
Network in Washington, D.C. As a person of faith, I am extremely disturbed that guns are a major export of the
United States and believe that gun export regulation is important. I oppose the proposed rule change because as
Pope Francis said: there is a piecemeal world war III currently being waged and the United States is one of the
biggest players. Instead we must work for diplomacy and peace.




                                               WASHSTATEB005307
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2634 of 3743

                                                                            As of: 7/12/18 11:05 AM
                                                                            Received: July 03, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 12, 2018
                                                                            Tracking No. 1k2-942l-8j1j
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0365
Public Comment 145. Individual. patti keegan. 7-3-18



                                    Submitter Information
Name: patti keegan


                                        General Comment
How many people must die in the cause of the NRA and the gun manufacturer. And now we will allow them to
sell their guns to other countries. What so they can ban together and come back to the U.S. and kill more
Americans. Do we not have some moral responsibility to the people of the world as well as our own?




                                              WASHSTATEB005308
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2635 of 3743

                                                                                  As of: 7/12/18 11:06 AM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 12, 2018
                                                                                  Tracking No. 1k2-942l-jd9w
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0366
Public Comment 146. Individual. Erin Freed. 7-3-18



                                      Submitter Information
Name: Erin Freed
Address:
  209 Laurel Street
  Longmeadow, MA, 01106
Email: ebfreed15@gmail.com
Phone: 4135755869
Fax: 01106


                                          General Comment
I am writing to oppose changing the rules so as to make it easier for U.S. firearm manufacturers to export assault
rifles and other guns. We need the valuable oversight and accountability that is provided by the current law.

With gun violence killing 1,000 people around the world every day, we should be making it harder, not easier, to
export U.S. made weapons of war.

Thank you.




                                                WASHSTATEB005309
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2636 of 3743

                                                                                As of: 7/12/18 11:07 AM
                                                                                Received: July 03, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 12, 2018
                                                                                Tracking No. 1k2-942l-uyqp
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0367
Public Comment 147. Individual. Scott Schweizer. 7-3-18



                                      Submitter Information
Name: Scott Schweizer
Address:
  Norwalk, CT, 06851
Email: scotts2@optonline.net


                                         General Comment
As a veteran of the Persian Gulf War I oppose the gun industrys agenda of loosening rules, regulations and
export controls. Stand up to the gun lobby now.




                                               WASHSTATEB005310
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2637 of 3743

                                                                                 As of: 7/12/18 11:08 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942l-7acc
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0368
Public Comment 148. Individual. Henry Lowendorf. 7-3-18



                                      Submitter Information
Name: Henry Lowendorf
Address:
  42 Young St.
  New Haven, 06511
Email: grnhpeacecouncil@gmail.com
Phone: 2033899547


                                          General Comment
Our guns kill children everywhere. The government of the U.S.A. should not be supporting businesses that
provide the means for killing children at home and abroad. The merchants of death do not care how their
products are used as long as they profit. But the people of this country and our government ought not to be
promoting the movement of arms around the world.




                                                WASHSTATEB005311
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2638 of 3743

                                                                                    As of: 7/12/18 11:09 AM
                                                                                    Received: July 03, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 12, 2018
                                                                                    Tracking No. 1k2-942m-sjou
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0369
Public Comment 149. Individual. Margaret Brown. 7-3-18



                                       Submitter Information
Name: Margaret Brown


                                           General Comment
I am strongly OPPOSED to relaxing rules that would make it easier for U.S. firearm manufacturers to export
assault rifles and other guns, with less oversight and accountability. Gun violence is a major killer, taking the
lives of 1,000 people around the world every day! We should be making it harder, not easier, to export U.S.
made weapons of war.




                                                 WASHSTATEB005312
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2639 of 3743

                                                                                As of: 7/12/18 11:10 AM
                                                                                Received: July 03, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 12, 2018
                                                                                Tracking No. 1k2-942m-t97g
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0370
Public Comment 150. Individual. Cindy Ware. 7-3-18



                                      Submitter Information
Name: Cindy Ware
Address:
  1208 Skycrest Drive #1
  Walnut Creek, CA, 94595
Email: cindyware@mac.com
Phone: 9259561743


                                         General Comment
I strongly urge our United States Commerce and State Departments to oppose relaxing rules that would make it
easier for U.S. firearm manufacturers to export assault rifles and other guns, with less oversight and
accountability.

Gun violence is a real and ever-increasing threat both here and abroad. I do not want our government to make it
easier for American guns to cause tragedies either here or abroad.

We all should be making it HARDER, not easier, to export U.S. made weapons of war.




                                               WASHSTATEB005313
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2640 of 3743

                                                                                 As of: 7/12/18 11:11 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942m-nwlq
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0371
Public Comment 151. Individual. Star Star. 7-3-18



                                      Submitter Information
Name: Star Star
Address:
  Somersworth, NH, 038782727
Email: grammystar@gmail.com


                                          General Comment
switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.[4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.[5]
It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]
It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.[7]

Submit comments now to the State Department and the Commerce Department opposing the rule change.

*You can copy and paste the points in this email or use your own voice to make unique comments to the State
and Commerce Departments.

U.S. Department of State: https://action.momsrising.org/go/38289?t=10&akid=11002%2E2254141%2Ezo8aRS
                                                WASHSTATEB005314
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2641 of 3743




U.S. Department of Commerce: https://action.momsrising.org/go/38290?
t=12&akid=11002%2E2254141%2Ezo8aRS


Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!




                                                 WASHSTATEB005315
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2642 of 3743

                                                                                  As of: 7/12/18 11:13 AM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 12, 2018
                                                                                  Tracking No. 1k2-942m-2rab
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0372
Public Comment 152. Individual. Peter Davison. 7-3-18



                                      Submitter Information
Name: Peter Davison
Address:
  Idyllwild, CA, 92549
Email: DAVISON@PETERDAVISON.COM


                                          General Comment
Stop with the guns already, many civilized nations have and people live without the fear that they are going to be
shot any minute. I know guns make a lot of money, but maybe there are better ways to make money.




                                                WASHSTATEB005316
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2643 of 3743

                                                                                  As of: 7/12/18 11:15 AM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 12, 2018
                                                                                  Tracking No. 1k2-942m-94f3
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0373
Public Comment 153. Individual. Jean G. Cochran. 7-3-18



                                      Submitter Information
Name: Jean G. Cochran
Address:
  900 E. Harrison Ave.
  A-15
  Pomona, CA, 91767-2075
Email: cochrancosmocat@verizon.net
Phone: 9096247645


                                          General Comment
I oppose the sale of military firearms to other countries. This would simply escalate already dangerous conflicts
and harm innocent civilians.




                                                WASHSTATEB005317
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2644 of 3743

                                                                                  As of: 7/12/18 12:40 PM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 12, 2018
                                                                                  Tracking No. 1k2-942n-fqpu
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0379
Public Comment 154. Individual. TAINA LITWAK. 7-3-18



                                      Submitter Information
Name: TAINA LITWAK


                                          General Comment
Please do not approve this rule. ALL our arms exports need to be monitored and need to be kept on the USML

The NRA and gun manufacturers are pushing hard for this rule change. The President will go along with
whatever they tell him is "good for American Business" They want guns everywhere, for everyone, not just here
in the United States, but around the world.

I like many citizens believe that the result of this new rule means that it will become easier for firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents to obtain large
caches of American guns and ammunition. Firearms exports SHOULD CONTINUE TO BE classified as military
so they are under the regulation of the State Department. As it stands, Congress can block sales of large batches
of firearms to foreign countries and this is an important thing for the security of this country. I would not trust
this President to make a good decision on this. He is too bought and paid for by the NRA and the arms
manufacturers.




                                                WASHSTATEB005318
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2645 of 3743

                                                                               As of: 7/12/18 12:41 PM
                                                                               Received: July 03, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 12, 2018
                                                                               Tracking No. 1k2-942n-rddt
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0380
Public Comment 155. Individual. Darwin Busa. 7-3-18



                                     Submitter Information
Name: Darwin Busa
Address:
  6705 S INDIAN RIVER DR
  FORT PIERCE, FL, 34982-7710
Email: darbusa@gmail.com
Phone: 7723186666
Fax: 34982-7710


                                         General Comment
It makes no sense for Commerce to assume regulation of military useful weapons from State Dept. Commerce
has neither the staff nor the expertise to handle this important duty. I am totally opposed to this industry
sponsored proposal.




                                               WASHSTATEB005319
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2646 of 3743

                                                                                     As of: 7/12/18 12:42 PM
                                                                                     Received: July 03, 2018
                                                                                     Status: Posted
PUBLIC SUBMISSION                                                                    Posted: July 12, 2018
                                                                                     Tracking No. 1k2-942n-x4ci
                                                                                     Comments Due: July 09, 2018
                                                                                     Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0381
Public Comment 156. Individual. CJ Horner. 7-3-18



                                        Submitter Information
Name: CJ Horner


                                            General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

WHAT THE HECK IS HAPPENING TO THIS COUNTRY????!????!!!!????????

Please, in the name of all that's holy, DO NOT DESTROY the carefully constructed structure that has been put in
place to create protection for not only citizens of the USA, but for the world at large.

I beg this of you. I feel hope starting to die in me. Please re-instill my ability to hope for a better America and a
better world.




                                                  WASHSTATEB005320
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2647 of 3743

                                                                                As of: 7/12/18 12:43 PM
                                                                                Received: July 03, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 12, 2018
                                                                                Tracking No. 1k2-942n-v2ly
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0382
Public Comment 157. Individual. Jonathan Holland. 7-3-18



                                      Submitter Information
Name: Jonathan Holland


                                         General Comment
I believe this change is a poor move for America and I oppose it. Thank you for your consideration.




                                               WASHSTATEB005321
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2648 of 3743

                                                                                 As of: 7/12/18 12:44 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942n-gz2p
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0383
Public Comment 158. Individual. Stuart Rubinow. 7-3-18



                                      Submitter Information
Name: Stuart Rubinow


                                          General Comment
I oppose the proposed rule change that would switch the regulation of firearms export from the U.S. State
Department to the U.S. Commerce Department. But these two departments have very different mandates: State to
safeguard our nation, and Commerce to promote American businesses. Assault weapons should not be seen as
just another product to be promoted, bought, and sold like washing machines or any other consumer product.
This transfer of authority would open new floodgates for arms sales internationally, with serious implications for
our national security.




                                                WASHSTATEB005322
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2649 of 3743

                                                                                 As of: 7/12/18 12:45 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942o-bk8z
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0384
Public Comment 159. Individual. Marguerite Ritchie. 7-3-18



                                       Submitter Information
Name: Marguerite Ritchie


                                           General Comment
I oppose the change in rules in the regulation of exportng firearms from the U.S. State Dept. to the Dept. of
Commerce. This would not allow Congress to be notified and block any shipment of large caches of firearms to
be exported to foreign countries thus enabling dangerous entities such as terrorist groups, oranized crime and
traffickers to prevail and is matter of national security.

The U.S. Dept. Of Commerce is ill equipped as it lacks the resources and field offices to take on such an
endeavor of regulating large export of firearms from so many possible locations.

I feel it would be a mistake to change the current rules and accountability.




                                                 WASHSTATEB005323
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2650 of 3743

                                                                                 As of: 7/12/18 12:47 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942o-to41
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0385
Public Comment 160. Individual. Christine Armstrong. 7-3-18



                                      Submitter Information
Name: Christine Armstrong
Address:
  9 Gunn Hill Road
  New Preston, 06777
Email: charms345@mac.com


                                         General Comment
I am an American who travels to Mexico often. It is extremely difficult there for citizens to legally buy guns.
They do not have mass shootings there, but there is a horrendous amount of violence perpetrated in Mexico by
criminals who obtain American-made guns. This makes maintaining order extremely difficult for that countrys
law enforcement - a problem which has direct ramifications on the US. Do not make it easier for American gun
manufacturers to profit off of violence around the world and here in our beautiful U.S. of A.




                                                WASHSTATEB005324
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2651 of 3743

                                                                            As of: 7/12/18 12:48 PM
                                                                            Received: July 03, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 12, 2018
                                                                            Tracking No. 1k2-942p-mdft
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0386
Public Comment 161. Anonymous. 7-3-18



                                        Submitter Information
Name: Anonymous Anonymous


                                            General Comment
I oppose this rule; it will make the nation less safe.




                                                   WASHSTATEB005325
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2652 of 3743

                                                                                 As of: 7/12/18 12:49 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-10qp
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0387
Public Comment 162. Individual. Ted Neumann. 7-3-18



                                      Submitter Information
Name: Ted Neumann
Address:
  114 Lark St
  Altamont, NY, 12009
Email: wineshopted@yahoo.com
Phone: 5188617148


                                         General Comment
We must pass laws that at least make an attempt to stem the heinous gun violence that is happening in our land.




                                               WASHSTATEB005326
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2653 of 3743

                                                                                 As of: 7/12/18 12:58 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-sp4h
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0388
Public Comment 163. Individual. Linda Bronstein. 7-3-18



                                      Submitter Information
Name: Linda Bronstein


                                         General Comment
I oppose this rule change that would switch the regulation of firearms export from the U.S. State Department to
the U.S.
Commerce Department. The rule change would facilitate firearms exports to oppressive regimes, remove
safeguards that help
keep organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries
and causes mass migration. Firearms are used to kill people every day around the world in acts of organized
crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!




                                                WASHSTATEB005327
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2654 of 3743

                                                                                 As of: 7/12/18 12:59 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-y9u5
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0389
Public Comment 164. Individual. Steve Graff. 7-3-18



                                      Submitter Information
Name: Steve Graff
Address:
  1948 Malcolm Ave
  Los Angeles, CA, 90025
Email: stevegraff12@hotmail.com
Phone: 111111111


                                          General Comment
This control is still warranted. This is a gave away for weapon manufacturers.




                                                WASHSTATEB005328
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2655 of 3743

                                                                            As of: 7/12/18 1:00 PM
                                                                            Received: July 03, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 12, 2018
                                                                            Tracking No. 1k2-942p-v8di
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0390
Public Comment 165. Individual. Steve Hoelke. 7-3-18



                                    Submitter Information
Name: Steve Hoelke


                                       General Comment
This is a BAD idea!




                                             WASHSTATEB005329
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2656 of 3743

                                                                                   As of: 7/12/18 1:01 PM
                                                                                   Received: July 03, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 12, 2018
                                                                                   Tracking No. 1k2-942p-oom4
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0391
Public Comment 166. Individual. Joan Balfour. 7-3-18



                                       Submitter Information
Name: Joan Balfour


                                          General Comment
A rule change that would move the handling of export licenses of semiautomatic assault weapons and other
powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the U.S. Commerce
Department (focused on promoting American business) would open new floodgates for arms sales
internationally, with serious implications for our national security.

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

                                                 WASHSTATEB005330
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2657 of 3743

                                                                               As of: 7/12/18 1:02 PM
                                                                               Received: July 03, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 12, 2018
                                                                               Tracking No. 1k2-942p-2ntt
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0392
Public Comment 167. Individual. Kyrie Collins. 7-3-18



                                     Submitter Information
Name: Kyrie Collins


                                         General Comment
I vehemently oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The Commerce Department just does not have the resources to
adequately enforce export controls. Firearms traffickers, organized crime, terrorist organizations, and other
violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns and
ammunition. This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security. It can not be permitted!




                                               WASHSTATEB005331
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2658 of 3743

                                                                                   As of: 7/12/18 1:03 PM
                                                                                   Received: July 03, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 12, 2018
                                                                                   Tracking No. 1k2-942p-cwqd
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0393
Public Comment 168. Individual. Scott Coahran. 7-3-18



                                       Submitter Information
Name: Scott Coahran


                                           General Comment
With the unending series of wanton, violent acts that are committed, it seems, on at least a monthly basis, the last
thing we need is something that will expedite the purchase and ownership of guns for the sake of commercial
profit




                                                 WASHSTATEB005332
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2659 of 3743

                                                                                  As of: 7/12/18 1:04 PM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 12, 2018
                                                                                  Tracking No. 1k2-942p-b4rz
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0394
Public Comment 169. Individual. David Morris. 7-3-18



                                      Submitter Information
Name: David Morris
Address:
  385 61st Street
  Oakland, CA, 94618
Email: mahlsdorf@earthlink.net
Phone: 5106583382


                                          General Comment
Changing firearms regulation and classification as proposed in this rule would be the height of madness. It is a
blatant attempt by the NRA and gun manufacturers to pull a runaround maneuver. Under no circumstances
should firearms be reclassified: Their sale and export should remain the purvey of the US Government and
Congress. Doing anything else would open a floodgate of arms shipments to all kinds of dangerous forces
outside the US. Please, please do not consider even the possibility of changing the current ruling.




                                                WASHSTATEB005333
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2660 of 3743

                                                                               As of: 7/12/18 1:05 PM
                                                                               Received: July 03, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 12, 2018
                                                                               Tracking No. 1k2-942p-bpwd
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0395
Public Comment 170. Individual. Marci Diamond. 7-3-18



                                     Submitter Information
Name: Marci Diamond


                                         General Comment
I strongly oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Control of the export of firearms that could fall into the hands of
those who would harm Americans is a national security issue.




                                               WASHSTATEB005334
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2661 of 3743

                                                                                 As of: 7/12/18 1:10 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-gmxl
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0396
Public Comment 171. Individual. Barb Crumpacker. 7-3-18



                                      Submitter Information
Name: Barb Crumpacker
Address:
  1015 East Lakeside Avenue
  Coeur d'Alene, 83814
Email: crummy1810@frontier.com
Phone: 2086643466
Fax: 83814


                                          General Comment
Gun limits provide increased safety & peace of mind for the citizens of the world.




                                                WASHSTATEB005335
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2662 of 3743

                                                                                  As of: 7/12/18 1:11 PM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 12, 2018
                                                                                  Tracking No. 1k2-942p-n28f
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0397
Public Comment 172. Individual. Ann Rushton. 7-3-1



                                      Submitter Information
Name: Ann Rushton
Address:
  4159 Stansbury Ave.
  Sherman Oaks, 91423
Email: annrushton@hotmail.com
Phone: 8187891395
Fax: 91423


                                          General Comment
Permits for sales of arms overseas should be based on sound American policy putting safety of Americans and
American interests first and above all. A permitting process based on what is most profitable to gun
manufacturers must be firmly rejected. They are responsible for too many deaths already. We should not be
arming those around the world who will do even more harm.

A transfer of this process from the Dept of State to the Dept of Commerce for the financial benefit of
manufacturers of weapons is completely contrary to legitimate American policy and interests.




                                                WASHSTATEB005336
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2663 of 3743

                                                                                 As of: 7/12/18 1:12 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-nhvs
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0398
Public Comment 173. Individual. Edith Simpson. 7-3-18



                                      Submitter Information
Name: Edith Simpson


                                          General Comment
I am against moving regulation of exports of firearms from the State Department to the Commerce Department.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls.
This means that firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous
agents would face far fewer hurdles to obtaining large caches of American guns and ammunition.




                                                WASHSTATEB005337
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2664 of 3743

                                                                                 As of: 7/12/18 1:12 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-kswh
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0399
Public Comment 174. Individual. Cheryl Herrick. 7-3-18



                                      Submitter Information
Name: Cheryl Herrick
Address:
  28 East Village Dr.
  Burlington, 05401
Email: herrickvt@gmail.com
Phone: 8025570228
Fax: 05401


                                         General Comment
I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The US should be finding ways to be a better neighbor and
citizen in the world, not merely export violence in pursuit of profits.




                                                WASHSTATEB005338
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2665 of 3743

                                                                               As of: 7/12/18 1:13 PM
                                                                               Received: July 03, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 12, 2018
                                                                               Tracking No. 1k2-942p-6a2t
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0400
Public Comment 175. Individual. Marjean Doden. 7-3-18



                                     Submitter Information
Name: Marjean Doden
Address:
  4100 N.Neenah Ave
  Chicago, IL, 60634
Email: mdoden@rocketmail.com
Phone: 7086517318


                                        General Comment
We have no business encouraging the sale of these weapons!!! The violence in our country does not need to be
spread to the rest of the world!!!




                                              WASHSTATEB005339
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2666 of 3743

                                                                                 As of: 7/12/18 1:14 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-fl7a
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0401
Public Comment 176. Individual. Richard Sparkes. 7-3-18



                                      Submitter Information
Name: Richard Sparkes
Address:
  3332 Pine Villa Ct
  Grand Blanc, MI, 48439
Email: r.sparkes@att.net
Phone: 810-606-1571


                                         General Comment
I completely oppose any rule changes that would transfer the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. American firearm manufacturers cause enough bloodshed and
violence here at home. There is no reason this mayhem should be easier to export to peaceful, civilized and non-
violent nations. Thank you very much.




                                               WASHSTATEB005340
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2667 of 3743

                                                                                 As of: 7/12/18 1:15 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-zana
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0402
Public Comment 177. Individual. Susan Heath. 7-3-18



                                      Submitter Information
Name: Susan Heath


                                         General Comment
I oppose the rule change that would switch the regulating of firearms exports from the State Department to the
Commerce Department. The State Department is much better suited for this matter and has been doing so for
years. The world is dangerous enough without making this switch.




                                               WASHSTATEB005341
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2668 of 3743

                                                                                As of: 7/12/18 1:16 PM
                                                                                Received: July 03, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 12, 2018
                                                                                Tracking No. 1k2-942p-9giw
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0403
Public Comment 178. Individual. Michael Kemper. 7-3-18



                                     Submitter Information
Name: Michael Kemper
Address:
  1388 California Street
  San Francisco, 94109
Email: mckemper84@gmail.com
Phone: 4157765657


                                         General Comment
The Unites States has a gun problem. Anyone who doesn't think so has been in a dark room for most of her life.
The United States has the highest percent of gun ownership, the highest number of guns, extremely high rates of
murder and gun related crime compared with most of the world. The United States government must take
measures to address this problem. Making it easier to obtain a gun is not an answer, it is an abdication of
responsibility to its citizens.




                                               WASHSTATEB005342
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2669 of 3743

                                                                                 As of: 7/12/18 1:17 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-6dpk
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0404
Public Comment 179. Individual. Laurie Gates. 7-3-18



                                      Submitter Information
Name: Laurie Gates


                                         General Comment
I oppose switching the regulation of firearms from the State Department to the Commerce Department. This
action would make it easier for organized crime and terrorist organizations to purchase weapons and further fuel
violence in oppressive regimes.




                                                WASHSTATEB005343
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2670 of 3743

                                                                                 As of: 7/12/18 1:18 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-6jd1
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0405
Public Comment 180. Anonymous. 7-3-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment
Seeing as terrorist groups and other organizations accused of serious human rights violations have been able to
make excellent use of non-automatic and semi-automatic low-caliber weapons, those sorts of firearms should
remain on the USML. I strongly oppose the proposed rule change




                                                WASHSTATEB005344
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2671 of 3743

                                                                            As of: 7/12/18 1:19 PM
                                                                            Received: July 03, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 12, 2018
                                                                            Tracking No. 1k2-942p-n7a8
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0406
Public Comment 181. Individual. Toniann Reading. 7-3-18



                                     Submitter Information
Name: Toniann Reading
Address: 98294-0372
Email: toni.reading@gmail.com
Phone: 2222222222


                                        General Comment
I adamantly oppose this proposed rule change!




                                                WASHSTATEB005345
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2672 of 3743

                                                                                 As of: 7/12/18 1:20 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-dw2f
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0407
Public Comment 182. Individual. Tisa Anders. 7-3-18



                                      Submitter Information
Name: Tisa Anders
Address:
  12187 W Mexico Place
  Lakewood, CO, 80228
Email: tianders2003@yahoo.com


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. We need the State Department to continue with safety on this matter, not
profits. In other words, let's continue to value and cherish people.




                                                WASHSTATEB005346
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2673 of 3743

                                                                                 As of: 7/12/18 1:21 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-wdn5
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0408
Public Comment 183. Individual. Linda Garcia. 7-3-18



                                      Submitter Information
Name: Linda Garcia


                                         General Comment
I oppose this proposed change of rules switching the authority from the State Department to the Commerce
Department for the regulating of the export of guns sells and Licensing. This appears to be a dangerous proposal
as there would likely be limited oversight in the Commerce Department as opposed to the State Department. I
have not seen any rationale for this dangerous proposal.




                                               WASHSTATEB005347
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2674 of 3743

                                                                                    As of: 7/12/18 1:22 PM
                                                                                    Received: July 03, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 12, 2018
                                                                                    Tracking No. 1k2-942p-cg6s
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0409
Public Comment 184. Individual. Jun Whang. 7-3-18



                                       Submitter Information
Name: Jun Whang


                                           General Comment
We strongly oppose this change since it creates a serious risk to our national security by facilitating the export
and sale of dangerous firearms to foreign agents.




                                                 WASHSTATEB005348
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2675 of 3743

                                                                                 As of: 7/12/18 1:23 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-38th
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0410
Public Comment 185. Individual. Barbara Van Walsen. 7-3-18



                                      Submitter Information
Name: Barbara Van Walsen


                                         General Comment
With our issues with gun control, we should not allow foreign countries to receive any firearms, guns, and
ammunition. I don't want a foreign country to use American military weapons to conduct a war with us.




                                                WASHSTATEB005349
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2676 of 3743

                                                                                 As of: 7/12/18 1:29 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-uv2b
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0411
Public Comment 186. Individual. Charles Wright. 7-3-18



                                      Submitter Information
Name: Charles Wright
Address:
  330 Chidester St
  Apt 203
  Ypsilanti, MI, 48197
Email: moneybags48525@yahoo.com
Phone: 7346577470


                                         General Comment
I think millions of Americans want guns to stay in video games, such as: Grand Theft Auto - Vice City. We
COULD HAVE prevented the shooting at Sandy Hook, but Congress refused to act.

Why should a parent have to cope with having to lay his son or daughter to rest with the lord? Same can go if the
deceased was a friend to his or her peers




                                                WASHSTATEB005350
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2677 of 3743

                                                                                  As of: 7/12/18 1:30 PM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 12, 2018
                                                                                  Tracking No. 1k2-942p-9xxe
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0412
Public Comment 187. Individual. Leanne Yerby. 7-3-18



                                       Submitter Information
Name: Leanne Yerby
Address:
  1900 Main Street, 5th Floor
  Irvine, CA, 92614
Email: lyerby@allenmatkins.com
Phone: 9495531313
Fax: 92614


                                          General Comment
With the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines and Turkey. This means that firearms traffickers, organized crime, terrorist organizations,
and other violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns
and ammunition. The bottom line is that switching the regulation of firearms exports from the State Department
to the Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further
fuel violence that destabilizes countries and causes mass migration. That is why I oppose this rule change that
would switch the regulations of firearms export from the U.S. State Department to the U.S. Commerce
Department.




                                                 WASHSTATEB005351
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2678 of 3743

                                                                                  As of: 7/12/18 1:31 PM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 12, 2018
                                                                                  Tracking No. 1k2-942p-xz0z
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0413
Public Comment 188. Anonymous. 7-3-18



                                       Submitter Information
Name: Anonymous Anonymous


                                          General Comment
It seems amazing to me that a president who claims to be creating new immigration barriers under the guise of
national security will allow an easier way for fire arms to be sold to foreign buyers. This seems like a move that
would make our borders less secure and our nation less secure as well as those around the world than the many
innocent families seeking asylum whom are turning away from our borders and imprisoning. This proposed rule
is a bad decision for other reasons as well:

-It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.[5]
-It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]
-It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.[7]




                                                WASHSTATEB005352
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2679 of 3743

                                                                             As of: 7/12/18 1:32 PM
                                                                             Received: July 03, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 12, 2018
                                                                             Tracking No. 1k2-942p-4ga9
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0414
Public Comment 189. Individual. Perry Levin. 7-3-18



                                    Submitter Information
Name: Perry Levin
Address:
  11923 arklawn Dr.
  Apt. 103
  Rockville, MD, 20852
Email: p.s.levin@att.net
Phone: 3017700434
Organization: PSL


                                        General Comment
There are more than enough guns circulating in the population. We do not need more guns; we need more
restrictions.




                                             WASHSTATEB005353
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2680 of 3743

                                                                                 As of: 7/12/18 1:33 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-l4ir
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0415
Public Comment 190. Individual. GEORGIA MORGAN. 7-3-18



                                      Submitter Information
Name: GEORGIA MORGAN


                                          General Comment
I oppose this rule change. Switching the regulations on firearms exports from the U.S. State Department to the
U.S. Commerce Department puts people all over the world at risk, for the benefit of a few gun manufacturers,
because the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.




                                                WASHSTATEB005354
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2681 of 3743

                                                                                 As of: 7/12/18 1:37 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-gqwi
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0416
Public Comment 191. Individual. Janiece Staton. 7-3-18



                                      Submitter Information
Name: Janiece Staton


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Firearms are dangerous. They are used to kill people every day around the
world in acts of organized crime, political violence, terrorism, and human rights violations. They should be
subject to more controls, not less!

The Commerce Department has inadequate staff to be monitoring the flow of firearms into and out of the USA.
Thus, dangerous players on the domestic and foreign fronts would have far greater access to the destructive
devices they seek. In addition, the shift would eliminate the State Departments Blue Lantern program, that has
been in place since 1940, which carries out hundreds of pre-license and post-shipment inspections and publicly
reports on them.

Furthermore, it would remove licensing requirements for brokers, increasing the risk of trafficking. Finally, it
would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines and Turkey. My Congress members must have direct knowledge and formal input
regarding the flow of arms that leave USA soil. The security of my family, neighborhood, nation, and planet
depend upon thoughtful, responsible, ethical oversight and monitoring of all weapons of war and extortion. I do
not trust military-industrial complex corporations nor the Commerce Department to be effective or reliable in
this regard.
                                                WASHSTATEB005355
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2682 of 3743




                            WASHSTATEB005356
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2683 of 3743

                                                                                As of: 7/12/18 1:39 PM
                                                                                Received: July 03, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 12, 2018
                                                                                Tracking No. 1k2-942p-s2cc
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0417
Public Comment 192. Individual. Faith Parker. 7-3-18



                                      Submitter Information
Name: Faith Parker


                                         General Comment
oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This woild seriously jeaopardize national security as well as the security of
other free democracies. It would be a decision in favor of big business interest rather than a decision in th
inrpterests of safety and security




                                               WASHSTATEB005357
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2684 of 3743

                                                                                  As of: 7/12/18 1:40 PM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 12, 2018
                                                                                  Tracking No. 1k2-942p-7stw
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0418
Public Comment 193. Individual. Robin Morgan. 7-3-18



                                       Submitter Information
Name: Robin Morgan
Address:
  75 Maple St
  Brattleboro, VT, 05301
Email: robinlmorgan@gmail.com


                                          General Comment
I strongly oppose this rule change. The Departmet of commerce is not equipped to effectively oversee firearms
sales overseas and this change either make it much easier for terrorists and criminals overseas to acquire large
stockpiles of weapons. Additionally it would eliminate the legal prohibition of 3D printing firearms, resulting in
untraceable and unregistered weapons here in the US, hobbling law enforcement.




                                                WASHSTATEB005358
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2685 of 3743

                                                                                  As of: 7/12/18 1:41 PM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 12, 2018
                                                                                  Tracking No. 1k2-942p-zg7o
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0419
Public Comment 194. Individual. Priscilla Skerry. 7-3-18



                                       Submitter Information
Name: Priscilla Skerry
Address:
  Portland, ME, 04102-3781
Email: drskerry@myfairpoint.net
Phone: 2077808063


                                          General Comment
The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business).[1] This
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries.[2] With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

I am very concerned about this tactic by the NRA. It must be stopped...for the safety of our Nation and all of the
world's citizens. I expect responsible action be taken to prevent the NRA from getting away with this. Thank
you.
                                                 WASHSTATEB005359
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2686 of 3743




Priscilla Skerry
Portland, Maine 04102




                                      WASHSTATEB005360
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2687 of 3743

                                                                               As of: 7/12/18 1:41 PM
                                                                               Received: July 03, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 12, 2018
                                                                               Tracking No. 1k2-942p-frh2
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0420
Public Comment 195. Individual. Rev. Allan B. Jones. 7-3-18



                                     Submitter Information
Name: Rev. Allan B. Jones
Address:
  722 Orchard Street #2
  Santa Rosa, CA, 95404
Email: revabjones@att.net
Phone: 0000000000


                                         General Comment
I strongly oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It appears to be a poorly disguised effort to increase arms sales
around the world, and lead to more unnecessary deaths and other suffering. Thank you.




                                               WASHSTATEB005361
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2688 of 3743

                                                                                 As of: 7/12/18 1:42 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-mkbf
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0421
Public Comment 196. Anonymous. 7-3-18



                                      Submitter Information
Name: anonymous anonymous


                                          General Comment
Americans, as well as citizens of the world are depending on you to put our safety above profit.

I am writing to strongly urge you to not change the regulation of firearms exports from the State Department to
the Commerce Department. It would facilitate firearms exports to unstable, oppressive regimes, remove
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and further fuel violence that destabilizes countries and causes mass migration.

We seriously need you to stand up to profiteering pressure and NOT ALLOW an increase of guns to be released
into an already unstable arena. It would not be the responsible thing to do. Our families deserve to live with
greater security than this would encourage. Thank you.




                                                WASHSTATEB005362
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2689 of 3743

                                                                                  As of: 7/12/18 1:43 PM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 12, 2018
                                                                                  Tracking No. 1k2-942p-vfhj
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0422
Public Comment 197. Individual. Kathryn Kram. 7-3-18



                                       Submitter Information
Name: Kathryn Kram
Address:
  4216 Fairfax Dr.
  Columbus, OH, 43220
Email: katykram@gmail.com
Phone: 6144512279


                                          General Comment
I oppose the transfer of regulations that control the sale of firearms from the Department of State to the
Department of Commerce. This is not in keeping with national security and might allow arm sales to regimes
that are dangerous.
I urge you to continue to classify firearms as "military" . To have them controlled simply as goods for sale is
dangerous.




                                                WASHSTATEB005363
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2690 of 3743

                                                                                 As of: 7/12/18 1:44 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-27fp
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0423
Public Comment 198. Individual. Michael Beeston. 7-3-18



                                      Submitter Information
Name: Michael Beeston
Address:
  155 OAK MEADOW RD
  MOORESVILLE, 28115
Email: mbeeston@mac.com


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. I strongly oppose this rule change.




                                                WASHSTATEB005364
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2691 of 3743

                                                                                As of: 7/12/18 1:45 PM
                                                                                Received: July 03, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 12, 2018
                                                                                Tracking No. 1k2-942p-c5wu
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0424
Public Comment 199. Individual. Morgan Clark. 7-3-18



                                      Submitter Information
Name: Morgan Clark
Address:
  SOUTH ORANGE, NJ, 07079
Email: morgan.cl@gmail.com


                                         General Comment
I object to this proposal and demand that weapons exports continue to be treated as military armaments. The
proposal would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them, would remove licensing
requirements for brokers, increasing the risk of trafficking, and would remove the State Departments block on
the 3D printing of firearms. I demand this proposal be rejected.




                                               WASHSTATEB005365
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2692 of 3743

                                                                                  As of: 7/12/18 1:46 PM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 12, 2018
                                                                                  Tracking No. 1k2-942p-mld6
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0425
Public Comment 200. Individual. Rev. Alison Hyder. 7-3-18



                                      Submitter Information
Name: Rev. Alison Hyder


                                          General Comment
I do not believe that your department is the best agency to monitor the destination of all dangerous arms. Please
do not allow this responsibility to be added to all that you currently manage. I cannot imagine that this would
enhance national security.

Thank you.




                                                WASHSTATEB005366
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2693 of 3743

                                                                              As of: 7/12/18 1:47 PM
                                                                              Received: July 03, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 12, 2018
                                                                              Tracking No. 1k2-942p-rki5
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0426
Public Comment 201. Anonymous. 7-3-18



                                    Submitter Information
Name: Anonymous Anonymous


                                        General Comment
Corporate greed at its worst. The NRA and gun manufacturers are fine with making this already dangerous world
more dangerous. Charming. If this broken government goes along with this, it will make clear that human lives
are nothing. Money is far more important than any human beings.




                                              WASHSTATEB005367
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2694 of 3743

                                                                            As of: 7/12/18 1:48 PM
                                                                            Received: July 03, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 12, 2018
                                                                            Tracking No. 1k2-942p-j601
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0427
Public Comment 202. Anonymous. 7-3-18



                                    Submitter Information
Name: Anonymous Anonymous


                                        General Comment
I oppose gun sales being made thru the commerce dept.




                                             WASHSTATEB005368
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2695 of 3743

                                                                                 As of: 7/12/18 1:49 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-q83h
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0428
Public Comment 203. Individual. Alice Pfister. 7-3-18



                                      Submitter Information
Name: Alice Pfister


                                          General Comment
I oppose the rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that help
keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further fuel
violence that destabilizes countries and causes mass migration.
I respectfully request that you do not allow this change to take place. Thank you.




                                                WASHSTATEB005369
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2696 of 3743

                                                                                 As of: 7/12/18 1:50 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-jeth
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0429
Public Comment 204. Individual. nick burns. 7-3-18



                                      Submitter Information
Name: nick burns
Address:
  PARK CITY, UT, 84098
Email: nick@vanburns.com
Phone: 8019573097


                                          General Comment
I do not support the rule change to switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

This is bad policy, which would increase gun trafficking, and eliminate appropriate Congressional oversight.




                                                WASHSTATEB005370
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2697 of 3743

                                                                            As of: 7/12/18 1:50 PM
                                                                            Received: July 03, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 12, 2018
                                                                            Tracking No. 1k2-942p-q4lr
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0430
Public Comment 205. Individual. Emily Miller. 7-3-18



                                      Submitter Information
Name: Emily Miller


                                         General Comment
The United States should not make it easier to export guns!




                                               WASHSTATEB005371
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2698 of 3743

                                                                                 As of: 7/12/18 1:51 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-uadr
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0431
Public Comment 206. Individual. Kacie Shelton. 7-3-18



                                      Submitter Information
Name: Kacie Shelton
Address:
  Pasadena, CA, 91101
Email: kacie@ofb.net
Phone: 6263725709


                                         General Comment
Please do not enact the proposed rule; firearms should continue to be controlled under the USML.

We are now seeing what is only the start of mass migration from countries where arms have flooded into the
hands of criminal organizations, paramilitary organizations, and drug gangs. If we can't welcome those fleeing
increased violence with open arms in the United States, we should not make it even easier for bad elements to get
more guns, and thus increasing the flood of asylum seekers. This would be self-defeating on many other fronts,
before discussing the already atrocious handling of immigrants by ICE.

Please do not enact the proposed rule. Thank you.




                                                WASHSTATEB005372
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2699 of 3743

                                                                                 As of: 7/12/18 1:52 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-kl56
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0432
Public Comment 207. Individual. john north. 7-3-18



                                      Submitter Information
Name: john north


                                          General Comment
I absolutely oppose any rule change that switches the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.




                                                WASHSTATEB005373
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2700 of 3743

                                                                            As of: 7/12/18 1:53 PM
                                                                            Received: July 03, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 12, 2018
                                                                            Tracking No. 1k2-942p-xk23
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0433
Public Comment 208. Individual. Wayne Wunderlin. 7-3-18



                                    Submitter Information
Name: Wayne Wunderlin


                                       General Comment
I OPPOSE THIS RULE CHANGE THAT WOULD SWITCH THE REGULATIONS OF FIREARMS EXPORT
FROM THE U S STATE DEPT. TO THE U S COMMERCE DEPT. THIS WOULD BE MUCH MORE
DANGEROUS FOR PEOPLE EVERYWHERE !!!!!




                                             WASHSTATEB005374
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2701 of 3743

                                                                                   As of: 7/12/18 1:54 PM
                                                                                   Received: July 03, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 12, 2018
                                                                                   Tracking No. 1k2-942p-7ci7
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0434
Public Comment 209. Individual. Glenn Williams. 7-3-18



                                       Submitter Information
Name: Glenn Williams
Address:
  16 Park Place
  Brooklyn, 11217
Email: gloonie@gmail.com
Phone: 3473834687
Fax: 11217


                                          General Comment
This proposed rule is rubbish. Right now, firearms exports are classified as military. This is why they are under
the regulation of the State Department, and why Congress can block sales of large batches of firearms to foreign
countries. With the rule change, Congress would no longer be automatically informed about sizable weapons
sales that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

I strongly oppose implementation of this rule, which is wrong on the face of it, and will place export controls in
the hands of an agency that lacks the necessary resources.




                                                 WASHSTATEB005375
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2702 of 3743

                                                                                 As of: 7/12/18 1:54 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-dsau
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0435
Public Comment 200. Individual. C. Flannery. 7-3-18



                                      Submitter Information
Name: C. Flannery


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. It is VERY important that the state department be fully aware of the sale of
large quantities of firearms. There should also be a limit on how many firearms are sold each year. The world
needs less guns not more!!! The guns that are made should only be in the hands of people with extensive
training.




                                                WASHSTATEB005376
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2703 of 3743

                                                                                 As of: 7/12/18 2:49 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-y6hp
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0436
CoPublic Comment 211. Individual. Hope Mays. 7-3-18



                                      Submitter Information
Name: Hope Mays


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Selling arms abroad has not worked out so well in the past.




                                                WASHSTATEB005377
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2704 of 3743

                                                                                   As of: 7/12/18 2:52 PM
                                                                                   Received: July 03, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 12, 2018
                                                                                   Tracking No. 1k2-942p-a64e
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0437
Public Comment 212. Anonymous. 7-3-18



                                       Submitter Information
Name: Anonymous Anonymous


                                          General Comment
I am writing to express my opposition of switching the regulation of firearms exports from the State Department
to the Commerce Department. This change would facilitate firearms exports to oppressive regimes, remove
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and further fuel violence that destabilizes countries and causes mass migration. I believe we currently
have too few regulations over firearms in our country and in our international relations, and do not feel like this
is the correct direction to take our arms regulation.




                                                 WASHSTATEB005378
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2705 of 3743

                                                                                 As of: 7/12/18 2:53 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-wyrc
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0438
Public Comment 213. Individual. karen toscos. 7-3-18



                                      Submitter Information
Name: karen toscos
Address:
  fort wayne, IN, 46845
Email: k.toscos@att.net
Phone: 6505551212


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. You are supposed to safeguard the nation against gun violence, instead you are
promoting it in a backhanded way. Shame on all of you.




                                                WASHSTATEB005379
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2706 of 3743

                                                                                 As of: 7/12/18 2:54 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-6405
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0439
Public Comment 214. Individual. Margaret Silvers. 7-3-18



                                      Submitter Information
Name: Margaret Silvers


                                          General Comment
I strongly oppose the change in regulation that would mean Congress would no longer be automatically informed
about sizable weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns, such as the Philippines and Turkey. The Commerce Department just does not
have the resources to adequately enforce export controls. Its Bureau of Industry and Security does not have staff
everywhere. This means that firearms traffickers, organized crime, terrorist organizations, and other violent and
dangerous agents would face far fewer hurdles to obtaining large caches of American guns and ammunition.




                                                WASHSTATEB005380
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2707 of 3743

                                                                                   As of: 7/12/18 2:55 PM
                                                                                   Received: July 03, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 12, 2018
                                                                                   Tracking No. 1k2-942p-wiix
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0440
Public Comment 215. Individual. Julie Blum. 7-3-18



                                       Submitter Information
Name: Julie Blum
Address:
  Liberty Lake, WA, 99019
Email: julesflwr@yahoo.com
Fax: 99019


                                          General Comment
I oppose this rule change. Firearms exports should continue to be classified as military.

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries.[2] With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.[3]




                                                 WASHSTATEB005381
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2708 of 3743

                                                                                 As of: 7/12/18 2:56 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-iukl
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0441
Public Comment 216. Individual. Donald Dilg. 7-3-18



                                      Submitter Information
Name: Donald Dilg


                                          General Comment
I would strongly oppose any rule change that would make the selling of firearms, especially to foreign nations, or
agents of foreign powers, easier to transact or subject to less oversight and control than is currently required.




                                                WASHSTATEB005382
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2709 of 3743

                                                                                 As of: 7/12/18 2:56 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-4kc5
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0442
Public Comment 217. Individual. Alix Keast. 7-3-18



                                      Submitter Information
Name: Alix Keast
Address:
  214 Riverside Drive
  New York, NY, 10025
Email: Aixk3@gmail.com
Phone: 2123624341


                                          General Comment
I oppose this legislation which would transfer oversight of international gun sales from the State Department to
the US Department of Commerce. We do not need any more non-military people, US or international, owning
military style machine guns.
Thank you for protecting world order.




                                                WASHSTATEB005383
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2710 of 3743

                                                                                 As of: 7/12/18 2:57 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-942p-bped
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0443
Public Comment 218. Anonymous. 7-3-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
The State Department should by all means retain the authority to handle export licenses of semiautomatic assault
weapons and other powerful firearms. The transfer of that authority to the Commerce Department would kill a
program that carries out post-shipment & pre-license inspections, eliminate licensing requirements that hamper
trafficking, and open the way for anyone to make 3d printed weapons. Also, the State Department alone can give
notice to Congress to block weapons sales that could jeopardize our security. For all these reasons, the proposed
transfer should be abandoned, as it would make us considerably less safe.




                                                WASHSTATEB005384
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2711 of 3743

                                                                                   As of: 7/12/18 2:58 PM
                                                                                   Received: July 03, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 12, 2018
                                                                                   Tracking No. 1k2-942p-irmw
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0444
Public Comment 219. Individual. Victoria Meguid. 7-3-18



                                       Submitter Information
Name: Victoria Meguid
Address: United States,


                                          General Comment
Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!
Congress should know when large amounts of firearms are being sold to other countries. guns go to Mexico
illegally and look what has happened there- thousands of deaths in the last year with American guns.
Just like many of the other changes in this country in the last 18 months this is dangerous this is not what we
should be doing to keep a peaceful world. it is just lining the pockets of the gun makers.
Be responsible.
Thank you.




                                                 WASHSTATEB005385
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2712 of 3743

                                                                                   As of: 7/12/18 2:59 PM
                                                                                   Received: July 03, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 12, 2018
                                                                                   Tracking No. 1k2-942p-px9m
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0445
Public Comment 220. Individual. Jessica Rettig. 7-3-18



                                       Submitter Information
Name: Jessica Rettig
Address:
  111 W. College Street
  Granville, 43023
Email: jessica_rettig@ymail.com
Phone: 740-587-9847


                                          General Comment
I am writing to strongly object to the proposed changes in the United States' proposed rule on the Control of
Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant Control Under
the United States Munitions List (USML).

Right now, firearms exports are classified as military. This is why firearm exports are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries. This is a
good policy and it helps keep the world and Americans safe.

If the regulation of firearm exports is changed to regulation by the Department of Commerce and the Bureau of
Industry and Security (BIS), then exports of firearms will be less regulated and firearms will fall into the wrong
hands around the world. Indeed, the Department of Commerce is not charged with safeguarding the USA, that's
the job of the State Department, so it should regulate firearm export. Also I am concerned that the BIS does not
have the ability or resources to effectively monitor and control the export of firearms. Thus firearms will spread
across the world and firearms will find their way back into the United States, where they can be used against
innocent children. In fact, if the Department of Commerce is in control of firearms exports, then Congress would
no longer be automatically informed about sizable weapons sales that it could stop in the name of national
security, even to countries where there are serious human rights concerns.

Please do not shift control of firearms exports to the Department of Commerce and the BIS. Such a move will
generate bloodshed across the globe and here are home in America. We must avoid such a future and prevent
                                                 WASHSTATEB005386
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2713 of 3743




more gun and firearm violence.




                                       WASHSTATEB005387
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2714 of 3743

                                                                                As of: 7/12/18 3:00 PM
                                                                                Received: July 03, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 12, 2018
                                                                                Tracking No. 1k2-942p-kdam
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0446
Public Comment 221. Individual. Isaiah Plovnick. 7-3-18



                                      Submitter Information
Name: Isaiah Plovnick


                                         General Comment
I vehemently oppose this irresponsible, unethical, and frankly amoral rule change that would switch the
regulations of firearms export from the U.S. State Department to the U.S. Commerce Department.




                                               WASHSTATEB005388
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2715 of 3743

                                                                            As of: 7/12/18 3:01 PM
                                                                            Received: July 03, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 12, 2018
                                                                            Tracking No. 1k2-942p-juxg
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0447
Public Comment 222. Individual. Richard Booth. 7-3-18



                                       Submitter Information
Name: Richard Booth
Address:
  26250 Dreschfield
  Grosse Ile, MI, 48138-1601
Email: rtbooth6@yahoo.com
Phone: 7348183355
Fax: 48138-1601


                                          General Comment
I oppose the rule change! Keep it in State!




                                              WASHSTATEB005389
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2716 of 3743

                                                                                   As of: 7/12/18 3:02 PM
                                                                                   Received: July 03, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 12, 2018
                                                                                   Tracking No. 1k2-942p-s3r7
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0448
Public Comment 223. Individual. Jeremy Becker. 7-3-18



                                       Submitter Information
Name: Jeremy Becker
Address:
  4514 17th St
  San Francisco, CA, 94114
Email: Jeremy.p.becker@gmail.com
Phone: 4157262556


                                           General Comment
All firearms are military. All should be handled by the us state department as such. I do not approve of this shift.




                                                 WASHSTATEB005390
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2717 of 3743

                                                                            As of: 7/12/18 3:03 PM
                                                                            Received: July 03, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 12, 2018
                                                                            Tracking No. 1k2-942p-ybnv
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0449
Public Comment 224. B Anonymous. 7-3-18



                                     Submitter Information
Name: B Anonymous
Address:
  PO Box 1724
  OR,
Phone: 5415362439


                                         General Comment
Keep the authority with the U.S. State Department.
Do NOT change the rules.




                                               WASHSTATEB005391
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2718 of 3743

                                                                             As of: 7/12/18 3:06 PM
                                                                             Received: July 03, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 12, 2018
                                                                             Tracking No. 1k2-942p-nw34
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0450
Public Comment 225. Individual. Nina Diamante. 7-3-18



                                    Submitter Information
Name: Nina Diamante


                                        General Comment
Make all manufacture or sale of any firearms illegal in the U.S.A. with a huge fine and imprisionment for
anyone, manufacturing, selling either firearms or ammunition. We have had enough people killed and maimed.




                                             WASHSTATEB005392
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2719 of 3743

                                                                                     As of: 7/12/18 3:07 PM
                                                                                     Received: July 03, 2018
                                                                                     Status: Posted
PUBLIC SUBMISSION                                                                    Posted: July 12, 2018
                                                                                     Tracking No. 1k2-942p-w30j
                                                                                     Comments Due: July 09, 2018
                                                                                     Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0451
Public Comment 226. Individual. Elise Margulis. 7-3-18



                                      Submitter Information
Name: Elise Margulis


                                          General Comment
It's a very bad idea to eliminate the State Departments Blue Lantern program, in place since 1940, which carries
out hundreds of pre-license and post-shipment inspections and publicly reports on them.[

Removing licensing requirements for brokers will increase the risk of trafficking.

Removing the State Departments block on the 3D printing of firearm is a terrible plan. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible for
anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this
block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Sincerely,
Elise Margulis




                                                WASHSTATEB005393
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2720 of 3743

                                                                                As of: 7/12/18 3:08 PM
                                                                                Received: July 03, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 12, 2018
                                                                                Tracking No. 1k2-942p-x9ve
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0452
Public Comment 227. Individual. Anna Feldman. 7-3-18



                                     Submitter Information
Name: Anna Feldman
Address:
  5659 Sunset Falls Drive
  Apollo Beach, 33572
Email: sfeldman01@verizon.net
Phone: 7076285399
Fax: 33572


                                         General Comment
To Whom it may concern:

There is a push to transfer control of firearms to the Department of Commerce which does not have the resources
to oversee the transfer of these weapons particularly if they are allowed to be sold in other countries. Our
country's security would be at risk once these weapons leave our boundaries. Below are several other very
important reasons why this transfer should not happen.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.[5]
It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]
It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.[7]




                                               WASHSTATEB005394
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2721 of 3743

                                                                              As of: 7/12/18 4:26 PM
                                                                              Received: July 03, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 12, 2018
                                                                              Tracking No. 1k2-942p-qpvm
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0453
Public Comment 228. Individual. Virginia Jastromb. 7-3-18



                                    Submitter Information
Name: Virginia Jastromb


                                        General Comment
The Commerce Department does not have the sources to enforce arms sales to foreign countries.The State
Department has that ability.




                                              WASHSTATEB005395
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2722 of 3743

                                                                                  As of: 7/12/18 4:27 PM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 12, 2018
                                                                                  Tracking No. 1k2-942p-4ij0
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0454
Public Comment 229. Individual. Debra Cunningham. 7-3-18



                                       Submitter Information
Name: Debra Cunningham


                                          General Comment
I oppose the rule change to allow semi-automatic weapons to be licensed through the department of commerce
instead of the state department. The US is already the leader in gun violence and the last thing we need to do is
export our problem.




                                                 WASHSTATEB005396
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2723 of 3743

                                                                              As of: 7/12/18 4:27 PM
                                                                              Received: July 03, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 12, 2018
                                                                              Tracking No. 1k2-942p-knh1
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0455
Public Comment 230. Individual. Gina Bates. 7-3-18



                                     Submitter Information
Name: Gina Bates
Address:
  40 South St
  Apple Creek, OH, 44606
Email: star3609@aol.com
Phone: 3306986195


                                        General Comment
I OPPOSE the rule change that would switch the regulations of firearms export from the U.S. State Department
to the U.S. Commerce Department.

Guns are already out of control. We do NOT need any more.

LEAVE THE RULE IN PLACE, UNCHANGED!




                                              WASHSTATEB005397
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2724 of 3743

                                                                                  As of: 7/12/18 4:30 PM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 12, 2018
                                                                                  Tracking No. 1k2-942p-bitl
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0456
Public Comment 231. Individual. Chip Sharpe. 7-3-18



                                      Submitter Information
Name: Chip Sharpe
Address:
  1644 Old Arcata Road
  Bayside, CA, 95524-9301
Email: chipsharpe@sbcglobal.net


                                          General Comment
I am aware that the State Departments Blue Lantern program provides critical controls over arms exports. We
cannot allow less regulated sales of weapons to further tarnish the world's view of our nation as a rogue state
willing to inflict destruction wherever a market for murderous firearms can be found. Commerce Department
does not have the resources to govern international arms sales. Please do not allow current regulations to be
weakened.




                                                WASHSTATEB005398
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2725 of 3743

                                                                                  As of: 7/13/18 9:27 AM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-942p-l0ik
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0525
Public Comment 232. Individual. Robert Haslag. 7-3-18



                                       Submitter Information
Name: Robert Haslag
Address:
  10513 Bryant Rd
  Centertown, MO, 65023
Email: bobhaslag@gmail.com
Phone: 5735843525
Fax: 65023


                                          General Comment
Sir,


I would like to address the proposed rule change on which department should control gun sales. Right now,
firearms exports are classified as military. This is why they are under the regulation of the State Department, and
why Congress can block sales of large batches of firearms to foreign countries.[2] With the rule change,
Congress would no longer be automatically informed about sizable weapons sales that it could stop in the name
of national security, even to countries where there are serious human rights concerns, such as the Philippines and
Turkey.[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

Considering the national security interest AND the inability of Commerce to actually handle the job, I propose
that doing this would be clearly the wrong thing to do.


                                                 WASHSTATEB005399
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2726 of 3743

                                                                                 As of: 7/13/18 9:33 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-942p-p63k
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0530
Public Comment 233. Individual. Zareen Kapadia. 7-3-18



                                      Submitter Information
Name: Zareen Kapadia
Address:
  Durham, NC, 27704
Email: zareen.kapadia@gmail.com
Phone: 9195191249


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. It would remove the State Departments block on the 3D printing of firearms.
When Defense Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the
State Department successfully charged him with violating arms export laws, since his open-source posting made
it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.




                                               WASHSTATEB005400
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2727 of 3743

                                                                              As of: 7/13/18 9:34 AM
                                                                              Received: July 03, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 13, 2018
                                                                              Tracking No. 1k2-942p-mk3d
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0532
Public Comment 234. Individual. Karen Davis. 7-3-18



                                    Submitter Information
Name: Karen Davis
Address:
  243 W Amoroso Dr
  Gilbert, AZ, 85233
Email: karen.davis@asu.edu
Phone: 4808921266


                                        General Comment
America has the highest number of guns--and gun deaths--of ANY developed country in the world. Mass
shootings are becoming commonplace, to the horror and embarrassment of every logically thinking, peace-loving
citizen. WHY on earth would we want to export our PROBLEM to the rest of the world? NO--the NRA . . . and
American gun manufacturers . . . should NOT have the ability to architect the demise of our fellow human
beings. NO LEGALIZED GUN TRAFFICKING!!!




                                              WASHSTATEB005401
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2728 of 3743

                                                                                 As of: 7/13/18 9:35 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-942p-ww5s
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0534
Public Comment 235. Individual. Louise Kaufman. 7-3-18



                                      Submitter Information
Name: Louise Kaufman
Address:
  1502 Meadowbrook Drive
  Mason City, IA, 50401
Email: louisek@mchsi.com
Phone: 6414242138


                                          General Comment
I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.
This change would mean that firearms traffickers, organized crime, terrorist organizations, and other violent and
dangerous agents would face far fewer hurdles to obtaining large caches of American guns and ammunition.
Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!




                                                WASHSTATEB005402
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2729 of 3743

                                                                                 As of: 7/13/18 9:36 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-942p-o6vl
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0535
Public Comment 236. Individual. William White. 7-3-18



                                      Submitter Information
Name: William White
Address:
  Fort WaltonBeach, United States, 32548
Email: u2rhuman@earthlink.net
Phone: 8502435247
Organization: Retired


                                         General Comment
: I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department
to the U.S. Commerce Department. There should be extremely tight rules concerning any export of guns or
weaponry in world increasingly plagued with violence. Please assure such a deadly factor for civilization be
treated with the urgency it deserves. Thank you.




                                                WASHSTATEB005403
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2730 of 3743

                                                                                 As of: 7/13/18 9:37 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-942p-l5r9
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0537
Public Comment 237. Individual. Don Gentz. 7-3-18



                                      Submitter Information
Name: Don Gentz


                                          General Comment
I wish to express my opposition to the rule change that would allow the Commerce Department (focused on
promoting American business) --not the State Department (focused on safeguarding our nation) -- to handle
export licenses of semiautomatic assault weapons and other powerful firearms. The Commerce Department just
does not have the resources to adequately enforce export controls. Its Bureau of Industry and Security does not
have staff everywhere. The marketing of these weapons to firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerous agents would create many long-term and intractable problems in
international relations and imperil lives everywhere. The safety and security of our nation and the marketing of
large caches of American guns and ammunition are incompatible. Please do not take part in making the world a
more dangerous and violent place.




                                                WASHSTATEB005404
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2731 of 3743

                                                                                  As of: 7/13/18 9:38 AM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-942p-3u8j
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0538
Public Comment 238. Individual. Judith Fletcher. 7-3-18



                                      Submitter Information
Name: Judith Fletcher
Address:
  Bronx, NY,
Email: jfletcher@riverdale.edu


                                          General Comment
I write to strongly urge you not to move the handling of export licenses of semiautomatic assault weapons and
other powerful firearms from the U.S. State Department, which is focused on safeguarding our nation, to the U.S.
Commerce Department, which is focused on promoting American business.This transfer of authority would open
new floodgates for arms sales internationally, with serious implications for our national security.

Keeping firearms exports classified as military allows Congress to monitor and block sales of large batches of
firearms to foreign countries. I am deeply concerned that with the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security, even to
countries where there are serious human rights concerns, such as the Philippines and Turkey.

In addition, I don't believe that the Commerce Department has the resources to adequately enforce export
controls.
Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.

Specifically,
It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.
It would remove licensing requirements for brokers, increasing the risk of trafficking.
It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
                                                WASHSTATEB005405
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2732 of 3743




Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

The proposed rule change would make the world a far more dangerous place. Please do not put the financial
interests of firearms sellers ahead of the safety and well-being of citizens everywhere.




                                               WASHSTATEB005406
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2733 of 3743

                                                                             As of: 7/13/18 9:39 AM
                                                                             Received: July 03, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 13, 2018
                                                                             Tracking No. 1k2-942p-ci4h
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0539
Public Comment 239. Individual. Mark Meeks. 7-3-18



                                    Submitter Information
Name: Mark Meeks
Address:
  399 Blackbird
  Bailey, CO, 80421
Email: mkenosha@aol.com
Phone: 303 8161454


                                        General Comment
Far too much gun violence haunts our world. We are all wounded. Too many guns are endangering all of us. The
Commerce Department does not have the resources to protect us from the arms trade. That huge challenge
belongs far more appropriately to the State Department. Please oppose any change to our countrys governance
regarding the trade in guns.




                                              WASHSTATEB005407
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2734 of 3743

                                                                                    As of: 7/13/18 9:40 AM
                                                                                    Received: July 03, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 13, 2018
                                                                                    Tracking No. 1k2-942p-cs74
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0540
Public Comment 240. Individual. Todd Heiler. 7-3-18



                                        Submitter Information
Name: Todd Heiler
Address:
  4976 Van Dyke Ct
  ARCATA, 95521
Email: tbh1924@outlook.com
Phone: 7078453475
Fax: 95521


                                           General Comment
This action is not advised. It will threaten national security by making it easier for terrorists and other enemies to
have access to these weapons and to turn those weapons on Americans. The NRA and gun manufacturers have a
right to make money, but not if that right endangers national security. Second amendment rights do not trump the
right to life and security. National security and personal safety should not be sacrificed for the sake of greed. I
speak as a military veteran and as someone who has served in law enforcement and private security. I also hold a
Bachelor of Science degree in Criminal Justice. thank you.




                                                  WASHSTATEB005408
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2735 of 3743

                                                                                As of: 7/13/18 9:42 AM
                                                                                Received: July 03, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-942q-fxz0
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0541
Public Comment 241. Individual. Kata Orndorff. 7-3-18



                                     Submitter Information
Name: Kata Orndorff


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The Commerce Department is not set up to evaluate if a particular sale could be
dangerous to our country. Please do not make this rule change.




                                               WASHSTATEB005409
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2736 of 3743

                                                                               As of: 7/13/18 9:43 AM
                                                                               Received: July 03, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 13, 2018
                                                                               Tracking No. 1k2-942q-8yof
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0543
Public Comment 242. Individual. mary sherman. 7-3-18



                                     Submitter Information
Name: mary sherman


                                         General Comment
I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This is jsut looking for more violence abroad and toward our
citizens as welll as the peoples of this world. Seriously, how can you even consider this?




                                               WASHSTATEB005410
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2737 of 3743

                                                                                  As of: 7/13/18 9:44 AM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-942q-t68g
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0545
Public Comment 243. Individual. Charles La Rosa. 7-3-18



                                      Submitter Information
Name: Charles La Rosa
Address:
  34 Highlawn Rd
  Brattleboro, VT, 05301
Email: charlie.larosa@gmail.com
Phone: 8023430401


                                          General Comment
I am opposed to changing the purview of firearms export from the Department of State to the Department of
Commerce. It appears that primary purpose of the change, as promoted by the NRA, is to loosen the restriction
on the export of firearms including military-style semi-automatic weapons.

One of the primary reasons that individuals and families from Central American countries seek to gain asylum in
the U.S. or to enter illegally is for personal safety and to escape the high levels of crime and violence in their
countries of origin. A large percentage of the weapons used illegally in these countries are sourced in the U.S.
They are smuggled into these countries from the U.S. through the efforts of unlawful and unscrupulous gun
dealers and criminals.

So, as we attempt to stem the flow of asylum seekers and migrants, both legal and illegal, from these countries,
we are at the same time contributing to the conditions that spur them to leave their homes.

I do not see how the transfer of oversight from State to Commerce will improve the current situation, which is
what we should be doing, and not making a bad situation even worse.

Such a transfer would eliminate the State Departments Blue Lantern program, in place since 1940, which carries
out hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]
It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]
It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
                                                WASHSTATEB005411
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2738 of 3743




Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.[7]

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

I strongly urge you not to make this change and thereby make it easier for gun to move out of the U.S. into the
hands of criminals and criminal gangs in Central America and other countries.

Please see references below.

[1] Trump move would make it easier for U.S. gun manufacturers to export firearms, The Washington Times,
May 14, 2018.

[2] Trump wants to make foreign arms sales easier, The Boston Globe, June 23, 2018.

[3] Ibid., The Boston Globe

[4] American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall, The Trace, May 25, 2017.

[5] The Trump administration proposes making gun exports easier. Heres how to submit your public comment on
this dangerous proposal, Violence Policy Center.

[6] Ibid., Violence Policy Center.

[7] "U.S. requires group to remove 3-D gun instructions from its website," CNN.com, May 13, 2013.




                                                 WASHSTATEB005412
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2739 of 3743

                                                                                As of: 7/13/18 9:45 AM
                                                                                Received: July 03, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-942q-t2d3
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0546
Public Comment 244. Individual. Catherine Lambeau. 7-3-18



                                     Submitter Information
Name: Catherine Lambeau


                                         General Comment
The proliferation of guns and automatic weapons is the cause of the ever increasing number of mass shootings in
this country!!! Passing oversight to the commerce department would only increase the problem as they are
concerned with commerce not safety




                                               WASHSTATEB005413
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2740 of 3743

                                                                             As of: 7/13/18 9:46 AM
                                                                             Received: July 03, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 13, 2018
                                                                             Tracking No. 1k2-942q-96ok
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0548
Public Comment 245. Individual. Barry Cheney. 7-3-18



                                    Submitter Information
Name: Barry Cheney


                                       General Comment
I oppose the plan to change the licensing of weapon exports from the State Department to the Commerce
Department. The world is flooded with too many weapons which fuel wars and terrorism. Please dont change
this.




                                             WASHSTATEB005414
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2741 of 3743

                                                                                  As of: 7/13/18 9:46 AM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-942q-al8z
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0550
Public Comment 246. Individual. Catherine Kennedy Riggs. 7-3-18



                                      Submitter Information
Name: Catherine Kennedy Riggs


                                          General Comment
I am writing in opposition of changing the regulations regarding the export of firearms. Switching the regulation
of firearms exports from the State Department to the Commerce Department would facilitate firearms exports to
oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime and terrorist
organizations from obtaining weapons, and further fuel violence that destabilizes countries and causes mass
migration.

The rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.[5]
It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]
It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.[7]

Firearms manufacturers should not be allowed free reign in the distribution of their product due to the
dangerousness posed to populations worldwide.

[1] Trump move would make it easier for U.S. gun manufacturers to export firearms, The Washington Times,
May 14, 2018.

[2] Trump wants to make foreign arms sales easier, The Boston Globe, June 23, 2018.

                                                WASHSTATEB005415
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2742 of 3743




[3] Ibid., The Boston Globe

[4] American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall, The Trace, May 25, 2017.

[5] The Trump administration proposes making gun exports easier. Heres how to submit your public comment on
this dangerous proposal, Violence Policy Center.

[6] Ibid., Violence Policy Center.

[7] "U.S. requires group to remove 3-D gun instructions from its website," CNN.com, May 13, 2013.




                                              WASHSTATEB005416
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2743 of 3743

                                                                                  As of: 7/13/18 9:49 AM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-942q-m0db
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0552
Public Comment 247. Individual. Marianne Hunter. 7-3-18



                                      Submitter Information
Name: Marianne Hunter


                                          General Comment
My family and I have just learned the the NRA is lobbying to move regulations of sales from US gun
manufacturers from the Department of States to the Dept of Commerce. This Unacceptable and inappropriate .

No other nation in the world has a civilian population that is armed as ours is here. Who are the customers for
these weapons? Terrorists, paramilitary groups and criminals. Will US weapons be used to kill our own military
personnel? To kill our allies and friends? To kill vulnerable population groups? To kill American tourists?
Without a doubt! Will the Dept of Commerce, whose
purpose is to promote the sales of American products become an enabler of weapons dealers?
Putting regulation of weapons sales under the Department of Commerce is a complete renunciation of every
effort to control the flow of weapons that can and will be used against Americans ( and other humans)! This is so
anathema to the best interests of the USA, it crosses the line to treason, as it aids and abets the enemies of the
United States of America.

You must use everything in your power to stop this descent into chaos.
Sincerely, Marianne Hunter and family




                                                WASHSTATEB005417
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2744 of 3743

                                                                               As of: 7/13/18 9:50 AM
                                                                               Received: July 03, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 13, 2018
                                                                               Tracking No. 1k2-942q-68bn
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0553
Public Comment 248. Individual. Michael Gnat. 7-3-18



                                     Submitter Information
Name: Michael Gnat
Address:
  295 14th Street
  Brooklyn, 11215-4911
Email: michaelgnat@yahoo.com


                                        General Comment
I vehemently oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department, thereby greatly weakening Congressional oversight of overseas
arms sales. There are more than enough wars going on right now, and the US should not be in the business of
creating more, or expanding the ones we have. There's much at stake in this world besides CORPORATE
PROFITS!




                                              WASHSTATEB005418
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2745 of 3743

                                                                                 As of: 7/13/18 9:57 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-942q-ugdi
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0554
Public Comment 249. Individual. Sheila Kojm. 7-3-18



                                      Submitter Information
Name: Sheila Kojm
Address:
  7 Orchard Road
  Bedford, MA, 01730
Email: boston_kojm@yahoo.com


                                          General Comment
The State Department, not the Commerce Department, should regulate the sale of arms outside of the US.
Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.

My additional concerns are that this switch would:
* eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds of pre-
license and post-shipment inspections and publicly reports on them.
* remove licensing requirements for brokers, increasing the risk of trafficking.
* remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder Cody
Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged him
with violating arms export laws, since his open-source posting made it possible for anyone with access to a 3D
printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D
printing of firearms in the U.S. and around the globe.

The Commerce Department does not have the expertise, resources or global reach that State has to regulate arms
sales to keep America safe from savvy overseas actors.



                                                WASHSTATEB005419
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2746 of 3743

                                                                                 As of: 7/13/18 9:58 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-942q-xy5j
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0555
Public Comment 250. Individual. Robin Hall. 7-3-1



                                      Submitter Information
Name: Robin Hall
Address:
  6610 Loblolly Circle
  Waxhaw, NC, 28173
Email: rocnrobn37@gmail.com
Phone: 7048431741


                                         General Comment
I oppose this rule change that would switch the regulations of firearms exports from the U.S. State Department to
the
U.S. Commerce Department. The consequences of such a change could have terrible consequences not only to
our security
but to the entire world.




                                                WASHSTATEB005420
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2747 of 3743

                                                                                    As of: 7/13/18 10:01 AM
                                                                                    Received: July 03, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 13, 2018
                                                                                    Tracking No. 1k2-942q-rqkg
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0556
Public Comment 251. Individual. Lawrence Jimenez. 7-3-18



                                       Submitter Information
Name: Lawrence Jimenez
Address:
  2530 Vasanta Way
  Hollywood, CA, 90068
Email: lawrenj@pacbell.net
Phone: 3234699418


                                           General Comment
Please show this Citizen where in the Constitution is the clause that allows for children to be eligible to die
quicker to suit the needs of the nrapeuglican party?




                                                 WASHSTATEB005421
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2748 of 3743

                                                                              As of: 7/13/18 10:04 AM
                                                                              Received: July 03, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 13, 2018
                                                                              Tracking No. 1k2-942q-rk98
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0557
Public Comment 252. Individual. Joyce Lewis. 7-3-18



                                     Submitter Information
Name: Joyce Lewis


                                        General Comment
Please do not consider opening the doors for sale of munitions. We should be regulating more, not less. How
many killings do we need to witness before we understand the consequences of guns readily available to anyone?




                                              WASHSTATEB005422
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2749 of 3743

                                                                               As of: 7/13/18 10:09 AM
                                                                               Received: July 03, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 13, 2018
                                                                               Tracking No. 1k2-942q-chmi
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0558
Public Comment 253. Individual. Charles Wolfe. 7-3-18



                                     Submitter Information
Name: Charles Wolfe
Address:
  13376 Dronfield Ave.
  Sylmar, CA, 91342
Email: cawolfe@verizon.net
Phone: 818 367-6798


                                         General Comment
Please do all possible to keep weapons classified as military equipment and under jurisdiction of the State
Department, especially export of same. They should not be treated as ordinary "good" for sale worldwide. They
should not be under control of the U.S. Commerce Department as they are not like any other items under control
of the Commerce Department.

Thank you in advance for considering my statement on this matter.




                                               WASHSTATEB005423
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2750 of 3743

                                                                            As of: 7/13/18 10:08 AM
                                                                            Received: July 03, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 13, 2018
                                                                            Tracking No. 1k2-942q-4kxi
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0559
Public Comment 254. Individual. Karen Sullivan. 7-3-18



                                    Submitter Information
Name: Karen Sullivan


                                       General Comment
How much will Trump make on this deal?

The NRA and gun manufacturers certainly have enough money

We don't need anymore guns ANYWHERE




                                             WASHSTATEB005424
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2751 of 3743

                                                                                  As of: 7/13/18 10:10 AM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-942q-9m15
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0560
Public Comment 255. Individual. Sasha Kay. 7-3-18



                                      Submitter Information
Name: Sasha Kay


                                          General Comment
I oppose this rule change because the Commerce Department doesn't have enough resources to adequately
enforce export controls. Its Bureau of Industry and Security does not have staff everywhere. This means that
firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.




                                                WASHSTATEB005425
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2752 of 3743

                                                                                 As of: 7/13/18 10:11 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-942q-kvs5
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0561
Public Comment 256. Individual. Carol Hirth. 7-3-18



                                      Submitter Information
Name: Carol Hirth


                                         General Comment
I oppose switching regulation of fire arms exports from the State Department to the Department of Commerce
which would remove safeguards against violence around the world.

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

This would be dangerous and destructive to countries and people throughout the globe.




                                                WASHSTATEB005426
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2753 of 3743

                                                                                As of: 7/13/18 10:12 AM
                                                                                Received: July 03, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-942q-xt7o
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0562
Public Comment 257. Individual. Helene Mayer. 7-3-18



                                      Submitter Information
Name: Helene Mayer


                                         General Comment
I am submitting this comment in strong opposition to the proposed rule to transfer oversight of small arms
(firearms) exports from the State Department to the Commerce Department. This rule would make U.S. exports
of small arms far more dangerous by transferring controls to an agency that prioritizes doing business over
safeguarding national security.

The NSSF has already bragged that the rule would lead to a 20% increase in American gun exports. We can see
the gun lobbys influence in the rules description of semiautomatic assault rifles like the AR-15 as civilian
products. Weapons such as these were not designed for personal use; they were designed for battlefield, which is
why they are the weapons of choice for mass shooters.




                                               WASHSTATEB005427
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2754 of 3743

                                                                                  As of: 7/13/18 10:13 AM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-942q-rxud
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0563
Public Comment 258. Individual. Peter Gellatly. 7-3-18



                                      Submitter Information
Name: Peter Gellatly


                                          General Comment
Aloha,

I am writing to request that oversight of firearms exports remain with the U.S. Department of State, rather than
shift to the Department of Commerce. There are numerous reasons for this, but chief among them is common
sense. Commerce is charged with selling things. The Department of State has a loftier purpose, and within its
purview is public safety, here and abroad.

Shifted to Commerce, guns become just another commodity, regardless of their deadly purpose and impact. At
State there is civility and restraint, plus rigid guidelines honoring American responsibility.

Surely Commerce has better options for would-be customers than those very items that bring such pain and
suffering to our own citizens.

Thank you very much.

aloha, Peter Gellatly




                                                WASHSTATEB005428
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2755 of 3743

                                                                                As of: 7/13/18 10:14 AM
                                                                                Received: July 03, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-942q-qo0j
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0564
Public Comment 259. Individual. Jessica Brewer. 7-3-18



                                     Submitter Information
Name: Jessica Brewer


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Do not make it easier for the US companies to sell weapons around the world.
Weapons are not benign commerce. Weapons Commerce should be regulated more and controlled more, not less.




                                               WASHSTATEB005429
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2756 of 3743

                                                                                 As of: 7/13/18 10:15 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-942q-ihg8
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0565
Public Comment 260. Anonymous. 7-3-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.
It would remove licensing requirements for brokers, increasing the risk of trafficking
It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.




                                                WASHSTATEB005430
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2757 of 3743

                                                                                 As of: 7/13/18 10:16 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-942q-7w6t
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0566
Public Comment 261. Anonymous. 7-3-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

The State Department has the resources and mandate to keep American guns out of the hands of oppressive
regimes, international criminals, and terrorists - the Commerce Department does not.

For reasons of national security, the State Department should continue to handle firearms export regulations.




                                                WASHSTATEB005431
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2758 of 3743

                                                                                   As of: 7/13/18 10:20 AM
                                                                                   Received: July 03, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-942q-ey1n
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0567
Public Comment 262. Individual. Henry Ickes. 7-3-18



                                       Submitter Information
Name: Henry Ickes


                                          General Comment
I oppose switching responsibility for the regulation of firearms exports from the US State Department to the US
Commerce Department.

- This would eliminate the State Departments "Blue Lantern" program, which has been in place since 1940,
carrying-out hundreds of pre-license and post-shipment inspections and publicly reporting on them.
- It would remove licensing requirements for brokers, increasing the risk of trafficking.
- It would remove the State Departments block on the 3D printing of firearms. Background - when Defense
Distributed founder Cody Wilson posted online instructions for how to manufacture weapons using 3D printers,
the State Department successfully charged him with violating arms export laws - his open-source posting made it
possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms both in the U.S. *and* around the globe. At that
point, there's no safe place, anywhere.

And, so much for a market for US arms manufacturers when it's possible to make your own untraceable weapon.

Essentially, switching the regulation of firearms exports from the State Department to the Commerce Department
would (1) make it easier to provide firearms to oppressive regimes, (2) remove safeguards to help keep extra-
legal agents like organized crime and terrorist organizations from obtaining weapons (tough enough as it
currently is), and (3) further fuel violence that destabilizes countries and causes mass migration. Is that what the
United States is - an unscrupulous arms merchant? We criticize other countries for doing this - how is this
maintaining high moral ground?

Any *truly* religious person would oppose this action.


                                                 WASHSTATEB005432
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2759 of 3743

                                                                                 As of: 7/13/18 10:21 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-942q-q8xj
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0568
Public Comment 263. Individual. Dwight Sanders. 7-3-18



                                      Submitter Information
Name: Dwight Sanders
Address:
  5176 Belmonte Drive
  Rochester, MI, 48306
Email: dwightsanders@hotmail.com


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Switching the regulation of firearms exports would facilitate making weapons
available to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime and
terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries and causes
mass migration. This is too dangerous and and must not be allowed!




                                                WASHSTATEB005433
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2760 of 3743

                                                                                  As of: 7/13/18 10:28 AM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-942q-we3k
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0569
Public Comment 264. Anonymous. 7-3-18



                                       Submitter Information
Name: Anonymous Anonymous


                                          General Comment
I am opposed to this change because there already is a serious problem with gun proliferation where the chief
aim is greed and

the profit motive regardless of the consequences of this irresponsible proliferation of guns which this change will
allow. This

proposal appears to ignore completely the moral issue of what needs to be done and the consequences of what
will ensue.




                                                 WASHSTATEB005434
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2761 of 3743

                                                                             As of: 7/13/18 10:29 AM
                                                                             Received: July 03, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 13, 2018
                                                                             Tracking No. 1k2-942q-i9wn
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0570
Public Comment 265. Individual. Cat McDonnell. 7-3-18



                                    Submitter Information
Name: Cat McDonnell


                                        General Comment
Please do not change the rules. There are too many people now with guns that shouldn't have them. The NRA
has far too much influence on our politicians.




                                              WASHSTATEB005435
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2762 of 3743

                                                                                 As of: 7/13/18 10:29 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-942q-hcc6
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0571
Public Comment 266. Individual. Nancy Dorian. 7-3-18



                                      Submitter Information
Name: Nancy Dorian


                                          General Comment
I oppose the rule change that would switch the regulations of firearms export from the US State Dept. to the US
Dept.of Commerce. The Commerce Dept. has neither the resources nor the staff to adequately enforce export
controls. Furthermore, the rule change would remove the State Dept.'s block on 3D print weapons, remove
licensing requirements for brokers, thereby increasing the risk of trafficking, and it would eliminate the State
Dept.'s Blue Lantern program.




                                                WASHSTATEB005436
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2763 of 3743

                                                                                  As of: 7/13/18 10:30 AM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-942q-nxwr
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0572
Public Comment 267. Anonymous. 7-3-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment
This proposal would be disastrous. It would allow munitions to fall into terrorists hands and allow them to create
them via 3D technology.




                                                WASHSTATEB005437
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2764 of 3743

                                                                                As of: 7/13/18 10:31 AM
                                                                                Received: July 03, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-942q-t9qk
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0573
Public Comment 268. Individual. Joan Tramontano. 7-3-18



                                     Submitter Information
Name: Joan Tramontano
Address:
  1010 Wexford Blvd
  Venice, FL, 34293-4354
Email: JoanT814@aol.com
Phone: 9413758695


                                         General Comment
I oppose the rule change that would switch the regulations of firearms export from the U.S. State Department to
the
U.S. Commerce Department. Switching the regulation of firearms exports from the State Department to the
Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents
like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries
and causes mass migration. Firearms are dangerous. They are used to kill people every day around the world in
acts of
organized crime, political violence, terrorism, and human rights violations. They should be subject to more
controls, not less!
PLEASE don't let this happen. It is wrong and will make the world more violent and dangerous than ever. The
National Rifle
Association has no right to lobby for this outrageous change in United States regulations and policy.




                                               WASHSTATEB005438
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2765 of 3743

                                                                                 As of: 7/13/18 10:32 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-942q-ezqg
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0574
Public Comment 269. Individual. Emily Moran. 7-3-18



                                      Submitter Information
Name: Emily Moran
Address:
  Merced, CA, 95340
Email: moranemily42@gmail.com
Phone: 2093544651


                                          General Comment
I oppose switching the regulations of firearms export from the U.S. State Department to the U.S. Commerce
Department. The state department is focused on the safety of our nation, which is what firearms export should be
about, not commerce. With the rule change, Congress would no longer be automatically informed about sizable
weapons sales that it could stop in the name of national security, even to countries where there are serious human
rights concerns, such as the Philippines and Turkey. It would also remove licensing requirements for brokers,
increasing the risk of weapons trafficking. Such changes would make our country - and people in other countries
- less safe.




                                                WASHSTATEB005439
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2766 of 3743

                                                                                As of: 7/13/18 10:33 AM
                                                                                Received: July 03, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-942q-e0i8
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0575
Public Comment 270. Individual. james talbot. 7-3-18



                                      Submitter Information
Name: james talbot
Address:
  Austin, TX, 78704
Email: talbot@talbotworld.com
Phone: 5125555555


                                         General Comment
For security purposes, I am against any rule change that would change the regulations of firearms export from
the U.S. State Department to the U.S. Commerce Department. Smells real fishy to me.




                                               WASHSTATEB005440
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2767 of 3743

                                                                                 As of: 7/13/18 1:08 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-942q-mytq
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0617
Public Comment 271. Individual. Ellen Zarter. 7-3-18



                                      Submitter Information
Name: Ellen Zarter
Address:
  18319 NE 19th Pl
  Bellevue, 98008
Email: ellenzarter@gmail.com
Phone: 4256446054
Fax: 98008


                                          General Comment
Allowing the export of firearms presents a clear and present danger to our own country. I cannot believe this idea
will be seriously considered. All those guns abroad will come back to haunt us. I would hope that other countries
would forbid such sales. But they shouldn't have to. WE should prevent them from being exported. This is crazy.




                                                WASHSTATEB005441
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2768 of 3743

                                                                                 As of: 7/13/18 1:10 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-942q-2tl5
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0618
Public Comment 272. Individual. Vonny Eckman. 7-3-18



                                      Submitter Information
Name: Vonny Eckman
Address:
  1417 Holly Pike
  Carlisle, PA, 17015
Email: voneckman@yahoo.com
Phone: 7172415287


                                          General Comment
I am completely against a move to change rules for firearms to be sold to other countries from the Dept. of State
to the Dept. of Commerce. While we expect other countries not to interfere with our regulations, someone wants
to make weapons just another commodity so that the rich capitalists can become even richer and the world less
safe! At a time where we have bee at constant war, and expect other countries to stop making weapons, the
powers that be in DC find this action acceptable???

I deplore the expansion of more weapons to be sold and certainly not through the commerce Dept. in order to
avoid Congress. Have we elected a dictator or a President of a Great Democracy! This action in no way makes
for peace and neither does a stupid military parade the wastes our hard-earned tax dollars for no purpose!

I am completely against both actions and want the powers that be to take notice. Thank you for listing and acting
against such insanity!




                                                WASHSTATEB005442
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2769 of 3743

                                                                                   As of: 7/13/18 1:11 PM
                                                                                   Received: July 03, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-942q-1551
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0619
Public Comment 273. Individual. Kathryn Riss. 7-3-18



                                       Submitter Information
Name: Kathryn Riss


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Currently, firearms exports are classified as military. This is why they are under
the regulation of the State Department, and gives Congress the ability to block sales of large batches of firearm to
foreign countries. With the rule change, Congress would no longer be automatically informed about sizable
weapons sales that it could stop in the name of national security, even to countries where there are serious human
rights concerns, such as the Philippines and Turkey. The Commerce Department lacks the resources to enforce
export controls adequately. Under the proposed rule change, this lack of enforcement and transparency would
allow firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous agents to
obtain large caches of American guns and ammunition much more easily than they can now.




                                                 WASHSTATEB005443
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2770 of 3743

                                                                                 As of: 7/13/18 1:12 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-942q-lvyb
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0620
Public Comment 274. Individual. Rebecca Gillespie. 7-3-18



                                      Submitter Information
Name: Rebecca Gillespie


                                         General Comment
I oppose this rule change switching the regulations of firearms export from the U.S. State Department to the U.S.
Commerce Department.




                                                WASHSTATEB005444
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2771 of 3743

                                                                                 As of: 7/13/18 1:13 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-942q-lzhz
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0622
Public Comment 275. Individual. Jennifer Biswas. 7-3-18



                                      Submitter Information
Name: Jennifer Biswas


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The bottom line is that switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes, remove
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and further fuel violence that destabilizes countries and causes mass migration.

We must safeguard the interests of our nation rather than relax regulations for the purposes of making money for
gun manufacturers.




                                                WASHSTATEB005445
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2772 of 3743

                                                                                 As of: 7/13/18 1:28 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-942q-ilq9
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0629
Public Comment 276. Individual. James Cunningham. 7-3-18



                                      Submitter Information
Name: James Cunningham
Address:
  Powell, OH, 43065
Email: james.cunningham@earthlink.net
Phone: 6143260730
Organization: Guitar Instruction


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This is an incredibly bad idea the origin of which lies in a basis of greed and
nothing else. To allow easier export of weapons with less oversight defies sound reasoning, common sense, and
simple logic. We in the USA already have a severe problem with too many guns in the wrong hands as evidenced
by the massive increase in mass shootings, the likes of which were exceptionally rare in our past. Why would we
want to export that? If anything, we need to make it far more difficult to export weapons in order to address the
all too common violence around the world. This is yet another senseless and foolish idea from the most corrupt
administration in our nations history.




                                               WASHSTATEB005446
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2773 of 3743

                                                                                  As of: 7/13/18 1:43 PM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-942q-ru0s
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0633
Public Comment 277. Individual. Gregory Fite. 7-3-18



                                      Submitter Information
Name: Gregory Fite
Address:
  1751 Kudu Court
  Hayward, CA, 94541
Email: greg.fite@gmail.com
Phone: 510-583-0511


                                          General Comment
I oppose the proposed rule change that would switch oversight of arms sales from the State Department to the
Department of Commerce. This is an open invitation to uncontrollable arms sales for profit, over the interests of
national security and public safety.




                                                WASHSTATEB005447
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2774 of 3743

                                                                              As of: 7/13/18 1:44 PM
                                                                              Received: July 03, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 13, 2018
                                                                              Tracking No. 1k2-942q-zogf
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0635
Public Comment 278. Individual. Chris Casper. 7-3-18



                                     Submitter Information
Name: Chris Casper


                                        General Comment
The NRA and gun manufacturers want guns everywhere, for everyone, making us all less safe. I oppose this rule
change that would switch the regulations of firearms export from the U.S. State Department to the U.S.
Commerce Department.




                                              WASHSTATEB005448
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2775 of 3743

                                                                              As of: 7/13/18 1:45 PM
                                                                              Received: July 03, 2018
PUBLIC SUBMISSION                                                             Status: Pending_Post
                                                                              Tracking No. 1k2-942q-hims
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-DRAFT-0685
Comment on FR Doc # 2018-10367



                                    Submitter Information
Name: Greg Sells


                                        General Comment
I am opposed to the move of regulating firearms exports from the Department of State to the Department of
Commerce. Commerce does not have enough staff to adequately enforce export controls. State currently has the
Blue Lantern program, dating to 1940, which conducts pre-license and post-shipment inspections and publicly
reports on them. That would disappear under Commerce. Also, licensing requirements for brokers and bans on
3D printing of weapons would be removed. With Congress no longer notified of arms sales to repressive regimes
such as the Philippines and Turkey, the world would be a more dangerous place.




                                              WASHSTATEB005449
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2776 of 3743

                                                                                 As of: 7/13/18 1:51 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-942q-7k6s
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0637
Public Comment 280. Individual. Eric Scheihagen. 7-3-18



                                      Submitter Information
Name: Eric Scheihagen


                                         General Comment
I strongly oppose this proposed rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. The export of firearms has serious natonal security,
geopolitical and human rights implications, and should continue to be regulated by the State Department.




                                                WASHSTATEB005450
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2777 of 3743

                                                                                 As of: 7/13/18 1:53 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-942q-nwwl
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0638
Public Comment 281. Individual. Jen Han. 7-3-18



                                      Submitter Information
Name: Jen Han


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Please do not change the location of this regulatory responsibility.




                                                WASHSTATEB005451
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2778 of 3743

                                                                                 As of: 7/13/18 1:58 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-942q-azlp
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0639
Public Comment 282. Individual. Amrita Burdick. 7-3-18



                                      Submitter Information
Name: Amrita Burdick


                                          General Comment
The Commerce Department does not have staff to adequately monitor arms sales, nor does it have a vested
interest in keeping the world sane and peaceful. Opening arms sales to anyone (think organized crime, terrorist
groups) would make the US and the world less safe.

Given the current world situation with civilians dying in ever so many places, it makes a lot more sense to keep
arms traffic under the Department of State, where arms sales can be monitored appropriately. Human lives are
more valuable than money. It's time to get US policies back in line with international mores and with our
common values.




                                                WASHSTATEB005452
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2779 of 3743

                                                                                  As of: 7/13/18 2:05 PM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-942q-tegr
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0641
Public Comment 283. Individual. Rick Belding. 7-3-18



                                      Submitter Information
Name: Rick Belding
Address:
  Santa Rosa, CA, 95404
Email: rickb-interests@stanfordalumni.org
Phone: 7074775060
Organization: Richard


                                          General Comment
Please leave the control of firearms sales to the Department of State. There is no reason to allow uncontrolled
sales of firearms and related articles beyond profit. World Health and our own national security would be
damaged by the proposed change. Thank you for denying the change.




                                                WASHSTATEB005453
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2780 of 3743

                                                                                   As of: 7/13/18 2:07 PM
                                                                                   Received: July 03, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-942q-op5n
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0644
Public Comment 284. Individual. Croitiene ganMoryn. 7-3-18



                                       Submitter Information
Name: Croitiene ganMoryn
Address:
  6211 SE 24th Ave
  Ocala, FL, 34480
Email: adanto@jps.net
Phone: 3526204708


                                          General Comment
I oppose this rule change.

With this rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines and Turkey. The Commerce Department just does not have the resources to adequately
enforce export controls. This means that firearms traffickers, organized crime, terrorist organizations, and other
violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns and
ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.
Here are more details on how the rule change would make the world a far more dangerous place:
1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.
2. It would remove licensing requirements for brokers, increasing the risk of trafficking.
3. It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
                                                 WASHSTATEB005454
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2781 of 3743




access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

Thank you




                                                 WASHSTATEB005455
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2782 of 3743

                                                                               As of: 7/13/18 2:08 PM
                                                                               Received: July 03, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 13, 2018
                                                                               Tracking No. 1k2-942q-iw47
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0645
Public Comment 285. Individuals. Barbara and Jim Dale. 7-3-18



                                     Submitter Information
Name: Barbara and Jim Dale
Address:
  909 Vernon St.
  Decorah, IA, 52101
Email: nonrev909@neitel.net
Phone: 5633824693


                                        General Comment
We strongly oppose the change that would place the sales of firearms internationally under the control of the
Department of Commerce rather than the Department of State as has been the law.
Too many dangers exist in this proposal which seems to be based solely on profit motives.
Some of the changes that will cause problems are
1.It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.
2.It would remove licensing requirements for brokers, increasing the risk of trafficking.
3.It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.
We see the proliferation of guns anywhere as a threat to security, life and limb. To extend the curse that our
country has come under to others around the world seems profoundly cruel and inhumane.




                                               WASHSTATEB005456
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2783 of 3743

                                                                                 As of: 7/13/18 2:10 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-942q-ipzp
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0646
Public Comment 286. Individual. Donna Bryant. 7-3-18



                                      Submitter Information
Name: Donna Bryant
Address:
  6210 E. Bristol Harbour Circle
  Houston, TX, 77084
Email: schpinna@yahoo.com


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

This transfer of authority would open new floodgates for arms sales internationally, with serious implications for
our national security. With this rule change, Congress would no longer be automatically informed about sizable
weapons sales that it could stop in the name of national security, even to countries where there are serious human
rights concerns, such as the Philippines and Turkey.

Naturally, arms manufacturers would like this change because they are the most vile people on earth, dealing in
death almost as a form of currency. They have enough money; ditch this attempt to give them even more obscene
profits by exporting death and destruction.




                                                WASHSTATEB005457
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2784 of 3743

                                                                                  As of: 7/13/18 2:11 PM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-942q-4k61
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0647
Public Comment 287. Anonymous. 7-3-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment
We do not need to change this rule. This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security. It would eliminate the State Departments Blue
Lantern program, in place since 1940, which carries out hundreds of pre-license and post-shipment inspections
and publicly reports on them. It would remove licensing requirements for brokers, increasing the risk of
trafficking.It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible for
anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this
block, effectively enabling 3D printing of firearms in the U.S. and around the globe.




                                                WASHSTATEB005458
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2785 of 3743

                                                                                 As of: 7/13/18 2:12 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-942q-v6xi
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0648
Public Comment 288. Individual. Kathy Madden-Bentle. 7-3-18



                                      Submitter Information
Name: Kathy Madden-Bentle


                                         General Comment
Military weapons have no place in our society, they cause too much harm for a simple misunderstanding. Pump
stocks are also an issue for me. Not enough people have the common sense to teach children about gun safety
and the responsibility that goes with it. Children are taught to play with guns from a young age, and there is no
training or lessons that have been taught to keep children safe. School shootings have become ramped and no one
in our government seems to take them seriously enough to protect children while at school, in the store, or
elsewhere.




                                               WASHSTATEB005459
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2786 of 3743

                                                                                 As of: 7/13/18 2:13 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-942q-av2s
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0649
Public Comment 289. Individual. Raymond Zahra. 7-3-18



                                      Submitter Information
Name: Raymond Zahra
Address:
  1555 Horseshoe Dr.
  Florissant, MO, 63033
Email: raisemail2000-divert@yahoo.com
Phone: 3142766049


                                          General Comment
Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration. Regulation of these exports should remain under the jurisdiction of the
State Department.




                                                WASHSTATEB005460
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2787 of 3743

                                                                                   As of: 7/13/18 2:14 PM
                                                                                   Received: July 03, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-942q-6viy
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0650
Public Comment 290. Individual. Julia Stevenson. 7-3-18



                                       Submitter Information
Name: Julia Stevenson
Address:
  2955 Albemarle St. NW
  Washington, DC, 20008
Email: jks.ei@verizon.net


                                          General Comment
I fervently disagree with the idea of switching the regulation of firearms exports from the State Department to the
Commerce Department.

The State Department is the proper entity to handle export licenses of semi-automatic assault weapons and other
powerful firearms.

Transferring this authority to the US Commerce Dept would open new floodgates for arms sales internationally,
with serious implications for our national security.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.
It would remove licensing requirements for brokers, increasing the risk of trafficking.
It would remove the State Departments block on the 3D printing of firearms, effectively enabling 3D printing of
firearms in the U.S. and around the globe.

Such a move would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-
legal agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!
                                                 WASHSTATEB005461
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2788 of 3743




I oppose this rule change.




                                        WASHSTATEB005462
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2789 of 3743

                                                                               As of: 7/13/18 2:16 PM
                                                                               Received: July 03, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 13, 2018
                                                                               Tracking No. 1k2-942q-tr0g
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0651
Public Comment 291. Individual. Annie McCombs. 7-3-18



                                     Submitter Information
Name: Annie McCombs


                                         General Comment
I strenuously oppose this proposal to remove control from the Department of State. Abandon this proposal!




                                               WASHSTATEB005463
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2790 of 3743

                                                                                    As of: 7/13/18 2:17 PM
                                                                                    Received: July 03, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 13, 2018
                                                                                    Tracking No. 1k2-942q-ixeh
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0653
Public Comment 292. Individual. Marian Gompper. 7-3-18



                                       Submitter Information
Name: Marian Gompper
Address:
  205 2nd St. NW, Apt. 313
  Beulah, ND, 58523
Email: Mariangompper@gmail.com
Phone: 7018734230


                                           General Comment
I am a United States citizen of 84 years, and I am in strong opposition to the transfer of authority over gun sales
export from the Department of State to your Department of Commerce. If anything, we need more and tighter
restrictions on sales of guns, particularly assault type weapons, especially in these volatile times. Please consider
this, as I worry for the future of this nation. I thank you for your consideration.




                                                 WASHSTATEB005464
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2791 of 3743

                                                                            As of: 7/13/18 2:18 PM
                                                                            Received: July 03, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 13, 2018
                                                                            Tracking No. 1k2-942q-ppiu
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0654
Public Comment 293. Individual. Hazel Pooloa. 7-3-18



                                    Submitter Information
Name: Hazel Pooloa


                                       General Comment
I OPPOSE THIS RULE CHANGE THAT WOULD SWITCH THE REGULATIONS OF FIREARMS EXPORT
FROM THE

UNITED STATES STATE DEPARTMENT TO THE UNITED STATES COMMERCE DEPARTMENT. MY
FOCUS IS ON

SAFEGUARDING MY UNITED STATES. THE SAFETY OF US AMERICANS--NOT UNETHICAL
PROFIT--IS MOST

IMPORTANT.




                                             WASHSTATEB005465
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2792 of 3743

                                                                             As of: 7/13/18 2:18 PM
                                                                             Received: July 03, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 13, 2018
                                                                             Tracking No. 1k2-942q-hb5l
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0655
Public Comment 294. Individual. Pam Palencia. 7-3-18



                                    Submitter Information
Name: Pam Palencia
Address:
  3318A Keha Dr.
  Kihei, HI, 96753
Email: kachinala@outlook.com
Phone: 808-874-7412


                                       General Comment
I oppose the rule that would switch the reulations of firearms EXPORT to the US Commerce Dept.
You might be arming the enemy!!! Think about it.




                                             WASHSTATEB005466
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2793 of 3743

                                                                                  As of: 7/13/18 2:20 PM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-942q-iwog
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0656
Public Comment 295. Individual. Kathryn Burns. 7-3-18



                                       Submitter Information
Name: Kathryn Burns
Address:
  12610 Riata Trace Pkwy
  Apt. 1018
  Austin, TX, 78727
Email: kathrynburn@gmail.com
Phone: 512-761-3687


                                          General Comment
I wish to object to a proposal to switch oversight of international firearms sales from the State Department to the
Commerce Department. First, we're talking about weapons, and we need to be careful who we help to arm in this
world. That's always been part of State's mission; Commerce deals with, well, commerce. It's about trade and
economics, not protecting human rights -- which could be severely compromised if some of our weapons land in
the wrong hands. Commerce just isn't set up to oversee that kind of operation. In addition, certain programs
would be eliminated: a.) the State Departments Blue Lantern program, created in 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them; b.) oversight of licensing
requirements for brokers, increasing the risk of trafficking; c.) the State Departments block on the 3D printing of
firearms. When Defense Distributed founder Cody Wilson posted online instructions for how to 3D print
weapons, the State Department successfully charged him with violating arms export laws, since his open-source
posting made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.
All in all, the proposed change would make the world a more dangerous place. Please, please don't allow it to go
through.




                                                WASHSTATEB005467
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2794 of 3743

                                                                                    As of: 7/13/18 2:21 PM
                                                                                    Received: July 03, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 13, 2018
                                                                                    Tracking No. 1k2-942q-rgwx
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0658
Public Comment 296. Anonymous. 7-3-18



                                       Submitter Information
Name: Anonymous Anonymous


                                           General Comment
I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military. But many groups in importing countries
use semi-automatic rifles in armed conflicts, causing enormous damage. U.S. troops use rifles in semi-automatic
mode much of the time. Many countries prohibit civilian possession of semi-automatic rifles and handguns, as
well as of any larger caliber firearm. Six U.S. states and several large retail chains also prohibit retail sale of
semi-automatic assault rifles. Many semi-automatic rifles are also easily converted to fully automatic firearms.
Because military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the Congress to regulate
the export of arms.
The proposed rule would eliminate Congressional oversight for important gun export deals. That will limit its
ability to comment on related human rights concerns, as it recently did on the Philippines and Turkey. In a
September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and Patrick Leahy explicitly noted that
this move would violate Congressional intent and effectively eliminate Congress proper role.
The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers. Gun exporters
that benefit from these sales should shoulder this cost instead.
National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of efforts to
curtail trafficking of small arms and light weapons. Although Commerce states it will retain rules on brokering
for a State Department list that includes assault rifles, there is no statutory basis for brokers of these weapons to
register and obtain a license, increasing the risk of trafficking.
The rule would eliminate the State Departments Blue Lantern program for publicly reporting gun and
ammunition exports. It also would move license approval out of the department that compiles the U.S.
Governments information on human rights violations, reducing the ability to deny weapons licenses to violators.
End-use controls also are weakened by eliminating registration of firearms exporters.
The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
                                                 WASHSTATEB005468
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2795 of 3743




of firearms. When Defense Distributed founder Cody Wilson posted online instructions for 3D-printing weapons,
the State Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The Commerce
Department is unlikely to make the same argument. The new regulations effectively condone and enable 3D
printing of firearms around the world. By effectively eliminating many means to detect firearms, background
checks on domestic sales and end-use controls on international exports for such weapons, this change could
cause many preventable tragedies.
The Commerce Department does not have resources to enforce export controls, even before the addition of
10,000 firearms export license applicants as a result of this rule predicted by Commerce. The BISs enforcement
office, with no staff in Latin America, Africa, or many other parts of the world, is not equipped to take the same
level of preventive measures for end-use controls. The State Department has developed extensive data, expertise
and institutional relations to implement the Leahy Law for security assistance, which can serve as a critical
foundation in both pre-license and post-shipment checks to control and verify end uses and end users. Commerce
does not have these resources.
The rule would eliminate Congressional and public awareness of the total amount of firearms sales
authorizations and deliveries around the world, since the Commerce Department annual reports currently only
cover about 20 countries.
This rule would transfer gun export licensing to an agency whose principle mission is to promote trade. Firearms
are uniquely and pervasively used in criminal violence around the world. Controlling their export should be
handled by the State Department, which is mandated and structured to address the potential impacts in importing
nations on stability, human security, conflict, and human rights.
Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. Research indicates that the types of weapons being transferred
to Commerce control, including AR-15, AK-47, and other military-style assault rifles and their ammunition, are
weapons of choice for criminal organizations in Mexico and other Latin American countries that are responsible
for most of the increasing and record levels of homicides in those countries. The export of these weapons should
be subject to more controls, not less.




                                                WASHSTATEB005469
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2796 of 3743

                                                                                 As of: 7/13/18 2:23 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-942q-4z29
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0659
Public Comment 297. Individual. Joanne Neale. 7-3-18



                                      Submitter Information
Name: Joanne Neale
Address:
  44 Dartmouth Ave
  Needham Heights, MA, 02494
Email: jmneale@gmail.com
Phone: 7814443553


                                         General Comment
I strongly oppose this rule change which favors the interests of gun manufacturers over the safety of Americans.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.




                                                WASHSTATEB005470
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2797 of 3743

                                                                               As of: 7/13/18 2:32 PM
                                                                               Received: July 03, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 13, 2018
                                                                               Tracking No. 1k2-942q-22wi
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0663
Public Comment 298. Individual. Sue VanDerzee. 7-3-18



                                     Submitter Information
Name: Sue VanDerzee
Address:
  6B WIGHTMAN PL
  CROMWELL, CT, 06416
Email: bvanderzee1234@comcast.net
Phone: 8603490777
Fax: 06416


                                         General Comment
I oppose the rule change that would make arms sales regulated by the Department of Commerce rather than the
Department of State, where the responsibility lies now. This seems to me a short-sighted rule change which
would make it easier for people around the world to kill each other, and us. When American safety is the buzz
word in Washington, DC, why would a rule that makes us less safe even be considered?




                                               WASHSTATEB005471
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2798 of 3743

                                                                                    As of: 7/13/18 2:33 PM
                                                                                    Received: July 03, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 13, 2018
                                                                                    Tracking No. 1k2-942q-rza8
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0665
Public Comment 299. Individual. Patrick Bosold. 7-3-18



                                       Submitter Information
Name: Patrick Bosold


                                           General Comment
This rule is a really bad idea.

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.

All that, just for the sake of increasing sales volume and profits for U.S. weapons manufacturers?

This is terrible public policy, domestically and internationally. Please drop this proposed rule.




                                                 WASHSTATEB005472
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2799 of 3743

                                                                              As of: 7/13/18 2:35 PM
                                                                              Received: July 03, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 13, 2018
                                                                              Tracking No. 1k2-942q-nqhh
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0666
Public Comment 300. Individual. Sharon Brown. 7-3-18



                                     Submitter Information
Name: Sharon Brown


                                        General Comment
There is enough gun violence in the US to prevent sales here. Why would we wish this on anyone else? Please
help the world from becoming a more dangerous place and vote against the sale of military grade weapons to
commercial markets. Thank you.




                                              WASHSTATEB005473
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2800 of 3743

                                                                                  As of: 7/13/18 2:41 PM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-942q-8fnk
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0672
Public Comment 301. Individual. roger schmidt. 7-3-18



                                       Submitter Information
Name: roger schmidt
Address:
  525 N Oneida st # 409
  Appleton, WI, 54911
Email: schmidtroger1000@hotmail.com
Phone: 920-358-7418


                                          General Comment
more than a million! more than a million have died since John Lennon was murdered in 1980.it is way way to
easy to get a gun! and it is way to easy for anyone with a gun to kill themselfs or others when life has been hard
for to long or when anger pushes them over there abillity to contain. or when a threat seams to be real, or after a
bully beats them or scare them or pushes them in a cornner. or when you get your,re heart broken and sometimes
over and over. then maybe you lose someone that was everything to you or more than one. or when you are older
and life has not been good to you. or you are disabled and losing hope and your will to live. or when you lose
everything that you loved. or when you are sick losing hope. or you come home and find your,re mate with
another having sex. you lose your kids or wife or man. when you have lost your hope and feel soooo sad like it
just doesn,t matter! THE HURT CAN BE TO THE POINT YOU LOSE CONTROL AND THERE IS A GUN !
YOU ARE NOT THINKING RIGHT AND JUST LIKE THAT BANG ITS OVER!
most that try to kill themself if they live would not do it again! most that have killed would never do it again!

EASY ACCESS TO A THING LIKE A GUN ! MAKES IT WAY WAY TO EASY TO DO THINGS YOU
CAN NOT TAKE BACK AT A TIME WHEN YOU ARE NOT THINKING! NO ONE HAS EVERY THING
GO RIGHT ALL THE TIME IN LIFE! ANYONE CAN BE PUSHED TO FAR OUR HURT THAT MUCH!

THE GUN MAKES IT WAY TO EASY!



                                                WASHSTATEB005474
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2801 of 3743

                                                                                 As of: 7/13/18 2:43 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-942q-kzfp
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0673
Public Comment 302. Anonymous. 7-3-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment
The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business).[1] This
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security.
1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]
2. It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]
3. It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]




                                                WASHSTATEB005475
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2802 of 3743

                                                                                 As of: 7/13/18 2:44 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-942q-qocy
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0675
Public Comment 303. Individual. Bill Holt. 7-3-18



                                      Submitter Information
Name: Bill Holt


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. We need fewer guns killing people, not more.




                                                WASHSTATEB005476
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2803 of 3743

                                                                                    As of: 7/13/18 2:52 PM
                                                                                    Received: July 03, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 13, 2018
                                                                                    Tracking No. 1k2-942q-mbyb
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0676
Public Comment 304. Individual. Lesley Boyland. 7-3-18



                                       Submitter Information
Name: Lesley Boyland


                                           General Comment
I am horrified to hear of a proposal to change the rules on the export licenses of semiautomatic assault weapons
and other powerful firearms from being handled by the U.S. State Department to the U.S. Commerce
Department.This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security.

The Commerce Department does not have the resources to adequately enforce export controls. Its Bureau of
Industry and Security does not have staff everywhere. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition.

I understand that firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns.

Please, put our national security first and decline this alarming proposal.




                                                 WASHSTATEB005477
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2804 of 3743

                                                                                   As of: 7/13/18 2:53 PM
                                                                                   Received: July 03, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-942r-euot
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0677
Public Comment 305. Anonymous. 7-3-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment
I oppose this rule change. It is simply an attempt to give more profits to gun manufacturers and to expand the
right-wing agenda to put guns into the hands of everyone. The Commerce Dept. is not equipped to provide
oversight to these sales, and the Congress will not be adequately informed about how many guns are being
shipped and where shipments will be sent.

Don't let this rule change go through. It makes everyone, everywhere, less safe.




                                                WASHSTATEB005478
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2805 of 3743

                                                                              As of: 7/13/18 2:54 PM
                                                                              Received: July 03, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 13, 2018
                                                                              Tracking No. 1k2-942r-c5e1
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0678
Public Comment 306. Individual. Patrick Reid. 7-3-18



                                     Submitter Information
Name: Patrick Reid


                                        General Comment
I strongly oppose switching the regulation of firearms exports from the State Department to the Commerce
Department. This misguided change would facilitate firearms exports to oppressive regimes, remove safeguards
that help keep weapons out of the hands of bad actors like organized crime and terrorist organizations, and
further fuel violence that destabilizes countries




                                              WASHSTATEB005479
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2806 of 3743

                                                                              As of: 7/13/18 3:00 PM
                                                                              Received: July 03, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 13, 2018
                                                                              Tracking No. 1k2-942r-tbsh
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0679
Public Comment 307. Individual. Arwen Griffith. 7-3-18



                                     Submitter Information
Name: Arwen Griffith


                                        General Comment
I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Commerce should not be the primary driver in gun movement.
Safety is much more important.




                                              WASHSTATEB005480
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2807 of 3743

                                                                                As of: 7/13/18 3:01 PM
                                                                                Received: July 03, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-942r-j1ne
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0680
Public Comment 308. Individual. Katherine Howard. 7-3-18



                                      Submitter Information
Name: Katherine Howard


                                         General Comment
I strongly oppose this rule change. Switching the regulation of firearms export from the US State Department to
the US Department of Commerce is a bad idea.




                                               WASHSTATEB005481
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2808 of 3743

                                                                            As of: 7/13/18 3:02 PM
                                                                            Received: July 03, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 13, 2018
                                                                            Tracking No. 1k2-942r-vvle
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0681
Public Comment 309. Individual. Robert Mutascio. 7-3-18



                                    Submitter Information
Name: Robert Mutascio
Address:
  2554 Lincoln Blvd
  Venice, CA, 90291-5043
Email: bobm@treeofknowledge.com


                                       General Comment
This BENEFITS NO ONE except for gun manufacturers. And potentially HARMS many people. This is a very
bad ruling.




                                             WASHSTATEB005482
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2809 of 3743

                                                                                As of: 7/13/18 3:03 PM
                                                                                Received: July 03, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-942r-iivx
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0682
Public Comment 310. Individual. richard smith. 7-3-18



                                     Submitter Information
Name: richard smith


                                         General Comment
Do NOT change the rules by which firearms are sold overseas. They should continue to be sold as military
hardware and regulated as they are now by the State Dept., NOT sold as civilian commodities such as clothing or
produce. I't bad enough that we have inadequate regulations on firearms sales right here in the U.S.A, but now
the firearms mfg. industry led by the NRA want to export our wild west disregard for the lethality of the barely
regulated industry. Shame on us.




                                               WASHSTATEB005483
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2810 of 3743

                                                                                     As of: 7/13/18 3:04 PM
                                                                                     Received: July 03, 2018
                                                                                     Status: Posted
PUBLIC SUBMISSION                                                                    Posted: July 13, 2018
                                                                                     Tracking No. 1k2-942r-bjk3
                                                                                     Comments Due: July 09, 2018
                                                                                     Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0683
Public Comment 311. Individual. Robert Jensen. 7-3-18



                                        Submitter Information
Name: Robert Jensen
Address:
  4728 B Lakeshore Ln.S.E.
  Lacey, WA, 98513
Email: rvmijensen@hotmail.com
Phone: 3604562228


                                           General Comment
I, Robert Jensen, a citizen of the United States, believe the Second Amendment to the Constitution, limits the
right to bear arms to a militia, such as the National Guard, or private, or public police. This amendment was
never intended to be used by individuals for self-defense, or killing people. If so, this is contrary to the Ten
Commandments of the Bible. The United States has one of the highest number of murders per capita/per year on
Earth. Nearly all countries ban the private use of guns.

The recent decision by the United States Supreme Court, allowing guns for self-defense was wrongly decided;
and conflicts with prior precedent.

Until this decision is overturned, I am in favor of strict controls, such as: banning assault rifles; automatic, and
semi-automatic weapons, and bump stocks; mandatory, and complete background checks; requirement to have
standard prior training in the use of guns; and mandatory storage of guns, to prevent the killing of innocent
people.

Thank you for this opportunity to comment.




                                                  WASHSTATEB005484
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2811 of 3743

                                                                                  As of: 7/13/18 3:16 PM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-942r-vztx
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0684
Public Comment 312. Individual. Kevin Crupi. 7-3-18



                                      Submitter Information
Name: Kevin Crupi


                                          General Comment
I oppose this proposed rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business). This
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security.

In fact, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

Additionally, switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration. All these represent threats to U.S. national security.

I urge you to oppose this proposed rule change.




                                                  WASHSTATEB005485
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2812 of 3743

                                                                                 As of: 7/13/18 3:29 PM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-942r-sm6m
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0685
Public Comment 313. Anonymous.. 7-3-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment
I oppose moving the regulations of firearms export away from the U.S. State Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department would
make it easier for guns to end up in the hands of those outside of the law like organized crime and terrorist
organizations and enemy regimes. It would further fuel violence that destabilizes countries and causes mass
migration.

Selling guns outside of the US is NOT business as usual and must be monitored by expertise of the State Dept.




                                                WASHSTATEB005486
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2813 of 3743

                                                                               As of: 7/13/18 3:30 PM
                                                                               Received: July 03, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 13, 2018
                                                                               Tracking No. 1k2-942r-9ppi
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0686
Public Comment 314. Individual. Roger Wess. 7-3-18



                                     Submitter Information
Name: Roger Wess


                                         General Comment
The Department of State needs to control the sale of arms out of this country, not the Department of Commerce.




                                               WASHSTATEB005487
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2814 of 3743

                                                                                   As of: 7/13/18 3:30 PM
                                                                                   Received: July 03, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-942r-3t3p
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0687
Public Comment 315. Anonymous. 7-3-18



                                       Submitter Information
Name: Anonymous Anonymous


                                          General Comment
This seems like a dangerous threat to our national security. I am against changes to this regulation.




                                                 WASHSTATEB005488
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2815 of 3743

                                                                                   As of: 7/16/18 9:55 AM
                                                                                   Received: July 03, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-942r-1kz3
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1071
Public Comment 316. Individual. Henry Lewis. 7-3-18



                                         Submitter Information
Name: Henry Lewis
Address:
  266 Society Road
  Statesville, NC, 28625
Email: lewishen54@gmail.com
Phone: 7045467141
Fax: 28625


                                           General Comment
As an American teacher and someone who cares deeply about ending random violence and human rights abuses
around the world, I firmly OPPOSE the rule change that would move the handling of export licenses for
semiautomatic assault weapons and other powerful firearms from the U.S. State Department to the U.S.
Commerce Department. Personally, I don't trust American weapons manufacturers to be ethical when it comes to
such foreign sales. In addition, the Commerce Department isn't structure to handle proper oversight of such sales.

Making it easier for weapons manufacturers to sell their wares without the oversight of the US Congress is
insanity and flies in the face of everything the Trump administration says about trying to keep the Homeland safe
from foreign terror and gang threats. Investigations have shown that many of the weapons used in drug and terror
related crimes in Latin America (where I'm currently living and teaching) already originate in the USA. Taking
away Congress's and the US State Department's oversight of large sales of semi-automatic weapons will only
increase the violence in countries where human rights abuses are now common place. This, in turn, will cause
more refugees to flee violence-plagued countries and attempt to cross into the USA illegally.

Isn't anyone in Washington, D. C. these days able to use critical thinking skills and connect the dots. The
violence always makes it's way back to (and inside) America's borders.

I urge you to reject this rule change!

                                                 WASHSTATEB005489
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2816 of 3743

                                                                                    As of: 7/16/18 9:56 AM
                                                                                    Received: July 03, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 16, 2018
                                                                                    Tracking No. 1k2-942r-7uka
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1072
Public Comment 317. Individual. Robin Walden. 7-3-18



                                       Submitter Information
Name: Robin Walden


                                           General Comment
Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less! It is
unthinkable that the US would be considering promoting the sale of assault weapons world-wide.




                                                 WASHSTATEB005490
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2817 of 3743

                                                                                 As of: 7/16/18 9:57 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942r-5a9g
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1073
Public Comment 318. Individual. Cheryl Farmer MD. 7-3-18



                                      Submitter Information
Name: Cheryl Farmer MD


                                          General Comment
Friends, I write in OPPOSITION to a rules change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department to the U.S.
Commerce Department. This transfer of authority would facilitate vastly increased sales of arms internationally,
with serious implications for our national security. Such a policy could lead to an unfortunate future situation
where our own combat troops face troublemakers armed with American made weaponry. This would be an
unacceptable outcome! Please maintain the status quo on this issue, as current regulations have been effective for
decades.




                                                WASHSTATEB005491
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2818 of 3743

                                                                               As of: 7/16/18 9:58 AM
                                                                               Received: July 03, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 16, 2018
                                                                               Tracking No. 1k2-942r-vvg4
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1074
Public Comment 319. Anonymous. 7-3-18



                                     Submitter Information
Name: Anonymous Anonymous


                                        General Comment
In regard to human life and the safety of our country we need to keep the sale of all assault weapons and all
firearms under the U.S. State Department and not allow it to be transferred to the U.S. Commerece Department.




                                              WASHSTATEB005492
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2819 of 3743

                                                                                 As of: 7/16/18 9:59 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942r-ufn1
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1075
Public Comment 320. Individual. Peter Mattison. 7-3-18



                                      Submitter Information
Name: Peter Mattison
Address:
  13609 Elena Gallegos PL NE
  Albuquerque, NM, 87111
Email: pmmattison@gmail.com
Phone: 6179011798


                                          General Comment
I oppose this rule change that would move regulations of firearms export from the U.S. State Department to the
U.S. Commerce Department. Firearms are dangerous, and are used daily to kill people globally via organized
crime, political violence, and terrorism. Their management is a matter of national security, not business. Don't
prioritize the interests of the NRA and gun manufacturers over the safety and well-being of the citizens of this
country.




                                                WASHSTATEB005493
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2820 of 3743

                                                                             As of: 7/16/18 3:02 PM
                                                                             Received: July 03, 2018
PUBLIC SUBMISSION                                                            Status: Pending_Post
                                                                             Tracking No. 1k2-942r-s9jx
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-DRAFT-0756
Public Comment 321. Individual. Kristy Johnson. 7-3-18



                                    Submitter Information
Name: Kristy Johnson
Address:
  312 S. Coho Road
  Post Falls, ID, 83854
Email: kristyrj@roadrunner.com
Phone: 208-618-9549


                                       General Comment
You have to be kidding me! If there was EVER a time in human history, that the manufacture and sale of
firearms & ammunition needs serious oversight, it is now. Tell the NRA NO, not only NO, bur HELL NO!!




                                             WASHSTATEB005494
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2821 of 3743

                                                                                 As of: 7/16/18 10:01 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942r-8gf2
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1076
Public Comment 322. Individual. Linda Carroll. 7-3-18



                                      Submitter Information
Name: Linda Carroll


                                         General Comment
I oppose the transfer of authority over the export of guns from the Department of State to the Department of
Commerce. Guns involve many factors that put them out of the realm of simple commerce.




                                                WASHSTATEB005495
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2822 of 3743

                                                                                 As of: 7/16/18 10:02 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942r-g31a
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1077
Public Comment 323. Individual. Peter Reynolds. 7-3-18



                                      Submitter Information
Name: Peter Reynolds


                                         General Comment
I oppose the rules change that would move the handling of export licenses of semiautomatic assault weapons and
other powerful firearms from the U.S. State Department to the U.S. Commerce Department. This transfer of
authority would open new floodgates for arms sales internationally, with serious implications for our national
security.

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

This rules change benefits the NRA, not American National Security! I oppose it.




                                                WASHSTATEB005496
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2823 of 3743

                                                                                 As of: 7/16/18 10:07 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942r-q41p
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1078
Public Comment 324. Individual. Lari Tiller Howell. 7-3-18



                                      Submitter Information
Name: Lari Tiller Howell


                                          General Comment
I understand that the NRA is pushing for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business).[1] This
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security.

I fear that this would be the undoing of civilizing as we know it. At this point in history, with record unrest,
human migration and displacement, adding more arms is disaster to the common man. Governments cannot win,
peace cannot win, humanity cannot win. Changing the overseeing cabinet depart from the State to the Commerce
department can only be for the purpose of selling death.

All it will do is control population growth. ZPG




                                                   WASHSTATEB005497
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2824 of 3743

                                                                                As of: 7/16/18 10:07 AM
                                                                                Received: July 03, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-942r-ko17
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1079
Public Comment 325. Individual. Pamela LaRue. 7-3-18



                                      Submitter Information
Name: Pamela LaRue
Address:
  3703 Hackett Ave
  Long Beach, CA, 90808
Email: pkayelarue@aol.com
Phone: 5624293094
Fax: 90808


                                         General Comment
For nationsl security reasons, control and approval of arms sales abroad must remain under the purview of the
Department of State.




                                               WASHSTATEB005498
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2825 of 3743

                                                                                 As of: 7/16/18 10:08 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942r-kg60
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1080
Public Comment 326. Anonymous. 7-3-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The US State Department is better equipped to keep in mind the security of the
USA.




                                               WASHSTATEB005499
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2826 of 3743

                                                                                 As of: 7/16/18 10:09 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942r-mv0z
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1081
Public Comment 327. Individual. Hildy Feen. 7-3-18



                                      Submitter Information
Name: Hildy Feen


                                          General Comment
I strongly oppose the rule change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the
U.S. Commerce Department (focused on promoting American business). This transfer of authority would open
new floodgates for arms sales internationally, with serious implications for our national security. Below are more
reasons why the proposed rule change should not be approved:


It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.
It would remove licensing requirements for brokers, increasing the risk of trafficking.
It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.
It would impact our national security by facilitating firearms exports to oppressive regimes, removing safeguards
that help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and
further fueling violence that destabilizes countries and causes mass migration.
The world needs less firearms, not more.
Humanity needs less killing, not more.




                                                WASHSTATEB005500
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2827 of 3743

                                                                                As of: 7/16/18 10:10 AM
                                                                                Received: July 03, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-942r-dfdq
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1082
Public Comment 328. Individual. C. Warren Pope. 7-3-18



                                     Submitter Information
Name: C. Warren Pope
Address:
  Asheville, NC, 28803
Email: cdubski@yahoo.com
Phone: 8286878977


                                         General Comment
This relaxation in export rules for firearms is ridiculous and must be defeated. More guns means more death and
more murders. Don't we have enough trouble in the US?




                                               WASHSTATEB005501
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2828 of 3743

                                                                                As of: 7/16/18 10:11 AM
                                                                                Received: July 03, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-942r-5k0o
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1083
Public Comment 329. Individual. Allan Campbell. 7-3-18



                                      Submitter Information
Name: Allan Campbell


                                         General Comment
I oppose this rule because it would allow more firearms. Because the regulations should not be changed to the
Commerce department.




                                               WASHSTATEB005502
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2829 of 3743

                                                                                 As of: 7/16/18 10:12 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942r-pvkb
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1084
Public Comment 330. Individual. Mary Steele. 7-3-18



                                      Submitter Information
Name: Mary Steele
Address:
  24561 La Hermosa
  Laguna Niguel, CA, 92677
Email: online-activist@alumni.stanford.edu
Phone: 555-555-5555


                                         General Comment
This proposed rule change would make the world a far more dangerous place: and
It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.
It would remove licensing requirements for brokers, increasing the risk of trafficking.
It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe

Who is to say that the increased gun shipments to foreign countries wouldn't be used against our country,
decreasing our national security. The rule change's only purpose is to enhance the profit of the gun
manufacturers.




                                                WASHSTATEB005503
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2830 of 3743

                                                                                    As of: 7/16/18 10:13 AM
                                                                                    Received: July 03, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 16, 2018
                                                                                    Tracking No. 1k2-942r-7g14
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1085
Public Comment 331. Individual. James Roberts. 7-3-18



                                       Submitter Information
Name: James Roberts
Address:
  3436a Granada Ave
  Dallas, TX, 75205
Email: Jsr72748@gmail.com
Phone: 2148372465


                                           General Comment
Recently proposed, suggestion is a tragedy to humankind- expanding USAs reputation as merchant of death to
civilians. Bad enough America is already known for it in military weapons.

Gun manufactures, NRA and others are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused
on safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business).[1]
This transfer of authority would open new floodgates for arms sales internationally, with serious implications for
our national security.

Everything coming out of this administration- coal to soybeans, to auto parts, to steel is labeled national security
when true be told its corporate socialism and another white collar federally funded jobs program.

Export of weapons (all types, make, model, purpose) need to remain with State department not commerce.




                                                 WASHSTATEB005504
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2831 of 3743

                                                                                As of: 7/16/18 10:13 AM
                                                                                Received: July 03, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-942r-3jxd
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1086
Public Comment 332. Individual. Andrea Hicklin. 7-3-18



                                     Submitter Information
Name: Andrea Hicklin


                                         General Comment
The suggestion to move international gun sales away from the State department's control is painfully,
ludicrously, dramatically, and objectively a TERRIBLE idea. We would no longer have any knowledge of
weaponry sold to our enemies in terrorist organizations. It would make our country LESS safe. This is arguably
the stupidest idea I've ever heard.




                                               WASHSTATEB005505
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2832 of 3743

                                                                                   As of: 7/16/18 10:14 AM
                                                                                   Received: July 03, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-942r-39i6
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1087
Public Comment 333. Individual. Jody Benson. 7-3-18



                                       Submitter Information
Name: Jody Benson
Address:
  3547 Pueblo Dr
  Los Alamos, NM, 87544
Email: echidnaejb@gmail.com
Phone: 505-662-4782


                                           General Comment
As a gun owner, former hunter, and former ARCAO (Korea: Camp Henry, Camp Humphries, Camp Casey 71/72
when these bases were primitive), I oppose the rule change that would switch the regulations of firearms export
from the U.S. State Department to the U.S. Commerce Department. I do not want weapons in the hands of
terrorists and criminals in other countries that can be used, not only against their own people, but against
Americans abroad.

Ive travelled the world and been in many conflict zones, including Afghanistan. The lawlessness of these areas is
exacerbated by the fact that everybody owns a weapon. Small arms and light weapons are the preferred weapon
of these small-time bullies, drug dealers, and cartels, as well as big-time terrorists like ISIS, al-Qaeda, al-
Shabaab, Boko Haram.

Making light weapons (the definition includes: revolvers and self-loading pistols, rifles and carbines, assault
rifles, sub-machine guns and light machine guns) available as a commodity anybody can order without any
restrictions over the internet, makes it easy for small arms dealers to buy and resell these weapons, the favorites
of terrorists, criminals, and drug dealers. We dont want American criminals to have these weapons. Lets not
loose them on innocent civilians around the world. Say no to any loosing of any restrictions of exporting
weapons. Dont be tone deaf to American values. Americans dont want more foreign threats, any more than we
want more communities disrupted by gun violence. Make it harder for these terrorists to get guns, not easier.
Keep cheap guns out of the hands of these bullies. Keep American government workers, international corporate
workers, and tourists safe from criminals. People over profit.
                                                 WASHSTATEB005506
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2833 of 3743




                            WASHSTATEB005507
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2834 of 3743

                                                                                 As of: 7/16/18 10:15 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942r-85wf
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1088
Public Comment 334. Individual. Rinya Frisbie. 7-3-18



                                      Submitter Information
Name: Rinya Frisbie
Address:
  1539 NE Laurelwood circle
  Canby, OR, 97013
Email: jimandrinya@canby.com
Phone: 5032669100


                                          General Comment
I am strongly opposed to the proposed rule change that would transfer the oversight of non-military firearms
exports from the State Department to the Commerce Department. The proposed rule is supported by the NRA
and the only purpose is to increase the profits for the US gun industry--one that loosing support in the USA. The
only entity that is requesting this change is the gun lobby and it expects this change will increase firearms
exports by 20%. This will put more guns in the hands of terrorists around the world. It is even more dangerous
because it moves supervision and oversize to an agency that prioritizes business over national security. The U.S.
Congress would also lose its ability to oversee commercial weapons sales of $1 million or more; this makes no
sense. This seems like one more attempt to legitimize semiautomatic assault rifles as civilian products when
these battlefield weapons have killed too many civilians already. Please do not approve this blatant corporate
giveaway. The world does not need more instruments of mass killing--only the gun lobby would think this is a
good idea. We the people are watching as you make these decisions. Please make them wisely as you will be
accountable.




                                                WASHSTATEB005508
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2835 of 3743

                                                                                  As of: 7/16/18 10:16 AM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-942r-8y5f
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1089
Public Comment 335. Individual. Susan Briggs. 7-3-18



                                      Submitter Information
Name: Susan Briggs


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security. With the rule change, Congress would no
longer be automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey. Firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

This rule would also remove the State Departments block on the 3D printing of firearms, made it possible for
anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this
block, effectively enabling 3D printing of firearms in the U.S. and around the globe.




                                                WASHSTATEB005509
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2836 of 3743

                                                                                  As of: 7/16/18 10:17 AM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-942r-d3wc
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1090
Public Comment 336. Individual. Megan Condit-Chadwick. 7-3-18



                                      Submitter Information
Name: Megan Condit-Chadwick


                                          General Comment
I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Congress needs oversight of arms sales in order to ensure that
the U.S. is not arming countries with human rights violations and those that may threaten our national security.
The ban on 3D printing of weapons needs to stay in place. Thank you.




                                                WASHSTATEB005510
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2837 of 3743

                                                                                  As of: 7/16/18 10:18 AM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-942r-8swm
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1091
Public Comment 337. Individual. Frank Hannwacker. 7-3-18



                                      Submitter Information
Name: Frank Hannwacker


                                          General Comment
I oppose this rule change that would switch the regulations of firearms exports from the U. S. State Dept to the
U.S Commerce Dept




                                                WASHSTATEB005511
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2838 of 3743

                                                                                 As of: 7/16/18 10:19 AM
                                                                                 Received: July 03, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942r-65py
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1092
Public Comment 338. Anonymous. 7-3-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment
Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration. It is unwise to increase access to these weapons domestically or
internationally. I very much oppose this rule change, as it would do much more harm than good.




                                                WASHSTATEB005512
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2839 of 3743

                                                                                    As of: 7/16/18 10:20 AM
                                                                                    Received: July 03, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 16, 2018
                                                                                    Tracking No. 1k2-942r-t4ku
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1093
Public Comment 339. Anonymous. 7-3-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment
Here are details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.[5]
It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]
It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.[7]

It would totally nullify the ability of the US to keep from arming dangerous foreign nationals, thereby making
attacks on US soil far more likely.

This stupid idea to enrich the already rich arms dealers boggles the imagination!




                                                WASHSTATEB005513
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2840 of 3743

                                                                                    As of: 7/16/18 2:21 PM
                                                                                    Received: July 06, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 16, 2018
                                                                                    Tracking No. 1k2-944k-65vf
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1203
Public comment 340. Individual. Elizabeth Bartlett-7-6-18



                                       Submitter Information
Name: Elizabeth Bartlett


                                           General Comment
I strenuously object to any action of my government that makes the distribution of military style weapons - or for
that matter ANY weapons - easier than it currently is. Our nation does not need to be exporting the violence that
our gun culture causes here to infest other nations. The current proposal to shift control to the Commerce
Department blatantly prioritizes gun dealer and manufacturer profit over civilization and safety.

The current proposal:
- Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and non-
state
groups in armed conflicts, and their prohibition for civilian possession in many countries.
- Eliminates Congressional oversight for important gun export deals.
- Transfers the cost of processing licenses from gun manufacturers to taxpayers.
- Removes statutory license requirements for brokers, increasing risk of trafficking.
- Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of
firearms exporters, a requirement since the 1940s.
- Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.
- The Commerce Department does not have the resources to enforce export controls, even now.
- Reduces transparency and reporting on gun exports.
-Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and human
rights, to
an agency with mission to promote trade.

I do not want my country to stand before the world as preferring money to human rights!

                                                 WASHSTATEB005514
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2841 of 3743

                                                                                As of: 7/16/18 2:20 PM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944k-4axd
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1202
Public comment 341. Individual. Mae Harms. 7-6-18



                                     Submitter Information
Name: Mae Harms
Address:
  5941 Garden Park Drive
  Garden Valley, CA, 95633
Email: maeharms76@hotmail.com


                                         General Comment
The firearms in the USA need to me controlled so that people with mental illness or raging tempers do not have
easy access to them and maim and kill innocent people.




                                               WASHSTATEB005515
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2842 of 3743

                                                                              As of: 7/16/18 2:18 PM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 16, 2018
                                                                              Tracking No. 1k2-944k-gw38
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1201
Public comment 342. Individual. Bill Holt. 7-6-18



                                     Submitter Information
Name: Bill Holt


                                        General Comment
Do not allow the export of more firearms. The world is already bleeding from US made firearms.




                                              WASHSTATEB005516
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2843 of 3743

                                                                                   As of: 7/16/18 2:17 PM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-944k-q3fs
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1200
Public comment 343. Anonymous. 7-6-18



                                       Submitter Information
Name: Anonymous Anonymous


                                           General Comment
I strongly oppose the proposed rule change. It treats semi-automatic assault rifles as non-military, despite their
use by U.S. troops, their use by state and non-state groups in armed conflicts, and their prohibition for civilian
possession in many countries. In addition, it eliminates Congressional oversight for important gun export deals
and transfers the cost of processing licenses from gun manufacturers to taxpayers.

The Commerce Department does not have the resources to enforce export controls, even now, and this proposed
rule change would transfer gun export licensing from an agency with a mission to promote stability, conflict
reduction, and human rights, to an agency with a mission to promote trade. (!)

Please do not approve this rule change. Thank you.




                                                 WASHSTATEB005517
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2844 of 3743

                                                                               As of: 7/16/18 2:16 PM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 16, 2018
                                                                               Tracking No. 1k2-944k-rxhb
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1199
Public comment 344. Individual. Elizabeth Hjelmseth. 7-6-18



                                     Submitter Information
Name: Elizabeth Hjelmseth
Address:
  24 Holly View Way
  Bellingham, WA, 98229
Email: elhjelmseth@gmail.com
Phone: 3603039504


                                        General Comment
I strongly oppose moving gun control to the commerce department. In a world filled with evil people who are
more than willing to do harm to the US it is imperative that we control which players have access to small
munitions.




                                               WASHSTATEB005518
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2845 of 3743

                                                                                 As of: 7/16/18 2:15 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944k-2ei3
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1198
Public comment 345. Individual. Donna Schmidt. 7-6-18



                                      Submitter Information
Name: Donna Schmidt
Address:
  3131 Glengold Dr
  Farmers Branch, TX, 75234
Email: bandman01@sbcglobal.net
Phone: +9723100755


                                          General Comment
I could not be more vehemently opposed to this!! Making it easier for people around the world to have dangerous
weapons is, at the least, counterintuitive!! We are already suffering from our mistakes with guns being trafficked
to Mexico and Latin America, resulting in the migration of those seeking asylum in the U.S. to escape the
violence of gangs and cartels. Let's learn from these and other mistakes, such as arming the Afghans many years
ago!




                                                WASHSTATEB005519
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2846 of 3743

                                                                              As of: 7/16/18 2:14 PM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 16, 2018
                                                                              Tracking No. 1k2-944k-qz1i
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1197
Public comment 346. Individual. Lynne Walter, MSW. 7-6-18



                                    Submitter Information
Name: Lynne Walter, MSW


                                        General Comment
I STRONGLY oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department! This switch makes absolutely no sense, will only increase gun
violence in the United States, and reeks of favoritism towards the NRA.




                                              WASHSTATEB005520
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2847 of 3743

                                                                                 As of: 7/16/18 2:12 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944k-uf0k
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1196
Public comment 347. Individual. Terri Cole. 7-6-18



                                      Submitter Information
Name: Terri Cole
Address: United States,


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Guns should not be about commerce and profits!




                                                WASHSTATEB005521
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2848 of 3743

                                                                                 As of: 7/16/18 2:11 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944k-blce
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1195
Public comment 348. Anonymous. 7-6-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S.
Commerce Department. This will just allow more guns to be sold to countries that we have no way of knowing
where they will
eventually end up.




                                                WASHSTATEB005522
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2849 of 3743

                                                                                 As of: 7/16/18 2:10 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944k-q06i
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1194
Public comment 349. Individual. Erin Reed. 7-6-18



                                      Submitter Information
Name: Erin Reed


                                          General Comment
I am absolutely against this. This is a complete threat to national security. DO NOT allow this to happen




                                                WASHSTATEB005523
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2850 of 3743

                                                                                As of: 7/16/18 2:06 PM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944k-yhdk
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1193
Public comment 350. Individual. Linda Morgan. 7-6-18



                                      Submitter Information
Name: Linda Morgan
Address:
  P.O. Box 377406
  Ocean View, HI, 96737
Email: lindainhawaii65@gmail.com
Phone: 8087852058


                                         General Comment
I oppose this rule change! It's unacceptable and horrible to have so much gun violence in America. We definitely
should not make it easier to export guns and increase gun violence throughout the world.




                                               WASHSTATEB005524
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2851 of 3743

                                                                                   As of: 7/16/18 2:04 PM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-944l-643u
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1192
Public comment 351. Individual. Inge Johnsson. 7-6-18



                                       Submitter Information
Name: Inge Johnsson
Address:
  6020 Van Horn Ln
  Frisco, TX, 75034
Email: contact@ingejohnsson.com
Phone: 4254959241
Fax: 75034


                                           General Comment
I am very concerned about the proposed change to easier to spread murder weapons legally across the world, just
because the gun industry wants to make more profit. This is not in our interest as a nation, to be complicit in
increasing homicide rates abroad. Some of the reasons to not approve this proposed rule change are:

1) Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and
non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
2) Eliminates Congressional oversight for important gun export deals.
3) Transfers the cost of processing licenses from gun manufacturers to taxpayers.
4) Removes statutory license requirements for brokers, increasing risk of trafficking.
5) Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.
6) Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.
7) The Commerce Department does not have the resources to enforce export controls, even now.
8) Reduces transparency and reporting on gun exports.
9) Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

Thanks for this opportunity to share my views as a citizen and voter, and to allow me to express my desire to
                                                 WASHSTATEB005525
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2852 of 3743




make the world a safer place, not one where firearms end the lives of thousands every year.




                                                WASHSTATEB005526
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2853 of 3743

                                                                                   As of: 7/16/18 2:03 PM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-944l-wfaa
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1191
Public comment 352. Individual. Judith Weeks. 7-6-18



                                       Submitter Information
Name: Judith Weeks


                                           General Comment
I strongly OPPOSE switching the regulation of firearms exports from the State Department to the Department of
Commerce. It would remove the State Department's ability to restrict 3D printing of weapons and open the
floodgates for more weapons domestically and internationally; It would remove licensing requirements for
brokers; and it would stop the program that inspects pre-license guns and issues reports. Without the State
Department oversight and regulatory authority, firearms will be exported to anyone with money and contribute to
organized crime and terrorism.
There is NO need to switch control of the export of firearms unless it is to pay for firearms lobbyists. This is just
another ruse by the NRA to gain more control and have less oversight into their actions. PLEASE DO NOT
APPROVE THIS MOVE.
Sincerely, a concerned citizen
Judith Weeks
Morrison, CO




                                                 WASHSTATEB005527
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2854 of 3743

                                                                            As of: 7/16/18 2:02 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944l-3b6h
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1190
Public comment 353. Individual. James Waddell. 7-6-18



                                    Submitter Information
Name: James Waddell
Address:
  7806 SW Village Greens Circle
  Wlsonville, OR, 97070
Email: jmwaddell03@yahoo.com
Phone: 5036948085


                                       General Comment
All Firearms in this Country need to be CONTROLLED!




                                             WASHSTATEB005528
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2855 of 3743

                                                                            As of: 7/16/18 2:01 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944l-xdvw
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1189
Public comment 354. Individual. Arnold Haber. 7-6-18



                                    Submitter Information
Name: Arnold Haber
Address:
  4800 Steiner Ranch Blvd.
  Austin, TX, 78732
Email: arne@arnoldhaber.com
Fax: 78732


                                       General Comment
Continue warrant control




                                             WASHSTATEB005529
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2856 of 3743

                                                                                As of: 7/16/18 1:59 PM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944l-6buc
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1188
Public comment 355. Individual. Meghan E. 7-6-18



                                     Submitter Information
Name: Meghan E
Address:
  [Select A State], 06053
Email: meghane2006@gmail.com


                                         General Comment
Keep guns off the streets. Countries like Australia and Japan have banned the sales of guns and have almost no
gun crime. Gun violence is a terrible American epidemic. We can prevent everyday gun deaths. Let's start now.




                                               WASHSTATEB005530
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2857 of 3743

                                                                            As of: 7/16/18 1:58 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944l-qz0a
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1187
Public comment 356. Individual. Lauren Wade. 7-6-18



                                    Submitter Information
Name: Lauren Wade
Address:
  210 McPherson Ave
  Ironton, OH, 45638-1116
Email: lwade5309@gmail.com
Phone: 7406469558


                                       General Comment
I Am Strongly Opposing This Idea With Guns. We Need Stronger Gun Kaws That Will Help With Domestic
Violence And School Safety




                                             WASHSTATEB005531
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2858 of 3743

                                                                            As of: 7/16/18 1:56 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944l-eucp
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1186
Public comment 357. Individual. Dave Frank. 7-6-18



                                    Submitter Information
Name: Dave Frank


                                       General Comment
People want common sense gun regulations.




                                             WASHSTATEB005532
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2859 of 3743

                                                                            As of: 7/16/18 1:55 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944l-9n33
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1185
Public comment 358. Individual. Barbara Caiola. 7-6-18



                                       Submitter Information
Name: Barbara Caiola


                                          General Comment
Impose safer background availability. Just do the right thing.




                                                 WASHSTATEB005533
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2860 of 3743

                                                                            As of: 7/16/18 1:54 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944l-6oeh
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1184
Public comment 359. Individual. Gina Bates. 7-6-18



                                    Submitter Information
Name: Gina Bates
Address:
  40 South St
  Apple Creek, OH, 44606
Email: star3609@aol.com
Phone: 3306986195


                                        General Comment
I STRONGLY OPPOSE this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department!

This must be BLOCKED. Keep the CURRENT rules in place.




                                             WASHSTATEB005534
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2861 of 3743

                                                                               As of: 7/16/18 1:50 PM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 16, 2018
                                                                               Tracking No. 1k2-944l-9ifd
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1183
Public comment 360. Individual. Robert Stewart. 7-6-18



                                     Submitter Information
Name: Robert Stewart
Address:
  13576 Melville Lane
  Chantilly, 20151-2492
Email: grobertstewart1@mac.com
Phone: 7038190479


                                        General Comment
Background checks of all gun purchases should be mandatory, a sine qua non. Also, all assault type weapons
should be banned.




                                              WASHSTATEB005535
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2862 of 3743

                                                                              As of: 7/16/18 1:49 PM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 16, 2018
                                                                              Tracking No. 1k2-944l-gcyt
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1182
Public comment 361. Individual. Michael Downs. 7-6-18



                                     Submitter Information
Name: Michael Downs


                                        General Comment
NO more guns! Ban assult rifles, the only people who need them are US Military!




                                              WASHSTATEB005536
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2863 of 3743

                                                                                 As of: 7/16/18 1:48 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944l-50jm
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1181
Public comment 362. Anonymous. 7-6-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
The refugees worldwide fleeing war know that fewer arms make them safer.
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.




                                                WASHSTATEB005537
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2864 of 3743

                                                                                 As of: 7/16/18 1:46 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944l-ecmw
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1180
Public comment 363. Individual. Kate Darrigo. 7-6-18



                                      Submitter Information
Name: Kate Darrigo


                                         General Comment
I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.
The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. They are pushing hard for this rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business). This
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security.
Once again, I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.
Thank you for your attention to this important matter.




                                                WASHSTATEB005538
             Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2865 of 3743

                                                                                 As of: 7/16/18 1:45 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944l-w3v8
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1179
Public comment 364. R. 7-6-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
Greetings,

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

Best,
R




                                                WASHSTATEB005539
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2866 of 3743

                                                                                  As of: 7/16/18 1:42 PM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-944l-8s0k
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1178
Public comment 365. Anonymous. 7-6-18



                                       Submitter Information
Name: Anonymous Anonymous


                                          General Comment
In a free capitalist society companies have and do lobby aggressively for total unregulated ability to sell their
wares inside and outside the country. Most products that are likely to cause danger to others or to consumers are
highly regulated and rightly so like automobiles, medicines and even foods. This protection of the American and
world consumer is inherent to the U. S. capitalist core. One exception is guns. Why?

Reasons abound. The point though is about the legality and morality of both selling internally and exporting to
the world without logical restrictions of highly dangerous guns and war-caliber weapons to regular citizens in the
name of a companys right. What about the right to protect consumers, families and communities? The
government has both the economic and moral obligation to protect consumers and all citizens. The recent past
legislationsexpired in the late 1980s that prohibited the sale of automatic and other war-calibre weapons to
regular citizens inside and outside the U. S. was a bi-partisan agreement, totally in line with the U. S.
Constitution. It is not a coincidence that violence in the last 20+ years has dramatically increased both in the U.
S. and is currently ravaging neighboring countries. Unfortunately, this tragedy is largely caused by U. S. supplied
and free-flowing arms that have no reason to be in the hands of law abiding citizens and even less reason to be
accessible to dubious groups. Governments law enforcing forces are overextended and are often part of the many
victims high-powered guns enable. A safety-driven and regulated gun industry is otherwise feasible.

Exporting the U. S. phoneme of mass shootings (it does not happen around the world; only with recent terrorist
groups), increased brutality facilitated by easy availability of guns that should only be allowed in case of war,
higher risks of gun-assisted suicides and rising youth violent behavior are against every Americans safety.
Expanding a market of death and violence by U. S. companies does not make any sense.

Restate previous limits for starters. Show what American capitalism is really all about, growing wealth and
prosperity peacefully. Regulation of danger is part of this.

                                                WASHSTATEB005540
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2867 of 3743

                                                                               As of: 7/16/18 1:41 PM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 16, 2018
                                                                               Tracking No. 1k2-944l-muhk
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1177
Public comment 366. Individual. Denese Edsall. 7-6-18



                                     Submitter Information
Name: Denese Edsall
Address:
  1625 N 58 Ave
  Hollywood, FL, 33021
Email: dened62431@bellsouth.net
Phone: 954-242-1015


                                         General Comment
I oppose this rule change moving the regulation of firearms exports from the US State Department to the Us
Commerce Department.




                                               WASHSTATEB005541
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2868 of 3743

                                                                            As of: 7/16/18 1:40 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944l-fodx
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1176
Public comment 367. Individual. Dennis Young. 7-6-18



                                    Submitter Information
Name: Dennis Young


                                       General Comment
We need less guns, not more!




                                             WASHSTATEB005542
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2869 of 3743

                                                                               As of: 7/16/18 1:39 PM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 16, 2018
                                                                               Tracking No. 1k2-944l-cdqg
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1175
Public comment 368. Individual. Paul Gray. 7-6-18



                                     Submitter Information
Name: Paul Gray
Address:
  659 Harbor Edge Circle, #102
  Memphis, TN, 38103
Email: paul8045@gmail.com
Phone: 9013553604


                                        General Comment
Whether intentional, or not too many people wind up dead. We are better off without guns!




                                               WASHSTATEB005543
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2870 of 3743

                                                                                  As of: 7/16/18 1:38 PM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-944l-m16v
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1174
Public comment 369. Individual. Rick Galliher. 7-6-18



                                       Submitter Information
Name: Rick Galliher


                                          General Comment
I oppose the transfer of authority over gun sales from the State Dept to the idiots at the Commerce dept. I do
NOT want guns being sold to people that may use them to harm Americans or our allies.

This is a greedy mindless money grab and should be opposed by all patriotic people.




                                                WASHSTATEB005544
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2871 of 3743

                                                                                 As of: 7/16/18 1:33 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944l-d5af
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1173
Public comment 370. Individual. Stephen Melott. 7-6-18



                                      Submitter Information
Name: Stephen Melott


                                          General Comment
The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms. This transfer of authority would open new
floodgates for arms sales internationally, with serious implications for our national security. We must STOP the
opening of new floodgates for gun sales!




                                                WASHSTATEB005545
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2872 of 3743

                                                                                   As of: 7/16/18 1:32 PM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-944l-8keh
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1172
Public comment 371. Individual. Sonia ImMasche. 7-6-18



                                       Submitter Information
Name: Sonia ImMasche


                                           General Comment
This change is nuts! The President is pandering to a few and leaving the rest of us at risk! I am not in support of
this regulations change.




                                                 WASHSTATEB005546
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2873 of 3743

                                                                              As of: 7/16/18 1:30 PM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 16, 2018
                                                                              Tracking No. 1k2-944l-eywj
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1171
Public comment 372. Individual. Henry Paradis. 7-6-18



                                     Submitter Information
Name: HENRY PARADIS


                                        General Comment
Only arms meant to hunt animals, or hand guns should be sold after an extensive background check is made, and
a week waiting period.




                                              WASHSTATEB005547
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2874 of 3743

                                                                            As of: 7/16/18 1:29 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944l-k7ww
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1170
Public comment 373. Individual. Patrick Hinton. 7-6-18



                                     Submitter Information
Name: Patrick Hinton
Address:
  32504 Sunburst Lane
  Evergreen, CO, 80439


                                        General Comment
The US Commerce Department should not oversee the sale of semi automatic weapons exported around the
globe. This oversight should be the responsibility of the State Department.




                                              WASHSTATEB005548
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2875 of 3743

                                                                             As of: 7/16/18 1:28 PM
                                                                             Received: July 06, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 16, 2018
                                                                             Tracking No. 1k2-944l-t5ds
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1169
Public comment 374. Individual. Stephanie Bair. 7-6-18



                                    Submitter Information
Name: Stephanie Bair


                                        General Comment
The control of sales and shipment of fire arms and weapons made in the US should be closely governed within
and without the USA. No shipments of US weapons should go out of the US to any foreign countries unless they
are US allies. Then shipments should be guarded by US soldiers until placed in the hands of allies.




                                              WASHSTATEB005549
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2876 of 3743

                                                                                As of: 7/16/18 1:26 PM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944l-5tew
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1168
Public comment 375. Individual. Laurie Doscher. 7-6-18



                                       Submitter Information
Name: Laurie Doscher
Address: United States,
Email: ldoscher@earthlink.net
Phone: 541 935 4324


                                           General Comment
I oppose this rule change. I don't trust Mr. Trump's influences or decisions.




                                                 WASHSTATEB005550
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2877 of 3743

                                                                                  As of: 7/16/18 1:24 PM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-944l-7gvp
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1167
Public comment 376. Anonymous. 7-6-18



                                      Submitter Information
Name: Anonymous Anonymous
Address:
  108 Eliseo Drive
  Greenbrae, CA, 94904
Email: joanesq93@gmail.com
Phone: 4152345678


                                          General Comment
Do not change the rules for sale of weapons in any way that increases the sales of firearms either domestically or
internationally. We need to protect people from guns, not encourage carnage and destruction.




                                                WASHSTATEB005551
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2878 of 3743

                                                                                 As of: 7/16/18 1:17 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944l-b6ko
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1166
Public comment 377. Anonymous. 7-6-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department,
which is focused on safeguarding our nation, to the U.S. Commerce Department, which promotes American
business. This transfer of authority and oversight will increase arms sales internationally and have serious
implications for our national security.




                                               WASHSTATEB005552
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2879 of 3743

                                                                            As of: 7/16/18 1:16 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944l-syc4
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1165
Public comment 378. Individual. Elliot Pliner. 7-6-18



                                      Submitter Information
Name: ELLIOT PLINER
Address:
  new york, NY, 10011
Email: epliner@epliner.com
Phone: 2125358887


                                         General Comment
DO NOT PERMIT THE CHANGE OF EXPORT LICENSES FOR ASSAULT WEAPONS FROM THE
STATE DEPARTMENT TO THE COMMERCE DEPARTMENT.




                                               WASHSTATEB005553
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2880 of 3743

                                                                            As of: 7/16/18 1:15 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944l-rtle
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1164
Public comment 379. Individual. Tod Boyer. 7-6-18



                                      Submitter Information
Name: Tod Boyer


                                          General Comment
No subverting of gun sales regulations!




                                             WASHSTATEB005554
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2881 of 3743

                                                                                 As of: 7/16/18 1:14 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944l-ud9r
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1163
Public comment 380. Anonymous. 7-6-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
This stupid idea will put the United States at risk from outsiders that have bought guns from unscrupulous
dealers that only have their bottom line in mind. The State department can at least control what and where
munitions are sold - preferably NOT TO OUR ENEMIES inside our country or outside our country.




                                                WASHSTATEB005555
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2882 of 3743

                                                                                As of: 7/16/18 1:13 PM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944l-zaey
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1162
Public comment 381. Individual. Mary Anglin. 7-6-18



                                      Submitter Information
Name: Mary Anglin


                                         General Comment
I cannot believe we are actually seriously proposing allowing unfettered export of guns from the U.S. to
anywhere in the world --- are you insane? Isn't the world already dangerous enough, to everyone, including our
own citizens traveling abroad or serving in our armed forces. Please, please do not allow this change.




                                               WASHSTATEB005556
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2883 of 3743

                                                                                  As of: 7/16/18 1:12 PM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-944l-kqqi
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1161
Public comment 382. Individual. Greta Aul. 7-6-18



                                       Submitter Information
Name: greta Aul


                                          General Comment
What we allow in the USA in terms of guns and gun parts which can kill multiple people should never be
allowed here or anywhere. This is sounding like the shift of cigarette advertising to other countries when tobacco
industries were forced to put labeling on cigarette packs the US indicating that cigarettes are dangerous to
peoples' health. Let's sell these guns and gun parts to other countries, and start doing so right away, before they
are banned in America. What a fantastic way to keep gun manufacturers in business! Then we really will have to
carefully monitor people coming to America! Hopefully the reader of this letter can see the sarcasm...




                                                 WASHSTATEB005557
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2884 of 3743

                                                                            As of: 7/16/18 1:10 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944l-oztw
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1160
Public comment 383. Individual. Kathryn Burns. 7-6-18



                                    Submitter Information
Name: Kathryn Burns


                                       General Comment
Contrary to what the NRA may have told you, the world does NOT need more firearms. Enough already! We've
got enough blood on our hands as it is.




                                             WASHSTATEB005558
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2885 of 3743

                                                                                 As of: 7/16/18 1:09 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944l-o2sf
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1159
Public comment 384. Individual. Nina Liakos. 7-6-18



                                      Submitter Information
Name: Nina Liakos
Address:
  811 Jonker Court
  Gaithersburg, MD, 20878
Email: nina.liakos@gmail.com
Phone: 2402461789
Fax: 20878
Organization: Moms Rising


                                          General Comment
I fiercely oppose the rule change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department to the U.S. Commerce Department. This
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security, to say nothing of the security of people in other countries where these guns would end up. The
United States, historically the protector of human rights and supporter of democracy worldwide, must never
become the purveyor of death to people around the world. We would be vilified forever if this were to happen.




                                                WASHSTATEB005559
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2886 of 3743

                                                                              As of: 7/16/18 1:08 PM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 16, 2018
                                                                              Tracking No. 1k2-944l-p3hu
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1158
Public comment 385. Individual. William Hilliker. 7-6-18



                                     Submitter Information
Name: William Hilliker


                                        General Comment
I oppose this rule change that would switch gun sales supervision from the State Department to the Commerce
Department.




                                              WASHSTATEB005560
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2887 of 3743

                                                                                   As of: 7/16/18 1:07 PM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-944l-u3jz
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1157
Public comment 386. Individual. Bruce Cole. 7-6-18



                                       Submitter Information
Name: Bruce Cole
Address:
  111 Griffin Ave
  Hampden, 04444
Email: rx7fb@hotmail.com


                                          General Comment
I wish to object to any regulatory change that increases the health and safety of humans anywhere. Our injury
and death statistics related to firearms incidents dwarfs that of the rest of the civilized world. We do not need to
export that kind of risk elsewhere. Profiting from this would benefit a very few compared to the potential harm to
others. And it is likely some of these weapons could be used on Americans. Please refuse this regulation change.
Thank you.




                                                 WASHSTATEB005561
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2888 of 3743

                                                                            As of: 7/16/18 1:06 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944l-9pgp
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1156
Public comment 387. Individual. Michael Tucker. 7-6-18



                                    Submitter Information
Name: michael tucker


                                       General Comment
This is a very bad idea.




                                             WASHSTATEB005562
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2889 of 3743

                                                                               As of: 7/16/18 1:04 PM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 16, 2018
                                                                               Tracking No. 1k2-944l-c6vk
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1155
Public comment 388. Anonymous. 7-6-18



                                     Submitter Information
Name: Anonymous Anonymous


                                         General Comment
We need national, sensible gun control laws!!! Every single day I hear on the news about multiple people who
have been shot to death and it is outrageous!!!!




                                               WASHSTATEB005563
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2890 of 3743

                                                                                  As of: 7/16/18 1:03 PM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-944l-yjj1
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1154
Public comment 389. Individual. Myra Dewhurst. 7-6-18



                                       Submitter Information
Name: Myra Dewhurst


                                          General Comment
The ability of the NRA to enact legislation that goes against the wishes of 80%-90% of the population is
disturbing and frightening. Politicians that are complicit in passing legislation that goes against their own
constituents are acting as profiles in cowardice and should be called out repeatedly, by name, on this issue. The
NRA is responsible for more deaths in the United States than any terrorists groups and should be shamed
accordingly. The idea that the NRA now wants to export their gun madness and arm our potential enemies is
pure insanity. We must organize and vote the NRA politicians out of office. Thank you.




                                                WASHSTATEB005564
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2891 of 3743

                                                                               As of: 7/16/18 12:58 PM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 16, 2018
                                                                               Tracking No. 1k2-944l-drr9
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1153
Public comment 390. Individual. Nancy Fowlie. 7-6-18



                                     Submitter Information
Name: Nancy Fowlie


                                         General Comment
Any and all guns and ammunitions need to be regulated at all times by the federal and state governments. We
must as a nation of laws protect all our citizens. Thank you.




                                               WASHSTATEB005565
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2892 of 3743

                                                                                   As of: 7/16/18 1:01 PM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-944l-a7qp
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1152
Public comment 391. Individual. Stephanie Hagiwara. 7-6-18



                                       Submitter Information
Name: Stephanie Hagiwara


                                          General Comment
Safety first. We need to take action to keep our citizens and the citizens of the World safe. Having the U.S. State
Department handle the export licenses of semiautomatic assault weapons and other powerful weapons would
keep safety first as the top criteria. The U.S. Commerce Departments first priority is increasing sales. Who
knows how far safety would be pushed down the list. It is in our best interest to continue to have the U.S. State
Department handle export licenses.




                                                 WASHSTATEB005566
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2893 of 3743

                                                                                 As of: 7/16/18 12:51 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944l-9dd3
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1151
Public comment 392. Anonymous. 7-6-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment
Moving any regulations of assault/military, and large capacity weapons needs time for review. It is obvious that a
commercial agency would lean towards looser regulations to promote business. The NRA already has too much
to say in terms off what determines "public safety" . Each new shooting is a testament to that useless viewpoint.
Dead is dead-"prayers and sympathy do NOT REPLACE LOST family members. The President and his 1%
money grubbing team are ONLY interested in 1 thing- guns everywhere- with little restrictions. Let's really look
into who would benefit dollar wise-it should be an interesting fact finding mission.




                                                WASHSTATEB005567
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2894 of 3743

                                                                            As of: 7/16/18 12:50 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944l-q5v2
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1150
Public comment 393. Individual. Dorothy Miller. 7-6-18



                                       Submitter Information
Name: Dorothy Miller


                                           General Comment
Stop the increase and availability of fire arms




                                                  WASHSTATEB005568
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2895 of 3743

                                                                                 As of: 7/16/18 12:49 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944l-khh1
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1149
Public comment 394. Individual. Beverly Barry. 7-6-18



                                      Submitter Information
Name: Beverly Barry
Address:
  2710 Avalon St
  Jefferson, 70121
Email: beverlybarry@att.net
Phone: 5048378072


                                          General Comment
I oppose any effort to move the transfer of firearms for sale from the State Dept. to the Commerce Dept. This is
obviously a move to allow firearms, dangerous automatic weapons, and ammunition for sale to other countries
including those that may not have favorable relationships with the USA. This could pose a serious threat to
National Security.




                                                WASHSTATEB005569
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2896 of 3743

                                                                                    As of: 7/16/18 12:48 PM
                                                                                    Received: July 06, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 16, 2018
                                                                                    Tracking No. 1k2-944l-s1mw
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1148
Public comment 395. Anonymous. 7-6-18



                                       Submitter Information
Name: Anonymous Anonymous


                                           General Comment
We already are the 2nd largest munitions exporter in the world. These weapons are not sold togood guys but to
terrorists, drug smugglers, and militias that destabilize the existing order in many countries. This contribution to
human suffering must be racheted back, not increased!




                                                 WASHSTATEB005570
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2897 of 3743

                                                                                   As of: 7/16/18 12:47 PM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-944l-hgyn
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1147
Public comment 396. Individual. Susan Peterson. 7-6-18



                                       Submitter Information
Name: Susan Peterson


                                          General Comment
All we need is more dead kids and innocent adults due to this country's asinine gun laws......




                                                 WASHSTATEB005571
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2898 of 3743

                                                                            As of: 7/16/18 12:46 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944l-j0pr
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1146
Public comment 397. Individual. Anonymous. 7-6-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
I oppose this nonsensical and dangerous rule change!!!!!




                                               WASHSTATEB005572
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2899 of 3743

                                                                                  As of: 7/16/18 12:45 PM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-944l-21ke
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1145
Public comment 398. Individual. Richard Guevara. 7-6-18



                                      Submitter Information
Name: Richard Guevara
Address:
  3540 Willow Dr. Apt. 67
  Plover, WI, 54467
Email: rcbb817@aol.com
Phone: 5204838808


                                          General Comment
I oppose any changes in regards to placing control of firearms, guns, ammunition, and related articles, to any
other agency from the agency overseeing them currently.




                                                WASHSTATEB005573
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2900 of 3743

                                                                              As of: 7/16/18 12:44 PM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 16, 2018
                                                                              Tracking No. 1k2-944l-x09i
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1144
Public comment 399. Individual. Lawrence Jacksina. 7-6-18



                                     Submitter Information
Name: Lawrence Jacksina
Address:
  1238 Timberbranch Ct.
  Charlottesville, VA, 22902
Email: 9bitte@embarqmail.com
Phone: 4349793989


                                        General Comment
So now we live with the possibility of ANYONE being armed and carrying in concealment., Where do the
founders suggest that this is what they expected for us? Why do we NEED to live like this? How do we do well
towards others when others may want to do ill towards us? Who wins under these circumstances? Weapons
manufacturers, NRA, politicians who receive donations from the gun lobby, morticians, etc. We NEED to live
peacefully. More guns havent made us safer, and never will. This world of ours would be under constant siege
with unregulated weapons.
THINK ABOUT IT! Then dont allow the sale of our peace, our security and our lives for the profit of the few.
Find your soul, find love of life and humanity.




                                              WASHSTATEB005574
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2901 of 3743

                                                                              As of: 7/16/18 12:28 PM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 16, 2018
                                                                              Tracking No. 1k2-944l-343m
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1143
Public comment 400. Individual. Sa Meyers. 7-6-18



                                     Submitter Information
Name: Sa Meyers
Address:
  367 E 11th Street
  Upland, CA, 91786
Email: satiny33717@mypacks.net
Fax: 91786


                                        General Comment
I oppose the firearms rule change that would switch regulations to the US department of commerce. This would
lead to making gun sales more difficult to trace and more obscure.




                                              WASHSTATEB005575
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2902 of 3743

                                                                              As of: 7/16/18 12:27 PM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 16, 2018
                                                                              Tracking No. 1k2-944l-6h76
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1142
Public comment 401. Individual. Jo Ann McGreevy. 7-6-18



                                    Submitter Information
Name: Jo Ann McGreevy
Address:
  9060 Palisade
  # 926
  North Bergen, 07047
Email: joann.mcgreevy@nyu.edu
Phone: 2015908440


                                       General Comment
1000% WRONG! This is simply another very stupid "act" on the part of Trump!




                                             WASHSTATEB005576
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2903 of 3743

                                                                                   As of: 7/16/18 12:26 PM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-944l-ntjw
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1141
Public comment 402. Individual. Richard Schoenberger. 7-6-18



                                       Submitter Information
Name: Richard Schoenberger
Address:
  4601 E. Fanfol Dr.
  Phoenix, AZ, 85028
Email: TNA1000@AOL.COM
Phone: 4804049691


                                           General Comment
I oppose this, it is absurd to think that MORE access to guns will lead to less violence.




                                                 WASHSTATEB005577
             Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2904 of 3743

                                                                                 As of: 7/16/18 12:25 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944l-6opa
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1140
Public comment 403. Individual. Nancy Brown. 7-6-18



                                      Submitter Information
Name: Nancy Brown
Address:
  502 Hampton Dr
  King, 27021
Email: KATZ10@Windstream.net
Phone: 3369834047
Fax: 27021


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U. S. State Department to
the U. S. Commerce Department. I think this would be a very unwise decision. It could in the future result in
difficulties for our soldiers against revolutionaries and gangs in foreign actions among other things.

Thank you for your time and attention.

Sincerely,



Mrs. Nancy Brown




                                                WASHSTATEB005578
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2905 of 3743

                                                                                   As of: 7/16/18 12:24 PM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-944l-jsu8
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1139
Public comment 404. Individual. Ann Berndt. 7-6-18



                                       Submitter Information
Name: Ann Berndt


                                          General Comment
It is vitally important to control the sale of firearms, guns, and ammunition. Gun sales should be restricted. Gun
control is absolutely necessary to curtail the violence that abounds here and in no other civilized society.




                                                 WASHSTATEB005579
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2906 of 3743

                                                                                 As of: 7/16/18 12:22 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944l-rg9d
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1138
Public comment 405. Individual. Nancy Cadet. 7-6-18



                                      Submitter Information
Name: Nancy Cadet
Address:
  4 Sammys beach road
  East Hampton, NY, 11937
Email: Cadetinpanama@gmail.com


                                          General Comment
I do not support the proposed BIS rule for the control of firearms, guns ammunition and related articles.
We need more stringent controls on the export of weapons, not fewer!
We should further restrict the movement of weapons and ammunition by all legal means.
We also need laws and procedures to register and trace all weapons that are sold in the domestic market.
The incredible rate of homicide and suicide by firearm is linked to easy access in the US.

We know US guns also flood neighboring countries , such as the weapons fueling armed violence in Mexico.
In fact, most of the guns used by Mexican drug cartels come from the US due to our lax gun laws.




                                                WASHSTATEB005580
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2907 of 3743

                                                                            As of: 7/16/18 12:20 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944l-piu9
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1137
Public comment 406. Individual. Mimi Hodsoll. 7-6-18



                                       Submitter Information
Name: Mimi Hodsoll
Address:
  2438 Caron Lane
  Falls Church, VA, 22043
Email: mhodsoll@verizon.net
Phone: 7036980180
Fax: 22043


                                           General Comment
I want my tax dollars to stop the availability and proliferation of guns.




                                                  WASHSTATEB005581
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2908 of 3743

                                                                                As of: 7/16/18 12:19 PM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944l-5s7s
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1136
Public comment 407. Individual. Anonymous. 7-6-18



                                     Submitter Information
Name: anonymous Anonymous


                                         General Comment
It seems to me that what we need is MORE control of firearms, especially assault weapons, in our country. In the
Constitution, the "right to bear firearms" did not apply to firearms such as we have now!!!




                                               WASHSTATEB005582
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2909 of 3743

                                                                                As of: 7/16/18 12:15 PM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944l-eeko
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1135
Public comment 408. Individual. Sharon Ofenstein. 7-6-18



                                     Submitter Information
Name: Sharon Ofenstein
Address:
  Pepperell, Middlesex, 01463-1210
Email: ofensteinsko@gmail.com
Phone: 9784333120


                                         General Comment
I oppose the rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. There is NO place in civilian life that warrants the availability of semiautomatic
assault weapons.




                                               WASHSTATEB005583
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2910 of 3743

                                                                                As of: 7/16/18 12:14 PM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944l-j6br
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1134
Public comment 409. Individual. Margaret Johnston. 7-6-18



                                      Submitter Information
Name: Margaret Johnston


                                         General Comment
I oppose the rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Firearms regulation is important both inside our borders and outside, and
exports should be regulated by the department which is concerned with national security and diplomacy.




                                               WASHSTATEB005584
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2911 of 3743

                                                                                   As of: 7/16/18 12:13 PM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-944l-svu9
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1133
Public comment 410. Individual. Joan Armer. 7-6-18



                                       Submitter Information
Name: Joan Armer
Address:
  477 Third Ave.
  Los Angles, CA, 90032
Email: armerzoo@aol.com
Phone: 312-339-4927


                                           General Comment
Getting rid of control of firearms is surely a totally insane idea, and will lead to more needless violence around
the world. Stop this action NOW!




                                                 WASHSTATEB005585
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2912 of 3743

                                                                              As of: 7/16/18 12:12 PM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 16, 2018
                                                                              Tracking No. 1k2-944l-h5bi
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1132
Public comment 411. Individual. William White. 7-6-18



                                    Submitter Information
Name: William White
Address:
  Fort Walton Beach, FL, 32548
Email: U2RHUMAN@EARTHLINK.NET


                                        General Comment
The NYT was right. We've become a circular firing squad!! Thousands dying yearly and this country owns 40%
of the world's privately owned arms.When will this insanity stop. Hunting and target shooting? Right! We may
be the next one hunted or targeted...




                                              WASHSTATEB005586
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2913 of 3743

                                                                                As of: 7/16/18 12:11 PM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944l-lj9i
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1131
Public comment 412. Individual. Jackie Lee. 7-6-18



                                     Submitter Information
Name: Jackie Lee


                                         General Comment
I oppose this rule change that would move the regulation of firearms export from the U.S. State Department to
the U.S. Commerce Department. The consequences could be terrifying.




                                               WASHSTATEB005587
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2914 of 3743

                                                                                 As of: 7/16/18 12:10 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944l-zuez
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1130
Public comment 413. Individual. Louis Napolitano. 7-6-18



                                      Submitter Information
Name: Louis Napolitano


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. I will vote against elected officials that support it.




                                                WASHSTATEB005588
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2915 of 3743

                                                                                 As of: 7/16/18 12:09 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944l-vbru
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1129
Public comment 414. Individual. Mehdie Vakili. 7-6-18



                                      Submitter Information
Name: Mehdie Vakili


                                         General Comment
The second amendment was always about allowing the states to maintain a standing army. The fact that includes
a qualifier on "an organized militia" means that there is a limit to how and when this "right" applies. This was
written in English so even conservative monolingual individuals SHOULD be able to understand it. ONLY the
state has the right to establish a militia, so NO, NOT EVERY don, don jr., or eric is allowed to carry a saturday
night special let alone a RPG! If they hacve such a problem with it, maybe they should talk to betsy devoss about
what an awful job she did at the Department of Education. After all they are all the product of private schools.




                                                WASHSTATEB005589
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2916 of 3743

                                                                                  As of: 7/16/18 12:08 PM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-944l-apts
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1128
Public comment 415. Individual. Jessica Kusiak-Peters. 7-6-18



                                      Submitter Information
Name: Jessica Kusiak-Peters
Address:
  267 Shoreview Way
  St. Joseph, MI, 49085


                                          General Comment
I am extremely concerned about these proposed rule changes. Overseas weapons sales are not just simple
financial transactions with little or no consequences if goods are ultimately resold or otherwise passed along to
third parties. Allowing weapons to leave these borders should require extra oversight to make sure that we do not
inadvertently cause problems diplomatically or allow our troops do not find themselves under attack from our
own weapons. These are complex matters that require a careful weighing of many interests. The system currently
in place, with the State Department providing oversight, is better able to address the myriad of concerns. With all
due respect, the Commerce Department simply is incapable of bringing the same degree of insight to these
matters as their focus is mostly on the monetary, rather than the practical implications for foreign policy and
national security. The president and those in his administration like to talk about their concern for national
security, but these proposed changes suggest otherwise. I trust actions, not empty words. These changes should
not be adopted.




                                                WASHSTATEB005590
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2917 of 3743

                                                                                 As of: 7/16/18 12:06 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944l-ulsx
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1127
Public comment 416. Individual. Elizabeth Shepherd. 7-6-18



                                      Submitter Information
Name: Elizabeth Shepherd
Address:
  New York, NY, 10033-5356
Email: woodberry83@yahoo.ca
Phone: 2127408989


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.
It just means more assault weapons in the most destructive hands.




                                                WASHSTATEB005591
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2918 of 3743

                                                                               As of: 7/16/18 12:05 PM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 16, 2018
                                                                               Tracking No. 1k2-944l-1gaz
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1126
Public comment 417. Individual. Susan Way. 7-6-18



                                     Submitter Information
Name: Susan Way


                                         General Comment
I oppose any rule change that would move the regulation of firearms export from the U.S. State Department to
the U.S. Commerce Department. Promoting the export and sale of more dangerous weapons is not in United
States national security, or ultimately business, interests.




                                               WASHSTATEB005592
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2919 of 3743

                                                                                As of: 7/16/18 12:05 PM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944l-nqbd
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1125
Public comment 418. Individual. Merle Molofsky. 7-6-18



                                     Submitter Information
Name: Merle Molofsky
Address:
  10 Evergreen Way
  Sleepy Hollow, NY, 10591
Email: mmpsya@gmail.com


                                         General Comment
I am opposed to the proposed rule change that would switch the regulations of firearm exports from the United
States State Department to the United States Commerce Department. There is a difference between concerns
about Homeland Security and concerns about corporate profits.




                                               WASHSTATEB005593
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2920 of 3743

                                                                                  As of: 7/16/18 12:03 PM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-944l-86o3
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1124
Public comment 419. Individual. Tim Barrington. 7-6-18



                                      Submitter Information
Name: Tim Barrington
Address:
  344 N 5th St #6
  San Jose, 95112
Email: tim_barrington@hotmail.com
Phone: 4082838100


                                          General Comment
To Whom It May Concern,

I am writing to indicate that I oppose the rule change that would switch the regulations of firearms export from
the U.S. State Department to the U.S. Commerce Department.

Thank you in advance for your consideration of my thoughts.




                                                WASHSTATEB005594
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2921 of 3743

                                                                                 As of: 7/16/18 12:02 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944l-mc37
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1123
Public comment 420. Individual. Cheryl Bettigole. 7-6-18



                                      Submitter Information
Name: Cheryl Bettigole


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. These are dangerous weapons whose export shouldn't be guided just by
economic/commerce considerations.
Thank you for your consideration.
Cheryl Bettigole, MD, MPH




                                                WASHSTATEB005595
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2922 of 3743

                                                                            As of: 7/16/18 12:00 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944l-bs2p
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1122
Public comment 421. Individual. Beth Fischer. 7-6-18



                                    Submitter Information
Name: beth Fischer
Address:
  320 Marengo Ave.
  Forest Park, 60130
Email: bethfischer320@netzero.com
Phone: 7087712680
Fax: 60130


                                        General Comment
Don't transfer gun authority!




                                              WASHSTATEB005596
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2923 of 3743

                                                                            As of: 7/16/18 11:59 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944l-gvmw
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1121
Public comment 422. Individual. Ramon Sandoval. 7-6-18



                                    Submitter Information
Name: Ramon Sandoval


                                       General Comment
Have better gun laws and better background checks and stop taking money from the Russian funded NRA.
Russia is the Enemy.




                                             WASHSTATEB005597
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2924 of 3743

                                                                                As of: 7/16/18 11:57 AM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944l-tqmr
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1120
Public comment 423. Individual. Bruce Hlodnicki. 7-6-18



                                      Submitter Information
Name: Bruce Hlodnicki
Address:
  6235 LAWRENCE DR.
  INDIANAPOLIS, IN, 46226
Email: bjh55@sbcglobal.net
Phone: 3178795674


                                         General Comment
Do not make exportation of weapons of war any easier. This is a matter of safety and security for our neighbors
and allies. The greedy bastards who manufacture guns just can't get enough blood money!




                                               WASHSTATEB005598
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2925 of 3743

                                                                              As of: 7/16/18 11:55 AM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 16, 2018
                                                                              Tracking No. 1k2-944l-nccj
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1119
Public comment 424. Individual. Marianne Ewing. 7-6-18



                                      Submitter Information
Name: marianne ewing
Address:
  299 elm rd
  bolinas, 94924
Email: ewingmiddleton@gmail.com
Phone: 4158682038
Fax: 94924


                                          General Comment
the bis new proposed rule is a bad rule there must be control of munitions.




                                                WASHSTATEB005599
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2926 of 3743

                                                                            As of: 7/16/18 11:54 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944l-9tym
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1118
Public comment 425. Individual. Howard Smith MD. 7-6-18



                                    Submitter Information
Name: Howard Smith MD


                                       General Comment
The possession of ALL DEADLY WEAPONS should be regulated in a civilized society!




                                             WASHSTATEB005600
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2927 of 3743

                                                                                  As of: 7/16/18 11:53 AM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-944l-5pgg
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1117
Public comment 426. Individual. Diana Cowans. 7-6-18



                                       Submitter Information
Name: Diana Cowans
Address:
  PO BOX 14666
  BRADENTON, FL, 34280
Email: cognitas@msn.com
Phone: 6784474840


                                          General Comment
I strongly oppose the proposed BIS rule change that would remove control of the sale of firearms and related
items from the USML. This is a clear and blatant attempt by the NRA to allow the US to become the arms dealer
to the world, with no concern for our national security or for anyone's safety. The NRA knows that our current
administration is quite willing to support firearms sales to everyone. This is a quid pro quo for the massive
donations that the NRA makes to many in our current government.

If we allow this rule change, we will be harming America's security and the safety of the entire world. This is not
what most of us want for America. We want a safer world, not a world where gun dealers can supply arms to
anyone who can pay the price, without reasonable oversight.

Please do not approve this change. Demonstrate some maturity and common sense and show the world that
America has not lost all common sense and ethical and moral behavior.




                                                 WASHSTATEB005601
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2928 of 3743

                                                                              As of: 7/16/18 11:52 AM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 16, 2018
                                                                              Tracking No. 1k2-944l-3pgx
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1116
Public comment 427. Individual. Ann Leonard. 7-6-18



                                    Submitter Information
Name: Ann Leonard
Address:
  Freeville, NY, 13068
Email: artisan@frontiernet.net
Phone: 6078448706
Organization: Self Employed


                                        General Comment
This insane proposed rule would open the floodgates for more guns everywhere! This is insane! Removing this
safeguard would put more guns in the hands of terrorists, criminals and the mentally unstable. STOP THIS
MADNESS!!!




                                              WASHSTATEB005602
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2929 of 3743

                                                                               As of: 7/16/18 11:51 AM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 16, 2018
                                                                               Tracking No. 1k2-944m-di42
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1115
Public comment 428. Individual. Ms. Duprey. 7-6-18



                                     Submitter Information
Name: Ms. Duprey


                                        General Comment
This is insanity to switch the regulations of firearms export from the US State Department to the US Commerce
Department. This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security. I very strongly oppose this rule change.




                                              WASHSTATEB005603
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2930 of 3743

                                                                                As of: 7/16/18 11:50 AM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944m-n3g0
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1114
Public comment 429. Individual. Kathleen Butt. 7-6-18



                                     Submitter Information
Name: Kathleen Butt
Address:
  8845 166th Ave NE B206
  Redmond, 98052
Email: kateabutt@hotmail.com
Phone: 4258813185
Fax: 98052


                                         General Comment
The United States of America has more firearms per capita than any other nation. We also have an
extraordinarily high rate of death by gun violence. We must find a way to control access to guns.




                                               WASHSTATEB005604
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2931 of 3743

                                                                                  As of: 7/16/18 11:48 AM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-944m-j9fp
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1113
Public comment 430. Individual. Judy Schultz. 7-6-18



                                       Submitter Information
Name: Judy Schultz


                                          General Comment
I am strongly opposed to this rule change and ask that regulations of firearms remain under the jurisdiction of the
State Department. The sale of firearms to other countries is a matter of national security, and it is not only
inappropriate but dangerous for these sales to be regulated by the Commerce Department. The dangers this rule
change pose include firearms reaching oppressive regimes, organized crime, and terrorists, as well as 3-D
printing of firearms. There is no justification for this rule change - the profits of gun manufacturers and their
lobbyists do not justify the increased danger to Americans and our national security that this proposed rule
change poses.




                                                WASHSTATEB005605
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2932 of 3743

                                                                                 As of: 7/16/18 11:47 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944m-1pdc
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1112
Public comment 431. Individual. Maryann Pitman. 7-6-18



                                      Submitter Information
Name: Maryann Pitman
Address:
  179 US Hwy 158 Bus E
  Gatesville, 27938
Email: berts-girl@hotmail.com
Phone: 2523570783
Fax: 27938


                                         General Comment
The last thing our gun ridden society requires is more access to destructive weapons. We don't need less
regulatio, we need more. I am tired of reading about mass shootings.




                                                WASHSTATEB005606
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2933 of 3743

                                                                                   As of: 7/16/18 11:46 AM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-944m-cg92
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1111
Public comment 432. Individual. Anonymous. 7-6-18



                                       Submitter Information
Name: Anonymous Anonymous


                                           General Comment
So, really anti-terrorist, anti-crime on this lemon. Flooding the world with guns WILL NOT make anyone safer,
not even you. This is like saying that it hurts to bang your head against the wall so clearly you've gotta bang
harder. This is like thinking that cars are dangerous so everyone needs to be in a car all the time. This is like
every other idiotic, dangerous, stupid, ignorant, greedy, venial act this mal-administration has done so far. Can't
you take a break channeling the anti-Christ even for a day or two? Why do you hate America and Americans so
much?




                                                 WASHSTATEB005607
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2934 of 3743

                                                                                 As of: 7/16/18 11:45 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944m-ahis
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1110
Public comment 433. Individual. Deborah Bannister. 7-6-18



                                      Submitter Information
Name: Deborah Bannister


                                          General Comment
We dont want all guns taken away, we want reasonable and necessary background checks. Also, all gun sellers
should have to require gun background checks. There could be a database of people who have had and passed
background checks...vendors could have access to this database and use it to verify before purchasing. If you are
unwilling to have a background check, I would question your fitness to purchase.




                                                WASHSTATEB005608
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2935 of 3743

                                                                            As of: 7/16/18 11:43 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944m-lt5e
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1109
Public comment 434. Individual. Michael Prymula. 7-6-18



                                    Submitter Information
Name: Michael Prymula


                                       General Comment
Gun control must happen




                                             WASHSTATEB005609
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2936 of 3743

                                                                               As of: 7/16/18 11:42 AM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 16, 2018
                                                                               Tracking No. 1k2-944m-y5k4
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1108
Public comment 435. Individual. Melanie Goldberg. 7-6-18



                                     Submitter Information
Name: Melanie Goldberg
Address:
  1350 Marin
  Albany, CA, 94706
Email: Mgtrainer@gmail.com


                                        General Comment
Please strengthen gun control laws. Do not weaken them in anyway. Obviously this is a huge problem.
Thousands of people are dying every year because gun control laws are not strong and tough enough. When will
this change? How many people have to die? Im scared to go to a movie theater. Im scared to send my children to
school. All because crazy angry people have plenty of access to guns. It makes no sense.




                                              WASHSTATEB005610
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2937 of 3743

                                                                                 As of: 7/16/18 11:41 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944m-7p2o
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1107
Public comment 436. Individual. Anonymous. 7-6-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

This change will eliminate Congressional oversight for important gun export deals and transfers the cost of
processing licenses from gun makers to taxpayers. It also removes statutory license requirements for brokers
which could increase the risk of trafficking.
The Commerce Department does not have the resources to enforce export controls.
This change transfers gun export licensing from an agency with the mission to promote stability, conflict
reduction and human rights, to an agency whose mission is to promote trade. Please do NOT make this rule
change.

Thank you.




                                                WASHSTATEB005611
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2938 of 3743

                                                                              As of: 7/16/18 11:40 AM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 16, 2018
                                                                              Tracking No. 1k2-944m-iide
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1106
Public comment 437. Individual. Richard Smith. 7-6-18



                                     Submitter Information
Name: richard smith


                                        General Comment
Munitions are munitions, period. Changing the way these things are regulated is WRONG, and immoral, and
nothing but a boon to the NRA and the weapons industry they represent, at the expense of good governance and
laws that have been PROVEN to work, for a long long time.




                                              WASHSTATEB005612
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2939 of 3743

                                                                                 As of: 7/16/18 11:38 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944m-3j7r
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1105
Public comment 438. Individual. Alexandra Lifshin. 7-6-18



                                      Submitter Information
Name: Alexandra Lifshin


                                          General Comment
I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This rule change would have frightening national security
implications




                                                WASHSTATEB005613
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2940 of 3743

                                                                                 As of: 7/16/18 11:37 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944m-dmqq
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1104
Public comment 439. Individual. John Woods. 7-6-18



                                      Submitter Information
Name: John Woods


                                          General Comment
I am deeply concerned by the proposal to move firearms from ITAR to EAR.

I work in the space industry, where we must be exceptionally careful in our handling not only of materials but of
knowledge concerning anything that could be used in a weapons system. We are taught that a rocket, even one
designed for peaceful purposes, is to be treated as a potential missile.

If ITAR regulates potential weapons, it ought to regulate actual weapons. If it doesn't, perhaps we should be
looking at sharing more of our space technologies (which aren't weapons) with the rest of the world via EAR.

Moreover, the State Department not Commerce ought to have the final say on where weapons are exported and
by whom, as weapon export has an obvious effect on our ability to participate in diplomacy. The Commerce
Department should not be saddled with the responsibility of conducting diplomacy.




                                                WASHSTATEB005614
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2941 of 3743

                                                                                 As of: 7/16/18 11:36 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944m-2fsx
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1103
Public comment 440. Individual. Carol Rowland. 7-6-18



                                      Submitter Information
Name: Carol Rowland


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

It seems the height of folly to have the regulation of firearms export overseen by a department concerned with
the well being of its citizens to a department whose bottom line would tend towards how much money can be
made.

Thank you for considering my comments.




                                                WASHSTATEB005615
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2942 of 3743

                                                                                As of: 7/16/18 11:35 AM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944m-sxru
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1102
Public comment 441. Individual. Anne Doane. 7-6-18



                                       Submitter Information
Name: Anne Doane


                                         General Comment
To: Bureau of Industry and Security,

The proposed rule to no longer monitor and control firearms and ammunition is by far is one of the most blatant
attempts of the NRA to influence a governmental safety measure. Controlling and monitoring firearms and
ammunition helps prevent the attempts of individuals and groups to obtain mass quantities of firearms and
ammunition with no oversight and can lead to misuse of these firearms and ammunitions. Please maintain the
current laws that monitor and control these items and please place more common sense gun and ammunition
laws to help protect the average American citizen.

Thank you,

Anne Doane




                                               WASHSTATEB005616
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2943 of 3743

                                                                            As of: 7/16/18 11:34 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944m-t0d4
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1101
Public comment 442. Anonymous. 7-6-18



                                    Submitter Information
Name: Anonymous Anonymous


                                       General Comment
For the safety of our fellow people EVERYWHERE, please keep this within our State Department. Thank you!




                                             WASHSTATEB005617
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2944 of 3743

                                                                            As of: 7/16/18 11:33 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944m-qwr4
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1100
Public comment 443. Individual. Lora Stakey. 7-6-18



                                    Submitter Information
Name: Lora Stakey


                                       General Comment
Ban assault weapons now!




                                             WASHSTATEB005618
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2945 of 3743

                                                                                As of: 7/16/18 11:32 AM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944m-vxcx
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1099
Public comment 444. Individual. Holly Neal. 7-6-18



                                      Submitter Information
Name: Holly Neal


                                         General Comment
I oppose the proposed rule change that would shift regulatory responsibility from the US State Department to the
Department of Commerce. This proposal has a clear intention of greatly expanding arms exports without any
consideration about public safety, making us all less safe.




                                               WASHSTATEB005619
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2946 of 3743

                                                                                 As of: 7/16/18 11:31 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944m-3cta
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1098
Public comment 445. Individual. Helgaleena Healingline. 7-6-18



                                      Submitter Information
Name: Helgaleena Healingline


                                         General Comment
Please do not relax ANY gun controls. The exact opposite is what's needed at this time, with firearms related
deaths rising in our nation.




                                                WASHSTATEB005620
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2947 of 3743

                                                                               As of: 7/16/18 11:29 AM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 16, 2018
                                                                               Tracking No. 1k2-944m-2ujm
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1097
Public comment 446. Individual. Nancy McRae. 7-6-18



                                     Submitter Information
Name: Nancy McRae
Address:
  9 Groton St
  Apt 2
  Pepperell, 01463
Email: sirredbar@verizon.net
Phone: 978433
Fax: 01463


                                        General Comment
We don't need to export our unique gun violence problem to other countries by moving the handling of export
licenses for
assault style weaponry from State to the Commerce Department.




                                              WASHSTATEB005621
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2948 of 3743

                                                                            As of: 7/16/18 11:28 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944m-u3ht
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1096
Public comment 447. Individual. Gregory D Simpson. 7-6-18



                                    Submitter Information
Name: Gregory D Simpson
Address:
  13311 Riggs Way
  Windermere, 34786
Email: buflosab31@yahoo.com


                                       General Comment
How many more DEATHS? The 2nd amendment is just that an amendment not a commandment.




                                             WASHSTATEB005622
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2949 of 3743

                                                                                   As of: 7/16/18 11:27 AM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-944m-fto4
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1095
Public comment 448. Individual. Bruce Carroll. 7-6-18



                                       Submitter Information
Name: Bruce Carroll


                                          General Comment
Dear legislator,
I oppose any and all regulations proposed by the NRA. I oppose any and all REMOVAL of regulations that the
NRA approves. I will oppose any votes that are undertaken by any legislator that accepts NRA money for the
NRA's advantage. I will continue to oppose all of these things until the situation changes drastically. Also, dear
legislator, I will continue to oppose YOU until your votes are more in line with the safety and security of the
citizens of America.




                                                 WASHSTATEB005623
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2950 of 3743

                                                                            As of: 7/16/18 11:26 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944m-ji4y
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1094
Public comment 449. Individual. Manuel Rosenbaum. 7-6-18



                                     Submitter Information
Name: Manuel Rosenbaum


                                        General Comment
We simply need very strong and sensible gun control.




                                              WASHSTATEB005624
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2951 of 3743

                                                                                As of: 7/16/18 9:25 AM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944m-6noi
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1070
Public comment 450. Individual. Barbara Wilson. 7-6-18



                                     Submitter Information
Name: Barbara WIlson
Address:
  16520 Wild Plum CIrcle
  Morrison, CO, 80465
Email: redplumcir@aol.com
Phone: 303-697-5859
Fax: n/a


                                         General Comment
I wish to submit my opinion regarding switching the regulations of fire arms from the State Dept to the Dept of
Commerce. I am STRONGLY in OPPOSITION to this change, as it would potentially make our country and the
world more dangerous than they are already. If this switch were to occur, the State Dept would no longer be able
to restrict 3-D printing of weapons, thereby opening the floodgates for the production/distribution of more
weapons. I've been told that this would also remove licensing requirements for brokers, and would stop the
program that inspects pre-licensing of guns and issues reports. We are already seen by the world to be
unrestrained 'cowboys', We need to become more insightful in regard to the proliferation of weapons that make it
into the hands of terriorists, international gangs and organized crime, and without the State Dept oversight and
regulatory authority, firearms will be exported to anyone with money. I cannot conceptualize the need to switch
control of firearm exports - - please do not approve this item.




                                               WASHSTATEB005625
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2952 of 3743

                                                                                 As of: 7/16/18 9:23 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944m-k9rk
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1069
Public comment 451. Individual. Anonymous. 7-6-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Though I'm sure it would be profitable for gun manufacturers, it would create
serious consequences for our country, not the least of which could ultimately be an increased security threat of
our own making.




                                                WASHSTATEB005626
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2953 of 3743

                                                                                    As of: 7/16/18 9:22 AM
                                                                                    Received: July 06, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 16, 2018
                                                                                    Tracking No. 1k2-944m-ehhk
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1068
Public comment 452. Individual. Nancy Shaw. 7-6-18



                                       Submitter Information
Name: Nancy Shaw


                                           General Comment
I strongly object to this rule change! It would be a travesty to transfer the regulations of firearms export from the
U.S. State Department to the U.S. Commerce Department.
This moves the emphasis from SAFETY of American Citizens to COMMERCE! Much more is a stake than $$$.

Please reconsider.




                                                 WASHSTATEB005627
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2954 of 3743

                                                                                 As of: 7/16/18 9:21 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944m-roab
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1067
Public comment 453. Individual. Michael Clarke. 7-6-18



                                      Submitter Information
Name: Michael Clarke


                                          General Comment
I am opposed to the proposed rule change being sought by the State Department. This is a dangerous move by
the State Department which will create more gun violence for other countries involved in the sale of US made
firearms and munitions. Semi automatic assault rifles should not be reclassified by the Dept. of State as "non-
military" type arms. Members of the US military, as well as groups engaged in armed conflict around the world.
The proposal to essentially transfer the cost of processing licensing fees from gun manufacturers to taxpayers is
unacceptable. Taxpayers should not have to bear the financial cost of the transactions which companies that sell
guns engage in. The removal of statutory license requirements for brokers increases risk of trafficking of these
firearms. Businesses in the United States should be able to sell guns to foreign governments, but under the
assurance that the weapons sold will not fall risk to trafficking.This proposal enables unchecked gun production
in the U.S. and exports abroad by removing the block on 3D printing of firearms. I am firmly opposed to
removing this current prohibition on the 3D printing of firearms. We do not need to add even more enforcement
responsibilities to the Dept. of Commerce when it currently has a hard time regulating current export controls.
This provision transfers gun export licensing from an agency with a mission of promoting stability, conflict
reduction, and human rights, to an agency with mission to promote trade. I, as a private citizen and a taxpayer am
against all potential changes which the President has proposed with regards to the exporting of firearms and
munitions.




                                                WASHSTATEB005628
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2955 of 3743

                                                                                 As of: 7/16/18 9:19 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944m-q6wu
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1066
Public comment 454. Individual. Alison Redford. 7-6-18



                                      Submitter Information
Name: Alison Redford


                                         General Comment
Regulation of firearms export should remain with the U.S. State Department. The Department of Commerce is
not up to speed on safety and other regulatory concerns, nor are those concerns in the scope of the Department of
Commerce. Thank you.




                                                WASHSTATEB005629
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2956 of 3743

                                                                              As of: 7/16/18 9:18 AM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 16, 2018
                                                                              Tracking No. 1k2-944m-8cpq
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1065
Public comment 455. Individual. Jill Radel. 7-6-18



                                     Submitter Information
Name: Jill Radel


                                         General Comment
STOP already!! How many must die for you to change the law and get rid of stocks and semi automatic rifles ???




                                               WASHSTATEB005630
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2957 of 3743

                                                                              As of: 7/16/18 9:18 AM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 16, 2018
                                                                              Tracking No. 1k2-944m-9y5q
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1064
Public comment 456. Individual. Marilyn Brenneman. 7-6-18



                                     Submitter Information
Name: Marilyn Brenneman
Address:
  945 Tenderfoot Hill road
  #301
  Colorado Springs, CO, 80906
Email: dbrenn1934@aol.com
Phone: 719-434-8626


                                        General Comment
Why would you want to make it easier to buy guns after all the death and murders of so many innocent people
already this year? Where is plain common sense in the thinking of more?




                                              WASHSTATEB005631
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2958 of 3743

                                                                                 As of: 7/16/18 9:17 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944m-9143
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1063
Public comment 457. Individual. Susan Carter Ruskell. 7-6-18



                                      Submitter Information
Name: Susan Carter Ruskell


                                         General Comment
We do not need to make assault style weapons more readily available. Quite the opposite. These weapons are
NOT for self defense or hunting. There is no reason for most of the general public to have assault weapons that
are designed specifically for military use and are designed specifically to kill lots of people. We should be
working harder to insure that people who cannot handle such responsibility are not able to get their hands on
these highly specific and very dangerous tools. Public safety is at serious risk.




                                                WASHSTATEB005632
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2959 of 3743

                                                                                 As of: 7/16/18 9:15 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944m-8hi6
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1062
Public comment 458. Individual. Rob Axtell. 7-6-18



                                      Submitter Information
Name: Rob Axtell


                                          General Comment
There are too many guns in this country and the U.S. leads the world in gun injuries and deaths. Do everything in
your power to make buying a gun a little more difficult so criminals and the mentally ill do not have an easy time
getting them. It is the right thing to do. You probably have kids, do you want your children growing up
constantly worried about being shot?




                                                WASHSTATEB005633
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2960 of 3743

                                                                               As of: 7/16/18 9:14 AM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 16, 2018
                                                                               Tracking No. 1k2-944m-uj7s
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1061
Public comment 459. Individual. Melissa Heston. 7-6-18



                                     Submitter Information
Name: Melissa Heston
Address:
  1911 Hawthorne Dr.
  Cedar Falls, IA, 50613
Email: heston@uni.edu


                                         General Comment
I absolutely oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Firearms must be treated as weapons of destruction, not simple
commodities.




                                               WASHSTATEB005634
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2961 of 3743

                                                                               As of: 7/16/18 9:13 AM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 16, 2018
                                                                               Tracking No. 1k2-944m-50cu
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1060
Public comment 460. Individual. Howard Ordo. 7-6-18



                                     Submitter Information
Name: Howard Ordo


                                         General Comment
No one except Police and our Armed Forces need more than a pistol or hunting rifle!!




                                               WASHSTATEB005635
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2962 of 3743

                                                                                 As of: 7/16/18 9:12 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944m-vqcd
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1059
Public comment 461. Individual. Beth Levin. 7-6-18



                                      Submitter Information
Name: Beth Levin


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This could open the floodgates for sales of firearms internationally, which
would affect our national security.




                                                WASHSTATEB005636
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2963 of 3743

                                                                                    As of: 7/16/18 9:11 AM
                                                                                    Received: July 06, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 16, 2018
                                                                                    Tracking No. 1k2-944m-8nlp
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1058
Public comment 462. Individual. Diane Fails. 7-6-18



                                       Submitter Information
Name: Diane Fails
Address:
  1180 Buchman Road
  Fremont, OH, 43420
Email: jb-dsfails@sbcglobal.net
Phone: 4193343309


                                           General Comment
This is a terrible rule change. Control of firearms, guns, ammunition, and related articles is essential to defusing
conflict.

It is really stupid to arm the world because we will have those same arms aimed at us. It has happened before and
will again, as in Afghanistan, for example. Arms dealers will get rich, and the rest of us will get killed.


There is a reason that arms smuggling and arms dealing are viewed as dirty. It's because they are horrible crimes
against humanity and lead to ever increasing violence.

THe United States should never add to the capacity for killing and maiming in the world. We can be better than
that.




                                                 WASHSTATEB005637
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2964 of 3743

                                                                            As of: 7/16/18 9:10 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944m-ak1k
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1057
Public comment 463. Individual. Rebecca Mahmood. 7-6-18



                                    Submitter Information
Name: Rebecca Mahmood


                                       General Comment
The NRA's push for guns everywhere is INSANE!




                                             WASHSTATEB005638
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2965 of 3743

                                                                            As of: 7/16/18 9:09 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944m-re3j
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1056
Public comment 464. Individual. Connie Marquez. 7-6-18



                                    Submitter Information
Name: Connie Marquez


                                       General Comment
We need more gun control and fewer guns.




                                             WASHSTATEB005639
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2966 of 3743

                                                                                As of: 7/16/18 9:08 AM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944m-q8rh
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1055
Public comment 465. Individual. Yvonne Rogers. 7-6-18



                                     Submitter Information
Name: Yvonne Rogers


                                         General Comment
International gun sale regulation needs to stay in the hands of the U.S. State Department, not the Department of
Commerce. With all the Trump Administration's lengthy talk about the need to beef up national security, the idea
of loosened regulations on international assault weapons sales baffles me.




                                               WASHSTATEB005640
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2967 of 3743

                                                                             As of: 7/16/18 9:07 AM
                                                                             Received: July 06, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 16, 2018
                                                                             Tracking No. 1k2-944m-dxj2
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1054
Public comment 466. Individual. Ricann Bock. 7-6-18



                                    Submitter Information
Name: Ricann Bock
Address:
  15739 Point Monroe DR NE
  Bainbridge Island, WA, 98110
Email: ricannb@icloud.com
Phone: 845-729-3334


                                        General Comment
NO NO NO NO! U.S. We cannot move the responsibility for regulation from the State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business)!
SAFETY VS COMMERCE. I know we have a capitalist country, but we cannot continue to put that first, above
all else. The safety of people should come first. We have no business exporting our GUN CULTURE to the rest
of the world! I repeat NO NO NO NO NO!




                                             WASHSTATEB005641
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2968 of 3743

                                                                                    As of: 7/16/18 9:05 AM
                                                                                    Received: July 06, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 16, 2018
                                                                                    Tracking No. 1k2-944m-k8cb
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1053
Public comment 467. Individual. Dorothy Mowry. 7-6-18



                                       Submitter Information
Name: Dorothy Mowry


                                           General Comment
This is a terrible idea! If guns and related items can be sold to any person or country with no regulation or
control, those arms will probably be used against us in some way. They would probably be used against our
allies, also...but who would know???

There are other reasons this would not be appropriate, but common sense says this will be harmful to everyone
except who sells and lobbies for gun sales and support.

If the NRA is trying to promote this to increase the gun sales in our country, that is totally immoral.


I urge all with power over this proposed rule to NOT change control from the State Department to the Commerce
Department.




                                                 WASHSTATEB005642
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2969 of 3743

                                                                                  As of: 7/16/18 9:04 AM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-944m-7u7u
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1052
Public comment 468. Individual. Janis Dufford. 7-6-18



                                      Submitter Information
Name: Janis Dufford


                                          General Comment
I oppose this rule that would switch the regulation of firearms export from the US State Dept to the US
Commerce Dept. The State Dept is closely aligned with our national security interests and must maintain this
responsibility. Personally, I believe the world would be a much better and safer place with far fewer firearms and
ammunition.




                                                WASHSTATEB005643
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2970 of 3743

                                                                                   As of: 7/16/18 9:03 AM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-944m-xsfe
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1051
Public comment 469. Individual. Valerie Davis. 7-6-18



                                       Submitter Information
Name: Valerie Davis
Address:
  714 Collier Dr
  SAN Leandro,
Email: Vald50@yahoo.com


                                           General Comment
Common sense: background checks for ALL. Even gun shows, maybe especially gun shows.
Age limit of 21 and older
No rapid fire and especially NO guns more capable that those of our police officers.
It's just common sense. Start with this and then debate any other restrictions. We all deserve to feel safe but to
frighten little and big children and teachers etc for the sake of someone owning a gun is just plain rediculous!!!




                                                 WASHSTATEB005644
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2971 of 3743

                                                                                 As of: 7/16/18 9:00 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944m-y7ky
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1050
Public comment 470. Individual. Judith Gibson. 7-6-18



                                      Submitter Information
Name: Judith Gibson
Address:
  523 N Bertrand St
  Unit 201
  Knoxville, TN, 37917
Email: judygibson@bellsouth.net
Phone: 8655250055


                                          General Comment
I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The Commerce Department is not equipped to oversee the
movement and management of firearms and munitions.




                                                WASHSTATEB005645
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2972 of 3743

                                                                                  As of: 7/16/18 8:59 AM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-944m-579p
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1049
Public comment 471. Individual. Kevin Oldham. 7-6-18



                                       Submitter Information
Name: Kevin Oldham


                                          General Comment
It seems that the rest of the sane world already knows that less guns is better for everyone. We need to study gun
deaths and the bloodthirsty gun owner mentality as if it was a disease in need of a cure. We need to better control
who can purchase guns of all kinds, especially assault. I can tell from nearly everything I read that most gun
owners feel the same way.




                                                 WASHSTATEB005646
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2973 of 3743

                                                                                 As of: 7/16/18 8:58 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944m-z8vi
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1048
Public comment 472. Individual. Kristina Heiks. 7-6-18



                                      Submitter Information
Name: Kristina Heiks


                                          General Comment
I should think the sheer number of mass shootings since the beginning of the year would indicate a "control of
firearms" is indeed necessary. We control how people drive or if they vaccinate their kids before entering school
because they address public health issues. Death from guns is a public health issue




                                                WASHSTATEB005647
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2974 of 3743

                                                                                 As of: 7/16/18 8:57 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944m-8gjb
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1047
Public comment 473. Individual. Jean Lewandowski. 7-6-18



                                      Submitter Information
Name: Jean Lewandowski


                                         General Comment
As a mother and grandmother, I oppose the proposal to move oversight for international arms sales from the state
department to the commerce department. We don't need to be freely exporting our culture of armed aggression to
endanger other children in other nations. The only winners would be the arms manufacturers, and their profits are
just fine as it is.




                                               WASHSTATEB005648
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2975 of 3743

                                                                            As of: 7/16/18 8:56 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944m-f83i
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1046
Public comment 474. Individual. Rita Glasscock. 7-6-18



                                    Submitter Information
Name: Rita Glasscock


                                        General Comment
WHEN are we going to start VALUING OUR CHILDREN'S LIVES MORE THAN OUR GUNS ???? SHAME
ON YOU !!!!




                                              WASHSTATEB005649
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2976 of 3743

                                                                                 As of: 7/16/18 8:54 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944m-tvd6
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1045
Public comment 475. Individual. Steven Iszauk. 7-6-18



                                      Submitter Information
Name: Steven Iszauk
Address:
  208 Valleyview Dr
  McDonald, PA, 15057
Email: siszauk@msn.com
Phone: 4122212469
Fax: 15057


                                          General Comment
I strongly oppose this proposed rule change to switch the regulation of firearms exports from the U.S. State
Department to the U.S. Commerce Department.




                                                WASHSTATEB005650
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2977 of 3743

                                                                            As of: 7/16/18 8:53 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944m-5gls
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1044
Public comment 476. Individual. Mark Smith. 7-6-18



                                     Submitter Information
Name: Mark Smith
Address:
  8265 Schroeder Rd
  Oconto Falls, WI, 54154
Email: morgsat1@gmail.com
Phone: 9206714495


                                       General Comment
No exporting of guns. Thanks, Mark




                                             WASHSTATEB005651
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2978 of 3743

                                                                                 As of: 7/16/18 8:51 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944m-jk7r
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1043
Public comment 477. Individual. Linsay Firman. 7-6-18



                                      Submitter Information
Name: Linsay Firman
Address:
  1818 Newkirk Ave #1B
  Brooklyn, NY, 11226
Email: ltfirman@yahoo.com
Phone: 9175895903
Fax: 11226


                                          General Comment
I believe that the international sale of weapons should continue to be regulated by the US State Department, not
the Department of Commerce. This is a question of national security, not economics.

Thank you,




                                                WASHSTATEB005652
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2979 of 3743

                                                                                  As of: 7/16/18 8:50 AM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-944m-lbrz
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1042
Public comment 478. Individual. Marianne Caston. 7-6-18



                                      Submitter Information
Name: Marianne Caston
Address:
  GOLETA, CA, 93117
Email: mdcaston@gmail.com
Phone: 8059678760


                                          General Comment
This government run by a corrupt president is making our lives far less safe every day. This is just another way
he can destabilize the people and make it far more easy to use guns to kill people. Trump seems to think that
these regulations are an impediment to freedom, but in fact they are exactly what the people want... fewer guns
out in our homes, streets and neighborhoods. These guns should certainly be under the US Munitions control.




                                                WASHSTATEB005653
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2980 of 3743

                                                                                  As of: 7/16/18 8:49 AM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-944m-kgqr
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1041
Public comment 479. Individual. Linda A. Heath. 7-6-18



                                      Submitter Information
Name: Linda A. Heath
Address:
  12112 Indian Hollow Road
  Grafton, OH, 44044
Email: heathster52@gmail.com
Phone: 3309983716


                                          General Comment
The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business). This
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security. I oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. Our world is very unsafe and unstable at the present time.
How much more unsafe and unstable will it become if this rule change should go into effect? Please do not let a
few extremists dictate a US that is drastically different from the one envisioned by our Founding Fathers!




                                                WASHSTATEB005654
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2981 of 3743

                                                                              As of: 7/16/18 8:48 AM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 16, 2018
                                                                              Tracking No. 1k2-944m-uxrf
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1040
Public comment 480. Individual. James Thomas. 7-6-18



                                    Submitter Information
Name: James Thomas


                                        General Comment
American gun and ammunitions manufacturers must not be allowed to sell their products outside US borders.
They will be sold to crooks and terrorists and used against US citizens. No sales of guns or ammo!!




                                              WASHSTATEB005655
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2982 of 3743

                                                                               As of: 7/16/18 8:47 AM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 16, 2018
                                                                               Tracking No. 1k2-944m-xm8n
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1039
Public comment 481. Individual. Tracey Katsouros. 7-6-18



                                     Submitter Information
Name: Tracey Katsouros


                                         General Comment
The NRA are pushing hard for a rule change that would move the handling of export licenses of semiautomatic
assault weapons and other powerful firearms from the U.S. State Department (focused on safeguarding our
nation) to the U.S. Commerce Department (focused on promoting American business). This transfer of authority
would open new floodgates for arms sales internationally, with serious implications for our national security.
Please do not allow this to happen. Thank you for your time and consideration on this matter.




                                               WASHSTATEB005656
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2983 of 3743

                                                                            As of: 7/16/18 8:46 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944m-k8x1
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1038
Public comment 482. Individual. Stephen Durbin. 7-6-18



                                    Submitter Information
Name: Stephen Durbin
Address:
  Coupeville, WA, 98239
Email: kilo34@cablespeed.com


                                       General Comment
NO MORE GUNS...NOT MORE GUNS LIKE THE nra WANTS BECAUSE THEY ARE GUN AND AMMO
MAKERS WHORES...STRICT REGULATION...TAKE GUNS FROM ABUSERS AND FELONS...MAKE
AR-TYPE RIFLES AND HIGH CAPACITY MAGAZINES ILLEGAL T




                                             WASHSTATEB005657
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2984 of 3743

                                                                            As of: 7/16/18 8:45 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944m-u43y
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1037
Public comment 483. Individual. T Logan. 7-6-18



                                    Submitter Information
Name: t Logan


                                       General Comment
guns and commerce.. hmmm, is that really how deadly weapons should be moved out as consumer goods?? This
is so wrong headed and clearly a greed imperative, no regard for effect.




                                             WASHSTATEB005658
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2985 of 3743

                                                                            As of: 7/16/18 8:43 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944m-zuqo
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1036
Public comment 484. Individual. Elizabeth Hegeman. 7-6-18



                                    Submitter Information
Name: elizabeth hegeman


                                       General Comment
not more guns!!!!!!!




                                             WASHSTATEB005659
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2986 of 3743

                                                                               As of: 7/16/18 8:42 AM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 16, 2018
                                                                               Tracking No. 1k2-944m-okrs
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1035
Public comment 485. Individual. Michelle McKenney. 7-6-18



                                     Submitter Information
Name: Michelle McKenney


                                        General Comment
I strongly oppose the rule change that would transfer the regulations of firearms export from the U.S. State
Department, to the U.S. Commerce Department. The sale of firearms is not simply a commercial endeavor, but
with advanced weapons, can also become a national safety issue.




                                              WASHSTATEB005660
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2987 of 3743

                                                                                As of: 7/16/18 8:41 AM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944m-ljtf
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1034
Public comment 486. Individual. Sue Whitlock. 7-6-18



                                      Submitter Information
Name: Sue Whitlock


                                         General Comment
We would be at high risk for national security cause we wouldn't have any control on firearm sales!




                                               WASHSTATEB005661
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2988 of 3743

                                                                             As of: 7/16/18 8:40 AM
                                                                             Received: July 06, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 16, 2018
                                                                             Tracking No. 1k2-944m-kuju
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1033
Public comment 487. Individual. Tara Bridges. 7-6-18



                                    Submitter Information
Name: Tara Bridges


                                        General Comment
Too many guns means more people will die and more money will be spent on prisons. We need to ban assault
weapons and keep them out of the hands of people with mental illnesses.




                                              WASHSTATEB005662
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2989 of 3743

                                                                                 As of: 7/16/18 8:39 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944m-idnm
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1032
Public comment 488. Individual. Katharine L. 7-6-18



                                      Submitter Information
Name: Katharine L.


                                         General Comment
Please do not transfer authority over the sale/export of firearms from the State Department to the Department of
Commerce. The State Department has the necessary expertise, which Commerce lacks, to safeguard our national
security by preventing sales going to international bad actors. Moreover, the Department of Commerce
necessarily seeks to boost sales of US products and exports overseas, which will result in an increased number of
firearms "out there" in the world. Given the number of countries, groups, and terrorists that seek harm to the US
and its citizens, this is a patently bad idea. This rule change makes no sense whatsoever, except as a means of
boosting profits for (already profitable) gunmakers and pleasing special interests like the NRA.




                                                WASHSTATEB005663
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2990 of 3743

                                                                            As of: 7/16/18 8:39 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944m-93xr
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1031
Public comment 489. Individual. Barbara Jacoby. 7-6-18



                                    Submitter Information
Name: Barbara Jacoby


                                       General Comment
Please, do NOT LET THIS HAPPEN! We have enough horror dealing with too-lax gun laws as it IS!




                                             WASHSTATEB005664
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2991 of 3743

                                                                                   As of: 7/16/18 8:31 AM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-944m-haur
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1030
Public comment 490. Individual. John Lyne. 7-6-18



                                       Submitter Information
Name: John Lyne
Address:
  1602 E Byrd Avenue
  Coolidge, AZ, 85128
Email: johnplyne@gmail.com
Phone: 4029909596
Fax: 85128


                                           General Comment
Automatic weapons need to be banned, any civilian firearms need to be tightly regulated and kept out of the
hands of criminals & unstable individuals! It's the only way to stop the carnage in the streets. Right to bear arms
does Not belong in the Constitution, totally outdated!!




                                                 WASHSTATEB005665
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2992 of 3743

                                                                                 As of: 7/16/18 8:29 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944m-qjzf
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1029
Public comment 491. Moms Rising. Jean Greaves. 7-6-18



                                      Submitter Information
Name: Jean Greaves
Organization: Moms Rising


                                         General Comment
I oppose this rule change that would switch the regulation of firearms export from the U.S. State Department to
the U.S. Commerce Department. This is a threat to national security at the very least.




                                                WASHSTATEB005666
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2993 of 3743

                                                                                 As of: 7/16/18 8:27 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-944m-bvfw
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1028
Public comment 492. Individual. Linda Wheatley. 7-6-18



                                          Submitter Information
Name: Linda Wheatley
Address:
  1064 South 800 East
  SLC, UT, 84105
Email: slcmermaid@hotmail.com


                                            General Comment
I oppose the rule change that would switch the regulation of firearms export from the U.S. State Department to
the U.S. Commerce Department

What could possibly go wrong!!??

The consequences of this regulatory change have obviously not been thought through--like a lot of other Trump
policy decisions. (Do we really want a repeat of the fiasco we now have on the southern border? That's what
happens when things are not thought through.)

The consequences of this rule change include the escalation of violence and destabilization of local governments
all over the world. Literally. Groups from Africa to Ukraine,to Central America, the West Bank, and southeast
Asia--groups as diverse as narc-o-terrorists, organized crime gangs, oppressive oligarchs, and insurgent elements
in civil wars everywhere (literally everyone from MS-13 to ISIS) will now be able to acquire American-made
armaments and munitions--in any quantity--with minimal scrutiny. The escalation of violence and oppression of
political opposition anywhere not only harms its immediate victims, it also drives the flight of refugees seeking
asylum which the Trump administration ostensibly wants to STOP--with either a wall or travel ban. However,
this rule change exacerbates that particular problem. An "open arms market" does not improve national security;
it actually worsens it.

Therefore I oppose this rule change. ..

                                                WASHSTATEB005667
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2994 of 3743




                            WASHSTATEB005668
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2995 of 3743

                                                                              As of: 7/16/18 8:26 AM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 16, 2018
                                                                              Tracking No. 1k2-944m-afbd
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1027
Public comment 493. Individual. Anonymous. 7-6-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
Bring back mental health monitoring
Require educational training
Close background check loopholes at gun shows
Ban assault rifles
Jail time for parents/people who do not safeguard children from gun access.




                                               WASHSTATEB005669
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2996 of 3743

                                                                                As of: 7/16/18 8:24 AM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944m-n4y9
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1026
Public comment 494. Individual. Sara Katz. 7-6-18



                                      Submitter Information
Name: Sara Katz
Address:
  627 14th street
  Manhattan Beach, CA, 90266
Email: sarakatzm@gmail.com


                                         General Comment
Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries.[2] With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.[3]

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.[4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.[5]
It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]
It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.[7]
                                               WASHSTATEB005670
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2997 of 3743




Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!




                                                 WASHSTATEB005671
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2998 of 3743

                                                                                As of: 7/16/18 8:23 AM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944m-jh4d
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1025
Public comment 495. Individual. Anastasia Yovanopoulos. 7-6-18



                                      Submitter Information
Name: anastasia yovanopoulos
Address:
  3718 24th st
  san francisco, CA, 94114
Email: shashacooks@yahoo.com


                                         General Comment
This proposed regulation is terribly unwise because firearms, guns, ammunition and related articles would not be
regulated at all. Allowing an irresponsible president, who has no sense of how to protect American citizens or
people all over the world, to disallow dangerous weapons from being controlled, is an extremely reckless policy
proposal and must not be permitted.

Please do not proceed to implement this proposed rule. Thank you.




                                               WASHSTATEB005672
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 2999 of 3743

                                                                                    As of: 7/16/18 8:21 AM
                                                                                    Received: July 06, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 16, 2018
                                                                                    Tracking No. 1k2-944m-ov8a
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1024
Public comment 496. Individual. Cara Harrison. 7-6-18



                                       Submitter Information
Name: Cara Harrison
Address:
  300 El Paso St
  Austin, 78704
Email: haracarrison@yahoo.com
Phone: 5126266256
Fax: 78704


                                           General Comment
am writing in opposition to the proposal for the U.S. to become a major international weapons dealer. The
proposed rule changes are wrong and dangerous for many reasons including:
--Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and non-
state groups in armed conflicts, and their prohibition for civilian possession in many countries.
--Eliminates Congressional oversight for important gun export deals.
-Transfers the cost of processing licenses from gun manufacturers to taxpayers.
--Removes statutory license requirements for brokers, increasing risk of trafficking.
--Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.
--Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.
T--he Commerce Department does not have the resources to enforce export controls, even now.
Please do not go forward with this proposed change in rule.




                                                 WASHSTATEB005673
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3000 of 3743

                                                                                As of: 7/16/18 8:20 AM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944n-wse8
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1023
Public comment 497. Individual. Ann Anonymous. 7-6-18



                                     Submitter Information
Name: Ann Anonymous


                                         General Comment
Do not change the existing rule of law. We should not be encouraging the sale of guns around the world.




                                               WASHSTATEB005674
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3001 of 3743

                                                                            As of: 7/16/18 8:17 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-944n-1v2w
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1022
Public comment 498. Individual. Joanne Nikides. 7-6-18



                                     Submitter Information
Name: Joanne Nikides
Address:
  5106A Murphy School Rd
  Durham, 27705
Email: nikidesj@msn.com
Phone: 9194250870


                                          General Comment
This is the dumbest idea youve had yet.




                                             WASHSTATEB005675
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3002 of 3743

                                                                                As of: 7/16/18 8:12 AM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-944n-984j
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1021
Public comment 499. Individual. Susan Soroka. 7-6-18



                                     Submitter Information
Name: Susan Soroka
Address:
  2300 S La Corta Dr
  Tempe, AZ, 85282
Email: ssoroka49@gmail.com
Phone: 4809675689


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The U.S. State Department is focused on safeguarding our nation in
juxtaposition to the U.S. Commerce Department that is focused on promoting American business. Let's safeguard
our nation.




                                               WASHSTATEB005676
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3003 of 3743

                                                                                 As of: 7/15/18 9:28 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 15, 2018
                                                                                 Tracking No. 1k2-944n-ioyu
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1020
Public comment 500. Individual. Anonymous. 7-6-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. It does not make sense in terms of security to make it easier for our enemies to
buy weapons, assault weapons, then turn around and harm our citizens. It this era of gun violence taking innocent
lives, rather than improving regulations, making sure our country's State Department is aware of arms sales, this
move increases the risk of weapons ending up both in the wrong hands but also us not knowing where these
weapons are going. This proposed rule change treats semiautomatic assault rifles as non-military. By definition
an assault weapon is made to assault and cause harm. Assault is illegal. There is no reason to make this available
to anyone. It has nothing to do with the right to bear arms. This is only about making more money..
.
The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business). Clearly,
this is not about our right to bear arms as the NRA advertises itself. This is all about money and making money,
without care of our country/citizens. I am so tired of our governing leaders only making decisions based on
making money over everything else while professing great Christian values. This transfer of authority would
open new floodgates for arms sales internationally, with serious implications for our national security.

Do NOT transfer control of firearm exports to the Dept of Commerce. Think of what is right not making more
money.




                                                WASHSTATEB005677
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3004 of 3743

                                                                            As of: 7/15/18 9:26 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 15, 2018
                                                                            Tracking No. 1k2-944n-wvh7
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1019
Public comment 501. Individual. Paul Frantsman. 7-6-18



                                     Submitter Information
Name: Paul Frantsman


                                        General Comment
This is an action lying somewhere between tone deaf and brain dead.




                                              WASHSTATEB005678
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3005 of 3743

                                                                               As of: 7/15/18 9:24 AM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 15, 2018
                                                                               Tracking No. 1k2-944n-fh4r
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1018
Public comment 502. Individual. Valerie Clark. 7-6-18



                                     Submitter Information
Name: valerie clark


                                         General Comment
I oppose the sale of guns to other countries under the commerce department. Spreading our weapons around the
world for profit has only one motive, the big buck.

At some point you have to say no more. What is a life worth?

Australians had massive buy-backs of guns and now gun violence is a rarity.

Gun violence is our country's shame. We should not spread the shame to other countries.




                                               WASHSTATEB005679
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3006 of 3743

                                                                                  As of: 7/15/18 9:22 AM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 15, 2018
                                                                                  Tracking No. 1k2-944n-pge8
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1017
Public comment 503. Individual. Kathleen Bungarz. 7-6-18



                                      Submitter Information
Name: Kathleen Bungarz


                                          General Comment
I disagree with the president's actions as far as providing safety for the American people. His recklessness shows
that his
concerns are with the financial backing that he receives from the N.R.A.; and not with the necessary protections
that our
citizens should expect.




                                                WASHSTATEB005680
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3007 of 3743

                                                                                 As of: 7/15/18 9:20 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 15, 2018
                                                                                 Tracking No. 1k2-944n-273w
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1016
Public comment 504. Individual. Maria Studer. 7-7-18



                                      Submitter Information
Name: Maria Studer
Address:
  127 Springtime Lane West
  LEVITTOWN, NY, 11756
Email: rstuder@optonline.net
Phone: 5165798790
Fax: 11756


                                          General Comment
I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It could open the gate to terroist states more easily getting
weapons of war, possibly to use against us.




                                                WASHSTATEB005681
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3008 of 3743

                                                                              As of: 7/15/18 9:19 AM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 15, 2018
                                                                              Tracking No. 1k2-944n-a3yh
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1015
Public comment 505. Individual. Edward Laurson. 7-6-18



                                    Submitter Information
Name: Edward Laurson
Address:
  5901 W Lehigh Ave #13
  Denver, CO, 80235
Email: gglaurson@msn.com
Phone: 303-7951133


                                        General Comment
Stronger background checks, lower capacity magazine and stronger rules for the purchase of AR-15 type
weapons.




                                              WASHSTATEB005682
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3009 of 3743

                                                                              As of: 7/15/18 9:18 AM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 15, 2018
                                                                              Tracking No. 1k2-944n-rumn
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1014
Public comment 506. Individual. Elisabeth N. 7-6-18



                                     Submitter Information
Name: Elisabeth N.


                                        General Comment
The proposed change makes no sense and is potentially disastrous. Leave well enough alone.




                                              WASHSTATEB005683
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3010 of 3743

                                                                            As of: 7/15/18 9:17 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 15, 2018
                                                                            Tracking No. 1k2-944n-h6m6
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1013
Public comment 507. Individual. Anonymous Sullivan. 7-6-18



                                    Submitter Information
Name: Anonymous Sullivan


                                       General Comment
USA has greatest number of Gun injuries & Deaths. USA has greatest number of guns & assault rifles of any
developed country, except WAR ZONES. DO NOT FURTHER ALLOW MORE GUNS & ASSAULT RIFLES
ON USA STREETS. USA is not behaving as a Civilized Society. We are behaving as a Barbaric, uncivilized
Society.




                                             WASHSTATEB005684
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3011 of 3743

                                                                                 As of: 7/15/18 9:15 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 15, 2018
                                                                                 Tracking No. 1k2-944n-xp1i
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1012
Public comment 508. Individual. Kathleen Bovello. 7-6-18



                                      Submitter Information
Name: Kathleen bovello


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This country and the world at large have NO need for more guns. Please keep
the rule intact.
Thank you.




                                                WASHSTATEB005685
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3012 of 3743

                                                                                  As of: 7/15/18 9:13 AM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 15, 2018
                                                                                  Tracking No. 1k2-944n-nze3
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1011
Public comment 509. Individual. Thomas Stamm. 7-6-18



                                       Submitter Information
Name: Thomas Stamm


                                          General Comment
I am opposing this rule change... this by no means a good thing to do.. Do what is the right thing to do and stop
what the money all the time




                                                WASHSTATEB005686
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3013 of 3743

                                                                               As of: 7/15/18 9:12 AM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 15, 2018
                                                                               Tracking No. 1k2-944n-b5ub
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1010
Public comment 510. Individual. Diane DiFante. 7-6-18



                                     Submitter Information
Name: Diane DiFante
Address:
  53 Bennett Shade Lane
  Martinsburg, WV, 25403
Email: valmntn59@gmail.com
Phone: 3345463121


                                        General Comment
For safety and security of US population, control of arms sales MUST remain under State Dept control.




                                              WASHSTATEB005687
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3014 of 3743

                                                                                   As of: 7/15/18 9:11 AM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 15, 2018
                                                                                   Tracking No. 1k2-944n-edi7
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1009
Public comment 511. Individual. Steven Van Grouw. 7-6-18



                                       Submitter Information
Name: Steven Van Grouw


                                           General Comment
I am opposed to guns sales of any kind, legal or illegal, in any place at any time. Period!




                                                 WASHSTATEB005688
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3015 of 3743

                                                                                As of: 7/15/18 9:10 AM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 15, 2018
                                                                                Tracking No. 1k2-944n-9rc4
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1008
Public comment 512. Individual. Andi Shotwell. 7-6-18



                                      Submitter Information
Name: Andi Shotwell


                                         General Comment
I oppose this rule change that would switch the regulation of firearms export from the US State Department to
the US Commerce Department. This is a horrible idea. It is unsafe and we should put people ahead of dollars.




                                               WASHSTATEB005689
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3016 of 3743

                                                                                   As of: 7/15/18 9:09 AM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 15, 2018
                                                                                   Tracking No. 1k2-944n-21tl
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1007
Public comment 513. Individual. Joseph Marchesani. 7-6-18



                                       Submitter Information
Name: Joseph Marchesani
Address:
  5 Thorncrest Dr
  Pittsburgh, PA, 15235
Email: Joe.Marchesani2013@gmail.com
Phone: 4123347243


                                           General Comment
This transfer of authority from the State Department to the Commerce Department replaces diplomacy, which
advocates for alternatives to military action, with corporate self-interest, which places profit before the well-
being of people around the world. It is economic imperialism in the guise of trade expansion. Such a shift is
immoral and againstnthe best interests of the United States.




                                                 WASHSTATEB005690
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3017 of 3743

                                                                                  As of: 7/15/18 8:32 AM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 15, 2018
                                                                                  Tracking No. 1k2-944n-ad2z
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1006
Public comment 514. Individual. Juli Kring. 7-6-18



                                      Submitter Information
Name: Juli Kring
Address:
  12400 Brookglade Circle
  Houston, TX, 77099
Email: juli3@aol.com


                                          General Comment
I wish to comment on the proposalmaking it easier to export U.S. guns and ammunition globally.
As a parent and a grandparent, this is an issue I feel very strongly about.
I have read that this proposal classifiessemi-automatic assault rifles as non-military when they are used by our
army. They are also use by opposing forces in armed conflicts, and are prohibited for civilian possession in many
countries.
It would remove Congressional oversight for important gun export deals.
Taxpayerswould have to pay processing licenses instead of gun manufacturers.
It removes statutory license requirements for brokers, increasing risk of trafficking.
I understand that the Commerce Department does not even have the resources to enforce export controls, as it is.
It reduces transparency and reporting on gun exports.

There are many other reasons that I knowthe above proposal is a very bad idea that will cost untold lives.
Please reconsider this ill timed and veryunwise proposal.




                                                WASHSTATEB005691
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3018 of 3743

                                                                            As of: 7/15/18 8:30 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 15, 2018
                                                                            Tracking No. 1k2-944n-jw3p
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1005
Public comment 515. Individual. Anonymous. 7-6-18



                                    Submitter Information
Name: Anonymous Anonymous


                                       General Comment


UNCONTROLLED FIREARM-RELATED DISTRIBUTION WILL FEED THE ALREADY RISING
AMOUNTS OF MUNITIONS , WHICH IN TURN FEEDS THE RISE OF VIOLENCE IN OUR COUNTRY.

PLEASE OPPOSE THIS PROPOSED RULE BEFORE IT IS TOO LATE.




                                             WASHSTATEB005692
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3019 of 3743

                                                                                       As of: 7/15/18 8:28 AM
                                                                                       Received: July 06, 2018
                                                                                       Status: Posted
PUBLIC SUBMISSION                                                                      Posted: July 15, 2018
                                                                                       Tracking No. 1k2-944n-d0kr
                                                                                       Comments Due: July 09, 2018
                                                                                       Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1004
Public comment 516. Individual. Janet Gooch. 7-6-18



                                         Submitter Information
Name: Janet Gooch


                                             General Comment
Guns are like cars, a tool that requires skill and a clear head to safely operate. It's time to treat guns like cars.




                                                   WASHSTATEB005693
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3020 of 3743

                                                                                   As of: 7/15/18 8:27 AM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 15, 2018
                                                                                   Tracking No. 1k2-944n-eg5b
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1003
Public comment 517. Individual. Norma Neilson. 7-6-18



                                       Submitter Information
Name: Norma Neilson


                                           General Comment
I feel that it is very important that something is done to have stricter regulations on guns. It is terrible that
innocent man, women & children are being killed every day. Please help to make our communities and public
areas safe without the fear.




                                                 WASHSTATEB005694
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3021 of 3743

                                                                            As of: 7/15/18 8:26 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 15, 2018
                                                                            Tracking No. 1k2-944n-e04p
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1002
Public comment 518. Individual. Victoria Meguid. 7-6-18



                                    Submitter Information
Name: Victoria Meguid


                                       General Comment
Commonsense gun laws NOW before theres another school disaster.




                                             WASHSTATEB005695
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3022 of 3743

                                                                                As of: 7/15/18 8:25 AM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 15, 2018
                                                                                Tracking No. 1k2-944n-wzdm
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1001
Public comment 519. Individual. Nick Berezansky. 7-6-18



                                      Submitter Information
Name: Nick Berezansky
Address:
  Ridgewood, NJ, 07450
Email: pigboy@dotswillecho.com
Phone: 2016706814


                                         General Comment
I am completely opposed to this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. This has serious implications for national security. The
State Department needs to be in oversight of these transactions.




                                               WASHSTATEB005696
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3023 of 3743

                                                                               As of: 7/15/18 8:10 AM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 15, 2018
                                                                               Tracking No. 1k2-944n-vtht
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1000
Public comment 520. Individual. Joshua Steele. 7-6-18



                                     Submitter Information
Name: Joshua Steele


                                         General Comment
The United States government should not be in the business of boosting the sales of guns and ammunition at the
national and international levels. More gun sales makes our world less safe.




                                               WASHSTATEB005697
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3024 of 3743

                                                                                As of: 7/15/18 8:08 AM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 15, 2018
                                                                                Tracking No. 1k2-944n-o0j9
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0999
Public comment 521. Individual. Kathleen Querner. 7-6-18



                                     Submitter Information
Name: Kathleen Querner


                                         General Comment
more guns= more deaths, if population control is what you are looking for...you are on the right track. OR maybe
we should do better screening and background checks, educate people on locking guns safely away from children
and better mental health care for Americans...




                                               WASHSTATEB005698
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3025 of 3743

                                                                                    As of: 7/15/18 8:06 AM
                                                                                    Received: July 06, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 15, 2018
                                                                                    Tracking No. 1k2-944n-genr
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0998
Public comment 522. Individual. Donald Wyatt. 7-6-18



                                       Submitter Information
Name: Donald Wyatt
Address:
  301 Merritt St
  River Oaks, TX, 76114-3708
Email: woowoowyatt@aol.com
Phone: 8177389840


                                           General Comment

The AR-15 was designed to inflict maximum damage as quickly as possible. It isn't a hunting rife, its not a self-
defense measure.

The AR-15 assault rifle was engineered to create what one of its designers called "maximum wound effect." Its
tiny bullets, needle-nosed and weighing less than four grams, travel nearly three times the speed of sound. As the
bullet strikes the body, the payload of kinetic energy rips open a cavity inside the flesh essentially inert space,
which collapses back on itself, destroying inelastic tissue, including nerves, blood vessels and vital organs. "It's a
perfect killing machine," says Dr. Peter Rhee, a leading trauma surgeon and retired captain with 24 years of
active-duty service in the Navy. "A handgun wound is simply a stabbing with a bullet," says Rhee. "It goes in
like a nail." With the high-velocity rounds of the AR-15, he adds, "its as if you shot somebody with a Coke can."
The shooter used a Smith & Wesson M&P15, a military-style assault rifle with large capacity magazines. Assault
weapons were also used in previous mass shootings, including Aurora, Colorado; Newtown, Connecticut; San
Bernardino, California; Umpqua Community College, Roseburg, Oregon; Sutherland Springs, Texas; and Las
Vegas, Nevada.

We do not want to hear our state and federal officials offering their thoughts and prayers for this latest tragedy
we want action now! Military-style assault weapons and large capacity magazines have no place in civilian
society and are only designed to kill and injure large numbers of people in a short period of time.

                                                  WASHSTATEB005699
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3026 of 3743




We cannot allow the daily carnage in our country to be the new normal.




                                               WASHSTATEB005700
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3027 of 3743

                                                                                     As of: 7/15/18 8:05 AM
                                                                                     Received: July 06, 2018
                                                                                     Status: Posted
PUBLIC SUBMISSION                                                                    Posted: July 15, 2018
                                                                                     Tracking No. 1k2-944n-3hxp
                                                                                     Comments Due: July 09, 2018
                                                                                     Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0997
Public comment 523. Individual. Antonia Salaz. 7-6-18



                                        Submitter Information
Name: Antonia Salaz
Address:
  Grand Junction, Colorado, 81503
Email: salazesmio@yahoo.com
Phone: 9702571803
Organization: 1972


                                           General Comment
Every child that dies, because of loose policies, is going to be the fault of all those who allowed it!




                                                  WASHSTATEB005701
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3028 of 3743

                                                                               As of: 7/15/18 7:58 AM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 15, 2018
                                                                               Tracking No. 1k2-944n-snak
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0996
Public comment 524. Individual. Terence Travis. 7-6-18



                                     Submitter Information
Name: Terence Travis
Address:
  EWA BEACH, United States, 96706
Email: ttravis@hawaiiantel.net
Phone: 8086854460


                                        General Comment
I am adamantly opposed to this rule change. There needs to be MORE regulation of military weapons, not less.




                                              WASHSTATEB005702
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3029 of 3743

                                                                               As of: 7/15/18 7:54 AM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 15, 2018
                                                                               Tracking No. 1k2-944n-7uhx
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0995
Public comment 525. Individual. Thomas Lindsey. 7-6-18



                                     Submitter Information
Name: Thomas Lindsey


                                         General Comment
It's a daily routine now. Turn the evening news on and see where the person or people that were murdered by
guns lived.
This morning before 6 a.m. a motorcycle driver was shot and killed on a freeway near L.A.
Where will the next one be?




                                               WASHSTATEB005703
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3030 of 3743

                                                                            As of: 7/15/18 7:53 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 15, 2018
                                                                            Tracking No. 1k2-944n-dkxb
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0994
Public comment 526. Individual. Carol Collins. 7-6-18



                                     Submitter Information
Name: CAROL COLLINS
Address:
  1935 NAULT ROAD
  DOVER, DE, 19904
Email: CCOLLINS54@MSN.COM
Phone: 3026781644


                                        General Comment
CLOSE THE FLOODGATE ON GUN SALES.




                                              WASHSTATEB005704
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3031 of 3743

                                                                            As of: 7/15/18 7:52 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 15, 2018
                                                                            Tracking No. 1k2-944n-j4uq
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0993
Public comment 527. Individual. Barbara Evans. 7-6-18



                                    Submitter Information
Name: Barbara Evans


                                        General Comment
We should not be arms dealers. They go to dangerous people.




                                              WASHSTATEB005705
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3032 of 3743

                                                                            As of: 7/15/18 7:51 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 15, 2018
                                                                            Tracking No. 1k2-944n-poq9
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0992
Public comment 528. Individual. Phillip Hlavac. 7-6-18



                                     Submitter Information
Name: Phillip Hlavac


                                        General Comment
Nothing needs regulating. Trump will give us everything he wants. I mean we want.
We dont need assault weapons or bumpstocks. They are un-American. They can be used against police and
everyday citizens.




                                              WASHSTATEB005706
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3033 of 3743

                                                                            As of: 7/15/18 7:50 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 15, 2018
                                                                            Tracking No. 1k2-944n-dryq
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0991
Public comment 529. Individual. Kathleen Neefe. 7-6-18



                                    Submitter Information
Name: Kathleen Neefe
Address:
  30276 madison
  warren, MI, 48093
Email: kathleen-n@sbcglobal.net
Phone: 58675185555


                                       General Comment
no blood for profits




                                             WASHSTATEB005707
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3034 of 3743

                                                                            As of: 7/15/18 7:48 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 15, 2018
                                                                            Tracking No. 1k2-944n-wsae
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0990
Public comment 530. Individual. Bill McClain. 7-6-18



                                    Submitter Information
Name: Bill McClain


                                        General Comment
I am against this proposal.




                                             WASHSTATEB005708
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3035 of 3743

                                                                            As of: 7/15/18 7:47 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 15, 2018
                                                                            Tracking No. 1k2-944n-vt5m
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0989
Public comment 531. Individual. Martin Balk. 7-6-18



                                    Submitter Information
Name: Martin Balk
Address:
  Quitman, TX, 75783
Email: mjbalk@suddenlink.net
Phone: +11234567890


                                       General Comment
MY COUNTRY IS LOOKING MORE LIKE RUSSIA EVERY DAY.




                                             WASHSTATEB005709
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3036 of 3743

                                                                                  As of: 7/15/18 7:45 AM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 15, 2018
                                                                                  Tracking No. 1k2-944n-e22r
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0988
Public comment 532. Individual. Julie Bussgang. 7-6-18



                                      Submitter Information
Name: Julie Bussgang
Address:
  1545 Channing way
  Berkeley, 94703
Email: bussgang@aol.com


                                          General Comment
I am strongly opposed to changing the regulation of firearms exports from the jurisdiction of the US State
Department to that of the US Commerce Department. The regulation of firearms exports should continue to be
overseen and regulated by the State Department because it is an issue of national security and decisions about it
should be made through the lense of safeguarding the public as opposed to through a business oriented lense.




                                                WASHSTATEB005710
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3037 of 3743

                                                                               As of: 7/15/18 7:44 AM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 15, 2018
                                                                               Tracking No. 1k2-944n-rbai
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0987
Public comment 533. Individual. Susan Monaster. 7-6-18



                                     Submitter Information
Name: Susan Monaster


                                         General Comment
This would be a despicable rule, considering how much gun violence is occurring in the United States every day.




                                               WASHSTATEB005711
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3038 of 3743

                                                                                 As of: 7/15/18 7:42 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 15, 2018
                                                                                 Tracking No. 1k2-944n-ohqa
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0986
Public comment 534. Individual. Valerie Cooper. 7-6-18



                                      Submitter Information
Name: valerie cooper


                                          General Comment
I don't believe man will ever learn anything from history. Who will be here after wars and murders, trophy
hunting? Only weapons and ammo. What government will be the bravest, most compassionate and stand up for
life and peace. Don't be afraid to be that government. Life is not about who has the biggest ,the most money, but
about who cares about humanity. It's time. Past time.




                                                WASHSTATEB005712
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3039 of 3743

                                                                                 As of: 7/15/18 7:41 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 15, 2018
                                                                                 Tracking No. 1k2-944n-w6nj
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0985
Public comment 535. Individual. Kerry Sykes. 7-6-18



                                      Submitter Information
Name: Kerry Sykes


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Guns are weapons and should not be treated like other goods.




                                                WASHSTATEB005713
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3040 of 3743

                                                                                   As of: 7/15/18 7:40 AM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 15, 2018
                                                                                   Tracking No. 1k2-944o-lmd4
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0984
Public comment 536. Individual. John and Pamela D Wilson. 7-6-18



                                       Submitter Information
Name: John and Pamela D Wilson


                                          General Comment
no more thoughts and prayers. enough people have died from guns wielded by people who should not have
firearms. Until you can come up with foolproof ways for guns to be ONLY in the hands of those who are deemed
responsible to use them correctly and not kill journalists, party goers, teen agers, concert attendees, their fellow
employees and elementary school children, church-goers and people on the street, then sensible precautions such
as no bump stocks, closing the gaps on ways to automatize weapons, the size of ammunition clips and close the
gaps on who can own and buy a weapon, then my rights are violated whenever people can obtain weapons,
accessories and ammunition without problem. By the way, I am a gun owner. There are at least three guns in this
household. We do not feel are rights are lessened by sensible gun regulations. We feel our rights are violated
every time guns are used to slaughter innocent people and we must, once again, explain to our friends why we
own guns. Get it together and limit those items which have nothing to do with hunting animals but are used
exclusively to hunt and KILL human beings.




                                                 WASHSTATEB005714
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3041 of 3743

                                                                                   As of: 7/15/18 7:38 AM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 15, 2018
                                                                                   Tracking No. 1k2-944o-gsro
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0983
Public comment 537. Individual. Robin Gaphni.7-6-18



                                       Submitter Information
Name: Robin Gaphni
Address:
  7093 NE Bayhill
  Bainbridge Island, WA, 98110
Email: rgaphni@seanet.com


                                          General Comment
This is ludicrous. I am opposed to this on many levels, not the least of which is it will increase gun violence. We
need MORE regulations not less. I vehemently oppose this.




                                                 WASHSTATEB005715
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3042 of 3743

                                                                              As of: 7/15/18 7:37 AM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 15, 2018
                                                                              Tracking No. 1k2-944o-q7ok
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0982
Public comment 538. Individual. Judith Niemann. 7-6-18



                                    Submitter Information
Name: Judith Niemann


                                        General Comment
I strongly oppose this change. Sending arms abroad puts even more weapons in the hands of our enemies and
makes all of us less safe.




                                              WASHSTATEB005716
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3043 of 3743

                                                                              As of: 7/15/18 7:36 AM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 15, 2018
                                                                              Tracking No. 1k2-944o-gsro
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0981
Public comment 539. Individual. Jim Kapralos. 7-6-18



                                     Submitter Information
Name: Jim Kapralos
Address:
  2076 Privet Way
  Santa Rosa, CA, 95404
Email: jimkapralos@att.net


                                        General Comment
I oppose the change proposed for export licensing of fire arms from the State Department to the Commerce
Department. This change would compromise our national security.




                                              WASHSTATEB005717
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3044 of 3743

                                                                                  As of: 7/15/18 7:33 AM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 15, 2018
                                                                                  Tracking No. 1k2-944o-t1m1
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0980
Public comment 540. Individual. David Lavender. 7-6-18



                                      Submitter Information
Name: David Lavender
Address:
  441 Raritan Ave
  Atco, NJ, 08004
Email: rednevals5@cs.com
Phone: 8567682511


                                          General Comment

This transfer of authority would open new floodgates for arms sales internationally, with serious implications for
our national security. The greed has to checked in corporate America. This proposal will only make the world
more dangerous for everyone. Our friends as well as our enemies.

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Where has common sense gone in our America. Think!




                                                WASHSTATEB005718
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3045 of 3743

                                                                            As of: 7/15/18 7:32 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 15, 2018
                                                                            Tracking No. 1k2-944o-dglt
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0979
Public comment 541. Individual. Ruth Lambert. 7-6-18



                                    Submitter Information
Name: Ruth LAMBERT
Address:
  1695 Independence Avenue
  Melbourne, FL, 32940
Email: ruth.lambert@goddard.edu
Phone: 2032144699


                                       General Comment
PLEASE: recognize that we have a GUN VIOLENCE EPIDEMIC and do not enable further gun possesion
enablement. We have children dying by the THOUSANDS each year. Enough is #Enough.




                                             WASHSTATEB005719
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3046 of 3743

                                                                             As of: 7/15/18 7:30 AM
                                                                             Received: July 06, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 15, 2018
                                                                             Tracking No. 1k2-944o-zscs
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0978
Public comment 542. Individual. Janet Romanishin. 7-6-18



                                    Submitter Information
Name: Janet Romanishin


                                       General Comment
I oppose the proposed rule change putting control of guns and ammunition under the Commerce department.
There needs to be tighter control of guns.




                                             WASHSTATEB005720
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3047 of 3743

                                                                            As of: 7/15/18 7:29 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 15, 2018
                                                                            Tracking No. 1k2-944o-2k3a
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0977
Public comment 543. Individual. Rev. John Fernandes. 7-6-18



                                     Submitter Information
Name: Rev. John Fernandes


                                         General Comment
It is not necessary to increase weapons worldwide.




                                               WASHSTATEB005721
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3048 of 3743

                                                                               As of: 7/15/18 7:28 AM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 15, 2018
                                                                               Tracking No. 1k2-944o-tvg7
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0976
Public comment 544. Individual. Irwin Arnstein. 7-6-18



                                     Submitter Information
Name: irwin arnstein
Address: 75043
Email: irwin@irwinarnstein.com


                                         General Comment
This is a bad idea. Since when are firearms, especially civilian owned AR15s not part of the US Munitions list
when the identical rounds and virtually identical weapons are used by our military and law enforcement? Let's
just rely on the usual scare politics of the GOP and President to sell weapons. A change in the laws and
management is not required. For the record I am a gun owner and think there should be more regulation not less
as I know what guns do and how to use them. I would start with mandatory training certificates for anyone
getting a gun like a driver's license. Then those in possession of weapons illegally owned could have them
impounded, just as we impound cars that are not operated by a licensed operator and the guns can be retrieved
when the owners have gotten or renewed their license.




                                               WASHSTATEB005722
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3049 of 3743

                                                                              As of: 7/15/18 7:26 AM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 15, 2018
                                                                              Tracking No. 1k2-944o-ml9q
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0975
Public comment 545. Individual. Kathleen Powers. 7-6-18



                                     Submitter Information
Name: Kathleen Powers
Address:
  5625 N Winthrop Ave
  Apt 503
  Chicago, 60660-4443
Email: mommypowers@hotmail.com
Phone: 7736553471
Fax: 60660-4443


                                        General Comment
For our safety, control of firearms does NOT belong under the Department of Commerce. The US State
Department is the only department that can control firearms for our safety. The Department of Commerce will do
business with the highest bidder with no regard to human life. It is there to make money, not safety.




                                              WASHSTATEB005723
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3050 of 3743

                                                                                  As of: 7/15/18 7:25 AM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 15, 2018
                                                                                  Tracking No. 1k2-944o-z4gv
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0974
Public comment 546. Individual. Cyrene Aksman. 7-6-18



                                      Submitter Information
Name: Cyrene Aksman
Address:
  210 W. Cross St.
  Apt. 106
  Ypsilanti, MI, 48197
Email: margoaksm@hotmail.com
Phone: 7349618964
Fax: 48197


                                          General Comment
I am against this proposed Rule to transfer the control of export licenses from the State Department to the
Commerce Department.




                                                WASHSTATEB005724
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3051 of 3743

                                                                                   As of: 7/15/18 7:24 AM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 15, 2018
                                                                                   Tracking No. 1k2-944o-w9ku
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0973
Public comment 547. Individual. Michael Kemper. 7-6-1867



                                       Submitter Information
Name: Michael Kemper
Address:
  1388 California Street
  San Francisco, CA, 94109
Email: mckemper84@gmail.com
Phone: 4157765657


                                          General Comment
The society is committing suicide with its obsessive ownership of guns. If the society is to survive, it must
address its gun problem. But maybe this society is irrevocably damaged, as exampled by its president.




                                                 WASHSTATEB005725
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3052 of 3743

                                                                            As of: 7/15/18 7:23 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 15, 2018
                                                                            Tracking No. 1k2-944o-h91u
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0972
Public comment 548. Individual. Connie C. 7-6-18



                                    Submitter Information
Name: Connie C.


                                       General Comment
No one needs a semi-automatic weapon. Please consider making these and other high-powered assault weapons
unavailable for purchase or trade.




                                             WASHSTATEB005726
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3053 of 3743

                                                                                 As of: 7/15/18 7:21 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 15, 2018
                                                                                 Tracking No. 1k2-944o-vqon
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0971
Public comment 549. Individual. Richard Boyle. 7-6-18



                                      Submitter Information
Name: Richard Boyle


                                         General Comment
As though there aren't enough guns in our country already. We need to put an end to this.




                                                WASHSTATEB005727
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3054 of 3743

                                                                            As of: 7/15/18 7:10 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 15, 2018
                                                                            Tracking No. 1k2-944o-6rii
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0970
Public comment 550. Individual. Elizabeth Hegeman. 7-6-18



                                    Submitter Information
Name: elizabeth hegeman
Address:
  100 riverside
  ny, NY, 10024
Email: mastocke@syr.edu
Fax: 10024


                                       General Comment
we must stop the mindless unregulated sale of GUNs!




                                             WASHSTATEB005728
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3055 of 3743

                                                                                  As of: 7/15/18 7:09 AM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 15, 2018
                                                                                  Tracking No. 1k2-944o-y79u
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0969
Public comment 551. Individual. Guadalupe Yanez. 7-6-18



                                      Submitter Information
Name: Guadalupe Yanez


                                          General Comment
Damn nra, these are little insecure wannabe men, all they are little cowards that are viciously in love with damn
guns! It must really be sad living by the barrels of guns. They dont value life, they guns and money.




                                                WASHSTATEB005729
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3056 of 3743

                                                                             As of: 7/15/18 7:07 AM
                                                                             Received: July 06, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 15, 2018
                                                                             Tracking No. 1k2-944o-qo5p
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0968
Public comment 552. Individual. Michael Klein. 7-6-18



                                    Submitter Information
Name: Michael Klein
Address:
  733 w market street
  akron, OH, 44303
Email: mjklein3@ameritech.net


                                       General Comment
I forcefully oppose the rule change that would swap the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The ramifications of increased firearms change can be far deeper
that just selling more freely. The political consequences could be enormous!! Imagine a thousand anarchies
rising that would rival the problems we saw in Somalia, such as sea piracy and many others we have not yet
imagined!!! DO NOT APPROVE THE CHANGE!!!!!




                                             WASHSTATEB005730
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3057 of 3743

                                                                                 As of: 7/15/18 7:06 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 15, 2018
                                                                                 Tracking No. 1k2-944o-5iwp
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0967
Public comment 553. Individual. Karyn Barry. 7-6-18



                                      Submitter Information
Name: karyn barry
Address:
  Waltham, MA, 02451
Email: karynbarry@yahoo.com
Phone: 7818946000


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. These weapons always come back to kill Americans. We need fewer guns in
the world.




                                                WASHSTATEB005731
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3058 of 3743

                                                                               As of: 7/15/18 7:05 AM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 15, 2018
                                                                               Tracking No. 1k2-944o-rm1e
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0966
Public comment 554. Individual. Frances Schutz. 7-6-18



                                     Submitter Information
Name: Frances Schutz


                                         General Comment
I urge you NOT to switch oversight of the regulations on firearms export from the U.S. State Department to the
U.S. Commerce Department. We should be deeply concerned that gun sales make not only our own citizens less
safe, but also the citizens of those countries to which we sell the guns made in the US.




                                               WASHSTATEB005732
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3059 of 3743

                                                                               As of: 7/15/18 7:04 AM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 15, 2018
                                                                               Tracking No. 1k2-944o-du15
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0965
Public comment 555. Individual. Patricia Flaherty. 7-6-18



                                     Submitter Information
Name: Patricia Flaherty


                                         General Comment
As a Mom who votes, I oppose this rule change that would switch the regulations of firearms export from the
U.S. State Department to the U.S. Commerce Department. This is turning our plowshares into swords, and
selling them globally. We don't need to unleash the greed of the US gun industry on the world. The US
Commerce Department only cares about material gain, not about security.




                                               WASHSTATEB005733
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3060 of 3743

                                                                            As of: 7/15/18 7:03 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 15, 2018
                                                                            Tracking No. 1k2-944o-h240
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0964
Public comment 556. Individual. Jorge De Cecco. 7-6-18



                                    Submitter Information
Name: Jorge De Cecco


                                        General Comment
We need fewer guns out there, not more guns.




                                               WASHSTATEB005734
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3061 of 3743

                                                                                  As of: 7/15/18 7:01 AM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 15, 2018
                                                                                  Tracking No. 1k2-944o-z4l3
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0963
Public comment 557. Individual. Karen Kauffman. 7-6-18



                                      Submitter Information
Name: Karen Kauffman
Address:
  923 N 7th St, Apt B
  Murphysbro, IL, 62966-1640
Email: karstur@hotmail.com
Phone: 6185218799


                                          General Comment
I oppose this rule change that would switch the regulations of the export of firearms from the U.S. State Dept to
the U.S. Dept of Commerce.




                                                WASHSTATEB005735
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3062 of 3743

                                                                                   As of: 7/15/18 6:59 AM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 15, 2018
                                                                                   Tracking No. 1k2-944o-wic5
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0962
Public comment 558. Individual. Catherine Lee. 7-6-18



                                       Submitter Information
Name: Catherine Lee


                                           General Comment
The last thing the U.S. needs is to make it easier for businesses to supply powerful assault weapons to the world's
most unstable munitions buyers. Do not enact this legislation because it:

*Treats semi-automatic assault rifles - developed for wartime use - as non-military, despite their use by U.S.
troops, their use by state and non-state groups in armed conflicts, and their prohibition for civilian possession in
many countries.
*Eliminates Congressional oversight for important gun export deals.
*Transfers the cost of processing licenses from gun manufacturers to taxpayers.
*Removes statutory license requirements for brokers, increasing risk of trafficking.
*Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.
*Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms. The Commerce Department does not have the resources to enforce export controls, even now. This
exemption for a new manufacturing technology cannot be applied to weapons production, if we are to consider
ourselves as Americans responsible world diplomats.
*Reduces transparency and reporting on gun exports.
*Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.
Do not re-direct us on a path to a more violent world, particularly not with taxpayer dollars.




                                                 WASHSTATEB005736
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3063 of 3743

                                                                                 As of: 7/15/18 6:58 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 15, 2018
                                                                                 Tracking No. 1k2-944o-sp9k
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0961
Public comment 559. Individual. Anonymous. 7-6-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Guns are a product, but a very dangerous one. They need to remain under the
auspices of the U.S. State Department's regulations. Guns are more carefully monitored for export by the State
Department. The Commerce Department would regard the guns as it would any other good/product and only
give minimal care in following the outflow and to whom. Do not change the firearms export regulations to the
U.S. Commerce Department from the U.S. State Department!
Thank you for your consideration.




                                                WASHSTATEB005737
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3064 of 3743

                                                                            As of: 7/15/18 6:57 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 15, 2018
                                                                            Tracking No. 1k2-944o-dxsx
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0960
Public comment 560. Individual. Grace Strong. 7-6-18



                                      Submitter Information
Name: Grace Strong


                                          General Comment
Selling more guns isnt going to save any lives. Selling fewer just might.




                                                WASHSTATEB005738
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3065 of 3743

                                                                              As of: 7/15/18 6:55 AM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 15, 2018
                                                                              Tracking No. 1k2-944o-kkxu
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0959
Public comment 561. Individual. Mary Vrabel. 7-6-18



                                     Submitter Information
Name: Mary Vrabel


                                        General Comment
Gun sales should continue to be regulated by the State Department, not transferred to the Commerce Department.
These are dangerous, deadly weapons and just because there is money to be made doesn't mean that selling them
around the world should be made easier or encouraged.




                                              WASHSTATEB005739
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3066 of 3743

                                                                                As of: 7/15/18 6:53 AM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 15, 2018
                                                                                Tracking No. 1k2-944o-alf1
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0958
Public comment 562. Individual. Madeleine Beresford. 7-6-18



                                      Submitter Information
Name: Madeleine Beresford
Address:
  158 Hope St.
  Ridgewood, NJ, 07450-4505
Email: fnnsmail@gmail.com
Phone: 2016523537


                                         General Comment
Do not open the sale of semi-automatics to other countries and export our level of gun violence around the world.
More civilians killed every day as happens in this country?




                                                WASHSTATEB005740
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3067 of 3743

                                                                                As of: 7/15/18 6:51 AM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 15, 2018
                                                                                Tracking No. 1k2-944o-n73e
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0957
Public comment 563. Individual. Mary Kennedy. 7-6-18



                                     Submitter Information
Name: mary Kennedy


                                         General Comment
We need as many boundaries as we can get on our gun laws period. Get nra out if politics.




                                               WASHSTATEB005741
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3068 of 3743

                                                                            As of: 7/15/18 6:50 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 15, 2018
                                                                            Tracking No. 1k2-944o-wtg9
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0956
Public comment 564. Individual. Avis Ogilvy. 7-6-18



                                     Submitter Information
Name: Avis Ogilvy
Address:
  New Orleans, LA, 70118
Email: lanivet@gmail.com
Phone: 5048610849
Organization: Friends of the Earth


                                       General Comment
Please leave the management of gun export the way it is. You don't have to do EVERYTHING the gun lobby
tells you to do.




                                             WASHSTATEB005742
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3069 of 3743

                                                                                   As of: 7/15/18 6:48 AM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 15, 2018
                                                                                   Tracking No. 1k2-944o-zluq
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0955
Public comment 565. Individual. Janie Dobbs. 7-6-18



                                       Submitter Information
Name: Janie Dobbs
Address:
  3440 Vermont Place
  Pleasanton, 94588
Email: janie.dobbs@aol.com
Phone: 9254265069


                                          General Comment
I am against moving the oversight of gun exports to the commerce department for these reasons:

1) It would end the State Departments ability to prevent high-risk transfers of arms.

2) It would compromise the United States ability to investigate and prosecute arms smugglers.

3) It would make it easier for U.S. firearms to reach terrorists, criminal organizations and corrupt and abusive
foreign security forces.


4) It would erode existing global norms on firearms exports.

5) There are no public end-use reports on arms exports authorized by the Commerce Department such as those
for exports authorized by the State Department. So, virtually the U. S. would be unable to identify key trafficking
patterns that can help avoid risky arms transfers.




                                                 WASHSTATEB005743
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3070 of 3743

                                                                                 As of: 7/15/18 6:47 AM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 15, 2018
                                                                                 Tracking No. 1k2-944o-324y
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0954
Public comment 566. Individual. Hannah Pierson. 7-6-18



                                      Submitter Information
Name: Hannah Pierson


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The world needs less guns. Less death and violence.




                                                WASHSTATEB005744
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3071 of 3743

                                                                             As of: 7/15/18 6:45 AM
                                                                             Received: July 06, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 15, 2018
                                                                             Tracking No. 1k2-944o-po1s
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0953
Public comment 567. Individual. Kenneth Hyche. 7-6-18



                                    Submitter Information
Name: Kenneth Hyche


                                        General Comment
Stop the gun sales of assault weapons and bumpstocks everywhere. Do not allow the pro-massacre organization
the NRA to export this terror all over the world.




                                              WASHSTATEB005745
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3072 of 3743

                                                                                As of: 7/15/18 6:43 AM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 15, 2018
                                                                                Tracking No. 1k2-944o-p6u6
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0952
Public comment 568. Individual. Melanie Roth-Smith. 7-6-18



                                     Submitter Information
Name: Melanie Roth-Smith
Address:
  50 Pickering st
  Danvets, MA, 01923
Email: Mel8roth@hotmail.com


                                         General Comment
We have a gun violence epidemic in our country. The time has been long overdue to finally take action. I urge
you to fully fund and support gun control measures and research.




                                               WASHSTATEB005746
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3073 of 3743

                                                                                   As of: 7/15/18 6:42 AM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 15, 2018
                                                                                   Tracking No. 1k2-944o-9vip
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0951
Public comment 569. Individual. Jan Slavid. 7-6-18



                                       Submitter Information
Name: Jan Slavid
Address:
  841 Montecillo Rd.
  San Rafael, CA, 94903
Email: jan@relewis.com
Phone: 4158196670


                                           General Comment
I oppose the rule change that would switch the regulation of firearms being exported from the U.S. State
Department to the U.S. Commerce Department

This transfer of authority would open new floodgates for arms sales internationally, with serious implications for
our national security

I believe in gun control, here and in other countries, especially control of assault weapons.




                                                 WASHSTATEB005747
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3074 of 3743

                                                                                   As of: 7/15/18 6:41 AM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 15, 2018
                                                                                   Tracking No. 1k2-944o-wp8a
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0950
Public comment 570. Anonymous. 7-6-18



                                       Submitter Information
Name: Anonymous Anonymous


                                           General Comment
Firearms, Guns, Ammunition and Related Articles highly impact the safety of every person in the United States
and around the world. The sale of weapons must be carefully controlled for the security of our citizens and our
nation. Arming the countries that do not have strict gun control laws in place will result in truly putting guns in
the hands of bad people. This change should not be made.




                                                 WASHSTATEB005748
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3075 of 3743

                                                                                  As of: 7/15/18 6:39 AM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 15, 2018
                                                                                  Tracking No. 1k2-944o-zoy8
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0949
Public comment 571. Individual. Kathryn De Muth. 7-6-18



                                      Submitter Information
Name: Kathryn De Muth


                                          General Comment
Guns do kill people. I hate the saying,Guns do not kill people, people kill people The saying is ludicrous. The
guns are a very effective medium to kill.




                                                WASHSTATEB005749
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3076 of 3743

                                                                              As of: 7/15/18 6:38 AM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 15, 2018
                                                                              Tracking No. 1k2-944p-73sa
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0948
Public comment 572. Individual. Ken Box. 7-6-18



                                     Submitter Information
Name: Ken Box
Address:
  Austin, TX, 78703
Email: kbox7@austin.rr.com
Phone: 5124739936
Organization: Austin Community College


                                        General Comment
The quickest way to poison a society and undermine all police departments, add more guns.




                                              WASHSTATEB005750
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3077 of 3743

                                                                                  As of: 7/15/18 6:37 AM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 15, 2018
                                                                                  Tracking No. 1k2-944p-18rb
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0947
Public comment 573. Individual. Tim Woolsey. 7-7-18



                                       Submitter Information
Name: Tim Woolsey


                                          General Comment
Is this really a good way to export American values around the world?
Isn't this just yet another result of powerful lobbying activities by gun manufacturers to increase sales?
What possible good can come of this other than increasing the profits of the gun industry?
Wouldn't it be better to promote American values in the form of diplomacy, educational exchanges, artistic
exchanges?
We should be making it more difficult to obtain these weapons rather than easier if we are truly interested in a
more peaceful world.




                                                WASHSTATEB005751
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3078 of 3743

                                                                                   As of: 7/15/18 6:35 AM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 15, 2018
                                                                                   Tracking No. 1k2-944p-lxjn
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0946
Public comment 574. Individual. Geraldine Mueller. 7-6-18



                                       Submitter Information
Name: Geraldine Mueller


                                           General Comment
That is a ridiculous precedent. More guns means more mass killings. Less rules makes it easier to buy a gun,
encourages the NRA, encourages more deaths in a country that leads the world on mass murders. What we really
need is stronger gun control, a waiting time before buying a gun, stricter registration, etc. please do not do this.




                                                 WASHSTATEB005752
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3079 of 3743

                                                                            As of: 7/14/18 11:33 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 14, 2018
                                                                            Tracking No. 1k2-944p-m99o
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0945
Public comment 575. Individual. Chantal Hoey-Sanders. 7-6-18



                                    Submitter Information
Name: Chantal Hoey-Sanders
Address:
  567 Prestwick Ave SE
  Grand Rapids, MI, 49546
Email: Chantalhoey@hotmail.com
Phone: 6164581499


                                       General Comment
This is absolutely greedy and absurd. #NotmyAmerica




                                             WASHSTATEB005753
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3080 of 3743

                                                                                  As of: 7/14/18 11:32 PM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 14, 2018
                                                                                  Tracking No. 1k2-944p-ju2l
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0944
Public comment 576. Individual. Adair DeLamater. 7-6-18



                                      Submitter Information
Name: Adair DeLamater
Address:
  44 East Milan Street
  Bath, ME, 04530
Email: adairdelamater@gmail.com
Phone: 2073894488
Organization: N/A


                                          General Comment
This proposed rule would just increase the horror of more weapons of destruction spreading around the world.
Another idea to make the rich richer, without regard to the consequences for the rest of life on Earth. The system
is not broken, so don't fix it.




                                                WASHSTATEB005754
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3081 of 3743

                                                                                As of: 7/14/18 11:30 PM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-944p-emu1
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0943
Public comment 577. Individual. Linda Zawrotniak. 7-6-18



                                      Submitter Information
Name: Linda Zawrotniak


                                         General Comment
I oppose the switch of firearm sales regulation to the Commerce Department. National security requires that the
State Department retain jurisdiction. The Commerce Department is only concerned with sales and doesnt have
the focus on geopolitical issues that is needed.




                                               WASHSTATEB005755
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3082 of 3743

                                                                                 As of: 7/14/18 11:29 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-944p-5ngy
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0942
Public comment 578. Individual. Philip Yokers. 7-6-18



                                      Submitter Information
Name: Philip Yokers
Address:
  5108 NE 72nd Circle
  Vancouver, WA, 98661
Email: pkyo@aol.com
Phone: 503-720-9009


                                         General Comment
I oppose re-classifying these regulated weapons from where they are now: "military", under export regulation by
the State Department, to the regulation by the Commerce Department. The Commerce Department does not have
the resources to adequately enforce export controls. Its Bureau of Industry and Security does not have staff
everywhere. That means that firearms traffickers, organized crime, terrorist organizations, and other violent and
dangerous agents would face far fewer hurdles to obtaining large caches of American guns and ammunition.
As "military", these regulated weapons are under the regulation of the State Department, and Congress can block
sales of large batches of firearms to foreign countries. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security, even to
countries where there are serious human rights concerns, such as the Philippines and Turkey. Switching the
regulation of firearms exports from the State Department to the Commerce Department would facilitate firearms
exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime and
terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries and causes
mass migration.
This rule change would make the world a far more dangerous place:
1 It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.
2 It would remove licensing requirements for brokers, increasing the risk of trafficking.
It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
                                                WASHSTATEB005756
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3083 of 3743




3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.
Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!




                                               WASHSTATEB005757
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3084 of 3743

                                                                                As of: 7/14/18 11:28 PM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-944p-jh14
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0941
Public comment 579. Individual. Anonymous. 7-6-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
I oppose this rule change that would switch the regulation of firearms export from the U.S. State Department to
the U.S. Commerce Department. Guns are not "commerce." They are weapons and should be heavily regulated.




                                               WASHSTATEB005758
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3085 of 3743

                                                                                 As of: 7/14/18 11:26 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-944p-njk8
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0940
Public comment 580. Individual. Leslie Oelsner. 7-6-18



                                      Submitter Information
Name: Leslie Oelsner


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This seems obviously to gravely threaten our national security -- it certainly
gives terrorists even more chance to amass deadly firearms.




                                                WASHSTATEB005759
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3086 of 3743

                                                                            As of: 7/14/18 11:25 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 14, 2018
                                                                            Tracking No. 1k2-944p-q3jf
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0939
Public comment 581. Individual. Ruth VLd. 7-6-18



                                    Submitter Information
Name: Ruth VLd


                                       General Comment
Insane policies bring more violence. We hVe enough already




                                             WASHSTATEB005760
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3087 of 3743

                                                                                   As of: 7/14/18 11:24 PM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 14, 2018
                                                                                   Tracking No. 1k2-944p-dgox
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0938
Public comment 582. Individual. Moira McKinnon. 7-6-18



                                       Submitter Information
Name: Moira McKinnon
Address:
  5 Gale Road
  Hampton, NH, 03842
Email: moira.mckinnon@gmail.com
Phone: 6036016225


                                           General Comment
The rest of the world thinks that the United States is absolutely insane to live with our out-of-control, deadly gun
culture. The proposed rule aims to spread our poisonous violence to the rest of the world. I am absolutely
opposed, as a mother and a teacher.




                                                 WASHSTATEB005761
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3088 of 3743

                                                                                 As of: 7/14/18 11:23 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-944p-5itm
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0937
Public comment 583. Individual. Kelly Henderson. 7-6-18



                                      Submitter Information
Name: Kelly Henderson


                                          General Comment
I oppose this rule change because it would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.




                                                WASHSTATEB005762
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3089 of 3743

                                                                                  As of: 7/14/18 11:21 PM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 14, 2018
                                                                                  Tracking No. 1k2-944p-8kzq
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0936
Public comment 584. Individual. Daniel Dayton. 7-6-18



                                      Submitter Information
Name: Daniel Dayton
Address:
  Bensalem, PA, 19020
Email: danieldayton19020@yahoo.com
Phone: 2156383622


                                          General Comment
i strongly oppose the transfer of firearms export licenses from state to commerce, this would be against best
interests of the usa




                                                WASHSTATEB005763
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3090 of 3743

                                                                            As of: 7/14/18 11:20 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 14, 2018
                                                                            Tracking No. 1k2-944p-abv2
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0935
Public comment 585. Individual. Elise Margulis. 7-6-18



                                     Submitter Information
Name: Elise Margulis


                                         General Comment
Stop the opening of new floodgates for gun sales!




                                               WASHSTATEB005764
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3091 of 3743

                                                                                 As of: 7/14/18 11:18 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-944p-ynt7
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0934
Public comment 586. Individual. Wendy Stevens. 7-6-18



                                      Submitter Information
Name: Wendy Stevens
Address:
  7024 Hidden Creek Dr
  Charlotte, NC, 28214
Email: wagothro@hotmail.com
Phone: 4254882348


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. We already have enough guns that we sold to other governments and persons
that are now being used against us. Wake up, make it harder not easier.




                                                WASHSTATEB005765
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3092 of 3743

                                                                             As of: 7/14/18 11:17 PM
                                                                             Received: July 06, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 14, 2018
                                                                             Tracking No. 1k2-944p-t1st
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0933
Public comment 587. Individual. Natalie Pargas. 7-6-18



                                     Submitter Information
Name: Natalie Pargas
Address:
  1055 Gun Club Rd
  Palmerton, PA, 18071
Email: npargas@aol.com
Phone: 2024898947


                                        General Comment
I do not understand when much of our economic and immigration and military membership is based on "national
security" how broadening sales to countries and persons outside the United States preserves and protects our
national security. Please explain. Natalie Pargas




                                              WASHSTATEB005766
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3093 of 3743

                                                                                  As of: 7/14/18 11:14 PM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 14, 2018
                                                                                  Tracking No. 1k2-944p-9r2i
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0932
Public comment 588. Individual. Sharon Baker. 7-6-18



                                      Submitter Information
Name: Sharon Baker


                                          General Comment
U.S. firearms exported to Mexican police have been used in massacres and forced disappearances. We need
international background checks to prevent gun exports to military and private groups that use them to commit
violence or collude with organized crime.

At the core of these proposed changes is the mistaken belief that firearms do not merit tighter control because
they are neither high-tech nor provide unique military advantages. In reality, these are some of the weapons most
often used to commit abuses and extend conflict around the world. As such they deserve our highest scrutiny, not
an easier path for sale and one without Congressional oversight.The policy continues the wrong-minded
approach of the Trump administration to treat weapons as any other trade commodity, threatening to undermine
long-term global security and true U.S. national security interests.

"The Trump administration's decision to relax regulations on the export of firearms will make it easier for
terrorists, tyrants and criminal gangs to get their hands on the same dangerous firearms that have been used in
mass shootings in the United States. This is a victory for the NRA and the gun industry and a loss for everyone
else. Relaxing regulations on many firearms by putting them under the jurisdiction of the Commerce Department
rather the the Department of State will make it harder to track where these weapons end up, and therefore easier
for them to be diverted into the wrong hands. To make matters worse, Congress would no longer even be notified
of major firearms exports, making it harder to do things like limit sales to the police in the Philippines who have
been involved in assassinations of their own citizens -- as Sen. Ben Cardin, who blocked such sales in the past,
has noted.

O, let America be America again --
The land that never has been yet --
And yet must be -- the land where every [one] is free.
Langston Hughes, Let America Be America Again
                                                WASHSTATEB005767
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3094 of 3743




                            WASHSTATEB005768
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3095 of 3743

                                                                               As of: 7/14/18 11:11 PM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 14, 2018
                                                                               Tracking No. 1k2-944p-xycd
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0931
Public comment 589. Individual. Vincent Bergan. 7-6-18



                                     Submitter Information
Name: Vincent Bergan
Address:
  45-1043 Pahuwai Pl
  Kaneohe, HI, 96744
Email: vbergan@gmail.com
Phone: 8084697495
Fax: 96744


                                        General Comment
As a US citizen I am opposed to the new regulations which make it easier to sell high tech American made
weapons overseas. It is dangerous because those weapons could easily get into the wrong hands and be used
against Americans.




                                              WASHSTATEB005769
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3096 of 3743

                                                                                   As of: 7/14/18 11:09 PM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 14, 2018
                                                                                   Tracking No. 1k2-944p-ggwm
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0929
Public comment 591. Individual. Matthew Genaze. 7-6-18



                                       Submitter Information
Name: Matthew Genaze


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

Guns are an epidemic. Guns are a daily act of terrorism. Guns are a direct threat to our democracy. These facts
require direct and significant action immediately. I am only able to support legislators and the parties they are
members of that support aggressive gun regulation legislation.

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.




                                                 WASHSTATEB005770
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3097 of 3743

                                                                                As of: 7/14/18 11:08 PM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-944p-wlbh
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0928
Public comment 592. Individual. Marilyn Long. 7-6-18



                                     Submitter Information
Name: Marilyn Long
Address:
  6812 E 123rd Ter
  Grandview, MO, 64030
Email: mjanelong@aol.com
Phone: 8167613492
Fax: 64030


                                         General Comment
What this country needs is not easier to obtain and more widely available guns We need to have stricter
background check regulations, not just for gun stores but for on-line sales and gun shows. We need to keep
assault-style weapons out of the hands of non-military, non-law enforcement people. No one needs such weapons
for hunting or self-defense. I know it would be impossible to get all of these weapons off the streets but other
countries have drastically reduced their prevalence by such things as buy-back programs.




                                               WASHSTATEB005771
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3098 of 3743

                                                                                 As of: 7/14/18 11:06 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-944p-nozn
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0927
Public comment 593. Individual. Rachel Butler. 7-6-18



                                      Submitter Information
Name: Rachel Butler
Address:
  Seattle, WA, 98199
Email: rachelnbutler@gmail.com


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This is yet another example of the disturbing amount of influence the NRA has
on policy.




                                               WASHSTATEB005772
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3099 of 3743

                                                                               As of: 7/14/18 11:05 PM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 14, 2018
                                                                               Tracking No. 1k2-944p-ljk5
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0926
Public comment 594. Individual. Frances Hugg. 7-6-18



                                     Submitter Information
Name: frances hugg
Address:
  777 Liberty Lane
  Hollidaysburg, PA, 16648
Email: franceshugg777@gmail.com
Phone: 814-695-1758


                                        General Comment
The greedy NRA wants to spread our gospel of guns to places outside of the US and infect their homicidal lust
for violence, death and mayhem on other societies now? Their filthy obsession for profit knows no bounds! No--
no laws should be changed to allow their anti-Christian spread of violence over the entire earth! Isn't it bad
enough that we have our children going to schools where they are sitting ducks in the NRA shooting gallery--
must we export death now?




                                              WASHSTATEB005773
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3100 of 3743

                                                                                   As of: 7/14/18 11:03 PM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 14, 2018
                                                                                   Tracking No. 1k2-944p-vplx
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0925
Public comment 595. Individual. Celeste Leibowitz. 7-6-18



                                       Submitter Information
Name: Celeste Leibowitz


                                          General Comment
Do not facilitate the expanded proliferation of firearms by shifting control of their export to the Department of
Commerce. To do so puts even more lives at risk.




                                                 WASHSTATEB005774
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3101 of 3743

                                                                                 As of: 7/14/18 11:00 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-944p-nx6s
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0924
Public comment 596. Individual. Blanca Guillen-Woods. 7-6-18



                                      Submitter Information
Name: Blanca Guillen-Woods


                                         General Comment
Given the recent gun violence, we need stronger and increased controls not less and safety need to be a higher
priority.




                                                WASHSTATEB005775
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3102 of 3743

                                                                                 As of: 7/14/18 10:59 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-944p-5kkn
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0923
Public comment 597. Individual. Mary White. 7-6-18



                                      Submitter Information
Name: Mary White


                                          General Comment
I oppose transferring authority to regulate firearms like semi-automatic weapons from the State Department to
the Commerce Department. Commerce is concerned with promoting American business of whatever kind, not in
asking whether its in our national interest for particular countries or buyers to be able to obtain such weapons.




                                                WASHSTATEB005776
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3103 of 3743

                                                                                 As of: 7/14/18 10:58 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-944q-92qx
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0922
Public comment 598. Individual. Christa Shulters. 7-6-18



                                      Submitter Information
Name: Christa Shulters


                                         General Comment
All firearms are weapons, and should therefore be regulated by a governing body concerned with safety. To
falsely label guns as regular commercial goods will put even more people's lives in jeopardy. This proposed rule
change is morally and ethically wrong, and should be discarded immediately.




                                                WASHSTATEB005777
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3104 of 3743

                                                                                  As of: 7/14/18 10:56 PM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 14, 2018
                                                                                  Tracking No. 1k2-944q-rq6u
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0921
Public comment 599. Individual. Douglas Estes. 7-6-18



                                      Submitter Information
Name: Douglas Estes
Address:
  629 Arguello Blvd. #303
  San Francisco, CA, 94118
Email: dce005@yahoo.com


                                          General Comment
Arms sales of all types must be reduced if humanity and civilization are to survive. I am opposed to this rule and
this blatant attempt to further enrich gun manufacturers and investors.




                                                WASHSTATEB005778
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3105 of 3743

                                                                                 As of: 7/14/18 9:43 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-944q-b38q
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0920
Public comment 600. Individual. Stefanie Kaku. 7-6-18



                                      Submitter Information
Name: Stefanie Kaku


                                         General Comment
I oppose a rule change that would switch the regulations of firearms export from the U.S. State Department to the
U.S. Commerce Department.
We dont know where those firearms might end up. This increases risks to our national security.




                                               WASHSTATEB005779
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3106 of 3743

                                                                                 As of: 7/14/18 9:41 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-944q-5iuv
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0919
Public comment 601. Anonymous. 7-6-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. I am concerned that such a change will have serious implications for our
national security.




                                                WASHSTATEB005780
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3107 of 3743

                                                                              As of: 7/14/18 9:39 PM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 14, 2018
                                                                              Tracking No. 1k2-944q-lcu6
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0918
Public comment 602. Individual. John Cooper. 7-6-18



                                    Submitter Information
Name: John Cooper
Address:
  36 N 7th St.
  Lewisburg, PA, 17837
Email: jcooper@bucknell.edu
Phone: 5705236059
Organization: Service Electric


                                        General Comment
There is NO excuse, repeat NO EXCUSE, for selling weapons of mass assassination to civilians.




                                              WASHSTATEB005781
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3108 of 3743

                                                                                  As of: 7/14/18 9:37 PM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 14, 2018
                                                                                  Tracking No. 1k2-944q-vsqt
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0917
Public comment 603. Individual. Samantha Blanchard. 7-6-18



                                      Submitter Information
Name: Samantha Blanchard


                                          General Comment
I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

I believe such an action would make us less safe, and less secure.




                                                WASHSTATEB005782
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3109 of 3743

                                                                                   As of: 7/14/18 9:36 PM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 14, 2018
                                                                                   Tracking No. 1k2-944q-4rvk
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0916
Public comment 604. Anonymous. 7-6-18



                                       Submitter Information
Name: Anonymous Anonymous


                                          General Comment
Keep the oversight of commercial firearm exports with the U.S. Department of State.

Transferring responsibility for reviewing licenses to export certain types of weapons including assault-style rifles
and pistols and armor-piercing sniper rifles away from the State Department would make it easier for U.S.
firearms and related ammunition to reach terrorists, criminal organizations and corrupt and abusive foreign
security forces.




                                                 WASHSTATEB005783
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3110 of 3743

                                                                               As of: 7/14/18 9:34 PM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 14, 2018
                                                                               Tracking No. 1k2-944q-sa2t
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0915
Public comment 605. Individual. Arlene Renshaw. 7-6-18



                                     Submitter Information
Name: Arlene Renshaw
Address:
  216 Locke St.
  Mankato, MN, 56001
Email: arlenerenshaw@yahoo.co.uk
Phone: 507-387-5329


                                         General Comment
I strongly oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department as the change could pose serious threats to national security.




                                               WASHSTATEB005784
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3111 of 3743

                                                                              As of: 7/14/18 9:33 PM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 14, 2018
                                                                              Tracking No. 1k2-944q-b4y5
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0914
Public comment 606. Individual. Barbara Khajavi. 7-6-18



                                     Submitter Information
Name: Barbara Khajavi
Address:
  5669 Pope Ave
  Steele, AL, 35987-2951
Email: labamagirl64@gmail.com
Phone: 2565385465
Fax: 35987-2951


                                        General Comment
Shame on anyone that has the power to do something about the gun selling and manufacturing but doesn't. There
are too many people killed by gun violence.




                                              WASHSTATEB005785
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3112 of 3743

                                                                                   As of: 7/14/18 9:31 PM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 14, 2018
                                                                                   Tracking No. 1k2-944q-r379
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0913
Public comment 607. Individual. Karen D Amato. 7-6-18



                                       Submitter Information
Name: Karen D'Amato


                                           General Comment
I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This amounts to a move from guns for national security to guns
as international business. Guns should only be used by armed forces during a direct attack and should only be
sold for the purpose of protecting our nation. Individuals are less safe because of the people's right to bear arms.
American gun manufacturers should stop selling guns to our citizens and to other countries for their profit alone.
People should come before profits. And war needs to stop being a business venture.




                                                 WASHSTATEB005786
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3113 of 3743

                                                                                As of: 7/14/18 9:23 PM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-944q-tu11
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0912
Public comment 608. Individual. Kathyrn Davidson. 7-6-18



                                     Submitter Information
Name: Kathyrn Davidson
Address:
  6704A Fort Davis Cv
  Austin, TX, 78731
Email: kathryn@clan-davidson.com
Phone: 5123380333


                                         General Comment
This action Eliminates Congressional oversight for important gun export deals. Very bad idea.
It Transfers the cost of processing licenses from gun manufacturers to taxpayers. Bad idea for taxpayers.
This Removes statutory license requirements for brokers, increasing risk of trafficking.Bery stupid idea.
It also Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
regulation .Dumb move.




                                               WASHSTATEB005787
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3114 of 3743

                                                                                As of: 7/14/18 9:21 PM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-944q-d82n
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0911
Public comment 609. Individual. Harvey Eisen. 7-6-18



                                      Submitter Information
Name: Harvey Eisen


                                         General Comment
This is crazy! Guns are the ubiquitous in our society and there are way too many homicides and suicides as a
result. Please vote against this measure.




                                               WASHSTATEB005788
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3115 of 3743

                                                                                   As of: 7/14/18 9:20 PM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 14, 2018
                                                                                   Tracking No. 1k2-944q-cx3s
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0910
Public comment 610. Anonymous. 7-6-18



                                       Submitter Information
Name: Anonymous Anonymous


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

I oppose this change that would switch regulations of firearms export from U.S. State Dept. to the U.S.
Commerce Dept. Please keep our country and our children safe with common sense about what what's really
important and what real human rights are worth fighting for - "life, liberty, and the pursuit of happiness" does not
coincide with worries for safety from increased national and international gun sales.




                                                 WASHSTATEB005789
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3116 of 3743

                                                                                As of: 7/14/18 9:18 PM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-944q-ap5b
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0909
Public comment 611. Individual. Tom Sharkey. 7-6-18



                                     Submitter Information
Name: Tom Sharkey
Address:
  2 Arrowwood Court
  Granby, CT, 06035
Email: tbshar49@sbcglobal.net


                                         General Comment
I strongly oppose this export rule change from the Department of State to the Dept. of Commerce. This move on
the part of Trump is a glaring example of his unwholesome intentions regarding an already extremist gun culture
in the US. i have always thought that Trump will eventually mobilize his base to begin his American style
pogromm to facilitate nationwide terror and a state of authoritarian tyranny.
Not only does this sinister change in the status of munitions under the United States Munitions List deeply
concern me but also the reality that there are already far too many guns in the hands of those who should not
have them especially given the huge numbers of suicide by firearms on a yearly basis and the almost daily mass
shootings occurring everywhere in the US.




                                               WASHSTATEB005790
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3117 of 3743

                                                                             As of: 7/14/18 9:17 PM
                                                                             Received: July 06, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 14, 2018
                                                                             Tracking No. 1k2-944q-nn7s
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0908
Public comment 612. Individual. Cristin Jones. 7-6-18



                                     Submitter Information
Name: Cristin Jones


                                        General Comment
Making more guns more readily available is not a solution to Americas gun epidemic. We need real change and
innovative thinking to help.




                                              WASHSTATEB005791
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3118 of 3743

                                                                                As of: 7/14/18 9:15 PM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-944q-3p5o
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0907
Public comment 613. Individual. Donna Shuey. 7-6-18



                                      Submitter Information
Name: Donna Shuey


                                         General Comment
I generally oppose regs that would make it easier to export guns from the US so I oppose any changes to current
rules and regs.
Ex, Congress no longer being notified about large weapons sales is not acceptable.
The changes would present fewer obstacles for crime organizations to purchase large caches of weapons.
Removing liscensing requirements is also a problem in my opinion.

None of the rule changes are acceptable and I urge you to oppose them.

Thank you




                                               WASHSTATEB005792
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3119 of 3743

                                                                            As of: 7/14/18 9:14 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 14, 2018
                                                                            Tracking No. 1k2-944q-ho7l
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0906
Public comment 614. Individual. Cynthia Tobey Klein. 7-6-18



                                    Submitter Information
Name: Cynthia Tobey Klein


                                        General Comment
What the World needs now is fewer guns !! Stop the Spread !!




                                              WASHSTATEB005793
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3120 of 3743

                                                                               As of: 7/14/18 9:03 PM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 14, 2018
                                                                               Tracking No. 1k2-944q-wwpd
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0905
Public comment 615. Individual. Sylvia De Baca. 7-6-18



                                     Submitter Information
Name: Sylvia De Baca
Address:
  San Dimas, CA, 91773
Email: sylviadeba@verizon.net
Phone: 9515052203


                                         General Comment
I believe gun ownership needs warranted control in the United States. This is not the wild west and how many
guns does one person need. We are killing our population and innocent citizens. Everyone talks about the
mentally ill and guns. Everyone is sane until they are insane. Sane people buy the guns and then some event in
their life happens and makes them insane and they have guns and decide to go do a shoot up of innocent people.
A sane person with a gun does not make it any safer. I implore you to seriously think about and continue to
control firearms, guns, ammunition and related articles under the United States Munitions List.




                                               WASHSTATEB005794
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3121 of 3743

                                                                            As of: 7/14/18 9:01 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 14, 2018
                                                                            Tracking No. 1k2-944q-wshs
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0904
Public comment 616. Individual. Jennifer Valentine. 7-6-18



                                     Submitter Information
Name: jennifer valentine


                                        General Comment
We need MAJOR increases in gun control!




                                              WASHSTATEB005795
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3122 of 3743

                                                                               As of: 7/14/18 9:00 PM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 14, 2018
                                                                               Tracking No. 1k2-944r-ebgm
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0903
Public comment 617. Individual. Lesley Hunt. 7-6-18



                                     Submitter Information
Name: Lesley Hunt
Address:
  236 Warwick Dr.
  Walnut Creek, CA, 94598
Email: ldhunt@astound.net


                                         General Comment
I oppose this rule change that would move the regulation of firearms exports from the State Department to the
Commerce Department. The sale of guns to businesses or governments in other countries is the proper concern of
the State Department because it is a national security issue. The Commerce Department is going to look at it
from a business point of view. Profit is not everything. I do not want US arms companies to sell weapons of any
sort to governments or groups that are unfriendly to us.




                                               WASHSTATEB005796
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3123 of 3743

                                                                                   As of: 7/14/18 8:58 PM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 14, 2018
                                                                                   Tracking No. 1k2-944r-dxup
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0902
Public comment 618. Individual. Linda Mansfield. 7-6-18



                                       Submitter Information
Name: Linda Mansfield
Address:
  4107
  Lynn Rd.
  Ravenna, OH, 44266
Email: lmansfield7@neo.rr.com
Phone: 3302353404
Fax: 44266


                                          General Comment
We need gun control. Universal back ground checks, ban assault weapons & bump stocks,ban guns for people
with mental illness, on the no fly list,domestic violence, ban guns sold at a gun show or over the internet without
a back ground check.




                                                 WASHSTATEB005797
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3124 of 3743

                                                                                 As of: 7/14/18 8:57 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-944r-2f7d
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0901
Public comment 619. Individual. Carmen Nichols. 7-6-18



                                      Submitter Information
Name: Carmen Nichols


                                          General Comment
Guns are dangerous and we all know that in the wrong hands many can die. Stricter gun laws need to be
implemented
and utilized to keep people safe.

Guns are not safe unless the owners keep them under lock and key. They should never be left out so anyone can
get
their hands on them to use them for killing.

Lives are so important and guns themselves don't kill, if they are in the wrong hands they can kill anyone and
everyone
that comes into their view.

The American people want to feel safe and secure. The children are scared to go to school for fear they will
never come
home to be with their families again.

It's time to make laws that keep American's safe and feel secure where ever they go, and what ever they do,
including the
children.

It 's time NOW to come together and make life safer and more secure for the American people. Tougher laws are
the way
to go and what needs to be done.


                                                WASHSTATEB005798
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3125 of 3743

                                                                               As of: 7/14/18 8:55 PM
                                                                               Received: July 06, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 14, 2018
                                                                               Tracking No. 1k2-944r-6jwn
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0900
Public comment 620. Individual. David Kagan. 7-6-18



                                     Submitter Information
Name: David Kagan
Address:
  885 Torbert Lane
  Jersey Shore, PA, 17740
Email: dbkagan@comcast.net


                                         General Comment
How could any caring human being NOT be in favor of greater controls over guns after all the horrible gun-
shootings of the past few years?




                                               WASHSTATEB005799
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3126 of 3743

                                                                                  As of: 7/14/18 8:54 PM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 14, 2018
                                                                                  Tracking No. 1k2-944r-1s2q
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0899
Public comment 621. Individual. Michelle Mitchell. 7-6-18



                                      Submitter Information
Name: Michelle Mitchell
Address:
  17227 Chardonnay Ct
  Cornelius, NC, 28031
Email: michelleymitchell@gmail.com
Phone: 7048969629
Fax: 28031


                                          General Comment
As a concerned citizen, I oppose the NRA's push to move export licenses of semiautomatic assault weapons and
other powerful firearms from the U.S. State Department to the U.S. Commerce Department. I believe this
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security. Right now, firearms exports are classified as military", which allows Congress to block sales of
large batches of firearms to foreign countries. With this rule change, Congress would no longer be automatically
informed about sizable weapons sales that it could stop in the name of national security, even to countries where
there are serious human rights concerns, such as the Philippines and Turkey. In addition, the Commerce
Department just does not have the resources to adequately enforce export controls. Its Bureau of Industry and
Security does not have staff everywhere. This means that firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large caches of
American guns and ammunition. Finally, this rule change would eliminate some very important State
Department programs, including; the State Departments Blue Lantern program, the licensing program for
brokers, and the block on 3D printing of firearms. The bottom line is that firearms are extremely dangerous.
They are used to kill people every day around the world in acts of organized crime, political violence, terrorism,
and human rights violations. They should be subject to more controls, not less!




                                                WASHSTATEB005800
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3127 of 3743

                                                                                  As of: 7/14/18 8:51 PM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 14, 2018
                                                                                  Tracking No. 1k2-944r-mqph
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0898
Public comment 622. Individual. Derek Benedict. 7-6-18



                                      Submitter Information
Name: Derek Benedict


                                          General Comment
We don't need ordinary citizens to be armed with assault weapons and bumpstocks. I'm a supporter of the 2nd
Amendment's right of a "well regulated militia", but firearms in the hands of irresponsible people is not what our
forefathers intended.




                                                WASHSTATEB005801
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3128 of 3743

                                                                                 As of: 7/14/18 8:42 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-944r-goxz
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0897
Public comment 623. Individual. Melissa Sanford. 7-6-18



                                      Submitter Information
Name: Melissa Sanford


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Exporting items intended to kill human beings to other countries requires the
oversight of the Department charged with understanding other nations and cultures, not the Department charged
with selling whatever the market will bear. Arming foreign people without understanding the consequences to
them and us is an appallingly poor policy.




                                                WASHSTATEB005802
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3129 of 3743

                                                                                  As of: 7/14/18 8:41 PM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 14, 2018
                                                                                  Tracking No. 1k2-944r-b4y9
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0896
Public comment 624. Individual. Ann Prentice. 7-6-18



                                      Submitter Information
Name: Ann Prentice
Address:
  414 Savannah Barony Drive
  North Augusta, SC, 29841
Email: APrentice@osh.org
Phone: 803-624-3044


                                         General Comment
I believe this to be not only unethical and immoral but outrageous and obscene!




                                               WASHSTATEB005803
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3130 of 3743

                                                                            As of: 7/14/18 4:42 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 14, 2018
                                                                            Tracking No. 1k2-944r-zvnc
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0895
Public comment 625. Individual. Patricia Long. 7-6-18



                                          Submitter Information
Name: Patricia Long
Address:
  2034 columbia blvd.
  PMB 501
  Saint Helens, OR, 97051
Email: sallyforth00@yahoo.com


                                            General Comment
Let's do things right this time around!




                                               WASHSTATEB005804
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3131 of 3743

                                                                                As of: 7/14/18 4:41 PM
                                                                                Received: July 06, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-944r-n2mg
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0894
Public comment 626. Individual. Ann Bley. 7-6-18



                                      Submitter Information
Name: Ann Bley
Address:
  1184 Clouds Rest Point
  Mesquite,
Email: Abley@prodigy.net
Phone: 7026134104


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. I believe it will result in the unnecessary marketing of firearms by the US govt.
There are already too many firearms in the world as it is. I dont believe the firearm industry needs any support
from the US govt to market firearms especially in light of the fact that this industry has been instrumental in
blocking any legislation to protect US citizens from the misuse of firearms for violenc.




                                               WASHSTATEB005805
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3132 of 3743

                                                                                 As of: 7/14/18 4:39 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-944r-is09
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0893
Public comment 627. Individual. Kraig and Valerie Schweiss. 7-6-18



                                      Submitter Information
Name: Kraig and Valerie Schweiss
Address:
  Sterling, United States, 61081-9517
Email: schweiss@thewisp.net
Phone: 8156259205


                                          General Comment
The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business). This
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security.
We VEHEMENTLY OPPOSE the NRA's UNETHICAL and UNCONSCIONABLE rule change that would
switch the regulations of firearms export from the U.S. State Department to the U.S. Commerce Department. To
make MONEY from profiting off the military-style weaponry that has KILLED so many innocent MEN,
WOMEN, and CHILDREN already in this country and exporting this VIOLENT and MASS- MURDERING
MEANS OF DEATH and DESTRUCTION ABROAD is BEYOND SENSIBLE! ENOUGH of this MAYHEM
and CHAOS of GUNS!




                                                WASHSTATEB005806
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3133 of 3743

                                                                                    As of: 7/14/18 4:37 PM
                                                                                    Received: July 06, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 14, 2018
                                                                                    Tracking No. 1k2-944r-vu30
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0892
Public comment 628. Anonymous. 7-6-18



                                       Submitter Information
Name: Anonymous Anonymous


                                           General Comment
Please do not put the sale of guns in an easy access situation with no oversight and regulation. I am very
concerned that unregulated sales are going to kill more people than ever, especially in the U.S., where gun
violence is very high. As a grandmother, I can tell you that our grandchildren don't feel safe in school. Don't let
the NRA become even more powerful. They only care about power and money, not our rights to be safe.




                                                 WASHSTATEB005807
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3134 of 3743

                                                                             As of: 7/14/18 4:35 PM
                                                                             Received: July 06, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 14, 2018
                                                                             Tracking No. 1k2-944r-2tck
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0891
Public comment 629. Individual. Corinne Dodge. 7-6-18



                                    Submitter Information
Name: CORINNE DODGE


                                       General Comment
More than ever we NEED control of firearms, guns and ammunition. The growing gun violence in our country is
unconscionable, and our US government must take responsibility for controlling it. Do NOT TAKE THOSE
ITEMS OFF THE US MUNITIONS LIST.




                                             WASHSTATEB005808
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3135 of 3743

                                                                              As of: 7/14/18 4:34 PM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 14, 2018
                                                                              Tracking No. 1k2-944r-j5ui
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0890
Public comment 630. Individual. Sam Tamoglia. 7-6-18



                                    Submitter Information
Name: Sam Tamoglia
Address:
  460 Quass Road
  Robins, IA, 52328
Email: sam.Tamoglia@yahoo.com
Phone: 3192413674


                                        General Comment
We don't need to repeal the second amendment but the mass shootings happen to freaquently.




                                              WASHSTATEB005809
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3136 of 3743

                                                                             As of: 7/14/18 4:32 PM
                                                                             Received: July 06, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 14, 2018
                                                                             Tracking No. 1k2-944r-uqfx
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0889
Public comment 631. Individual. Doug Randolph. 7-6-18



                                    Submitter Information
Name: Doug Randolph
Address:
  640 Sunny Glen Ct
  Woodland Park, CO, 80863
Email: drandolph2@aol.com
Phone: 7196847770


                                       General Comment
I absolutely oppose a rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. That would be an absurd and dangerous thing to do to promote
more firearms worldwide.




                                             WASHSTATEB005810
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3137 of 3743

                                                                                 As of: 7/14/18 4:30 PM
                                                                                 Received: July 06, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-944r-50e4
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0888
Public comment 632. Individual. Jayne Nash. 7-6-18



                                      Submitter Information
Name: Jayne Nash


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Safety is so much more important than corporate greed.




                                                WASHSTATEB005811
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3138 of 3743

                                                                                  As of: 7/14/18 4:29 PM
                                                                                  Received: July 06, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 14, 2018
                                                                                  Tracking No. 1k2-944r-z5w1
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0887
Public comment 633. Individual. Alicia Obrien. 7-7-18



                                      Submitter Information
Name: Alicia OBrien
Address:
  325 Prospector Avenue
  Durango, 81301
Email: apobrien@centurytel.net
Phone: 9709461256
Fax: 81301


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This transfer of authority would open new floodgates for arms sales
internationally, and damage every U.S. citizen's security abroad as well as put our own national security at risk.




                                                WASHSTATEB005812
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3139 of 3743




                            WASHSTATEB005813
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3140 of 3743

                                                                            As of: 7/14/18 4:28 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 14, 2018
                                                                            Tracking No. 1k2-944r-pwra
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0886
Public comment 634. Individual. Hilary Simonetti. 7-7-18



                                     Submitter Information
Name: Hilary Simonetti


                                        General Comment
Any increase in gun sales means the end of our nation. NO on guns, period




                                              WASHSTATEB005814
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3141 of 3743

                                                                            As of: 7/14/18 4:26 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 14, 2018
                                                                            Tracking No. 1k2-944r-fdms
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0885
Public comment 635. Individual. Anne Bucher. 7-7-18



                                       Submitter Information
Name: Anne Bucher


                                          General Comment
Keep guns off the street! it is making our country unsafe!!!




                                                WASHSTATEB005815
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3142 of 3743

                                                                              As of: 7/14/18 4:25 PM
                                                                              Received: July 06, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 14, 2018
                                                                              Tracking No. 1k2-944r-y2fd
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0884
Public comment 636. Individual. Marianne Flanagan. 7-7-18



                                     Submitter Information
Name: Marianne Flanagan


                                        General Comment
Weapons and weapons of war are not commerce items. but items used expressly for injuring and killing. As such
they do not belong under the jurisdiction of the commerce department. Just because the NRA and gun lobby
want something doesn't mean they should have it.




                                              WASHSTATEB005816
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3143 of 3743

                                                                                   As of: 7/14/18 4:24 PM
                                                                                   Received: July 06, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 14, 2018
                                                                                   Tracking No. 1k2-944r-z9ik
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0883
Public comment 637. Individual. Carol Fabitz. 7-7-18



                                       Submitter Information
Name: Carol Fabitz
Address:
  760 Chief Kewaskum Pl.
  Kewaskum, WI, 53040
Email: dindy1944@yahoo.com


                                          General Comment
I see this action as more money for the Republican coffers. The United States is ruined do ruin the rest of the
world.
You people make my skin crawl.




                                                 WASHSTATEB005817
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3144 of 3743

                                                                               As of: 7/14/18 4:23 PM
                                                                               Received: July 07, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 14, 2018
                                                                               Tracking No. 1k2-944s-d6hu
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0882
Public comment 638. Individual. Joseph Homstad. 7-7-18



                                     Submitter Information
Name: Joseph Homstad
Address:
  4402 Markle Road
  #14
  La Crosse, WI, 54601
Email: joseph_homstad@yahoo.com
Phone: 6087385223


                                         General Comment
The U.S. State Department must retain this authority. Gun violence is rampant enough in this country. An unwise
move like this one is exactly what the NRA wants. Do not shift this responsibility to the U.S. Commerce
Department.




                                               WASHSTATEB005818
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3145 of 3743

                                                                                 As of: 7/14/18 4:07 PM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-944s-r5e7
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0881
Public comment 639. Individual. David Dougherty. 7-7-18



                                      Submitter Information
Name: David Dougherty


                                         General Comment
We need more guns on the streets & in the hands of the mentally ill like we need terminal stage 4 cancer




                                               WASHSTATEB005819
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3146 of 3743

                                                                            As of: 7/14/18 4:06 PM
                                                                            Received: July 07, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 14, 2018
                                                                            Tracking No. 1k2-944s-vxon
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0880
Public comment 640. Individual. Herman Whiterabbit. 7-7-18



                                    Submitter Information
Name: Herman Whiterabbit


                                       General Comment
Nothing good ever comes from constant gunplay.




                                             WASHSTATEB005820
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3147 of 3743

                                                                                 As of: 7/14/18 4:04 PM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-944s-uzbh
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0879
Public comment 641. Individual. Karen Ives. 7-7-18



                                      Submitter Information
Name: Karen Ives


                                          General Comment
There is a reason - both national security AND protection of our troops abroad - for having control of exporting
arms in the State Department. Having in the Commerce allows business interests to rule. The last thing we need
is U.S. manufactured arms used against Americans and our allies. Use your common sense - not greed!




                                                WASHSTATEB005821
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3148 of 3743

                                                                              As of: 7/14/18 4:03 PM
                                                                              Received: July 07, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 14, 2018
                                                                              Tracking No. 1k2-944s-ieta
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0878
Public comment 642. Individual. Laurie Dils. 7-7-18



                                     Submitter Information
Name: Laurie Dils


                                        General Comment
Transferring the regulation of overseas firearms sales to the Commerce Department would seriously undermine
US security. I oppose this regulatory change.




                                              WASHSTATEB005822
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3149 of 3743

                                                                                 As of: 7/14/18 4:02 PM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-944s-rqze
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0877
Public comment 643. Individual. Kyra Humphrey. 7-7-18



                                      Submitter Information
Name: Kyra Humphrey
Address:
  53 Sunny View Drive
  Sequim, WA, 98382-7282
Email: badgermum@gmail.com
Phone: 3607756231


                                         General Comment
This rule change moves the handling of firearms away from an institution which exists to safeguard our nation
into the hands of one whose purpose is to promote American business. It poses a serious threat to national and
personal security: the Dept. Of Commerce is woefully inappropriate for serving in this capacity.




                                               WASHSTATEB005823
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3150 of 3743

                                                                                  As of: 7/14/18 3:59 PM
                                                                                  Received: July 07, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 14, 2018
                                                                                  Tracking No. 1k2-944s-eo2f
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0876
Public comment 644. Individual. Mary Junek. 7-7-18



                                      Submitter Information
Name: Mary Junek


                                          General Comment
The selling and buying of automatic and semiautomatic weapons should not be a business but should be
controlled. How can we let this become a common business while distributing these weapons world wide. We
already have a huge problem of control of these weapons in the United States. All we need to do is look at all the
shootings in this year alone to see that there is no need for military type weapons sold to whoever wants one.
Why spread such pain to other countries? Please, no more easy to obtain tactical weapons. Thank You.




                                                WASHSTATEB005824
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3151 of 3743

                                                                            As of: 7/14/18 3:58 PM
                                                                            Received: July 07, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 14, 2018
                                                                            Tracking No. 1k2-944s-alx9
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0875
Public comment 645. Individual. Lynette Lowe. 7-7-18



                                    Submitter Information
Name: Lynette Lowe
Address:
  2604 Melrose Ave #1
  Cincinnati, OH, 45206
Email: lynmariel@gmail.com
Fax: 45206


                                       General Comment
We need common-sense gun regulations, not a flood of new gun sales.




                                             WASHSTATEB005825
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3152 of 3743

                                                                                 As of: 7/14/18 3:57 PM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-944s-uh8y
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0874
Public comment 646. Individual. Betsy Maestro. 7-7-18



                                      Submitter Information
Name: Betsy Maestro


                                          General Comment
I object to this change as it emphasizes gun sales as solely business related as opposed to taking a more
responsible position by keeping the sale of firearms controlled for both moral and security concerns. Do not
approve this change.




                                                WASHSTATEB005826
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3153 of 3743

                                                                                As of: 7/14/18 3:55 PM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-944s-rb3d
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0873
Public comment 647. Individual. Patricia Always. 7-7-18



                                     Submitter Information
Name: Patricia Always


                                         General Comment
Evidence exists that guns are in the hands of the wrong people. The mass shootings that have happened in the
last years is indicative of problems with control of guns, and particularly assault weapons. The need for these
weapons is very limited and nearly never called for. These weapons create problems rather than addressing them
or solving them.




                                               WASHSTATEB005827
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3154 of 3743

                                                                            As of: 7/14/18 3:54 PM
                                                                            Received: July 07, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 14, 2018
                                                                            Tracking No. 1k2-944s-bhys
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0872
Public comment 648. Individual. Trina Hawkins. 7-7-18



                                    Submitter Information
Name: Trina Hawkins
Address:
  4115 Davis Ave
  Sioux City, 51106
Email: lilbit362436@yahoo.com
Phone: 7122760160
Fax: 51106


                                       General Comment
We Need STRONGER Gun Control!! Too many people are being Killed every day by Guns!! This has to STOP
!!




                                             WASHSTATEB005828
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3155 of 3743

                                                                                   As of: 7/14/18 3:51 PM
                                                                                   Received: July 07, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 14, 2018
                                                                                   Tracking No. 1k2-944s-lrwb
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0871
Public comment 649. Individual. Ronald Lynn White. 7-7-18



                                       Submitter Information
Name: Ronald Lynn White
Address:
  116 Mulberry ST
  Lake Jackson, TX, 77566
Email: rwhite9681@comcast.net
Phone: 9792926839


                                          General Comment
Please make sure that the proposed rule change DOES NOT:
Treat semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and non-
state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminate Congressional oversight for important gun export deals.
Transfer the cost of processing licenses from gun manufacturers to taxpayers.
Remove statutory license requirements for brokers, increasing risk of trafficking.
Reduce or eliminate end-use controls, such as State Depts Blue Lantern program, or eliminates registration of
firearms exporters.
Enable unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.
Give the Commerce Department the responsibility to enforce export controls over semi-automatic assault rifles.
Reduce transparency and reporting on gun exports.
Transfer gun export licensing from an agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.




                                                 WASHSTATEB005829
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3156 of 3743

                                                                                 As of: 7/14/18 3:49 PM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-944s-5q77
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0870
Public comment 650. Individual. Lynne Eggers. 7-7-18



                                      Submitter Information
Name: Lynne Eggers


                                          General Comment
I oppose this rule change - Control of Firearms, Guns, Ammunition and Related Articles the President
Determines No Longer Warrant Control Under the United States Munitions List (USML). This change is very
unwise in terms of our country's security. It's bad enough that we have so many semiautomatic assault weapons
in our country - now we're going to export this problem to other countries? Keep the control in the hands of the
U.S. State Department. Isn't security more important than gun sales???




                                                WASHSTATEB005830
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3157 of 3743

                                                                                As of: 7/14/18 3:48 PM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-944t-63a1
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0869
Public comment 651. Individual. Angela Mogin. 7-7-18



                                     Submitter Information
Name: Angela Mogin
Address:
  55 W. 5 Ave., Apt. 5D
  Apt. 5D
  San Mateo, CA, 94402
Email: amogin45@gmail.com
Phone: 6505136699
Fax: 94402


                                         General Comment
There is no reason to allow gun sales throughout the world. Allowing weapons whose sole purpose is to kill
humans to be sent through out the world would further destablizied an unstable world.




                                               WASHSTATEB005831
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3158 of 3743

                                                                                As of: 7/14/18 3:47 PM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-944t-9z57
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0868
Public comment 652. Individual. Deborah Parker. 7-7-18



                                      Submitter Information
Name: Deborah Parker
Address:
  55 Windward Dr
  Bellingham, 98229
Email: firstplanetarian@hotmail.com
Phone: 3606713188


                                         General Comment
I strongly oppose this dangerous proposed rule change, that would switch the regulations of firearms export from
the U.S. State Department to the U.S. Commerce Department. Exporting weapons is absolutely a matter of
foreign affairs, and national security, rather than a business matter!




                                               WASHSTATEB005832
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3159 of 3743

                                                                                  As of: 7/14/18 3:39 PM
                                                                                  Received: July 07, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 14, 2018
                                                                                  Tracking No. 1k2-944t-4qjx
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0867
Public comment 653. Individual. Kathy Smith. 7-7-18



                                      Submitter Information
Name: Kathy Smith


                                          General Comment
Regulation of firearm exports should remain with the State dept. I oppose the rule to move this oversight to the
commerce dept.




                                                WASHSTATEB005833
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3160 of 3743

                                                                                 As of: 7/14/18 3:38 PM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-944t-p28o
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0866
Public comment 654. Individual. Reba B. 7-7-18



                                      Submitter Information
Name: Reba B.


                                         General Comment
We must not relax gun control laws any further. Our regulations on firearms are already much too weak,
allowing men who should not have access to firearms to purchase them easily to kill their domestic partners or
slaughter strangers in public places. Enough!




                                               WASHSTATEB005834
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3161 of 3743

                                                                               As of: 7/14/18 3:36 PM
                                                                               Received: July 07, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 14, 2018
                                                                               Tracking No. 1k2-944t-zhzg
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0865
Public comment 655. Individual. Ellis Woodward. 7-7-18



                                     Submitter Information
Name: Ellis Woodward


                                         General Comment
I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department - A land-grab in the name of profit, the rule change would do
nothing to improve public safety and would only serve those who are selling firearms in as brazen and
unregulated a manner as possible...




                                               WASHSTATEB005835
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3162 of 3743

                                                                                As of: 7/14/18 3:34 PM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-944t-yav2
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0864
Public comment 656. Individual. Lynn Robertson. 7-7-18



                                      Submitter Information
Name: Lynn Robertson


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. It's simply common sense that if a person wants to own a gun, they MUST take
gun safety lessons, and they must take shooting classes. The ONLY place that should be ALLOWED to SELL
guns, is a gun dealers. NO MORE STOPPING BY AT A GUN SHOW & WALKING OUT WITH A GUN! It's
NOT normal!! I am not trying to take away anyone's 2A right. But this random & casual we treat guns MUST
STOP!
Do you know that Mexico has only ONE gun shop! ONE!! The US is smuggling guns into Mexico.




                                               WASHSTATEB005836
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3163 of 3743

                                                                                As of: 7/14/18 3:32 PM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-944t-hww0
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0863
Public comment 657. Individual. Michael Madden. 7-7-18



                                      Submitter Information
Name: Michael Madden


                                         General Comment
We desperately need stricter gun control laws. At the very least we need a ban on bump stocks to ensure safety
for all Americans.




                                               WASHSTATEB005837
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3164 of 3743

                                                                                 As of: 7/14/18 3:31 PM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-944u-omo1
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0862
Public comment 658. Individual. Leah Elkins. 7-7-18



                                      Submitter Information
Name: Leah Elkins


                                          General Comment
This new rule would loosen regulations over gun exports, potentially increasing the risk that dangerous weapons
may end up in the hands of international terrorists and criminals. The proposed rule would dramatically change
the regulatory structure for firearm exports. The proposed rule is complex and appears to be largely driven by the
interests of the gun industry. I am appalled at this administrations capitulation to the gun lobby which is now
turning to the international market as gun sales decline in the US. I am concerned that the proposed rule does not
adequately address our national security, foreign policy, international crime and terrorist threats. Congress and
the public must be able to understand the impact of these rules on potential firearm exports. The proposed rule
fails to recognize the inherently military nature of many of the relevant firearms. Rather than moving forward
with the proposed rule, the Administration should consider other alternatives to better balance the important
interests at stake.




                                                WASHSTATEB005838
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3165 of 3743

                                                                               As of: 7/14/18 3:29 PM
                                                                               Received: July 07, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 14, 2018
                                                                               Tracking No. 1k2-944u-iuy1
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0861
Public comment 659. Individual. Laurel Temple. 7-7-18



                                     Submitter Information
Name: Laurel Temple
Address:
  10175 SW Katherine St
  Tigard, OR, 97223
Email: ltemple07@gmail.com
Phone: 5032681596


                                        General Comment
Control of firearms and munitions need to continue to be controlled to limit the access of weapons to those
elements who would use them for nefarous purposes. Also, the proliferation of weapons leads to more violence
and death.




                                              WASHSTATEB005839
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3166 of 3743

                                                                               As of: 7/14/18 3:27 PM
                                                                               Received: July 07, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 14, 2018
                                                                               Tracking No. 1k2-944u-ry4p
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0860
Public comment 660. Anonymous. 7-7-18



                                     Submitter Information
Name: Anonymous Anonymous


                                         General Comment
We already have enough guns on the street and in people's bedrooms! Stop the river of death




                                               WASHSTATEB005840
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3167 of 3743

                                                                               As of: 7/14/18 3:24 PM
                                                                               Received: July 07, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 14, 2018
                                                                               Tracking No. 1k2-944u-jznl
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0859
Public comment 661. Individual. Nathaniel Watkins. 7-7-18



                                     Submitter Information
Name: Nathaniel Watkins
Address:
  Addison, TX, 75001
Email: natejwatkins@gmail.com
Phone: 4252317105


                                        General Comment
I oppose this regulation change. The only parties who stand to benefit are arms manufacturers. Meanwhile, the
lax enforcement capabilities of the Department of Commerce will make it easier for US made arms to find their
way into the hands of people who would use them against us.




                                               WASHSTATEB005841
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3168 of 3743

                                                                               As of: 7/14/18 3:27 PM
                                                                               Received: July 07, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 14, 2018
                                                                               Tracking No. 1k2-944u-jznl
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0859
Public comment 661. Individual. Nathaniel Watkins. 7-7-18



                                     Submitter Information
Name: Nathaniel Watkins
Address:
  Addison, TX, 75001
Email: natejwatkins@gmail.com
Phone: 4252317105


                                        General Comment
I oppose this regulation change. The only parties who stand to benefit are arms manufacturers. Meanwhile, the
lax enforcement capabilities of the Department of Commerce will make it easier for US made arms to find their
way into the hands of people who would use them against us.




                                               WASHSTATEB005842
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3169 of 3743

                                                                               As of: 7/14/18 3:22 PM
                                                                               Received: July 07, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 14, 2018
                                                                               Tracking No. 1k2-944u-7xrb
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0858
Public comment 662. Individual. B.L. Melton. 7-7-18



                                     Submitter Information
Name: B.L. Melton


                                        General Comment
I oppose the proposed change of export licencies from the State Department to the Commerce Department. This
transfer includes assault weapons and other powerful firearms and will make it easier to export U.S. guns and
ammunition globally. These exported firearms are already being used in crimes, attacks and human rights
violations in many other nations.

A change to the Commerce Department will increase the number of export applicants by 10,000 annually,
according to the Dept. of Commerce estimates. This change will only benefit the arms business, and cause many
more deaths and destruction worldwide.




                                              WASHSTATEB005843
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3170 of 3743

                                                                                  As of: 7/14/18 3:20 PM
                                                                                  Received: July 07, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 14, 2018
                                                                                  Tracking No. 1k2-944u-s56z
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0857
Public comment 663. Individual. William Schoene. 7-7-18



                                      Submitter Information
Name: William Schoene
Address:
  1519 Oak Street
  Santa Monica, CA, 90405
Email: williamschoene@gmail.com
Phone: 3104521307


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S.
Commerce Department. What is the purpose of making this change -- the export of many more firearms,
including weapons
of mass murder? Isn't it enough that America is drenched in privately-owned guns -- including assault rifles --
and suffers
from the highest rates of gun violence and gun deaths in the world -- by a mile? We want to infect the rest of the
world with
our unique kind of insanity? Well I say "NO we do not!"




                                                WASHSTATEB005844
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3171 of 3743

                                                                                   As of: 7/14/18 3:19 PM
                                                                                   Received: July 07, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 14, 2018
                                                                                   Tracking No. 1k2-944v-fw18
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0856
Public comment 664. Individual. M. Virginia Leslie. 7-7-18



                                       Submitter Information
Name: M. Virginia Leslie


                                          General Comment
We really, really don't need to add to the supply of arms that are readily available to individuals around the world
that mean harm to others, including Americans. Control of Firearms, Guns, Ammunition and Related Articles
should stay right where it is.




                                                 WASHSTATEB005845
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3172 of 3743

                                                                               As of: 7/14/18 3:17 PM
                                                                               Received: July 07, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 14, 2018
                                                                               Tracking No. 1k2-944w-75on
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0855
Public comment 665. Individual. Robert Hall. 7-7-18



                                     Submitter Information
Name: Robert Hall


                                         General Comment
When is the federal government not going to be an instrument of manufacturers of implements for killing
humans? Our country aflicted by the insane notion that the more people having guns the better.
I am completely AGAINST our country exporting this madness of free-for-all selling of guns.
Do NOT change the supervision of selling arms abroad from the State Dept. to the Commerce Dept.




                                               WASHSTATEB005846
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3173 of 3743

                                                                               As of: 7/14/18 3:14 PM
                                                                               Received: July 07, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 14, 2018
                                                                               Tracking No. 1k2-944w-sd06
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0854
Public comment 666. Individual. Kelly Dalton. 7-7-18



                                     Submitter Information
Name: Kelly Dalton


                                        General Comment
Export licenses of semiautomatic assault weapons and other powerful firearms should be overseen by the State
Delartment, as this is an issue that affects national security.




                                              WASHSTATEB005847
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3174 of 3743

                                                                                As of: 7/14/18 12:42 PM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-944w-equz
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0853
Public comment 667. Individual. J.T. Smith. 7-7-18



                                      Submitter Information
Name: J.T. Smith
Address:
  Sellersville, PA, 18960
Email: ace910046sca1@hotmail.com
Phone: 2672814056


                                         General Comment
The sole purpose of a gun is to maim and/or kill at a distance quickly and efficiently. Any argument of what
physically does the killing demonstrates a distinct mental disconnect. As such treating what amounts to murder
and attempted murder, regardless of the excuse, as a business model is immoral and foolhardy in the extreme. I
strongly oppose any rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.




                                               WASHSTATEB005848
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3175 of 3743

                                                                            As of: 7/14/18 12:40 PM
                                                                            Received: July 07, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 14, 2018
                                                                            Tracking No. 1k2-944x-h12m
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0852
Public comment 668. Individual. Glenda Adkinson. 7-7-18



                                    Submitter Information
Name: glenda adkinson


                                       General Comment
Guns are NOT making America SAFE.




                                             WASHSTATEB005849
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3176 of 3743

                                                                                  As of: 7/14/18 12:39 PM
                                                                                  Received: July 07, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 14, 2018
                                                                                  Tracking No. 1k2-944x-746e
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0851
Public comment 669. Individual. James Shaw. 7-7-18



                                      Submitter Information
Name: James Shaw


                                          General Comment
Guns kill people. Hand guns and assault rifles have no purpose other than to kill people. In most states one can
not even purchase fire crackers. Why? Because they are dangerous. Guns are dangerous. Stop the sale of these
killing machines.




                                                WASHSTATEB005850
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3177 of 3743

                                                                                As of: 7/14/18 12:37 PM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-944x-jc33
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0850
Public comment 670. Individual. Ursula Anonymous. 7-7-18



                                     Submitter Information
Name: Ursula Anonymous


                                         General Comment
I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It is a horrible idea to export guns to other countries which will
definitely come back to haunt us in form of terrorism.




                                               WASHSTATEB005851
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3178 of 3743

                                                                                As of: 7/14/18 12:36 PM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-944y-1jyf
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0849
Public comment 671. Individual. Cheryl Mitchell-Olds. 7-7-18



                                     Submitter Information
Name: Cheryl Mitchell-Olds


                                         General Comment
I am opposed to the rule change that would change the regulations of firearms export from the US State Dept. to
the Commerce Dept. The State Dept focuses on safeguarding the nation, selling arms abroad has a huge impact
on national security. The violence in Central America is fueled by arms from the US, leading to the flood of
refugees on our southern border. The Commerce Dept. only answers to big business, they do not care enough
about nation security.




                                               WASHSTATEB005852
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3179 of 3743

                                                                                 As of: 7/14/18 12:32 PM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-944y-21cd
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0848
Public comment 672. Moms Rising For Gun Safety. Kevin O Donnell. 7-7-18



                                      Submitter Information
Name: Kevin O'Donnell
Organization: Moms Rising For Gun Safety


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. It would only increase the possibility of yet more international terrorism.




                                                WASHSTATEB005853
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3180 of 3743

                                                                               As of: 7/14/18 12:30 PM
                                                                               Received: July 07, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 14, 2018
                                                                               Tracking No. 1k2-944y-etnz
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0847
Public comment 673. Individual. Karen Mallam. 7-7-18



                                     Submitter Information
Name: Karen Mallam
Address:
  Siler City, NC, 27344
Email: karenmallam@yahoo.com
Phone: 9197429953


                                        General Comment
I oppose moving the authority to regulate the export of firearms from the State Department to the Commerce
Department.




                                              WASHSTATEB005854
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3181 of 3743

                                                                                As of: 7/14/18 12:28 PM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-944y-5acv
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0846
Public comment 674. Individual. Steven Salo. 7-7-18



                                     Submitter Information
Name: Steven Salo
Address:
  1669 Holly Dr.
  McKinleyville, CA, 95519
Email: ssalo2@suddenlink.net
Phone: 7074968610


                                         General Comment
I don't want to see the Commerce Dept. take over regulating arms exports from the State Dept.




                                               WASHSTATEB005855
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3182 of 3743

                                                                                As of: 7/14/18 12:22 PM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-944y-4928
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0845
Public comment 675. Individual. Angie Anonymous. 7.7.18



                                      Submitter Information
Name: Angie Anonymous


                                         General Comment
I oppose this rule change which would change the regulation of firearms exportation from the State Dept to the
Commerce Dept.




                                               WASHSTATEB005856
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3183 of 3743

                                                                              As of: 7/14/18 12:21 PM
                                                                              Received: July 07, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 14, 2018
                                                                              Tracking No. 1k2-944z-epzj
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0844
Public comment 676. Individual. Marion Chamberlin. 7-7-18



                                     Submitter Information
Name: Marion Chamberlin


                                        General Comment
This would be a BAD decision and a move in the wrong direction. There is no reason to to promote assault
weapons for sale to the general public. Too many shootings!!!! Its time to limit NRAs power and move toward a
safe and peaceful environment.




                                              WASHSTATEB005857
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3184 of 3743

                                                                            As of: 7/14/18 12:20 PM
                                                                            Received: July 07, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 14, 2018
                                                                            Tracking No. 1k2-944z-cytd
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0843
Public comment 677. Individual. Pam Wallace. 7-7-18



                                    Submitter Information
Name: Pam Wallace
Address:
  Greeneville, TN, 37743
Email: wallace2home@yahoo.com
Phone: 8286580273


                                       General Comment
It's time for some adults and common sense! I do not support the NRA or Dana Loesch(?) Second amendment
aside, remember Life, Liberty, and the Pursuit of happiness? LIFE IS FIRST!




                                             WASHSTATEB005858
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3185 of 3743

                                                                                   As of: 7/14/18 12:19 PM
                                                                                   Received: July 07, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 14, 2018
                                                                                   Tracking No. 1k2-944z-ehmw
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0842
Public comment 678. Individual. Valerie Ritter. 7-7-18



                                       Submitter Information
Name: Valerie Ritter


                                           General Comment
I staunchly oppose this proposed rule that guns and ammunition would be under the commerce dept and not the
USML. We need to control firearms sale- not promote it. Taxpayers, the US govt. is not working for the NRA.
We need to make a better world, not enrich the gun manufacturers & feed the ever growing violence in the
world....Be responsible. Have a conscience. Don't gut the world's stability for your profit- all those govt lackeys
of the gun manufacturers.




                                                 WASHSTATEB005859
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3186 of 3743

                                                                                  As of: 7/14/18 12:17 PM
                                                                                  Received: July 07, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 14, 2018
                                                                                  Tracking No. 1k2-944z-kaki
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0841
Public comment 679. Individual. Anonymous. 7-7-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment
Guns and their distribution do need regulation in order to promote the general wwlfare. Helping the gun industry
profit from the distribution of death dealing instruments is not the aim of all of this. Strengthen, don't weaken,
our already overly liberal gun rules.




                                                WASHSTATEB005860
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3187 of 3743

                                                                              As of: 7/14/18 12:16 PM
                                                                              Received: July 07, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 14, 2018
                                                                              Tracking No. 1k2-944z-mjwr
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0840
Public comment 680. Individual. Florence Nislow. 7-7-18



                                     Submitter Information
Name: Florence Nislow


                                        General Comment
This move to commerce would increase gun sales;especially assault weapons. Stand with our children and their
futures. Say No!




                                              WASHSTATEB005861
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3188 of 3743

                                                                                As of: 7/14/18 12:08 PM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-944z-uqcn
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0839
Public comment 681. Individual. Andrea Rogers. 7-7-18



                                      Submitter Information
Name: Andrea Rogers


                                         General Comment
I oppose the proposed rule change that would transfer regulation of firearms export from the State Department to
the Commerce Department. By making weapons more readily available worldwide, this rule change would put
Americans, and people everywhere, at greater risk of violence. The US government should do all within its
power to reduce the availability of guns everywhere. This is in our national security interest.




                                               WASHSTATEB005862
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3189 of 3743

                                                                              As of: 7/14/18 12:06 PM
                                                                              Received: July 07, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 14, 2018
                                                                              Tracking No. 1k2-944z-vhc3
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0838
Public comment 682. Anonymous. 7-7-18



                                     Submitter Information
Name: Anonymous Anonymous


                                        General Comment
Guns and ammunitions should not be sold without checks on those using them, especially should not be sold
internationally without government approval, as more weapons means more violence.




                                              WASHSTATEB005863
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3190 of 3743

                                                                            As of: 7/14/18 12:05 PM
                                                                            Received: July 07, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 14, 2018
                                                                            Tracking No. 1k2-944z-9gzb
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0837
Public comment 683. Individual. Priscilla Drake. 7-7-18



                                       Submitter Information
Name: Priscilla Drake


                                         General Comment
We need more gun control, not less!!




                                               WASHSTATEB005864
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3191 of 3743

                                                                            As of: 7/14/18 12:03 PM
                                                                            Received: July 07, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 14, 2018
                                                                            Tracking No. 1k2-944z-g44d
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0836
Public comment 684. Individual. Anonymous. 7-7-18



                                    Submitter Information
Name: Anonymous Anonymous


                                       General Comment
I oppose changing the export regulation of US firearms from the US State Department to the US Commerce
Department!




                                             WASHSTATEB005865
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3192 of 3743

                                                                              As of: 7/14/18 12:02 PM
                                                                              Received: July 07, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 14, 2018
                                                                              Tracking No. 1k2-944z-bc8o
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0835
Public comment 685. Individual. Heidi Juhl. 7-7-18



                                     Submitter Information
Name: Heidi Juhl


                                        General Comment
The greed of the gun industry, the NRA, and all legislators and agencies who enable them is literally killing
Americans. NO Amendment was ever intended to have this result. Stop choosing money over life! No rule that
removes guns or accessories from any control list - ALL firearms, guns, and ammo warrant control under Federal
lists and regulations.




                                              WASHSTATEB005866
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3193 of 3743

                                                                              As of: 7/14/18 12:01 PM
                                                                              Received: July 07, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 14, 2018
                                                                              Tracking No. 1k2-9450-2bkq
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0834
Public comment 686. Individual. Shannon Maaske. 7-7-18



                                     Submitter Information
Name: Shannon Maaske


                                        General Comment
I oppose the rule change. The Department of Commerce should not be in charge of gun sales and regulations.




                                              WASHSTATEB005867
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3194 of 3743

                                                                               As of: 7/14/18 12:00 PM
                                                                               Received: July 07, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 14, 2018
                                                                               Tracking No. 1k2-9450-gl4o
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0833
Public comment 687. Individual. Jennifer Galloway. 7-7-18



                                     Submitter Information
Name: Jennifer Galloway


                                         General Comment
I was raised around guns. Hunting weapons, not weapons of mass destruction! Nobody needs to own assault
rifles and the like! Nobody in my family ever killed another human. Let's get the common sense laws passed to
do thorough background checks on people who want to buy guns. People can be dangerous!




                                               WASHSTATEB005868
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3195 of 3743

                                                                                  As of: 7/14/18 11:58 AM
                                                                                  Received: July 07, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 14, 2018
                                                                                  Tracking No. 1k2-9450-5fdw
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0832
Public comment 688. Individual. Brian de Castro. 7-7-18



                                      Submitter Information
Name: Brian de Castro
Address:
  34 Mews Lane
  South Orange, 07079
Email: bdtrooper@aol.com
Phone: 9737614917


                                          General Comment
With the neverending rash of gun violence in America, like no other country on the planet, the last thing we need
is more guns. This is not a mental health issue - other countries have the same percentages of people with mental
health concerns but they don't have the gun violence because they don't have the guns. Guns ARE the problem.
The NRA wants more guns on the streets and in the hands of everybody because it means more money for them,
plain and simple. They promote the proliferation of guns which results in more gun violence. And they're at the
point where they are releasing dangerous videos that are meant to incite violence. The NRA has become a
terrorist group and needs to be reigned in. If declared a terrorist organization, all of its members could then be
banned from owning guns, which would either get rid of a LOT of guns, or else, force members to quit the NRA,
effectively shutting them down. It's a win-win. Yes, this is probably nothing but a dream, but so is living in a
country where kids don't have to fear being shot going to school or a concert or a movie or church.

Thank you for letting me express my concerns over an issue that must be dealt with besides offering thoughts
and prayers. The time to do something, everything, is now.




                                                WASHSTATEB005869
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3196 of 3743

                                                                                 As of: 7/14/18 11:56 AM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-9450-8d2e
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0831
Public comment 689. Anonymous. 7-7-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
State Department jurisdiction over all firearms is crucial for national security! Get real!! Commerce#!? Do you
want more unwarranted shooting !!! Do you think school shootings are a joke#!? NOT FUNNY!!!




                                                WASHSTATEB005870
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3197 of 3743

                                                                               As of: 7/14/18 11:54 AM
                                                                               Received: July 07, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 14, 2018
                                                                               Tracking No. 1k2-9450-8j61
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0830
Public comment 690. Individual. Lynn Andrews. 7-7-18



                                     Submitter Information
Name: Lynn Andrews


                                         General Comment
I am all for promoting American businesses and products worldwide. However, I am opposed to efforts to make
it easier to export American firearms to foreign countries. American-made weapons are already fueling violence
in Mexico and Central America. The more guns we send to our neighbors on our southern border, the more
refugees and asylum-seekers will come into our country. Americas gun-related crime problem is not something
we should be promoting to other countries.




                                               WASHSTATEB005871
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3198 of 3743

                                                                            As of: 7/14/18 11:52 AM
                                                                            Received: July 07, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 14, 2018
                                                                            Tracking No. 1k2-9450-mw12
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0829
Public comment 691. Individual. Dr. Curtiss Durand MD. 7-7-18



                                    Submitter Information
Name: Dr. Curtiss Durand, MD


                                       General Comment
ASSAULT WEAPONS ARE MEANT TO PUT BULLETS INTO YOUR BODY AND MURDER YOU. AND
ME. THERE IS NO PLACE ON THIS PLANET FOR SUCH WEAPONS. THIS IS DIFFERENT FROM
USING A RIFLE TO HUNT PHEASANTS.

THE SECOND AMENDMENT WAS NOT PUT IN PLACE SO THAT PERSONS CAN HAVE A LETHAL
WEAPON IN THEIR HOME. SUCH WEAPONS HAVE ONE MAIN APPLICATION: TO HARM THOSE
WHO LIVE IN THE HOME! THEY ARE MUCH MORE LIKELY TO BE USED AGAINST THE PEOPLE
WHO OWN THEM AND HAVE THEM IN THEIR HOME THAN AGAINST AN INTRUDER.

A MORE EFFECTIVE WAY TO DEAL WITH INTRUDERS IS THROUGH NONVIOLENT MEANS. IN
FACT, NONVIOLENT MEANS FOR CONFLICT RESOLUTION IS THE CIVILIZED WAY OF DEALING
WITH CONFLICT, RATHER THAN THE USE OF FORCE. LET THOSE COMPANIES THAT SPECIALIZE
IN SALE OF GUNS, SWITCH TO NONVIOLENT MEANS OF CONFLICT RESOLUTION. IT IS WAY
PAST THE TIME FOR US AS CIVILIZED HUMANS TO SOLVE OUR DIFFERENCES BY DECIDING
WHO IS STRONGER. RATHER THAN




                                             WASHSTATEB005872
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3199 of 3743

                                                                            As of: 7/14/18 11:51 AM
                                                                            Received: July 07, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 14, 2018
                                                                            Tracking No. 1k2-9450-9lpw
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0828
Public comment 692. Individual. Dianna Holland. 7-7-18



                                    Submitter Information
Name: Dianna Holland


                                       General Comment
CHILDREN ARE DYING, PLEASE STOP THE MADNESS!




                                             WASHSTATEB005873
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3200 of 3743

                                                                               As of: 7/14/18 11:50 AM
                                                                               Received: July 07, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 14, 2018
                                                                               Tracking No. 1k2-9450-9fj2
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0827
Public comment 693. Individual. Mark Diekmann. 7-7-18



                                     Submitter Information
Name: Mark Diekmann
Address:
  329 Adams Street
  Hoboken, NJ, 07030
Email: markdiek@aol.com
Phone: 201-795-2738


                                         General Comment
I vehemently oppose this rule change. I do not want my government to switch the regulations of firearms export
from the U.S. State Department to the U.S. Commerce Department. The current system of regulation is working
effectively and should not be altered. Thank you.




                                               WASHSTATEB005874
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3201 of 3743

                                                                                As of: 7/14/18 11:49 AM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-9450-4iz5
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0826
Public comment 694. Individual. Judith Kincaid. 7-7-18



                                      Submitter Information
Name: Judith Kincaid
Address:
  1408 Alabama Avenue
  Durham, NC, 27705


                                         General Comment
This proposed rule would make our nation and our citizens traveling abroad less safe. We need to put national
security above gun manufacturer profits.




                                               WASHSTATEB005875
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3202 of 3743

                                                                                 As of: 7/14/18 11:48 AM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-9450-9m43
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0825
Public comment 695. Anonymous. 7-7-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.Stop the opening of new floodgates for gun sales!




                                                WASHSTATEB005876
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3203 of 3743

                                                                                 As of: 7/14/18 11:46 AM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-9450-eutp
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0824
Public comment 696. Individual. Dorothy Hatch. 7-7-18



                                      Submitter Information
Name: Dorothy Hatch


                                          General Comment
I oppose shifting responsibility for gun sales to foreign countries from the Department of State to the Department
of Commerce.




                                                WASHSTATEB005877
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3204 of 3743

                                                                                 As of: 7/14/18 11:45 AM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-9450-9iup
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0823
Public comment 697. Individual. Steve Jones. 7-7-18



                                      Submitter Information
Name: Steve Jones
Address:
  1224 W. Cross Street, #1
  Baltimore, 21230


                                         General Comment
We have too many guns in this country, and access to them is just too easy. The United States is the only country
that has a problem of rampant and all-too-regular gun violence. This has to stop.




                                                WASHSTATEB005878
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3205 of 3743

                                                                                As of: 7/14/18 11:43 AM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-9450-yyh2
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0822
Public comment 698. Individual. Mark Miser. 7-7-18



                                      Submitter Information
Name: Mark Miser


                                         General Comment
I think this is a dangerous and very unwise action and I am very much opposed to it!




                                               WASHSTATEB005879
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3206 of 3743

                                                                            As of: 7/14/18 11:42 AM
                                                                            Received: July 07, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 14, 2018
                                                                            Tracking No. 1k2-9450-9yqa
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0821
Public comment 699. Individual. Rosemary Luquire. 7-7-18



                                    Submitter Information
Name: Rosemary Luquire


                                       General Comment
I oppose this action.




                                             WASHSTATEB005880
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3207 of 3743

                                                                                   As of: 7/14/18 10:01 AM
                                                                                   Received: July 07, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 14, 2018
                                                                                   Tracking No. 1k2-9450-kne6
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0820
Public comment 700. Individual. Margie Zamora. 7-7-18



                                       Submitter Information
Name: Margie Zamora


                                          General Comment
Public safety demands that the government monitor and control all firearms sales. The US has the highest
firearms crime rate the world. Less control will only lead to more gun violence, as the statistics demonstrate.




                                                 WASHSTATEB005881
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3208 of 3743

                                                                                  As of: 7/14/18 9:59 AM
                                                                                  Received: July 07, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 14, 2018
                                                                                  Tracking No. 1k2-9450-6sjt
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0819
Public comment 701. Individual. Andy Winger. 7-7-18



                                       Submitter Information
Name: Andy Winger


                                          General Comment
The price is too high ... in lives destroyed. The arms industry relies on our government to pass legislation that
helps them and hurts the rest of us. Modern governments should have the people's best interests in mind. That's
what our founding father's risked their lives for.




                                                WASHSTATEB005882
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3209 of 3743

                                                                                    As of: 7/14/18 9:56 AM
                                                                                    Received: July 07, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 14, 2018
                                                                                    Tracking No. 1k2-9450-b650
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0818
Public comment 702. Individual. Karen Anonymous. 7-7-18



                                       Submitter Information
Name: Karen Anonymous


                                           General Comment
A major issue with guns is prevalent in todays America due to the complete and total laxity of gun weaponry
control. Weaponry available to the military should not now and should have never been made available to the
general public or to public servants such as police officers. Mass killing of United States citizens is not only out
of control but is due to gun control laxity. We need more gun control, not less.




                                                 WASHSTATEB005883
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3210 of 3743

                                                                                    As of: 7/14/18 9:54 AM
                                                                                    Received: July 07, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 14, 2018
                                                                                    Tracking No. 1k2-9451-go2x
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0817
Public comment 703. Individual. James Richardson. 7-7-18



                                       Submitter Information
Name: James Richardson


                                          General Comment
I disagree with the President. Firearms, guns and munitions need strict controls.




                                                WASHSTATEB005884
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3211 of 3743

                                                                                As of: 7/14/18 9:53 AM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-9451-91i0
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0816
Public comment 704. Individual. Judith Reed. 7-7-18



                                     Submitter Information
Name: Judith Reed


                                         General Comment
I strongly oppose this rule change that would switch the regulation of firearms export from the U.S. State
Department to the U.S. Commerce Department. Regulation of firearms export should be kept with the State
Department, as it involves issues far beyond, and far more important nationally, than simple commercial
transaction.




                                               WASHSTATEB005885
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3212 of 3743

                                                                                 As of: 7/14/18 9:52 AM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-9451-xcsl
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0815
Public comment 705. Individual. Elliot Safdie. 7-7-18



                                      Submitter Information
Name: Elliot Safdie


                                         General Comment
We need background checks for all. It is insane to have someone on the no fly watch list able to go out and by
guns legally. Stop the gun show loopholes as well.




                                                WASHSTATEB005886
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3213 of 3743

                                                                                  As of: 7/14/18 9:50 AM
                                                                                  Received: July 07, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 14, 2018
                                                                                  Tracking No. 1k2-9451-cqos
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0814
Public comment 706. Individual. Joe Pfister. 7-7-18



                                      Submitter Information
Name: Joe Pfister


                                          General Comment
I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Transfering the handling of export licenses of semiautomatic assault weapons and other powerful firearms would
open new floodgates for arms sales internationally, with serious implications for our national security.




                                                WASHSTATEB005887
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3214 of 3743

                                                                               As of: 7/14/18 9:49 AM
                                                                               Received: July 07, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 14, 2018
                                                                               Tracking No. 1k2-9451-t3gh
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0813
Public comment 707. Individual. Darrell House. 7-7-18



                                     Submitter Information
Name: Darrell House
Address:
  Wilkinson, IN, 461860387
Email: redwood9@hush.com
Phone: 7657856666


                                         General Comment
Assault weapons have no place in society only the military should have assault weapons !




                                               WASHSTATEB005888
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3215 of 3743

                                                                              As of: 7/14/18 9:48 AM
                                                                              Received: July 07, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 14, 2018
                                                                              Tracking No. 1k2-9451-6pos
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0812
Public comment 708. Individual. Margaret Baum. 7-7-18



                                     Submitter Information
Name: Margaret Baum
Address:
  249 sunset drive
  Wilmette, IL, 60091


                                        General Comment
I strongly oppose this ruling to change control of gun sales to the Commerce Department which would reduce
export controls. Guns are weapons and their control belings under ITAR. Making the world an even more
dangerous place in the name of corporate profits is irresponsible governance.




                                              WASHSTATEB005889
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3216 of 3743

                                                                            As of: 7/14/18 9:44 AM
                                                                            Received: July 07, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 14, 2018
                                                                            Tracking No. 1k2-9453-61y0
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0811
Public comment 709. Anonymous. 7-7-18



                                     Submitter Information
Name: Anonymous Anonymous


                                         General Comment
Dont change the rule. Lets not arm the world.




                                                WASHSTATEB005890
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3217 of 3743

                                                                                 As of: 7/14/18 9:42 AM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-9453-ec32
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0810
Public comment 710. Individual. Joan Kranz. 7-7-18



                                      Submitter Information
Name: Joan Kranz
Address:
  516 Pepper Ridge Road
  stamford, CT, 06905
Email: Joaniefkwow@gmail.com
Phone: 203-329-1118


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. stateDepartment to
the U.S. Commerce Department.




                                                WASHSTATEB005891
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3218 of 3743

                                                                                As of: 7/14/18 9:41 AM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-9453-qtmx
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0809
Public comment 711. Individual. Teresa Rex. 7-7-18



                                     Submitter Information
Name: Teresa Rex


                                         General Comment
The only thing the NRA cares about is money. That is itI oppose this rule change that would switch the
regulations of firearms export from the U.S. State Department to the U.S. Commerce Department.




                                               WASHSTATEB005892
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3219 of 3743

                                                                                   As of: 7/14/18 9:40 AM
                                                                                   Received: July 07, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 14, 2018
                                                                                   Tracking No. 1k2-9453-bvfp
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0808
Public comment 712. Individual. Lisa Stone. 7-7-18



                                       Submitter Information
Name: Lisa Stone
Address:
  8902 Birdwood Ct
  Apt 404
  Houston, TX, 77096
Email: lestone@aya.yale.edu
Phone: 7134988844


                                           General Comment
I join all those Americans who ask you to reject this proposed rule.
This proposal would make it easier to export U.S. guns and ammunition globally, even though U.S.- exported
firearms are already used in many crimes, attacks and human rights violations in many other nations.

There are many problems with this proposal, including it:
Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and non-
state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.
Transfers the cost of processing licenses from gun manufacturers to taxpayers.
Removes statutory license requirements for brokers, increasing risk of trafficking.
Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.
Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.
The Commerce Department does not have the resources to enforce export controls, even now.
Reduces transparency and reporting on gun exports.
Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.

                                                 WASHSTATEB005893
        Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3220 of 3743




PLEASE REJECT THIS PROPOSAL!




                                    WASHSTATEB005894
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3221 of 3743

                                                                                   As of: 7/14/18 9:39 AM
                                                                                   Received: July 07, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 14, 2018
                                                                                   Tracking No. 1k2-9453-bdyu
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0807
Public comment 713. Individual. Gavi Stevens. 7-7-18



                                       Submitter Information
Name: Gavi Stevens


                                           General Comment
Allowing the Commerce Department to control the sales of assault weapons and weapons in general to overseas
customers is a recipe for disaster. They are not setup for the proper vetting of those customers to insure that they
are not acting as middlemen for terrorists or other subversive entities that will use them against our troops or our
allies or, even worse, civilian populations. That scenario is so likely as to be a virtual certainty, That puts the
United Stated in the position of supporting international terrorism just like those hated Islam states we love to
bash.




                                                 WASHSTATEB005895
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3222 of 3743

                                                                              As of: 7/14/18 9:37 AM
                                                                              Received: July 07, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 14, 2018
                                                                              Tracking No. 1k2-9453-axm4
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0806
Public comment 714. Individual. Vivien Smith. 7-7-18



                                    Submitter Information
Name: Vivien Smith


                                        General Comment
I strongly oppose switching the regulation of gun sales from the US State Department to the US Commerce
Department. Such a move would clearly come back to bite us.




                                              WASHSTATEB005896
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3223 of 3743

                                                                                As of: 7/14/18 9:36 AM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-9453-dooa
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0805
Public comment 715. Individual. Landra White. 7-7-18



                                     Submitter Information
Name: Landra White


                                         General Comment
Changing the control of exported weapons to the department of commerce will decrease the safety of civilians all
over the globe. Already the import of drugs is paid for by the export of weapons, leading to the violence in
Mexico and Central America, and contributing to the number of recent refugees seeking asylum!




                                               WASHSTATEB005897
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3224 of 3743

                                                                            As of: 7/14/18 9:35 AM
                                                                            Received: July 07, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 14, 2018
                                                                            Tracking No. 1k2-9453-dakn
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0804
Public comment 716. Individual. Jon Hammari. 7-7-18



                                    Submitter Information
Name: Jon Hammari


                                       General Comment
Only cowards resort to guns.




                                             WASHSTATEB005898
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3225 of 3743

                                                                               As of: 7/14/18 9:33 AM
                                                                               Received: July 07, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 14, 2018
                                                                               Tracking No. 1k2-9454-tjev
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0803
Public comment 717. Individual. Margaret Ayres. 7-7-18



                                     Submitter Information
Name: Margaret Ayres


                                         General Comment
The Commerce Department does not have the resources adequately to enforce export controls. Its Bureau of
Industry
and Security does not have staff everywhere. This means that firearms traffickers, organized crime, terrorist
organizations,
and other violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns
and
ammunition. Firearm exports should continue to be regulated by the State Department. There is a compelling
reason
they are, and have long been, regulated by State.




                                               WASHSTATEB005899
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3226 of 3743

                                                                               As of: 7/14/18 9:32 AM
                                                                               Received: July 07, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 14, 2018
                                                                               Tracking No. 1k2-9454-6kkq
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0802
Public comment 718. Individual. Martin Horwitz. 7-7-18



                                     Submitter Information
Name: Martin Horwitz
Address:
  San Francisco, CA, 94122
Email: martin7ahorwitz@yahoo.com
Phone: 4155046994


                                         General Comment
The State Department should retain control of the regulation of firearms.
Firearms are classified as "military" for good reason, they are not "normal" goods.
They are in need of much more regulation, and that regulation should remain with the State Department, not be
moved to the Department of Commerce.




                                               WASHSTATEB005900
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3227 of 3743

                                                                                   As of: 7/14/18 9:31 AM
                                                                                   Received: July 07, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 14, 2018
                                                                                   Tracking No. 1k2-9454-ayq9
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0801
Public comment 719. Individual. Theodore J. Bomba Jr. 7-7-18



                                       Submitter Information
Name: Theodore J. Bomba, Jr.
Address:
  107 Carousel Circle
  New Britain, PA, 18901 5026


                                          General Comment
We certainly don't need to support any plans for the worldwide spread of the embarrassing level of carnage that
is the result of the availability of weapons of war to virtually anyone who has the money to buy them in the
United States. The American obsession with the Second Amendment is the result of the Republican's use of it as
a ploy to get votes and to drive a wedge between their base and those who support sensible controls on who can
purchase weapons and on the kinds of weapons that should be available for sale to the average person. It is also a
cover for the weapons industry to reap huge profits from the sale of products whose only purpose is to cause the
death of fellow humans while using the Constitution as a distraction.

A careful reading of the Second Amendment proves that it was never intended to allow for unrestricted access to
any type of weapons that might become available. It has been deliberately misconstrued to suit the purpose of the
Republican Party and for use as a marketing tool with which the weapons manufacturers could increase sales and
reap huge profits. The weapons industry no longer depends only on sales to the military and on wars to generate
profits. One needs only to look at the correlation between increased weapons sales and the mere mention of any
kind of gun control legislation to observe this mis-use of the Second Amendment. America quite simply
shouldn't be responsible for the increased loss of lives on a worldwide level just to satisfy the greed of those who
would profit from unrestricted weapons sales. This nation already has enough blood on its hands, blood that was
needlessly shed as a result of profit generating schemes like this. It is time to stop inflicting our brand of '
capitalism ' on the people of this planet; we have become the problem.




                                                 WASHSTATEB005901
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3228 of 3743

                                                                                 As of: 7/14/18 9:29 AM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-9454-rd69
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0800
Public comment 720. Individual. Elizabeth Barrett. 7-7-18



                                      Submitter Information
Name: Elizabeth Barrett


                                          General Comment
The last thing we need to do is to help raise money for more gun sales. The gun industry is
a negative force in our country, all for the sake of their bottom line. Too bad.




                                                WASHSTATEB005902
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3229 of 3743

                                                                                 As of: 7/14/18 9:28 AM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-9454-vjp7
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0799
Public comment 721. Individual. Jim Hemmingsen. 7-7-18



                                      Submitter Information
Name: Jim Hemmingsen


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The safety of our nation is best served with U.S. State Department governing
the firearms export
regulations.

sincerely, Jim Hemmingsen




                                                WASHSTATEB005903
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3230 of 3743

                                                                                      As of: 7/14/18 9:27 AM
                                                                                      Received: July 07, 2018
                                                                                      Status: Posted
PUBLIC SUBMISSION                                                                     Posted: July 14, 2018
                                                                                      Tracking No. 1k2-9454-t8nu
                                                                                      Comments Due: July 09, 2018
                                                                                      Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0798
Public comment 722. Individual. John Black. 7-7-18



                                        Submitter Information
Name: John Black


                                            General Comment
I am a parent, educator, retiree and my wife and I oppose the proposed rule for the following reasons:
The proposed rule treats semi-automatic assault rifles as non-military. But many groups in importing countries
use semi-automatic rifles in armed conflicts, causing enormous damage. U.S. troops use rifles in semi-automatic
mode an overwhelming amount of the time. Regarding wide retail availability of firearms, about which comment
has been requested, many countries prohibit civilian possession of semi-automatic rifles and handguns, as well as
of any larger caliber firearm. Six U.S. states, DC, and several large retail chains also prohibit retail sale of semi-
automatic assault rifles.

The proposed rule would eliminate Congressional oversight for important gun export deals. Congress will no
longer be automatically informed about sizable sales of these weapons. That will limit its ability to comment on
related human rights concerns, as it recently did on the Philippines and Turkey. Congressional action in 2002
required sales of firearms regulated by the US Munitions List valued at $1 million or more be notified to
Congress. Items moved to Commerce control would no longer be subject to such notification. Senators have
explicitly noted that this move would violate Congressional intent and effectively eliminate Congress proper
role.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers. Registration
fees that since the 1940s have been used to offset the costs to the government of tracking who is manufacturing
weapons would no longer apply to manufacturers of semi-automatic weapons, and Commerce does not charge
any fee for licensing. Taxpayers will absorb the cost of reviewing applications and processing licenses.

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of efforts to
curtail trafficking of small arms and light weapons. Although Commerce states it will retain rules on brokering
for a State Department list that includes assault rifles, there is no statutory basis for brokers to register and obtain
a license, increasing the risk of trafficking. That will make it easier for unscrupulous dealers to escape attention.
                                                   WASHSTATEB005904
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3231 of 3743




The rule reduces controls for gun exports. It would eliminate the State Departments Blue Lantern program for
gun and ammunition exports, which carries out hundreds of pre-license and post-shipment inspections and
publicly reports on them. It also would move license approval out of the department that compiles the U.S.
Governments information on human rights violations, reducing the ability to effectively deny weapons licenses
to international human rights violators.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms. When Defense Distributed founder Cody Wilson posted online instructions for 3D-printing weapons,
the State Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The Commerce
Department is unlikely to make the same argument once those weapons are transferred to their control.

The Commerce Department does not have resources to enforce export controls, even before the addition of
10,000 firearms export license applicants as a result of this rule predicted by Commerce. The BISs enforcement
office, with no staff in Latin America, Africa, or many other parts of the world, is not equipped to take the same
level of preventive measures for end-use controls.

The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales authorizations
and deliveries around the world, since the Commerce Department annual reports currently only cover about 20
countries.

This rule would transfer gun export licensing to the Commerce Department whose principle mission is to
promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and pervasively
used in criminal violence around the world. Controlling their export should be handled by the State Department,
which is mandated and structured to address the potential impacts in importing nations on stability, human
security, conflict, and human rights.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. Research indicates that the types of weapons being transferred
to Commerce control, including AR-15, AK-47, and other military-style assault rifles and their ammunition, are
weapons of choice for criminal organizations in Mexico and other Latin American countries that are responsible
for most of the increasing and record levels of homicides in those countries.

Thank you




                                                 WASHSTATEB005905
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3232 of 3743

                                                                            As of: 7/14/18 9:26 AM
                                                                            Received: July 07, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 14, 2018
                                                                            Tracking No. 1k2-9454-l0cf
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0797
Public comment 723. Anonymous. 7-7-18



                                    Submitter Information
Name: Anonymous Anonymous


                                       General Comment
SANE GUN REFORM NOW. THIS IS UNACCEPTABLE




                                             WASHSTATEB005906
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3233 of 3743

                                                                                 As of: 7/14/18 9:25 AM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-9454-7u3z
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0796
Public comment 724. Individual. Rosanne Fortner. 7-7-18



                                      Submitter Information
Name: Rosanne Fortner
Address:
  113 Paula Circle
  Oak Island, NC, 28465
Email: fortner.2@att.net


                                          General Comment
Firearms of all kinds need more control, not less. Echoing Gary Patton, "the change in regulations controlling the
distribution of firearms overseas is a transparent and cynical effort to boost gun sales during a down market.
Making a profit based on the spilling of blood of others is truly immoral and despicable."




                                                WASHSTATEB005907
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3234 of 3743

                                                                                   As of: 7/14/18 9:24 AM
                                                                                   Received: July 07, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 14, 2018
                                                                                   Tracking No. 1k2-9454-vym3
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0795
Public comment 725. Individual. David Johnson. 7-7-187



                                       Submitter Information
Name: David Johnson


                                           General Comment
I respectfully request that this proposed rule change be defeated. Among the reasons are that it

1.Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and non-
state groups in armed conflicts, and their prohibition for civilian possession in many countries.
2.Eliminates Congressional oversight for important gun export deals.
3.Transfers the cost of processing licenses from gun manufacturers to taxpayers.
4.Removes statutory license requirements for brokers, increasing risk of trafficking.
5.Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.
6.Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.
7.The Commerce Department does not have the resources to enforce export controls, even now.
8.Reduces transparency and reporting on gun exports.
9.Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.

Points 1 and 9 above are especially compelling. We definitely should not export our gun violence problems to
the rest of the world.




                                                 WASHSTATEB005908
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3235 of 3743

                                                                                  As of: 7/14/18 9:23 AM
                                                                                  Received: July 07, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 14, 2018
                                                                                  Tracking No. 1k2-9454-g5vl
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0794
Public comment 726. Individual. Miriam Hemphill. 7-7-18



                                      Submitter Information
Name: Miriam Hemphill
Address:
  6724 Nw 34th Drive
  Gainesville, FL,
Email: mimihemp@bellsouth.net
Phone: (352) 374-9692


                                          General Comment
This is a bad idea because the U.S. State Department needs to be able to keep track of weapons being exported
with the amount of ammunition and things like bump stocks so they do not come back to harm Americans in the
future in the U.S. and abroad. This is another sign that this administration only cares about corporations and not
the well being of Americans.
"It is putting the fox in charge of the hen house!"




                                                WASHSTATEB005909
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3236 of 3743

                                                                                As of: 7/14/18 9:21 AM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-9454-2apx
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0793
Public comment 727. Individual. Cat Ransom. 7-7-18



                                     Submitter Information
Name: Cat Ransom
Address:
  876 Tigres
  Cottonwood, AZ, 86326
Email: c_ransom@hotmail.com
Phone: 9286495555
Fax: N/A


                                         General Comment
Weapons are for defense or offense. Making them simply another item of trade denies their deadly potential. If
we sell automatic and semiautomatic weapons to the world, those weapons will be used to kill Americans. Let's
not arm our enemies.




                                               WASHSTATEB005910
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3237 of 3743

                                                                                    As of: 7/14/18 9:20 AM
                                                                                    Received: July 07, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 14, 2018
                                                                                    Tracking No. 1k2-9454-fe9h
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0792
Public comment 728. Individual. Michelle Graves. 7-7-18



                                        Submitter Information
Name: michelle graves


                                           General Comment
you all are not caring about who gets hurt or killed from these assholes that get a hold of any kind of firearms.
there needs to be a big limitation on who and get guns and ammo. there's way 2 many people that abuse and use
their hatred over others and they get what ever they want and that's unacceptable. the only people I really think
that needs any kind of guns is our armed forces and police depts. that's all, but I know there's a lot of people that
go out hunting animals for food. there needs to b a lot of limitiations on getting things besides just a background
checks like a polygraph test to ask questions of why they want a gun in the 1st place. if theres anything that
comes back on background check they get nothing. if the polygraph test comes back that something isn't right
then nothing, etc. they should have 2 pass a lot of things before they get anything at all.




                                                  WASHSTATEB005911
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3238 of 3743

                                                                                 As of: 7/14/18 9:19 AM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-9454-qsle
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0791
Public comment 729. Individual. Mary Winterhalter. 7-7-18



                                      Submitter Information
Name: Mary Winterhalter


                                         General Comment
I am writing to ask that you not approve the rule change that would switch the regulation of gun exports from the
State Department to the Commerce Department. In this era of global tension and terrorism, it makes no sense to
increase opportunities for other countries to have access to the weapons that could be used to terrorize people
around the world.

Thank you for your consideration.




                                                WASHSTATEB005912
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3239 of 3743

                                                                                 As of: 7/14/18 9:18 AM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-9454-7aje
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0790
Public comment 730. Individual. John Holland. 7-7-18



                                      Submitter Information
Name: John Holland


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. You are weaponizing the world for no good reason other than to make a few
gun manufacturers richer, these weapons will come back to murder many citizens of this country and others.




                                                WASHSTATEB005913
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3240 of 3743

                                                                                 As of: 7/14/18 9:17 AM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-9454-jkk6
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0789
Public comment 731. Individual. Nora Roman. 7-7-18



                                      Submitter Information
Name: Nora Roman


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

Selling arms so that governments around the world can kill their people and each other is just not good business,
it's evil and disgusting and anything that puts a limit on it is good....highly unlikely that the commerce
department, who's only business is profit will care at all....

Down with this evil military industrial prison complex you call your government.




                                                WASHSTATEB005914
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3241 of 3743

                                                                                  As of: 7/14/18 9:15 AM
                                                                                  Received: July 07, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 14, 2018
                                                                                  Tracking No. 1k2-9455-dgxd
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0788
Public comment 732. Individual. Pamela Lively. 7-7-18



                                      Submitter Information
Name: Pamela Lively
Address:
  Monument, CO, 80132
Email: pamelaklively@comcast.net


                                          General Comment
Who in their right mind would agree to sell weapons & spread violence that could target innocent people &
Americans? This is one of the craziest schemes to come out of this Administration, & it should never be
considered, but since it is, let's just say no to the spread of violence & start working on spreading peace &
fundamental liberties.




                                                WASHSTATEB005915
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3242 of 3743

                                                                               As of: 7/14/18 9:14 AM
                                                                               Received: July 07, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 14, 2018
                                                                               Tracking No. 1k2-9455-iywo
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0787
Public comment 733. Individual. Harold Johnsen. 7-7-18



                                     Submitter Information
Name: Harold Johnsen


                                        General Comment
The NRA and gun manufacturers want guns EVERYWHERE, and not just here in the United States, but around
the world. The NRA scumbags are pushing hard for a rule change that would move the handling of export
licenses of semi-automatic ASSAULT weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting American
business). This CORRUPT transfer of authority WILL open new floodgates for arms sales internationally, with
serious NEGATIVE and DANGEROUS implications for our national security.

I vehemently OPPOSE this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Especially at a time when there are TRAITORS in the White
House!




                                              WASHSTATEB005916
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3243 of 3743

                                                                                As of: 7/14/18 9:12 AM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-9455-z7q6
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0786
Public comment 734. Individual. Robert Beggs. 7-7-18



                                     Submitter Information
Name: Robert Beggs
Address:
  75 N Portage Path Apt 405
  Akron, OH, 44303-2532
Email: beggsrobertd@gmail.com
Phone: 3307865716


                                         General Comment
Whether we can successfully repel rebels armed with these weapons is not the only issue. We need to consider
what they do to areas where the weapons are sold. Numerous countries have been devastated by the abundance
of weapons that inevitably fall into the wrong hands. And both here and in Europe, countries that have remained
stable are overwhelmed by refugees understandably fleeing the violence. There is also the factor that when
people around the world learn that the weapons that caused all this misery were U.S. made, they understandably
hate us.




                                               WASHSTATEB005917
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3244 of 3743

                                                                                 As of: 7/14/18 9:10 AM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-9455-ggwf
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0785
Public comment 735. Individual. Michaele Tharrett. 7-7-18



                                      Submitter Information
Name: Michaele Tharrett


                                          General Comment
I oppose the move of ITAR from DOS to DOC. We cannot control the use of these guns by our own homegrown
terrorists, especially the ones used by our military or designed for them like the AR-15. We need to get our house
in order. Contrary to what the President thinks, the United States does not need to be like Russia. This appeases
his gun lobby & benefits Mr. Trump politically, but that is just a small fraction of the population & it has no
consequential benefits for this country. Those arms could be a detriment in another country if sold to the wrong
hands. Mr. Trump wouldn't have to come up with schemes like this if he actually understood International Trade
& didn't alienate our closest allies, like Canada who we had a trade deficit with before another one of his bright
ideas. These arms won't make up for millions of dollars. I'm praying that someone in this government has control
in this case, uses common sense & acts responsibly.




                                                WASHSTATEB005918
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3245 of 3743

                                                                                As of: 7/14/18 9:09 AM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-9455-5h5k
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0784
Public comment 736. Individual. Anonymous Nesheim. 7-7-18



                                      Submitter Information
Name: Anonymous Nesheim


                                         General Comment
I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This is a terrible idea that will effect, not only the USA, but the
entire world NEGATIVELY!




                                               WASHSTATEB005919
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3246 of 3743

                                                                             As of: 7/14/18 9:07 AM
                                                                             Received: July 07, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 14, 2018
                                                                             Tracking No. 1k2-9456-ymsi
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0783
Public comment 737. Individual. Ray Boling. 7-7-18



                                    Submitter Information
Name: Ray Boling


                                       General Comment
As a former member of the NC Medical Examiners Office, I firmly oppose any change of ammunitions and gun
sales from the State Department to the Commerce Department. I believe in restricting gun sales to make the
world a safer place for our children.




                                             WASHSTATEB005920
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3247 of 3743

                                                                            As of: 7/14/18 9:06 AM
                                                                            Received: July 07, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 14, 2018
                                                                            Tracking No. 1k2-9456-ydsw
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0782
Public comment 738. Individual. James Blair. 7-7-18



                                    Submitter Information
Name: James Blair


                                        General Comment
NRA should be NWA. W as in weapon.




                                              WASHSTATEB005921
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3248 of 3743

                                                                               As of: 7/14/18 9:04 AM
                                                                               Received: July 07, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 14, 2018
                                                                               Tracking No. 1k2-9456-os6l
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0781
Public comment 739. Individual. Shannon Anonymous. 7-7-18



                                     Submitter Information
Name: Shannon Anonymous


                                         General Comment
Do not change responsibility for regulating sales of non-military weapons and ammunition to foreign actors from
State Dept to Commerce Dept. This will not even save money in the short term based on information provided
despite claiming so. Let the State Dept do their job of ensuring weapons are not sold to the wrong people.




                                               WASHSTATEB005922
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3249 of 3743

                                                                                    As of: 7/14/18 9:03 AM
                                                                                    Received: July 07, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 14, 2018
                                                                                    Tracking No. 1k2-9456-bw4o
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0780
Public comment 740. Individual. Debra Elieson. 7-7-18



                                       Submitter Information
Name: Debra Elieson


                                           General Comment
I am opposed to moving government oversight on international gun sales and licensing to the Commerce
department. National security as overseen by the State department is the appropriate place to safeguard and value
the public's interest over the lobbying efforts of the gun industry.. It would be a massive error and a dereliction of
duty to shift the government's interest from national security to the promotion of gun sales abroad.




                                                  WASHSTATEB005923
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3250 of 3743

                                                                               As of: 7/14/18 9:01 AM
                                                                               Received: July 07, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 14, 2018
                                                                               Tracking No. 1k2-9456-a5ji
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0779
Public comment 741. Individual. Barb Travis. 7-7-18



                                       Submitter Information
Name: Barb Travis
Address:
  Ewa Beach, HI, 96706
Email: barbaratravis@hawaiiantel.net
Phone: 8086854460


                                         General Comment
I am against this transfer of control of military weapons from the State Department to the Commerce
Department. This will result in the US arming the rest of the world including terrorists.




                                               WASHSTATEB005924
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3251 of 3743

                                                                                   As of: 7/14/18 9:00 AM
                                                                                   Received: July 07, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 14, 2018
                                                                                   Tracking No. 1k2-9456-lc3f
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0778
Public comment 742. Individual. Frances Goff. 7-7-18



                                       Submitter Information
Name: Frances Goff


                                          General Comment
The thing NOT to do when the opportunistic bullies threaten Americans is to arm ourselves with weapons we
neither understand nor have skills to use. Guns should be regulated as tightly as are automobiles: Registration,
passing written and applied skills testing for licensure, prosecution of "vehicular homicide" . . . What do you do
when the Mens Rea is a vacant mind?




                                                 WASHSTATEB005925
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3252 of 3743

                                                                            As of: 7/14/18 8:58 AM
                                                                            Received: July 07, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 14, 2018
                                                                            Tracking No. 1k2-9456-ej79
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0777
Public comment 743. Individual. Joe Veltri. 7-7-18



                                     Submitter Information
Name: Joe Veltri


                                        General Comment
This does nothing to control gun violence. Are you awake?




                                               WASHSTATEB005926
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3253 of 3743

                                                                                 As of: 7/14/18 8:57 AM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-9456-w69d
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0776
Public comment 744. Individual. Ann Dorsey. 7-7-18



                                      Submitter Information
Name: Ann Dorsey


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.The regulation of firearms needs to be strengthened not weakened and adequate
funding for this important purpose be ensured.




                                               WASHSTATEB005927
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3254 of 3743

                                                                                As of: 7/14/18 8:55 AM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-9456-y8ut
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0775
Public comment 745. Individual. Denis Gould. 7-7-18



                                     Submitter Information
Name: Denis Gould
Address:
  1626 Kinder Lane
  Dandridge, TN, 37725
Email: dgould4212866@yahoo.com
Phone: 5183214150


                                         General Comment
I want the most secure control of firearms possible to protect our country. Why the proposed change?




                                               WASHSTATEB005928
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3255 of 3743

                                                                                As of: 7/14/18 8:54 AM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-9456-dn9a
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0774
Public comment 746. Individual. Shira Tarantino. 7-7-18



                                     Submitter Information
Name: Shira Tarantino


                                         General Comment
I oppose the rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Firearms export activities should remain with the State Department due to its
nature of dangerous weaponry. The Commerce Department has no business regulating firearms activities. Thank
you.




                                               WASHSTATEB005929
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3256 of 3743

                                                                               As of: 7/14/18 8:52 AM
                                                                               Received: July 07, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 14, 2018
                                                                               Tracking No. 1k2-9456-nnbz
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0773
Public comment 747. Individual. Concerned Citizen. 7-7-18



                                     Submitter Information
Name: Concerned Citizen


                                        General Comment
We are witnessing more and more dangerous and unnecessary use of firearms by irresponsible persons. This
must be stopped now. Fire arms in the hands of irresponsible individuals is and must be regulated and stopped
now. Too many innocent individuals are being shot and killed. Please take action IMMEDIATELY. Thank you.




                                              WASHSTATEB005930
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3257 of 3743

                                                                            As of: 7/14/18 8:43 AM
                                                                            Received: July 07, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 14, 2018
                                                                            Tracking No. 1k2-9456-b0pu
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0772
Public comment 748. Individual. Terry Barth. 7-7-18



                                    Submitter Information
Name: terry barth


                                        General Comment
Gun Reform is needed!




                                              WASHSTATEB005931
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3258 of 3743

                                                                                As of: 7/14/18 8:38 AM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-9457-1idn
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0771
Public comment 749. Individual. Terry Barth. 7-7-18



                                     Submitter Information
Name: terry barth


                                         General Comment
I am opposed to the change proposed that would have our Commerce Dept. regulate firearms rather than our
State Dept. The NRA is interested in having as many guns as possible in as many hands as possible - they are not
concerned with the safety of the general public!




                                               WASHSTATEB005932
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3259 of 3743

                                                                              As of: 7/14/18 8:36 AM
                                                                              Received: July 07, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 14, 2018
                                                                              Tracking No. 1k2-9457-qted
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0770
Public comment 750. Individual. Michael Price. 7-7-18



                                    Submitter Information
Name: Michael Price


                                        General Comment
We need more, not less, regulation of assault weapons and ammunition capable of harming large numbers of our
fellow citizens. Recent experience has shown this all too often.




                                              WASHSTATEB005933
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3260 of 3743

                                                                                As of: 7/14/18 8:35 AM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-9457-jdbd
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0769
Public comment 751. Individual. Natasha Retz. 7-7-18



                                     Submitter Information
Name: Natasha Retz
Address:
  7739 Overland Trl
  Delaware, 43015-8199
Email: Grbnik@aol.com
Phone: 515-274-9757


                                         General Comment
Tighten gun control laws. Very limited studies, due to the ban on studying gun laws and gun usage, shows that
looser gun laws correlate to more gun violence.




                                               WASHSTATEB005934
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3261 of 3743

                                                                            As of: 7/14/18 8:34 AM
                                                                            Received: July 07, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 14, 2018
                                                                            Tracking No. 1k2-9457-g4qu
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0768
Public comment 752. Individual. Fr. Jim Hoffman. 7-7-18



                                    Submitter Information
Name: Fr. Jim Hoffman
Address:
  110 w. madison st.
  Chicago, IL, 60602
Email: frjimhoff404@gmail.com
Phone: 3123725111


                                       General Comment
I WONDER WHERE THE THE RIGHT TO KILL COMES FROM.




                                             WASHSTATEB005935
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3262 of 3743

                                                                                   As of: 7/14/18 8:33 AM
                                                                                   Received: July 07, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 14, 2018
                                                                                   Tracking No. 1k2-9457-kkre
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0767
Public comment 753. Anonymous. 7-7-18



                                       Submitter Information
Name: Anonymous Anonymous


                                           General Comment
I am against this rule change that would put control of firearms and related content export into the jurisdiction of
the
US Commerce Department from the US State Department.
This is a foolhardy decision that would endanger our national and international security because it could be used
by potential terrorists as well as organized crime against the USA and our allies, which could lead to a more
fractured and strained global relations situation than what we have now (thanks to Trump and his ill informed
decisions).




                                                 WASHSTATEB005936
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3263 of 3743

                                                                              As of: 7/14/18 8:31 AM
                                                                              Received: July 07, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 14, 2018
                                                                              Tracking No. 1k2-9457-xvgc
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0766
Public comment 754. Individual. Carolyn Cooper. 7-7-18



                                    Submitter Information
Name: Carolyn Cooper
Address:
  7175 Uber Street
  Philadelphia, PA, 19138
Email: Cooperlasalle@aol.com
Phone: 215-224-2535


                                        General Comment
Why do we focus on one incident at a time? What about all of the gang incidents where illegal gun purchases
were made using gun shows, online sales and a lack of background checks. People are dying everyday because of
this lack of concern and inaction.




                                              WASHSTATEB005937
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3264 of 3743

                                                                                 As of: 7/14/18 8:30 AM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-9457-2s2a
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0765
Public comment 755. Individual. Jeanine Malec. 7-7-18



                                      Submitter Information
Name: Jeanine Malec


                                         General Comment
Weakening gun control measures by ANY MEASURE at this point in time is absolute insanity. The US is the
ONLY nation in the world that has regular mass shootings, this has got to stop now. How do gun rights measure
up to the freedom to live, to survive, in peace??? We need more and thoughtful gun control measures,
immediately! It's an infringement on MY rights as a patent and a human being to loosen gun tegs. Get it together,
people!!




                                                WASHSTATEB005938
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3265 of 3743

                                                                                 As of: 7/14/18 8:29 AM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-9457-td0v
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0764
Public comment 756. Individual. David J. Lafond. 7-8-18



                                      Submitter Information
Name: david j. lafond
Address:
  70 Brown Avenue
  Holyoke, MA, 01040
Email: djlafond@verizon.net
Phone: 4135341736


                                          General Comment
The proposed change allowing the Department of Commerce to oversee gun exports instead of the State
Department is unnecessary & unacceptable. One of the primary missions of the Commerce Department is to
promote US-made goods abroad without respect to other policy considerations such as security & public safety.
The State Department (at least when it was staffed & had a sane person at the top) is much better suited to
making the qualitative decisions required when considering the export of guns & munitions. The most important
issue is NOT accommodating & supporting the export of gun & munitions manufacturers' products, rather it is
proper review of whether the export of these goods is sensible & supportive of our national security & the public
safety. In most cases i would argue it is not in our national interest to accommodate & encourage the export of
guns & munitions whether for consumer sales or to foreign governments. It's just not the right thing to do.

Please reject this proposed rule change & help to maintain a sane & thorough review by the State Department of
ALL the relevant issues when gun and/or munitions exports are proposed.

Thank you for your consideration.




                                                WASHSTATEB005939
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3266 of 3743

                                                                            As of: 7/14/18 8:28 AM
                                                                            Received: July 07, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 14, 2018
                                                                            Tracking No. 1k2-9457-syno
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0763
Public comment 757. Individual. Robert Craig. 7-7-18



                                     Submitter Information
Name: Robert Craig
Address:
  550 Beacon Drive
  Lake Barrington, IL,
Email: arsisi1@gmail.com


                                         General Comment
This is the most heavily armed country. Stop expanding gun sales.




                                               WASHSTATEB005940
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3267 of 3743

                                                                                As of: 7/14/18 8:26 AM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-9458-5p42
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0762
Public comment 758. Individual. Suzanne Ghais. 7-7-18



                                      Submitter Information
Name: Suzanne Ghais
Address:
  12934 W. 81st Ave
  Arvada, 80005
Email: sghais13@yahoo.com


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. I am concerned about facilitating the export of small arms by putting regulation
in the hands of an agency whose job is to promote US products.




                                               WASHSTATEB005941
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3268 of 3743

                                                                               As of: 7/14/18 8:25 AM
                                                                               Received: July 07, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 14, 2018
                                                                               Tracking No. 1k2-9458-dfdr
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0761
Public comment 759. Individual. Lisa Hammermeister. 7-7-18



                                      Submitter Information
Name: Lisa Hammermeister
Address:
  16456 Shamhart Drive
  Granada Hills, 91344
Email: necrohead56@gmail.com
Phone: 8183662703


                                         General Comment
This country is gun crazy. We need control over policies that advocate guns.




                                               WASHSTATEB005942
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3269 of 3743

                                                                                As of: 7/14/18 8:23 AM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-9458-6w3k
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0760
Public comment 760. Individual. Scott Zorc. 7-7-18



                                     Submitter Information
Name: Scott Zorc


                                         General Comment
I oppose the transfer of firearm export authority from the State Dept. to the Commerce Dept. It would eliminate
the State Departments Blue Lantern program, in place since 1940, which carries out hundreds of pre-license and
post-shipment inspections and publicly reports on them. This transfer of authority would open new floodgates for
arms sales internationally, with serious implications for our national security.




                                               WASHSTATEB005943
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3270 of 3743

                                                                                 As of: 7/14/18 8:22 AM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-9458-zty7
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0759
Public comment 761. Individual. Steven Posner. 7-7-18



                                      Submitter Information
Name: Steven Posner


                                         General Comment
The problem with indiscriminately arming nations is like the weather: If you like a current regime, wait a decade
or two and it will change--often to one opposed to the United States. Accordingly, the decision whether to arm a
regime is better assessed by the State Department than the Commerce Department, whose emphasis is promoting
trade. The proposed rule is short-sighted and should be rejected.




                                                WASHSTATEB005944
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3271 of 3743

                                                                                  As of: 7/14/18 8:17 AM
                                                                                  Received: July 07, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 14, 2018
                                                                                  Tracking No. 1k2-9458-2q0l
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0758
Public comment 762. Individual. Gretchen Crook. 7-7-18



                                      Submitter Information
Name: Gretchen Crook


                                          General Comment
Against this proposed change.
Treats semi-automatic assault rifles as non-military

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.




                                                WASHSTATEB005945
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3272 of 3743

                                                                            As of: 7/14/18 8:14 AM
                                                                            Received: July 07, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 14, 2018
                                                                            Tracking No. 1k2-9459-vd6z
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0756
Public comment 764. Individual. Herman S. Simms Jr. 7-7-18



                                      Submitter Information
Name: Herman S. Simms, Jr.
Address:
  6591 Firwood St.
  PO Box 2366, 60 E. Milwaukee, Detroit, MI 48202
  Detroit, MI, 48210-1304
Email: hsimms49@live.com
Phone: 3136941431
Fax: 48210-1304


                                          General Comment
"Everybody"s got a pistol. everybody's got a .45". -- Gil Scott Heron.




                                                WASHSTATEB005946
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3273 of 3743

                                                                              As of: 7/14/18 8:13 AM
                                                                              Received: July 07, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 14, 2018
                                                                              Tracking No. 1k2-9459-me7c
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0755
Public comment 765. Individual. Barb Crumpacker. 7-7-18



                                    Submitter Information
Name: Barb Crumpacker
Address:
  1015 East Lakeside Avenue
  Coeur d'Alene, 83814
Email: crummy1810@frontier.com
Phone: 2086663466
Fax: 83814


                                        General Comment
I can't believe any caring individual would want MORE guns on the streets! The question should be how do we
get fewer guns. Countries that don't allow rampant purchase & use of guns, don't have the epidemic of
school/workplace/mall shootings that the US does. Wake up! Guns are a privilege, not a right & come with
responsibilities, which a great many folks don't realize.




                                              WASHSTATEB005947
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3274 of 3743

                                                                                 As of: 7/14/18 8:11 AM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 14, 2018
                                                                                 Tracking No. 1k2-9459-d5t7
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0754
Public comment 766. Individual. Brett Robert. 7-7-18



                                      Submitter Information
Name: Brett Robert


                                          General Comment
It appears that much of the energy behind the so-called 2nd amendment movement that works against any and all
forms of
gun control is coming from the gun manufacturing industry itself. The industry is simply trying to create business
for itself
regardless of what the consequences are. This is downright sociopathic behavior that the rest of us need to stop
enabling
and accepting now before things get even worse. The wild west did not have the gun violence that we have
today! I am a
gun owner myself (Remington 870 tactical pump-action shotgun), but I fully support common-sense gun control
and I reject
the argument that any gun control will lead to the loss of the right to bear arms.

One thing we can do to improve the current situation, or at least make it no worse, is to prevent the sale of
powerful guns
and gun accessories to other countries. Our gun policies have made a mess of things here, so we should not try to
export
them to others. We should not be changing the rules to switch the regulations of firearms export from the U.S.
State
Department to the U.S. Commerce Department, which sounds uncomfortably close to me like switching from
looking at guns
with the right amount of care and respect to a situation where we will sell anything to the highest bidder
regardless of who
that bidder may be.

Don't change the rules and open up international gun sales. We are making ourselves enough of an international
                                                WASHSTATEB005948
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3275 of 3743




bad guy
as it is.




                                        WASHSTATEB005949
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3276 of 3743

                                                                                As of: 7/14/18 8:09 AM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 14, 2018
                                                                                Tracking No. 1k2-9459-pp84
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0753
Public comment 767. Anonymous. 7-7-18



                                     Submitter Information
Name: Anonymous Anonymous


                                         General Comment
I oppose the rule change that would move the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.




                                               WASHSTATEB005950
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3277 of 3743

                                                                                As of: 7/18/18 10:45 AM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-9459-tedi
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0752
Public comment 768. Individual. Wallace Elton. 7-7-18



                                      Submitter Information
Name: Wallace Elton


                                         General Comment
Please keep the handling of export licenses for semiautomatic and other military-like weapons in the State
Department, which is concerned with safeguarding our country and people. I oppose shifting this control to the
Commerce Department with tis focus on boosting trade regardless of the danger involved.




                                               WASHSTATEB005951
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3278 of 3743

                                                                                As of: 7/13/18 10:59 PM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-9459-2jso
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0751
Public comment 769. Individual. Bruce O Brien. 7-7-18



                                     Submitter Information
Name: Bruce O'Brien


                                         General Comment
The oversight of weapons sales, whether national or international, is a an issue of safety. Weapons cannot be
separated from the consequences of wounding and killing. That is why these sales are currently handled by the
State Dept. To change oversight of weapons sales to the Commerce Department is to cater to the business of
those who would profit from these arms sales, regardless of the consequences. I believe Americans seek a higher
standard - that of caring about consequences - than a business model of killing and maiming.




                                               WASHSTATEB005952
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3279 of 3743

                                                                                As of: 7/13/18 10:57 PM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-9459-e3f3
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0750
Public comment 770. Individual. Cynthia O Neill. 7-7-18



                                     Submitter Information
Name: Cynthia O'Neill


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. I oppose switching the regulation of firearms exports from the State Department
to the Commerce Department because it would facilitate firearms exports to oppressive regimes, remove
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and further fuel violence that destabilizes countries and causes mass migration. Exports such as these
belong to the State Department to handle. This is not commerce - this is exploitation by a lobbying organization
to spread its influence around the world without regard to public safety. We need to reduce gun violence.
Changing this regulation from the U.S. State Department to the U.S. Commerce Department effectively increases
gun violence. This MUST NOT HAPPEN.




                                               WASHSTATEB005953
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3280 of 3743

                                                                               As of: 7/13/18 10:55 PM
                                                                               Received: July 07, 2018
PUBLIC SUBMISSION                                                              Status: Posted
                                                                               Posted: July 13, 2018
                                                                               Tracking No. 1k2-945a-ueq7
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0749
Public comment 771. Individual. Barbara Aronowitz. 7-7-18



                                      Submitter Information
Name: Barbara Aronowitz


                                         General Comment
I oppose this rule which switches the departments who control the guns, etc.




                                                WASHSTATEB005954
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3281 of 3743

                                                                                As of: 7/13/18 10:54 PM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-945a-m2va
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0748
Public comment 772. Individual. Sharon Flournoy. 7-7-18



                                      Submitter Information
Name: Sharon Flournoy
Address:
  Austin, TX, 78703
Email: saflournoy@att.net
Phone: 5124723810


                                         General Comment
This seems like a particularly bad idea to me. These firearms are not only for the hunting enthusiast and
hobbyist, but are used as weapons of conflict across the world. That would be the purview of the State
Department, not the Commerce Dept. I respect the right of American citizens to own guns, but I do not want to
provide the gun industry any greater latitude in their lucrative business of selling weapons around the world.




                                               WASHSTATEB005955
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3282 of 3743

                                                                                  As of: 7/13/18 10:52 PM
                                                                                  Received: July 07, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-945a-gi53
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0747
Public comment 773. Individual. Julie Bernstein. 7-7-18



                                       Submitter Information
Name: Julie Bernstein


                                          General Comment
Dear State and Commerce Departments,

I am deeply concerned by your proposal to move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the
U.S. Commerce Department (focused on promoting American business). This transfer of authority would open
new floodgates for arms sales internationally, with serious implications for our national security.

We should learn from our previous mistakes. Even when we have personally trained groups that we considered
allied with our cause in the use of weapons, it has come back to haunt us, whether it was in Afghanistan or
Central America. It is in our best interest to reduce the availability of dangerous firearms throughout the world
rather than escalate it.

Thank you,

Julie Bernstein




                                                WASHSTATEB005956
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3283 of 3743

                                                                                 As of: 7/13/18 10:50 PM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-945a-zaoa
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0746
Public comment 774. Individual. Lauryn Anonymous. 7-7-18



                                      Submitter Information
Name: Lauryn Anonymous


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security and safety in other countries, causing more
violence, guerrilla and civil wars, and more refugees fleeing to safety at our shores.




                                                WASHSTATEB005957
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3284 of 3743

                                                                            As of: 7/13/18 10:44 PM
                                                                            Received: July 07, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 13, 2018
                                                                            Tracking No. 1k2-945a-bxmo
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0745
Public comment 775. Anonymous. 7-7-18



                                    Submitter Information
Name: Anonymous Anonymous


                                       General Comment
No more guns!




                                             WASHSTATEB005958
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3285 of 3743

                                                                                     As of: 7/17/18 3:27 PM
                                                                                     Received: July 07, 2018
                                                                                     Status: Posted
PUBLIC SUBMISSION                                                                    Posted: July 13, 2018
                                                                                     Tracking No. 1k2-945a-3912
                                                                                     Comments Due: July 09, 2018
                                                                                     Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0744
Public comment 776. Individual. Pam Elders. 7-7-18



                                        Submitter Information
Name: Pam Elders
Address:
  P.O. Box 371
  P.O. Box 371
  Laupahoehoe, HI, 96764
Email: nflick@baymoon.com
Phone: 8083155188
Fax: 96764


                                            General Comment
As a taxpaying, American citizen I am vehemently opposed to this proposed rule change to move the handling of
export licenses of semi-automatic assault-type weapons and other powerful firearms from the State Department
to the US Commerce Department, Bureau of Industry and Security.

This is foolhardy and clearly not in the interests of national security. Such a move would mean Congress would
not be automatically informed of the sale of large caches of firearms to foreign countries. No prudent person
would think giving private arms companies the go-ahead to sell dangerous weapons overseas without proper
vetting is a good idea. Furthermore, the Bureau of Industry and Security does not have the resources to
adequately enforce export controls.

Largely unregulated arms sales could endanger our national interests and security. Lack of oversight would
permit arms sales to anyone, including our enemies. Furthermore, why would we want to threaten world stability
and undermine our own global diplomacy as well as that of our allies?

I think that trail leads to the National Rifle Association and its lobbyists. This transfer of authority must not be
approved; to do so, is to embrace an unethical and inhumane practice which will only smear our international
reputation and harm our diplomatic efforts for peace. Please retain administration of export licenses with the
State Department. Peace over profits.
                                                  WASHSTATEB005959
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3286 of 3743




                            WASHSTATEB005960
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3287 of 3743

                                                                            As of: 7/13/18 10:40 PM
                                                                            Received: July 07, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 13, 2018
                                                                            Tracking No. 1k2-945b-5zc9
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0743
Public comment 777. Individual. Carol Carpenter. 7-7-18



                                      Submitter Information
Name: Carol Carpenter


                                          General Comment
Please do not change the rules which offer some protection to civilians.




                                                WASHSTATEB005961
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3288 of 3743

                                                                                   As of: 7/13/18 10:39 PM
                                                                                   Received: July 07, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-945b-2svh
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0742
Public comment 778. Individual. M Schwartz. 7-7-18



                                       Submitter Information
Name: M Schwartz


                                           General Comment
This is utterly ridiculous to loosen the minimal controls of firearms and related items during a time when it is so
apparent that we
need stronger laws against sales of certain firearms and increased background checks.




                                                 WASHSTATEB005962
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3289 of 3743

                                                                                 As of: 7/13/18 10:37 PM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-945b-n7l1
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0741
Public comment 779. Individual. Sybil Schlesinger. 7-7-18



                                      Submitter Information
Name: Sybil Schlesinger
Address:
  22 Rockland Street
  Natick, MA, 01760
Email: sybil.sch@gmail.com
Phone: 5084048192


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. We want the U. S. State Department to be focused on safeguarding our nation,
not the Commerce Department, focused on the bottom line for gun manufacturers.




                                                WASHSTATEB005963
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3290 of 3743

                                                                                  As of: 7/13/18 10:35 PM
                                                                                  Received: July 07, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-945b-mp5c
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0740
Public comment 780. Individual. Nate Hildebrand. 7-7-18



                                       Submitter Information
Name: Nate Hildebrand


                                          General Comment
Guns are not necessary for a comfortable life. They should not be a commodity, they should be likened to a drug
that needs to be regulated. People should not be able to kill one another so easily. Especially automatic or semi-
automatic style weapons, they are machines of war that should not be available to the public at all, and definitely
not sold abroad where they can't be regulated and kept out of terrorist hands.




                                                 WASHSTATEB005964
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3291 of 3743

                                                                              As of: 7/13/18 10:32 PM
                                                                              Received: July 07, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 13, 2018
                                                                              Tracking No. 1k2-945c-wzn5
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0739
Public comment 781. Individual. Susan Richardson. 7-7-18



                                     Submitter Information
Name: Susan Richardson


                                        General Comment
The NRA & gun manufacturers are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused
on safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business).
My country does NOT need to be in the business of supplying guns around the world! When we can see the
distressing result that gun ownership has had on this country, WHY DO WE WISH THIS RESULT ON THEM?
No more guns!!




                                              WASHSTATEB005965
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3292 of 3743

                                                                                As of: 7/13/18 10:30 PM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-945c-234o
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0738
Public comment 782. Individual. D Arcy Goodrich. 7-7-18



                                     Submitter Information
Name: D'Arcy Goodrich


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Please do not approve the proposed change. This change would detract from the
protection of our country which should have top priority.




                                               WASHSTATEB005966
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3293 of 3743

                                                                                  As of: 7/13/18 10:28 PM
                                                                                  Received: July 07, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-945c-tn3m
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0737
Public comment 783. Individual. Lee Clapp. 7-7-18



                                      Submitter Information
Name: Lee Clapp
Address:
  824 W. Alice Ave.
  Kingsville, TX, 78363
Email: leeclapp@yahoo.com
Phone: 361-474-0190


                                          General Comment
I strongly oppose moving oversight of firearm export licensing from the Department of State to the Department
of Commerce.
The proposed rule change treats semiautomatic weapons as "non-military," which is absurd. Moreover, the
proposed rule
eliminates Congressional oversight of gun export deals, transfers the cost of processing licenses from gun
manufacturers to
tax payers, and enables unchecked gun production in the U.S. and exports abroad by removing the block of 3D
printing of
firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export licensing
from an agency
with a mission to promote stability, conflict reduction, and human rights, to an agency with a mission to promote
trade and which
lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism,
and human rights violations. They should be subject to more controls, not fewer.



                                                WASHSTATEB005967
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3294 of 3743

                                                                                    As of: 7/13/18 10:27 PM
                                                                                    Received: July 07, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 13, 2018
                                                                                    Tracking No. 1k2-945c-6mm5
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0736
Public comment 784. Individual. Meredith Roach. 7-7-18



                                       Submitter Information
Name: Meredith Roach


                                           General Comment
I am writing in response to the proposed policy to make it easier to export U.S. guns and ammunition globally
and the move of export licensing from the State Department to the Commerce Department. We do not need to
make it easier to export guns. There are enough in the world. The only reason for this proposed changes is to
benefit the gun lobby. Here are other reasons why this should not happen:

- It treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and
non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
- It eliminates Congressional oversight for important gun export deals.
- It transfers the cost of processing licenses from gun manufacturers to taxpayers.
- It removes statutory license requirements for brokers, increasing risk of trafficking.
- It enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.
- The Commerce Department does not have the resources to enforce export controls, even now.
- It reduces transparency and reporting on gun exports.
- It transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

All of these reasons make this policy change ridiculous and terrifying. Please please do not allow this policy to
go through. We have enough gun violence all over the world. Why create an even easier path to gun violence and
human rights violations?

Thank you,
Meredith Roach


                                                  WASHSTATEB005968
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3295 of 3743

                                                                                  As of: 7/13/18 10:25 PM
                                                                                  Received: July 07, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-945c-pmgr
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0735
Public comment 785. Individual. Rachel Usdan. 7-7-18



                                       Submitter Information
Name: Rachel Usdan


                                          General Comment
I OPPOSE the proposal. It would make America LESS SAFE. The proposal weakens controls over
semiautomatic assault weapons including AR-15s and AK-47s, 50 caliber sniper rifles, and high-capacity
ammunition magazines. It may also deregulate 3D printing of guns and could ultimately weaken controls on
firearm imports. The proposed transfer will likely lead to more U.S. guns getting into the hands of criminal
organizations, human rights abusers, and terrorist groups. The proposed rules are a priority for the National Rifle
Association and the National Shooting Sports Foundation (the official trade association for the firearms industry)
who want to open up international markets to compensate for lagging domestic gun sales.




                                                WASHSTATEB005969
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3296 of 3743

                                                                                As of: 7/13/18 10:21 PM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-945c-lkm1
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0734
Public comment 786. Individual. Mandy Foster. 7-7-18



                                      Submitter Information
Name: Mandy Foster
Address:
  318 Bermuda St
  New Orleans, 70114
Email: fosterfest@gmail.com
Phone: 5046694357
Fax: 70114


                                         General Comment
Please keep the firearms export licensing function within the State Dept. I am a voter and a mother concerned
about the conflict of interest posed in transferring this function to the Commerce Dept.




                                               WASHSTATEB005970
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3297 of 3743

                                                                                As of: 7/13/18 10:20 PM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-945d-vk23
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0733
Public comment 787. Individual. DeSean Freeman. 7-7-18



                                      Submitter Information
Name: DeSean Freeman


                                         General Comment
In order to accurately and adequately account for the direct correlation between firearms possession and the
violence associated with it, 'repeal' the "Dickey Amendment" barring the national Center for Disease Control and
Prevention (CDC) from studying firearms violence. Seems simple, does it not?




                                               WASHSTATEB005971
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3298 of 3743

                                                                            As of: 7/13/18 10:18 PM
                                                                            Received: July 07, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 13, 2018
                                                                            Tracking No. 1k2-945d-yna0
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0732
Public comment 788. Anonymous. 7-7-18



                                    Submitter Information
Name: Anonymous Anonymous


                                       General Comment
Our Kids Lives Mean More Than Your STUPID BLOODY TOYS




                                             WASHSTATEB005972
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3299 of 3743

                                                                              As of: 7/13/18 10:16 PM
                                                                              Received: July 07, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 13, 2018
                                                                              Tracking No. 1k2-945d-s049
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0731
Public comment 789. Individual. Anonymous. 7-7-18



                                     Submitter Information
Name: Anonymous Anonymous


                                        General Comment
WE need MORE government control of firearms, not less. This proposal is a blatant attempt to increase weapons
sales to set even more of the world on fire.




                                              WASHSTATEB005973
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3300 of 3743

                                                                                  As of: 7/13/18 10:14 PM
                                                                                  Received: July 07, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-945d-dyur
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0730
Public comment 790. Individual. Julie Buckner. 7-7-18



                                      Submitter Information
Name: Julie Buckner


                                          General Comment
I am writing to voice my strong opposition to the proposed rule to transfer oversight of small arms (firearms)
exports from the State Department to the Commerce Department. This rule would make U.S. exports of small
arms more dangerous by transferring controls to an agency that prioritizes business interests over national
security. The rules elimination of congressional oversight of commercial weapons sales of $1 million or more is
also concerning. This rule seems designed to create profits for the U.S. gun industry. The rules description of
semiautomatic assault rifles like the AR-15 as civilian products is also concerning. These weapons were designed
to kill en masse on the battlefield. That is why they are the weapons of choice for mass shooters. Please do not go
forward with this dangerous policy.




                                                WASHSTATEB005974
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3301 of 3743

                                                                                    As of: 7/13/18 10:12 PM
                                                                                    Received: July 07, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 13, 2018
                                                                                    Tracking No. 1k2-945d-oqsu
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0729
Public comment 791. Individual. Michi Vojta. 7-7-18



                                       Submitter Information
Name: Michi Vojta


                                           General Comment
We need FEWER guns, and tighter controls over who gets them. there is no need for automatic or semi-
automatic rifles to be readily available, or really any need for basically anyone aside from the military to
own/have.

Therefore, I OPPOSE this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.




                                                 WASHSTATEB005975
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3302 of 3743

                                                                                       As of: 7/13/18 10:11 PM
                                                                                       Received: July 07, 2018
                                                                                       Status: Posted
PUBLIC SUBMISSION                                                                      Posted: July 13, 2018
                                                                                       Tracking No. 1k2-945d-cuo0
                                                                                       Comments Due: July 09, 2018
                                                                                       Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0728
Public comment 792. Individual. Heather Davis. 7-7-18



                                         Submitter Information
Name: Heather Davis
Address:
  Aloha, OR, 97003-2575
Email: heatherannedavis@hotmail.com
Phone: 5032921926


                                             General Comment
there is not one individual, that is a well trained militia,, therefor guns do warrant control, ban all assault rifles,,




                                                   WASHSTATEB005976
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3303 of 3743

                                                                                 As of: 7/13/18 10:09 PM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-945e-i2n5
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0727
Public comment 793. Individual. Heather Tausig. 7-7-18



                                      Submitter Information
Name: Heather Tausig


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Not only is this an issue of national security but I believe we have a moral
obligation not to export weapons intended to kill other human beings. Our gun record in the United States is
abysmal. We have to deal with that here and not export that kind of possibility to other countries ...




                                                WASHSTATEB005977
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3304 of 3743

                                                                               As of: 7/13/18 10:06 PM
                                                                               Received: July 07, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 13, 2018
                                                                               Tracking No. 1k2-945e-yusk
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0726
Public comment 794. Individual. Helen Greer. 7-7-18



                                     Submitter Information
Name: Helen Greer


                                        General Comment
Gun deaths are an epidemic in the USA. No other industrialized nation has the same problem. That's because
they have common sense gun laws. We need them too.




                                              WASHSTATEB005978
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3305 of 3743

                                                                                 As of: 7/13/18 10:00 PM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-945e-u4xq
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0725
Public comment 795. Anonymous. 7-7-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
I oppose the rule change that would shift the handling of firearm exports from the U.S. State Department to the
Commerce Department. It is unnecessary and will only serve to help terrorists.




                                                WASHSTATEB005979
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3306 of 3743

                                                                                As of: 7/13/18 9:57 PM
                                                                                Received: July 07, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-945e-dqtk
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0724
Public comment 796. Individual. Madhav Vishnubhatta. 7-7-18



                                     Submitter Information
Name: Madhav Vishnubhatta
Address:
  2, Fairgate Drive
  Stamford, CT, 06902
Fax: 06902


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This rule would only lead to these firearms that are moved out of the USML list
to be sold internationally for profit and thus exporting the problems that USA faces due to widespread gun
ownership. Hence please do not proceed on this rule.




                                               WASHSTATEB005980
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3307 of 3743

                                                                                  As of: 7/13/18 9:55 PM
                                                                                  Received: July 07, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-945e-6hwm
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0723
Public comment 797. Individual. Debbie Lyman. 7-7-18



                                      Submitter Information
Name: Debbie Lyman


                                          General Comment
I believe the USML should remain as it is now. The rule change from State to Commerce is dangerous and
should not be implemented.
The change would facilitate firearm exports landing in terrorist or criminal organizations and into the hands of
repressive regimes. This must be stopped for international safety concerns and not be done by a presidential
whim.




                                                WASHSTATEB005981
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3308 of 3743

                                                                              As of: 7/13/18 9:53 PM
                                                                              Received: July 07, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 13, 2018
                                                                              Tracking No. 1k2-945e-c3mc
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0722
Public comment 798. Individual. Barbara Flores. 7-7-18



                                     Submitter Information
Name: Barbara Flores


                                        General Comment
Americans make up 4% of the world's population, and we own close to half of the world's civilian guns. We have
the NRA to thank for this situation. I do not want them to export their toxic craziness.




                                              WASHSTATEB005982
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3309 of 3743

                                                                              As of: 7/13/18 9:51 PM
                                                                              Received: July 07, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 13, 2018
                                                                              Tracking No. 1k2-945f-lqqn
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0721
Public comment 799. Individual. Kelly deRosier. 7-7-18



                                     Submitter Information
Name: Kelly deRosier
Address: United States,


                                        General Comment
How many more people need to die before we acknowledge that the sale of guns is out of control. The president
is in bed with the NRA. I will not vote for any candidate who takes NRA money. I a man donating to candidates
who want sensible gun control, registration, etc.




                                              WASHSTATEB005983
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3310 of 3743

                                                                                   As of: 7/13/18 9:49 PM
                                                                                   Received: July 07, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-945f-yye7
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0720
Public comment 800. Individual. Vicki Brown. 7-7-18



                                       Submitter Information
Name: Vicki Brown


                                           General Comment
Why in the world are you considering this? I vehemently oppose the switch of regulations of firearms from the
State Dept. to the Commerce Dept. I can just imagine the cheering of the firearm traffickers, organized crime,
terrorists and others if this is done. The world is already a dangerous place. You really don't need to help make it
worse. Please put a stop to this insanity just to make some people richer.




                                                 WASHSTATEB005984
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3311 of 3743

                                                                            As of: 7/13/18 9:32 PM
                                                                            Received: July 07, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 13, 2018
                                                                            Tracking No. 1k2-945f-hskl
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0719
Public comment 801. Individual. Marilyn Duerbeck. 7-7-18



                                       Submitter Information
Name: Marilyn Duerbeck
Address:
  1747 e northern ave
  Phoenix, AZ, 85020
Email: Mduer71704@aol.com
Phone: 602-371-9150


                                           General Comment
I oppose this rule change. This is not a good idea.




                                                 WASHSTATEB005985
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3312 of 3743

                                                                                 As of: 7/13/18 9:30 PM
                                                                                 Received: July 07, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-945f-pooa
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0718
Public comment 802. Individual. Concerned DC resident and US citizen. 7-8-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. We have seen the terrible impact of the for-profit gun lobby in the US. We
cannot expand the tragedies of mass shootings and increased fatal suicides and violent domestic abuse with a
firearm to other countries, which is exactly what will happen if firearms, guns, ammunition, and related articles
are governed by Commerce rather than State.
Signed,
A concerned DC resident and US citizen




                                                WASHSTATEB005986
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3313 of 3743

                                                                              As of: 7/13/18 9:27 PM
                                                                              Received: July 07, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 13, 2018
                                                                              Tracking No. 1k2-945f-unqs
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0717
Public comment 803. Individual. David Grant. 7-8-18



                                    Submitter Information
Name: David Grant


                                        General Comment
Another citizen opposed to moving supervision of firearms/ ammunition regulations from the State Department
to the Commerce Department. What are you thinking? Commerce is about selling things, generally to foreign
markets. Are we only interested in promoting sales of firearms and ammunition? The State Department has been
and obviously continues to be the agency of choice in this matter.




                                              WASHSTATEB005987
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3314 of 3743

                                                                                    As of: 7/13/18 9:26 PM
                                                                                    Received: July 08, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 13, 2018
                                                                                    Tracking No. 1k2-945g-t834
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0716
Public comment 804. Individual. Cheryl Dzubak. 7-8-18



                                       Submitter Information
Name: Cheryl Dzubak


                                           General Comment
I am opposed to the Trump administration proposal to make it easier to export U.S. guns and ammunition
globally, even though U.S.- exported firearms are already used in many crimes, attacks and human rights
violations in many other nations. These are the reasons that I am concerned:
Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and non-
state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.
Transfers the cost of processing licenses from gun manufacturers to taxpayers.
Removes statutory license requirements for brokers, increasing risk of trafficking.
Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.
Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.
The Commerce Department does not have the resources to enforce export controls, even now.
Reduces transparency and reporting on gun exports.
Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.
The Trump administration proposal applies to assault weapons and other powerful firearms, moving export
licenses from the State Department to the Commerce Department. The U.S. gun lobby has advocated for these
policies. The Department of Commerce estimates that the transfer of authority will increase the number of export
applicants by 10,000 annually. The fact that this proposal applies to assault weapons and other powerful firearms
typically used in the military is concerning in that terrorist organizations may be able to easily get their hands on
these weapons. We do not need to increase the potential use of weapons whether they are here or exported
abroad. Thank you for your consideration of this serious matter.


                                                 WASHSTATEB005988
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3315 of 3743

                                                                                As of: 7/13/18 9:24 PM
                                                                                Received: July 08, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-945g-xqjs
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0715
Public comment 805. Individual. Bertino Marro. 7-8-18



                                      Submitter Information
Name: Bertino Marro
Address:
  578 10th St.
  Brooklyn, NY, 11215
Email: bertmarro@hotmail.com


                                         General Comment
How about appointing a "literalist" to the Supreme Court? A judge who can tell the difference between the rights
of "a well organized militia" from the rights of an ordinary citizen under that beloved second amendment to the
Constitution so often (mis)applied by the American gun community?




                                               WASHSTATEB005989
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3316 of 3743

                                                                                As of: 7/13/18 9:22 PM
                                                                                Received: July 08, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-945h-1vyv
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0714
Public comment 806. Individual. Eric Stordahl. 7-8-18



                                      Submitter Information
Name: Eric Stordahl


                                         General Comment
I oppose loosening any regulations on firearms. I support making firearm regulation more stringent.




                                               WASHSTATEB005990
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3317 of 3743

                                                                                    As of: 7/13/18 9:20 PM
                                                                                    Received: July 08, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 13, 2018
                                                                                    Tracking No. 1k2-945i-xod7
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0713
Public comment 807. Texas Gun Sense. Kim LeBlanc. 7-8-18



                                       Submitter Information
Name: Kim LeBlanc
Organization: Texas Gun Sense


                                           General Comment
I oppose the proposed rule change because it will do the following:

-Treat semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and non-
state groups in armed conflicts, and their prohibition for civilian possession in many countries.
-Eliminate Congressional oversight for important gun export deals.
-Transfer the cost of processing licenses from gun manufacturers to taxpayers.
-Remove statutory license requirements for brokers, increasing risk of trafficking.
-Reduce or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.
-Enable unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.
-The Commerce Department does not have the resources to enforce export controls, even now.
-Reduce transparency and reporting on gun exports.
-Transfer gun export licensing from an agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.

Please oppose the proposed rule change. This matter was brought to my attention by Texas Gun Sense. Our
country does not need reckless laws and rule changes such as these that undermine common sense gun safety.
Thank you.




                                                 WASHSTATEB005991
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3318 of 3743

                                                                                As of: 7/13/18 9:17 PM
                                                                                Received: July 08, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-945i-9s26
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0712
Public comment 808. Individual. Kathleen McHendry. 7-8-18



                                      Submitter Information
Name: Kathleen McHendry


                                         General Comment
This is quite possibly the most dangerous idea that will affect all countries safety that I have read about in a
while. It would be equivalent to advertising for people to commit more acts of violence because of the ease with
which it would become to acquire sophisticated assault weapons. The only entities that benefit from such a
reckless change of managing departments are the gun manufacturers. The implications of this are so catastrophic
and wide ranging that the anticipated potential should be criminal and therefore halted.




                                               WASHSTATEB005992
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3319 of 3743

                                                                               As of: 7/13/18 9:15 PM
                                                                               Received: July 08, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 13, 2018
                                                                               Tracking No. 1k2-945m-ugm3
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0711
Public comment 809. Anonymous. 7-8-18



                                     Submitter Information
Name: Anonymous Anonymous


                                         General Comment
NO on this proposed rule which will only benefit special interests who are lobbying with money and influence
and will not benefit the people and children of this county. Really, Mr. President? Drain the swamp? NO, not
with this twisted and immoral "proposal." NO!




                                               WASHSTATEB005993
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3320 of 3743

                                                                                 As of: 7/13/18 9:12 PM
                                                                                 Received: July 08, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-945m-z3wa
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0710
Public comment 810. Individual. M.A. Whelan M.D. 7-8-18



                                      Submitter Information
Name: M.A. Whelan M.D.
Address:
  241 County Highway 28
  Cooperstown, 13326-2703
Email: mawhelan@capital.net
Phone: 6075475203
Fax: 13326-2703


                                         General Comment
The Commerce Dept. should not be in control of the sale/export of guns, ammunition, and related articles. This is
more important than simply commercial transaction! Indiscriminate dissemination of weapons should not be
allowed. Sincerely, M.A. Whelan MD




                                                WASHSTATEB005994
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3321 of 3743

                                                                               As of: 7/13/18 9:08 PM
                                                                               Received: July 08, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 13, 2018
                                                                               Tracking No. 1k2-945n-vc3p
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0709
Public comment 811. Individual. Emeline Crawford. 7-8-18



                                     Submitter Information
Name: Emeline Crawford


                                         General Comment
I am opposed to giving the Commerce Department the responsibility for international gun sales. This country
should not be pushing gun sales internationally.




                                               WASHSTATEB005995
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3322 of 3743

                                                                                   As of: 7/13/18 9:07 PM
                                                                                   Received: July 08, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-945n-5o0k
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0708
Public comment 812. Individual. A. S. 7-8-18



                                       Submitter Information
Name: A. S.


                                          General Comment
Please stop the NRA backed rule and re-consider how your proposed regulations will change the face of safety in
our society using the following points:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.

I am the mother of 5 children who deserve to be safe and protected. Please stop this!
A.S.




                                                 WASHSTATEB005996
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3323 of 3743

                                                                                    As of: 7/13/18 9:05 PM
                                                                                    Received: July 08, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 13, 2018
                                                                                    Tracking No. 1k2-945n-scps
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0707
Public comment 813. Individual. James Rice. 7-8-18



                                       Submitter Information
Name: James Rice


                                           General Comment
Hello,

If you're being mugged and you have a gun, would you hand it over to them? President Trump's proposal to lift
the current regulations exports seems to be doing the same thing. I believe the the inherently military nature of
these firearms means that the sale of them is an issue of national security. I feel very strongly that the gun export
laws should stay as they are. Why would we make it easier for potential terrorists or international criminals to
obtain lethal weapons?

Thank you for your time.




                                                  WASHSTATEB005997
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3324 of 3743

                                                                                 As of: 7/13/18 9:03 PM
                                                                                 Received: July 08, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-945n-irfu
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0706
Public comment 814. Individual. Adriana Carr. 7-8-18



                                      Submitter Information
Name: Adriana Carr
Address:
  2835 New Providence Court
  Falls Church, VA, 22042
Email: adriana.carr341@gmail.com
Phone: 7033807154


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.


Adriana Carr
2835 New Providence Court
Falls Church, VA 22042




                                                WASHSTATEB005998
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3325 of 3743

                                                                                    As of: 7/13/18 9:02 PM
                                                                                    Received: July 08, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 13, 2018
                                                                                    Tracking No. 1k2-945n-i7lk
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0705
Public comment 815. Individual. Kathleen Brady. 7-8-18



                                       Submitter Information
Name: Kathleen Brady
Address:
  5053 Cobblestone Rd
  WINSTON SALEM, 27106
Email: kabmhb@gmail.com
Phone: 3369224289


                                          General Comment
I am a tax-paying citizen who is concerned about the consequences of this proposed rule change.

Please consider other alternatives to this proposed rule that would:

1. Eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds of
pre-license and post-shipment inspections and publicly reports on them.

2. Remove licensing requirements for brokers, increasing the risk of trafficking.

3. Remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder Cody
Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged him
with violating arms export laws, since his open-source posting made it possible for anyone with access to a 3D
printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D
printing of firearms in the U.S. and around the globe.




                                                 WASHSTATEB005999
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3326 of 3743

                                                                                  As of: 7/13/18 9:00 PM
                                                                                  Received: July 08, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-945o-zmpz
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0704
Public comment 816. Anonymous. 7-8-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment
The proposed rule would dramatically change the regulatory structure for firearm exports. The proposed rule is
complex and appears to be largely driven by the interests of industry.

We are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may understand the
impact of these rules and potential firearm exports. We are also concerned that the proposed rule fails to
recognize the inherently military nature of many of the relevant firearms.

Rather than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.




                                                WASHSTATEB006000
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3327 of 3743

                                                                                  As of: 7/13/18 8:58 PM
                                                                                  Received: July 08, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-945o-uy1w
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0703
Public comment 817. Individual. Harriet Solomon. 7-8-18



                                      Submitter Information
Name: Harriet Solomon


                                          General Comment
The proposed changes in the rule regarding international arms regulations are RECKLESS. Lives around the
world will be endangered by international and domestic criminals. It boggles the mind that an American
administration can be so blind to the effect of these changes on the freedom of the traveling public to go
anywhere without fear of gun violence; on the freedom of Americans to go about their business in their own
country; and on the general safety of the world at large.

Please do not change these rules so drastically. They've been in place since 1940; they still work. You are hurting
us, your constituents whom you promised and swore and oath to protect against all enemies, foreign and
domestic. These rule changes violate that oath on every ground.




                                                WASHSTATEB006001
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3328 of 3743

                                                                                   As of: 7/13/18 8:56 PM
                                                                                   Received: July 08, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-945o-6ov1
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0702
Public comment 818. Individual. Suzanne Napier. 7-8-18



                                       Submitter Information
Name: Suzanne Napier
Address:
  603N Tumbleweed
  Austin, TX, 78733
Email: snapier603@gmail.com
Phone: 5122632206


                                           General Comment
I oppose this proposed rule for the following reasons, and for my belief that will make our world even for
violent. Congress is shirking their responsibility to protect the American people.

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and non-
state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.
Transfers the cost of processing licenses from gun manufacturers to taxpayers.
Removes statutory license requirements for brokers, increasing risk of trafficking.
Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.
Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.
The Commerce Department does not have the resources to enforce export controls, even now.
Reduces transparency and reporting on gun exports.
Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.




                                                 WASHSTATEB006002
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3329 of 3743

                                                                                     As of: 7/13/18 8:54 PM
                                                                                     Received: July 08, 2018
                                                                                     Status: Posted
PUBLIC SUBMISSION                                                                    Posted: July 13, 2018
                                                                                     Tracking No. 1k2-945o-z325
                                                                                     Comments Due: July 09, 2018
                                                                                     Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0701
Public comment 819. Individual. Kathryn Jones. 7-8-18



                                        Submitter Information
Name: Kathryn Jones
Address:
  320 E Waring Ave
  State College, PA, 16801
Email: katie.trail@gmail.com
Phone: 8143089392


                                           General Comment
I am against this change, as I find it to be an issue of national security; switching the regulation of firearms
exports from the State Department to the Commerce Department is a dangerous proposal.




                                                  WASHSTATEB006003
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3330 of 3743

                                                                                  As of: 7/13/18 8:53 PM
                                                                                  Received: July 08, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-945o-4hhr
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0700
Public comment 820. Individual. Carol Ortiz. 7-8-18



                                      Submitter Information
Name: Carol Ortiz
Address:
  256 Mesa Vw
  Montgomery, TX, 77316
Email: mazola0523@yahoo.com
Phone: 9364431848


                                          General Comment
I strongly oppose this proposal to transfer the oversight of weapons export from the State Dept. to the Commerce
Dept. The change is only for the benefit of the gun manufacturers to increase their profits and to weaken law
enforcement over firearms trafficking to shady gun dealers. The security of civilian citizens here and abroad
would be at increased risk for the following reasons.

The proposed change treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their
use by state and non-state groups in armed conflicts, and their prohibition for civilian possession in many
countries.
Eliminates Congressional oversight for important gun export deals.
Transfers the cost of processing licenses from gun manufacturers to taxpayers.
Removes statutory license requirements for brokers, increasing risk of trafficking.
Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.
Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.
The Commerce Department does not have the resources to enforce export controls, even now.
Reduces transparency and reporting on gun exports.
Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.

                                                WASHSTATEB006004
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3331 of 3743

                                                                             As of: 7/13/18 8:51 PM
                                                                             Received: July 08, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 13, 2018
                                                                             Tracking No. 1k2-945p-5t3u
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0699
Public comment 821. Anonymous. 7-8-18



                                    Submitter Information
Name: Anonymous Anonymous


                                       General Comment
Weapons which will be exported need to be under the purview of the US State Department.




                                             WASHSTATEB006005
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3332 of 3743

                                                                                   As of: 7/13/18 8:49 PM
                                                                                   Received: July 08, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-945p-5oyd
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0698
Public comment 822. Individual. Lawrence Turk. 7-8-18



                                       Submitter Information
Name: Lawrence Turk, RN
Address:
  POB 203
  Hendersonville, NC, 28793
Email: butch@wildrockies.org


                                          General Comment
No, dont loosen regulations over gun exports, potentially increasing the risk that dangerous weapons may end up
in the hands of international criminals.

The proposed rule appears to be largely driven by the interests of industry.

The proposed rule does not adequately address our national security, foreign policy, international crime, terrorist
threats, or the need for transparency so Congress and the public may understand the impact of these rules and
potential firearm exports. Also, the proposed rule fails to recognize the inherently military nature of many of the
relevant firearms.

Dont eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds of
pre-license and post-shipment inspections and publicly reports on them.

Dont remove licensing requirements for brokers, increasing the risk of trafficking.

Dont remove the State Departments block on the 3D printing of firearms.

Rather than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.


                                                 WASHSTATEB006006
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3333 of 3743

                                                                                  As of: 7/13/18 8:47 PM
                                                                                  Received: July 08, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-945p-pnvy
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0697
Public comment 823. Individual. Julie Lang. 7-8-18



                                      Submitter Information
Name: Julie Lang


                                          General Comment
We must do everything we can to limit access to guns in America, especially military assault weapons. This is a
ridiculous epidemic, and will be a black scar in American history. Do the right thing and protect our citizens and
our students!




                                                WASHSTATEB006007
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3334 of 3743

                                                                            As of: 7/13/18 8:45 PM
                                                                            Received: July 08, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 13, 2018
                                                                            Tracking No. 1k2-945p-86zg
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0696
Public comment 824. Individual. George Shafer. 7-8-18



                                    Submitter Information
Name: George Shafer


                                       General Comment
This rule would make it much more dangerous for Americans traveling abroad, especially when Trump has made
so many enemies around the world with his bullying.




                                             WASHSTATEB006008
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3335 of 3743

                                                                                As of: 7/13/18 8:43 PM
                                                                                Received: July 08, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-945p-cbxn
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0695
Public comment 825. Individual. Colleen Shearer. 7-8-18



                                     Submitter Information
Name: Colleen Shearer


                                         General Comment
I am against a Trump Administration rule change to make it easier for U.S. gun manufacturers and dealers to
export guns and ammunition globally.




                                               WASHSTATEB006009
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3336 of 3743

                                                                            As of: 7/13/18 8:41 PM
                                                                            Received: July 08, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 13, 2018
                                                                            Tracking No. 1k2-945p-bphw
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0694
Public comment 826. Individual. Frances Elsemore. 7-8-18



                                        Submitter Information
Name: frances elsemore
Address:
  28 beechstone, apt 2
  portsmouth, NH, 03801
Email: f.elsemore@gmail.com


                                            General Comment
In issues relating to weapons, the priority should be safety, not profit.




                                                  WASHSTATEB006010
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3337 of 3743

                                                                              As of: 7/13/18 8:39 PM
                                                                              Received: July 08, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 13, 2018
                                                                              Tracking No. 1k2-945p-4gl1
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0693
Public comment 827. Individual. Denise Bullock. 7-8-18



                                     Submitter Information
Name: Denise Bullock


                                        General Comment
I vehemently opposed moving regulation of firearms export to the U.S. Commerce Department. Firearms are far
from ordinary exports. Our responsibility is not to make money but to ensure safety. We do not need to export
our appallingly high death rates from firearms.




                                              WASHSTATEB006011
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3338 of 3743

                                                                            As of: 7/13/18 8:37 PM
                                                                            Received: July 08, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 13, 2018
                                                                            Tracking No. 1k2-945q-a11x
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0692
Public comment 828. Anonymous. 7-8-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
We have to keep these regulations! It helps keep people safe.




                                                WASHSTATEB006012
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3339 of 3743

                                                                                 As of: 7/13/18 8:33 PM
                                                                                 Received: July 08, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-945q-uxeq
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0691
Public comment 829. Individual. Martin Washburn. 7-8-18



                                      Submitter Information
Name: Martin Washburn


                                          General Comment
Deregulation of weapons sales allows for the sale of weapons to a second buyer. This allows the weapons to be
procured by terrorist organizations we are trying to stop. This benefits the military individual complex and the
never-ending war but reduces national security.




                                                WASHSTATEB006013
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3340 of 3743

                                                                                  As of: 7/13/18 8:31 PM
                                                                                  Received: July 08, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-945q-cdo0
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0690
Public comment 830. Individual. Mary Goodkind. 7-8-18



                                       Submitter Information
Name: Mary Goodkind
Address:
  23 Ridgefield Pl
  Billtmore Forest, 28803
Email: mary@lindleyg.com
Phone: 8284247151


                                          General Comment
The Trump administration proposes changes to the agreements affecting the sale of weapons abroad, changes
that I believe would make the world a more dangerous place. Please don't value commercial gain as more
important than keeping all of us safe.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

Please do not dismantle important protections that have served us well and that we still need.




                                                WASHSTATEB006014
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3341 of 3743

                                                                                   As of: 7/13/18 8:24 PM
                                                                                   Received: July 08, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-945q-f01i
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0689
Public comment 831. Anonymous. 7-8-18



                                       Submitter Information
Name: Anonymous Anonymous


                                           General Comment
The proposed rule would loosen regulatory oversight of the export of firearms. Other than increasing the profits
of arms manufacturers and distributors, there is no plausible rationale for reducing such oversight. Now more
international terrorists, drug traffickers, and other kinds of criminals will have access to weaponry they shouldn't
have. This is an ill-considered, dangerous rule, one that should not be implemented.




                                                 WASHSTATEB006015
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3342 of 3743

                                                                                   As of: 7/13/18 8:21 PM
                                                                                   Received: July 08, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-945q-j5o8
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0688
Public comment 832. Individual. Rachel Lee. 7-8-18



                                       Submitter Information
Name: Rachel Lee
Address:
  2221 N Cardillo Ave
  Palm Springs, 92262
Email: raquel_lee@icloud.com


                                          General Comment
We know that gun violence spreads like a virus, from one person/family to another and across communities and
states. Simply being close to a gun increases the chances that you will be harmed, domestic violence, suicide or
accidentally. Gun violence is an epidemic in America, spreading like a wildfire in California. Please don't export
this violence to other countries which would make gun violence a pandemic, like the deadly flu in 1918. It was
not a disease that could be controlled. This violence will circle back through America ten-fold and may revisit it's
deadly effect on you or your family.
As a physician, I stabilize patients using the ABCs first, Airway, Breathing, Circulation, the most necessary
functions to keep one's body alive. Sometimes that means we don't treat the cause of their emergency first. We
stabilize the airway so they can get air in, we ensure they can oxygenate effectively and then we make sure their
heart is working and their blood pressure is adequate to perfuse the brain. Once we know those major organs are
taken care of, we can being to search for a cause. First, we have to buy ourselves time to work. We can continue
to about the causes of gun violence but first we have to stop the gun deaths and stabilize the situation to give
ourselves time to come up with reasonable plans. For now, stop spreading the gun violence by making more
guns, transporting more guns and making it easier to get guns, even temporarily.
Ideally, if at least temporarily, HALT gun sales. There are more than enough guns on the market for people to
sell to each other. Let's discuss this without all the rhetoric, without the NRA. Let's look at the science. Don't
spread this epidemic. ABCs, stop the bleeding.




                                                 WASHSTATEB006016
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3343 of 3743

                                                                                 As of: 7/13/18 2:43 PM
                                                                                 Received: July 08, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-945q-w9do
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0674
Public comment 833. Individual. Karen Puffett. 7-8-18



                                      Submitter Information
Name: Karen Puffett


                                          General Comment
I am very OPPOSED to the proposed regulation to move the firearms exports from the State Department to the
Department of Commerce.
The State Departments oversight and regulatory authority is critical to our countrys safety by monitoring
weapons domestically and those coming into this country. Since most types of firearms can be used for military
and terrorist activities and they should remain under the scrutiny of the Department of State for our protection
rather than Department of Commerce for promoting export of our goods with little oversight.
If the regulatory rule is changed, Congress would no longer be automatically informed about sizable weapons
sales that it could stop in the name of national security, even to countries where there are serious human rights
concerns.
Additionally, the Commerce Department just does not have the resources to adequately enforce export controls
which means that firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous
agents would face far fewer hurdles to obtaining large caches of American guns and ammunition. The end result
is firearms will be exported to anyone with money.
For the safety of the people of our country and the world, PLEASE DO NOT approve this move.




                                                WASHSTATEB006017
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3344 of 3743

                                                                                    As of: 7/13/18 2:41 PM
                                                                                    Received: July 08, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 13, 2018
                                                                                    Tracking No. 1k2-945q-zdjk
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0671
Public comment 834. Individual. Cheryl Hanks-Hicks. 7-8-18



                                       Submitter Information
Name: Cheryl Hanks-Hicks
Address:
  Eugene, OR, u
Email: Cherylhcks@yahoo.com


                                           General Comment
This maybe the worst idea that has come out of this administration. Firearms, guns, weapons, and amuntions,
among other related issues have absolutely no place being controlled/ regulated by the Commerce Department!
Where else would you put guns, weapons, and amunitions accept under the United States MUNTIONS List,
duh? The sale, transfer, and control of these items are definitely a reasonable threat to our security! Please, leave
these on the Munitions List, where they most certainly belong!




                                                  WASHSTATEB006018
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3345 of 3743

                                                                                 As of: 7/13/18 2:40 PM
                                                                                 Received: July 08, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-945r-305w
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0670
Public comment 835. Individual. Michael Sklar. 7-8-18



                                      Submitter Information
Name: Michael Sklar
Address:
  13301 Ludlow Avenue
  Huntington Woods, MI, 48070
Email: mssklar62@gmail.com
Phone: 2485421789
Fax: 48070


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. It violates the legal strictures governing the United States Munitions List. It
exceeds the Administration's authority delegated to it by Congress. It subordinates the national interest to the
economic interests of firearms manufacturers by moving administration of these regulations to a Cabinet
department whose mission is trade promotion and business sales.




                                                WASHSTATEB006019
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3346 of 3743

                                                                                 As of: 7/13/18 2:38 PM
                                                                                 Received: July 08, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-945r-52fl
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0669
Public comment 836. Individual. K. Worrell. 7-8-18



                                      Submitter Information
Name: K. Worrell


                                         General Comment

There are two major problems with this rule change moving the handling of export licenses of semiautomatic
assault and other firearms from the U.S. State Department to the U.S. Commerce Department. First, Congress
would no longer be automatically informed about sizable weapons sales that it could stop in the name of national
security. Second, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere.

This rule change would, therefore, make it much easier for firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerousgroups and organizations to obtain large caches of American guns
and ammo with which to commit their horrendous crimes.

This rule change should not take place in the best interests of both American security and moral conscience.




                                                WASHSTATEB006020
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3347 of 3743

                                                                                 As of: 7/13/18 2:36 PM
                                                                                 Received: July 08, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-945r-p6tk
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0668
Public comment 837. Individual. Carole Bassett. 7-8-18



                                      Submitter Information
Name: Carole Bassett


                                         General Comment
I am opposed to the proposed rule: Control of Firearms, Guns, Ammunition and Related Articles the President
Determines No Longer Warrant Control Under the US Munitions List. I am concerned about moving the control
of firearms, etc. to the Commerce Dept. and I also share the concerns voiced by Amnesty International regarding
fears of escalating problems associated with entities responsible for human rights violation. Please keep control
of the firearms, guns, etc. list with the State Department.
Carole Bassett, Ph.D.




                                                WASHSTATEB006021
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3348 of 3743

                                                                                  As of: 7/13/18 2:35 PM
                                                                                  Received: July 08, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-945s-tt4p
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0667
Public comment 838. Individual. Rachael Brown. 7-8-18



                                      Submitter Information
Name: Rachael Brown


                                          General Comment
Dear BIS:

I oppose the proposed rule for the following reasons:

The proposed rule would eliminate Congressional oversight for important gun export deals. Congress will no
longer be automatically informed about sizable sales of these weapons. That will limit its ability to comment on
related human rights concerns, as it recently did on the Philippines and Turkey.[2] Congressional action in 2002
required sales of firearms regulated by the US Munitions List valued at $1 million or more be notified to
Congress. Items moved to Commerce control would no longer be subject to such notification. National laws for
brokers and financiers who arrange firearm shipments are a weak link in the chain of efforts to curtail trafficking
of small arms and light weapons. There is good reason for concern that firearms brokers will no longer be subject
to US brokering law. Although Commerce states it will retain rules on brokering for a State Department list that
includes assault rifles, there is no statutory basis for brokers of these weapons to register and obtain a license,
increasing the risk of trafficking. That will make it easier for unscrupulous dealers to escape attention.[3]
The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to effectively deny
weapons licenses to international human rights violators.End-use controls also are weakened by eliminating
registration of firearms exporters, a requirement since the 1940s. Registration of exporters allows the State
Department to check an exporters history whenever a manufacturer or broker requests a license for a particular
gun export sale. But the transfer of licensing to Commerce will remove new exporters and brokers of these
firearms from the State Department database, weakening enforcement against arms trafficking.
The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms. When Defense Distributed founder Cody Wilson posted online instructions for 3D-printing weapons,
                                                 WASHSTATEB006022
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3349 of 3743




the State Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. Unless corrected,
the new regulations run the risk of effectively condoning and enabling 3D printing of firearms in the U.S. and
around the globe. By effectively eliminating many means to detect firearms, background checks on domestic
sales and end-use controls on international exports for such weapons, this change could generate many
preventable tragedies.
The Commerce Department does not have resources to enforce export controls, even before the addition of
10,000 firearms export license applicants as a result of this rule predicted by Commerce.[4] The BISs
enforcement office, with no staff in Latin America, Africa, or many other parts of the world, is not equipped to
take the same level of preventive measures for end-use controls. Moreover, the State Department has developed
extensive data, expertise and institutional relations to implement the Leahy Law for security assistance, which
can serve as a critical foundation in both pre-license and post-shipment checks to control and verify end uses and
end users. Commerce does not have these resources.
The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales authorizations
and deliveries around the world, since the Commerce Department annual reports currently only cover about 20
countries.
This rule would transfer gun export licensing to an agency the Commerce Department whose principle mission is
to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and pervasively
used in criminal violence around the world. Controlling their export should be handled by the State Department,
which is mandated and structured to address the potential impacts in importing nations on stability, human
security, conflict, and human rights.
Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. Research indicates that the types of weapons being transferred
to Commerce control, including AR-15, AK-47, and other military-style assault rifles and their ammunition, are
weapons of choice for criminal organizations in countries that are responsible for most of the increasing and
record levels of homicides.[5] The export of these weapons should be subject to more controls, not less.




                                                WASHSTATEB006023
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3350 of 3743

                                                                               As of: 7/13/18 2:33 PM
                                                                               Received: July 08, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 13, 2018
                                                                               Tracking No. 1k2-945s-m7l9
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0664
Public comment 839. Individual. Jennifer Holt. 7-8-18



                                     Submitter Information
Name: Jennifer Holt


                                        General Comment
Gun Reform and control of access to guns&ammunition must apply to those posing a public safety threat! This is
not a Second Amendment nullification rather it is an enforcement of our Founding Fathers Declared Rights of "
Life,Liberty and the Pursuit of Happiness ".




                                              WASHSTATEB006024
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3351 of 3743

                                                                                  As of: 7/13/18 2:31 PM
                                                                                  Received: July 08, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-945s-oy26
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0662
Public comment 840. Individual. Hannah Siegel. 7-8-18



                                      Submitter Information
Name: Hannah Siegel


                                          General Comment
I strongly oppose this proposed rule, as it would make it easier for the US to export lethal weaponry and
firearms. Whether intentionally or unintentionally, U.S.-made weapons often fall into the hands of global arms
traffickers. Whether in Yemen, Niger, or Mexico, malicious actors such as terrorists, gangs, and cartels use these
American products to sew fear and instability. Please, for the betterment of world security and the American
reputation, do not allow this proposed rule to go forward.




                                                WASHSTATEB006025
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3352 of 3743

                                                                                 As of: 7/13/18 2:30 PM
                                                                                 Received: July 08, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-945s-ejxz
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0661
Public comment 841. Individual. Eugene Crook. 7-8-18



                                      Submitter Information
Name: Eugene Crook


                                         General Comment
First, we should not be exporting anything to any country where it is currently against the law to own or possess
such an item. This action would undermine that country's right to their own sovereign rule.
Second, we have become the leading nation in the world in gun deaths, and we do not want to export that disease
to any other country in the world.
Third, exporting these items will create enemies and the US at this point needs friends, not new enemies.




                                                WASHSTATEB006026
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3353 of 3743

                                                                                 As of: 7/13/18 2:24 PM
                                                                                 Received: July 08, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-945t-yz07
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0660
Public comment 842. Individual. Virgene Link-New. 7-8-18



                                      Submitter Information
Name: Virgene Link-New


                                         General Comment
To Whom It May Concern:
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. We do not need to be making money by supplying arms to the world. We do
not want to promote warfare, killing and poaching, which is what guns lead to.
Let's make money by exporting wholesome technology, like green power, or medical equipment. Thank you.
Virgene Link-New




                                                WASHSTATEB006027
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3354 of 3743

                                                                             As of: 7/13/18 2:21 PM
                                                                             Received: July 08, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 13, 2018
                                                                             Tracking No. 1k2-945u-5ztj
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0657
Public comment 843. Individual. Bobbie Huskey. 7-8-18



                                    Submitter Information
Name: Bobbie Huskey


                                       General Comment
we need common sense gun reform such as background checks, preventing mentally ill and violent domestic
partners from purchasing guns, preventing the sales of guns on line.




                                             WASHSTATEB006028
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3355 of 3743

                                                                            As of: 7/13/18 2:17 PM
                                                                            Received: July 08, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 13, 2018
                                                                            Tracking No. 1k2-945u-3van
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0652
Public comment 844. Individual. Gerri Horka. 7-8-18



                                    Submitter Information
Name: Gerri Horka
Address:
  325 Pepper Avenue
  Hillsborough, CA, 94010


                                       General Comment
I am in ABSOLUTE opposition to this proposed change!




                                             WASHSTATEB006029
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3356 of 3743

                                                                                As of: 7/13/18 2:15 PM
                                                                                Received: July 08, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-945u-t3kl
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0643
Public comment 845. Individual. B. Roxanne Taylor. 7-8-18



                                      Submitter Information
Name: B. Roxanne Taylor


                                         General Comment
Please block the administration's proposed rule that would loosen exports of firearms which could end up in the
hands of criminals & terrorists. These weapons could then be used against US citizens.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.
It would remove licensing requirements for brokers, increasing the risk of trafficking.
It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.




                                               WASHSTATEB006030
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3357 of 3743

                                                                            As of: 7/13/18 2:05 PM
                                                                            Received: July 08, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 13, 2018
                                                                            Tracking No. 1k2-945u-9hsz
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0642
Public comment 846. Individual. Hannah Sholder. 7-8-18



                                      Submitter Information
Name: Hannah Sholder


                                          General Comment
I oppose relaxing firearm export rules.




                                             WASHSTATEB006031
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3358 of 3743

                                                                            As of: 7/18/18 4:48 PM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 18, 2018
                                                                            Tracking No. 1k2-944m-n5w0
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1747
Public Comment 847. Individual. Alena Jorgensen. 7-4-18.



                                       Submitter Information
Name: Alena Jorgensen
Address:
  Temple City, CA, 917801651
Email: aj.1156@yahoo.com
Phone: 6266148615


                                          General Comment
STOP trying to kill off the surplus population.




                                                  WASHSTATEB006032
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3359 of 3743

                                                                                  As of: 7/13/18 1:45 PM
                                                                                  Received: July 08, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-945v-xlu5
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0634
Public comment 848. Individual. Jill Van Vlack. 7-8-18



                                      Submitter Information
Name: Jill Van Vlack


                                          General Comment

Research indicates that the types of weapons being transferred to Commerce control, including AR-15, AK-47,
and other military-style assault rifles and their ammunition, are weapons of choice for criminal organizations in
Mexico and other Latin American countries that are responsible for most of the increasing and record levels of
homicides in those countries.[5] The export of these weapons should be subject to more controls, not less.




                                                WASHSTATEB006033
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3360 of 3743

                                                                                    As of: 7/13/18 1:38 PM
                                                                                    Received: July 08, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 13, 2018
                                                                                    Tracking No. 1k2-945v-jq6h
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0632
Public comment 849. Individual. EM Ryan. 7-8-18



                                       Submitter Information
Name: EM Ryan


                                           General Comment
As a responsible American citizen, I very much oppose any change that would move regulations of firearm or
other weapon exports from the U.S. Department of State to the U.S. Department of Commerce. The U.S. has by
far the world's highest rate of gunshot death and injury, including suicide, homicide, and accident. The rest of the
world doesn't want our violent statistics, our guns, our fear, our pain. The rest of the world certainly doesn't want
or need our semiautomatic weapons or firearms that can be converted to semiautomatic weapons. Say no to any
such change.




                                                 WASHSTATEB006034
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3361 of 3743

                                                                               As of: 7/13/18 1:36 PM
                                                                               Received: July 08, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 13, 2018
                                                                               Tracking No. 1k2-945v-bfxw
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0631
Public comment 850. Individual. T Schicker. 7-8-18



                                     Submitter Information
Name: T Schicker


                                         General Comment
I oppose the rule change of export of firearms to the commerce department. I am concerned about the security
crisis this could cause as more firearms are sold internationally.




                                               WASHSTATEB006035
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3362 of 3743

                                                                            As of: 7/13/18 1:34 PM
                                                                            Received: July 08, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 13, 2018
                                                                            Tracking No. 1k2-945v-jtka
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0630
Public comment 851. Individual. Michael Golen. 7-8-18



                                      Submitter Information
Name: michael golen


                                         General Comment
I am opposed to lessening restrictions on gun purchases.




                                               WASHSTATEB006036
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3363 of 3743

                                                                                 As of: 7/13/18 1:26 PM
                                                                                 Received: July 08, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-945w-mtyl
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0628
Public comment 852. Individual. Melanie Greene. 7-8-18



                                      Submitter Information
Name: Melanie Greene


                                          General Comment
As a gun-owning taxpayer, I am very concerned about this proposed change in policy. I'm especially concerned
that this change eliminates Congressional oversight for important gun export deals. It reduces or eliminates end-
use controls, such as State Depts Blue Lantern program, and eliminates registration of firearms exporters, a
requirement since the 1940s.
The Commerce Department does not have the resources to enforce export controls, even now. It reduces
transparency and reporting on gun exports. It transfers gun export licensing from an agency with a mission to
promote stability, conflict reduction, and human rights, to an agency with a mission to promote trade. This does
not seem to be in humanity's or our country's best interests.




                                                WASHSTATEB006037
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3364 of 3743

                                                                                  As of: 7/13/18 1:24 PM
                                                                                  Received: July 08, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-945w-rc81
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0627
Public comment 853. Individual. Kathy Bradley. 7-8-18



                                       Submitter Information
Name: Kathy Bradley


                                          General Comment
I vehemently oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. International firearms sales must remain classified as "military"
and therefore under regulation by the State Department, so that Congress can block sales of large batches of
firearms to foreign countries. With the rule change, Congress would no longer be automatically informed about
sizable weapons sales that it could stop in the name of national security, or to countries where there are serious
human rights concerns.

The Commerce Department just does not have the resources to adequately enforce export controls. Its Bureau of
Industry and Security does not have staff everywhere. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition. This would create an unacceptable proliferation of firearms in the
hands of dangerous groups. Switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that help
keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further fuel
violence that destabilizes countries and causes mass migration.

Further, the rule change would eliminate the State Departments Blue Lantern program, in place since 1940,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. It would
remove licensing requirements for brokers, increasing the risk of trafficking. It would remove the State
Departments block on the 3D printing of firearms. When Defense Distributed founder Cody Wilson posted
online instructions for how to 3D print weapons, the State Department successfully charged him with violating
arms export laws, since his open-source posting made it possible for anyone with access to a 3D printer,
anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D printing
of firearms in the U.S. and around the globe.

                                                 WASHSTATEB006038
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3365 of 3743




Given the issues with gun violence and the trump Administration's attitude against immigration, this rule change
would make two extremely bad situations much worse.




                                                WASHSTATEB006039
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3366 of 3743

                                                                                 As of: 7/13/18 1:22 PM
                                                                                 Received: July 08, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-945w-v2y5
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0626
Public comment 854. Individual. Nina Austin. 7-8-18



                                      Submitter Information
Name: Nina Austin
Address:
  62 Seneca East
  Hawthorn Woods, IL, 60047
Email: ninaaustin@hotmail.com


                                         General Comment
I am writing in strong opposition to moving export license oversight for firearms from the Department of State to
the Department of Commerce




                                                WASHSTATEB006040
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3367 of 3743

                                                                                  As of: 7/13/18 1:20 PM
                                                                                  Received: July 08, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-945w-kbg7
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0625
Public comment 855. Individual. Nancy Borelli. 7-8-18



                                      Submitter Information
Name: Nancy Borelli
Address:
  Santa Rosa Va, CA, 93012
Email: nancyborelli@gmail.com
Phone: 8059076523


                                          General Comment
I oppose switching the regulation of the export of firearms from the State Department to the Department of
Commerce. This is purely a political move to benefit the gun lobby and gun manufacturers and retailers and
poses a huge risk for safety of the people. Do not switch the oversight of the export of firearms to the Department
of Commerce.




                                                 WASHSTATEB006041
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3368 of 3743

                                                                                As of: 7/13/18 1:19 PM
                                                                                Received: July 08, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-945w-qoq7
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0624
Public comment 856. Individual. Holly Dowling. 7-8-18



                                      Submitter Information
Name: Holly Dowling
Address:
  2481 Vineyard Rd
  Novato, CA, 94947
Email: hollyd1225@gmail.com
Phone: 7072874409


                                         General Comment
I am strongly opposed to this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. This is not in the best interests of the American public.
Thank you.




                                               WASHSTATEB006042
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3369 of 3743

                                                                              As of: 7/13/18 1:16 PM
                                                                              Received: July 08, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 13, 2018
                                                                              Tracking No. 1k2-945x-b0na
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0623
Public comment 857. Individual. Julia Glover. 7-8-18



                                     Submitter Information
Name: Julia Glover
Address:
  7292 Maxwelton Road
  Clinton, 98236
Email: julieg@whidbey.com
Phone: 3605793665


                                        General Comment
No, no, NO!!!! This rule change would move the handling of export licenses of semiautomatic assault weapons
and other powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the U.S.
Commerce Department (focused on promoting American business). This transfer of authority would open new
floodgates for arms sales internationally, with serious implications for our national security. I EXTREMELY
STRONGLY OPPOSE this rule change which would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. For God's sake, WHAT ARE YOU THINKING????




                                              WASHSTATEB006043
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3370 of 3743

                                                                               As of: 7/13/18 1:13 PM
                                                                               Received: July 08, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 13, 2018
                                                                               Tracking No. 1k2-945x-eb8o
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0621
Public comment 858. Individual. Linda Koenig. 7-8-18



                                     Submitter Information
Name: Linda Koenig


                                         General Comment
I oppose the change of the regulation of semi-automatic assault weapons and other firearms, and guidelines
passed from the United States State Department to the Department Of Commerce. I think this is a very bad idea,
and could increase the probability of these items passing to people who could harm Americans abroad. I don't
think the Dept. of Commerce has the manpower, or ability to regulate and administer these transactions in a
precise and thorough manner.




                                               WASHSTATEB006044
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3371 of 3743

                                                                                   As of: 7/13/18 1:09 PM
                                                                                   Received: July 08, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-945x-eirm
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0616
Public comment 859. Individual. Amanda Wilcox. 7-8-18



                                       Submitter Information
Name: Amanda Wilcox
Address:
  Penn Valley, CA, 95946
Email: amandawilcox@live.com


                                           General Comment
My 19 year old daughter was killed in a rampage shooting in 2001, so I know full well the tragic toll of gun
violence. I also know that Americas gun homicide rate is more than 25 times the average of other high-income
countries.
An analysis of gun homicide rates in developed countries those considered high-income by the World Bank
found that the United States accounted for 46 percent of the population but 82 percent of the gun deaths.

The current proposal by the Trump administration would it easier to export U.S. guns and ammunition globally. I
strongly object to America arming the world, especially with assault weapons and other powerful firearms. The
proposal would move export licenses from the State Department to the Commerce Department. The Department
of Commerce estimates that the transfer of authority will increase the number of export applicants by 10,000
annually.

I object to the proliferation of weapons used in war and crime in other countries. Specifically, I oppose the
proposal for the following reasons:

1. The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state groups in
importing countries use semi-automatic rifles in armed conflicts, causing enormous damage. U.S. troops use
rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide retail availability of
firearms, about which comment has been requested, many countries prohibit civilian possession of semi-
automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S. states, the District of Columbia,
and several large retail chains also prohibit retail sale of semi-automatic assault rifles. Many semi-automatic
rifles are also easily converted to fully automatic firearms. Because military-style assault rifles clearly have
                                                 WASHSTATEB006045
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3372 of 3743




substantial military utility, transfer of these firearms to Commerce Department control is inconsistent with the
statutory framework enacted by the Congress to regulate the export of arms.


2. The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to effectively deny
weapons licenses to international human rights violators. End-use controls also are weakened by eliminating
registration of firearms exporters, a requirement since the 1940s. Registration of exporters allows the State
Department to check an exporters history whenever a manufacturer or broker requests a license for a particular
gun export sale. But the transfer of licensing to Commerce will remove new exporters and brokers of these
firearms from the State Department database, weakening enforcement against arms trafficking.


3. The Commerce Department does not have resources to enforce export controls, even before the addition of
10,000 firearms export license applicants as a result of this rule predicted by Commerce. The BISs enforcement
office, with no staff in Latin America, Africa, or many other parts of the world, is not equipped to take the same
level of preventive measures for end-use controls. Moreover, the State Department has developed extensive data,
expertise and institutional relations to implement the Leahy Law for security assistance, which can serve as a
critical foundation in both pre-license and post-shipment checks to control and verify end uses and end users.
Commerce does not have these resources.

4. This rule would transfer gun export licensing to an agency the Commerce Department whose principle mission
is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and
pervasively used in criminal violence around the world. Controlling their export should be handled by the State
Department, which is mandated and structured to address the potential impacts in importing nations on stability,
human security, conflict, and human rights.

5. Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. Research indicates that the types of weapons being transferred
to Commerce control, including AR-15, AK-47, and other military-style assault rifles and their ammunition, are
weapons of choice for criminal organizations in Mexico and other Latin American countries that are responsible
for most of the increasing and record levels of homicides in those countries. The export of these weapons should
be subject to more controls, not less.

Thank you for considering my objections and concern. I ask that you reject this proposal.




                                                 WASHSTATEB006046
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3373 of 3743

                                                                               As of: 7/13/18 1:06 PM
                                                                               Received: July 08, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 13, 2018
                                                                               Tracking No. 1k2-945y-30t4
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0615
Public comment 860. Individual. Patricia Barth. 7-8-18



                                     Submitter Information
Name: Patricia Barth
Address:
  1610 Riverwalk Xing
  Charlottesville, VA, 22911
Email: barthpatricia@gmail.com
Phone: 3016132189


                                         General Comment
I oppose this rule change that would put export of firearms under Commerce instead of State. Such a change
would make our country less safe.




                                               WASHSTATEB006047
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3374 of 3743

                                                                             As of: 7/13/18 1:04 PM
                                                                             Received: July 08, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 13, 2018
                                                                             Tracking No. 1k2-945y-n8er
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0614
Public comment 861. Individual. Michael Ashton. 7-8-18



                                    Submitter Information
Name: Michael Ashton


                                       General Comment
Semi-automatic weapons are NOT military weapons! Military units use fully-automatic (aka machine guns).

Don't listen to the morons!




                                             WASHSTATEB006048
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3375 of 3743

                                                                                 As of: 7/13/18 1:02 PM
                                                                                 Received: July 08, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-945z-gv89
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0613
Public comment 862. Individual. Vera Gadman. 7-8-18



                                      Submitter Information
Name: vera gadman


                                          General Comment
Ioppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This is an insane idea that Congress would no longer be automatically informed
about sizable weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns, such as the Philippines and Turkey.




                                                WASHSTATEB006049
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3376 of 3743

                                                                                 As of: 7/13/18 1:01 PM
                                                                                 Received: July 08, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-945z-ddyw
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0612
Public comment 863. Individual. Natalie K. 7-8-18



                                      Submitter Information
Name: Natalie K


                                         General Comment
I strongly oppose removing control of firearms, guns, ammunition and related articles from control under the
United States Munitions list. This removal of control would decrease transparency and hamper the US Congress
from automatically learning about and then deciding to blocl large sales of munitions to other countries or
entities for national security purposes or because of human rights violations.

I do not think the Commerce dept has the staff or reach to adequately enforce export controls.This would result
in some terrorist organizations and organized crime organizations gaining access to munitions that can be used
against us.

Muddying the water only benefits the gun dealers and manufacturers and can only come back to harm US
citizens.




                                                WASHSTATEB006050
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3377 of 3743

                                                                                As of: 7/13/18 12:53 PM
                                                                                Received: July 08, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-945z-yaaq
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0611
Public comment 864. Individual. Pam Magidson. 7-8-18



                                      Submitter Information
Name: Pam Magidson


                                         General Comment
Thank you for the opportunity to comment on the Proposed Rule: International Traffic in Arms Regulations: U.S.
Munitions List Categories I, II, and III.
I am a citizen and taxpayer extremely concerned about gun violence and national security, and feel strongly that
the handling of export licenses of semiautomatic assault weapons and other powerful firearms should remain
with the U.S. State Department rather than move to the U.S. Commerce Department, for the following reasons:
This rule would transfer gun export licensing to an agency whose principle mission is to promote trade. Both
assault weapons and non-semi-automatic weapons are used in large numbers by criminals around the world.
Their export should continue to be handled by the State Department, which is mandated and structured to address
the potential impacts in importing nations on stability, human security, conflict, and human rights.
The proposed rule would transfer the cost of processing licenses from gun manufacturers to us, the taxpayers.
Registration fees that are used to offset the costs to the government of tracking who is manufacturing weapons
would no longer apply to manufacturers of semi-automatic weapons, and Commerce does not charge any fee for
licensing. So, we the taxpayers will absorb the cost of reviewing applications and processing licenses when it
should remain a cost that gun exporters pay.
The rule reduces end-use controls for gun exports in several ways. It would eliminate the State Departments Blue
Lantern program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It would eliminate registration of firearms exporters, which allows the
State Department to check on an exporters history. Without use of this database, enforcement against arms
trafficking will be seriously weakened. The Commerce Department does not compile information on human
rights violations, so this rule would make it harder to deny weapons licenses to international human rights
violators
The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount of firearms sales authorizations and deliveries around
the world, since the Commerce Department annual reports currently only cover about 20 countries. Furthermore,
Congressional oversight for important gun export deals would be eliminated. Congress will no longer be
                                                WASHSTATEB006051
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3378 of 3743




automatically informed about sizable sales of these weapons. This would violate Congressional intent and
effectively eliminate Congress proper role.
Because military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the Congress to regulate
the export of arms.
What is perhaps scariest is that the proposed rule enables unchecked gun production in the U.S. and exports
abroad by removing the block on 3D printing of firearms.
Please do not make it easier to export U.S. guns and ammunition globally by moving export licenses of
semiautomatic assault weapons and other powerful firearms, given that U.S.-exported firearms are already used
in countless crimes, attacks and human rights violations in many nations. This seems to be a rule that would only
benefit gun manufacturers, and that is plain wrong.




                                                WASHSTATEB006052
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3379 of 3743

                                                                                 As of: 7/13/18 12:50 PM
                                                                                 Received: July 08, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-945z-qalx
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0610
Public comment 865. Individual. Kristopher Anonymous. 7-8-18



                                      Submitter Information
Name: Kristopher Anonymous


                                          General Comment
I think this is a terrible idea.
The proposed rule would consider semi-auto assault rifles as non-military, despite their use by U.S. troops, their
use by state and non-state groups in armed conflicts, and their prohibition for civilian possession in many
countries. Civilian trade does not need need assault rifles of any sort.
This rule removes Congressional oversight for important gun export deals, reduces transparency and reporting on
gun exports (which increases the risk of trafficking along with the removal of of statutory license requirements),
shifts the cost of processing licenses from gun manufacturers to taxpayers, gets rid of or decreases many existing
gun control efforts, encourages 3D printing of firearms, and transfers gun export licensing from an agency with
mission to promote stability, conflict reduction, and human rights, to an agency with mission to promote trade.

It seems practically designed to make gun trafficking more likely, harder to control, and more of a problem than
it already is without expanding the resources for any agency to combat all these clear downsides.




                                                WASHSTATEB006053
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3380 of 3743

                                                                                    As of: 7/13/18 12:48 PM
                                                                                    Received: July 08, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 13, 2018
                                                                                    Tracking No. 1k2-945z-qkzg
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0609
Public comment 866. Individual. A.L. Steiner. 7-8-18



                                       Submitter Information
Name: A.L. Steiner


                                           General Comment
Treating semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and
non-state groups in armed conflicts, and their prohibition for civilian possession in many countries is
unconscionable.

Do NOT:

- eliminate Congressional oversight for important gun export deals;
- transfer the cost of processing licenses from gun manufacturers to taxpayers;
- remove statutory license requirements for brokers, increasing risk of trafficking;
- reduce or eliminate end-use controls, such as State Depts Blue Lantern program, nor eliminate the registration
of firearms exporters -- a requirement since the 1940s;
- enable unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms

As you know, the U.S. Commerce Department does not have the resources to enforce export controls, even now,
so do NOT reduce transparency and reporting on gun exports. DO NOT transfer gun export licensing from an
agency with mission to promote stability, conflict reduction and human rights, to an agency with mission to
promote trade, for God's sake!




                                                 WASHSTATEB006054
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3381 of 3743

                                                                                  As of: 7/13/18 12:46 PM
                                                                                  Received: July 08, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-945z-kdw0
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0608
Public comment 867. Individual. Alex Skolny. 7-8-18



                                      Submitter Information
Name: Alex Skolny


                                          General Comment
We are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may understand the
impact of these rules and potential firearm exports. We are also concerned that the proposed rule fails to
recognize the inherently military nature of many of the relevant firearms.




                                                WASHSTATEB006055
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3382 of 3743

                                                                                   As of: 7/13/18 12:44 PM
                                                                                   Received: July 08, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-945z-w2nh
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0607
Public comment 868. Individual. Nicholas Holt. 7-13-18



                                       Submitter Information
Name: Nicholas Holt
Address:
  7710 Winterset Dr.
  Charlotte, 28270
Email: npholt@protonmail.com
Phone: 7047788949
Fax: 28270


                                           General Comment
Please do not allow the distribution of instructions for 3D printing of firearms. This will benefit only criminals
and other dangerous individuals and has no beneficial purpose. Thank you.




                                                 WASHSTATEB006056
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3383 of 3743

                                                                                As of: 7/13/18 12:43 PM
                                                                                Received: July 08, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-9460-9vd6
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0606
Public comment 869. Individual. Dede Goddard. 7-8-18



                                     Submitter Information
Name: Dede Goddard


                                         General Comment
Enough with the plethora of guns in this country...and now the NRA wants to take it worldwide. Just check the
facts, we have more deaths due to gun violence than any other country. Studies have shown that the only reason
for the huge number of deaths due to gun violence in the U.S. as compared with other countries, is simply the
number of guns, period. Do the right thing and stop being influenced by the NRA's money!




                                               WASHSTATEB006057
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3384 of 3743

                                                                             As of: 7/13/18 12:42 PM
                                                                             Received: July 08, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 13, 2018
                                                                             Tracking No. 1k2-9460-5bbf
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0605
Public comment 870. Individual. John Richardson. 7-8-18



                                    Submitter Information
Name: John Richardson
Address:
  11 Sunview Circle
  Arden, NC, 28704-9326
Email: jpr9@earthlink.net
Phone: 8287683520
Fax: 28704-9326


                                        General Comment
I support the proposed rule promulgated under BIS-2017-0004. Sporting arms, ammunition, and parts are not
"weapons of war" and should not be controlled under ITAR. Moreover, removing these items from the control of
the State Department will remove the requirement that some gunsmiths get licensed under ITAR at an
extraordinary cost for doing minor gunsmith modifications such as merely threading a barrel.




                                              WASHSTATEB006058
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3385 of 3743

                                                                              As of: 7/13/18 12:40 PM
                                                                              Received: July 08, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 13, 2018
                                                                              Tracking No. 1k2-9461-dbqt
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0604
Public comment 871. Individual. Mary A Leon. 7-8-18



                                     Submitter Information
Name: Mary A Leon
Address:
  5 Loop Street
  San Antonio, TX, 78212-4231
Email: leon3@twc.com
Phone: 2102815787


                                        General Comment
We the People deserve to be safe and secure in our homes, places of businesses and wherever we and our family
are.

The LAST thing we need is to see automatic weapons be allowed to be sold to ANY American, no matter if they
are mentally ill, abusive or have been incarcerated for crimes.

The beginning of the onslaught of weapons that can kill many people will end our safety and our RIGHTS as US
Citizens!




                                              WASHSTATEB006059
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3386 of 3743

                                                                                    As of: 7/13/18 12:39 PM
                                                                                    Received: July 08, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 13, 2018
                                                                                    Tracking No. 1k2-9461-nah1
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0603
Public comment 872. Individual. Ann Armstrong. 7-8-18



                                       Submitter Information
Name: Ann Armstrong


                                           General Comment
Comments Re: Proposal for the United States to move oversight of export licenses for semi-automatic assault
weapons, sniper rifles, and other powerful firearms from the State Department to the Commerce Department


I am a female senior citizen who, over a span of 76 years, has seen the sale and use of fire arms, especially
assault-style weapons designed for military use, proliferate and the loss of life due to gun violence increase to a
sickening and almost unimaginable level.

I vehemently oppose the proposal to move oversight of such weapons semi-automatic assault weapons, sniper
rifles, and other powerful firearms not meant for use in hunting or other gun-related recreational sport, nor ever
meant for self-defense from the State Department to the Commerce Department. Such weapons of war rightfully
and logically belong under the purview of a military-oriented department. Further, removal of such weapons
from the domain of the State Department is inconsistent with the statutory framework enacted by the Congress to
regulate the export of arms. If this proposal is allowed to be enacted, Congress will no longer be automatically
informed about sizable sales of these weapons, weakening controls on who ends up with such weapons even
lifting restrictions on 3D printing of guns and inevitably leading to people making their own how powered
weapons.

This proposal is really a sop to the gun industry and the NRA, aiding them in opening international markets and
exporting U.S. guns and ammunition globally without regulation, and will likely lead to more U.S. guns ending
up in the hands of criminal organizations, human rights abusers, and terrorist groups. It is a cynical move that
wholly ignores the needs and rights of American citizens to live free of the fear of gun violence. It will take the
country backward in the fight to reduce gun violence rather than move us forward in our efforts to promote and
secure the safety of our citizens.

                                                 WASHSTATEB006060
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3387 of 3743




Further, the new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers. The
gun exporters that benefit from these sales should bear this cost. National laws for brokers and financiers who
arrange firearm shipments are a weak link in curtailing trafficking of small arms and light weapons. Firearms
brokers would no longer be subject to US brokering laws which would make it easier for unscrupulous dealers to
escape attention. The rule reduces end-use controls and public reporting on gun exports and human rights
violations.

The transfer of licensing to Commerce will remove new exporters and brokers from the State Department
database, weakening enforcement against arms trafficking. The rule enables unchecked gun production in the
U.S. and exports abroad by removing the block on 3D printing of firearms. The Commerce Department does not
have resources, data, expertise or institutional relations to enforce export controls.

The proposed change will also reduce transparency and reporting on gun exports. It would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales authorizations
and deliveries around the world, since the Commerce Department annual reports currently only cover about 20
countries. This rule would transfer gun export licensing to an agency the Commerce Department - whose
principle mission is to promote trade.

Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and pervasively used in criminal
violence around the world. Controlling their export should be handled by the State Department, which is
mandated and structured to address the potential impacts in importing nations on stability, human security,
conflict, and human rights. Military assault style firearms are used to kill a thousand people every day around the
world in acts of organized crime, political violence, terrorism, and human rights violations. The export of these
weapons should NOT be subject to weaker controls.

It is high time we stop kowtowing to the NRA and the gun lobby and start protecting our citizens rights to live
free of fear of gun violence. I urge you in the strongest possible way to reject this proposal.

Ann H. Armstrong
Forest Park, Illinois 60130




                                                 WASHSTATEB006061
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3388 of 3743

                                                                                 As of: 7/13/18 12:37 PM
                                                                                 Received: July 08, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-9461-5ma5
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0602
Public comment 873. Individual. David Lyman. 7-8-18



                                      Submitter Information
Name: David Lyman


                                         General Comment
I am seriously concerned that any transfer of authority from the Department of State to the Commerce
Department regarding the sale and shipping of any kind of firearms will bring a world of trouble to our country
and to the rest of the world as well. The State Department has the resources and oversight to keep lethal weapons
out of the hands of terrorists where the Commerce Department is all about supporting U S business without a
keen focus on where the guns will go and what will they be used for. Our world is already awash in guns of all
types and we don't need less oversight - we need much more. I would demand that the State Dept. should be
given further powers to monitor overseas firearm sales. Commerce should be concerned with non lethal products
and commodities and supporting our businesses who trade in products other than firearms.
NO to the transfer of authority from State to Commerce regarding fire arms sales.




                                                WASHSTATEB006062
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3389 of 3743

                                                                                  As of: 7/13/18 12:35 PM
                                                                                  Received: July 08, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-9462-ridy
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0601
Public comment 874. Individual. Lisa Fitz. 7-8-187



                                      Submitter Information
Name: Lisa Fitz


                                          General Comment
I strongly oppose transfer of regulation of firearms sales abroad from the State Dept. (diplomacy) to the Dept. of
Commerce (business). Selling arms to foreign countries or groups is a potential threat to USA safety. We do not
need to have the Dept. of Commerce encouraging sales of firearms to foreign hostile governments or groups.

In these times, we must love God above all else and love our neighbors as ourselves. Love is the answer. Not
greed, not hate, not fear.




                                                WASHSTATEB006063
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3390 of 3743

                                                                                   As of: 7/13/18 12:31 PM
                                                                                   Received: July 08, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-9462-csju
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0600
Public comment 875. Individual. Christopher Lish. 7-8-18



                                       Submitter Information
Name: Christopher Lish


                                           General Comment
Sunday, July 8, 2018

Regulatory Policy Division
Bureau of Industry and Security
U.S. Department of Commerce
Room 2099B
14th Street and Pennsylvania Avenue NW
Washington, DC 20230

Subject: Do not switch the regulations of firearms export from the U.S. State Department to the U.S. Commerce
Department -- Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer
Warrant Control Under the United States Munitions List (USML) (Docket ID: BIS-2017-0004-0001)

To: Secretary of Commerce Wilbur Ross, Under Secretary of Commerce for Industry and Security Eric L.
Hirschhorn, and Assistant Secretary for Export Administration Richard E. Ashooh,

I strongly oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

As you are aware, firearms exports are currently classified as "military and are under the jurisdiction of the State
Department. Congress can also block sales of large batches of firearms to foreign countries. With this rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines, Saudi Arabia, and Turkey.

                                                 WASHSTATEB006064
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3391 of 3743




The Commerce Department just does not have the resources to adequately enforce export controls. Its Bureau of
Industry and Security does not have sufficient staff, let alone staff in every nation around the world. This means
that firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would
face far fewer hurdles to obtaining large caches of American guns and ammunition.

The rule change would also make the world a far more dangerous place because:
1) It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.
2) It would remove licensing requirements for brokers, increasing the risk of trafficking.
3) It would remove the State Departments block on the 3-D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3-D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3-D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3-D printing of firearms in the U.S. and around the globe.

I strongly urge you to reject this proposed rule change.

Thank you for your consideration of my comments. Please do NOT add my name to your mailing list. I will learn
about future developments on this issue from other sources.

Sincerely,
Christopher Lish
San Rafael, CA




                                                 WASHSTATEB006065
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3392 of 3743

                                                                                   As of: 7/13/18 12:29 PM
                                                                                   Received: July 08, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-9462-6tfp
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0599
Public comment 876. Individual. Laura Klauke. 7-8-18



                                       Submitter Information
Name: Laura Klauke
Address:
  1203 Keith Drive
  Cary, NC, 27511
Email: ldklauke@gmail.com


                                          General Comment
I am opposed to this proposed rule change. Instead, the Administration should consider other alternatives to
better balance the important interests at stake.

Specifically:

I am opposed to the elimination of the State Departments Blue Lantern program, in place since 1940, which
carries out hundreds of pre-license and post-shipment inspections and publicly reports on them.

I am opposed to the removal of licensing requirements for brokers because it will increase the risk of trafficking.

I am opposed to the removal of the State Departments block on the 3D printing of firearms. The rule switch
would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.




                                                 WASHSTATEB006066
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3393 of 3743

                                                                                   As of: 7/13/18 12:27 PM
                                                                                   Received: July 08, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-9462-7104
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0598
Public comment 877. Individual. Erin Anonymous. 7-8-187



                                       Submitter Information
Name: Erin Anonymous


                                          General Comment
I live in Oregon and not only care about the safety of people near gun bearers in this state but in the other states
and Commonwealths of America, and it's allies around the world. I'm very concerned with human rights and how
unstable governments have been successful in procuring weapons from sources, possibly the US, and determined
at some point in time to use them to harm dissenting civilians, unliked minority groups or portions of their
country's population, or even destitute refugees from neighboring unstable countries. Congress, because it is the
only power the people have besides a basic vote, should be able to review the movement or sale of weapons to
countries outside the US. Congress should have the power of oversight on these arms because they are able to
represent us and our requests to our elected officials and some shipments may need to be rejected for society's
sake.
The proposed rule treats semi-automatic assault rifles as non-military" which is a terrible decree given the years
and decades of work people have given to make this society safer and more supportive of human survival and
fulfillment. This proposed rule would allow guns to go places completely circumventing our desire for moral
standards of living and safety we have wanted for our own society and in addition, for other societies as well.
These are military weapons and should be labeled as such because we should be a country that cares other
countries don't have the opportunity to harm themselves as they learn to build societies supportive of human life
and fulfillment necessary for each human's health, we should care they don't get the atom bomb, the weapons
that wreak chaos, and the approval of us to do it.




                                                 WASHSTATEB006067
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3394 of 3743

                                                                               As of: 7/13/18 12:25 PM
                                                                               Received: July 08, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 13, 2018
                                                                               Tracking No. 1k2-9462-wzyq
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0597
Public comment 878. Individual. Candice Stewart. 7-9-18



                                     Submitter Information
Name: Candice Stewart
Address:
  Noxon, MT, 59853


                                         General Comment
to whom it may concern,

The United States needs to check for pre-licensing and Post Shipment Inspections need to be conducted, No
firearms should
be exported without being documented. In turn, keeping down the gun trafficking.

To add flame to the fire is the 3D print clause, this clause SHOULD BE eliminated, how would we control gun
sales if it is not?
Strike the 3D clause.

Please, stay informed of Weapons leaving the United States, who knows who's hands they will wind up in.
There are too many serious concerns about Human Rights and wildlife safety to consider, do not be hasty in your
decision.
Thank You.




                                               WASHSTATEB006068
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3395 of 3743

                                                                                 As of: 7/13/18 11:23 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-9464-v63q
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0586
Public comment 879. Anonymous. 7-9-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
I strongly oppose moving this export license oversight for firearms from the Department of State to the
Department of Commerce. How could this proposed rule intend to classify semiautomatic assault rifles as non-
military? The reduction of transparency and reporting on gun exports is haunting, knowing how much of our
manufactured weapons have been sold to international armies and police forces known for their human right
violations.

This proposed rule intends to prioritize the commercial expansion of the gun manufacturing market over the lives
it has the potential to massacre. These weapons need to be accounted for and eliminating transparency would be
an antithesis to public safety within and outside of the United States.

As a citizen of this country, I strongly oppose diverifying the commercial portfolio of what US gun
manufacturers and gun shop owners can solicit because it threatens other countries with the flooding of
semiautomatic assault rifles and other weapons that would be declassified.

Thank you for considering my voice.




                                                WASHSTATEB006069
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3396 of 3743

                                                                               As of: 7/13/18 12:23 PM
                                                                               Received: July 08, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 13, 2018
                                                                               Tracking No. 1k2-9462-uwh3
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0596
Public comment 880. Individual. Johanna McConnell. 7-8-18



                                     Submitter Information
Name: Johanna McConnell
Address:
  4398 E. Entrada
  Beavercreek, OH, 45431
Email: Jyoungmcconnell@gmail.com
Phone: 9374267394


                                        General Comment
It is immoral to sell US made guns abroad. Those guns will be purchased by criminal gangs and used against law
enforcement and US soldiers. The only reason Trump is promoting this idea is to gain support from NRA so they
will donate to future campaigns.




                                              WASHSTATEB006070
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3397 of 3743

                                                                                    As of: 7/13/18 12:08 PM
                                                                                    Received: July 08, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 13, 2018
                                                                                    Tracking No. 1k2-9462-imds
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0595
Public comment 881. Individual. Meggin Lane. 7-8-18



                                       Submitter Information
Name: Meggin Lane


                                           General Comment
On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over gun
exports, potentially increasing the risk that dangerous weapons may end up in the hands of international
criminals. The proposed rule would dramatically change the regulatory structure for firearm exports. The
proposed rule is complex and appears to be largely driven by the interests of industry. We are concerned that the
proposed rule may not adequately address our national security, foreign policy, international crime, terrorist
threats, or the need for transparency so Congress and the public may understand the impact of these rules and
potential firearm exports. We are also concerned that the proposed rule fails to recognize the inherently military
nature of many of the relevant firearms. Rather than moving forward with the proposed rule, the Administration
should consider other alternatives to better balance the important interests at stake.I would like our legacy, as the
United States of America, to be that we made the world a safer place to live rather than create an increase in the
level of violence in which the world is already dealing.




                                                 WASHSTATEB006071
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3398 of 3743

                                                                                   As of: 7/13/18 12:06 PM
                                                                                   Received: July 08, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-9462-ow5v
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0594
Public comment 882. Individual. Anonymous. 7-8-18



                                       Submitter Information
Name: Anonymous Anonymous


                                          General Comment
I oppose changing the oversight of exportation of guns such as the AR-15 and other weapons from State
Department to Commerce.

A major reasons for the massive rate of emigration from many countries to the US and Europe is warfare due to
civil war or war with the drug cartels. Had America & Russia not exported so many guns many of these people
might be living in more peaceful countries. Unfortunately we have already sent enough guns. Giving the
Commerce Department free reign to increase guns sales does not make the world a safe place. Gun
manufacturers and exporters are responsible for the dangerous world we live in.

I would be in favor of greater restriction on the export of guns. Also greater taxation of gun manufacturing is
logical to pay for the damage they have created.




                                                 WASHSTATEB006072
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3399 of 3743

                                                                              As of: 7/13/18 12:04 PM
                                                                              Received: July 08, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 13, 2018
                                                                              Tracking No. 1k2-9462-wowz
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0593
Public comment 883. Individual. Lynn Gravelle. 7-8-18



                                     Submitter Information
Name: Lynn Gravelle


                                        General Comment
I oppose the rules change that would move the handling of export licenses of powerful firearms from the U.S.
State Department to the U.S. Commerce Department. The Commerce Department does not have the experience
and resources to adequately enforce export control. This transfer of authority would open new floodgates for
arms sales internationally, with serious implications for our national security.




                                              WASHSTATEB006073
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3400 of 3743

                                                                                  As of: 7/13/18 11:57 AM
                                                                                  Received: July 08, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-9463-xy3t
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0592
Public comment 884. Individual. Susan Olinger. 7-8-18



                                      Submitter Information
Name: Susan Olinger
Address:
  11312 Woodbrook Lane
  Reston, VA, 20194
Email: s.olinger1918@gmail.com
Phone: 7039048226
Fax: 20194


                                          General Comment
I am writing to express my vehement opposition to moving export license oversight for firearms from the U.S.
Department of State to the U.S. Department of Commerce because the proposed rule change treats
semiautomatic assault rifles as non-military. This is clearly inconsistent with the undeniable reality that our
troops routinely use their military rifles in semiautomatic mode, these weapons are used by state and non-state
groups in armed conflicts, and the civilian possession of such weapons is prohibited in many countries.

Our government should not be making it easier to trade/export weapons that are likely to be used in other
countries by organized crime, terrorism, human rights violations, and political violence. It is inappropriate and
shameful that the proposal would, in effect, use the Commerce Department to promote trade in such weapons to
kill human beings abroad. Abroad, our country already has the reputation as being overrun with guns; so our
solution is to make it easier to export these weapons? The current gun export licensing oversight under the State
Department is appropriate as that agency's mission is promoting stability, conflict reduction, and human rights.

In addition to reducing transparency and reporting on gun exports, the proposed rule also would: eliminate
Congressional oversight for important gun export deals; transfer the cost of processing licenses from gun
manufacturers to taxpayers; and, enable unchecked gun production in the U.S. and exports abroad by removing
the block on 3D printing of firearms.

Shameful.
                                                WASHSTATEB006074
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3401 of 3743




                            WASHSTATEB006075
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3402 of 3743

                                                                              As of: 7/13/18 11:55 AM
                                                                              Received: July 08, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 13, 2018
                                                                              Tracking No. 1k2-9463-cd4z
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0591
Public comment 885. Individual. Sharon Conway. 7-8-18



                                     Submitter Information
Name: sharon conway


                                        General Comment
I strongly oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. I think it is foolish to more away from safeguarding our nation to
promoting the business of MORE gun sales.




                                              WASHSTATEB006076
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3403 of 3743

                                                                                   As of: 7/13/18 11:53 AM
                                                                                   Received: July 08, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-9463-ewnh
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0590
Public comment 886. Anonymous. 7-8-18



                                       Submitter Information
Name: Anonymous Anonymous


                                          General Comment
It should be illegal to import firearms from another country and it should be illegal to export firearms from
another country.




                                                 WASHSTATEB006077
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3404 of 3743

                                                                                  As of: 7/13/18 11:51 AM
                                                                                  Received: July 08, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-9463-3mf9
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0589
Public comment 887. Individual. Enid Cardinal. 7-9-18



                                      Submitter Information
Name: Enid Cardinal
Address:
  8250 Dunham Road
  Baldwinsville, 13027
Email: enid0411@yahoo.com
Phone: 3156350097
Fax: 13027


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

Commerce Department just does not have the resources to adequately enforce export controls. Its Bureau of
Industry and Security does not have staff everywhere. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition.


The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.

1 It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.
2 It would remove licensing requirements for brokers, increasing the risk of trafficking.
3 It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
                                                WASHSTATEB006078
             Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3405 of 3743




charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.

Please take all this into consideration before you would take the extremely dangerous step.

Thank you.

Enid Cardinal




                                                WASHSTATEB006079
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3406 of 3743

                                                                               As of: 7/13/18 11:33 AM
                                                                               Received: July 08, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 13, 2018
                                                                               Tracking No. 1k2-9463-2k5w
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0588
Public comment 888. Individual. Janet Moore. 7-9-18



                                     Submitter Information
Name: Janet Moore


                                         General Comment
We should be adding controls on weapons and ammunition, and accessories that increase the firepower of
weapons. The increase in rampant killing of innocent people should be a glaring warning that our lawmakers are
failing the people of the United States, especially failing our children! Stop being swayed by greedy
manufacturers and pro-violence gun lobbies.




                                               WASHSTATEB006080
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3407 of 3743

                                                                              As of: 7/13/18 11:30 AM
                                                                              Received: July 09, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 13, 2018
                                                                              Tracking No. 1k2-9464-ea2j
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0587
Public comment 889. Individual. Paul Cardinet. 7-9-18



                                     Submitter Information
Name: Paul Cardinet


                                        General Comment
Do not make it easier to sell, ship or export any type of firearm, or ammunition.
This is not the type of business this country needs to be engaged in.
These weapons only make the world a worse place to live in, and frequently these weapons end up being used
against US citizens.
Make the regulations stronger to help bring about a more peaceful world




                                              WASHSTATEB006081
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3408 of 3743

                                                                                As of: 7/13/18 11:21 AM
                                                                                Received: July 09, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-9464-r37n
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0585
Public comment 890. Individual. D Foster. 7-9-18



                                     Submitter Information
Name: D Foster


                                         General Comment
I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Semiautomatic assault weapons and other powerful firearms are
clearly military and as such must continue to be under the regulation of the State Department and to allow
Congress the ability to block sales of large batches of firearms to foreign countries in the name of national
security, and to countries where there are serious human rights concerns. The Commerce Department just does
not have the resources to adequately enforce export controls; firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large caches of
American guns and ammunition.The rule change would remove the State Departments block on the 3D printing
of firearms, effectively enabling 3D printing of firearms in the U.S. and around the globe, which is a terrible
idea. This rule change would make both the US and the world a far more dangerous place.

Thank you.




                                               WASHSTATEB006082
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3409 of 3743

                                                                                As of: 7/13/18 11:02 AM
                                                                                Received: July 09, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-9465-r5y5
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0584
Public comment 891. Anonymous. 7-9-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
This proposal would inevitably lead to many more deaths, suffering and subjugation of innocent citizens. Please
do not endorse this proposal.




                                               WASHSTATEB006083
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3410 of 3743

                                                                                As of: 7/13/18 11:00 AM
                                                                                Received: July 09, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-9465-ojk3
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0583
Public comment 892. Individual. Patti Gorman. 7-9-18



                                     Submitter Information
Name: Patti Gorman


                                         General Comment
I oppose the regulation that would put firearms under the control of the Department of Commerce instead of the
Department of Defense. he ramifications are dangerous and serious.




                                               WASHSTATEB006084
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3411 of 3743

                                                                                 As of: 7/13/18 10:58 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-9468-33oq
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0582
Public comment 893. Individual. Andrew Walcher. 7-9-18



                                      Submitter Information
Name: Andrew Walcher
Address:
  12735 Via Esperia
  Del Mar, CA, 92014
Email: dre_walsh@yahoo.com
Phone: 7737328326


                                         General Comment
I am writing to oppose the rule change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department to the U.S. Commerce Department.
Firearms are weapons of war and tight restrictions should be maintained on which foreign entities can have
access to these.

The current rules automatically informing Congress about sizable weapons sales is critical to keep military-grade
hardware from falling into the hands of regimes which pose serious human rights concerns towards their people,
or those which would pass these weapons along to terrorist organizations.

The Commerce Department does not have the resources to adequately enforce export controls as its Bureau of
Industry and Security does not have staff everywhere. This means we will be relying on the same industry self-
regulation which has produced the disastrous US domestic firearms policy. In short, profit will be placed over
national security.

The only reason the gun industry wants to eliminate the Blue Lantern program and have Commerce oversee
exports is because it will enable them to further flout the rules in place. We cannot allow them to do this.




                                                WASHSTATEB006085
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3412 of 3743

                                                                               As of: 7/13/18 10:54 AM
                                                                               Received: July 09, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 13, 2018
                                                                               Tracking No. 1k2-9468-5icz
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0581
Public comment 894. Individual. Thom F. 7-9-18



                                     Submitter Information
Name: Thom F.


                                         General Comment
The State Department must retain control over firearms exports. Gun manufacturers would sell weapons to just
about anyone - including terrorists - if not restrained by some meaningful controls. The Commerce Department is
an inappropriate venue for such controls.




                                               WASHSTATEB006086
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3413 of 3743

                                                                              As of: 7/13/18 10:43 AM
                                                                              Received: July 09, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 13, 2018
                                                                              Tracking No. 1k2-946b-rk5c
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0580
Public comment 895. Individual. Rich Kunkel. 7-9-18



                                    Submitter Information
Name: rich kunkel
Address:
  wadsworth, OH, 44281
Email: sgtrichusmfc@gmail.com
Phone: 3303345370


                                        General Comment
I am against this regulation, it has no sense and no commonality. People do NOT want easier access to more
guns! This is poorly drafted, and thought out by someone who works for the NRA, NOT the American people.
Against this!!!




                                              WASHSTATEB006087
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3414 of 3743

                                                                                 As of: 7/13/18 10:41 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-946b-3hm2
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0579
Public comment 896. Individual. Janice Valder. 7-9-18



                                      Submitter Information
Name: Janice Valder


                                          General Comment
I am opposed to this. You are taxing me to allow semi-automatic weapons to be sent with little or less regulation
two countries that already have the highest crime rate and Americans are often warned to not travel there. I asked
you as a Department of Commerce to look carefully at what and why you are a part of our federal government
and then vote this policy down.




                                                WASHSTATEB006088
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3415 of 3743

                                                                                    As of: 7/13/18 10:40 AM
                                                                                    Received: July 09, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 13, 2018
                                                                                    Tracking No. 1k2-946c-hf86
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0578
Public comment 897. Individual. Gordon Scott. 7-9-18



                                       Submitter Information
Name: gordon scott
Address:
  1516 s fairfield dr
  pensacola, 32507
Email: gordonscott269@yahoo.com
Phone: 8505258208
Fax: 32507


                                           General Comment
keep the agency that regulates gun sales as it is now as this will protect our nation




                                                  WASHSTATEB006089
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3416 of 3743

                                                                             As of: 7/13/18 10:37 AM
                                                                             Received: July 09, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 13, 2018
                                                                             Tracking No. 1k2-946c-jse1
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0577
Public comment 898. Individual. Roselie Bright. 7-9-18



                                     Submitter Information
Name: Roselie Bright


                                        General Comment
Because my faith calls on me to protect all people I oppose moving gun export licensing from the State
Department to the Commerce Department. The State Department is better equipped to keep guns out of the hands
of terrorists that want to harm people, including Americans.




                                              WASHSTATEB006090
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3417 of 3743

                                                                                As of: 7/13/18 10:35 AM
                                                                                Received: July 09, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-946d-z19p
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0576
Public comment 899. Individual. Tucker Respess. 7-9-18



                                     Submitter Information
Name: Tucker Respess


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department vigorously oppose the rule changes that would switch the regulations of firearms
export from the U.S. State Department to the U.S. Commerce Department. Such trade must be factored into
international interactions and diplomacy. It is not simply a matter of commerce. Further, the proposals to cease
licensing would make arms too easily trafficked, especially without at least as much inspection as has been
conducted with State Department oversight. And there should never be 3D reproduction of guns of any size of
fire-power.

Tucker Respess




                                               WASHSTATEB006091
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3418 of 3743

                                                                              As of: 7/13/18 9:49 AM
                                                                              Received: July 09, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 13, 2018
                                                                              Tracking No. 1k2-946d-wg3f
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0551
Public comment 900. Anonymous. 7-9-18



                                    Submitter Information
Name: Anonymous Anonymous


                                        General Comment
I am submitting this comment in strong opposition to the proposed rule to transfer oversight of small arms
(firearms) exports from the State Department to the Commerce Department. This rule would make U.S. exports
of small arms far more dangerous by transferring controls to an agency that prioritizes doing business over
safeguarding national security.




                                              WASHSTATEB006092
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3419 of 3743

                                                                                 As of: 7/13/18 9:47 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-946d-wuvb
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0549
Public comment 901. Individual. Edward Schortman. 7-9-18



                                      Submitter Information
Name: Edward Schortman
Address:
  401 East Woodside Drive
  PO Box 291
  Gambier, OH, 43022
Email: schortma@kenyon.edu
Phone: 7404272484
Fax: 43022


                                          General Comment
I am deeply concerned by the proposed shift from the State Department to the Department of Commerce in the
handling of export licenses for semi-automatic assault weapons. This appears to be a blatant effort to promote the
sale of these instruments of death abroad, thereby compensating gun manufacturers for the loss of sales at home.
This naked advancement of the interests of the gun lobby will only result in more guns in the hands of more
people some of whom will certainly use these weapons against our troops and civilians. Haven't we bowed down
deeply enough to the gun lobby already? How many more people at home and abroad have to die in order to
enrich a few gun manufacturers? Please keep the granting of export licenses for semi-automatic weapons in the
hands of the State Department whose primary job is to protect all of us, not just a few gun manufacturers.




                                                WASHSTATEB006093
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3420 of 3743

                                                                            As of: 7/13/18 9:45 AM
                                                                            Received: July 09, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 13, 2018
                                                                            Tracking No. 1k2-946d-s0uo
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0547
Public comment 902. Individual. Stephen Johnson. 7-9-18



                                      Submitter Information
Name: Stephen Johnson
Address:
  San Diego, CA, 92117
Email: sejn@att.net
Phone: 8585410528


                                        General Comment
Please stop these sales of weapons.




                                             WASHSTATEB006094
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3421 of 3743

                                                                                   As of: 7/13/18 9:44 AM
                                                                                   Received: July 09, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-946d-kd88
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0544
Public comment 903. Individual. Pamela Albers. 7-9-18



                                       Submitter Information
Name: Pamela Albers


                                          General Comment
I am a 60 year old American citizen who is sickened by the unnecessary violence perpetuated by the availability
of weapons.
I am opposed to the proposed rule change for the following reasons:

The proposed rule change treats semi-automatic assault rifles as non-military, despite their use by U.S. troops,
their use by state and non-state groups in armed conflicts, and their prohibition for civilian possession in many
countries.
Eliminates Congressional oversight for important gun export deals.
Transfers the cost of processing licenses from gun manufacturers to taxpayers.
Removes statutory license requirements for brokers, increasing risk of trafficking.
Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.
Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.
The Commerce Department does not have the resources to enforce export controls, even now.
Reduces transparency and reporting on gun exports.
Transfers gun export licensing from agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.
Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not less.

The proposed rules are bad policy and encourage bad conduct.



                                                 WASHSTATEB006095
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3422 of 3743

                                                                               As of: 7/13/18 9:42 AM
                                                                               Received: July 09, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 13, 2018
                                                                               Tracking No. 1k2-946e-y5i9
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0542
Public comment 904. Individual. Karyn Barry. 7-9-18



                                     Submitter Information
Name: karyn barry
Address:
  Waltham, MA, 02451
Email: karynbarry@yahoo.com
Phone: 7818946000


                                         General Comment
The U.S. should not be in the business of exporting guns and weapons. This is totally shameful and immoral.




                                               WASHSTATEB006096
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3423 of 3743

                                                                               As of: 7/13/18 9:37 AM
                                                                               Received: July 09, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 13, 2018
                                                                               Tracking No. 1k2-946e-dqvp
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0536
Public comment 905. Individual. Jennifer Messina. 7-9-18



                                     Submitter Information
Name: Jennifer Messina


                                         General Comment
Oh my, money, money, money. For some it is all there is. NRA and their compulsive greed. This idea sounds
like it could come back and bite us in the rear. Young American military personel facing arms sold by the NRA.
I say leave it the way it is.. Our present president is a nut job please don't follow his determinations.




                                               WASHSTATEB006097
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3424 of 3743

                                                                                 As of: 7/13/18 9:35 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-946e-suoo
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0533
Public comment 906. Individual. Dinmani Savla. 7-9-18



                                      Submitter Information
Name: dinmani savla
Address: United States,
Email: dsa_94040@yahoo.com


                                         General Comment
I oppose the rule change that would switch regulations of firearms export from the U.S. State Department to the
U.S.Commerce Department. This change will jeopardize the safety of us, constituents. It is so shameful that this
administration is more interested in its colluded interests than country's and its residents' security.




                                                WASHSTATEB006098
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3425 of 3743

                                                                                 As of: 7/13/18 9:33 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-946e-yv03
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0531
Public comment 907. Individual. William Walls. 7-9-18



                                      Submitter Information
Name: William Walls
Address:
  6430 22nd St N
  Arlington, 22205
Email: WallsWJ@hotmail.com
Phone: 7035333276
Fax: 22205


                                          General Comment
To whom it may concern:

This transfer of authority would open new floodgates for arms sales internationally, with serious implications for
our national security. Switching the regulation of firearms exports to Commerce would facilitate firearms exports
to oppressive regimes, remove safeguards that help keep organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and exacerbates the worldwide refugee
crisis.

William J. Walls




                                                WASHSTATEB006099
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3426 of 3743

                                                                                As of: 7/13/18 9:32 AM
                                                                                Received: July 09, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-946e-dnw1
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0529
Public comment 908. Individual. Amy Veltman. 7-9-18



                                      Submitter Information
Name: Amy Veltman


                                         General Comment
I oppose the rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Firearms trade should clearly be regulated by an organization responsible for
our national security above profit. We don't want our arms getting in the hands of bad actors.




                                               WASHSTATEB006100
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3427 of 3743

                                                                                 As of: 7/13/18 9:30 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-946f-oy96
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0528
Public comment 909. Individual. Amber Eby. 7-9-18



                                      Submitter Information
Name: Amber Eby


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Thank you for doing the right thing to keep us safe.




                                                WASHSTATEB006101
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3428 of 3743

                                                                               As of: 7/13/18 9:29 AM
                                                                               Received: July 09, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 13, 2018
                                                                               Tracking No. 1k2-946f-lp90
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0527
Public comment 910. Individual. Nancy Barrineau. 7-9-18



                                     Submitter Information
Name: Nancy Barrineau
Address:
  901 W Church St
  Laurinburg, NC, 28352
Email: nwbarrineau@gmail.com
Phone: 9103181178
Fax: 28352


                                        General Comment
The proposed gun rule change would benefit the NRA while making the world a far more dangerous place for
the rest of us.
By eliminating the State Departments Blue Lantern program, in place since 1940, which carries out hundreds of
pre-license and post-shipment inspections and publicly reports on them; removing licensing requirements for
brokers, increasing the risk of trafficking; and removing the State Departments block on the 3D printing of
firearms.
Please protect us. Protect the rest of the world, too. Thank you. I vote!




                                              WASHSTATEB006102
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3429 of 3743

                                                                                  As of: 7/13/18 9:27 AM
                                                                                  Received: July 09, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-946f-dquj
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0526
Public comment 911. Individual. Noella Poinsette. 7-9-18



                                       Submitter Information
Name: Noella Poinsette
Address:
  291 Hayes St. #8,
  Holland, 49424
Email: npoinsette@yahoo.com
Phone: 6164035265
Fax: 49424


                                          General Comment
We should not be exporting more guns especially guns of the same type that our military uses and the licensing
should not be transferred to an agency the Commerce Department that already cannot fulfill its responsibilities.
Licensing needs to stay with the State Department which is more focused on the harm that these weapons do to
our citizens abroad and citizens of other countries.

A 2nd reason I am strongly opposed to these proposed changes is that congressional oversight would effectively
be eliminated. This is extremely important because without such oversight nobody would have been aware of the
scope of recent human rights violations in the Philippines or in Turkey.

We as a country need to continue to stand up for the dignity of each person - a dignity that is far more important
than a few people or companies making money off of an increase in violence and killing.




                                                WASHSTATEB006103
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3430 of 3743

                                                                                 As of: 7/13/18 9:26 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-946f-g9es
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0524
Public comment 912. Individual. Laurel Cameron. 7-9-18



                                      Submitter Information
Name: Laurel Cameron


                                         General Comment
I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the
U.S. Commerce Department. This would change the focus on protecting our nation and promoting firearm safety
to promoting
the sale of guns throughout the world. We have such an epidemic of gun violence due to the easy access of
powerful weapons,
this is not a problem we should be exporting to the rest of the world. Making this change has serious negative
ramifications for
our nation's safety, with little chance of ever repairing the harm. We cannot allow profit to be the prime driver
when it comes to
weaponry.




                                                WASHSTATEB006104
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3431 of 3743

                                                                                 As of: 7/13/18 9:24 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-946f-jms9
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0523
Public comment 913. Individual. Mark Schneegurt. 7-9-18



                                      Submitter Information
Name: Mark Schneegurt


                                          General Comment
I am a registered Republican from Kansas and I always vote. I stand with the students from Parkland and want to
limit gun violence with common sense laws and regulations. Let's not follow the bad practices of Ollie North (the
criminal) head of NRA.

I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military.
The proposed rule would eliminate Congressional oversight for important gun export deals.
The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of efforts to
curtail trafficking of small arms and light weapons.
The rule reduces end-use controls for gun exports.
The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.
The Commerce Department does not have resources to enforce export controls, even before the addition of
10,000 firearms export license applicants as a result of this rule predicted by Commerce.
The proposed change will reduce transparency and reporting on gun exports.
This rule would transfer gun export licensing to an agency the Commerce Department whose principle mission is
to promote trade.
Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations.




                                                WASHSTATEB006105
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3432 of 3743

                                                                                 As of: 7/13/18 9:20 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-946g-4ln1
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0522
Public comment 914. Individual. Hollye Dexter. 7-9-18



                                      Submitter Information
Name: Hollye Dexter


                                          General Comment
My name is Hollye Dexter. I am on the board of directors for Women Against Gun Violence and have
experienced the scourge of gun violence in my own family. I vehemently oppose the transfer of oversight of
firearms export from the state to commerce department. Guns kill a thousand people every day around the world
in acts of organized crime, political violence, terrorism, and human rights violations. The types of weapons being
transferred to Commerce control, including AR-15, AK-47, and other military-style assault rifles and their
ammunition, are weapons of choice for criminal organizations in Mexico and other Latin American countries that
are responsible for most of the increasing and record levels of homicides in those countries. This will only send
more asylum seekers fleeing to our borders. And then what? We lock them up and take their children? This is a
terrible and dangerous proposal only created to put money in the gun lobby's pockets.




                                                WASHSTATEB006106
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3433 of 3743

                                                                              As of: 7/13/18 9:18 AM
                                                                              Received: July 09, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 13, 2018
                                                                              Tracking No. 1k2-946g-iz4j
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0521
Public comment 915. Individual. Joann Hagen. 7-9-18



                                    Submitter Information
Name: Joann Hagen
Address:
  402 E Main St
  Decorah, IA, 52101


                                        General Comment
We are very much opposed to weakening the requirements for military gun sales overseas. We do not agree with
the NRA that everyone in the USA and world needs an assault weapon. We oppose the movement from the state
dept and will lobby against it.




                                              WASHSTATEB006107
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3434 of 3743

                                                                                 As of: 7/13/18 9:17 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-946g-1lhp
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0520
Public comment 916. Individual. Ruth Lombard. 7-9-18



                                      Submitter Information
Name: Ruth Lombard
Address:
  Sonoma, CA, 95476
Email: hunbard@gmail.com
Phone: 707 996-7457


                                         General Comment
Moving handling of export licenses of semiautomatic assault weapons and other firearms from the U.S. State
Department to the U.S. Commerce Department. Gun violence is a problem around the world, and certainly
within the United States. There is no way to guarantee how semiautomatic weapons would be used in other
countries. Turning export licenses over to an agency that promotes U.S. products, rather than considering the use
of the product would be a detriment to U.S. and world citizens.




                                                WASHSTATEB006108
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3435 of 3743

                                                                                 As of: 7/13/18 9:15 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-946g-8m24
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0519
Public comment 917. Individual. Willliam Marsh. 7-9-18



                                      Submitter Information
Name: Willliam Marsh
Address:
  3549 Lowell Street
  San Diego, CA, 92106
Email: wmarsh@cox.net
Phone: 619-694-9529


                                         General Comment
I am opposed to the transfer of oversight of firearms exports from the State Department to the Commerce
Department. Firearms are weapons of war. The State Department is tasked with relations with other countries
and the reduction of violent conflict in the world. The State Department is in a position to know the political
ramifications of shipping weapons of war to any particular country, and therefore should be in charge regulating
the sale of such weapons of war. The sale of such weapons should remain under control of the USML.




                                                WASHSTATEB006109
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3436 of 3743

                                                                                  As of: 7/13/18 9:13 AM
                                                                                  Received: July 09, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-946g-fktm
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0518
Public comment 918. Individual. Kate Kizer. 7-9-18



                                       Submitter Information
Name: Kate Kizer


                                          General Comment
I'm an expert on civilian harm and the arms trade, and I write to urge you to reject this dangerous proposal
because:

1. The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state groups in
importing countries use semi-automatic rifles in armed conflicts, and US troops use rifles in semi-automatic
mode an overwhelming amount of the time. Regarding wide retail availability of firearms, many countries
prohibit civilian possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm.
Because military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the Congress to regulate
arms exports.

2. The proposed rule would eliminate Congressional oversight for gun export deals. Congress will no longer be
automatically informed about sizable sales of these weapons, which will limit its ability to comment on related
human rights concerns. Items moved to Commerce control would no longer be subject to the statutory required
congressional notification for sales of firearms regulated by the US Munitions List valued at $1 million or more.
In a September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and Patrick Leahy explicitly noted
that this move would violate Congressional intent and effectively eliminate Congress proper role.

3. The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking who is
manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and Commerce
does not charge any fee for licensing, leaving the government i.e. taxpayers to absorb the cost of reviewing
applications and processing licenses.

4. National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of efforts
                                                WASHSTATEB006110
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3437 of 3743




to curtail trafficking of small arms and light weapons. There is good reason for concern that firearms brokers will
no longer be subject to US brokering law. Although Commerce states it will retain rules on brokering for a State
Department list that includes assault rifles, there is no statutory basis for brokers of these weapons to register and
obtain a license, increasing the risk of trafficking. That will make it easier for unscrupulous dealers to escape
attention.

5. The rule reduces end-use controls for gun exports. It would eliminate the States Blue Lantern program for gun
and ammunition exports, which carries out hundreds of pre-license and post-shipment inspections and publicly
reports on them. End-use controls also are weakened by eliminating registration of firearms exporters.
Registration of exporters allows State to check an exporters history whenever a manufacturer or broker requests a
license for a particular gun export sale. Transferring licensing to Commerce will remove new exporters and
brokers of these firearms from State's database, weakening enforcement.

6. The rule enables unchecked gun production in the US and exports abroad by removing the block on 3D
printing of firearms. Unless corrected, the new regulations run the risk of effectively condoning and enabling 3D
printing of firearms in the US and around the globe. By effectively eliminating many means to detect firearms,
background checks on domestic sales and end-use controls on international exports for such weapons, this
change could generate many preventable tragedies.

7. The Commerce Department does not have resources to enforce export controls, even before the addition of
10,000 firearms export license applicants as a result of this rule predicted by Commerce. The BISs enforcement
office, with no staff in other parts of the world, is not equipped to take the same level of preventive measures for
end-use controls. Moreover, State has developed extensive data, expertise and institutional relations to
implement the Leahy Law for security assistance the Commerce does not.

8. The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales authorizations
and deliveries around the world, since the Commerce Department annual reports currently only cover about 20
countries.

9. This rule would transfer gun export licensing to an agency the Commerce Department whose principle mission
is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and
pervasively used in criminal violence around the world. Controlling their export should be handled by State,
which is mandated and structured to address the potential impacts in importing nations on stability, human
security, conflict, and human rights.

The export of these weapons should be subject to more controls, not less.




                                                  WASHSTATEB006111
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3438 of 3743

                                                                                 As of: 7/13/18 9:08 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-946h-rws3
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0517
Public comment 919. Individual. Rebecca Gould. 7-9-18



                                      Submitter Information
Name: Rebecca Gould


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. It poses grave concerns for our national security and the security of people
around the world.




                                                WASHSTATEB006112
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3439 of 3743

                                                                                   As of: 7/13/18 9:07 AM
                                                                                   Received: July 09, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-946h-kx6w
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0516
Public comment 920. Individual. Christy Milam. 7-9-18



                                       Submitter Information
Name: Christy Milam


                                           General Comment
I oppose the the Trump administration proposal to move the make it easier to export U.S. guns and ammunition
globally. By transferring the authority from the State Department to the Commerce Department, the number of
exports applicant will increase by 10,000 annually. This includes assault weapons and other powerful firearms!
This change in policy is problematic because it:

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and non-
state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.
Transfers the cost of processing licenses from gun manufacturers to taxpayers.
Removes statutory license requirements for brokers, increasing risk of trafficking.
Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.
Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.
The Commerce Department does not have the resources to enforce export controls, even now.
Reduces transparency and reporting on gun exports.
Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.




                                                 WASHSTATEB006113
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3440 of 3743

                                                                              As of: 7/13/18 9:05 AM
                                                                              Received: July 09, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 13, 2018
                                                                              Tracking No. 1k2-946h-dan7
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0515
Public comment 921. Individual. Al Lindsey. 7-9-18



                                    Submitter Information
Name: Al Lindsey, M.D.
Address:
  4711 Lookout Mountain Cove
  Austin, TX, 78731
Email: alind88@gmail.com
Phone: 5129231687


                                        General Comment
The supervision of Firearms and Related Articles should NOT be transferred to The Dept. of Commerce. The
rules in place under The State Dept. should be maintained so that FEWER, not more, assault-type weapons and
armor-piercing bullets are exported to other countries. These war weapons and cop-killer bullets are too
dangerous to be in ANYONE'S hands who is not military or in law enforcement, IMHO as a Vietnam Veteran
and life-long hunter and gun owner.




                                              WASHSTATEB006114
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3441 of 3743

                                                                                  As of: 7/13/18 9:04 AM
                                                                                  Received: July 09, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-946h-xzxy
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0514
Public comment 922. Anonymous. 7-9-18



                                       Submitter Information
Name: Anonymous Anonymous


                                          General Comment
On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over gun
exports, potentially increasing the risk that dangerous weapons may end up in the hands of international
criminals. The proposed rule would dramatically change the regulatory structure for firearm exports.
The proposed rule may not adequately address our national security, foreign policy, international crime, terrorist
threats, or the need for transparency so that public may understand the impact of these rules and potential firearm
exports. Also concerned that the proposed rule fails to recognize the inherently military nature of many of the
relevant firearms. Rather than moving forward with the proposed rule, the Administration should consider other
alternatives to better balance the important interests at stake.




                                                WASHSTATEB006115
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3442 of 3743

                                                                                    As of: 7/13/18 9:02 AM
                                                                                    Received: July 09, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 13, 2018
                                                                                    Tracking No. 1k2-946h-64kq
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0513
Public comment 923. Individual. Nicole Clarke. 7-9-18



                                       Submitter Information
Name: Nicole Clarke


                                           General Comment
I oppose the proposed rule, as it loosens the regulation of gun exports and increases the risk that military-style
weapons land in the hands of international criminals. The proposed rule dramatically changes the regulatory
structure for firearm exports and appears largely driven by the interests of the firearms industry. Notably, the
proposed rule decreases transparency to Congress and the public. I urge you to reject the proposed rule as
currently drafted.




                                                 WASHSTATEB006116
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3443 of 3743

                                                                            As of: 7/13/18 9:00 AM
                                                                            Received: July 09, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 13, 2018
                                                                            Tracking No. 1k2-946h-iic0
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0512
Public comment 924. Anonymous. 7-9-18



                                     Submitter Information
Name: Anonymous Anonymous


                                         General Comment
Stop selling guns to every nut who wants one.




                                                WASHSTATEB006117
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3444 of 3743

                                                                                As of: 7/13/18 8:57 AM
                                                                                Received: July 09, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-946h-6jsr
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0511
Public comment 925. Individual. Stephen Lane. 7-9-18



                                     Submitter Information
Name: Stephen Lane
Address:
  Bethesda MD, United States, 20816
Email: atticlane@yahoo.com
Phone: 5712214120


                                         General Comment
I oppose this, or any other, rule change that would move the regulations of firearms export from the State
Department to any other agency. That change would encourage firearms sales to entities that we all agree should
not have them, such as oppressive political regimes, criminals and terrorists in other countries. The resulting
increase in violence would not only destabilize those countries, but encourage mass migration to the United
States, both undesirable outcomes.




                                               WASHSTATEB006118
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3445 of 3743

                                                                                 As of: 7/13/18 8:55 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-946h-drmj
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0510
Public comment 926. Individual. Kathleen Kelcey. 7-9-18



                                      Submitter Information
Name: Kathleen Kelcey


                                          General Comment
I am in opposition t o this or any rule change that would remove arms sales,gun sales, of any kind from the
purview of the us state department. This rule change is not in the county's best interest.




                                                WASHSTATEB006119
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3446 of 3743

                                                                                  As of: 7/13/18 8:54 AM
                                                                                  Received: July 09, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-946h-abow
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0509
Public comment 927. Individual. Kamella Tate. 7-9-18



                                      Submitter Information
Name: Kamella Tate


                                          General Comment
I come from many generations of responsible rural gun owners. There are times and places where gun ownership
and use are critical; however, I find the proposal to ease restrictions on the exportation of guns and ammunition
from the United States to be abhorrent. We struggle enough with gun violence in our own country, that the gun
industry and the NRA are pushing to embed that struggle in other communities just to increase sales and profits
is poisonous and amounts to nothing more than greed run amuck. Firearms are used to kill a thousand people
every day around the world in acts of organized crime, political violence, terrorism, and human rights violations.
They should be subject to MORE controls, not fewer.




                                                WASHSTATEB006120
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3447 of 3743

                                                                                  As of: 7/13/18 8:53 AM
                                                                                  Received: July 09, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-946i-i6fr
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0508
Public comment 928. Individual. Sarah Fishback. 7-9-18



                                      Submitter Information
Name: Sarah Fishback


                                          General Comment
I am concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may understand the
impact of these rules and potential firearm exports. I am also concerned that the proposed rule fails to recognize
the inherently military nature of many of the relevant firearms.

Rather than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.




                                                WASHSTATEB006121
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3448 of 3743

                                                                                  As of: 7/13/18 8:51 AM
                                                                                  Received: July 09, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-946i-iujn
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0507
Public comment 929. Individual. Sherry Blanton. 7-9-18



                                      Submitter Information
Name: Sherry Blanton
Address:
  549 Florida Ave T-3
  Herndon, VA, 20170
Email: sherryblanton2@cox.net
Phone: 703-447-2365


                                          General Comment
Please do not switch the regulations of firearms export from the U.S. State Department to the U.S. Commerce
Department. Firearms are not just merchandise made and sold to profit businesses; they are used to kill people
every day around the world in acts of organized crime, political violence, terrorism, and human rights violations.
They should be subject to more controls, not less!




                                                WASHSTATEB006122
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3449 of 3743

                                                                                 As of: 7/13/18 8:50 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-946i-xtey
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0506
Public comment 930. Individual. Jacqueline Zeller. 7-9-18



                                      Submitter Information
Name: Jacqueline Zeller
Address: United States,


                                          General Comment
I strongly oppose this change to switch the regulations of firearms export from the U.S. State Department to the
U.S. Commerce Department. If the entire premise is that firearms should be used a means of protection they
should be regulated as such, not as a means for profit. Supporting the right the bear arms is separate from
promoting the distribution of such to foreign lands. The Commerce Department is not currently setup to
appropriately monitor, and control the sale and distribution of munitions. Please do not move forward with this
rule change. Thank you.




                                                WASHSTATEB006123
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3450 of 3743

                                                                              As of: 7/13/18 8:49 AM
                                                                              Received: July 09, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 13, 2018
                                                                              Tracking No. 1k2-946i-b4h0
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0505
Public comment 931. Individual. Jay Gregory. 7-9-18



                                    Submitter Information
Name: Jay Gregory
Address:
  11000 Cameron Ave
  Oakland, CA, 94605
Email: djaustingregory@yahoo.com


                                       General Comment
Please do not authorize more sales of guns abroad by America gun companies!




                                             WASHSTATEB006124
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3451 of 3743

                                                                                As of: 7/13/18 8:47 AM
                                                                                Received: July 09, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-946i-swmx
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0504
Public comment 932. Anonymous. 7-9-18



                                     Submitter Information
Name: Anonymous Anonymous


                                         General Comment
U.S. gun manufacturers -- and their lobbying machine, the NRA -- are pushing for a rule change that would
move the handling of export licenses of semiautomatic assault weapons and other powerful firearms from the
U.S. State Dept. to the U.S. Commerce Dept.
The mission of the U.S. State Dept. is to safeguard our country. The mission of the U.S. Commerce Dept. is to
promote U.S. businesses.
The handling of export licenses (for powerful firearms) by the U.S. Commerce Dept. would promote more gun
violence and unnecessary wars abroad, and it would compromise U.S. national security.
Please keep the U.S. State Dept. in charge of handling of export licenses for powerful firearms.
Thank you for your consideration on this matter.




                                               WASHSTATEB006125
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3452 of 3743

                                                                                As of: 7/13/18 8:46 AM
                                                                                Received: July 09, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-946i-1tce
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0503
Public comment 933. Individual. R. Catania. 7-9-18



                                      Submitter Information
Name: R. Catania


                                         General Comment
I oppose vehemently this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Please do not change the rule.




                                               WASHSTATEB006126
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3453 of 3743

                                                                                 As of: 7/13/18 8:44 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-946i-wxai
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0502
Public comment 934. Anonymous. 7-9-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
Please do not go ahead with the proposal to export license oversight for firearms from the Department of State to
the Department of Commerce. I object to this rule change because it depends on defining semiautomatic assault
rifles as non-military" even though U.S. troops routinely use their military rifles in semiautomatic mode and
civilians are not allowed to possess such weapons many countries. I also find this proposal problematic because
it reduces transparency and reporting on gun exports and transfers gun export licensing from an agency with a
mission to promote stability, conflict reduction, and human rights, to an agency with a mission to promote trade
and which lacks the resources to adequately enforce export controls.




                                                WASHSTATEB006127
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3454 of 3743

                                                                                As of: 7/13/18 8:43 AM
                                                                                Received: July 09, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-946i-e9hk
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0501
Public comment 935. Individual. Terry Kosobud. 7-9-18



                                     Submitter Information
Name: TERRY KOSOBUD
Address:
  4612 Steed Drive
  AUSTIN, TX, 78749
Email: tpkosobud@gmail.com
Phone: 8472243566
Fax: 78749


                                         General Comment
I oppose this change in rules. Control of guns should remain within the US Department of State. The US
government should not be in the business of trying to promote gun sales abroad. There is enough evidence that
easy access to guns results in innocent people being killed.




                                               WASHSTATEB006128
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3455 of 3743

                                                                                  As of: 7/13/18 8:35 AM
                                                                                  Received: July 09, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-946i-xkcs
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0500
Public comment 936. Individual. Danielle Machotka. 7-9-18



                                      Submitter Information
Name: Danielle Machotka


                                          General Comment
I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Please do not institute this change.




                                                WASHSTATEB006129
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3456 of 3743

                                                                                 As of: 7/13/18 8:34 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-946j-ooco
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0499
Public comment 937. Individual. Rob Gregson. 7-9-18



                                      Submitter Information
Name: Rob Gregson


                                         General Comment
I strongly oppose this move away from regulation under the United States Munitions List. I believe both the
national and personal security of our allies and neighbors means that gun sales and licensing need to remain
firmly in the hands of experienced diplomats and other staff of the US State Dept.

Sincerely,
Rev. Rob Gregson
Summit, NJ




                                                WASHSTATEB006130
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3457 of 3743

                                                                                   As of: 7/13/18 8:33 AM
                                                                                   Received: July 09, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-946j-wpy8
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0498
Public comment 938. Individual. Rev. Rob Gregson. 7-9-18



                                       Submitter Information
Name: Anonymous Anonymous


                                          General Comment
I am strongly in favor of the control of firearms sales outside the United States to remain under the control of the
US Munitions List. It is the purview and expertise of the State Dept. to regulate and manage the sale of weaponry
to foreign states, not the US Commerce Dept.

Sincerely,
Rev. Rob Gregson
Summit, NJ




                                                 WASHSTATEB006131
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3458 of 3743

                                                                                 As of: 7/13/18 8:31 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-946j-6uhw
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0497
Public comment 939. Individual. Ann L. 7-9-18



                                      Submitter Information
Name: Ann L


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.
The world doesn't need more firearms. We need to spend our energy, time and money and resources on children,
education, healthcare, alternative energy, among many other things. Shipping more guns to other countries will
only make our own country less safe.
Also, my dear friend was killed by a gun accidentally almost 20 years ago. He was meticulous about how he
handled guns, and was very safe with them. Unfortunately, accidents still happen, and I will never see him again.
I don't wish the experience of losing a loved one to a gun on anyone.




                                                WASHSTATEB006132
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3459 of 3743

                                                                                 As of: 7/13/18 8:27 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-946j-7lea
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0496
Public comment 940. Anonymous. 7-9-18



                                       Submitter Information
Name: Anonymous Anonymous


                                         General Comment
I strongly OPPOSE the proposed rule.

The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales authorizations
and deliveries around the world, since the Commerce Department annual reports currently only cover about 20
countries.

This rule would transfer gun export licensing to an agency the Commerce Department whose principle mission is
to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and pervasively
used in criminal violence around the world. Controlling their export should be handled by the State Department,
which is mandated and structured to address the potential impacts in importing nations on stability, human
security, conflict, and human rights.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. Research indicates that the types of weapons being transferred
to Commerce control, including AR-15, AK-47, and other military-style assault rifles and their ammunition, are
weapons of choice for criminal organizations in Mexico and other Latin American countries that are responsible
for most of the increasing and record levels of homicides in those countries. The export of these weapons should
be subject to more controls, not less.




                                                WASHSTATEB006133
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3460 of 3743

                                                                                    As of: 7/13/18 8:25 AM
                                                                                    Received: July 09, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 13, 2018
                                                                                    Tracking No. 1k2-946j-d3on
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0495
Public comment 941. Individual. Everard Davenport. 7-9-18



                                       Submitter Information
Name: Everard Davenport


                                           General Comment
I am deeply troubled by this proposed rule governing article which may be used t kill human beings, primarily
because it

1) Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and
non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
2) Eliminates Congressional oversight for important gun export deals.
3) Removes statutory license requirements for brokers, increasing risk of trafficking.
4) Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.
5) The Commerce Department does not have the resources to enforce export controls, even now.
6) Reduces transparency and reporting on gun exports.
7) Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

One is merely offensive - the cost of licenses should be borne by end users and not transferred to the rest of us.




                                                 WASHSTATEB006134
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3461 of 3743

                                                                                 As of: 7/13/18 8:23 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-946j-zwhy
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0494
Public comment 942. Individual. Margaret Peeples. 7-9-18



                                      Submitter Information
Name: margaret Peeples
Address:
  838 Heather lane
  charlotte, NC, 28209
Email: peeplesmargaret@gmail.com
Phone: 919-789-9056


                                          General Comment
I do not want rules loosened on gun exports which will increase the risk of dangerous weapons being bought or
stolen
by international criminals. The proposed rule changes do not adequately address our national security, foreign
policy,
and the need for transparency so Congress and the public can understand the impact of these rules on firearm
exports.

The administration should consider other alternatives given the dangerous elements considered in these rules.

The rules changes would remove the licensing requirements for brokers, increasing the high risk of trafficking,
and it would
remove the State dept. blocking on the 3D printing of firearms. Removing this block enables 3D printing of
firearms in the US
and around the world.

American citizens want stronger regulations on firearms in the US and in trade. Americans do not want more
terrorism
In the world. Do not weaken the regulations, strengthen them.


                                                WASHSTATEB006135
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3462 of 3743

                                                                                As of: 7/13/18 8:21 AM
                                                                                Received: July 09, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-946j-jytn
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0493
Public comment 943. Individual. Hazel Ryon. 7-9-18



                                      Submitter Information
Name: Hazel Ryon


                                         General Comment
My name is Hazel Ryon. I oppose the transfer of oversight of firearms export from the state to commerce
department. Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. Research indicates that the types of weapons being
transferred to Commerce control, including AR-15, AK-47, and other military-style assault rifles and their
ammunition, are weapons of choice for criminal organizations in Mexico and other Latin American countries that
are responsible for most of the increasing and record levels of homicides in those countries. The export of these
weapons should be subject to more controls, not less.
Please let us know if you did this and how long it took. It should take one minute or less.
Thank you!




                                                WASHSTATEB006136
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3463 of 3743

                                                                                  As of: 7/13/18 8:19 AM
                                                                                  Received: July 09, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-946k-85pk
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0492
Public comment 944. Individual. Theodore J. Fetter. 7-9-18



                                      Submitter Information
Name: Theodore J. Fetter
Address:
  187 Darrah Lane
  Lawrenceville, NJ, 08648
Email: fetter4@verizon.net


                                          General Comment
There is no question that there is a legitimate need to keep the State Department involved in decisions about the
export of firearms. To what countries? In what quantities? The Department of Commerce, of course, might care
about those questions, but generally they would be pleased to see a growth in US exports, and they would be far
less likely to consider any vital questions to our national security interest.

I am told that there are traffickers in firearms whose business is to move weapons and ammunition from one
place to another. They care about profit, not any country's security. I cannot imagine my government giving carte
blanche to such movement of weapons and ammunition.

The Commerce Department has little staff and no training in this area. On the other hand, the staff at the State
Department are trained to ask the right questions about what a particular export means for US foreign policy and
for US relations with other countries.




                                                WASHSTATEB006137
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3464 of 3743

                                                                                   As of: 7/13/18 8:14 AM
                                                                                   Received: July 09, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-946k-wywr
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0491
Public comment 945. Individual. Amy Armistead. 7-9-18



                                       Submitter Information
Name: Amy Armistead
Address:
  7206 Hawthorn Avenue
  Los Angeles, CA, 90046
Email: amy@nancylangdon.net


                                           General Comment
It defies logic, precedent and proven security safeguards. There is no reason to take away the power of the
Department of State
to regulate and control the sale and distribution of firearms from the US to other countries. The only interests the
transfer of this
regulatory obligation to the Department of Commerce would serve is that of gun manufacturers and distributers.
This is a brazen
power grab that does not serve the American people, their interests or their safety. The idea that any
recommendation from this
president* and his corrupt, self dealing cabinet should be considered, let alone adopted, defies logic and makes
us more
vulnerable than ever by sacrificing public safety for the enrichment of well connected companies and individuals
who make their
fortunes by pedaling violence and mayhem to already vulnerable and unstable parts of the world. This endangers
us all. Do not
allow this stupid, corrupt abuse of power to undermine our currently working regulatory framework.




                                                 WASHSTATEB006138
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3465 of 3743

                                                                                   As of: 7/13/18 8:12 AM
                                                                                   Received: July 09, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-946k-59mj
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0490
Public comment 946. Individual. Alberta Wilkes. 7-9-18



                                       Submitter Information
Name: Alberta Wilkes
Address:
  213 Hanford St.
  Columbus, OH, 43206
Email: awilkes2@yahoo.com
Phone: 614-444-1733


                                          General Comment
I'm a Franciscan Sister volunteering for the past 30 years at my center city parish in Columbus OH. Our
neighborhood is no stranger to drive-by shootings and robbery and other crime involving guns. Death and
maiming from guns and assault rifles must be contained, and, ideally, stopped here and abroad.

I am opposed to the proposal to make it easier for our country to export firearms and assault weapons to other
countries.

My understanding is that under what's proposed Congress would no longer have to review critical export deals,
and that certain licensing costs will be borne by taxpayers. This is unthinkable! There is a raft of other measures
that would loosen controls that are so needed on lethal weapons. If approved, the measures would result in more
deaths in the world community. I believe that the oversight of gun export belongs to the State Department that is
concerned with security and our Congress rather that the Commerce Department whose mission is mainly
promoting trade.

Respectfully,

Sister Alberta Wilkes, OSF
St. Leo Convent
213 Hanford St.
Columbus OH 43206
                                                 WASHSTATEB006139
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3466 of 3743




Member of Pax Christi USA




                                      WASHSTATEB006140
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3467 of 3743

                                                                                 As of: 7/13/18 8:10 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-946k-yaza
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0489
Public comment 947. Individual. Suzanne Nordmann. 7-9-18



                                      Submitter Information
Name: Suzanne Nordmann


                                         General Comment
My name is Suzanne and I'm a voter in San Diego, CA. As a victim of gun violence, I oppose the proposed rule
for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state groups in
importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
The proposed rule would eliminate Congressional oversight for important gun export deals. Congress will no
longer be automatically informed about sizable sales of these weapons.
The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers. Registration
fees that since the 1940s have been used to offset the costs to the government of tracking who is manufacturing
weapons would no longer apply to manufacturers of semi-automatic weapons, and Commerce does not charge
any fee for licensing. So the government i.e., taxpayers will absorb the cost of reviewing applications and
processing licenses. Gun exporters that benefit from these sales should shoulder this cost.
National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of efforts to
curtail trafficking of small arms and light weapons. There is good reason for concern that firearms brokers will
no longer be subject to US brokering law.
The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to effectively deny
weapons licenses to international human rights violators.
The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales authorizations
and deliveries around the world, since the Commerce Department annual reports currently only cover about 20
countries.
This rule would transfer gun export licensing to an agency the Commerce Department whose principle mission is
                                                WASHSTATEB006141
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3468 of 3743




to promote trade.




                                       WASHSTATEB006142
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3469 of 3743

                                                                                   As of: 7/13/18 8:08 AM
                                                                                   Received: July 09, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-946k-9m3m
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0488
Public comment 948. Individual. Margaret Hardy. 7-9-18



                                       Submitter Information
Name: Margaret Hardy


                                           General Comment
I am an active member of San Diego 4 Gun Violence Prevention and it has come to my attention that the Trump
Administration is proposing to transfer licensing and oversight of firearms exports from the State Department to
the Department of Commerce. It is my opinion that if this occurs, more firearms will get in the hands of criminal
organizations, human rights abusers, and terrorist groups and is being pushed to open up international markets to
compensate for lagging domestic gun sales. I am vehemently opposed to this proposed change for these reasons:

-Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and non-
state
groups in armed conflicts, and their prohibition for civilian possession in many countries.
-Eliminates Congressional oversight for important gun export deals.
-Transfers the cost of processing licenses from gun manufacturers to taxpayers.
-Removes statutory license requirements for brokers, increasing risk of trafficking.
-Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of
firearms exporters, a requirement since the 1940s.
-Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.
-The Commerce Department does not have the resources to enforce export controls, even now.
-Reduces transparency and reporting on gun exports.
-Transfers gun export licensing from agency with mission to promote stability, conflict reduction, and human
rights, to an
agency with mission to promote trade.
-Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence,
terrorism, and human rights violations. They should be subject to more controls, not less.
                                                 WASHSTATEB006143
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3470 of 3743




Please consider not implementing this proposal.




                                                  WASHSTATEB006144
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3471 of 3743

                                                                              As of: 7/13/18 8:07 AM
                                                                              Received: July 09, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 13, 2018
                                                                              Tracking No. 1k2-946l-x4ih
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0487
Public comment 949. Individual. Dave Kisor. 7-9-18



                                     Submitter Information
Name: Dave Kisor


                                        General Comment
Background checks are necessary. The NRA fights them because people can't just go to a show and buy a gun
without a check. It's high time the NRA's charter were challenged. I remember a time when they stood for gun
safety, but now it's absolute nuttiness! Then there's the first half of the Second Amendment about the well
regulated militia that everybody seems to have forgotten or ignore. Then there are those who want assault
weapons, which are no good for defense, which strangely enough the reason for the Second Amendment was to
defend the nation against enemies both foreign and domestic. One takes an assault weapon to _______, not to
______. If you did not guess assault and defend, then you should not have access to anything more dangerous
than a soup spoon.




                                              WASHSTATEB006145
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3472 of 3743

                                                                                  As of: 7/13/18 8:05 AM
                                                                                  Received: July 09, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-946l-r79w
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0486
Public comment 950. CTP Inc. Anonymous. 7-9-18



                                       Submitter Information
Name: Anonymous Anonymous
Organization: CTP, Inc.


                                          General Comment
BIS has noted in its proposed rule announcement that [t]he EAR does not include a concept of defense services,
and the technology related controls are more narrowly focused and apply in limited contexts as compared to the
ITAR. Consider that if ECCN 0E501 will control technology for the development, production, operation,
installation, maintenance, repair, or overhaul of firearms controlled by new ECCN 0A501, then certain firearms
training, which would have previously been an ITAR-controlled defense service, may now be NLR to many
destinations.

BIS has also noted, If a gun manufacturer posts a firearms operation and maintenance manual on the Internet,
making it publicly available to anyone interested in accessing it and without restrictions on further dissemination
(i.e., unlimited distribution), the operation and maintenance information included in that published operation and
maintenance manual would no longer be subject to the EAR. Following this logic, consider the fact that if a gun
manufacturer posts on the internet for unlimited distribution 0E501 technology for the production of a 0A501
firearm (e.g., 3D printer specs), then it is not an unauthorized technology transfer but rather publicly available
information no longer subject to the EAR.




                                                 WASHSTATEB006146
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3473 of 3743

                                                                                 As of: 7/13/18 8:03 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-946l-vv2d
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0485
Public comment 951. Individual. Mark Wilson. 7-9-18



                                      Submitter Information
Name: Mark Wilson


                                         General Comment
I oppose the rule change that would transfer firearms export regulations from the U.S. State Department to the
U.S. Commerce Department.




                                                WASHSTATEB006147
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3474 of 3743

                                                                                  As of: 7/13/18 8:01 AM
                                                                                  Received: July 09, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-946l-1zkr
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0484
Public comment 952. Individual. Mary Klonowski. 7-9-18



                                      Submitter Information
Name: Mary Klonowski
Address: United States,
Email: maryklon@comcast.net


                                          General Comment
Please retain the export of firearms within the State Department. Their more rigid oversight will help ensure that
U.S. made firearms aren't used against our own servicemen and women.




                                                WASHSTATEB006148
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3475 of 3743

                                                                              As of: 7/13/18 8:00 AM
                                                                              Received: July 09, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 13, 2018
                                                                              Tracking No. 1k2-946l-td0g
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0483
Public comment 953. Individual. CM Schneider. 7-9-18



                                    Submitter Information
Name: CM Schneider


                                        General Comment
The Trump administration's changes to gun regulations and its alignment with the NRA and gun manufacturers is
disgusting. I oppose the rule change that would switch the regulation of firearms exports from the State
Department to the Commerce Department would facilitate firearms exports to oppressive regimes, remove
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and further fuel violence that destabilizes countries and causes mass migration.




                                              WASHSTATEB006149
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3476 of 3743

                                                                                   As of: 7/13/18 7:59 AM
                                                                                   Received: July 09, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-946m-tpyg
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0482
Public comment 954. Individual. Joann Edmonds-Rodgers. 7-9-18



                                       Submitter Information
Name: Joann Edmonds-Rodgers


                                           General Comment
I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This rule change would have devastating affects on our national
security. If this rule change goes into effect we will soon find American guns being regularly used against
American soldiers and in terrorist attacks abroad. There are many valid and good reasons the State Department
has had control over firearm export regulation. Only they are in the unique position to understand who should
and shouldn't be granted these licenses to ensure the safety of our military and the public. Please put our national
security and lives above profits of the gun industry by opposing this rule change.




                                                 WASHSTATEB006150
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3477 of 3743

                                                                                 As of: 7/13/18 7:53 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-946n-y3ce
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0481
Public comment 955. Individual. William Barclay. 7-9-18



                                      Submitter Information
Name: William Barclay
Address:
  304 Tulane Ave
  Ventura, CA, 93003


                                          General Comment
I oppose the rule change that would switch the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that help
keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further fuel
violence that destabilizes countries and causes mass migration.

The proposed rule change would give control of the the export of guns and munitions over to the Dept of
Commerce where the desire to increase exports and help US gun and munition manufacturers would over rule
the questions of gun safety and the need to reduce, not increase the number of lethal weapons in the world at
large. A bad decision.




                                                WASHSTATEB006151
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3478 of 3743

                                                                                 As of: 7/13/18 7:52 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-946n-gb42
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0480
Public comment 956. Individual. Barbara Karplus. 7-9-18



                                      Submitter Information
Name: Barbara Karplus


                                         General Comment
Please keep the control of firearms under the jurisdiction of the Department of State. We need to make sure our
firerms do not end up in the hands of those who wish us harm. That is the purview of the State Department.




                                                WASHSTATEB006152
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3479 of 3743

                                                                                 As of: 7/13/18 7:51 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-946n-yio1
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0479
Public comment 957. Individual. Becky Poole. 7-9-18



                                      Submitter Information
Name: Becky Poole


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. It seems that switching the regulatory bodies would switch the focus from
humans' best interests to profit.




                                                WASHSTATEB006153
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3480 of 3743

                                                                                    As of: 7/13/18 7:49 AM
                                                                                    Received: July 09, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 13, 2018
                                                                                    Tracking No. 1k2-946n-tap5
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0478
Public comment 958. Individual. Jack Cook. 7-9-18



                                       Submitter Information
Name: Jack Cook
Address:
  46 Nexsen Road
  Kingstree, SC, 29556
Email: jscookjr@icloud.com
Phone: 8433822209
Fax: 8433824881


                                           General Comment
As the owner of a small gunsmithing operation in rural SC I urge the Commerce Department to assume control
of small firearms and ammunition from the State Department. It is imperative to my business that we fix the
horrible framework that is in place now. Effective 22 July 2016, gunsmiths suddenly found themselves subject to
the regulatory authority of the Arms Export Control Act (AECA) as administered by the State Departments
Directorate of Defense Trade Controls (DDTC). Regulators suddenly determined that traditionally routine gun
repair and enhancement services now constitute firearms "manufacturing" and mandatory registration of my
small, home-based business under International Traffic in Arms Regulations (ITAR). Tis ITAR directive advises
gunsmiths to stop what they are doing and pay up or face fines and prison! (Violations under the ITAR can bring
civil penalties of $500,000 per violation and criminal penalties of up to $1 million per violation along with up to
20 years in prison).

These rules are terribly confusing. I submitted some very direct questions to DDTC and have never received a
reply. I developed a list of typical customer service requests that raise concern with respect to ITAR registration.
Specifically, I requested their determination on these straightforward examples:

1) Drilling, threading and installing sling swivels on rifle forend (and buttstock) for sling and/or bipod (requires
drill press and screw threading)
2) Fabricating replacement parts - such as firing pins for rifles and pistols (requires lathe turning, milling,
grinding, and polishing)
                                                  WASHSTATEB006154
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3481 of 3743




3) Installation of Cominolli safety special option on Glock pistols (requires cutting of frame slot with Foredom
tool and fixture)
4) Rifle barrel setback - to correct headspace and service misfire issues (requires lathe and chambering reamer)
5) Slide and frame milling and cuts adding cocking serrations for improved handling, chamfering and dehorning
for concealed carry, and enhanced eye appeal (requires mill, surface grinder)
6) Installation of gunsmith fit barrel - for accuracy upgrade or to address headspace issues (requires milling
and/or TIG welding of hood and foot to precise fit)
7) Installation of scope mount on early rifles - for hunting, competitive shooting, and sporterizing (requires
drilling and tapping of mounting holes)
8) Re-crowning barrel - to improve or repair rifle accuracy (using lathe)
9) Installing 1911 Beavertail - to improve comfort and aim (requires precision cutting of frame, typically with
mill)
10) Installing Sako-style extractor on Remington Model 700 rifle - primarily for improved reliability (requires
milling and drilling of rifle bolt)

The above are, I think, a typical sampling of services that might reasonably be encountered in any gunsmith
practice. I think that common sense will inform that this sort of everyday incidental activity for repair of firearms
cannot constitute exportable manufacturing. Under State Department export control rulings all the above would
likely constitute manufacturing and are illegal under ITAR absent payment of a large export fee. I urge you to
assume administration at the Department of Commerce.

Obviously, the ITAR fee is a significant burden on a small gunsmith shop and will be an important factor in
determining the viability and directions of my life endeavor. I am hopeful that the Commerce Department will
take over administration and governance of small arms and ammunition manufacturing and repair.




                                                 WASHSTATEB006155
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3482 of 3743

                                                                                As of: 7/13/18 7:48 AM
                                                                                Received: July 09, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-946n-4h2d
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0477
Public comment 959. Individual. Sayre Weaver. 7-9-18



                                      Submitter Information
Name: Sayre Weaver
Address:
  372 Avenida Castilla Unit A
  Laguna Woods, CA, 92637
Email: sayre.weaver@gmail.com
Phone: 213-924-8755
Fax: none


                                         General Comment
I am a former Deputy District Attorney and a lawyer for more than 30 years who has spent much of her career
representing survivors and victims of gun violence and local governments seeking to address gun violence in
their jurisdictions through enactment of commonsense firearms laws. I am opposed to the proposed rule changes
for all the reasons set forth in my comment submitted to the State Department. In summary, these proposed rule
changes are contrary to the Congressional intent in enacting the statutes that govern arms exports, would reduce
end-use controls for gun exports, increase the risk of small arms being trafficked by international human rights
violators by eliminating registration of firearms exporters. By moving oversight to Commerce the proposed rule
changes would effectively end State's successful and necessary Blue Lantern program, eliminate use of the State
Department's database for tracking data related to illegal firearms trafficking abroad, and eliminate
Congressional oversight for important firearms export deals. The end result of the proposed changes would be to
further fuel armed conflict abroad by treating assault weapons as non-military weapons and moving to
Commerce's control, a department whose primary mission is to increase trade, the very weapons research shows
are the weapons of choice for gun traffickers, drug traffickers, and criminal organizations abroad.




                                               WASHSTATEB006156
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3483 of 3743

                                                                                      As of: 7/13/18 7:46 AM
                                                                                      Received: July 09, 2018
                                                                                      Status: Posted
PUBLIC SUBMISSION                                                                     Posted: July 13, 2018
                                                                                      Tracking No. 1k2-946o-ursu
                                                                                      Comments Due: July 09, 2018
                                                                                      Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0476
Public comment 960. Individual. Sally Jane Gellert. 7-9-18



                                        Submitter Information
Name: Sally Jane Gellert
Address:
  210 Broadway
  Woodcliff Lake, NJ, 07677
Email: SJGUU@aol.com


                                            General Comment
I am wary of the provisions of this change removing the need for a particular purchase order, and allowing
entities to get blanket permits; these are weapons, and whether military or nonmilitary, are dangerous and need to
be closely watched. I am wary of giving government officials exemptions from the same regulations that the rest
of us followyes, they are almost certain to not be security risks, but they are all subject to the rule of law; they are
not in some sense better than the rest of us. Having a government job should mean that one is subject to more
scrutiny and regulation than others, not less; government workers are held to higher standards.
Overall, seeing weapons as just another commercial product, which seems to be the direction that these changes
take, though some regulation still remains, is a bad choice for a world striving for nonviolence. I oppose these
changes.




                                                  WASHSTATEB006157
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3484 of 3743

                                                                                  As of: 7/13/18 7:45 AM
                                                                                  Received: July 09, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-946o-63dx
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0475
Public comment 961. Individual. Sally Jane Gellert. 7-9-18



                                      Submitter Information
Name: Sally Jane Gellert
Address:
  210 Broadway
  Woodcliff Lake, NJ, 07677
Email: SJGUU@aol.com


                                          General Comment
To add to my previous comment, another concern is that there will be no notification of large-scale arms sales,
even to countries where turmoil is rife, where repressive regimes reign, or where lawlessness is great. Congress
needs to stay on top of such transactions, even if the individual weapon is not traditionally a military-grade
weapon. I think that there is value to having firearms under control of the Department of State. They are not
simply another manufactured product; they are designed to maim and kill. They need special regulations, as
currently enacted. It is not simply a question of military advantage, but of ensuring that the movement of deadly
items is carefully monitored.




                                                WASHSTATEB006158
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3485 of 3743

                                                                               As of: 7/13/18 7:43 AM
                                                                               Received: July 09, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 13, 2018
                                                                               Tracking No. 1k2-946o-3ygn
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0474
Public comment 962. Individual. Nora Niedzielski-Eichner. 7-9-18



                                     Submitter Information
Name: Nora Niedzielski-Eichner


                                        General Comment
I strongly oppose any transfer of oversight of the export of weapons from the State Department to the Commerce
Department. Doing so will endanger American security and the security of people around the world.




                                              WASHSTATEB006159
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3486 of 3743

                                                                                   As of: 7/13/18 7:42 AM
                                                                                   Received: July 09, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-946o-ptru
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0473
Public comment 963. Individual. Annette Martinez. 7-9-18



                                       Submitter Information
Name: Annette Martinez


                                           General Comment
Transferring the regulation of exporting firearms to the Commerce Depart makes the sale of firearms about
money rather than safety. History has shown time and again that US exported firearms will be used against US
citizens here and abroad.

Here are some of the many reasons rational people are opposed to this change:

*Transfers the cost of processing licenses from gun manufacturers to taxpayers.
*Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.
*Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and non-
state groups in armed conflicts, and their prohibition for civilian possession in many countries.
*Eliminates Congressional oversight for important gun export deals.
*Removes statutory license requirements for brokers, increasing risk of trafficking.
*Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.
*The Commerce Department does not have the resources to enforce export controls.
*Reduces transparency and reporting on gun exports.
*Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.

The State Department is the appropriate agency to regulate the exporting of firearms. The Commerce Depart is
not.



                                                 WASHSTATEB006160
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3487 of 3743

                                                                              As of: 7/13/18 7:35 AM
                                                                              Received: July 09, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 13, 2018
                                                                              Tracking No. 1k2-946o-ygxy
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0472
Public comment 964. Individual. Hannah Friedman. 7-9-18



                                    Submitter Information
Name: Hannah Friedman


                                        General Comment
I am against the proposed rule change to make it easier for U.S. gun manufacturers and dealers to export guns
and ammunition globally. This rule would basically be helping to arm those who want to do Americans harm;
exported guns and ammunition will almost certainly fall into the hands of terrorist groups, criminal
organizations, human rights abusers, and other dangerous groups. Given world events, how can we even consider
shipping more arms abroad? The profit gains for American gun and ammunition manufacturers is simply not
worth the risk.




                                              WASHSTATEB006161
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3488 of 3743

                                                                                 As of: 7/13/18 7:34 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-946p-o2qu
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0471
Public comment 965. Anonymous. 7-9-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment
Comments from an individual who works with USMLCategory I exporting every day:
Product migration will create a small cost-savings for my company in registration and licensing fees, but more
significantly I do not see a demonstrated equivalent in terms of paperwork reduction or real time savings.
Financial savings for smaller manufacturers will be proportionately larger and could increase the pool of
available vendors with whom we work, which is a positive. I understand it has been problematic for small
companies caught in the registration net due to their manufacturing activities, but whose size/finances cannot
absorb the registration fee. This issue is better resolved by changing the definition of manufacturer to add a
minimum size requirement..
The licensing process will still involve inter-agency review including staffing out to State Dept. Agencies and
DOD. Other than utilizing a different application form and the change in the agency receiving applications, it has
not been demonstrated exactly what, if any, process improvement this represents. Caveat: the devil you know is
better than the one you don't.
Improvements and savings are quantified using the 43.8 minutes for BIS application vs. the 60 minutes for
DDTC application. This metric provides no meaningful data from which to extrapolate total process savings or if
any is really generated. It also in no way accounts for the additional significant burden which has been added to
the exporting process by increasing the quantity and type of data capture elements which will be required for
AES filing, including the need to record individual serial numbers for each firearm. Adding time-consuming
elements later in the exporting chain significantly increases the time it takes to complete an export. These new
control/requirements are more cumbersome than the current process under the ITAR. They will also increase the
burden on an already overloaded CBP.
Recordkeeping changes discuss maintaining warranty certificates for international repair returns. My company
does not issue customer specific warranty certificates, and I see this item as an additional record keeping burden
which does not relate directly to exporting.
There will be burdens and expenses of transition: reclassification of all product, re-training of all employees,
advanced training needed for Compliance personnel. I have not had to utilize SNAP-R previously, nor have I had
                                                WASHSTATEB006162
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3489 of 3743




to deal extensively with Commerce-controlled exporting other than EAR99 product. There will be a substantial
amount of time required to achieve comfort level with a new set of regulations. I understand this burden is
considered short term, however the provided rationale for this migration has still not clearly demonstrated a
substantial process improvement to warrant the expense and time of this transition.
The EAR does not include a concept of defense services and the technology controls are more narrowly focused
and apply in limited contexts as compared to the ITAR. This change represents an improvement in terms of my
ability to share information needed for marketing firearms and for repairing them internationally, but the same
result could be achieved via amendment to the ITAR, factoring in that there have been few substantive changes
to basic firearms technology in the past several decades and that most of this information is already available
worldwide.
Maintenance of EAR status of previously classified product: The classification status of items that have been
previously determined to be EAR99 product in formal CJ determinations is to remain EAR99 for these items.
However, the scope mounts, swivels, accessory rails and iron sights enumerated in y.2 , y.3 and y.4 of 0A501
contradicts this statement and places them under .y control. I would appreciate clarifying language regarding
EAR99 status and the removal of these items from .y control.
LVS shipments: the positive effect of the amendment made here by raising the value from the $100 of 123.17(a)
to $500 is diminished by the change in language from wholesale value to the actual selling price. For relief to be
genuine, the $500 increase should be wholesale value and an additional increase to $1000 for shipments to
Canada, should also be considered. I do appreciate that receivers and breech mechanisms would be eligible for
LVS if the destination is Canada.
I concur with the need for an appropriate 180 day delayed effective date for final rule. This amendment
represents a major change in business operations and I will need time to completely identify all business
operations requiring attention, create an implementation plan and draft appropriate changes in SOPs with
accompanying training.
Finally, the rationale for this transition is based upon products being civilian use vs. military. Given that the
debate regarding semi-automatic firearms has not been resolved in this country, we could incur transition
expenses only to have the entire process reversed.




                                                WASHSTATEB006163
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3490 of 3743

                                                                                As of: 7/13/18 7:30 AM
                                                                                Received: July 09, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-946p-r4u5
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0470
Public comment 966. Individual. Rachel Gatwood. 7-9-18



                                     Submitter Information
Name: Rachel Gatwood


                                         General Comment
I object to the proposed rule change. If the new rule took effect, then many types of firearms exports currently
under the control of the U.S. Department of State (DOS) would instead be controlled the Commerce Department,
which does not have the resources of the DOS. The Commerce Department could not easily prevent exported
firearms from falling into the hands of oppressive regimes, criminals, or terrorists.




                                               WASHSTATEB006164
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3491 of 3743

                                                                                   As of: 7/13/18 7:29 AM
                                                                                   Received: July 09, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-946p-csvi
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0469
Public comment 967. Individual. Sandra Wilder. 7-9-187



                                       Submitter Information
Name: Sandra Wilder
Address:
  15832 Norwich Cir
  Westminster, CA, 92683
Email: swilder650@gmail.com
Phone: 7143766909


                                           General Comment
I oppose the proposed rule for the following reasons:
The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state groups in
importing countries use semi-automatic rifles in armed conflicts, causing enormous damage. U.S. troops use
rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide retail availability of
firearms, about which comment has been requested, many countries prohibit civilian possession of semi-
automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S. states, the District of Columbia,
and several large retail chains also prohibit the retail sale of semi-automatic assault rifles. Many semi-automatic
rifles are also easily converted to fully automatic firearms. Because military-style assault rifles clearly have
substantial military utility, transfer of these firearms to Commerce Department control is inconsistent with the
statutory framework enacted by the Congress to regulate the export of arms.

The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to effectively deny
weapons licenses to international human rights violators. End-use controls also are weakened by eliminating
registration of firearms exporters, a requirement since the 1940s. Registration of exporters allows the State
Department to check an exporters history whenever a manufacturer or broker requests a license for a particular
gun export sale. But the transfer of licensing to Commerce will remove new exporters and brokers of these
firearms from the State Department database, weakening enforcement against arms trafficking.
                                                 WASHSTATEB006165
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3492 of 3743




The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms. When Defense Distributed founder Cody Wilson posted online instructions for 3D-printing weapons,
the State Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The Commerce
Department is unlikely to make the same argument once those weapons are transferred to their control. Unless
corrected, the new regulations run the risk of effectively condoning and enabling 3D printing of firearms in the
U.S. and around the globe. By effectively eliminating many means to detect firearms, background checks on
domestic sales and end-use controls on international exports for such weapons, this change could generate many
preventable tragedies.

This rule would transfer gun export licensing to an agency the Commerce Department whose principle mission is
to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and pervasively
used in criminal violence around the world. Controlling their export should be handled by the State Department,
which is mandated and structured to address the potential impacts in importing nations on stability, human
security, conflict, and human rights.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. Research indicates that the types of weapons being transferred
to Commerce control, including AR-15, AK-47, and other military-style assault rifles and their ammunition, are
weapons of choice for criminal organizations in Mexico and other Latin American countries that are responsible
for most of the increasing and record levels of homicides in those countries.[5] The export of these weapons
should be subject to more controls, not less.




                                                WASHSTATEB006166
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3493 of 3743

                                                                                 As of: 7/13/18 7:18 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-946p-yvb6
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0468
Public Comment 968. Individual. Christopher Grazioso. 7-9-18



                                      Submitter Information
Name: Christopher Grazioso
Address:
  50 Mountainview Road
  Millburn, NJ, 07041
Email: grazioso415@yahoo.com
Phone: 973-376-4315


                                         General Comment
I am opposed to this change. Please retain the current process and policy which provides for the necessary
oversight to ensure all sales to foreign parties are appropriate and inline with American values.




                                                WASHSTATEB006167
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3494 of 3743

                                                                                  As of: 7/13/18 6:54 AM
                                                                                  Received: July 09, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-946p-c6ce
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0467
Public Comment 969. Individual. Deborah Goodell. 7-9-18



                                      Submitter Information
Name: Deborah Goodell
Address:
  Ridgewood, NJ, 07450-1617
Email: debgoodell@optonline.net
Phone: 2014472458


                                          General Comment
I am opposed to changing the regulation of firearms exports from the State Department to the Commerce
Department for several reasons. Firearms should continue to be classified as "military," and Congress should be
allowed to block large sales to foreign countries. Otherwise huge caches of firearms could be sold to countries
where human rights pose a grave issue, such as Egypt, Philippines,Turkey, and some Central American countries
where the spread of weapons is likely to further destabilize the region and lead to more migration.Furthermore, it
is my understanding that the Commerce Department does not have the resources to enforce the export controls
that are needed to prevent these weapons from getting into the hands of organized crime or terrorists groups in
foreign countries.




                                                WASHSTATEB006168
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3495 of 3743

                                                                                  As of: 7/13/18 6:54 AM
                                                                                  Received: July 09, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-946p-c6ce
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0467
Public Comment 969. Individual. Deborah Goodell. 7-9-18



                                      Submitter Information
Name: Deborah Goodell
Address:
  Ridgewood, NJ, 07450-1617
Email: debgoodell@optonline.net
Phone: 2014472458


                                          General Comment
I am opposed to changing the regulation of firearms exports from the State Department to the Commerce
Department for several reasons. Firearms should continue to be classified as "military," and Congress should be
allowed to block large sales to foreign countries. Otherwise huge caches of firearms could be sold to countries
where human rights pose a grave issue, such as Egypt, Philippines,Turkey, and some Central American countries
where the spread of weapons is likely to further destabilize the region and lead to more migration.Furthermore, it
is my understanding that the Commerce Department does not have the resources to enforce the export controls
that are needed to prevent these weapons from getting into the hands of organized crime or terrorists groups in
foreign countries.




                                                WASHSTATEB006169
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3496 of 3743

                                                                                 As of: 7/13/18 6:52 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-946p-4zxm
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0466
Public Comment 970. Individual. Barbara Hohlt. 7-9-18



                                      Submitter Information
Name: Barbara Hohlt


                                          General Comment
I am writing to oppose the proposed rule that would shift the responsibility of monitoring exports and import of
firearms and ammunition from the State Department to the Department of Commerce. The shift would change a
lot of current programs and make it far easier for weapons to be exported and divert to areas of conflict
throughout the world. The State Department has a mission to reduce arms trafficking and promote peace and has
successfully been doing this for years. The Commerce Department is by its name interested in increasing
commerce. That is important but not in the area of providing more firearms, including semi-automatic weapons,
to countries where they can be easily diverted into areas of conflict.

For instance, taking this monitoring out of the State Department would eliminate the State Departments Blue
Lantern program, in place since 1940, which carries out hundreds of pre-license and post-shipment inspections
and publicly reports on them. And It would remove licensing requirements for brokers, increasing the risk of
trafficking.

It might also have an adverse effect on controlling the 3D printing of firearms. Why would we want to make it
easier for gun traffickers and terrorist to get weapons. For the safety of our armed forces and our citizens we
should keep the monitoring of exports/imports and of weapons brokers in the Department of State.




                                                WASHSTATEB006170
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3497 of 3743

                                                                                  As of: 7/13/18 6:49 AM
                                                                                  Received: July 09, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-946p-nu9p
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0465
Public Comment 971. Individual. Frances Carroll. 7-9-18



                                      Submitter Information
Name: Frances Carroll
Address:
  16 Quimby Avenue
  Hamilton, NJ, 08610


                                          General Comment
I am opposed to loosening regulations related to the export of firearms. This is so dangerous, who could be for
this, except those who are in the gun manufacturing industry and others who stand to make money from it?
Given our national security concerns and in this age of international terrorism, loosening regulations on the
export and sale of firearms is just about the worst thing we could do. This measure could potentially increase the
chance of dangerous weapons ending up in the hands of international criminals. I do not think this proposal
adequately addresses our interests with regards to national security, foreign policy, international crime and
terrorist threats. The administration should NOT move forward with this reckless proposal.




                                                WASHSTATEB006171
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3498 of 3743

                                                                                   As of: 7/13/18 6:46 AM
                                                                                   Received: July 09, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 13, 2018
                                                                                   Tracking No. 1k2-946q-493o
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0464
Public Comment 972. Individual. Michael Yantachka



                                       Submitter Information
Name: Michael Yantachka
Address:
  393 Natures Way
  Charlotte, VT, 05445
Email: miyantach@hotmail.com
Phone: 8024253960
Fax: 05445


                                           General Comment
Arms dealing is not just about commerce. Putting firearms sales under the Department of Commerce threatens
the security of the United States.All firearms deals outside of the U.S. should have to go through the Department
of State as they do now. For an administration that claims to have the security of the country at heart, giving free
rein to arms manufacturers to sell to whomever they want will do just the opposite. Keep control of arms sales in
the State Department.




                                                 WASHSTATEB006172
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3499 of 3743

                                                                                  As of: 7/13/18 6:45 AM
                                                                                  Received: July 09, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-946q-o2xy
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0463
Public Comment 973. Individual. Heidi Zollo. 7-9-18



                                       Submitter Information
Name: Heidi Zollo


                                          General Comment
Switching the regulation of firearms exports from the State Department to the Commerce Department would
allow firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized
crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes mass migration

The State Departments Blue Lantern program would be eliminated, which has been in effect since 1940. The
Blue Lantern programs carries out hundreds of pre-license and post-shipment inspections and publicly reports on
them. If Commerce were responsible for exporting of firearms, then public would likely not know any
information about these firearms -- what firearms are going to which countries, regimes, etc. Licencing
requirements would be removed for brokers increasing the risk of trafficking -- again what firearms to which
countries/regimes.

Another issue is that 3D printing of firearms would be allowed, enabling 3D printing of firearms in the US and
around the world.

If firearms regulations remain with the State Department, then Congress can oversee their sales, block sales of
large batches of firearms to foreign countries. Congress would not be automatically informed about weapons
sales, could not stop exports for national security concerns or to countries where there are serious human rights
concerns.

The world would be a more dangerous place if Commerce were to have oversight of firearm exports.




                                                WASHSTATEB006173
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3500 of 3743

                                                                                  As of: 7/13/18 6:43 AM
                                                                                  Received: July 09, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 13, 2018
                                                                                  Tracking No. 1k2-946q-7d70
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0462
Public Comment 974. Individual. Nancy Leon. 7-9-18



                                       Submitter Information
Name: Nancy Leon


                                          General Comment
Control of firearms needs to stay with the department of state for the safety of our country and the world.




                                                 WASHSTATEB006174
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3501 of 3743

                                                                                As of: 7/13/18 6:41 AM
                                                                                Received: July 09, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 13, 2018
                                                                                Tracking No. 1k2-946q-6jnw
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0461
Public Comment 975. Individual. Amy Thompson. 7-9-18



                                      Submitter Information
Name: Amy Thompson


                                         General Comment
I am against this proposed rule. It would make this country as well as the world more dangerous.




                                               WASHSTATEB006175
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3502 of 3743

                                                                                 As of: 7/13/18 6:40 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-946r-yzpr
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0460
Public Comment 976. Anonymous. 7-9-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
I oppose this change that would switch the regulations of firearms export from the U.S. State Department to the
U.S. Commerce Department. This change would negatively impact US national security and should not be
implemented. Thank you.




                                               WASHSTATEB006176
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3503 of 3743

                                                                                 As of: 7/13/18 6:38 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 13, 2018
                                                                                 Tracking No. 1k2-946r-jkc9
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0459
Public Comment 977. Individual. Sue Grele. 7-9-18



                                      Submitter Information
Name: Sue Grele


                                          General Comment
I strongly urge the Commerce Department to oppose relaxing rules that would make it easier for U.S. firearm
manufacturers to export assault rifles and other guns, with less oversight and accountability. We cannot continue
to ignore the fact that gun violence kills one thousand people around the world every day, and we should be
making it harder, not easier, to export U.S. made weapons of war.




                                                WASHSTATEB006177
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3504 of 3743




                            WASHSTATEB006178
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3505 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3506 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3507 of 3743




                            WASHSTATEB006181
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3508 of 3743




                            WASHSTATEB006182
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3509 of 3743




                            WASHSTATEB006183
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3510 of 3743

                                                                                  As of: 7/12/18 12:39 PM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 12, 2018
                                                                                  Tracking No. 1k2-942q-yy2q
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0378
Public Comment 980. Deborah Cake. 7-3-18



                                      Submitter Information
Name: Deborah Cake
Address:
  60 Harvard St
  Winchester, MA, 01890


                                          General Comment
July 3, 2018
Comment on The Bureau of Industry and Security (BIS) Proposed Rule: Control of Firearms, Guns, Ammunition
and Related Articles the President Determines No Longer Warrant Control Under the United States Munitions
List (USML)

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

I couldnt be more astonished and dismayed that the gun lobby and industries are pushing for a rule change that
would move the handling of export licenses of semiautomatic assault weapons and other powerful firearms from
the U.S. State Department (focused on safeguarding our nation) to the U.S. Commerce Department (focused on
promoting American business).

Firearms are rightfully categorized as military, and are under the regulation of the State Department. Congress
should continue to be automatically informed about sizeable weapons sales and have the authority to stop them
when that poses a risk to our national security or threatens to increase human rights violations by facilitating
weapons sales to oppressive regimes.

No one anywhere should be allowed to make firearms on a 3- printer. Period!
Arms brokers should always be licensed, to try and prevent unlawful trafficking..
And by no means should the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them, be dismantled.
                                                WASHSTATEB006184
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3511 of 3743




The existing rules must be maintained and strengthened if switching the regulation of firearms exports from the
State Department to the Commerce Department facilitates firearms exports to oppressive regimes, removes
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and further fuels violence that destabilizes countries and causes mass migration.

Do not weaken our fire arm protections by a transfer of authority from the State Department to the Commerce
Department. Do not feed into the global oppressors and black market by deregulation.

Thank you for taking this letter, my opinion, seriously.
Deborah Cake
01890



                                               Attachments
I oppose this BIS rule change that would switch the regulations of firearms export from the U




                                                 WASHSTATEB006185
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3512 of 3743

July 3, 2018
Comment on International Traffic in Arms Regulations: U.S. Munitions List Categories I, II, & III
The Bureau of Industry and Security (BIS) Proposed Rule: Control of Firearms, Guns,
Ammunition and Related Articles the President Determines No Longer Warrant Control Under
the United States Munitions List (USML)


I oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

I couldn’t be more astonished and dismayed that the gun lobby and industries are pushing for
a rule change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American
business).

Firearms are rightfully categorized as “military”, and are under the regulation of the State
Department. Congress should continue to be automatically informed about sizeable weapons
sales and have the authority to stop them when that poses a risk to our national security or
threatens to increase human rights violations by facilitating weapons sales to oppressive
regimes.

No one anywhere should be allowed to make firearms on a 3- printer. Period!
Arms brokers should always be licensed, to try and prevent unlawful trafficking..
And by no means should the State Department’s Blue Lantern program, in place since 1940,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports
on them, be dismantled.

The existing rules must be maintained and strengthened if switching the regulation of firearms
exports from the State Department to the Commerce Department facilitates firearms exports
to oppressive regimes, removes safeguards that help keep extra-legal agents like organized
crime and terrorist organizations from obtaining weapons, and further fuels violence that
destabilizes countries and causes mass migration.

Do not weaken our fire arm protections by a transfer of authority from the State Department to
the Commerce Department. Do not feed into the global oppressors and black market by
deregulation.

Thank you for taking this letter, my opinion, seriously.
Deborah Cake
01890


                                                 WASHSTATEB006186
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3513 of 3743

                                                                                 As of: 7/12/18 12:24 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-9431-uzq7
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0377
Public Comment 981. Anonymous. 7-4-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
See attached file(s)



                                              Attachments
I oppose this rule change that would switch the regulations of firearms export from the U




                                                WASHSTATEB006187
    Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3514 of 3743




I oppose this rule change that would switch the regulations of firearms export from
the U.S. State Department to the U.S. Commerce Department.



Congress must not be prevented from being automatically informed about sizable
weapons sales. Congress must be able to stop sizable weapons sales in the name of
national security, even and especially to countries where there are serious human
rights concerns, such as the Philippines and Turkey. Depriving Congress of this
ability to monitor these sales is a terrible, dangerous idea. It would open the door
to firearms traffickers, organized crime, terrorist organizations, and other violent and
dangerous agents would face far fewer hurdles to obtaining large caches of
American guns and ammunition.

Allowing this country to do such an unconscionable thing is not only unamerican, it
would directly contribute to making the world a more dangerous place as well as
inviting security breaches here at home.




                                     WASHSTATEB006188
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3515 of 3743

                                                                            As of: 7/12/18 12:04 PM
                                                                            Received: July 05, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 12, 2018
                                                                            Tracking No. 1k2-943s-4hof
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0376
Public Comment 982. Individual. Barbara Shaw. 7-5-18



                                    Submitter Information
Name: Barbara Shaw
Address:
  20 Roberts Rd
  Boxford, MA, 01921
Email: barbarashaw1@mindspring.com
Phone: barbarashaw1@mindspring.com


                                       General Comment
See attached file(s)



                                           Attachments
I oppose the rule change




                                             WASHSTATEB006189
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3516 of 3743




I oppose the rule change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department which is focused on safeguarding
our nation to the U.S. Commerce Department which is focused on promoting American business. With
this rule change, Congress would no longer be automatically informed about sizable weapons sales that
it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey. Meanwhile, the Commerce Department just does not
have the resources to adequately enforce export controls. Its Bureau of Industry and Security does not
have staff everywhere. This means that firearms traffickers, organized crime, terrorist organizations, and
other violent and dangerous agents would face far fewer hurdles to obtaining large caches of American
guns and ammunition. Switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.



Detailed concerns are that the rule change would eliminate the State Department’s Blue Lantern
program, in place since 1940, which carries out hundreds of pre-license and post-shipment inspections
and publicly reports on them; would remove licensing requirements for brokers, increasing the risk of
trafficking; and would remove the State Department’s block on the 3D printing of firearms. Promoting
American business at the risk of further destabilizing the world is a bad deal.




                                            WASHSTATEB006190
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3517 of 3743

                                                                            As of: 7/12/18 11:53 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 12, 2018
                                                                            Tracking No. 1k2-944h-6hej
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0375
Public Comment 983. National Shooting Sports Foundation. Lawrence Keane. 7-6-18



                                     Submitter Information
Name: Lawrence Keane


                                         General Comment
See attached file(s)



                                             Attachments
LGK Ltr - BIS - Proposed Rule Cats I-II-III 6 July 2018




                                               WASHSTATEB006191
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3518 of 3743




July 6, 2018

By Internet:
Federal eRulemaking Portal: www.regulations.gov - Docket BIS-2017-0004

By mail or delivery:

Steven Clagett
Office of Nonproliferation Controls and Treaty Compliance
Nuclear and Missile Technology Controls Division
Bureau of Industry and Security
U.S. Department of Commerce
14th Street and Pennsylvania Avenue, NW
Washington, DC 20230

RE: Comments on Proposed Rule – Control of Firearms, Guns, Ammunition and Related
Articles the President Determines No Longer Warrant Control Under the United States
Munitions List (USML) -- RIN 0694-AF47

Dear Mr. Clagett:

The National Shooting Sports Foundation (NSSF) respectfully submits the following comments
to the above-referenced Federal Register Notice (83 FR 24166, May 24, 2018). NSSF is the trade
association for America’s firearm and ammunition industry. 1 Formed in 1961, NSSF
membership includes more than 12,000 manufacturers, distributors, firearms retailers, shooting
ranges, sportsmen’s organizations, and publishers. We seek to promote, protect, and preserve
hunting and the shooting sports, and we offer the following public comments.

Summary of High-Level Comments

The policy justifications for the proposed rule and the corresponding proposed rule by the State
Department are described well on Commerce and State Department web pages at:
https://www.bis.doc.gov/index.php/forms-documents/federal-register-notices-1/2220-cats-i-iii-
myths-v-facts-posted-5-24-18/file and https://www.state.gov/t/pm/rls/fs/2018/282485.htm
We encourage all those reviewing the proposed rules and the public comments to read these fact
sheets to learn what the proposed regulatory rationalizations of U.S. controls on the export of
1   For additional information on NSSF, please see www.nssf.org.




                                              WASHSTATEB006192
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3519 of 3743




commercial firearms and related ammunition are and, as importantly, are not. So that the policy
objectives behind the proposed changes, as well as the “myths” associated with them, are
knowable to all those reviewing the proposed rules, we ask the Commerce Department to
republish their essential content in the preamble to Commerce’s final rule. In this way, they will
be part of the official record and help inform comments on final agency decisions made
regarding the proposed rules.

As better described by these fact sheets and in the preambles to the proposed rules, commercial
firearms and related items that are widely available in retail outlets that are now subject to the
export control licensing jurisdiction of the State Department under the International Traffic in
Arms Regulations (ITAR) on its U.S. Munitions List (USML) Categories I, II, and III would be
transferred to the licensing jurisdiction of the Commerce Department’s Export Administration
Regulations (EAR) in a series of new and coherently organized Export Control Classification
Numbers (ECCNs). These proposed rules are the logical continuation of an effort began in 2010
under the Obama Administration to modernize the administration of U.S. export control
regulations “to create a simpler, more robust system that eases industry compliance, improves
enforceability, and better protect America’s most sensitive technologies.” We agree with the
objectives of these bipartisan and widely supported changes. The proposed changes merely align
the regulations with the nature of the items at issue, thus more efficiently accomplishing the
national security and foreign policy objectives of the controls. Such changes reduce unnecessary
burdens for both the U.S. Government and U.S. industry.

We have reviewed the proposed rule thoroughly with our membership. Except with respect to
several of our comments set forth below, most members have told us that the final versions of the
rules would eventually be beneficial because they would significantly reduce the overall burden
and cost of complying with controls on the export of commercial firearms and ammunition. All
who responded told us that there would be an initial short-term increase in burden and cost
because of the need to re-classify thousands of commodity, software, and technology line items
and SKUs affected by the new rules, but that the long-term regulatory burden reduction would
significantly outweigh the short-term need to adjust internal compliance programs and practices.
There would also be significant short-term costs and burdens associated with the need to become
familiar with the nuances of the EAR and new BIS licensing officers. However, this burden, we
believe, would be largely addressed by BIS’s long-standing commitment of industry outreach
and training resources, which we appreciate.

Our members understand that there would be no change to the licensing policies for end item
firearms and related ammunition. If a gun required a license to export when it was regulated by
the State Department then it would require a license to export when it is regulated by the
Commerce Department. If an export to a particular destination or end user would have been
denied or approved before, it would be denied or approved in the same manner under the new
rules. Applications would go through the same interagency review process, including by the
Defense Department and also the State Department’s human rights and other experts. Under the
new rules, no approvals would be converted to denials or denials to approvals.

Nonetheless, most of our members, particularly the small- and medium-sized companies, believe
that the changes will be economically beneficial for them because the eventual regulatory



                                          WASHSTATEB006193
      Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3520 of 3743




simplification and cost reductions will allow them to consider exporting when they might not
have otherwise. Those that already export believe they will be able to expand sales of exports
that would have otherwise been approved. They hold these views because BIS and the EAR are
simply better able to regulate commercial items than are DDTC and the ITAR. This is not meant
to be a slur of DDTC staff, which is excellent. It is merely a reflection of the fact that the ITAR
exists to regulate the export of defense articles that provide a significant military or intelligence
advantage in a “one size fits all” type approach with regulatory requirements that are more
relevant to the export of a fighter aircraft than something that can be purchased at a retail outlet.
The EAR exists to regulate dual-use, commercial, and less sensitive military items that warrant
control, but in more tailored ways to fit the specific national security and foreign policy,
including human rights, issues posed by the items.

These conclusions have been proven thousands of times through the application of similar export
control reforms for other sensitive commercial or less sensitive military items that have been
transferred to Commerce’s jurisdiction over the course of the last eight years. For example,
under the Commerce system, there are no fees to apply for licenses. There are no redundant
registration requirements for domestic manufacturers. There are no fees for registration. Such
fees are bearable for large companies, but often not for small- and medium-sized companies.
The license application forms are vastly simpler. Controls on less sensitive and widely available
and basic parts, components, and technology are more tailored and allow for less burdensome
trade with close allies through license exceptions. Sales with regular customers can be combined
in to fewer license applications, thus reducing overall paperwork to achieve the same policy
objectives. There are many other benefits to the proposed changes as well described in the
proposed rules’ preambles, but our essential conclusion is that, particularly with the
changes recommended below, they will lead to growth for U.S. companies, more jobs in the
United States, and related economic benefits for the cities and states where the members
reside while accomplishing the same national security and foreign policy objectives they
have always had.

Notwithstanding our overall approval of the proposed rules, we have the following comments
and suggested edits that would make the rules even more efficient and consistent with the overall
objectives of the effort.

Specific Comments

I.      ECCN 0A501 – Firearms (except 0A502 shotguns) and related commodities as
        follows (See List of Items controlled)

     A. Subparagraph .e -- Define “Complete Breech Mechanism”

ECCN 0A501.e includes “complete breech mechanisms,” which is a term carried over from the
current USML Category I(g). Neither State nor Commerce has defined this term and industry
has struggled over the years with varying, informal definitions of the term. Are they individual
bolts or bolt carriers? Are they assembled units of the bolt including all the other minor parts? Or
are they firearm actions that include the receiver, all the breech and fire control parts, but without
the barrel or stock?



                                            WASHSTATEB006194
      Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3521 of 3743




RECOMMENDATION I.A.: To reduce regulatory burden and enhance compliance with the
control, we request that BIS define the term in a manner consistent with industry standards, such
as “complete breech mechanism, which is defined as an assembled unit consisting of the breech
block, plug or bolt, including all parts and components necessary for operation of the
mechanism.”

   B. Subparagraphs y.2, y.3, and y.4 – Maintain EAR99 Status

We understand the objective of this and other .y subparagraphs created as part of the reform
effort, which is to list in one place extraordinarily basic, widely available items that are
nonetheless specially designed for controlled items and would otherwise get caught in and over-
controlled by .x paragraphs. This is a rational approach and we are not objecting to it in general.
However, another equally core and rational element of the reform effort is to not change the
classification status of items that have been previously determined to be EAR99 items in formal
determinations. ECCN 0A501.y contains the following three types of items we know to have
been officially determined to be EAR99 for many years: (i) subparagraph y.2 - Scope mounts
and accessory rails; (ii) subparagraph y.3 - Iron sights; and (iii) subparagraph y.4 - Sling swivels.

Converting these types of items to a .y control would thus be inconsistent with the reform effort
in general, past practice, and several statements in the proposed rule’s Supplemental Information.
For example, the proposed rule states that “for purposes of new ECCN 0A501 and the rest of the
new ECCNs described [in the proposed rule], items previously determined to be “subject to the
EAR” under a commodity jurisdiction determination issued by the U.S. Department of State that
were designated as EAR99 would generally not be classified in any of the new ECCNs that
would be created with this proposed rule. This would be consistent with Supplement No. 1 to
Part 736, General Order No. 5, paragraph (e)(3) (Prior commodity jurisdiction determination)
and the paragraph (b)(1) release from “specially designed.” (emphasis supplied). The
Supplemental Information section goes on to state, with respect to General Order No. 5, that
“items previously determined to be “subject to the EAR” and designated EAR99, would not be
classified in a new ECCN being created to control items moved from the USML to the CCL,
unless specifically enumerated by BIS in an amendment to the CCL. “For example, most
swivels and scope mounts for firearms have previously been determined through the CJ
and classification process to not be ‘subject to the ITAR’ and designated as EAR99. The
classification of such ‘parts’ would not be changed, provided the ‘part’ was not
subsequently changed, which would require a separate jurisdiction and classification
analysis.” 83 FR at 24172.

The commodity jurisdiction and classification determinations of which our members are aware
for mounts, rails, sights, and swivels over the years have concluded that they are EAR99 items,
except in specific cases where the part replaces a component of the firearm and is no longer an
independent attachment that can be easily removed, or is integrated into a component of the
firearm. These conclusions were reflected in the following BIS answer on its FAQ website for
firearms: “Q: What is the ECCN for mounts for optical sighting devices for firearms? A:
Mounts, bases, rings and rails are EAR99.”




                                            WASHSTATEB006195
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3522 of 3743




RECOMMENDATION I.B.: We request that the parts in subparagraphs .y.2, .y.3, and .y.4 be
removed from ECCN 0A501 and that a Note be added to the ECCN confirming that they remain
EAR99 items. The parts are extraordinarily low technology items and widely available
throughout the world. If BIS nonetheless determines that controls are needed for certain types of
mounts and rails, then we recommend changing the description for subparagraph .y.2 to “scope
mounts and accessory rails that are integral to a firearm part or otherwise replace a firearm part
necessary for the operation of the firearm.” This revision and split between EAR99 and .y
paragraph will allow for the same controls DDTC placed on different types of individual parts.

       C.      Note 1 to 0A501 – Rationalize Controls Over Antique Firearms and Muzzle
               Loading Black Powder Firearms

The proposed note states that “Antique firearms (i.e. those manufactured before 1890) and
reproductions thereof, muzzle loading black powder firearms except those designs based on
centerfire weapons of a post 1937 design, BB guns, pellet rifles, paint ball and all other air rifles
are EAR99 commodities.” We appreciate the note, but it would lead to increases in controls on
several types of items.

       1. Antique Firearms

The Note defines antique firearms as “those manufactured before 1890 and reproductions
thereof.” Under the current ITAR controls, antique firearms are controlled under USML
Category I(a), but a license exemption exists under 22 CFR § 123.17(b) that allows exports
without a license of “firearms covered by Category I(a) . . . if they were manufactured in or
before 1898, or replicas.” BIS’s proposed definitional change of antique firearm from the
ITAR’s 1898 point to 1890 is significant because it will require BIS licensing of certain antique
rifles now exempt from license requirements under the ITAR. For example, early Winchester
rifle Models 1892, 1894, and similar would be controlled far more strictly than is the case now.
There is a significant collector market worldwide for such antique American rifles. U.S.
companies and others have used the ITAR exemption to satisfy that demand for years without
any threats to American national security or foreign policy objectives.

In addition, both of these controls are more restrictive than the Wassenaar controls which are
pre-1890 for antique handguns, but actually are pre-1938 for antique rifles. See
https://www.wassenaar.org/app/uploads/2018/01/WA-DOC-17-PUB-006-Public-Docs-Vol.II-
2017-List-of-DU-Goods-and-Technologies-and-Munitions-List.pdf (page 175 ML1.a, note A).

RECOMMENDATION I.C.1.: We request BIS to revise Note 1 so that the definition of antique
firearms is aligned with the Wassenaar controls. If BIS is not willing to consider this change, we
request BIS change the date threshold in the definition of antique firearm in Note 1 from 1890 to
1898 so that it is consistent with the ITAR’s exemption.

       2. Muzzle Loading Black Powder Firearms

The proposed Note 1 states that “muzzle loading black powder firearms except those designs
based on centerfire weapons of a post 1937 design.” This wording is a revision of what is



                                           WASHSTATEB006196
       Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3523 of 3743




currently controlled under ECCN 0A018.c, which is “Muzzle loading (black powder) firearms
with a caliber less than 20 mm that were manufactured later than 1937 and that are not
reproductions of firearms manufactured earlier than 1890.” A note to current 0A018.c states that
“0A018.c does not control weapons used for hunting or sporting purposes that were not
“specially designed” for military use and are not of the fully automatic type, but see ECCN
0A984 concerning shotguns.” (emphasis supplied).

The Note clearly states that those firearms that are used for hunting and sporting purposes are not
controlled under that entry. This policy has been in effect for decades with no apparent harm to
national security or foreign policy objectives. In the proposed Note 1 to 0A501, however, the
statement regarding control of weapons used for hunting and sporting purposes has been
removed. The proposed rule also does not state why such a change is necessary. The change is
more than a housekeeping edit because it will cause a number of muzzle loading rifles that are
now EAR99 items to be controlled as regular firearms under 0A501.a. The new wording also
adds confusion by saying muzzle loaders are EAR99 “except those designs based on centerfire
weapons of a post 1937 design.” This would add controls to modern muzzle loading rifles that
operate with bolt mechanisms but that look like regular centerfire rifles (e.g. Savage ML10), but
have completely unique parts that are not compatible with a centerfire rifle that fires
conventional cartridges.

RECOMMENDATION I.C.2.: We request BIS to revise Note 1 to delete the phrase “except
those designs based on centerfire weapons of a post 1937 design.”

         3. Combination Firearms

Neither ECCN 0A501 (firearms) nor ECCN 0A502 (shotguns) refer to firearms that are a
combination of shotgun and rifle, i.e., that have two barrels. Such combination firearms
normally include one rifled barrel which fires conventional cartridges and one smooth-bore
barrel that fires shot shells. Some types of combo firearms may be based on shotgun actions,
while others may be based on rifle actions.

RECOMMENDATION I.C.3.: We request that BIS state where on the CCL such combination
firearms should be controlled.

II.      0A502 Shotguns; complete trigger mechanisms; magazines and magazine extension
         tubes; complete breech mechanisms; except equipment used exclusively to treat or
         tranquilize animals, and except arms designed solely for signal, flare, or saluting
         use.

      A. Align Availability of License Exception LVS with 0A501

Unlike ECCN 0A501 (firearms), ECCN 0A502 does not include any list-based license
exceptions. The export of, for example, a 0A501 trigger or magazine would be eligible for
License Exception LVS but the export of a 0A502 trigger or magazine would not. Thus, the
entry, as proposed, would control more strictly without any obvious policy benefit the basic low-
value parts and components in 0A502 that would be eligible for LVS exports under 0A501.



                                          WASHSTATEB006197
        Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3524 of 3743




RECOMMENDATION II.A.: In order to have consistent controls and exceptions for similar
items, we request that BIS allow the use of License Exception LVS for 0A502 parts and
components to the same extent proposed for 0A501 for the same types of items, such as shotgun
trigger mechanisms, magazines, and magazine extensions. This could be done with the
following edits to the proposed rule:

                 i.    Change the ECCN heading to “Shotguns and related commodities as
                       follows (See List of Items controlled), except equipment used exclusively
                       to treat or tranquilize animals, and except arms designed solely for signal,
                       flare, or saluting use.”

                 ii.   Include in the List of Items Controlled new subparagraphs to separately
                       list breech mechanisms, and the remaining components (e.g., “including
                       complete trigger mechanisms; magazines and magazine extension tubes”)
                       with a corresponding Reason for Control which allows for use of
                       exception LVS to the same extent as proposed for 0A501.

       B. Define “Complete Breech Mechanism”

The ECCN 0A502 heading includes the term “complete breech mechanisms” as part of the
control. As discussed above, the U.S. government has not defined the term and there is
significant industry confusion regarding its meaning.

RECOMMENDATION II.B.: We request that BIS define the term in a manner identical to a
definition that would be applicable to 0A501.

          C. Resolve Inconsistency Regarding Use of Term “Combat Shotgun”

The “Related Controls” part of ECCN 0A502 states that “This entry does not control combat
shotguns and fully automatic shotguns. Those shotguns are ‘subject to the ITAR.’” State’s
proposed rule, however, would remove references to “combat shotguns” and use the phrase
“Fully automatic shotguns regardless of gauge” instead.

RECOMMENDATION II.C.: We request that the reference in 0A502’s “Related Controls” note
be made consistent with how such shotguns are referred to in the revised USML Category I.

III.      0A504 Optical sighting devices for firearms (including shotguns controlled by
          0A502); and “components” as follows (see List of Items Controlled)

       A. Make License Exception LVS Available for 0A504.g Items

Unlike parts and components for many 0A501 items, the proposed 0A504.g (“Lenses, other
optical elements and adjustment mechanisms”) does not allow for the use of License Exception
LVS.




                                          WASHSTATEB006198
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3525 of 3743




RECOMMENDATION III.A.: To align the availability of the exception for similarly significant
items on 0A501, we ask that License Exception LVS be available for 0A504.g components,
which are insignificant relative to the other items in 0A501. Given the sensitivity of the other
optical items in 0A504, we are not requesting such a change for other items in the entry.

       B. Note 1 to 0A504.f

The proposed Note 1 to 0A504.f states that “0A504.f does not control laser boresighting devices
that must be placed in the bore or chamber to provide a reference for aligning the firearms
sights.” There are, however, a variety of bore sighting devices that are placed over the muzzle of
the barrel instead of inside the bore or chamber. Such devices perform the same function as
those described in the proposed note.

RECOMMENDATION III.B.: We request that this Note be revised to read as follows: “0A504.f
does not control laser boresighting devices that provide a reference for aligning the firearms
sights. This includes any laser boresighting device, regardless of how it attaches to the firearm
(e.g. boresights that fit over the muzzle of the barrel), which performs the same function.”

IV. 0A505 Ammunition as follows (see List of Items Controlled)

       A. Remove 0A018 and Transfer Controls to 0A505

One of the organizational changes inherent in the reform effort is the movement of military items
once controlled in –018 entries into new 600 or 500 series entries. With this change, similar
items are clumped together in the same places on the CCL. If an exporter wants to identify the
military items on the CCL, it would look to the 600 series entries. The proposed rule follows a
similar approach by combining all the various commercial firearm, ammunition, and related
items in a new set of 500 series ECCNS. Such changes increase compliance by reducing the risk
of an exporter missing a control in a stray ECCN.

RECOMMENDATION IV.A.: We request that all commercial firearm, ammunition, and
related items be in one of the series of new 500 series ECCNs and not left behind in legacy -018
entries. Once the items to be controlled in the proposed 0A018.b are moved to 0A505, and
controlled in the same manner, then 0A018 could be removed because all its other subparagraphs
have already been consolidated with other new ECCNs.

   B. Resolve Inconsistencies between Proposed 0A018.b and 0A505

The items described in proposed 0A018.b have been revised and rewritten into the proposed
changes to USML Category III and the new ECCN 0A505. Leaving ECCN 0A018.b unchanged
would cause confusion and potential compliance mistakes due to the overlap of controlled items
as listed in new ECCN 0A505. For example, 0A505.d states that AT-only and UN controls apply
to blank ammunition but does not refer to the note in 0A018.b that excludes dummy ammunition
for control.




                                          WASHSTATEB006199
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3526 of 3743




RECOMMENDATION IV.B.: When consolidating the controls of 0A018.b into 0A505,
redundancies and inconsistencies should be removed. For example, 0A018.b’s control over
specially designed components should become part of the standard .x specially designed catch-
all provision that is in 0A505. We also request that the de-control note in 0A018.b be transferred
to 0A505 so that the current EAR99 status of such items is maintained. If there are policy
reasons to remove dummy ammunition from its EAR99 status, we ask that the reasons for
control provisions applicable to dummy ammunition in 0A505.d be limited to existing UN and
AT-only controls for blank ammunition.

   C. Allow for Use of License Exception LVS

Proposed ECCN 0A505 includes an allowance for license exception LVS of $100 for
subparagraph .x “parts” and “components.” As discussed, the proposed 0A501 would have an
LVS allowance of $500 for firearm parts and components. This difference will cause additional
licensing burden, especially for small and mid-sized ammunition exporters. Ammunition
components have seen major increases in cost over the last 10 years. In addition, the higher cost
big bore and precision loads are becoming more popular with foreign buyers. This will make the
$100 LVS allowance too low to be relevant to BIS’s objectives in proposing it. For example,
Norma .470 Nitro Express empty brass is priced at approximately $4 per unit, or $100 per box of
25. Under the proposed LVS limit of $100, only one small box could be exported under the
exception. For two boxes, a license would be required.

RECOMMENDATION IV.C.: We request BIS to raise the value limit for the LVS exception to
$500 to match that allowed for firearm components. We believe this is reasonable since the
controls in place now under ECCN 0A018.b have an LVS allowance of $3000 for “specially
designed” components and parts for ammunition, and this allowance is much higher than the
$500 we are requesting.

RELATED RECOMMENDATION IV.C.2.: As this example indicates, inflation can alter the
policy judgments made with respect to the first allowance for the use of License Exception LVS
for items. Thus, we ask BIS to consider pegging and periodically revising License Exception
LVS amounts to roughly scale with inflation over time for the items at issue.

V. 740.9 Temporary imports, exports, reexports, and transfers (in-country) (TMP)

   A. Allow for Use of License Exception TMP to Transfer Items to Affiliates

Revised paragraph 740.9(a) restricts use of License Exception TMP for firearms under 0A501.a
and .b, and shotguns with barrel length less than 18” under 0A502. It states: “The only
provisions of this paragraph (a) that are eligible for use to export such items are paragraph (a)(5)
of this section (“Exhibition and demonstration”) and paragraph (a)(6) of this section
(“Inspection, test, calibration, and repair”).” The revision thus excludes the possible use of
paragraph (a)(10) for temporary exports to a U.S. Person’s foreign subsidiary, affiliate, or facility
abroad if for manufacturing, assembling, testing, producing, or modifying the item. There are a
number of US firearm and ammunition manufacturers with foreign parent companies or that
have foreign subsidiaries or facilities that would use TMP for the purposes set out in paragraph



                                           WASHSTATEB006200
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3527 of 3743




(a)(1). Many of these companies use DDTC DSP-73 Temporary Export Licenses in order to
send commodities back and forth with their foreign parent or subsidiary particularly since many
new products are jointly engineered and require input from both parties. Prohibiting the use of
paragraph (a)(10) for transactions between affiliates will cause an unnecessary burden to these
companies and one in excess of current burdens under State’s existing licensing practices for
affiliate transactions.

RECOMMENDATION V.A.: We request BIS to allow for the use of License Exception TMP
paragraph (a)(10) for firearms controlled under 0A501.a and .b, and shotguns with barrel length
less than 18” under 0A502. DDTC granted similar authorizations without issue for such items.
This change would essentially maintain the status quo with DDTC’s long-standing practice.
Requiring exporters to get licenses from BIS to permanently export items to its affiliates for such
joint efforts that are intended to result in products to be returned to the United States would not
be efficient.

       B. Adjust the TMP Limitation to 100 Firearms per Shipment from 75 per Shipment

Revised TMP paragraph (a)(5) states that “paragraph (a) may not be used to export more than 75
firearms per shipment.” This number does not take into account the variety and volume of
products that major companies normally export for trade shows. For example, it is not unusual
for nearly 100 variations of a company’s product line to be sent to the IWA Show in Germany
each year.

RECOMMENDATION V.B.: We ask BIS to increase the number of items allowed for
temporary export under paragraph (a)(5) to 100 per shipment to more closely align with
commercial expectations and practices. This change will not reduce government visibility into
what is exported because revised paragraph (a) would require that “the exporter or its agent must
provide documentation that includes the serial number, make, model, and caliber of each firearm
being exported by filing these data elements in an EEI filing in AES.”

       C. Provide Guidance Regarding the Import of Goods Temporarily Exported

The proposed rule would add the following sentence to section 740.9(b): “No provision of
paragraph (b), other than (b)(3), (b)(4), or (b)(5) of this section, may be used to export firearms
controlled by ECCN 0A501.a, .b or shotguns with a barrel length less than 18 inches controlled
in ECCN 0A502.” This would prohibit the use of License Exception TMP paragraphs (b)(1)
(exports of items temporarily in the United States) and (b)(2) (items imported for marketing or
display at U.S. exhibitions or trade fairs) for exports of firearms and shotguns with less than 18”
barrels.

Paragraph (b)(2) relates to temporary imports for exhibition or marketing. New paragraph (b)(5)
essentially replaces (b)(2) insofar as it concerns firearms and certain shotguns. New paragraph
(b)(5) details the process for temporary import and subsequent export of these items. The
proposed process in this regard is fair and reasonable. It is common practice to cite the
regulatory exception for the temporarily imported commodities at the time of import, then



                                           WASHSTATEB006201
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3528 of 3743




reference the import documents at time of return export of the goods. We believe the process as
described will not cause any additional burden to exporters.

RECOMMENDATION V.C.: BIS has provided a clear process for temporary imports under the
new paragraph (b)(5). However, the regulations are not clear about the process regarding
imports of goods temporarily exported under TMP. We recommend BIS provide similar
guidance for temporary exports which explains the process for return importation of the
commodities.

   D. Allow TMP paragraph (b)(1) to be Used

Paragraph (b)(1) authorizes the temporary import and subsequent export of “Items moving in
transit through the United States.” The proposed new sentence in paragraph (b) does not allow
this paragraph to be used for firearms controlled by ECCN 0A501.a, .b or shotguns with a barrel
length less than 18 inches controlled in ECCN 0A502. Currently, these types of transactions are
authorized by DDTC on a DSP-61 Temporary Import License. Requiring a BIS export
authorization for items moving in-transit through the US to a third country seems unnecessarily
burdensome.

RECOMMENTATION V.D.: We ask BIS amend the new sentence in paragraph (b) and allow
use of paragraph (b)(1) for firearms controlled by ECCN 0A501.a, .b or shotguns with a barrel
length less than 18 inches controlled in ECCN 0A502.

VI. 740.14 Baggage (BAG)

The purpose of this license exception is to allow individuals to travel overseas with personal
baggage, and to make allowances for certain types of controlled commodities. The proposed rule
adds a new paragraph (e) “Special provisions for firearms and ammunition.” The revisions
regarding use of license exception BAG include requirements for filing data in the Automated
Export System (AES), which is extremely problematic for individuals.

The proposed rule states that “BIS is proposing to modify § 758.1 of the EAR to make clear that
exporters would continue to be required to file Electronic Export Enforcement (EEI) to the
Automated Export System (AES) for transactions involving such firearms and associated
ammunition that are otherwise authorized pursuant to License Exception BAG.” BIS,
however, acknowledges the problems related to the requirement for individuals to file data in the
AES system when it states that “BIS is aware that U.S. Customs and Border Protection (CBP)
has temporarily suspended the requirement to file EEI to the AES for personally-owned firearms
and ammunition that are ‘subject to the ITAR’ being exported under 22 CFR 123.17(c), due to
operational challenges related to implementation.” BIS goes on to state that “Whether and how
BIS includes this requirement in a final rule would be based on whether CBP is able to update
its processes, and other agencies as needed, to allow for individuals to easily file EEI in
AES by the time a final rule is published. If CBP is not able to do so, then the final rule may
direct exporters to continue to use CBP’s existing process, which is the use of the CBP
Certification of Registration Form 4457, until a workable solution is developed or CBP suggests



                                          WASHSTATEB006202
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3529 of 3743




an alternative simplified solution for gathering such information for temporary exports of
personally-owned firearms and ammunition.”

In 2011, DDTC published a Federal Register notice of proposed rulemaking (76 FR 16353,
March 23, 2011) titled “Exemption for the Temporary Export of Chemical Agent Protective
Gear” principally revising the exemption related to personal protective equipment, but also
including a revision to the firearm exemption as follows: “an exemption for firearms and
ammunition is clarified by removing certain extraneous language that does not change the
meaning of the exemption.” In fact, the proposed change was much more significant and new
wording to be included in the exemption was as follows: “The person . . . presents the Internal
Transaction Number from submission of the Electronic Export Information in the Automated
Export System per §123.22 of this subchapter. . . .” Neither the title nor the summary of the
notice mentioned the substantive modification to the procedures regarding the exportation of
firearms and ammunition. The only reference to the change to export requirements was a
reference to the removal of “extraneous language.” The notice actually confused the public by
stating in the summary that the meaning of the regulations had not changed. As a result, the
public was not informed that changes to the exportation process had been proposed and that they
should or could provide comments on these possible changes. The rule was published as final on
May 2, 2012 (77 FR 25867).

In 2014, DDTC and CBP began enforcing the change, and it caused a major upheaval for
individuals travelling overseas with firearms. As BIS noted in the proposed rule, CBP
temporarily suspended the requirement for AES filing due to the implementation issues.

There are several reasons why AES is the wrong system for individuals to use:

       1.      The system is meant for commercial exports. There are a number of required data
               fields that are not applicable to exports by individuals carrying personal property.

       2.      The AES system requires an Employer ID Number (EIN) before a user can
               submit any data. It does not allow individuals to access the system with a Social
               Security Number. In fact, the allowance for a SSN was removed by Census in
               2010 due to privacy concerns.

       3.      There is conflicting information on the Census website and the IRS website
               regarding an individual obtaining an EIN. While both agencies have guidance
               indicating that individuals may obtain an EIN for purposes of filing in AES, there
               is no written policy or regulation to support this. In fact, when the individual
               requests an EIN, they must make several assertions in the form that the purpose is
               for establishing a business concern. They are required to sign the form under
               penalty of perjury, declaring that all the information is true and correct, when in
               fact the individual is not establishing a business.

       4.      There are multiple fields in AES related to commercial exports, including port of
               export, type of export, license codes, and Harmonized Tariff System
               (HTS)/Schedule B commodity codes. Individuals generally have no knowledge



                                          WASHSTATEB006203
      Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3530 of 3743




              of this information and at best can only take guesses at the correct data to input.
              For example, the port of Los Angeles has five different codes. Which one is
              correct for that person’s travel? For commodity codes, how is an individual
              supposed to understand the complexity of the numbers and pick the correct one?
              All this information is a common and ordinary part of commercial exports, but not
              for personal carries.

       5.     The AES system is implemented under the Foreign Trade Regulations (FTR)
              which carries authority for penalties for inaccurate information entered into AES,
              up to $10,000. Individuals trying to use the AES system are at extremely high
              risk for penalty because they lack the knowledge to ensure the data is accurately
              entered in the electronic system. And, as described above, the system is not
              designed for use by individuals with personal baggage. Therefore, the risk of
              inadvertent violations is extremely high even with the best compliance intentions.

The BAG exception as revised would thus impose unduly burdensome requirements and
compliance traps on hunters, competitive shooters, and other U.S. residents who wish to take
firearms out of the country on a temporary basis for lawful purposes. According to American
Hunter magazine, there are likely more than 100,000 American hunters who travel abroad every
year with their firearms. Typical hunting trips can cost $10,000 to $25,000, or more.

Finally, the AES requirement applies only to new paragraph (e)(3) “Special provisions for
firearms and ammunition.” Current BAG paragraphs (e)(1) and (e)(2) regarding “Shotguns and
Shotgun Shells” are not changed, and do not include a requirement for AES filing of export data.
BIS has never required AES filing for temporary exports of shotguns under BAG. Until 2012,
DDTC had never previously required AES filing for temporary exports of firearms.

RECOMMENDATION VI: As we proposed to DDTC and CBP in 2014, we recommend an
alternate to the AES system as follows:

       1.     Rather than trying to force the AES system to fit the purposes of this data
              collection, we recommend that CBP develop a simple online interface that uses
              the individual’s passport number as the reference number. Every person leaving
              or entering the US must present a passport to CBP, and CBP has an electronic
              system to review the individual’s passport data.

       2.     Under the current process, individuals travelling overseas with firearms are
              completing the CBP Form 4457 “Certificate of Registration for Personal Effects
              Taken Abroad” to register their firearm for export and reentry. This form
              includes details regarding the property being carried as baggage, including details
              of the firearm (model, caliber, serial number). There have been indications that
              CBP is planning to implement an electronic version of this paper form. An
              electronic Form 4457 could be linked to the passport review system. This would
              allow CBP officers to see not only the individual’s passport information, but also
              any personal property including firearms being taken out of the U.S. and for
              review upon re-entry to the U.S.



                                          WASHSTATEB006204
       Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3531 of 3743




VII.    743.4 Conventional Arms Reporting

This section details the U.S. obligations for special reporting requirements for exports of certain
items listed on the Wassenaar Arrangement Munitions List and the UN Register of Conventional
Arms. Participating States of the Wassenaar Arrangement exchange information every six
months on deliveries to non-participating states of conventional arms set forth in the Wassenaar
Arrangement’s Basic Documents. Similar, although not identical, information is also reported by
the U.S. Government to the United Nations on an annual basis.

The proposed rule would “revise paragraph (c)(1)(i) and (c)(2)(i) to add ECCN 0A501.a and .b
(firearms) as commodities that would require Wassenaar Arrangement reporting and
United Nations reporting under this conventional arms reporting section of the EAR . . . the
reporting requirements under § 743.4(c)(1)(i) and (c)(2)(i) would be limited to exports
authorized License Exceptions TMP, GOV and RPL.”

The EAR does not now require exporters of any other type of item to make any such reports to
the Wassenaar Arrangement. The proposed change would thus unfairly focus additional
regulatory burdens that do not now exist on the ITAR or the EAR for exporters of firearms. We
do not see any policy benefits for this new obligation, particularly since the US government
already would have such information and could continue making such reports as it usually does.
For example, under the proposed changes to Part 758 “Export clearance requirements,” new
paragraph 758.1(b)(10) requires electronic export information (“EEI”) to be filed for all exports
of 0A501 .a or .b firearms in the AES system. This will include exports under exceptions such
as TMP, GOV, and RPL. AES records data for every export shipment in real time and would be
an instantaneous and reliable method for the U.S. Government (not individual exporters) to
gather and sort such information. BIS has reporting responsibility for all exports which the
agency approves by export license and therefore already has a process for reporting the required
information. We believe that BIS receives daily updates of AES data which includes exports
both by license and license exception, and therefore already has the information necessary to
comply with the Wassenaar and UN reporting requirements as related to exports under
exceptions.

Moreover, we do not believe that any of the Paperwork Reduction Act requirements have been
completed for this proposed new collection and reporting obligation. We do not, for example,
believe there is a sufficient description of the plan for how the data would be used or that the
proposed method has been properly tested to ensure that there is no net increase in regulatory
burdens. Or, if there is to be an increase in regulatory burden associated with this new
requirement, it is impossible to see how the U.S. government could have come up with an
accurate estimate of the new burden based on what is described in the proposed rule. Under
Supplement No. 1 to Part 730, it appears that information requests related to Part 743 are
included under OMB Collection Number 0694-0137 (License Exceptions and Exclusions). The
proposed rule analyzed that collection number with respect to License Exception STA, but the
rule did not address the impact of adding the first items to be required to be reported under
section 743.4. Moreover, as described, the U.S. government is in a far better position to provide



                                          WASHSTATEB006205
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3532 of 3743




the requested information that it would already have in its files to the international organization
than would be U.S. companies.

RECOMMENDATION VII: We request that BIS delete this new reporting requirement that
would impose an unnecessary burden on individual exporters. BIS could far more easily satisfy
its obligations to the Wassenaar Arrangement by collecting, sorting, and presenting this
information from data it receives from the AES. If BIS nonetheless wants to consider imposing
such a novel burden on exporters, we ask that it publish a separate proposed rule on the topic in a
manner consistent with the requirements of the Paperwork Reduction Act.

VIII. Part 758 Export Clearance Requirements

       A.      Delete Proposed AES Reporting Requirements

New paragraph 758.1(g)(4) (“Exports of Firearms and Related Items”) states that “For any
export of items controlled under ECCNs 0A501.a or .b, or shotguns with a barrel length less than
18 inches controlled under ECCN 0A502, in addition to any other required data for the
associated EEI filing, you must report the manufacturer, model number, caliber and serial
number of the exported items.” The explanation for the change states this is “to expand the
data elements required as part of an AES filing.”

We do not agree with the statement in the proposed rule on page 24180 that such additional
requirements would not impose additional new paperwork burdens on exporters. Moreover, we
do not believe that this new requirement is compliant with the Paperwork Reduction Act. We do
not, for example, believe there is a sufficient description of the plan for how the data would be
used or that the proposed method has been properly tested to ensure that there is no net increase
in regulatory burdens. Or, if there is to be an increase in regulatory burden associated with this
new requirement, it is impossible to see how the U.S. government could have come up with an
accurate estimate of the new burden based on what is described in the proposed rule.

We understand that the proposed rule states that the new burden would “ensure law enforcement
officials are able to effectively verify that firearms exports are properly authorized and in
conformance with all applicable regulations.” We disagree, however, that CBP needs the
additional data to verify if the export has been authorized by BIS, either by export license or
license exception. CBP’s role is to verify that the shipment consists of commodities approved
for export according to the license or exception, not by serial number. Moreover, we question
why this data is being required for every export of firearms, and what will be done with the serial
number data. In particular, our industry has concerns that aggregating serial number information
in this manner could be the start of a firearm registry. None of these issues was apparently
addressed in BIS’s or OMB’s PRA analysis. There are many other infirmities with the PRA
analysis or the general justification for the new paperwork burden:

       1.      CBP has a targeted risk assessment program for identifying export shipments
               which warrant physical inspection. When firearm shipments are thus selected, the
               exporter provides the CBP officer with copies of the export documents, including
               packing lists with serials numbers. This is a reasonable basis for review of serial



                                           WASHSTATEB006206
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3533 of 3743




              numbers, and industry does not dispute it. However, CBP does not inspect every
              firearm export shipment and therefore the rationale to require such records for
              each shipment is unsupported.

       2.     Law enforcement agencies, both in the US and abroad, already have an
              established process with ATF to trace firearms used in crimes. The ATF Tracing
              Center provides assistance to all international police agencies to assist with their
              endeavors. Thus, we cannot see why law enforcement would need serial number
              records of every export shipment of firearms, at the time of export, when the
              majority of these shipments are never subject to review for illegal activity.

       3.     This requirement is only applied to firearms controlled under ECCNs 0A501.a or
              .b, or shotguns with a barrel length less than 18 inches controlled under ECCN
              0A502. It does not apply to any other shotguns controlled under ECCN 0A502
              which have been under BIS control for decades. Thus, the control is inconsistent
              with past practice.

       4.     The serial number requirement is not included in the proposed changes to the
              ITAR for Categories I, II and III, and therefore is not required for military items
              such as fully automatic firearms.

       5.     The AES system does not have the capability to input all the required data. New
              fields would be needed for each data element. In particular, the volume of
              firearms exported in a particular shipment can be anywhere from 10 to 1000 units.
              Requiring this data to be input into an electronic system would be a huge burden
              and would require companies to spend a massive amount of time and money to
              establish processes within their IT enterprise systems to input such massive
              amounts of data.

RECOMMENDATION VIII.A.: We strongly request that BIS delete the new requirement for
reporting the manufacturer, model number, caliber and serial number of the exported items in the
AES system.

       B. Delete Proposed Restrictions in Sections 758.1(c)(1) and 758.10(b)(2)

The proposed change to 758.1(c)(1) would prohibit the use of BAG to export firearms controlled
under ECCNs 0A501.a or .b, shotguns with a barrel length less than 18 inches controlled under
ECCN 0A502, or ammunition controlled under ECCN 0A505, without the submission by
individuals of data in AES. The proposed language in new paragraph 758.10(b)(2) would require
non-U.S. persons exiting the U.S. to file export information in the AES system. All the
arguments set forth above regarding why AES is the wrong system for individuals to use are
equally applicable here. We incorporate them by reference.

RECOMMENDATION VIII.B.: We request that BIS delete the new restrictive wording added
to paragraph 758.1(c)(1) and wording in 758.10(b)(2) requiring information to be filed in AES.
We note that BIS has indicated that it would only include this requirement if the AES system



                                          WASHSTATEB006207
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3534 of 3743




was appropriately revised and simplified for use by individuals. Since it is unlikely that such a
change could occur prior to publication of a final rule, we request the deletion of the section.

IX. Part 762 Recordkeeping

       A. Delete Redundant Recordkeeping Requirements

The proposed revision to section 762.2(a) would add a new subparagraph 11 creating a new
recordkeeping requirement for “serial number, make, model, and caliber of 0A501 .a and .b
firearms, and shotguns with barrel length less than 18 inches.” This new provision would create
an unnecessary and redundant regulatory burden. The Gun Control Act (GCA) is the regulatory
framework for records pertaining to firearms. The recordkeeping requirements include
acquisition and disposition of all firearms, regardless of whether they are shipped within the US
or overseas. The GCA requires all Federal Firearm Licensees (FFL’s) to maintain firearm
records. In particular, the GCA requires these records to be maintained for 20 years after the
date of disposition. The proposed change requiring records under the EAR is therefore
redundant. Further, it could also cause confusion because the EAR record retention period is 5
years, but the GCA’s period is 20 years. In complying with the stated provisions of the EAR,
companies may inadvertently violate the GCA.

RECOMMENDATION IX.A: We ask BIS to delete the new requirement for “serial number,
make, model, and caliber of 0A501 .a and .b firearms, and shotguns with barrel length less than
18 inches.” Instead, we suggest the paragraph make a cross-reference to the GCA-mandated
recordkeeping provisions and that compliance with these requirements constitutes compliance
with the EAR’s requirements in this regard.

   B. Remove Proposed Recordkeeping Requirements for Warranties

Through a proposed exception to existing recordkeeping exemptions in section 762.3(a), BIS
would impose recordkeeping requirements “for a warranty certificate issued for an address
outside the US for any firearm controlled in ECCN 0A501.a and for shotguns with barrel length
less than 18 inches controlled in 0A502.” In its preamble, BIS acknowledges that this
amendment “would be an expansion of the EAR recordkeeping requirements, but because
warranty certificates are already created and kept as part of normal business recordkeeping
purposes, this expansion is not anticipated to create any new or increased burden under the EAR,
because it is a document that is created in the normal course of business and are records that
should be easily accessible. These recordkeeping requirements would assist the United States
Government because this information is important to have access to for law enforcement
concerns for these types of items.” We struggle to see any understandable rationale for this
requirement. Such warranties are not related to the export in any way, and a warranty certificate
is not an export control document.

Moreover, warranties are issued by the manufacturer, not the exporter. Many manufacturers do
not always issue specific “warranty certificates” to individuals. It is, therefore, not a record kept
in the normal course of business. Most manufacturers provide warranty statements in a broad
boilerplate statement included in an instruction manual, or on their website. There is thus no



                                           WASHSTATEB006208
      Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3535 of 3743




way to know when that information is accessed by a foreign person or sent to “an address outside
the US.” There is also the possibility that retaining such information may violate the privacy
laws of other countries, such as the General Data Protection Regulation (GDPR) (EU).

RECOMMENDATION IX.B.: BIS has asked for comments on whether the public agrees with
the above described changes. We do not agree to the changes and have noted that they represent
increased compliance burdens for exporters under the EAR that are not present in the ITAR. BIS
has not provided a coherent explanation for why the new recordkeeping burden makes sense, is
related to exports, or would be of benefit to the enforcement of the export control laws. We
therefore request BIS delete the proposed addition.

X. Recommendation for Effective Date of Final Rule

Throughout the reform effort and during transitions of items from the USML to the CCL, the
relevant final rules for most other categories had an effective date of 180 days after publication.
This gave exporters of those commodities sufficient time to reclassify their products and
implement changes in their enterprise systems to become compliant with the EAR. The later
effective date also allowed those companies to continue to obtain export licenses from DDTC
without loss of business in the interim. The regulatory change for firearms and ammunition will
affect many exporters and involve a significant number of export licenses. Most of these
companies have had little exposure to the EAR and will require significant training and outreach
to understand the new regulations. The extended effective date will allow these firearm and
ammunition exporters sufficient time to learn and implement EAR-centric processes and
procedures while still continuing to do business in the ordinary course.

RECOMMENTATION X: NSSF recommends a 180-day effective date for the final rule.

XI.    Items Controlled for Firearms Convention (FC) Reasons Destined for End Use in
       Canada

The proposed amendments to section 742.17(f) would require licenses for the export of FC
Column 1 items to Organization of American States (OAS) members, including Canada. The
items affected are those controlled by ECCNs 0A501 (except 0A501.y), 0A502, 0A504 (except
0A504.f), and 0A505 (except 0A505.d). 83 Fed. Reg. at 24185. Unchanged would be the
licensing policy for such items, which is that they be presumptively approved if their export is
supported by an FC Import Certificate or equivalent, unless they are for a proscribed end use or
end user. 15 CFR § 742.17.

Given the unique and long-standing defense trade and commercial relationships between the
United States and Canada, the EAR generally does not require licenses for the export of items
from the United States to Canada for end use in Canada, unless a proscribed person or end use is
involved. Indeed, none of the uniquely military items that were formerly ITAR controlled that
are now subject to the EAR require a license to export to Canada for end use in Canada. Under
the proposed rule, however, non-military, widely available commercial FC-controlled items
would have stricter licensing obligations than the same items for export to many other NATO



                                           WASHSTATEB006209
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3536 of 3743




partners. The EAR is, thus, internally inconsistent in its licensing policies with respect to
Canada.

We appreciate that BIS does not have discretion to remove completely licensing obligations for
the export to Canada for end use in Canada of the shotguns and other items referenced in the
proposed revisions to section 742.17(f) given the U.S. commitments to the OAS under the
Firearms Convention described in the section. The U.S., however, does have discretion under
the convention to define domestically what an OAS-compliant license would be.

RECOMMENDATION XI: Given that applications to export to Canada FC-controlled items
will be presumptively approved if the Canadian government has issued to the importer the
required possession and import permits, we ask that a proposed rule be created that would allow
BIS to treat such Canadian-issued authorizations as satisfying the U.S. government’s obligations
under the Firearms Convention. If the Canadian government has already approved the import
and the importer, there is little value-added in the United States authorizing exactly the same
transaction separately. Such a change, we believe, will significantly reduce regulatory burdens --
for both exporters and the U.S. government -- associated with exports to Canada without
harming national security objectives or Firearms Convention obligations. Moreover, we do not
believe that the creation of such a rule would be a significant burden for BIS because BIS
described several times during its weekly conference calls on the reform effort that one had
already been created.

                                               * * *

We appreciate your consideration of our comments. We would be happy to respond to any
questions or concerns, or provide additional information. I can be reached at lkeane@nssf.org.

Sincerely,




Lawrence G. Keane




                                           WASHSTATEB006210
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3537 of 3743

                                                                            As of: 7/12/18 11:46 AM
                                                                            Received: July 06, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 12, 2018
                                                                            Tracking No. 1k2-944k-mi51
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0374
Public Comment 984. Individual. Beth Katz. 7-6-18



                                    Submitter Information
Name: Beth Katz


                                       General Comment
See attached file(s)



                                           Attachments
Beth Katz Public Comment Control of Firearms, Guns, Ammunition and Related Articles the President
Determines No Longer Warrant Control Under the United States Munitions List (USML)




                                             WASHSTATEB006211
       Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3538 of 3743




July 6, 2018

To:      Office of Defense Trade Controls Policy, U.S. Department of State
         Regulatory Policy Division, Bureau of Industry and Security, U.S. Department of Commerce

In Reference to FRN 2018-10366 (State) and 83 FR 24166 (Commerce).
---------------------------------------------------------------------------------------------------------------------

I am writing to express my opposition to the proposed regulatory changes published in the Federal
Register on May 24, 2018, as “International Traffic in Arms Regulations: U.S. Munitions List
Categories I, II, and III” (DOS_FRDOC_0001-4527) and “Control of Firearms, Guns, Ammunition and
Related Articles the President Determines No Longer Warrant Control Under the United States
Munitions List (USML)” (83 FR 24166). The proposed changes raise significant concerns for me as a
parent, as an American citizen and taxpayer, and as someone who has studied and wrote my
graduate thesis on the international small arms trade.

As a parent of a young child, I am deeply concerned about the impact that these changes will have
on both global and domestic security for the foreseeable future. The proposed changes would
greatly diminish oversight of the export of semi-automatic assault weapons, high capacity
ammunition clips and training on such military equipment. The suggested changes would make it
more likely that these dangerous weapons will end up in the hands of traffickers, terrorists or
cartels and used against US service members. This increases the likelihood for greater
destabilization and conflict worldwide as well as for these weapons to be trafficked back into the
U.S. for nefarious uses here. The new rule also removes the block on 3D printing of firearms. This
will facilitate unregulated gun production in the U.S. and abroad by making it possible for anyone,
anywhere, with access to a 3D printer to produce a lethal weapon. By effectively eliminating many
means to detect firearms, background checks on domestic sales and end-use controls on
international exports for such weapons, these changes could generate many preventable tragedies.
These proposed changes will create a world that is less safe for my son and other children to grow
up in and to live; and therefore should not be adopted.

As an American citizen, I believe that these proposed changes diminish U.S. credibility in the eyes of
the international community and compromise our global leadership. The proposed changes call for
transfering gun export licensing from the State Department, an agency with a mission to promote
stability, conflict reduction, and human rights, to the Commerce Department, an agency with
mission to promote trade. In doing this, we are retreating on our global commitment to human
rights and acting as though the export of firearms is just another commodity when the impact of
these weapons is far more consequential and deadly. Firearms are used to kill a thousand people
every day around the world in acts of organized crime, political violence, terrorism, and human
rights violations. Research shows that the types of weapons being transferred to Commerce control,
including AR-15, AK-47, and other military-style assault rifles and their ammunition, are sought out
weapons used by criminal organizations in Mexico and other Latin American countries to
perpetrate most of the increasing and record levels of homicides in those countries. The U.S. should
not be adopting policies like the proposed changes which amplify this. Rather, we should be
working collaboratively, as we have under previous administrations, to find ways to prevent and
reduce firearms from being used to carry out human rights violations and crime.

As a U.S. taxpayer, I also find these proposed changes to be fiscally irresponsible. The new rule
would transfer the cost of processing licenses from gun manufacturers to U.S. taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of



                                                      WASHSTATEB006212
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3539 of 3743




tracking who is manufacturing weapons would no longer apply to manufacturers of semi-automatic
weapons, and the Commerce Department does not charge any fee for licensing. This means that U.S.
taxpayers, such as me, will absorb the cost of reviewing applications and processing licenses rather
than the gun exporters that benefit from these sales. In addition, U.S. taxpayers also will need to
shoulder the costs of having to build the capacity and expertise of the Commerce Department to
properly administer the proposed changes. The Commerce Department currently does not have
resources to enforce export controls, even before the addition of 10,000 firearms export license
applicants as a result of this rule predicted by Commerce (see Department of Commerce Budget in
Brief FY2017, p. 57, http://www.osec.doc.gov/bmi/budget/FY17BIB/AllFilesWithCharts2.pdf ).
The Commerce Department’s Bureau of Industry and Security’s enforcement office, who would be
charged to oversee the new changes, does not have staff in Latin America, Africa, or many other
parts of the world and is not equipped to take the same level of preventive measures for end-use
controls. In stark contrast, the State Department, who oversees these items while they reside on the
USML, has developed extensive data, expertise and institutional relations to implement the Leahy
Law for security assistance, which can serve as a critical foundation in both pre-license and post-
shipment checks to control and verify end uses and end users. The Commerce Department does not
have these resources and developing them will come at a substantial cost to U.S. taxpayers.

Finally, as someone who has studied and researched the international small arms trade, I can
confidently say that greater regulation, not less as the proposed rule would enable, is needed to
curb the disproportionate impact that these weapons have on fueling conflict, terrorism, and crime
around the world. One particularly troubling part of the new rule is its reduction of end-use
controls for gun exports. It would eradicate the State Department’s Blue Lantern program for gun
and ammunition exports, which carries out hundreds of pre-license and post-shipment inspections
and publicly reports on them. It also would move license approval out of the department within
State that compiles the U.S. Government’s information on human rights violations, decreasing the
ability to effectively stop weapons licenses from going to international human rights violators. End-
use controls also are weakened by removing the registration of firearms exporters, a requirement
since the 1940s. Under the current rules, registration of exporters lets the State Department check
an exporter’s history whenever a manufacturer or broker requests a license for a particular gun
export sale. Migrating the licensing to the Commerce Department will remove new exporters and
brokers of these firearms from the State Department database, losing an important part of the
evidentiary trail that enables the prosecution of arms traffickers.

It is for all the reasons listed above that I urge you to reject the proposed changes and to keep the
items currently listed on the State Department-administered US Munitions List (USML) intact.

Thank you for your time and consideration.

Sincerely,

Beth Katz
Omaha, Nebraska




                                            WASHSTATEB006213
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3540 of 3743

                                                                            As of: 7/12/18 10:51 AM
                                                                            Received: July 09, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 12, 2018
                                                                            Tracking No. 1k2-946f-n3f7
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0355
Public Comment 985. Catholic Health Initiatives. Colleen Scanlon. 7-9-18



                                     Submitter Information
Name: Colleen Scanlon
Organization: Catholic Health Initiatives


                                        General Comment
See attached letter.



                                             Attachments
CHI_Overseas gun sales_final




                                              WASHSTATEB006214
 Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3541 of 3743




                                                     198 Inverness Drive West   P 303.298.9100
                                                     Englewood, CO 80112        catholichealthinitiatives.org




Submitted via regulations.gov

July 9, 2018

Wilbur Ross                                          Mike Pompeo
Secretary                                            Secretary
Regulatory Policy Division                           Office of Defense Trade Controls Policy
Bureau of Industry and Security                      Directorate of Defense Trade Controls
U.S. Department of Commerce                          U.S. Department of State
Room 2099B                                           2201 C Street NW
1401 Constitution Avenue NW                          Washington, D.C. 20520
Washington, DC 20230



RE: RIN 0694-AF47 (Commerce) and RIN 1400-AE30 (State)

Dear Mr. Ross and Mr. Pompeo,

Catholic Health Initiatives appreciates the opportunity to comment on the proposed rules to
address the Control of Firearms, Guns, Ammunition and Related Articles the President
Determines No Longer Warrant Control Under the United States Munitions List (USML).
Catholic Health Initiatives (CHI) is a faith-based nonprofit health system operating in 18 states
with 100 hospitals and numerous other services and facilities that span the inpatient and
outpatient continuum of care. As a Catholic organization, we feel a special call to reduce
violence in our communities and around the world.

While these proposed rule touches many aspects of firearm regulation, sales and oversight, CHI
is particularly concerned about the transfer of weapon sale regulation from the State
Department to the Commerce Department and the negative effect this may have on violence
around the world. Firearms, both assault weapons and non-semi-automatic weapons, are
uniquely and pervasively used in criminal violence around the world. Controlling their export
should be handled by the State Department, which is mandated and structured to address the
potential impacts in importing nations on stability, human security, conflict, and human rights.


                                      WASHSTATEB006215
    Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3542 of 3743




                                                                        Catholic Health Initiatives
                                                                                      July 9, 2018
Rather, the rule proposes to transfer gun export licensing to the Commerce Department, whose
principle mission is to promote trade.

Firearms are used to kill a thousand people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. The types of weapons being
transferred to Commerce Department control—including the AR-15, AK-47, and other military-
style assault rifles and their ammunition—are among the deadliest personal-use weapons
produced in the United States. We also understand they are weapons of choice for criminal
organizations in Mexico and other Latin American countries that are responsible for most of the
increasing and record levels of homicides in those countries. The export of these weapons
should be subject to more controls, not less.

We should not export American violence solely to boost economic development, competitive
advantage, or other commerce-related goals. We strongly urge the Departments of
Commerce and State to rescind this proposed rule.

Thank you for consideration of our comments on this important issue. If you have any
questions, please contact me at 303-298-9100 or contact Laura Krausa, Director of Advocacy, at
laurakrausa@catholichealth.net.

Sincerely,




Colleen Scanlon, RN, JD
Senior Vice President and Chief Advocacy Officer




                                        WASHSTATEB006216
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3543 of 3743

                                                                            As of: 7/12/18 10:44 AM
                                                                            Received: July 09, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 12, 2018
                                                                            Tracking No. 1k2-946i-ymie
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0351
Public Comment 986. Violence Policy Center. Kristen Rand. 7-9-18



                                      Submitter Information
Name: Kristen Rand
Address:
  1025 Connecticut Ave NW
  Suite 1210
  Washington, DC, 20036-5421
Email: krand@vpc.org
Phone: 2023874525
Organization: Violence Polcy Center


                                        General Comment
The comments of the Violence Policy Center are attached.



                                            Attachments
Exports comments VPC Commerce RIN 0694-AF47




                                              WASHSTATEB006217
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3544 of 3743




COMMENTS OF THE VIOLENCE POLICY CENTER TO THE U.S. DEPARTMENT OF COMMERCE,
BUREAU OF INDUSTRY AND SECURITY

RE: RIN 0694‐AF47

Submitted via eRulemaking Portal

The Violence Policy Center (VPC) is a national non‐profit educational organization working to
reduce gun violence through research, public education, and advocacy. The VPC has a particular
expertise in researching and monitoring the gun industry and we regularly issue reports and
analyses regarding the industry and its products. The VPC has also done extensive research on
cross‐border gun trafficking.

The VPC has serious concerns regarding the rules proposed by the U.S. Departments of
Commerce and State to transfer non‐automatic and semi‐automatic firearms and ammunition,
as well as parts and related defense services currently controlled by Category I, II, or III of the
U.S. Munitions List under the International Traffic in Arms Regulations (ITAR), to the control of
the Export Administration Regulations (EAR). The proposed transfer would significantly weaken
controls on small arms and ammunition and will result in a higher volume of export sales with
less transparency and oversight. The ability to prosecute violations will also be impaired. The
changes will enhance the risks that lethal weapons widely used for military purposes will end up
in the hands of criminal organizations, human rights abusers, and terrorist groups.

The proposed rules treat semi‐automatic assault rifles as “non‐military.” But many state and
non‐state groups in importing countries use semi‐automatic rifles in armed conflicts, causing
enormous damage. U.S. troops use rifles in semi‐automatic mode an overwhelming amount of
the time. VPC research clearly demonstrates that the types of semi‐automatic rifles, handguns,
sniper rifles, large‐capacity ammunition magazines, receivers, and other parts subject to the
new rules are the types of weapons and accessories preferred by cross‐border gun traffickers.1
Moreover, many of the sniper rifles subject to the transfer are in use by military forces.2 One
particularly problematic rifle is the 50 caliber anti‐armor sniper rifle that is capable of downing




1
        An Ongoing Analysis of the Types of Firearms Illegally Trafficked from the United States to Mexico and
Other Latin American and Caribbean Countries as Revealed in U.S. Court Documents, Violence Policy Center:
http://www.vpc.org/indicted/.

2
         “5 Sniper Rifles That Can Turn Any Solider into the Ultimate Weapon: 5 guns no one wants to go to war
against,” The National Interest, March 11, 2018: http://nationalinterest.org/blog/the‐buzz/5‐sniper‐rifles‐can‐turn‐
any‐solider‐the‐ultimate‐weapon‐24851.




                                                WASHSTATEB006218
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3545 of 3743




aircraft on take‐off and landing and can pierce light armor.3 In addition, these rifles have been
identified as a national security threat by a number of experts and entities.4

The devastation that semi‐automatic firearms equipped with large‐capacity ammunition
magazines can inflict is demonstrated by their common use in mass shootings in the United
States.5

Regarding whether the items described in the proposed rules are widely available in
commercial outlets, an issue about which comment has been requested, many of the items are
rapidly becoming less available in the United States. Six U.S. states and the District of Columbia
prohibit retail sale of semi‐automatic assault rifles. Eight states and the District of Columbia ban
large‐capacity ammunition magazines. Several large retail chain stores have acted to stop the
sales of semi‐automatic firearms and large‐capacity ammunition magazines. For example,
Walmart does not sell semi‐automatic assault weapons. The store does not sell handguns,
except in Alaska. They also do not sell large‐capacity ammunition magazines.6

Other large retail outlets, such as Dick’s Sporting Goods, have recently acted to stop the sales of
semi‐automatic assault weapons (which the gun industry euphemistically calls “modern
sporting rifles”). Dick’s is even destroying its unsold inventory of assault weapons.7 Finally,
many countries prohibit civilian possession of semi‐automatic rifles and handguns and the
trend is toward prohibiting such weapons. For example, Norway is moving to ban semi‐
automatic firearms as of 2021. In 2011, Norway experienced one of the worst mass shootings
outside of the U.S. The shooter used a Sturm Ruger Mini‐14 semi‐automatic rifle and a Glock
semi‐automatic handgun to kill 69 people at a youth camp. Both of these weapons are
examples of those that will be transferred to Commerce’s control under the proposed rules.


3
        For more information on the capabilities of 50 caliber sniper rifles, see the Violence Policy Center’s
resource page: http://www.vpc.org/regulating‐the‐gun‐industry/50‐caliber‐anti‐armor‐sniper‐rifles/.

4
         National Security Experts Agree: 50 Caliber Anti‐Armor Sniper Rifles Are Ideal Tools for Terrorists, Violence
Policy Center, 2005: http://www.vpc.org/fact sht/snipersecurityexperts.fs.pdf.

5
       See, for example, Violence Policy Center list of mass shootings involving high‐capacity ammunition
magazines: http://www.vpc.org/fact sht/VPCshootinglist.pdf.

6
         Walmart Statement on Firearms Policy, accessed on July 3, 2018:
https://news.walmart.com/2018/02/28/walmart‐statement‐on‐firearms‐policy.

7
         “Dick's Sporting Goods plans to destroy all the assault rifles it pulled off its shelves,” CNN, April 19, 2018:
https://www.cnn.com/2018/04/19/us/dicks‐sporting‐goods‐guns‐trnd/index.html.




                                                   WASHSTATEB006219
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3546 of 3743




Many semi‐automatic rifles are also easily converted to fully‐automatic firearms. Because
military‐style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the
Congress to regulate the export of arms.

The rules will enable the production and distribution of 3D‐printed firearms. When Defense
Distributed founder Cody Wilson posted online instructions for 3D‐printed firearms, the State
Department successfully charged him with violating arms export laws since his open‐source
posting made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal
weapon. The Commerce Department is unlikely to take similar action once such weapons are
transferred to their control. Unless corrected, the new regulations run the risk of effectively
condoning and enabling 3D printing of firearms in the U.S. and around the globe. This change
alone could generate many preventable tragedies while changing the landscape of firearm
manufacture, distribution and regulation.

The proposed rules would revise License Exception BAG to allow U.S. citizens and permanent
resident aliens temporarily leaving the U.S. to take up to three non‐automatic and semi‐
automatic firearms and up to 1,000 rounds of ammunition for such firearms for personal use
while abroad (License Exception BAG). Currently, BAG applies only to non‐automatic firearms.
The proposed rules create a new exception for semi‐automatic firearms and also revise the
current rule to allow nonresident aliens leaving the U.S. to take firearms “accessories,”
“attachments,” “components,” “parts,” and ammunition controlled by 0A501 or 0A505, provided
that these were lawfully brought into the U.S.

The revision to the License Exception BAG is highly problematic considering that semi‐automatic
weapons can inflict catastrophic damage. If such a weapon is stolen or lost, there will little that
can be done to recover the weapon. It will also be much easier for smugglers to take advantage
of these exceptions to facilitate trafficking.

No justification is offered for changes to the current BAG framework. As described previously,
semi‐automatic weapons are prized by criminal organizations and the proposed change is likely
to increase the risk of crime and violence.

The proposed rules would eliminate Congressional oversight for important gun export sales.
Congress will no longer be automatically informed about sizable sales of these weapons. This
change will limit the ability of Congress to comment on related human rights concerns, as it
recently did on the Philippines and Turkey. In 2002, Congress acted to require it be notified of
sales of firearms regulated by the U.S. Munitions List valued at $1 million or more. Items moved
to Commerce’s control would no longer be subject to such notification. In a September 15,



                                           WASHSTATEB006220
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3547 of 3743




2017, letter, Senators Ben Cardin, Dianne Feinstein, and Patrick Leahy explicitly noted that this
move would violate congressional intent and effectively eliminate congressional oversight.8

The rules reduce end‐use controls for gun exports. It would eliminate the State Department’s
Blue Lantern program for gun and ammunition exports, which carries out hundreds of pre‐
license and post‐shipment inspections and publicly reports on them. It also would move license
approval out of the department that compiles the U.S. Government’s information on human
rights violations, reducing the ability to effectively deny weapons licenses to international
human rights violators. End‐use controls also are weakened by eliminating registration of
firearms exporters, a requirement since the 1940s. Registration of exporters allows the State
Department to check an exporter’s history whenever a manufacturer or broker requests a
license for a particular gun export sale. But the transfer of licensing to Commerce will remove
new exporters and brokers of these firearms from the State Department database, weakening
enforcement against arms trafficking.

Gun manufacturers are extolling the new rules as an opportunity for increased profits in a
climate of declining domestic sales.9 At the same time, the new rules would transfer the cost of
processing licenses from gun manufacturers to taxpayers. Registration fees that since the 1940s
have been used to offset the costs to the government of tracking weapons production would
no longer apply to manufacturers of semi‐automatic firearms. The government and taxpayers
will absorb the cost of reviewing applications and processing licenses. Gun exporters that
benefit from these sales should shoulder this cost.

CONCLUSION

The proposed rules would transfer gun export licensing to an agency – the Commerce
Department – the principal mission of which is to promote trade. Firearms are uniquely and
pervasively used in criminal violence around the world. Controlling their export should be
handled by the State Department, which is mandated and structured to address the potential
impacts in importing nations on stability, human security, conflict, and human rights.

Firearms are used to kill a thousand people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. Research indicates that the

8
        Letter to Secretary of State Rex Tillerson, September 15, 2017.

9
         “Trump State Department Looks to Stream Line Firearms Exports & Open US Markets,” Ammoland, May
15, 2018: https://www.ammoland.com/2018/05/trump‐state‐department‐looks‐to‐stream‐line‐firearms‐exports‐
open‐us‐markets/#axzz5KDSk0Jdz.




                                               WASHSTATEB006221
    Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3548 of 3743




types of weapons being transferred to the Commerce Department’s control ─ including AR‐15,
AK‐47, and other military‐style assault rifles such as 50 caliber sniper rifles as well as their
ammunition ─ are weapons of choice for criminal organizations in Mexico and other Latin
American countries and are responsible for most of the increasing and record levels of
homicide in those countries. The rules are certain to increase the volume of exports of these
firearms. The export of these weapons should be subject to more controls, not fewer.

The proposed rules would significantly weaken export controls and oversight of many military
firearms highly prized by terrorists, drug‐trafficking organizations, and common criminals. Semi‐
automatic assault rifles, high‐capacity ammunition magazines, sniper rifles (especially 50 caliber
sniper rifles), and high‐caliber firearms should remain on the United States Munitions List
(USML).

The requirement that Congress be notified of all sales of former and USML‐controlled firearms
of more than $1 million should be retained.


The provision authorizing license‐free exports of semi‐automatic rifles by citizens and legal
permanent residents should be removed.
Respectfully submitted,


Kristen Rand
Legislative Director
Violence Policy Center
1025 Connecticut Ave NW
Suite 1210
Washington, DC 20036




                                         WASHSTATEB006222
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3549 of 3743

                                                                                     As of: 7/12/18 10:40 AM
                                                                                     Received: July 09, 2018
                                                                                     Status: Posted
PUBLIC SUBMISSION                                                                    Posted: July 12, 2018
                                                                                     Tracking No. 1k2-946i-gs5d
                                                                                     Comments Due: July 09, 2018
                                                                                     Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0350
Public Comment 987. American Bar Association_Security Assistance Monitor and by Amnesty International
USA. John Lindsay-Poland. 7-9-18



                                        Submitter Information
Name: John Lindsay-Poland
Address: United States,
Email: johnlindsaypoland@gmail.com


                                           General Comment
The below comment on the proposed rules by the Departments of State and Commerce supplements the
comments submitted by the American Bar Association/Security Assistance Monitor and by Amnesty
International USA, which we support. Please see the attached version for complete comment, sources, and notes.

The State Department proposed rule states that those weapons that would stay on the USML are inherently for
military end use, adding that the items to be removed from the USML do not meet this standard, including many
items which are widely available in retail outlets in the United States and abroad. One State Department official
reportedly said: We kind of refer to it as the Walmart rule. If its like something you can buy at a Walmart, why
should we have control?

The Commerce Departments description of criteria for items to be moved off of the USML concludes: Thus, the
scope of the items described in this proposed rule is essentially commercial items widely available in retail
outlets and less sensitive military items. (p. 4) It adds that: There is a significant worldwide market for firearms
in connection with civil and recreational activities such as hunting, marksmanship, competitive shooting, and
other non-military activities. However, the examples given here are not from prospective importing nations, but
from the United States: Because of the popularity of shooting sports in the United States, for example, many
large chain retailers carry a wide inventory of the firearms described in the new ECCNs for sale to the general
public. Firearms available through U.S. retail outlets include rim fire rifles, pistols, modern sporting rifles,
shotguns, and large caliber bolt action rifles, as well as their parts, components, accessories and attachments.

Retail availability in the U.S. should not be a criterion, since this is not the market to which exports treated by the
proposed rule will be directed. Moreover, the U.S. retail firearms market is qualitatively and quantitatively
                                                  WASHSTATEB006223
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3550 of 3743




different from nearly every market in the world: with 4.4% of the worlds population, the U.S. comprises more
than 45% of the worlds firearms in civilian possession.

In addition, the statement neglects another significant portion of the worldwide market for firearms: criminal
organizations, illegal armed groups, and armed security forces that commit human rights violations.

In many countries, retail availability of all firearms is substantially limited. In Mexico, for example, there is only
one retail outlet in the entire country for the legal purchase of any kind of firearm. In the vast majority countries,
according to one of the few studies of firearms regulations, there is a presumption against civilians owning
firearms unless certain conditions and requirements are met. (S. Parker, Small Arms Survey, 2011)

Many nations either do not permit or highly restrict civilian use of some or all types of semi-automatic firearms
and high-capacity magazines proposed for removal from the USML, and so cannot be said to have any retail
availability of these prohibited firearms. Within the United States, semi-automatic rifles and high-capacity
magazines are prohibited for retail sale in six states and the District of Columbia. Certain types of handguns and
certain calibers of firearms that are included in Category I are also prohibited and not available for retail
purchase in some countries.

That purchase and possession of certain types firearms and ammunition are permitted under national legislation
does not necessarily indicate that these items are either widely available or feasible for most people to obtain.
Many countries deeply restrict retail availability of all firearms through licensing requirements, which are often
extensive and time-consuming.

States impose limitations on the retail availability, types of firearms that may be legally purchased, and licensing
process for parties seeking to purchase a firearm because they recognize that guns are not like ordinary
commercial items that can be purchased at a store. In many countries, legal markets for firearms blend with
illegal markets in vast grey areas of stolen and diverted weapons. The potential and actual negative consequences
of the ill use of such firearms are devastating. A coherent, ethical, and politically strategic approach to firearm
exports would increase controls to help reduce violent harm by both state and non-state actors that will more
easily acquire them under the proposed rules.

The proposed rules do not articulate any requirement for a review by State Department experts on human rights
and criminal organizations. If that is the proposers intent, the rule should state it clearly, and spell out the scope
of license applications subject to such review, concurrences required, specifying from which bureaus and
agencies, and the competencies of experts who shall conduct reviews.

John Lindsay-Poland, Global Exchange



                                                 Attachments
GlobalExchange comment 9july2018




                                                   WASHSTATEB006224
  Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3551 of 3743




Comment on Proposed Rules on Categories i-ii-iii by Depts. of State and Commerce
John Lindsay-Poland, Global Exchange

The below comment on the proposed rules by the Departments of State and Commerce
supplements the comments submitted by the American Bar Association/Security
Assistance Monitor and by Amnesty International USA, which we support. This
comment focuses on the proposed criterion of wide retail availability for firearms and
munitions proposed for transfer from the USML to the Commerce Department, and
includes brief comments about inter-agency review and about risks of criminal use.

The State Department proposed rule states that those weapons that would stay on the
USML “are inherently for military end use,” adding that the items to be removed from
the USML “do not meet this standard, including many items which are widely available
in retail outlets in the United States and abroad.” (p. 5) One State Department official was
quoted in a press report about the proposed rule: “We kind of refer to it as the Walmart
rule. If it’s like something you can buy at a Walmart, why should we have control?”1

The Commerce Department’s description of criteria for items to be moved off of the
USML concludes: “Thus, the scope of the items described in this proposed rule is
essentially commercial items widely available in retail outlets and less sensitive military
items.” (p. 4) It adds that: “There is a significant worldwide market for firearms in
connection with civil and recreational activities such as hunting, marksmanship,
competitive shooting, and other non-military activities.” (pp. 6-7) However, the examples
given here are not from prospective importing nations, but from the United States:
        “Because of the popularity of shooting sports in the United States, for example,
        many large chain retailers carry a wide inventory of the firearms described in the
        new ECCNs for sale to the general public. Firearms available through U.S. retail
        outlets include rim fire rifles, pistols, modern sporting rifles, shotguns, and large
        caliber bolt action rifles, as well as their ‘parts,’ ‘components,’ ‘accessories’ and
        ‘attachments.’” (p. 7)

The retail availability in the United States should not be a criterion, since this is not the
market to which exports treated by the proposed rule will be directed. Moreover, the U.S.
retail firearms market is qualitatively and quantitatively different from nearly every
market in the world: the United States, with 4.4% of the world’s population,2 comprises
more than 45% of the world’s firearms in civilian possession.3

In addition, the statement neglects another significant portion of the “worldwide market
for firearms”: criminal organizations, illegal armed groups, and armed security forces that
commit human rights violations.

In many countries, the retail availability of all firearms is substantially limited. In Mexico,
for example, there is only one retail outlet in the entire country for the legal purchase of
any kind of firearm.4 In China, firearm purchases are banned for most people, and private
gun ownership is almost unheard of.5 In the vast majority countries, according to one of
the few studies of firearms regulations, “there is a presumption against civilians owning



                                        WASHSTATEB006225
  Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3552 of 3743




firearms unless certain conditions and requirements are met.”6

Belize, Colombia, Israel, Japan, Kenya, Turkey, and United Kingdom do not permit any
civilian use of some or all types of semi-automatic firearms proposed for removal from
the USML, and so cannot be said to have any retail availability of these prohibited
firearms.7 Other nations, including Australia, Canada, Croatia, India, Lithuania, New
Zealand, South Africa, Switzerland apply special restrictions to civilian possession of
semi-automatic firearms, such as proof that they are needed for self-defense, and so it
cannot be said that these firearms are “widely available in retail outlets” there. We
emphasize that these examples are from only a selected sample of 28 countries; a full
accounting of countries where there is only limited or any retail availability of semi-
automatic firearms would certainly show many more.8 Brazil also prohibits “assault
weapons” for civilian purchase, while Chile and Colombia prohibit civilian possession of
semi-automatic weapons entirely.9

Moreover, within the United States, semi-automatic rifles and high-capacity magazines
such as those proposed to be removed from the USML are prohibited for retail sale in six
states and the District of Columbia.

Magazines with a capacity of more than 10 rounds are not permitted for civilians in
Australia.10 Brazil, France, Romania, Slovenia, Spain, and Turkey do not permit purchase
by ordinary civilians of high-capacity magazines.11 DDTC policy has reportedly excluded
export of high-capacity magazines except to military and law enforcement end users,12
but nothing in the proposed rule indicates that the Department of Commerce would enact
such a policy.

Certain types of handguns and certain calibers of firearms that are included in Category I
are also prohibited and not available for retail purchase in some countries. In the
Dominican Republic, for example, “certain firearms are considered ‘war weapons’ and
can only be used by government forces, including .45 calibre pistols [and] rifles,”
according a Small Arms Survey study,13 while Spain prohibits civilian purchase of
firearms with a caliber of 20 mm or higher, which are considered to be “designed for war
use.”14 More types – in some cases all types - of handguns are prohibited for civilian
purchase in Belize, Canada, Colombia, Japan, Kazakhstan, the Russian Federation, the
United Kingdom, and Venezuela.15

That purchase and possession of certain types firearms and ammunition are permitted
under national legislation does not necessarily indicate that these items are either widely
available or feasible for most people to obtain. In addition to prohibitions or restrictions
on retail availability of types of firearms, many countries deeply restrict retail availability
of all firearms through licensing requirements, which are often extensive and time-
consuming. In India, for example, obtaining a license to acquire a firearm requires the
applicant to demonstrate training in use of a gun, and often takes years.16 Japan requires
gun buyers to go through 12 processes before purchasing any type of firearm.17

States impose limitations on the retail availability, types of firearms that may be legally



                                        WASHSTATEB006226
    Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3553 of 3743




purchased, and licensing process for parties seeking to purchase a firearm because they
recognize that guns are not like ordinary commercial items that can be purchased at a
store. In many countries, legal markets for firearms blend with illegal markets in vast
grey areas of stolen and diverted weapons, and of private security companies. The
potential and actual negative consequences of the ill use of such firearms are
devastating.18 A coherent, ethical, and politically strategic approach to firearm exports
would increase controls to help reduce violent harm by both state and non-state actors
that will more easily acquire them under the proposed rules.

Processes for gun exports reflect substantive priorities and as such are integral to policy.
The National Sports Shooting Foundation (NSSF) claims that under the proposed rule,
“Applications would go through the same interagency review process, including by the
Defense Department and the State Department’s human rights and other experts.”19
However, the proposed rules do not articulate any requirement for such a review by State
Department experts on human rights and criminal organizations. If that is the proposers’
intent, the rule should state it clearly, and spell out the scope of license applications
subject to such review, concurrences required, specifying from which bureaus and
agencies, and the competencies of experts who shall conduct reviews.



1
  David Sherfinski, “Trump officials to roll back rules on some gun exports,” The Washington Times, May
1, 2018, https://m.washingtontimes.com/news/2018/may/1/trump-officials-to-roll-back-rules-on-some-gun-
exp/. It should also be noted that Walmart does not operate in more than 100 nations (see:
https://corporate.walmart.com/our-story/our-locations and that in the United States Walmart does not sell
semi-automatic assault rifles, high capacity magazines, or even (except in Alaska) handguns. See:
https://news.walmart.com/2018/02/28/walmart-statement-on-firearms-policy.
2
  https://www.census.gov/popclock/
3
  Aaron Karp, Estimating Global Civilian-Held Firearms Numbers, Small Arms Survey, June 2018, at:
http://www.smallarmssurvey.org/fileadmin/docs/T-Briefing-Papers/SAS-BP-Civilian-Firearms-
Numbers.pdf
4
  Kate Linthicum, “There is only one gun store in all of Mexico. So why is gun violence soaring?” The Los
Angeles Times, May 24, 2018, https://www.latimes.com/world/la-fg-mexico-guns-20180524-story html.
5
  Ben Blanchard, “Difficult to buy a gun in China, but not explosives,” Reuters, October 2, 2015, at:
https://www.reuters.com/article/uk-china-security-idUSKCN0RV5QV20151002.
6
  Sarah Parker, “Balancing Act: Regulation of Civilian Firearm Possession,” chapter 9 in States of Security:
Small Arms Survey 2011, Small Arms Survey, Geneva, p. 6, at:
http://www.smallarmssurvey.org/fileadmin/docs/A-Yearbook/2011/en/Small-Arms-Survey-2011-Chapter-
09-EN.pdf.
7
  Parker, pp. 9-13; Law Library of Congress, Firearms-Control Legislation and Policy, 2013, at:
http://www.loc.gov/law/help/firearms-control/firearms-control.pdf.
8
  Parker, pp. 2, 9-13.
9
  Lisandra Paraguassu, Ricardo Brito, “U.S. biggest source of illegal foreign guns in Brazil – report,”
Reuters, January 10, 2018, https://af reuters.com/article/worldNews/idAFKBN1EZ2M3.
David Gacs, Rachel Glickhouse, and Carin Zissis, “Gun Laws in Latin America's Six Largest Economies,”
Americas Society, January 11, 2013, https://www.as-coa.org/articles/explainer-gun-laws-latin-americas-
six-largest-economies.
10
   Law Library of Congress, p. 20.
11
   “Overview of gun laws by nation,” at: https://en.wikipedia.org/wiki/Overview of gun laws by nation.
France: https://www.service-public.fr/particuliers/vosdroits/F2242. Romania:
http://www.gandul.info/reportaj/exclusiv-20-000-de-romani-s-au-inarmat-in-2011-fostul-sef-de-la-arme-
din-politie-stii-cat-e-valabil-avizul-psihologic-pana-iesi-pe-usa-cabinetului-9375494.



                                             WASHSTATEB006227
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3554 of 3743




12
   Clif Burns, “High Capacity Magazines Exported from U.S. to Norway Shooter,” ExportLaw Blog, July
28, 2011, at: https://www.exportlawblog.com/archives/3315.
13
   Parker, p. 8.
14
   Law Library of Congress, p. 219.
15
   Parker, pp. 9-13; Gacs, Glickhouse and Zissis.
16
   Rama Lakshmi, “India already had some of the world’s strictest gun laws. Now it’s tightened them,”
Washington Post, August 1, 2016, https://www.washingtonpost.com/world/asia_pacific/india-had-the-one-
of-the-strictest-gun-laws-in-the-world-it-just-got-tighter/2016/08/01/affd9422-51da-11e6-b652-
315ae5d4d4dd_story html?utm_term= f69ad52bfffc.
17
   1. Take a firearm class and pass a written exam, which is held up to three times a year. 2. Get a doctor’s
note saying you are mentally fit and do not have a history of drug abuse. 3. Apply for a permit to take firing
training, which may take up to a month. 4. Describe in a police interview why you need a gun. 5. Pass a
review of your criminal history, gun possession record, employment, involvement with organized crime
groups, personal debt and relationships with friends, family and neighbors. 6. Apply for a gunpowder
permit. 7. Take a one-day training class and pass a firing test. 8.Obtain a certificate from a gun dealer
describing the gun you want. 9. If you want a gun for hunting, apply for a hunting license. 10. Buy a gun
safe and an ammunition locker that meet safety regulations. 11. Allow the police to inspect your gun
storage. 12. Pass an additional background review. Audrey Carlsen and Sahil Chinoy, “How to Buy a Gun
in 15 Countries,” The New York Times, March 2, 2018,
https://www nytimes.com/interactive/2018/03/02/world/international-gun-laws.html.
18
   Brazil provides an important example. See Rogert Muggah, “Where do Rio de Janeiro’s crime guns come
from?” openDemocracy, August 8, 2016, https://www.opendemocracy.net/democraciaabierta/robert-
muggah/where-do-rio-de-janeiros-crime-guns-come-from.
19
   Larry Keane, “Why export control reform makes security and business sense,” National Shooting Sports
Foundation, July 6 2018, https://www nssf.org/why-export-control-reform-makes-security-and-business-
sense/.




                                              WASHSTATEB006228
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3555 of 3743

                                                                                As of: 7/12/18 10:19 AM
                                                                                Received: July 09, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 12, 2018
                                                                                Tracking No. 1k2-946j-v4k9
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0349
Public Comment 988. Security Assistance Monitor Center for International Policy. Colby Goodman. 7-9-18



                                      Submitter Information
Name: Colby Goodman
Address:
  2000 M St NW
  Suite 720
  Washington, DC, 20036
Email: colby@ciponline.org
Phone: 2022323317


                                         General Comment
Please find attached Security Assistance Monitor-Center for International Policy's concerns with the proposed
firearms export changes.

Colby Goodman
Director
Security Assistance Monitor

Christina Arabia
Program and Research Associate
Security Assistance Monitor

William D. Hartung
Director
Arms and Security Project



                                              Attachments
                                               WASHSTATEB006229
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3556 of 3743




SAM-CIP Letter BIS Firearms Rule FINAL




                                         WASHSTATEB006230
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3557 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3558 of 3743

.50 sniper rifles, has “for the most part,” “civil, recreational, law enforcement, or other
non-military applications” and thus deserve limited controls is highly questionable.

Second, because the term “defense article” is linked to several statutes with national
security import, the removal of firearms, guns, ammunition, and certain parts from the
USML means there would be many rippling implications of the transfer of items from the
USML to the CCL under the AECA and the Foreign Assistance Act (FAA). The AECA
is a sophisticated statutory framework that enables the United States to more effectively
monitor a large volume of arms exports. The proposed transfer impacts various statutes
linked to the AECA more broadly and creates ambiguity with the ability of Congress to
monitor U.S. assistance to foreign countries through various notification and reporting
requirements found in the AECA and the FAA. The transfer of arms to the CCL would
undermine that framework.

As outlined in more detail in the below analysis, the U.S. government or the U.S. policy
community would lose many key oversight tools and abilities to help prevent
irresponsible or illegal firearms trafficking around the world as a result of these proposed
changes. In particular, the U.S. government or U.S. policy community (Congress and the
public) would have a limited ability to do the following:

      •   Halt or modify risky proposed firearms sales valued at $1 million or more to
          countries such as to Honduras, Turkey, or the Philippines;
      •   Curb risky exports of pistol grips and magazine clips valued at $500 or less to
          over 100 countries, including Mexico and Guatemala;
      •   Review proposed training on how to aim and fire a gun and other types of foreign
          police training to countries such as Libya or China;
      •   Stop nonresident aliens leaving the United States via commercial airlines from
          taking firearms “accessories,” “attachments,” “components,” “parts,” and
          ammunition;
      •   Better understand U.S. firearms manufacturing and ownership to identify risks
          within the U.S. firearms industry; and,
      •   Investigate and prosecute companies for failing to properly provide political
          contributions and marketing fees aimed at curbing corruption.

Additionally, the AECA only permits the sales of defense articles and services for
specific reasons, including primarily for legitimate defense purposes.1 Section 3 of the
AECA requires the State Department to notify Congress when there is credible
information that such articles or services were misused.2 However, there is not a similar
requirement connected with the Export Administration Regulations (EAR). The AECA
also requires the State Department to publicly report on all authorized and delivered arms
exports annually, which has provided Congress and the public with an essential tool to
identify potentially illegal trafficking patterns and sales that are inconsistent with U.S.

1
    22 U.S.C. § 2754.
2
    2753(c)(2), https://www.law.cornell.edu/uscode/text/22/2753; For more information, see
           https://www.americanbar.org/content/dam/aba/administrative/human rights/ABACHRAssessment
           ofArmsSalestoSaudiArabia.authcheckdam.pdf


                                                  2


                                          WASHSTATEB006232
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3559 of 3743

policy. However, the Commerce Department does not have this same requirement nor
does it regularly provide the same level of transparency as the State Department.

We are pleased to see that the proposed rule attempts to maintain effective oversight of
arms brokers by ensuring that brokers must register and seek a license. These provisions
are critical in helping mitigate illegal arms trafficking to major conflict zones and
transnational criminal organizations. However, we are concerned that the basis for the
State Department’s rules is subject to legal challenge because it is not clear that the State
Department has the statutory authority to maintain brokering controls if firearms are
transferred from the USML. Similarly, we are concerned about the U.S. government’s
statutory basis to halt arms transfers based on human rights concerns. In 2014, Congress
amended the FAA to prohibit the export of Series 600 items to countries “the
governments of which engage in a consistent pattern of gross violations of internationally
recognized human rights.”3 If the proposed rule moved forward as is, the State
Department would no longer have a statutory basis for vetoing a proposed sale on human
rights grounds for firearms, guns, ammunition, and related parts that move to the CCL.

Given the potential loss of so many U.S. arms export controls and likely negative impact
on curbing irresponsible and illegal arms transfers, we encourage you to wait until the
Government Accountability Office finishes its analysis of the risks of moving firearms
from the USML to the CCL until you move forward on this proposal. If you have decided
you want to move forward with moving some firearms, guns, and related parts over to the
CCL, we recommend making the below changes to the proposed rule:

       •   Recognize that semi-automatic firearms are still a weapon of choice for foreign
           militaries and of significant military value and place firearms under the 600 Series
           list on the CCL;
       •   Maintain the requirement to notify Congress and the public of any proposed
           firearms sales that reach $1 million or more;
       •   Limit companies use of the Limited Value Shipments (LVS) license exception to
           $100 or severally limit the types of parts and components that are available for the
           $500 threshold value;
       •   Expand the definition of “technology” to capture defense-service type activities
           that would otherwise be left unregulated such as private security contractor
           training to foreign police with firearms. Similarly, 3D printing should be
           considered technology under the EAR;
       •   Remove or limit the registration fee for manufactures but keep the requirement for
           the registration;
       •   Add a mechanism to the CCL that would retain the reporting requirement on
           political contributions and marketing fees that were paid as part of arms sales.



3
    22 U.S.C. Sec. 2304. 22 USC 2304(a) establishes that no security assistance can go to a country with
           consistent pattern of gross human rights. 22 USC 2304(d)(2)(C)(ii) defines security assistance to
           include a license of 600-series items intended for armed forces, police, intelligence or other
           internal security forces.


                                                       3


                                              WASHSTATEB006233
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3560 of 3743




                            WASHSTATEB006234
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3561 of 3743


         Section-by-Section Key Concerns on Proposed Firearms Export Rule


Congressional Notification Requirement

Proposed Change

Under Section 36(c) of the AECA,4 if a sale of $1 million worth of Category I firearms is
authorized for export under the ITAR, the President must formally notify Congress 30
days prior to the approval of the ITAR export authorization. Both this formal notification
process and the prior informal one provides Congress with the opportunity to review
these proposed sales and ensure they are consistent with U.S. law, policy, and interests.
Under the current system, if Congress does not agree with the executive branch decision
to license the firearms export, it may block or modify the proposed sale. If Category I
items are moved to EAR controls, they will not be subject to the AECA notification
requirement.

Main Concerns

In the mid 1990s, Congress began requiring the administration to notify it of proposed
firearms sales of $1 million or more because of concerns about the role firearms have
consistently played in inflicting serious harm on civilians in conflict and non-conflict
zones. Since then, the requirement has allowed both Congress and the public to provide
important oversight of U.S. firearms exports. Over the past ten years, Congress has also
halted or modified several particularly problematic proposed firearms sales. Just last year,
for instance, Congress blocked the sale of semi-automatic handguns and assault rifle sales
to the Philippines and Turkey because of concerns that they would be used unlawfully
against civilians.5 As these congressional notifications are often provided to the public,
they have also given the U.S. foreign policy community an opportunity to provide
insights on particular risky U.S. firearms sales.

As U.S. companies continue to propose firearms sales to risky countries, it is critical for
Congress to maintain its oversight on major sales. From January to December of 2017,
the Trump Administration requested Congress to approve at least $662 million in
Category I firearms and ammunition exports to over 15 countries through the
congressional notification process.6 Of these, potential firearms sales to El Salvador,
Honduras, Indonesia, Mexico, Thailand, Turkey, and the United Arab Emirates raised
concerns amongst the human rights community and required necessary scrutiny by
Congress. In the case of Honduras, Congress had raised several questions to help ensure
4
  22 U.S.C. § 2776(c)
5
  http://www middleeasteye.net/news/us-halts-arms-sales-erdogan-bodyguards-1467964562;
          https://www reuters.com/article/us-philippines-usa-rifles-idUSKBN12V2AM
6
  For more details see Security Assistance Monitor’s factsheet, “Congressional Notifications for Proposed
          U.S. Commercial Firearms Exports in 2017,” available at
          http://securityassistance.org/fact sheet/congressional-notifications-proposed-us-commercial-
          firearms-exports-2017


                                                    5


                                           WASHSTATEB006235
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3562 of 3743

that U.S. weapons would not be used to fire on civilian protestors. These notifications
also helped U.S. civil society identify important trends in U.S. firearms sales such as in
licensed production.

Recommendation

For these reasons, it is critical that the new rule continue to require the U.S.
administration to notify Congress of any proposed firearms sales that reach $1 million or
more.

License Exception LVS (§ 740.3) / License Exception BAG (§ 740.14)

Proposed Changes

Under the proposed rule, U.S. companies are given new opportunities to export certain
firearms parts and components without U.S. government prior approval if the net value of
the shipment is at or below $500, which is higher than the $100 threshold under ITAR. In
particular, U.S. companies can use the Commerce Department’s License Exception
Shipments of Limited Value (LVS) to avoid the license requirement for exports of certain
firearms “parts,” “components,” “accessories,” and “attachments”, including pistol grips
and detachable magazines, to over 100 countries in Country Group B.7 Guns and
armament and related items controlled under ECCN 0A602 are also eligible for LVS with
a limit of $500 net value per shipment. Further, the rule adds a license exception under
LVS for ammunition parts and components with a limit of $100 per shipment.

The proposed rule would also revise License Exception BAG to allow U.S. citizens and
permanent resident aliens temporarily leaving the United States to take up to three non-
automatic and semi-automatic firearms under 0A501 and up to 1,000 rounds of
ammunition for such firearms controlled under 0A505.a for personal use while abroad.
Currently, BAG is authorized only for non-automatic firearms. The proposed rule carves
out a new exception for semi-automatic firearms and revises the current framework to
allow nonresident aliens leaving the U.S. to take firearms “accessories,” “attachments,”
“components,” “parts,” and ammunition controlled by 0A501 or 0A505, provided that
these were lawfully brought into the United States.

Main Concerns

Over the past decade, U.S. criminal prosecutions and research studies have shown how
the smuggling of small numbers of firearms on a regular basis can have a large impact on
gun violence in Mexico and Central America.8 Indeed, trafficking experts have long


7
  See https://www.bis.doc.gov/index.php/documents/regulation-docs/452-supplement-no-1-to-part-740-
          country-groups/file.
8
  Small Arms Survey, “Dribs and Drabs: The Mechanics of Small Arms Trafficking from the United
          States,” Issue Brief, March 2016, online at https://www files.ethz.ch/isn/196408/SAS-IB17-
          Mechanics-of-trafficking.pdf.


                                                   6


                                          WASHSTATEB006236
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3563 of 3743

argued that “small arms and spare parts are the lifeblood of the gray market.”9 Instead of
trying to improve U.S. efforts to stop this smuggling, the proposed rule seems more
aimed at limiting or complicating U.S. government efforts to stop the smuggling of U.S.
firearms and relate parts. The new $500 net value per shipment value under LVS could
significantly expand the number of shipments of firearms components such as pistol grips
and magazine clips that the U.S. government will not have a chance to review. Similarly,
the expansion of the license exception BAG will likely make it harder for the U.S.
government to stop the export of potentially problematic exports of semi-automatic
firearms at the U.S. border to many countries around the world, including Mexico and in
Central America.

Parts and Components Under LVS: Under the proposed changes to LVS, U.S.
companies could export the following types of firearms parts and components without a
U.S. license to over 100 countries, including Guatemala, El Salvador, Mexico, Somalia,
South Sudan, Yemen, and the Philippines if the net value per shipment was $500 or less:

1) “barrels, cylinders, barrel extensions, mounting blocks (trunnions), bolts, bolt
   carriers, operating rods, gas pistons, trigger housings, triggers, hammers, sears,
   disconnectors, pistol grips that contain fire control ‘‘parts’’ or ‘‘components’’ (e.g.,
   triggers, hammers, sears, disconnectors) and buttstocks that contain fire control
   ‘‘parts’’ or ‘‘components;’’ and,
2) “detachable magazines with a capacity of greater than 16 rounds ‘‘specially
   designed’’ for a commodity controlled by paragraph .a or .b of this entry. “

The rule also allows companies to use the LVS for guns and armament related items
under ECCN 0A602 in addition to ammunition parts, which can easily be used to make
one’s own ammunition.10 As many of these parts are relatively inexpensive, especially if
used, it’s possible for companies or individuals to export many items in one shipment
without a U.S. license. Following common practice, firearms traffickers may also
increase their number of shipments of firearms components that significantly increase
lethality such as pistol grips and magazine clips to questionable clients. Taken together,
the U.S. government will lose the ability to stop many types of sales to problematic
destinations and end-users.

Semi-Automatic Firearms Under BAG: Over the past five years, U.S. researchers have
highlighted how individuals have successfully trafficked U.S. firearms to Mexico and
Central America and beyond via commercial airlines using temporary export licenses
similar to the BAG license exception.11 While anyone traveling on a plane needs to

9
  Willian J. Lowell, Comments on Public Notice 7256 Amendment to the International Traffic in Arms
           Regulations: Revisions of U.S. Munitions List Category VII; and Public Notice 7257 Revisions to
           the USML (Feb. 7, 2011)
           https://www.armscontrol.org/system/files/Lowell Comments ExportReform Feb7 2011.pdf
10
   https://taskandpurpose.com/ammo-expensive-heres-make/; https://www.skilledsurvival.com/how-to-
           make-your-own-ammo/; https://www.offthegridnews.com/self-defense/guns-ammo/what-will-i-
           need-to-make-my-own-ammo/
11
   Small Arms Survey, “Dribs and Drabs,” March 2016. Colby Goodman, “U.S. Firearms Trafficking to
           Guatemala and Mexico,” Working Paper, Woodrow Wilson Center, April 2013, online at


                                                    7


                                           WASHSTATEB006237
  Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3564 of 3743

declare their firearm(s) to a U.S. CBP officer at the port of departure, CBP officers do not
conduct a risk assessment similar to what the State or Commerce Department would do to
help prevent U.S. firearms from being misused or diverted at the destination point. In
addition, if a U.S person overseas is robbed of or loses a semi-automatic firearm, there is
little recourse from the United States. Nefarious actors who are cognizant of this
exception could more easily facilitate semi-automatic firearm transfers abroad acting in
concert with a U.S citizen or permanent resident alien.

Not dissimilar from the points mentioned in the section on LVS, it is also troublesome
that the BAG exception allows for nonresident aliens leaving the United States to take
firearms “accessories,” “attachments,” “components,” “parts,” and ammunition
controlled by 0A501 or 0A505. The U.S. government lacks jurisdiction over nonresident
aliens while abroad. This exception will increase the number of firearms parts and
ammunition that are currently allowed to be transported overseas, many of which are
already contributing to epidemic levels of violence in Latin America.12 In fact, as many
as a quarter to half of all guns seized by police in Honduras, Guatemala, and El Salvador
and submitted for tracing by the Bureau of Alcohol, Tobacco, Firearms and Explosives
have been sourced to the United States.13

Recommendation

For these reasons, we believe the proposed BAG provision authorizing license-free
exports of semi-automatic rifles by citizens and legal permanent residents be revised to
allow the U.S. government to have more oversight before such a license exception is used.
In order to allow the U.S. government to review many risky license requests of firearms
components around the world, we also encourage you to limit companies use of LVS to
$100 or severally limit the types of parts and components that are available for the $500
threshold value.


Controls on the Export of Services and 3D Printing

Proposed Change

Under the ITAR, companies must apply for a license with the State Department to export
“defense services” to foreign entities. Defense services include items such as providing
assistance or training to foreign persons in the design, development, manufacture,
production, repair, maintenance, and operation of weapons on the USML. Companies
must also request a license if they seek to provide military training to foreign units and
forces. However, the Commerce Department’s CCL does not have a similar defense
services rule for items moving from the USML to the CCL. Instead, EAR controls are

        https://www.wilsoncenter.org/sites/default/files/US%20Firearms%20to%20Guatemala%20and%2
        0Mexico 0.pdf.
12
   New Data Reinforces Link Between Guns, Violence in Latin America, available at
        https://www.insightcrime.org/news/brief/new-data-reinforces-link-guns-violence-latin-america/.
13
   American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall, available at
        https://www.thetrace.org/2017/05/gun-trafficking-central-america-immigrant-crisis-trump-wall/.


                                                  8


                                           WASHSTATEB006238
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3565 of 3743

focused more on technology transfers. Additionally, the new rule would likely mean that
the U.S. companies would no longer be prohibited from publishing 3D gun plans on the
Internet.

Main Concerns

As the current rule is written, the U.S. government will likely lose oversight on many
types of defense services that could pose real risks to U.S. national security interests.
Today, U.S. defense companies regularly receive U.S. approval to provide over $40
billion in defense services a year to over 100 countries.14 Under the proposed rule,
however, U.S. companies may be able provide a wide range of training activities, design
and development assistance, testing, and production assistance on firearms and
ammunition to foreign persons without sufficient U.S. oversight. In particular, a U.S.
company would likely no longer be required to obtain U.S. government approval before
they provided training to foreign security forces around the world on how to aim and fire
certain guns. Further, when anyone that has access to 3D printing machines is able to
obtain plans on how to build a gun, this circumvents U.S. laws that seek to prevent
known criminals from obtaining U.S. firearms.

Narrow Definition of Technology: As the proposed rule identifies “the EAR does not
include a concept of ‘defense services’ and the ‘technology’ related controls are more
narrowly focused and apply in limited contexts as compared to the ITAR.” The
technology “required” for the development, production, or operation of semi-automatic
firearms would be controlled. But the definition of “required” as applied to “technology”
relates only to that portion of “technology” which is “peculiarly responsible for achieving
or exceeding the controlled performance levels, characteristics or functions.” Therefore,
training a foreign person in the United States or abroad would only require a license if the
assistance involved the release of controlled technology. That means companies may be
able to provide a wide range of training activities, design and development assistance,
testing, and production assistance on firearms and ammunition to foreign persons without
sufficient scrutiny and oversight.

Private Security Contractors: As U.S. private security contractors continue to pursue
training opportunities with foreign security forces in countries such as Libya and China, it
remains critical that the U.S. government maintain oversight of U.S. private security
contractor activities.15 At the moment, a U.S. private security contractor seeking to sell
training to foreign police units on how to aim and fire semi-automatic weapon must

14
   Security Assistance Monitor, Arms Sales Database, Direct Commercial Sales Services, accessed on July
          6, 2018, online at
          http://securityassistance.org/data/country/arms/Direct%20Commercial%20Sales%20Services/201
          2/2017//Global//all.
15
   Matthew Cole and Jeremy Scahill, “Eric Prince in the Hot Seat,” The Intercept, March 24, 2016, online
at https://theintercept.com/2016/03/24/blackwater-founder-erik-prince-under-federal-investigation/. Marc
Fisher, Ian Shapira, and Emily Rauhala, “Beyond Eric Princes China Venture,” The Washington Post, May
4, 2018, online at
https://www.washingtonpost.com/news/world/wp/2018/05/04/feature/a-warrior-goes-to-china-did-erik-
          prince-cross-a-line/?noredirect=on&utm term=.15fb0693b992


                                                   9


                                          WASHSTATEB006239
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3566 of 3743

obtain a license. But, the new rule would likely allow a U.S. company to avoid this
license requirement if the company did not also export firearms as part of the training. It
also means that some past enforcement actions, such as the deferred prosecution
agreement with the private security company formerly known as Blackwater, which
included violations related to the export of small arms, ammunition, and training of
foreign security forces in Sudan, Iraq, and Afghanistan, could be compromised.16 The
new rule could also create an unfortunate scenario where U.S. private security contractors
are able to provide services to foreign security units or militias that are otherwise
prohibited from receiving training through U.S. foreign security aid.

3D Printing: In Defense Distributed v. United States Department of State, 838 F.3d 451
(5th Cir. 2016), the Fifth Circuit determined that posting 3D gun instructions, which
constituted an export of controlled technical data under the ITAR, was not an
infringement on the First Amendment. But the proposed BIS rules suggest that
information posted on the internet would not be subject to EAR controls. The rules state
that “the EAR includes criteria in part 734 that would exclude certain information and
software from control. For example, if a gun manufacturer posts a firearm’s operation
and maintenance manual on the internet, making it publicly available to anyone
interested in accessing it and without restrictions on further dissemination (i.e., unlimited
distribution), the operation and maintenance information included in that published
operation and maintenance manual would no longer be ‘‘subject to the EAR.’’ (See §§
734.3(b) and 734.7(a).).” If information published online would not be subject to the
EAR, then 3D plans for guns published online would be outside the scope of export
controls under the proposed rules. We are greatly concerned about the loss of controls on
3D gun-printing plans, which has increasingly assisted bad actors in enhancing their
capabilities to inflict atrocities around the world.

Recommendations

We recommend that the final rule expand the definition of “technology” to capture
defense-service type activities that would otherwise be left unregulated. More
specifically, it will be critical to ensure that a final rule requires U.S. companies to
request a license to furnish training on the use of firearms to foreign security forces,
support for design and development assistance, testing, and production assistance on
firearms and ammunition. To ensure that criminal organizations do not have the
capability to easily build firearms, it will be critical that design and development
information related to semi-automatic firearms, including 3D printing plans for guns, be
considered controlled “technology” under the EAR.

Registration Requirement for Manufacturers

Proposed Change



16
     https://archives.fbi.gov/archives/charlotte/press-releases/2012/academi-blackwater-charged-and-enters-
             deferred-prosecution-agreement


                                                      10


                                              WASHSTATEB006240
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3567 of 3743

The transfer of certain Category I-III items from the USML to the CCL means that
manufacturers and exporters, as well as providers of defense services, of those items will
no longer be required to register with the State Department’s Directorate of Defense
Trade Controls (DDTC) or with any U.S. government entity before engaging in
manufacturing or exporting certain firearms, ammunition, and related parts and
components. In other words, exporters and manufactures will not longer be subject to the
U.S. government requirement under 22 C.F.R. 122.1, which states that “any person who
engages in the United States in the business of manufacturing or exporting or
temporarily importing defense articles, or furnishing defense services, is required to
register with the DDTC. A manufacturer who does not engage in exporting must
nevertheless register.”

Main Concerns

The State Department requirement for companies and individuals to register before they
engage in the manufacturing or exporting is an important tool for the U.S. government to
better understand the nature of the firearms industry, including who owns and controls
key items and technology of significant military value. It provides the U.S. government
with valuable data on manufacturers, government contractors, and importers. While some
data on exporters will still be available through Commerce Department required export
licenses, not all U.S. manufacturers regularly export or are required to submit a license
for export. This loss of documented evidence on firearms manufacturing could severely
hamper U.S. law enforcement investigations and the prosecution of arms dealers or others
found in violation of AECA.

New Types of Manufacturing: In 2016, U.S. registration for firearms manufacturing
activities was deemed so important that DDTC issued specific guidance providing that
the below broad range of activities constitute “manufacturing” and thus require
registration. The below activities were likely added because of concerns about illicit
firearms trafficking and an inability to identify some new or uncommon types of
manufacturing. However, this new guidance will not apply to Category I-III items
moving to the CCL.

a) Use of any special tooling or equipment upgrading in order to improve the capability
   of assembled or repaired firearms;
b) Modifications to a firearm that change round capacity;
c) The production of firearm parts (including, but not limited to, barrels, stocks,
   cylinders, breech mechanisms, triggers, silencers, or suppressors);
d) The systemized production of ammunition, including the automated loading or
   reloading of ammunition;
e) The machining or cutting of firearms, e.g., threading of muzzles or muzzle brake
   installation requiring machining, that results in an enhanced capability;
f) Rechambering firearms through machining, cutting, or drilling;
g) Chambering, cutting, or threading barrel blanks; and
h) Blueprinting firearms by machining the barrel.




                                           11


                                    WASHSTATEB006241
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3568 of 3743

Company Acquisition Data: DDTC registrants are required to notify the State
Department within five days of the effectuation of a transaction if the registrant is either a
target or a buyer in an acquisition. If a foreign buyer is acquiring a DDTC registrant, a
notification must be provided to DDTC 60 days prior to the transaction’s effectuation.
One of the reasons these notifications are critical is to understand who owns and controls
manufacturers of items and technology that could be used to harm U.S. foreign policy
interests and, in the case of foreign buyers, pre-notification allows the government to take
action and ask questions if there are concerns with a non-U.S. company owning a
manufacturer or exporter of controlled items.

Recommendation

While some U.S. companies may make the argument that the registration fee ($2,250 a
year for most exporters) is an economic burden, establishing a threshold for annual
revenues could easily solve this issue. If a company does not meet this threshold, their
registration fee may be waived. If the proposed rules go into effect, we recommend that
the U.S. government establish a registration requirement for manufacturers of the items
that are transferring from the USML to the CCL, including the 2016 DDTC guidance, in
order to provide for the transparency and accountability needed to identify risk and
support U.S. law enforcement investigations.

Reporting Requirements on Political Contributions and Fees

Proposed Change

Finally, the transfer of certain Category I, II, and III items from ITAR to EAR control
will mean the loss of the reporting requirements outlined in 22 C.F.R. §130. ITAR’s
Section 130 requires exporters to report payment of certain political contributions, fees,
and commissions related to the sale of defense articles and services to the armed forces of
a foreign country or international organization to the DDTC. These reporting
requirements were implemented to address concerns about the growing use of agents,
advisers, and consultants to obtain business in international defense trade.

Section 130.9 mandates that license applicants disclose to the DDTC political
contributions in an aggregate of $5,000 or more and fees or commissions in an aggregate
of $100,000 or more that the applicant or its vendors have paid or agreed to pay related to
the sale for which the license is requested. The same disclosure requirements are imposed
upon suppliers, which the regulation defines as “any person who enters into a contract
with the Department of Defense” for the sale of defense articles or defense services
valued in an amount of $500,000 or more.17 Section 130.10 requires that applicants and
suppliers furnish detailed information related to the sale (such as the total contract price
and the name and nationality of each foreign purchaser) and its related political
contributions, fees, or commission to the DDTC. Section 130.12 requires vendors to
disclose to the applicant or supplier any political contributions, fees, and commissions
paid in relation to the sale. Finally, section 130.14 imposes strict recordkeeping
17
     See 22 C.F.R. §130.7.


                                             12


                                      WASHSTATEB006242
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3569 of 3743

requirements on each applicant, supplier, and vendor, requiring each to maintain records
of any information it furnished or obtained in compliance with Section 130 for at least
five years following the date of the report submitted to the DDTC. As the proposed rule
will move certain Category I, II, and III items from ITAR control, Section 130
disclosures will no longer be required when obtaining licenses to export those items.

Main Concerns

In many countries around the world, corruption is rampant within their arms procurement
systems, as foreign officials seek to steal funds from their national budgets for their
personal gain. In Nigeria, this type of corruption helped hollow out the military and made
it more difficult for them to effectively combat Boko Haram.18 In response to similar
types of concerns, the U.S. Congress adopted the above reporting requirements to help
the U.S. government stop bribery and other fraudulent schemes within the international
arms trade. However, this is still a challenging task. According to an earlier Commerce
Department report, the United States became aware of "significant allegations of bribery
by foreign firms in 294 international contract competitions valued at $145 billion."19
Under the proposed rule, the Commerce Department would limit its ability to obtain
useful information on U.S. defense companies and prosecute bribery.

Transparency: Section 130 reporting requirements encourage transparency within
international defense trade and provide U.S. law enforcement with a useful tool to stop
corrupt arms deals. At the moment, Section 130 disclosures are an important information-
gathering tool through which the government gains access to useful data about arms trade
transactions. Information such as the identities and countries of foreign purchasers and
the recipients of donations to foreign governments and campaigns have political and
diplomatic uses that extend beyond the arms industry. The loss of required Section 130
disclosures when obtaining licenses to export USML Category I, II, and III items means
that the pool of useful data the government can access will become smaller. Just as the
access to this data has benefits beyond the arms industry, the decrease in accessible data
will have negative repercussions beyond the arms industry.

Prosecutions and Compliance Systems: The requirement that U.S. companies disclose
payments made to solicit, promote, or secure the sale of defense articles or services to the
armed forces of a foreign country or international organization is an effective anti-bribery
and anti-corruption mechanism. The same can be said for the reporting requirements
imposed upon suppliers. While U.S. companies may expectedly choose to avoid notifying
the U.S. government of fees and contributions that could be considered bribery, U.S. law
enforcement have used the provisions to pursue U.S. prosecutions against major defense
companies. In 2010, for example, BAE Systems pleaded guilty and paid a $400 million
fine to the United States after being caught in a scandal to cover up, among other items,

18
   Transparency International, “Weaponizing Transparency: Defense Procurement Reform as a
         Counterterrorism Strategy,” May 2017, online at http://ti-defence.org/wp-
         content/uploads/2017/05/Weaponising Transparency Web.pdf.
19
   Paul Holden, “Indefensible: Seven Myths that Sustain the Global Arms Trade,” online at
         https://projectindefensible.org/.


                                                 13


                                         WASHSTATEB006243
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3570 of 3743

payments made to “marketing agents” to help it secure arms contracts with Saudi Arabia.
The company failed to disclose any fees paid to the agents.20 The requirement is also a
useful tool to encourage U.S. companies to have stronger compliance systems to identify
and stop corruption.

Recommendation

In order to maintain important transparency and anti-corruption mechanisms on U.S.
firearms sales, the U.S. government would benefit by adding a mechanism to the CCL
that would retain the reporting requirement of Part 130.




20
     U.S. Department of Justice, “BAE Systems PLC Pleads Guilty and Ordered to Pay $400 Million
           Criminal Fine,” March 1, 2010, online at https://www.justice.gov/opa/pr/bae-systems-plc-pleads-
           guilty-and-ordered-pay-400-million-criminal-fine.



                                                     14


                                             WASHSTATEB006244
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3571 of 3743

                                                                                As of: 7/12/18 10:15 AM
                                                                                Received: July 09, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 12, 2018
                                                                                Tracking No. 1k2-946j-87x3
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0348
Public Comment 989. Vista Outdoor. Julia Mason. 7-9-18



                                      Submitter Information
Name: Vista Outdoor
Organization: Vista Outdoor


                                         General Comment
RE: Comments on Proposed Rule RIN 0694-AF47 -- Control of Firearms, Guns, Ammunition and Related
Articles the President Determines No Longer Warrant Control Under the United States Munitions List (USML)


Vista Outdoor Inc., (Vista) is a leading global designer, manufacturer and marketer of consumer products in the
growing outdoor sports and recreation markets. We serve these markets through our diverse portfolio of well-
recognized brands that provide consumers with a range of performance-driven, high-quality and innovative
products, including sporting ammunition and firearms, outdoor products, outdoor cooking solutions, outdoor
sports optics, hydration systems, golf rangefinders, and accessories. We serve a broad range of end consumers,
including outdoor enthusiasts, hunters and recreational shooters, professional athletes, as well as law
enforcement and military professionals.

The majority of Vista brands exported that require BIS or DDTC authorizations are: Federal Premium, CCI,
Speer ; Firearms: Savage Arms, Bushnell, BLACKHAWK!, Night Optics, all which will be directly impacted by
the proposed rules changes. As requested in the proposed rule contained in Federal Register Notice, 83 FR
24166, May 24, 2018, Vista respectfully submits the following comments in the attached file "Comments on
proposed rule RIN 0694AF47."

Sincerely,
Vista Outdoor Inc.



                                              Attachments
                                               WASHSTATEB006245
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3572 of 3743




Comments on proposed rule RIN 0694AF47




                                         WASHSTATEB006246
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3573 of 3743




                            WASHSTATEB006247
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3574 of 3743




                            WASHSTATEB006248
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3575 of 3743




                            WASHSTATEB006249
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3576 of 3743




                            WASHSTATEB006250
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3577 of 3743

                                                                                 As of: 7/12/18 10:10 AM
                                                                                 Received: July 09, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 12, 2018
                                                                                 Tracking No. 1k2-946k-lj8w
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0347
Public Comment 990. Individual. Jeff Abramson. 7-9-18



                                      Submitter Information
Name: Jeff Abramson


                                          General Comment
I have worked in the nonprofit sector for more than a decade in efforts to promote more responsible trade in
conventional weapons and find these proposed regulatory changes to be irresponsible and dangerous. They
continue the wrong-minded approach of the Trump administration to treat weapons as any other trade
commodity, threatening to undermine long-term global security and true U.S. national security interests.

Please see full comments in the attached document.



                                              Attachments
ProposedUSMLCatItoIIIChanges_Comments_Abramson




                                                WASHSTATEB006251
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3578 of 3743




Comments re: ITAR Amendment - Categories I II, and III; EAR Amendment - RIN 0694-AF47
Jeff Abramson
July 9, 2018


I have worked in the nonprofit sector for more than a decade in efforts to promote more responsible
trade in conventional weapons and find these proposed regulatory changes to be irresponsible and
dangerous. They continue the wrong-minded approach of the Trump administration to treat weapons as
any other trade commodity, threatening to undermine long-term global security and true U.S. national
security interests. While my comments below are as an individual concerned U.S. citizen, they are
informed by my work as a senior fellow at the Arms Control Association, coordinator of a global network
of professionals engaged on these issues –the Forum on the Arms Trade--, and former leader within the
international Control Arms campaign that championed the creation and now implementation of the
Arms Trade Treaty.

In addition to these comments, I commend to reviewers the comments by experts listed by the Forum
on the Arms Trade, including: Colby Goodman, William Hartung, Christina Arabia; Adotei Akwei (on
behalf of Amnesty International USA); and John Lindsay-Poland, which delve into many of these points
in much greater detail.

Specific concerns include:

Loss of Congressional oversight

In 2002 Congress amended its notification threshold so that it would be informed of potential
commercial sales of firearms under USML category I when they were valued at just $1 million, as
opposed to $14 million for other major weapons sales. Such notifications have been instrumental in
forestalling unwise sales, including last year to Turkey and the Philippines. No similar statutory
requirement of congressional notification exists for most arms sales under the CCL, meaning Congress
would lose its oversight role on these weapons.

Public reporting should be improved, not weakened

The public gains some insight into the transfer of weapons via Congressional notifications, and also
through the State Department’s 655 report and Blue Lantern investigations report. Those reports could
provide much more detail, such as the number of specific weapons involved and other data, rather than
broad categorical details (655 report). Commerce reporting provides even less data, with similar reports
covering around 20 countries per year. We deserve better transparency, not worse. If this transfer of
authority moves forward, the Commerce department should be required to improve its reporting.

Non-sensical to no longer consider these military weapons/defense articles

The transfer of regulatory authority to the Commerce Department is claimed to be wise because these
weapons no longer “provide the United States with a critical military or intelligence advantage or, in the
case of weapons, are inherently for military end use,” and further because many “are widely available in
retail outlets in the United States and abroad.”

Applying this general approach--taken from the larger export reform initiation--falls apart when we are
looking at firearms and their ammunition. These weapons are and should be controlled because a



                                            WASHSTATEB006252
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3579 of 3743




significant amount of violence that occurs, including against U.S. military and law enforcement
personnel, is inflicted by small arms. Research indicates that the types of weapons being transferred to
Commerce control—AR-15s and AK-47 style assault rifles and their ammunition—are “weapons of
choice” of drug trafficking organizations in Mexico and other Latin American countries. Many can also be
easily converted to fully automatic weapons, which will remain under USML control. U.S. military
members often operate their fully-automatic-capable weapons in a semi-automatic or less-than-
automatic mode. Plus, many sniper rifles to be moved to Commerce control are in U.S. military use.

In addition, in many of the countries where these weapons are likely to be marketed, they are
considered military weapons and tightly controlled. As currently proposed, they would also remain on
the US Munitions Import List (USMIL), which is proper. Why they would therefore not remain on a
similar export list is illogical.

Being commercially available in the United States is not a good indicator of whether these weapons
merit the oversight of the State Department, which is better tasked with weighing non-commercial
concerns. Nor is it proper to consider these weapons somehow safer than others on the USML.

Upsetting norms on human rights as relates to the arms trade

The United States maintains strong laws against the provision of arms where certain human rights
abuses are of concern (even if we do not always live up to those laws). Some of those laws may not
apply to items in the 500 series. And although the State Department will be consulted in licensing
decisions, it is difficult to see how this new approach would strengthen the ability of DRL and others
concerned about human rights to forcefully insert human rights into arms sales decisions.

At a time where the global community must make the arms trade more responsible, these proposed
changes would make its largest arms dealer, the United States, appear less responsible and less
concerned about the human rights implications of the arms trade.

Making 3-D printing easier is dangerous

It is unfathomable how allowing untraceable 3-D printing of firearms serves U.S.-recognized goals to
combat illicit trafficking of firearms. Our country has agreed to support the Program of Action (PoA) on
small arms and light weapons and the International Tracing Instument (ITI), has signed accords on arms
transfers and tracing in the Americas, and argued for why these efforts are so important. The United
States also is the world’s largest donor, as I understand it, to helping countries build their ability to trace
weapons, secure weapons stockpiles, and to destroy those stocks when warranted. Yet, this transfer of
authority to Commerce appears to open the door to unfettered 3D printing, which threatens to
undermine nearly all those efforts.

Overall

At a fundamental level, U.S. arms are not like any other commodity and should not be treated as such.
These are first and foremost killing machines. The over-emphasis on economic security threatens to
jeopardize higher priorities, including peace and security concerns. If more weapons flow to countries
with poor human rights records, norms around responsible weapons use and transfer will be harder to
build and uphold.




                                              WASHSTATEB006253
        Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3580 of 3743




This analysis is built upon documents and comments currently available at
https://www.forumarmstrade.org/catitoiii.html

Including:

    •    "Proposed Firearms Export Changes: Key Challenges for U.S. Oversight," (see also attached 14
         page document), Center for International Policy, William Hartung, Colby Goodman, Christina
         Arabia
    •    Arguments against retail availability criterion (pdf), public comment by John Lindsay-Poland,
         Global Exchange
    •    "Examples of Firearms Transferred to Commerce Under New Export Rules (pdf)," Violence Policy
         Center, contact Kristen Rand
    •    "Business with A Bang:How the Proposal to Loosen Arms Export Regulations Threatens Human
         Rights," Nate Smith, Amnesty USA, June 15, 2018 and Public Comment 41 from Adotei Akwei
         (pdf)
    •    “Trump Favors Arms Industry in Effort to Loosen Export Controls,” Jeff Abramson, Issue Brief,
         Arms Control Association, June 7, 2018.




                                            WASHSTATEB006254
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3581 of 3743

                                                                            As of: 7/12/18 10:04 AM
                                                                            Received: July 09, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 12, 2018
                                                                            Tracking No. 1k2-946l-cmq2
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0346
Public Comment 991. Safari Club International. Anna Seidman. 7-9-18



                                     Submitter Information
Name: Anna Seidman
Organization: Safari Club International


                                          General Comment
See attached file(s)



                                            Attachments
07 08 2018 - Safari Club International Comments on RIN 1400 AE30 and RIN 0694-AF47




                                             WASHSTATEB006255
    Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3582 of 3743




July 9, 2018

Via http://www.regulations.gov

Office of Defense Trade Controls Policy
Department of State
DDTCPublicComments@state.gov

Regulatory Policy Division,
Bureau of Industry and Security,
U.S. Department of Commerce,
Room 2099B,
14th Street and Pennsylvania Avenue NW,
Washington, DC 20230.

       Re:      Safari Club International Comments on Proposed Amendment to the
                International Traffic in Arms Regulations: Revision of U.S. Munitions List
                Categories, I, II and III, Docket RIN 1400 AE30, DOS-2017-0046; and
                Proposed Control of Firearms, Guns, Ammunition and Related Articles the
                President Determines No Longer Warrant Control Under the United States
                Munitions List (USML), RIN 0694-AF47, Docket No. 111227796-5786-01.

Dear Sirs:

Safari Club International (SCI) submits these comments in support of the U.S. Department of
State’s proposed amendments to the International Traffic in Arms Regulations (ITAR) to revise
Categories I, II, and III of the U.S. Munitions List (USML) to describe more precisely the
articles warranting export and temporary import control on the USML. SCI also supports the
Department of Commerce, Bureau of Industry and Security’s proposed determination that these
items no longer warrant control under the U.S. Munitions List (collectively referred to as
“proposed regulations”).

SCI does not support the proposed regulations’ finalization and implementation of a modified
procedure for the temporary export of firearms and ammunition by individuals who wish to
travel outside the U.S. for recreational hunting and shooting purposes. The procedure requires
travelers to use the Automated Export System (AES) to register their personal firearms and
ammunition. This is an inappropriate and unworkable system for the individual who wishes to
temporarily export his/her firearms. As an alternative, SCI requests that the proposed regulations
be modified so that they delete the AES registration requirement and formalize and codify the
Form 4457 process to ensure its consistency and use by all Customs and Border Protection
(CBP) officials.




                                  Safari Club International - Washington DC Office
        501 2nd Street, NE, Washington, DC 20002 • Phone 202 543 8733 • Fax 202 543 1205 • www.safariclub.org
                                                 WASHSTATEB006256
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3583 of 3743

SCI Comments on Proposed Regulations Regarding Temporary Export of Firearms
July 9, 2018
Page 2 of 6

Safari Club International

Safari Club International, a nonprofit IRC § 501(c)(4) corporation, has approximately 50,000
members worldwide, many of whom are U.S. residents who travel with their firearms for hunting
and recreational shooting around the world. They are individuals, not businesses, who seek only
to bring their own property with them when they travel and return to the U.S. with that same
property. Their activities are legal and are regulated by the countries they visit to hunt and shoot.

The Origin of the AES Registration Requirement

The export of firearms is controlled under the ITAR, which is administered by the U.S.
Department of State, Directorate of Defense Trade Controls (DDTC). ITAR regulations have
historically included an exemption under 22 CFR §123.17(c) allowing U.S. persons to
temporarily export without a license up to three nonautomatic firearms and not more than 1,000
cartridges. This exemption is widely used by hunters and other sportsmen, who travel overseas
with firearms to be used for sporting and other legal purposes. To use the exemption, the U.S.
person must declare the firearms and/or ammunition to CBP, carry the firearms as part of their
baggage, and not transfer ownership while abroad.

In 2011, DDTC published a Federal Register notice of proposed rulemaking that principally
revised the exemption related to personal protective equipment, but also included a requirement
that those traveling with firearms register through the Automated Export System (AES): “The
person. . . presents the Internal Transaction Number from submission of the Electronic Export
Information in the Automated Export System per §123.22 of this subchapter….” 76 Fed. Reg.
16353, 163534 (Mar. 23, 2011).

The system required those registering to provide an Employer Identification Number (EIN),
available only to commercial enterprises. The registration system also involved procedures far
too complicated and burdensome than necessary for individuals seeking only to travel with their
personal equipment. Because the registration system imposed registration obligations that would
have forced hunters and shooters to make false representations to the Internal Revenue Service,
jeopardized their ability to obtain permits to import the wildlife they successfully hunted, and
imposed burdensome obligations unnecessary and inappropriate for non-commercial importers,
CBP agreed to postpone the implementation of the registration requirements and to continue the
use of Form 4457 as the mechanism to facilitate temporary firearms export. Even that solution
presented problems. Due to the inconsistencies in the way that CBP personnel issued the forms,
U.S. residents have encountered difficulties in taking their firearms to foreign countries (e.g.
South Africa) that attribute much greater significance to Form 4457 than does the U.S.

Collection of Data Through AES Registration is Inappropriate

Without good reason, the proposed regulations would reactive the AES registration requirement
for individuals seeking to temporarily export their firearms and ammunition.

       Consistent with the ITAR requirements previously applicable to temporary
       exports of the firearms and associated ammunition covered by this rule, [Bureau


                                  Safari Club International - Washington DC Office
        501 2nd Street, NE, Washington, DC 20002 • Phone 202 543 8733 • Fax 202 543 1205 • www.safariclub.org
                                                  WASHSTATEB006257
   Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3584 of 3743

SCI Comments on Proposed Regulations Regarding Temporary Export of Firearms
July 9, 2018
Page 3 of 6

       of Industry and Security (“BIS“)] is proposing to modify § 758.1 of the EAR to
       make clear that exporters would continue to be required to file Electronic Export
       Enforcement (EEI) to the Automated Export System (AES) for transactions
       involving such firearms and associated ammunition that are otherwise authorized
       pursuant to License Exception BAG.

83 Fed. Reg. 24174. The purpose of the registration system is not to facilitate the temporary
export and reimport of firearms and ammunition. According to CBP, the collection of export
data through the registration is designed to help with the “compilation of the U.S. position on
merchandise trade” and is an “essential component of the monthly totals provided in the U.S.
International Trade in Goods and Services (FT900) press release, a principal economic indicator
and a primary component of the Gross Domestic Product.” https://www.census.gov/foreign-
trade/aes/aesdirect/AESDirect-User-Guide.pdf

The government has no need to collect this data. The data, provided by individuals who wish to
temporarily export and then re-import the same personally owned equipment, has nothing to do
with the “U.S. position on merchandise trade” or the “Gross Domestic Product.”

The only purpose for the collection of data from individual hunters who travel with their firearms
is likely to enable the government to maintain records on these individuals and their legal
activities abroad. In the proposed regulations, the BIS acknowledges that the intention of the
AES filing system was to “track such temporary exports of personally-owned firearms and
ammunition.” SCI strongly opposes this attempt to “follow” and retain records of the individuals
who travel with their firearms for hunting purposes. These individuals have taken no actions
meriting the government’s desire or need to collect and maintain data on their activities. The
government should remove the requirement to collect such data.

The Proposed Regulations Recognize Flaws in the Registration System

The proposed regulations provide the public with the opportunity to comment on whether CBP
has been able to remedy the problems identified when CBP first attempted to activate and
implement the new requirement. The drafters also condition the reactivation of the AES
registration requirement on CBP’s success in remedying the problems that plagued the
introduction:

       Whether and how BIS includes this requirement in a final rule would be based on
       whether CBP is able to update its processes, and other agencies as needed, to
       allow for individuals to easily file EEI in AES by the time a final rule is
       published. If CBP is not able to do so, then the final rule may direct exporters to
       continue to use CBP’s existing process, which is the use of the CBP Certification
       of Registration Form 4457, until a workable solution is developed or CBP
       suggests an alternative simplified solution for gathering such information for
       temporary exports of personally-owned firearms and ammunition. BIS will also
       take into consideration any public comments submitted on this aspect of the
       proposed rule regarding imposing an EEI filing requirement in AES, as well as



                                  Safari Club International - Washington DC Office
        501 2nd Street, NE, Washington, DC 20002 • Phone 202 543 8733 • Fax 202 543 1205 • www.safariclub.org
                                                WASHSTATEB006258
   Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3585 of 3743

SCI Comments on Proposed Regulations Regarding Temporary Export of Firearms
July 9, 2018
Page 4 of 6

       comments on the current practice of using the CBP Form 4457, as well as any
       other suggestions on alternative approaches for tracking such information.

83 Fed. Reg. 24174. AES registration should not be required as CBP has not remedied the
problems that plagued the initial attempted implementation of the system.

The AES Registration System Requires Individuals to Provide False Information to the
Internal Revenue Service

The AES registration system continues to require persons temporarily exporting firearms or
ammunition to present “the Internal Transaction Number from submission of the Electronic
Export Information in the Automated Export System.” The AES system requires an EIN before
a user can submit any data. The Census Bureau administers the AES system, and their website
still includes the following FAQ:

       The Internal Revenue Service (IRS) site states that an Employer
       Identification Number (EIN) is for use in connection with business activity
       only. It further states, do not use your EIN in place of a Social Security
       Number. The information provided by the Census Bureau and the IRS is
       conflicting.

       The IRS publication titled “Understanding Your EIN” which is located on their
       webpage (http://www.irs.gov/pub/irs-pdf/p1635.pdf [external link]) states that
       "…Employer Identification Number (EIN) is for use in connection with business
       activity only, do not use your EIN in place of a Social Security Number"….
       However, for the purposes of registering or filing in the AES you can and should
       use your EIN. While it is not specifically stated, an EIN can be obtained for
       government reporting purposes when a person does not own a business.”

https://www.census.gov/foreign-trade/regulations/ssnfaqs.html. The Census Bureau site
expressly tells individual exporters to ignore the IRS’s instructions and to misrepresent
themselves as businesses, in order to obtain an EIN. The IRS site contains no instructions
providing such an exception.

The Census guidelines instruct individuals to select “Sole Proprietorship” as the “type of legal
structure applying for an EIN,” which is explained by IRS as: “sole proprietor includes
individuals who are in business for themselves, or household employers.” The individual is
further required to select “started a new business” as the reason why the sole proprietor is
requesting an EIN. For an individual seeking to travel overseas with their firearms, this
information is confusing, false and entered only to obtain the EIN.

As nothing has changed to remedy this problem since the AES registration requirement was
originally imposed, the regulations should not include this requirement.

The AES Registration System is Designed for Commercial Operations and Is Overly
Complicated for the Individual Exporter


                                  Safari Club International - Washington DC Office
        501 2nd Street, NE, Washington, DC 20002 • Phone 202 543 8733 • Fax 202 543 1205 • www.safariclub.org
                                                WASHSTATEB006259
    Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3586 of 3743

SCI Comments on Proposed Regulations Regarding Temporary Export of Firearms
July 9, 2018
Page 5 of 6


Despite the years that have passed since CBP’s attempt to require individuals to register through
the AES system for the temporary export of their firearms, the agency has not made meaningful
progress in reducing the overly complicated process for registration. The system is designed for
businesses whose repeated use of the system merits the time and patience required for
registration. The online AES Direct Users’ Guide (which contains no reference to individuals,
temporary export, or firearms) is a 39-page manual that an individual would be required to learn
in order to register with the system. The registration mechanism is unnecessarily burdensome
and complicated for the private individual who does not wish to participate in commercial trade
but merely wants to temporarily take his own firearm with him outside the U.S. for a recreational
hunt or shoot.

Individuals Identifying Themselves as a Commercial Enterprise Could Jeopardize Their
Ability to Import Legally Hunted Animals

The requirement that individual hunters obtain an EIN, recognized by the IRS for business
purposes only, could potentially jeopardize the ability of hunters to import some sport-hunted
trophies from abroad. The U.S. Fish and Wildlife Service (FWS) prohibits the importation of
many sport-hunted species for commercial purposes. A hunter who registers as a business for
the purpose of leaving the country and exporting the firearms he plans to use to hunt outside the
United States, risks the FWS prohibiting the hunter from importing his trophies and otherwise
penalizing the hunter.

The AES Registration System Does Not Replace the Use of Form 4457

As mentioned above, the proposed regulations did not intend the AES registration requirement to
replace CBP Form 4457 for the temporary export and reimport of personally owned firearms.
Even with the AES registration requirement, temporary exporters of firearms and ammunition
will still need to obtain and complete Form 4457 and display it upon re-entry into the U.S. to
prove that they did not acquire the firearms abroad. Because (1) the AES registration
requirement and its purpose of tracking the activities of law-abiding hunters and recreational
shooters are neither necessary nor appropriate for the temporary export activities of hunters and
shooters, and (2) these individuals will continue to need to obtain and display Form 4457, the
logical solution would be to abandon the AES registration requirement, retain the Form 4457
practice, and improve the mechanisms for issuing the latter.

Future Use of Form 4457 Needs to Reflect the Greater Significance of the Document
Outside the U.S.

While CBP has used Form 4457 as primarily a mechanism for determining whether the firearm
being imported into the U.S. is the same property the individual exported when he or she left the
country, other governments attribute greater significance to the document.

South Africa, for example, treats the form as a pseudo license of a U.S. resident traveling with a
firearm. South African police have conditioned import of firearms into their country on the U.S.
resident’s possession of what South Africa considers to be a valid Form 4457. In 2017, this led


                                  Safari Club International - Washington DC Office
        501 2nd Street, NE, Washington, DC 20002 • Phone 202 543 8733 • Fax 202 543 1205 • www.safariclub.org
                                                 WASHSTATEB006260
    Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3587 of 3743

SCI Comments on Proposed Regulations Regarding Temporary Export of Firearms
July 9, 2018
Page 6 of 6

to problems for hunters traveling to South Africa when the CBP began issuing Form 4457s with
already expired expiration dates. Although CBP explained that the agency attributes little
meaning to the form’s expiration date, South African officials considered the forms expired and
prohibited hunters from entering the country with their firearms due to the apparent expired
appearance of the forms.

The problem was exacerbated by different offices of CBP issuing different versions of the form,
which also did not match the form available from CBP’s website. After representatives of SCI
and other organizations engaged in numerous discussions on the issue with CBP personnel, CBP
adopted a temporary solution of issuing new forms with a future expiration date. CBP needs to
adopt a more permanent solution that addresses the significance of the form in other countries,
such as issuing forms without any expiration date.

SCI’s Recommended Resolution and Revision of the Proposed Rules

SCI recommends that the drafters delete the AES registration requirement entirely for individuals
and make it clear that registration is not required for those who wish to temporarily export their
firearms from the United States. No tracking of the legal activities of these hunters and shooters
should be conducted and no compilation of data about these individuals should be permitted.
Instead, the drafters should formally codify the use of Form 4457 for individuals and should
identify a single consistent standard for the form that contains no date that could be interpreted or
misinterpreted by anyone as an expiration date.

Thank you for the opportunity to comment on these proposed regulations, and in particular to
advocate for the removal of a process that should not be applied to individuals who wish only to
temporarily export their firearms in order to engage in legal activities outside of the United
States. If you have any questions or need anything further, please contact Anna Seidman,
Director of Legal Advocacy Resources and International Affairs, aseidman@safariclub.org.

                                                     Sincerely,




                                                       Paul Babaz
                                                       President, Safari Club International




                                  Safari Club International - Washington DC Office
        501 2nd Street, NE, Washington, DC 20002 • Phone 202 543 8733 • Fax 202 543 1205 • www.safariclub.org
                                                 WASHSTATEB006261
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3588 of 3743




                            WASHSTATEB006262
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3589 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3590 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3591 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3592 of 3743
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3593 of 3743
      Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3594 of 3743




                                                                                       __________

                                                           ABOUT GIFFORDS LAW CENTER
                                       For nearly 25 years, the legal experts at Giffords Law Center to
                                       Prevent Gun Violence have been fighting for a safer America by
                                  researching, drafting, and defending the laws, policies, and programs
                                                                proven to save lives from gun violence.




6   giffordslawcenter.org




                                  WASHSTATEB006268
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3595 of 3743

                                                                                    As of: 7/12/18 9:51 AM
                                                                                    Received: July 09, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 12, 2018
                                                                                    Tracking No. 1k2-946m-5enx
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0343
Public Comment 993. Individual. Jeannine Coyne. 7-9-18



                                       Submitter Information
Name: jeannine anonymous


                                           General Comment
To Whom It May Concern,
I am writing to strongly oppose Pres. Trump's May 24, 2018 proposal of a new rule that would move the
oversight of the export of firearms from the US State Dept to the US Commerce Dept. This is a matter of
national security and appropriately is the role of the US State Dept. While this move might raise more money for
particular businesses, it would increase the threat of international crime and terrorist crimes. I further oppose the
loosening of regulations that keep Americans safe and prevent guns getting into the hands of terrorists.
Respectfully submitted,
Jeannine Coyne




                                                 WASHSTATEB006269
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3596 of 3743

                                                                            As of: 7/12/18 9:47 AM
                                                                            Received: July 09, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 12, 2018
                                                                            Tracking No. 1k2-946m-w8wy
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0341
Public Comment 994. Northrop Grumman. Tom Donovan. 7-9-18



                                    Submitter Information
Name: Tom Donovan


                                       General Comment
See attached file(s)



                                           Attachments
RIN 0694-AF47 Comments to DOC for I II III (final)




                                             WASHSTATEB006270
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3597 of 3743


                                                                       Northrop Grumman Corporation
                                                                       Corporate Office

                                                                       Global Trade Management
                                                                       2980 Fairview Park Drive
                                                                       Falls Church, VA 22042



July 9, 2018

Regulatory Policy Division
Bureau of Industry and Security
U.S. Department of Commerce
Room 2099B, 14th Street and Pennsylvania Avenue, NW
Washington, DC 20230


ATTN: Mr. Richard E. Ashooh
Assistant Secretary for Export Administration

SUBJECT: RIN 0694-AF47, Request for Comments Regarding Control of Firearms, Guns,
Ammunition and Related Articles the President Determines No longer Warrant Control Under the
United States Munitions List.


Dear Mr. Ashooh:

Northrop Grumman Corporation wishes to thank the Department of Commerce (DOC) for the
opportunity to submit comments in review of the Control of Firearms, Guns, Ammunition and
Related Articles the President Determines No Longer Warrant Control Under the United States
Munitions List (USML). In response, we provide the following recommendations:

General: We recommend the DOC define “firearm” in harmonization with the USML.

EAR §740.11 – Governments, international organizations, international inspections, under
the Chemical Weapons Convention, and the International Space Station (GOV):

Note 2 to paragraph (b)(2) – the phrase “or other sensitive end-users” is vague and ambiguous.
We recommend deletion or enumeration of specific types of entities ineligible for the exception.

EAR §740.14 – Baggage (BAG):

§740.14(c)(1) – Recommend revising to say “Owned by, or for the exclusive use of, the individuals
(or by members of their immediate families) or by crew members of exporting carriers on the dates
they depart from the United States;”
    - EAR §740.1(c)(1) “Limits on eligibility” currently states that the items must be “owned by”
        the individuals. The criteria currently in the exemption located in ITAR §123.17(c)(3) is
        related to the person’s “exclusive use,” so we recommend revising the language in EAR
        §740.14(c)(1) so the exception may not be interpreted as being more restrictive than the
        current ITAR exemption criteria.

ECCN 0A501:

To avoid redundancy and duplication, we recommend revising the LVS entry as follows: “LVS:
$500 for 0A501.c, .d, and .x, $500 for 0A501.e if the ultimate destination is Canada.”

                                         WASHSTATEB006271
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3598 of 3743




Paragraph 0A501.x: As currently proposed, paragraph .x would apply to parts, components,
accessories, and attachments specifically designed for a commodity classified anywhere on the
USML. We recommend revising as follows:
      “Parts” and “components” that are “specially designed” for a commodity classified under
      paragraphs .a through .c of this entry or USML Category I and not elsewhere specified on
      the USML or CCL.

ECCN 0A502: Rather than having the items controlled contained in the ECCN heading, we
recommend enumerating separate sub paragraphs for the different reasons for control for size for
the different size shotguns. Breaking down to this lower level will allow companies to record much
easier the classification in an automated system and apply proper controls without having to
continually reference back to technical data or notes.
         .a      Shotguns with a barrel length less than 18 inches
         .b      Shotguns with a barrel length 18 inches to less than 24 inches
         .c      Shotguns with a barrel length greater than or equal to 24 inches
         .d      Complete trigger mechanisms; magazines and magazine extension tubes;
                 complete breech mechanisms;
         Note: this entry does not control equipment used exclusively to treat or tranquilize animals,
                 and arms designed solely for signal, flare, or saluting use

ECCN 0A505:

Paragraph 0A505.a: Recommend revising paragraph .a to include ammunition for firearms
controlled in USML Category I that may not otherwise be captured, as follows:

       Ammunition for firearms controlled by ECCN 0A501 or USML Category I and not
       enumerated in paragraph .b, .c, or .d of this entry or in USML Category III.

       Paragraph 0A505.d: Recommend adding clarifying language to this paragraph on
       whether it also controls “dummy rounds” for medium caliber firearms as it only
       references “blank ammunition” for small caliber firearms. If this is not intended to control
       inert dummy ammunition please clarify this category to include that.

0A505 Related Controls: Recommend deleting “combat shotguns.” The proposed revision to
USML Category I only covers fully automatic shotguns, which is already referenced in the
“Related Controls” section.



ECCN 0B602: Recommend adding clarifying language on examples of specific tooling that have
been included in the transfer from the Department of State to the Department of Commerce or,
clarifying this in the final rule. For example, provide clarification by including a note stating that
this includes boresights and units made specifically for testing purposes.


Administrative: We recommend adopting a delayed effective date of 180 days for rules revising
entire categories of the USML and moving items to the CCL.



                                           WASHSTATEB006272
     Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3599 of 3743




Should clarification or subsequent technical discussions be necessary, please contact either
Steve    Headley      at    james.headley@ngc.com,      (703-280-4806),   or   myself     at
thomas.p.donovan@ngc.com (703-280-4045).


Sincerely,


Thomas P. Donovan
Director, Export Management
Global Trade Management




                                       WASHSTATEB006273
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3600 of 3743




                            WASHSTATEB006274
 Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3601 of 3743




July 9, 2018

Wilbur Ross                                                  Mike Pompeo
Secretary                                                    Secretary
Regulatory Policy Division                                   Office of Defense Trade Controls Policy
Bureau of Industry and Security                              Directorate of Defense Trade Controls
U.S. Department of Commerce                                  U.S. Department of State
Room 2099B                                                   2201 C Street NW
1401 Constitution Avenue NW                                  Washington, D.C. 20520
Washington, DC 20230


RE: RIN 0694-AF47 (Commerce) and RIN 1400-AE30 (State)

Dear Mr. Ross and Mr. Pompeo,

Trinity Health values the opportunity to comment on the proposed rules to address the Control of
Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML). Trinity Health is one of the largest multi-
institutional Catholic health care delivery systems in the nation, serving diverse communities that
include more than 30 million people across 22 states. Trinity Health includes 93 hospitals as well as
109 continuing care locations that include PACE, senior living facilities, and home care and hospice
services. We are called by our Catholic faith to preserve the sanctity of life, and are working to
reduce violence in our communities and around the world.

The proposed rule referenced above addresses many aspects of firearm regulation, sales and
oversight, however Trinity Health is especially concerned about the shift of weapon sale regulation
from the State Department to the Commerce Department. Our concern stems from the risk we
perceive about how this regulatory change could increase the amount of violence caused by
weapons around the world. All forms of firearms are used extensively in criminal violence around the
world. We believe the world is better served by their export being handled by the State Department,
which is required and organized to consider the probable impacts in importing nations on stability,
human security, conflict, and human rights. We have great concern about the proposed transfer of
the regulation of gun exportation licensing from the State department to the Commerce Department,
whose principle mission is to stimulate trade.

Every day around the world firearms are used to kill a thousand people in acts of organized crime,
political violence, terrorism, and human rights violations. The proposed rule would transfer the
regulation around the sale of weapons – including AR-15, AK-47 and other military-style assault
rifles and their ammunition – to the Commerce Department control. These are among the deadliest
personal-use weapons produced in the United States, and it is our understanding that they are
weapons of choice for criminal organizations in Mexico and other Latin American countries that are
responsible for most of the increasing and record levels of homicides in those countries. We believe
that the export of these weapons should be subject to greater regulation, not less.

We believe that the Department of Commerce is effective at advancing the interests and
revenues of private businesses in our country, which contributes to a strong economy.
However, we believe that firearms and ammunitions should be be viewed as a commodity
that should benefit from reduced regulatory oversight. Boosting economic development and
competitive advantage at the expense of increased violence including loss of life is




  Sponsored by Catholic Health Ministries | 20555 Victor Parkway • Livonia, MI 48152 • 734-343-1000 • trinity-health.org

                                                 WASHSTATEB006275
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3602 of 3743



unconscionable to us. We strongly urge the Departments of Commerce and State to rescind
this proposed rule.

Thank you for consideration of our comments on this important issue. If you have any questions,
please feel free to contact me at wellstk@trinity-health.org or 734-343-0824.

Sincerely,




Tonya K. Wells
Vice President, Public Policy & Federal Advocacy
Trinity Health




                                                                                                  2


                                      WASHSTATEB006276
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3603 of 3743




                            WASHSTATEB006277
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3604 of 3743




                            WASHSTATEB006278
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3605 of 3743




                            WASHSTATEB006279
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3606 of 3743




                            WASHSTATEB006280
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3607 of 3743




                            WASHSTATEB006281
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3608 of 3743




                            WASHSTATEB006282
Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3609 of 3743




                            WASHSTATEB006283
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3610 of 3743

                                                                                   As of: 7/12/18 9:18 AM
                                                                                   Received: July 09, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 12, 2018
                                                                                   Tracking No. 1k2-946q-ts88
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0331
Public Comment 997. Anonymous. 7-9-18



                                       Submitter Information
Name: Anonymous Anonymous


                                           General Comment
I oppose this rule change. I'm very concerned that it will lead to greater accessibility of guns for people who
shouldn't have them. No more loss of human life PLEASE!




                                                 WASHSTATEB006284
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3611 of 3743

                                                                                  As of: 7/12/18 9:15 AM
                                                                                  Received: July 09, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 12, 2018
                                                                                  Tracking No. 1k2-946r-x68w
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0330
Public Comment 998. Individual. Jennifer Wall. 7-9-18



                                      Submitter Information
Name: Jennifer Wall
Address:
  Maryville, MO,


                                          General Comment
Firearms are a matter of security not of commerce. Let the state department handle matters of security and the
sales of firearms rather than transferring that oversight to commerce.

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over gun
exports, potentially increasing the risk that dangerous weapons may end up in the hands of international
criminals. The proposed rule would dramatically change the regulatory structure for firearm exports. The
proposed rule is complex and appears to be largely driven by the interests of industry. We are concerned that the
proposed rule may not adequately address our national security, foreign policy, international crime, terrorist
threats, or the need for transparency so Congress and the public may understand the impact of these rules and
potential firearm exports. We are also concerned that the proposed rule fails to recognize the inherently military
nature of many of the relevant firearms. Rather than moving forward with the proposed rule, the Administration
should consider other alternatives to better balance the important interests at stake.




                                                WASHSTATEB006285
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3612 of 3743

                                                                                As of: 7/12/18 9:12 AM
                                                                                Received: July 09, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 12, 2018
                                                                                Tracking No. 1k2-946r-wvlv
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0327
Public Comment 999. Borderview. J VanderHoek.7-9-18



                                     Submitter Information
Name: Joel VanderHoek
Organization: BORDERVIEW International Firearm Logistics


                                         General Comment
BORDERVIEW appreciates the opportunity to comment on the long-awaited transition of firearms and related
items from the jurisdiction of the Department of State to the Department of Commerce. Please see attached for
our public submission.



                                             Attachments
Borderview comments on BIS Proposed Rule




                                               WASHSTATEB006286
        Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3613 of 3743




July 9, 2018

Submitted at www.regulations.gov – Docket BIS-2017-0004, and by Email: steven.clagett@bis.doc.gov

Mr. Clagett et. al.,

BORDERVIEW appreciates the opportunity to comment on the long-awaited transition of firearms and
related items from the jurisdiction of the Department of State to the Department of Commerce. We have
closely followed the efforts since the early days of the Obama administration to complete this phase of
Export Control Reform, and applaud the publishing of these proposed rules.

Broadly speaking, we are very supportive of the proposal and would like to underscore the well-laid
justifications made in the 'Background' section of the proposed rule, and furthermore in the related
'Myths vs. Facts' release posted on the Department of Commerce website. BORDERVIEW looks
forward your publishing of the Final Rule and completion of these longstanding and bipartisan efforts to
simply our nation's export control infrastructure to better control the most military-sensitive items, while
maintaining appropriate controls on Dual Use items such as firearms.

After careful review of the Proposed Rules, we offer the following comments and recommendations. In
particular, we are most concerned about a number of facets of the proposed rule which add new and
additional burden, above and beyond that which has historically been imposed by the ITAR and without
proportionate benefit to industry or government. We will identify which comments below are as such.

1. Eliminate Proposed § 758.1(g)(4) – Expanded Data Elements for EEI filing in AES.

The proposed rules would add required AES data elements of "manufacturer, model number, caliber and
serial number" for all exported firearms (to proposed § 758.1(g)(4)). Perhaps most concerning to us as a
leading international firearm logistics firm are these burdensome, redundant and unnecessary additional
data collection requirements. While it may seem like a relatively simple requirement, we see several
problems with imposing this new data collection, and little if any benefit over the existing requirements,
particularly with respect to serial number reporting.

First, this adds a new and significant burden over the longstanding requirements, and one which would
require exporters to invest significant time and financial resources in re-programming software and AES
interfaces, or in repeated and cumbersome manual data entry. Rather than “reducing the procedural
burdens and costs of export compliance” as is the stated intent of the proposed rule, this new
requirement is one that does just the opposite. As we’ll explain below, we believe this new burden is
imposed without providing any real improvement in the U.S. Government’s ability “to enforce export
controls for firearms appropriately” or “to make better use of its export control resources.”


                                       surprisingly simple.™
                                                Page 1 of 10
                                              WASHSTATEB006287
        Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3614 of 3743




The explanation given for this new requirement in the Proposed Rule is that the "requirement would
ensure law enforcement officials are able to effectively verify that firearms exports are properly
authorized and in conformance with all applicable regulations." However, as explained below, we
believe this change would affect no substantive improvement in this regard.

Serial Number data element in EEI filing in AES

Serial numbers are generally not listed on an export license issued by BIS (except in the rare case they
are entered by the applicant at the time of application, which is not required and would be unusual).
Therefore, the presence of serial numbers in an AES filing would not assist law enforcement in verifying
that items being exported on a given shipment match the items on the related export license. For
example, an AES filing noting a Serial Number of "ABC123XYZ" for a given rifle would provide no
assistance in matching that particular rifle to the associated export license which does not list the serial
number. Furthermore, it should be noted that attempting to address this reality by requiring firearm
serial numbers to be listed on export license applications would contradict the very nature of the BIS
licensing philosophy – allowing commodity-based predictive license quantities for use over a set time.

Another concern about the mandated electronic collection of serial number data for exported firearms is
that it would amount to a de facto electronic government Registry of all exported firearms. Congress
has, for many years and in many forms, prohibited the creation of a federal firearms registry.
Specifically, the Firearms Owners Protection Act codified this intent of Congress in 18 U.S.C. §
926(a)(3), which states:

       “No such rule or regulation prescribed after the date of the enactment of the Firearms Owners
       Protection Act may require that records required to be maintained under this chapter or any
       portion of the contents of such records, be recorded at or transferred to a facility owned,
       managed, or controlled by the United States or any State or any political subdivision thereof, nor
       that any system of registration of firearms, firearms owners, or firearms transactions or
       disposition be established. Nothing in this section expands or restricts the Secretary's authority to
       inquire into the disposition of any firearm in the course of a criminal investigation.”

To the extent that such a registry may aid law enforcement in the necessary function of tracing firearms,
it should be noted that an effective system already exists through the ATF’s National Tracing Center
(NTC). The NTC relies primarily on the required records kept by Federal Firearms Licensees (FFLs),
which already include the data elements of manufacturer, model designation, caliber and serial number,
among others. As all U.S. commercial firearm exporters would be FFLs, this data is already kept in a
proven system. To require it separately here would be unnecessarily duplicative and burdensome,
without additional benefit.


                                      surprisingly simple.™
                                                Page 2 of 10
                                              WASHSTATEB006288
        Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3615 of 3743




Other additional data elements in AES (manufacturer, model number, caliber)

Existing regulations in both the FTR and EAR already require that the item description entered in the
AES filing conforms to that shown on the license. Thus, the explicit addition of required data elements
of "manufacturer, model number (and) caliber" would provide no further to ability for law enforcement
to “effectively verify that firearms exports are properly authorized.”

The Foreign Trade Regulations state for ‘Commodity description’, “If the shipment requires a license,
the description reported in the EEI shall conform with that shown on the license.” (15 CFR 30.6(a)(13))

The Export Administration Regulations state for ‘Exports under a license’, “…you must report on the
EEI filing to the AES…an item description identical to the item description on the license.” (15 CFR
758.1(g)(1))

Therefore, adding new required data elements would be unnecessarily duplicative and burdensome.
Exporters are already required to enter data into AES in such a way that it can be matched to the export
license by law enforcement verifying a shipment. If there has been a problem with exporters not doing
this in the past and thus impeding law enforcement verification, it would be best addressed by educating
on and enforcing the existing requirements of the FTR and EAR, rather than adding a new and
duplicative information collection requirement specific only to firearms.

Furthermore, like serial numbers, all of these proposed data elements are already kept by Federal
Firearms Licensees under the provisions of the Gun Control Act (GCA), and are accessible to law
enforcement as needed.

Finally, if after consideration of our comments herein BIS decides to proceed with proposed §
758.1(g)(4) to include model, the wording “model number” should be changed to simply “model”, or
“model designation (if assigned)” instead. Only a fraction of firearm models are “numbers”, while many
others are names, and some do not have model designations assigned at all. ATF recognizes this in their
Regulations which refer simply to “model”, or in some cases “Model Designation (if assigned).”

CBP changes to AES as requested by BIS

The proposed rule notes that such a proposed requirement would only be included in the final rule “if
CBP has made such data easily enterable in AES.” As explained above, multiple regulations already
require the data to be entered in such a manner that law enforcement can match it to the export license.

Yet, if BIS can work with CBP to affect one needed change to the AES, we would suggest allowing a
much higher number of characters in the ‘Commodity Description’ field, which is currently limited to
45. This character count limit is likely a driving factor in any past verification issues experienced which
may have compelled BIS to propose adding new data elements.

                                      surprisingly simple.™
                                                Page 3 of 10
                                              WASHSTATEB006289
        Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3616 of 3743




Exporters are already required to report all of the following within the 45-character ‘Commodity
Description’ field for licensed items:

      “item description must be stated in Commerce Control List (CCL) terms” (15 CFR 758.1(g));
      “fully state the name of the commodity in terms that can be identified or associated with the
       language used in Schedule B or HTSUSA (usually the commercial name of the commodity), and
       any and all characteristics of the commodity that distinguish it from commodities of the same
       name covered by other Schedule B or HTSUSA classifications” (15 CFR 30.6(a)(13));
      “If the shipment requires a license, the description reported in the EEI shall conform with that
       shown on the license.” (15 CFR 30.6(a)(13));
      “When exporting under the authority of a license, you must report on the EEI filing to the AES
       … an item description identical to the item description on the license.” (15 CFR 758.1(g)(1)).

As you can imagine, meeting even one of these requirements can use 45 or more characters (especially
the “item description identical to the item description on the license” requirement). Therefore, simply
allowing a much higher number of characters in this field (e.g. 200+) would allow exporters to include
all of the required information to meet regulatory compliance requirements, and likely solve many
issues. (BIS’ SNAP-R system allows up to 1,440 characters for each Export Item’s technical description,
thus to truly enforce the EAR requirement of identical AES description reporting, it should be 1,440+).

Applicability to Temporary Exports / Imports under TMP

One note to all of this is that such a requirement of mandatory serial number reporting in AES might
make sense only for Temporary Exports and Imports under TMP in particular, to allow re-import
procedures to be followed and verified. However, the requirements proposed in new § 758.10(b)(1)(ii)
and § 740.9(b)(5)(iv)(B) already cover this by requiring serial numbers as part of a complete list to be
submitted to CBP at the time of import and/or export.

However, it should be noted that if a firearm is shipped under TMP for repair and then found to need
replacement under RPL, then the serial number(s) of re-imported / re-exported items would be different
than those originally reported to CBP. Perhaps the final rule could address this by providing certification
language for such cases, e.g. “Serial # ______ on this shipment is a one-to-one replacement of defective
serial # _____ under the authority of RPL. In accordance with the EAR, no further shipments will be
made of the defective item already replaced under RPL.”

Paperwork Reduction Act analysis

In the Paperwork Reduction Act (PRA) Requirements analysis in the proposed rule, we note a couple of
concerns. The PRA analysis rightly states (emphasis added): “The proposed rule would include a



                                      surprisingly simple.™
                                               Page 4 of 10
                                              WASHSTATEB006290
        Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3617 of 3743




requirement that, for all exports of items controlled under ECCNs 0A501.a…the exporter provide to
CBP the serial number, make, model, and caliber for each firearm being exported.”

However, the analysis goes on to say “The Department of Commerce is carrying over the existing CBP
filing requirements for items transferred from the USML to the CCL.” We are not aware of any existing
CBP or ITAR requirement for explicit reporting of these data elements within AES, and believe this is a
new requirement and new information collection.

Further, the analysis goes on to say “The Department of Homeland Security currently is collecting these
data elements for firearms “subject to the ITAR” under OMB Control Number 1651-0010 (CBP Form
4457, Certificate of Registration for Personal Effects Taken Abroad). There is no change to the
information being collected or to the burden hours as a result of this rule.” Again, we believe this is a
new collection and not the same as the existing OMB-approved collection referenced. Specifically, CBP
Form 4457 is only used for temporary exports, whereas this proposed rule would require these data
elements to be reported for all firearm exports. As such, in reality there will be a very substantial
increase to the burden hours and a new collection as a result of the proposed rule if published as written.

Even when only considering temporary exports recorded on the CBP Form 4457, explicitly requiring the
listed data elements is different than the instrument itself which merely requests “Description of
Articles”, leaving the format up to the exporter and CBP to record in such a way as will allow their
proper identification upon re-import.

Note: these PRA-related comments have also been submitted directly to the designated contact at OMB
in accordance with the directive in the proposed rule, but should nonetheless be considered and
addressed by BIS in their final rule.

2. Change the proposed cut-off year for 'Antique' firearms to match U.S. law, current ITAR, and
thus avoid adding additional burden in this rule.

For domestic purposes, U.S. law defines antique firearms (in the Gun Control Act, 27 CFR § 478.11) as
those "manufactured in or before 1898". For import purposes, Customs uses the same definition. For
export purposes, the same definition and cut-off year has long been used (in the ITAR, 22 CFR
123.17(b)). However, without explanation, this proposed rule would significantly alter the definition of
antique firearms by eliminating nine important years of manufacture. In this sense, the proposed rule as
written is significantly more burdensome than the ITAR. We export many antique firearms made in the
early-to-mid 1890's, such as early Winchester Model 1886, 1892 and 1894 rifles or early Colt Single
Action Army revolvers. Under current law, these do not require an export license but can be shipped
under exemption. However, changing this definition to "in or before 1890" would significantly and
negatively change this, with no added national security benefit. The firearms manufactured in the 1890's
do not pose a security threat to our Nation and are merely collector's pieces.


                                      surprisingly simple.™
                                               Page 5 of 10
                                              WASHSTATEB006291
        Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3618 of 3743




The lack of any explanation on this significant change in the proposed rule makes it seem almost as if it
were a mistake or simple typo. It is our hope that this is the case and that the final rule will align this
definition with U.S. domestic, import and historical export law instead of creating a new definition of its
own. On the other hand, it seems that this change may be an attempt to align the proposed rule with the
Wassenaar Arrangement definitions. If indeed this is the case, we still argue that aligning instead with
existing U.S. law ("in or before 1898") is the best policy here, to avoid adding additional burden in this
rule and to stay consistent with longstanding U.S. definitions of antique firearm. If however for some
reason Commerce Department must align with the Wassenaar, then the proposed rule as written is still
wrong. The Wassenaar Arrangement Munitions List uses the 1890 cut-off year for handguns, but
actually uses "manufactured earlier than 1938" for antique rifles (page 175, ML1.a, Note a,b) and
shotguns (page 176, ML1.b, Note a). Therefore, if aligning to Wassenaar, the year for rifles must be
changed to "in or before 1938" and a similar definition of non-controlled antique shotguns must be
added to 0A502.

Even if not aligning to Wassenaar in the final rule, we do request that the final rule adds a definition and
cut-off year for antique shotguns to 0A502, ideally the same "in or before 1898" under other U.S. law. It
does not make sense to have such a definition of antique rifles and handguns to allow for export of such
items without a license but not have such a definition for antique shotguns. Shotguns are arguably
already less military sensitive (thus their long-time inclusion as a dual use item on the EAR rather than
on the ITAR). So, to allow for export of a handgun made in 1889 without a license but require a full
export license for a sporting shotgun made in the same year does not make sense. This could be
accomplished by simply adding a "Note 1 to 0A502" stating such. Or, if the existing "Note 1 to 0A501"
is meant to include antique shotguns (it does not explicitly leave them out and states "antique firearms"
generally), then it should be made more clear to this end.

3. Align availability of LVS at $500 to 0A502 shotgun-related items.

ECCN 0A501 allows a list based license exception for LVS at a $500 threshold for 0A501.c, .d, and .x
(and including .e if the ultimate destination is Canada). We greatly appreciate this being brought over
from the comparable exemption(s) in the ITAR, and understand the justification for simplifying to a net
$500 value (vs. ‘wholesale’ value under the ITAR).

However, ECCN 0A502 for shotguns does not allow for LVS at any amount for comparable items.
While we recognize that many small shotgun parts are not listed and thus EAR99, the proposed rule
would control shotgun trigger mechanisms, magazines and magazine extension tubes more stringently
than comparable parts for 0A501 rifles and handguns. For example, a $45 two-round extension tube for
a Remington 870 shotgun (such as this item) would require an export license, while a case of 0A501.d
rifle magazines worth $450 could be exported without a license under LVS.



                                       surprisingly simple.™
                                                Page 6 of 10
                                              WASHSTATEB006292
        Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3619 of 3743




Thus, we suggest aligning availability of LVS at $500 to 0A502 shotgun-related items. Since these parts
are currently listed in the ECCN 0A502 heading, the heading could be changed to “Shotguns and related
commodities (See List of Items controlled)…” then under the “List of Items Controlled” enumerate the
items to include “complete trigger mechanisms”, “magazines”, and “magazine extension tubes” with
corresponding reasons for control allowing LVS for such items to the same $500 limit as for 0A501
items.

4. Align dollar value threshold of LVS for 0A505 ammunition components to $500.

We greatly appreciate the inclusion of 0A505.x ammunition components in the LVS exception for that
ECCN. However, we find the $100 limit to be low in many instances. Typically, to justify the cost of an
international shipment, an order for such items is usually between $100 to $500. Per-unit cost of items
such as unprimed brass can also be relatively high, particularly for specialty items likely to be sourced
for a small shipment. For example, a recent shipment of Norma USA .470 Nitro Express reloading brass
was $5.44 per piece. They come in boxes of 25, so just two small boxes are worth $272. Thus such a
shipment would require a license if the LVS threshold is kept at $100. We request that it be aligned to
the other related LVS thresholds for firearms-related items at $500 for consistency and usability.

5. Define 'Complete Breech Mechanism' (for 0A501 and 0A502).

The ITAR has long used the term “complete breech mechanism” without any definition to guide
industry as to the meaning of this non-standard terminology. As this proposed rule continues to use this
term, we request that a definition be provided. Over the years we have received varying definitions from
representatives of DDTC. Our attempt to obtain an official written definition by means of an Advisory
Opinion request was directed to instead be submitted as a request for an item-specific Commodity
Jurisdiction. The most clear definition we’ve received to date is something comparable to a “complete
bolt” or “complete bolt carrier group.”

To the extent that what is meant by “Complete Breech Mechanism” may possibly be covered by the
enumerated items in 0A501.c, it could possibly even be deleted altogether. However, presuming that
something additional is meant by this term being kept in a separate 0A501.e (and in the heading of
0A502), a definition is required for industry to properly comply with the proposed rules.

6. Add License Exception ‘Servicing and replacement (RPL)’ as a valid purpose for a temporary
import under new § 758.10.

License exception RPL (§ 740.10(b)) allows for ‘Servicing and replacement’ including overhaul and
reconditioning, so long as it does not change the basic characteristics (e.g. accuracy, capability,
performance, or productivity) of the commodity. This is similar to comparable ITAR temporary import
license exemption found at 22 CFR 123.4(a)(1).


                                      surprisingly simple.™
                                               Page 7 of 10
                                             WASHSTATEB006293
        Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3620 of 3743




So, it is our understanding that a firearm could be sent from a foreign sender to a United States party for
servicing – a temporary import. However, the new § 758.10 “Entry clearance requirements for
temporary imports” do not address the potential use of RPL for this purpose. Specifically, proposed §
758.10(b)(1)(i) requires a statement to CBP certifying “…This shipment will be exported in accordance
with and under the authority of License Exception TMP.” However, if it was going under RPL rather
than TMP, this statement would be a false certification.

7. Clarify the classification of Combination Guns.

From time to time we deal with firearms known as “combination guns”. Such firearms have at least one
rifled barrel and at least one smoothbore barrel (generally a shotgun style barrel). While our reading of
the proposed rules would leave us to believe 0A501 is the best fit for such items, we suggest that BIS
add clarity on their proper classification.

This could be accomplished by changing the heading of ECCN 0A501 to instead read “0A501 Firearms
(including combination guns, but excluding 0A502 shotguns) …”. Or, a “Note 2 to 0A501” could be
added to the bottom of that ECCN to ready something like “Combination guns (those with at least one
rifled barrel and at least one smoothbore barrel) are controlled by this ECCN.” Alternately, if they
should instead be classified under 0A502 or otherwise, this should be clearly noted in the final rule.

8. Clarify that new § 758.10 requirements do not apply to temporary imports under the provisions
of ATF Form 6 NIA (27 CFR 478.115(d)).

The proposed rules appropriately add §740.14(e)(4) to clarify that nonresident aliens leaving the United
States may export 0A501 firearms and ammunition that they imported under the provisions of 27 CFR
478.115(d). However, the new § 758.10 “Entry clearance requirements for temporary imports” appears
to apply to all temporary imports at the time of temporary import.

As the requirements of § 758.10 should not apply to nonresident aliens temporarily importing firearms
under the separate provisions of the ATF, this should be clarified in the final rule. Wording to this effect
could be added to § 758.10(a), ‘Scope’, whether within the body of (a) or as a new subparagraph (3).
This would eliminate confusion wherein CBP may attempt to enforce the provisions of § 758.10 on
nonresident aliens bringing firearms into the U.S. with an approved ATF Form 6 NIA for a hunting trip
or shooting competition.

If this was not an oversight but rather the intent of BIS that § 758.10 would apply to such nonresident
aliens, we strongly urge BIS to reconsider their position. Much like the challenge of the AES filing
requirement for personal firearms being temporarily exported, requiring foreign persons to follow
commercial procedures for temporary import and re-export (including AES filing) would be extremely
cumbersome. New § 758.10 should not apply to such cases, and it should be made clear as such.


                                       surprisingly simple.™
                                                Page 8 of 10
                                              WASHSTATEB006294
        Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3621 of 3743




10. Clarify whether 0A501.y includes only the specific enumerated y.1 through y.6, or all
“specially designed” “parts,” “components,” “accessories” and “attachments”.

ECCN 0A501.y lists six specific types of specially designed “parts,” “components,” “accessories” and
“attachments” in various sub-paragraphs y.1 through y.6. However, the .y paragraph is not clear whether
these are the only items controlled under .y, or if others not enumerated are included. While we do not
believe this is intended to be a ‘catch-all’ like .x, it is not as clear as the .y sections of other ECCNs
which tend to use the wording “as follows” when applicable preceding an enumerated list.

For example, a set of fiber-optic sights for a pistol are not “iron sights” as listed in y.3, but may be
“specially designed” “attachments.” Would such an item be controlled under .y? Even though Controls
only apply to .y for UN and AT purposes, whether such non-enumerated “attachments” require AES
filing, etc. for most countries depends on the clarification of this .y sub-paragraph.

11. Explicitly clarify the classification of detachable firearm magazines with capacity ≤ 16 rounds.

Another potential “attachment” item that would benefit from explicit clarification in this regard is
detachable magazines for 0A501 firearms with a capacity of less than or equal to 16 rounds. While
0A501.d explicitly lists magazines with a capacity of greater than 16 rounds, common magazines with a
lesser capacity are sure to be one of the most shipped items related to firearms.

We have already heard varying interpretations from highly reputable firms within the industry as to
whether such magazines would be controlled. For example, those who interpret such magazines as an
“attachment” (they are not necessary for the operation of a firearm, but do enhance their usefulness), and
who understand the .y paragraph to only include those specifically-enumerated items (see above), have
stated that such magazines are EAR99. On the other hand, those who interpret .y to include all “specially
designed” “attachments” in addition to those specifically enumerated, believe that such magazines are
controlled under .y and require AES filings regardless of destination.

To eliminate this confusion, a “Note” could be added to the bottom of the ECCN, such as “Note 3 to
0A501: Detachable magazines with a capacity of less than or equal to 16 rounds “specially designed” for
a commodity controlled by paragraph .a or .b of this entry are classified as “attachments” and are
EAR99 commodities.”

12. Eliminate duplicative new § 762.2(a)(11) recordkeeping requirement.

Proposed new § 762.2(a)(11) would add as an EAR record the “serial number, make, model and caliber
for any firearm controlled in ECCN 0A501.a” and for certain shotguns. However, the Government
already requires such records to be kept under the provisions of the Gun Control Act (GCA). Thus, the
requirement that exporters maintain such as an EAR record is unnecessarily duplicative and



                                      surprisingly simple.™
                                               Page 9 of 10
                                              WASHSTATEB006295
        Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3622 of 3743




burdensome. Under the time-tested provisions of the GCA, the government already has access to such
records for inspection as needed.

Proposed Effective Date of Final Rule

We suggest that BIS implement a split effective date for the Final Rule, as was done for the 2014 final
rule in 79 FR 37535. In the case of the proposed rule now at hand, many companies will require the full
180 days to make changes to their internal systems and classification matrixes. As such, a 180 day
effective date should be allowed for such companies. On the other hand, smaller companies who are
most burdened by the registration costs and other requirements of the ITAR, will be more agile and able
to switch over earlier. For example, gunsmiths who do no exporting but are currently required to register
and pay related fees to DDTC would benefit greatly from an immediate (or very short) effective date of
the final rule. To the extent possible, a split effective date (immediate / 180 days) would be advisable.

Regardless of the effective date published in the final rule, we respectfully request that BIS and DDTC
complete their review of comments and publish a Final Rule as soon as is reasonably possible. Given the
long-awaited nature of these rules, prompt publishing of the Final Rule after appropriate review and
consideration of all comments would be greatly appreciated and beneficial to both industry and
government.

Summary and Conclusion

While we have raised a number of important concerns specific to the implementation of this proposed
rule, we wish to emphasize again our overall support of the transition of these items from the ITAR to
the EAR. The justification provided is clear and absolutely sensible. Regardless of recent politicization
of the issue by some in Congress and the media, this has truly been an historic bipartisan effort over
many years, starting in the earliest days of the Obama administration and now coming to fruition under
the current administration.

On a separate but related note, BORDERVIEW also requests the publishing of BIS’ already-drafted
‘shotgun rule’ to allow the Canadian IIC to act as the export authorization for shotguns to Canada.

BORDERVIEW looks forward to your publishing of the Final Rule after careful review of our enclosed
comments, and those of other impacted parties. Please do not hesitate to contact me with any questions.




Joel VanderHoek
President & Operations Manager
BORDERVIEW │International Firearm Logistics
joel@borderview.com phone: + 1 (877) 947-4867

                                      surprisingly simple.™
                                               Page 10 of 10
                                              WASHSTATEB006296
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3623 of 3743

                                                                                   As of: 7/12/18 9:00 AM
                                                                                   Received: July 09, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 12, 2018
                                                                                   Tracking No. 1k2-946r-p0t5
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0322
Public Comment 1000. Individual. R Dobbins.7-9-18



                                       Submitter Information
Name: Roberta Dobbins


                                           General Comment
I strenuously object to the proposed rule to transfer regulation of firearms exports from the State Department to
the Department of Commerce. The State Department is best equipped to handle this role. It is vitally important
for the United States to restrict sales of firearms to oppressive regimes and prevent them to falling into the hands
of terrorist and organized crime groups. Given the emerging tensions and uncertainties in international relations,
firearm exports require increased regulation as military devices, not less.




                                                 WASHSTATEB006297
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3624 of 3743

                                                                                  As of: 7/16/18 3:03 PM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-942r-vxwh
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1212
Public Comment 1001. Individual. laura harness. 7-3-18



                                      Submitter Information
Name: laura harness


                                          General Comment
Please keep arms regulations under the DOS
to keep the world a safer place. Unregulated arms sales will increase violence in the world therefore increasing
immigrants seeking asylum, such as those from central America. The commerce dept is focused on sales and
profits and isn't the appropriate organization to regulate arms sales.




                                                WASHSTATEB006298
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3625 of 3743

                                                                                As of: 7/16/18 3:04 PM
                                                                                Received: July 03, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-942r-7uip
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1214
Public Comment 1002. Individual. Pat Dingleberry. 7-3-18



                                      Submitter Information
Name: Pat Dingleberry
Address:
  111 Sterling Ave
  Jersey City, NJ, 07305-1425
Email: pdingleberry@comcast.net


                                         General Comment
I think moving control of international firearms sales from the State Dept. to the Dept. of Commerce would be a
huge mistake,
especially because Congress would be out of the loop and this could have serious complications for the
international
community. The Dept. of Commerce's job is to promote sales with no regard to the possible consequences,
therefore I strongly
oppose this change.




                                               WASHSTATEB006299
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3626 of 3743

                                                                                   As of: 7/16/18 3:05 PM
                                                                                   Received: July 03, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-942r-upqi
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1216
Public Comment 1003. Individual. Karen Jacques. 7-3-18



                                       Submitter Information
Name: Karen Jacques
Address:
  1209 T St
  Sacramento, CA, 95811
Email: threegables1819@gmail.com


                                           General Comment
I want to express my strong opposition to switching the oversight of firearms sales to buyers in other countries
from the State Department to the Department of Commerce. At least under State Department authority Congress
is notified of such sales and can choose to block there for national security reasons even to countries with blatant
human rights violations. The proposed change will likely make it easier for terrorists, criminal gangs and other
dangerous organizations to get their hands on these weapons. As far as I can tell, the only people who will
benefit from this change are the firearms manufacturers and the criminals who will be able to get firearms more
easily.




                                                 WASHSTATEB006300
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3627 of 3743

                                                                              As of: 7/16/18 3:06 PM
                                                                              Received: July 03, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 16, 2018
                                                                              Tracking No. 1k2-942r-5zsj
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1218
Public Comment 1004. Individual. Amy Dewey. 7-3-18



                                     Submitter Information
Name: Amy Dewey


                                        General Comment
I oppose switching regulations of firearms export from the U.S. State Department to the U.S. Commerce
Department.




                                              WASHSTATEB006301
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3628 of 3743

                                                                                  As of: 7/16/18 3:06 PM
                                                                                  Received: July 03, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-942r-ab9q
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1219
Public Comment 1005. Individual. Priscilla Bade. 7-3-18



                                       Submitter Information
Name: Priscilla Bade
Address:
  PSC 80 BOX 14131
  APO, 96367


                                          General Comment
The approval of gun sales outside the US concerns me.
These guns may be used in acts of organized crime, political violence, terrorism, and human rights violations as
well as an n crimes against American citizens.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

The Commerce Department does not have adequate staffing to enforce regulation and monitoring. Moreover,
enforcement of regulation in other domains would prove nearly impossible.




                                                WASHSTATEB006302
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3629 of 3743

                                                                                  As of: 7/16/18 3:08 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-942s-tni6
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1220
Public Comment 1006. Individual. Kae Bender. 7-4-18



                                      Submitter Information
Name: Kae Bender


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The U.S. State Department focuses on safeguarding our nation whereas the U.S.
Commerce Department focuses on promoting American business. Clearly the concern of firearms in the wrong
hands is of fundamental concern to the State Department, whereas the Commerce Department would only want
to sell more arms abroa. We must insist that the security of our nation take precedence over the profits of some
arms providers.

Firearms exports are rightly classified as military" and blocking sales of large batches of firearms to foreign
countries is a reasonable control to prevent the unleashing of weapons into the hands of those who could cause
serious harm to human rights, international relations, or even our own national security. Further, commercial
export of large caches of American guns and ammunition could make it too easy for firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents to obtain enough weapons to
wreak havoc around the world. These are serious concerns.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. Exporting firearms should be subject to more controls,
not less! The Commerce Dept. is NOT ready or able to maintain the stringent controls and oversight that is
needed to keep weapons trade restricted enough to handle export licensing, shipment inspections, and other
appropriate restrictions on the types, quantities, and categories of firearms exports.




                                                 WASHSTATEB006303
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3630 of 3743

                                                                                As of: 7/16/18 3:08 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-942s-i27e
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1222
Public Comment 1007. Individual. Carol Olivier. 7-4-18



                                      Submitter Information
Name: Carol Olivier
Address:
  2451 s Kent-Des moines
  Seattle, WA, 98198
Email: sagefemmes@yahoo.com
Phone: 206-599-9400


                                         General Comment
I oppose changing regulation of gun sales to the commerce dept. guns are deadly, period. We already are the
world's largest gun exporter and the whole world is violently unstable as a consequence. No one can afford the
consequences of more violence if there is a lack of oversight and regulation of weapon sales.
Sincerely, Carol Olivier




                                               WASHSTATEB006304
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3631 of 3743

                                                                            As of: 7/16/18 3:09 PM
                                                                            Received: July 04, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-942s-dqt2
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1224
Public Comment 1008. Individual. Andrew Aguiar. 7-4-18



                                    Submitter Information
Name: Andrew Aguiar


                                       General Comment
We dont need more commerce involving the gun trade!




                                             WASHSTATEB006305
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3632 of 3743

                                                                                 As of: 7/16/18 3:10 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942s-jcfq
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1225
Public Comment 1009. Individual. Francis Fedoroff. 7-4-18



                                      Submitter Information
Name: Francis Fedoroff


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Guns are weapons not commodities. Gun sales require special oversight.




                                                WASHSTATEB006306
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3633 of 3743

                                                                                   As of: 7/16/18 3:11 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-942s-p9vv
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1227
Public Comment 1010. Individual. Kathy Yeomans. 7-4-18



                                       Submitter Information
Name: Kathy Yeomans


                                          General Comment
Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!
Guns have only one use and that is to kill.




                                                 WASHSTATEB006307
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3634 of 3743

                                                                                  As of: 7/16/18 3:12 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-942s-knfd
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1229
Public Comment 1011. Individual. Bart Ryan. 7-4-18



                                      Submitter Information
Name: Bart Ryan


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere.

This means that firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous
agents would face far fewer hurdles to obtaining large caches of American guns and ammunition.

It would remove the State Departments block on the 3D printing of firearms.

When Defense Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the
State Department successfully charged him with violating arms export laws, since his open-source posting made
it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Also...

More guns against America is more guns against America, no matter how thinly or big you slice it for
                                                WASHSTATEB006308
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3635 of 3743




Republicans or for Democrats. Even the Trump administration should realize how destructive and dangerous this
really is.




                                              WASHSTATEB006309
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3636 of 3743

                                                                                  As of: 7/16/18 3:13 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-942s-xrxu
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1230
Public Comment 1012. Individual. Kim Myers. 7-4-18



                                      Submitter Information
Name: Kim Myers
Address:
  376 Dee Farrell Rd
  Pittsboro, NC, 27312
Email: flyingmoosegal@yahoo.com
Phone: 9194821480
Fax: 27312


                                          General Comment
I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. How many more people have to be gunned down in the world or
will it take the murder of someone in your family for it to finally hit home! I am trying to raise my 7 and 8 year
old granddaughters, and if I could move to any other country to escape what is happening to America, I surely
would. I do not want to raise them where going to school has become deadly. I am embarrassed to be an
American. With this president, it is only about the money anymore.




                                                WASHSTATEB006310
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3637 of 3743

                                                                                As of: 7/16/18 3:13 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-942s-duiv
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1231
Public Comment 1013. Individual. Jeffrey Greif. 7-4-18



                                      Submitter Information
Name: Jeffrey Greif


                                         General Comment
Firearms exports should continue be classified as "military" and remain under the control of the Department of
State. I oppose the proposed rule change.




                                               WASHSTATEB006311
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3638 of 3743

                                                                                  As of: 7/16/18 3:14 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-942s-cfgv
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1233
Public Comment 1014. Individual. Rene Maas. 7-4-18



                                       Submitter Information
Name: Rene Maas
Address:
  16908 51st Avenue N.
  Plymouth, MN, 55446
Email: rgmaas12@yahoo.com
Phone: 7633549423
Fax: 55446


                                          General Comment
Hi - I believe that firearm sales outside of the US need to be monitored by the State Department and not by the
Commerce Department. The State Department has many more resources worldwide to track large sales and
shipments and to keep Congress up to date with any concerns. The Commerce Department does a great job
monitoring the areas it is responsible for, but worldwide sales of American firearms should not be one of its
responsibilities. Can you tell if a shipment or large sale went to Russia or Spain?? To Iraq or ISIS??? The State
Department can.

Thank you for listening!




                                                 WASHSTATEB006312
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3639 of 3743

                                                                               As of: 7/16/18 3:17 PM
                                                                               Received: July 04, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 16, 2018
                                                                               Tracking No. 1k2-942s-z35f
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1236
Public Comment 1015. Individual. Lowell Richardson. 7-4-18



                                     Submitter Information
Name: Lowell Richardson
Address:
  5050 Osgood Way
  Fair Oaks, 95628
Email: lowell@catalinadirect.com
Phone: 9162173932


                                         General Comment
Why would we switch the regulation of firearms exports from the State Department to the Commerce
Department? Our government should not be in the business of promoting lethal firearm sales around the world.
We should reducing

We must limit firearms exports to oppressive regimes, not encourage them. We must strengthen safeguards that
help keep organized crime and terrorist organizations from obtaining weapons, not weaken them.

Why would our government eliminate the State Departments Blue Lantern program, in place since 1940, which
carries out hundreds of pre-license and post-shipment inspections and publicly reports on them?

One good example of the danger of unregulated gun sales is the rampent smuggling of guns across the Mexican
border. The vast amount of weapons easily available across the boarder, sourced from unregulated American gun
shows has turned Mexico into a killing field. We do not need to promote the same death and destruction in other
parts of the world by removing licensing requirements for brokers.

And removing the State Departments block on the 3D printing of firearms BY transferring the authority to the
Department of Commerce is simply ridiculous.



                                               WASHSTATEB006313
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3640 of 3743

                                                                                 As of: 7/16/18 3:18 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942s-n52x
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1237
Public Comment 1016. Individual. Jim Yarbrough. 7-4-18



                                      Submitter Information
Name: Jim Yarbrough


                                         General Comment
I oppose this rule change that would switch the regulation of firearms export from the U.S. State Department to
the U.S. Commerce Department. This rule change would dangerously reduce control and oversight of firearms.
Firearms export should continue to be regulated by U.S. State Department.




                                                WASHSTATEB006314
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3641 of 3743

                                                                                 As of: 7/16/18 3:18 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942s-2yqa
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1238
Public Comment 1017. Individual. Laurie Meisenheimer. 7-4-18



                                      Submitter Information
Name: Laurie Meisenheimer


                                          General Comment
I can't believe anyone is even thinking of moving something so desperately in need of careful, vigilant and well
staffed regulation as arms sales from the State Department to the Department of Commerce. Arms in the wrong
hands are the most dangerous thing that can happen to folks!!! It causes so much carnage to innocent folks. It
does nothing but harm! Dont let it happen!!!!!




                                                WASHSTATEB006315
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3642 of 3743

                                                                                 As of: 7/16/18 3:19 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942s-shqx
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1239
Public Comment 1018. Individual. Carolyn Lilly. 7-4-18



                                      Submitter Information
Name: Carolyn Lilly
Address:
  6114 Caminito Sacate
  San Diego, 92120
Email: cclilly@icloud.com
Phone: 6195019345


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Only YOU can stop the carnage of our children and all people, so do your
responsibility - no corruption!




                                                WASHSTATEB006316
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3643 of 3743

                                                                                As of: 7/16/18 3:20 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-942s-vlsk
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1240
Public Comment 1019. Individual. jef weisel. 7-4-18



                                     Submitter Information
Name: jef weisel
Address:
  44 high st
  keene, 03431
Email: wowwees@yahoo.com
Phone: 6039037329
Fax: 03431


                                         General Comment
keep state dept in charge of export licensing for weapons, especially semi- and automatic weapons!




                                               WASHSTATEB006317
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3644 of 3743

                                                                                As of: 7/16/18 3:20 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-942s-i0x6
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1241
Public Comment 1020. Individual. Barbara Holcomb. 7-4-18



                                      Submitter Information
Name: Barbara Holcomb


                                         General Comment
The US is already one the largest exporters of firearms. Please do not make the world more violent by enacting
the proposed rule.




                                               WASHSTATEB006318
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3645 of 3743

                                                                                As of: 7/16/18 3:21 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-942s-c595
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1242
Public Comment 1021. Individual. Nancy Borelli. 7-4-18



                                      Submitter Information
Name: Nancy Borelli
Address:
  Santa Rosa Va, CA, 93012
Email: nancyborelli@gmail.com
Phone: 8059076523


                                         General Comment
Do not remove the responsibility of regulating firearms for export from the State Department and move it to the
Commerce Department. The State Department has a multi-layer oversight system with licensing and multiple
inspections firmly in place, and the Commerce Department does not have the resources to provide the same
protections. Moving the regulation of firearms exports to the Commerce Department would make the world a
much more dangerous place. Do not allow the Commerce Department to take the responsibility of regulating
firearms exports away from the State Department, which is handling the responsibility effectively.




                                               WASHSTATEB006319
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3646 of 3743

                                                                                 As of: 7/16/18 3:22 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942s-2f9c
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1243
Public Comment 1022. Anonymous. 7-4-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment
I oppose switching the regulation of firearms exports from the Sate Department to the Commerce Department.
Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration. This is an all around bad idea that would make everyone less safe.




                                                WASHSTATEB006320
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3647 of 3743

                                                                               As of: 7/16/18 3:23 PM
                                                                               Received: July 04, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 16, 2018
                                                                               Tracking No. 1k2-942s-om60
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1244
Public Comment 1023. Individual. Sue Whitlock. 7-4-18



                                     Submitter Information
Name: Sue Whitlock


                                         General Comment
You are absolutely crazy if you think semi-automatic weapons no longer warrant control!!! The President will
have security guards-we won't! Anybody can shoot anybody then! Do not pass this!!




                                               WASHSTATEB006321
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3648 of 3743

                                                                                 As of: 7/16/18 3:23 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942s-g4o0
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1245
Public Comment 1024. Individual. Deborah Meckler. 7-4-18



                                      Submitter Information
Name: Deborah Meckler
Address:
  3948 Stein Ct
  So San Francisco, 94080
Email: deborahmeckler@comcast.net
Fax: 94080


                                         General Comment
I oppose moving the regulation of overseas gun sales from the State Department to the Commerce Department.
Guns are for killing people. They are not commodities to be sold like soybeans. They are ugly, killing machines.
They should NOT be treated as if they were harmless merchandise. Why are we as a nation promoting killing?




                                               WASHSTATEB006322
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3649 of 3743

                                                                                   As of: 7/16/18 3:24 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-942s-g0tl
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1246
Public Comment 1025. Individual. Susannah Gelbart. 7-4-18



                                       Submitter Information
Name: Susannah Gelbart


                                          General Comment
The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.
This would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them. There is no reason to
remove these requirements. Also, it would remove licensing requirements for brokers, increasing the risk of
trafficking. Finally, it would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible for
anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this
block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less! Just
watch the newly released video of the police department in Las Vegas being too scared to take out the gunmen
on October first. They knew they were far out gunned. They know how dangerous and deadly guns are. Fifty-
eight died, while the police were right in the building completely aware of where the shots were coming from.
They did not stop the killing. Laws need to do more to better protect unarmed citizens, everyday.




                                                 WASHSTATEB006323
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3650 of 3743

                                                                                 As of: 7/16/18 3:25 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942s-elqa
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1247
Public Comment 1026. Individual. Jo Ann Potashnick. 7-4-18



                                      Submitter Information
Name: Jo Ann Potashnick
Address:
  528A W. Barry Avenue
  Chicago, IL, 60657-5417
Email: jarp@rcn.com
Phone: 7738834441


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This reduces security for us citizens everywhere!




                                                WASHSTATEB006324
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3651 of 3743

                                                                                As of: 7/16/18 3:26 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-942s-oq4t
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1248
Public Comment 1027. Individual. Anonymous Wood. 7-4-18



                                      Submitter Information
Name: Anonymous Wood


                                         General Comment
I am strongly opposed to the proposal to change the regulation of firearm sales from the state department to the
department of commerce. A move like this would likely destabilize many other countries and places in the world
by providing easier access to firearms with fewer regulations on who can purchase them and for what purpose.
Firearm sales outside of the US are military deals and should be regulated and controlled tightly. I believe the
state department is better equipped and prepared to provide this regulation than the commerce department.




                                               WASHSTATEB006325
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3652 of 3743

                                                                            As of: 7/16/18 3:26 PM
                                                                            Received: July 04, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-942t-6fsi
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1249
Public Comment 1028. Individual. Dr. Demian. 7-4-18



                                    Submitter Information
Name: Dr. Demian
Address:
  Seattle, WA, 98146
Email: demian@buddybuddy.com


                                       General Comment
DO NOT change the U.S. State Department rules regarding firearms exported from America.
DO NOT allow the U.S. Commerce Department to have control of exports.

Thank you.

Dr. Demian




                                             WASHSTATEB006326
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3653 of 3743

                                                                                  As of: 7/16/18 3:27 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-942t-lywm
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1250
Public Comment 1029. Individual. RedLion York. 7-4-18



                                       Submitter Information
Name: RedLion York
Address:
  2001 Creekwood Dr
  Fort Collins, 80525
Email: redyork@gmail.com
Phone: 9702215929
Fax: 80525


                                          General Comment
Howdy,

Switching the responsibility for overseeing weapons sales from the State Dept to the Commerce Dept is a bad
idea for these reasons:

a) It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

b) It would remove licensing requirements for brokers, increasing the risk of trafficking.

c) It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.

The world is dangerous enough. We don't need this change.


                                                 WASHSTATEB006327
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3654 of 3743

                                                                                 As of: 7/16/18 3:28 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942t-88ks
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1251
Public Comment 1030. Anonymous. 7-4-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. In my opinion, this is a bad decision that could have implications affecting our
national security, and should be rejected outright.

Thank you for your time,




                                                WASHSTATEB006328
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3655 of 3743

                                                                                 As of: 7/16/18 3:30 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942t-fyrg
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1252
Public Comment 1031. Individual. Jean Schwinberg. 7-4-18



                                      Submitter Information
Name: Jean Schwinberg


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The U.S. Commerce Department is focused on promoting American business,
not on safeguarding the nation, which is the responsibility of the U.S. State Department. This transfer of
authority would open new floodgates for arms sales internationally, with serious implications for our national
security.




                                                WASHSTATEB006329
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3656 of 3743

                                                                                       As of: 7/16/18 3:31 PM
                                                                                       Received: July 04, 2018
                                                                                       Status: Posted
PUBLIC SUBMISSION                                                                      Posted: July 16, 2018
                                                                                       Tracking No. 1k2-942t-st08
                                                                                       Comments Due: July 09, 2018
                                                                                       Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1253
Public Comment 1032. Individual. Mo Kafka. 7-4-18



                                         Submitter Information
Name: Mo Kafka
Address:
  Provincetown, MA, 02657
Email: mokafka@gmail.com
Phone: 5184341600
Organization: Building Integrity


                                             General Comment
Thank you for considering this important concern. Currently, firearms exports are classified as military. This is
why they are under the regulation of the State Department, and why Congress can block sales of large batches of
firearms to foreign countries. With the rule change, Congress would no longer be automatically informed about
sizable weapons sales that it could stop in the name of national security, even to countries where there are serious
human rights concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

It is essential that this rule not be changed as it will not benefit national security or international relations and it
will make the world a more dangerous place.




                                                    WASHSTATEB006330
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3657 of 3743

                                                                                 As of: 7/16/18 3:31 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942t-aqnk
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1254
Public Comment 1033. Individual. Margaret Stofsky. 7-4-18



                                      Submitter Information
Name: Margaret Stofsky
Address:
  2534 Manzanita Ave
  EUREKA, CA, 95503
Email: mstofsky87@gmail.com
Phone: 9142614849


                                         General Comment
I oppose the proposed rule change. It would give firearms traffickers, organized crime, terrorist organizations,
and other violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns
and ammunition.




                                               WASHSTATEB006331
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3658 of 3743

                                                                                 As of: 7/16/18 3:33 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942t-b68j
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1255
Public Comment 1034. Individual. Sean Kelly. 7-4-18



                                      Submitter Information
Name: Sean Kelly


                                         General Comment
I strongly oppose shifting firearms oversight from the State Department to the Commerce Department.
Streamlining and encouraging the sale of firearms, and reducing inspections and enforcement, is solidly
AGAINST the interests of the U.S.:
Internationally, high firearm availability correlates strongly with high firearm violence and fatalities. Making
firearms more available WITHIN the U.S. by putting less scrutiny on shipments is the OPPOSITE of what we
need to do in a climate of increasing criminal shooting acts.
Many of the most pressing international crises, from conflict in the middle east to the migration crisis from
Central America, are fueled by violence utilizing American-made weapons. By making it easier to get American
firearms abroad, we are only jeopardizing our OWN national interests.
While it is ultimately impossible to outright prevent individuals from acquiring information to design and/or
manufacture firearms and components via 3D printing techniques, it is senseless to remove existing barriers to
doing so. More firearms of questionable quality in the hands of more people with questionable training is an
absolute recipe for disaster.




                                               WASHSTATEB006332
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3659 of 3743

                                                                                   As of: 7/16/18 3:35 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-942t-vby6
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1256
Public Comment 1035. Individual. Gale Green. 7-4-18



                                       Submitter Information
Name: Gale Green
Address:
  1329 Sycamore #106
  DeKalb, IL, 60115
Email: ggreen@wisc.edu
Phone: 815 517-8981


                                           General Comment
Guns need to be treated with the utmost respect, especially the governing of them. Please leave that
responsibility in the hands of the U.S. Department of State, whom I believe are in a better position to protect the
welfare of all our citizens. Thank-you and God Bless all concerned. Gale M. Green




                                                 WASHSTATEB006333
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3660 of 3743

                                                                                As of: 7/16/18 3:35 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-942t-6hyu
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1257
Public Comment 1036. Individual. Nancy Lemmon. 7-4-18



                                      Submitter Information
Name: Nancy Lemmon


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. It seems IRRESPONSIBLE to hand over such a sensitive matter to our national
security to a body focused on commerce.




                                               WASHSTATEB006334
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3661 of 3743

                                                                                 As of: 7/16/18 3:36 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942t-yub2
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1258
Public Comment 1037. Anonymous. 7-4-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment
I oppose changing the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration. This rule change would make the world a far more dangerous place
because the Commerce Department is not equipped to handle the terrible global security problems that they
could create.




                                                WASHSTATEB006335
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3662 of 3743

                                                                                 As of: 7/16/18 3:37 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942u-9lv0
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1259
Public Comment 1038. Individual. Michael Olcsvary. 7-4-18



                                      Submitter Information
Name: Michael Olcsvary
Address:
  United States, 98036
Email: olcsvary@frontier.com


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Military equipment could very well end up in the hands of some less-than-
friendly individuals or groups.




                                                WASHSTATEB006336
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3663 of 3743

                                                                                     As of: 7/16/18 3:37 PM
                                                                                     Received: July 04, 2018
                                                                                     Status: Posted
PUBLIC SUBMISSION                                                                    Posted: July 16, 2018
                                                                                     Tracking No. 1k2-942u-beym
                                                                                     Comments Due: July 09, 2018
                                                                                     Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1260
Public Comment 1039. Individual. Justin Mebane. 7-4-18



                                        Submitter Information
Name: Justin Mebane
Address:
  Wilmington, NC, 28411
Email: superjustin11@aol.com


                                           General Comment
This rule change will transfer regulation of foreign arms from the State Department to the Commerce
Department - which does not have the resources necessary to keep track of these sales. This would be a major
threat to our national security and fuel instability in other countries - increasing migration to the US. This rule
needs to be rejected immediately.




                                                  WASHSTATEB006337
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3664 of 3743

                                                                                   As of: 7/16/18 3:38 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-942u-524k
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1261
Public Comment 1040. Individual. Suzanne Phillips. 7-4-18



                                       Submitter Information
Name: Suzanne Phillips
Address:
  906 Puget Way
  Edmonds, WA, 98020
Email: Gzy906@gmail.com
Phone: 425 967-7640


                                          General Comment
Firearms are dangerous and exist only to kill. They should be less available to all and certainly not exported for
pure profit motives. People die daily from their existence. Making money off of the death of innocents is
horrendous.




                                                 WASHSTATEB006338
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3665 of 3743

                                                                                 As of: 7/16/18 3:39 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942u-61ft
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1262
Public Comment 1041. Individual. Donia Connell. 7-4-18



                                      Submitter Information
Name: Donia Connell
Address:
  2825 NE County Road 329
  Anthony, FL, 32617
Email: jdconnell@embarqmail.com
Phone: 3522246115
Fax: 32617


                                         General Comment
The NRA only cares about making a buck. This switch could and most likely would benefit terrorist groups
being funded by corrupt countries.

If the NRA gets their wish, all the countries weve unjustifiably attacked, who with good cause now hate us are
certain to have top of the line weapons to kill us with.




                                               WASHSTATEB006339
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3666 of 3743

                                                                                 As of: 7/16/18 3:40 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942u-b213
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1263
Public Comment 1042. Individual. Robert Heisler. 7-4-18



                                      Submitter Information
Name: Robert Heisler
Address:
  san francisco, CA, 94116
Email: ROBIKAM_2000@YAHOO.COM
Phone: 4156652597
Organization: OVER THE AIR, NO CABLE MAFIA RIPOFF FOR ME!


                                          General Comment
Arms sales need to be even more restricted and regulated, not less. US arms sales are contributing to massive
terrorism and human rights abuse because of our loose oversight.

.The American people are sick of the control the NRA has over the legislators who swore to protect and uphold
the will of the American people. The NRA is and operates as a criminal syndicate with the republican party as it's
paid agent in congress.




                                                WASHSTATEB006340
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3667 of 3743

                                                                               As of: 7/16/18 3:41 PM
                                                                               Received: July 04, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 16, 2018
                                                                               Tracking No. 1k2-942t-m6s2
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1264
Public Comment 1043. Individual. Onishea Aguilera. 7-4-18



                                     Submitter Information
Name: Onishea Aguilera
Address:
  107 Avenida Del Sol
  Lordsburg, NM, 88045
Email: onisheaaguilera@yahoo.com
Phone: 5753131715
Fax: 88045


                                         General Comment
I myself love guns but I do not support these weak gun laws and I never will support the crooked NRA!!!




                                               WASHSTATEB006341
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3668 of 3743

                                                                                As of: 7/16/18 4:00 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-942u-mxad
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1271
Public Comment 1044. Individual. Robert Hall. 7-4-18



                                      Submitter Information
Name: Robert Hall


                                         General Comment
I strongly OPPOSE changing the classification of selling firearms to foreign countries that would switch such
sales from the US State Dept. to the US Commerce Dept.
Selling weapons to other countries is not selling a commodity, like wheat; it is selling lethality
and this needs the continued oversight of the State Dept.




                                               WASHSTATEB006342
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3669 of 3743

                                                                            As of: 7/16/18 4:01 PM
                                                                            Received: July 04, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-942u-iby6
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1272
Public Comment 1045. Individual. Diana Morgan-Hickey. 7-4-18



                                      Submitter Information
Name: Diana Morgan-Hickey


                                         General Comment
Stop all gun promotion-in the States or around the world.




                                               WASHSTATEB006343
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3670 of 3743

                                                                                 As of: 7/16/18 4:02 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942u-j8kq
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1273
Public Comment 1046. Individual. Anneliese Schultz. 7-4-18



                                      Submitter Information
Name: Anneliese Schultz
Address:
  76 Lawrence Road
  Gray, ME, 04039
Email: aschultz@mail.ubc.ca


                                          General Comment
I oppose any rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. I believe this would be an extremely dangerous, causing arms sales to vastly
increase internationally, with serious implications for our national security.

If this change were made, firearms exports to oppressive regimes would be facilitated, safeguards that help keep
extra-legal agents like organized crime and terrorist organizations from obtaining weapons would be removed,
and the violence that destabilizes countries and causes mass migration would be fueled!

Please oppose this terrible proposal, and help keep our country safe.




                                                WASHSTATEB006344
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3671 of 3743

                                                                                   As of: 7/16/18 4:02 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-942u-ntfz
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1274
Public Comment 1047. Individual. Elaine Fischer. 7-4-18



                                       Submitter Information
Name: Elaine Fischer
Address:
  2514 Sharmar Rd.
  Roanoke, VA, 24018


                                           General Comment
It is INSANE to sell guns to everyone and not expect them to be turned on us! Please do NOT loosen the rules
for firearms export, just to allow for greedy Corporate Profit.

Right now, firearms exports are classified as military (as they should be). This is why they are under the
regulation of the State Department, and why Congress can block sales of large batches of firearms to foreign
countries. With the rule change, Congress would no longer be automatically informed about sizable weapons
sales that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.




                                                 WASHSTATEB006345
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3672 of 3743

                                                                                As of: 7/16/18 4:03 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-942u-7eme
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1275
Public Comment 1048. Individual. Alex Escott. 7-4-18



                                      Submitter Information
Name: Alex Escott


                                         General Comment
I am a gun owner and I oppose this rule change that would switch the regulations of firearms export from the
U.S. State Department to the U.S. Commerce Department.




                                               WASHSTATEB006346
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3673 of 3743

                                                                                   As of: 7/16/18 4:04 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-942v-4q2f
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1276
Public Comment 1049. Anonymous. 7-4-18



                                       Submitter Information
Name: Anonymous Anonymous


                                          General Comment
I oppose this rule change that would switch the regulation of firearms export from the US State Dept to the US
Commerce Dept.
Controlling gun sales to foreign countries is important to countering terrorism, and for ensuring national safety.
The US Commerce Dept does not have sufficient resources to regulate these foreign sales adequately. That
responsibility should remain with the US State Dept.




                                                 WASHSTATEB006347
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3674 of 3743

                                                                               As of: 7/16/18 4:04 PM
                                                                               Received: July 04, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 16, 2018
                                                                               Tracking No. 1k2-942v-5bxi
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1277
Public Comment 1050. Individual. Stephanie Stout. 7-4-18



                                     Submitter Information
Name: Stephanie Stout


                                         General Comment
I do not want the handling of export licenses of semiautomatic assault rifles and other powerful military style
firearms moved from the U.S. State Department to the U.S. Commerce Department. Regardless of how profitable
the sales of more US made weapons would be to our firearms manufacturers, producing and selling more
weapons to more nations of our violent planet would ultimately undermine US safety and security. Criminals and
terrorists would use these additional weapons to prey upon Americans and our friends abroad and in our own
country. There are already too many weapons loose in the world already. I am a retired US Army combat
veteran, and I served to protect my country and our allies and friends, not to promote the profits of GREEDY
multi-national corporations. Furthermore, our arms industry should be completely nationalized in order to
produce necessary weapons and military equipment for our forces and those of our allies at lower cost and
remove the profit motive for selling weapons of war.




                                               WASHSTATEB006348
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3675 of 3743

                                                                                   As of: 7/16/18 4:05 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-942v-yenu
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1278
Public Comment 1051. Individual. Betty Winholtz. 7-4-18



                                       Submitter Information
Name: Betty Winholtz
Address:
  405 acacia
  Morro Bay, CA, 93442
Email: winholtz@sbcglobal.net


                                          General Comment
Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines and Turkey.

Not only will lives in other countries be in danger, but guns made here can be used against us.

What are you thinking!




                                                 WASHSTATEB006349
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3676 of 3743

                                                                              As of: 7/16/18 4:06 PM
                                                                              Received: July 04, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 16, 2018
                                                                              Tracking No. 1k2-942v-b4xy
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1279
Public Comment 1052. Individual. Will Branch. 7-4-18



                                     Submitter Information
Name: Will Branch


                                        General Comment
I oppose the proposed rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This change may be beneficial to American business, but it is
detrimental to American security.




                                              WASHSTATEB006350
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3677 of 3743

                                                                                 As of: 7/16/18 4:09 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942v-68po
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1280
Public Comment 1053. Individual. Eloise Prevost. 7-4-18



                                      Submitter Information
Name: Eloise Prevost
Address:
  9332 W Mariposa Grande Ln
  Peoria, AZ, 85383
Email: EDP1953@AOL.COM
Phone: 5084961428


                                          General Comment
Do not change policies to the commerce dept !!!! It is all about $$$ and not safety. Guns kill in the wrong hands.
This is not good. The world is evil enough without providing firearms to bad individuals. It is more than obvious.
Too many people in office care more about how much money can be made in business transactions than the
world wide safety of people and animal lives.
Every day someone in government is ripping apart government policies and trying to undo protections. Elected
officials need to listen to the public and not the big greedy corporations.
Really sad that our American government can't even balance their own budget and continually waste so much
money to the point of debt in the trillions of dollars.




                                                WASHSTATEB006351
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3678 of 3743

                                                                               As of: 7/16/18 4:10 PM
                                                                               Received: July 04, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 16, 2018
                                                                               Tracking No. 1k2-942v-itkf
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1281
Public Comment 1054. Individual. Natasha Gubert. 7-4-18



                                     Submitter Information
Name: Natasha Gubert


                                         General Comment
please do not allow the purview of firearms sales to be transferred from the State Department to the Commerce
Department. The proliferation of arms sales freed from the oversight now mandated by law would mean that
all kinds of evil people could buy high capacity weapons with impunity.




                                               WASHSTATEB006352
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3679 of 3743

                                                                                 As of: 7/16/18 4:11 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942v-6yax
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1282
Public Comment 1055. Individual. Dave Kisor. 7-4-18



                                      Submitter Information
Name: Dave Kisor


                                         General Comment
Safety is not what the NRA and the gun industry are concerned with. It's sales. They don't care who shoots who,
they only see their profit margin going through the roof. The only problem is there are already too many guns out
there already. The only positive here is American weapons tend to jam more often than European and Asian
weapons, so the American profit margin probably won't be as high as they would like. To that end, the American
manufacturers will undoubtedly whine like babies about unfair competition. American manufacturers don't focus
on efficiency, but rather mega sales; whereas, European and Asian manufacturers strive for efficiency. During
WW2, the Luftwaffe had Rhinemetal design and build a 30MM cannon for their fighters that could take down a
bomber with 5 to 7 rounds outside of the range of our 50 calibers and they did it. Bomber crews called it the
Jackhammer and it terrified them. A Soviet Sergeant named Kalishnakov acquired a German machine gun on the
Eastern front and made some modifications. It was used in the early part of the Korean Conflict and the Army
wasn't concerned. After Shenyang got it and put a sealed receiver group in it, our Armed Forces became very
concerned over this new weapon, that was to become the most widely used a popular weapon in the world today,
the AK-47. Don't expect American weapons to replace that anytime soon.




                                                WASHSTATEB006353
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3680 of 3743

                                                                              As of: 7/16/18 4:11 PM
                                                                              Received: July 04, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 16, 2018
                                                                              Tracking No. 1k2-942v-7x0y
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1283
Public Comment 1056. Individual. Mary McLaughlin Sta. Maria. 7-4-18



                                    Submitter Information
Name: Mary McLaughlin Sta. Maria


                                        General Comment
I oppose switching control of firearms from the State to the Commerce Dept. You should be ashamed if money is
worth that to you.




                                              WASHSTATEB006354
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3681 of 3743

                                                                                As of: 7/16/18 4:12 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-942w-b62k
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1284
Public Comment 1057. Individual. Barbara Johns. 7-4-18



                                     Submitter Information
Name: Barbara Johns


                                         General Comment
We will keep speaking out and speaking out we will. Our schools are no longer safe why is that? We need to feel
safe outside of our homes. People don't want to live in fear anymore. There is way to much shootings going on in
America and that is not good. Whatever happened to safety first? Whatever happened to respect and common
sense? Whatever happened to morals and values? Do tell? We all would like to know that now. This has gone on
long enough now so changes need to be made to make our schools feel safe again. These families of victims are
upset, angry and frustrated on how gun control is going. What laws we do have do not work anymore. Guns are
not toys. Guns are dangerous. Criminals and guns don't mix. To many innocent lives have been taken. The NRA
is not what it use to be. We are disappointed in our government and lawmakers. We don't feel safe anywhere
anymore. Children don't feel safe in schools anymore. To many guns out there. There are no gun laws and people
can do whatever they want why is that? How are we suppose to feel safe? How are our children suppose to feel
safe? This all has gotten way out of control. We are feel upset, angry and frustrated. Why are you letting the
NRA get away with this? We are looking out for the families that lost loved ones from these shootings. We all
would like answers now. We all would like the truth now. We don't live in a safe America anymore. We need
laws that work. We need strict gun laws now. To many shootings going on. No one seems to care anymore why
is that? We will keep making noise until things change. People need to feel safe in parking lots, churchs, play
grounds, malls, stores, movie theatres, parks and anywhere else we are at. This has been a huge issue now.
Nothing is being done to protect families, schools and everyday people. We all would like to know where these
guns are coming from. Is this to much to ask?




                                               WASHSTATEB006355
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3682 of 3743

                                                                               As of: 7/16/18 4:17 PM
                                                                               Received: July 04, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 16, 2018
                                                                               Tracking No. 1k2-942w-vv23
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1285
Public Comment 1058. Individual. William Baker. 7-4-18



                                     Submitter Information
Name: William Baker
Address:
  9013 Natalie Ave. NE
  Albuquerque, 87111
Email: wmchbaker@gmail.com
Phone: 5052960198
Fax: 87111


                                        General Comment
I am appalled at the idea of removing regulation of firearms exports, which would be the practical effect of
having the Commerce Department "regulate" firearms sales. This opens the door to gun purchases by terrorists
and repressive regimes, with no congressional oversight. Selling weapons to terrorists is a dumb way for gun
manufacturers to make a buck, but obviously that's all they care about.




                                              WASHSTATEB006356
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3683 of 3743

                                                                            As of: 7/16/18 4:18 PM
                                                                            Received: July 04, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-942w-2rzk
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1286
Public Comment 1059. Individual. Edh Stanley. 7-4-18



                                    Submitter Information
Name: Edh Stanley
Address:
  Sacramento, CA, 95823-1457
Email: itsEdh@softcom.net
Phone: 9164279095


                                       General Comment
I think Congress should know when large numbers of weapons are sold.




                                             WASHSTATEB006357
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3684 of 3743

                                                                            As of: 7/16/18 4:18 PM
                                                                            Received: July 04, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 16, 2018
                                                                            Tracking No. 1k2-942w-q0pc
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1287
Public Comment 1060. Individual. David Benson. 7-4-18



                                     Submitter Information
Name: David Benson
Address:
  725 NE Illinois Street
  Pullman, WA, 99163
Email: davidbernardbenson@gmail.com


                                         General Comment
I strenuously oppose this proposed rule change.




                                                  WASHSTATEB006358
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3685 of 3743

                                                                                    As of: 7/16/18 4:19 PM
                                                                                    Received: July 04, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 16, 2018
                                                                                    Tracking No. 1k2-942w-ibrl
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1288
Public Comment 1061. Individual. Timothy Beitel. 7-4-18



                                       Submitter Information
Name: Timothy Beitel


                                           General Comment
I will say this again because it is important and it bears repeating, I oppose this change in the rules that would
switch the regulations of firearms export from the U.S. State Department to the U.S. Commerce Department.
Please dont do this, we should be trying to make things better not worse.




                                                  WASHSTATEB006359
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3686 of 3743

                                                                                   As of: 7/16/18 4:20 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-942w-eeq1
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1289
Public Comment 1062. Individual. Donald Goldhamer. 7-4-18



                                       Submitter Information
Name: Donald Goldhamer


                                          General Comment
Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

Firearms are not mere commodities and the Commerce Department is unequipped to properly control their
movement.




                                                 WASHSTATEB006360
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3687 of 3743

                                                                                  As of: 7/16/18 4:21 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-942w-ov1v
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1290
Public Comment 1063. Individual. Fred Clarke. 7-4-18



                                      Submitter Information
Name: Fred Clarke
Address:
  1007 Rosa Parks Blvd Row 8.9n
  Nashville, 37208
Email: photozen@gmail.com


                                          General Comment
The situation in the US is not normal, compared to all the other industrialised nations, it is almost primitive.
the fact you have to have a gun in the US reflects on the US being an unsafe and unstable country. more guns is
not an answer, rather just adding to the escalating problem of gun violence and gun deaths in the US. This
problem is partly due to the accessibility of massive numbers of firearms in the US but also the mentality of the
US population. The imperialistic nature of the US is also ingrained in the mentality of its own population, not
just the government. it is generally manufactured fear, fear the is used to justify many things in the US. It is
definitely a cultural thing. The 2nd amendment is constantly being misrepresented as well. thx




                                                WASHSTATEB006361
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3688 of 3743

                                                                                  As of: 7/16/18 4:21 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-942x-oeo5
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1291
Public Comment 1064. Individual. Elizabeth Schroder. 7-4-18



                                      Submitter Information
Name: Elizabeth Schroder


                                          General Comment
Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less! The
Commerce Department just does not have the resources to adequately enforce export controls. I oppose this rule
change that would switch the regulations of firearms export from the U.S. State Department to the U.S.
Commerce Department.




                                                WASHSTATEB006362
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3689 of 3743

                                                                                As of: 7/16/18 4:22 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-942x-5mzf
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1292
Public Comment 1065. Anonymous. 7-4-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment


Trump & the NRA want to sell more guns, especially exports. They want it to be easier to export guns.

Guns are lethal weapons & are dangerous. There should be more regulations & controls, not less.

Therefore, I oppose the rule change that would switch the regulation of firearm exports from the US State
Department to the US Commerce Department. The Commerce Dept is ill-equipped to handle the process.




                                               WASHSTATEB006363
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3690 of 3743

                                                                                 As of: 7/16/18 4:23 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942x-pm57
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1293
Public Comment 1066. Individual. J.T. Smith. 7-4-18



                                      Submitter Information
Name: J.T. Smith
Address:
  Sellersville, PA, 18960
Email: ace910046sca1@hotmail.com
Phone: 2672814056


                                          General Comment
Reality check: Firearms are dangerous. They are used to kill people every day around the world in acts of
organized crime, political violence, terrorism, and human rights violations. They should be subject to far more
controls, not less!




                                                WASHSTATEB006364
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3691 of 3743

                                                                              As of: 7/16/18 4:23 PM
                                                                              Received: July 04, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 16, 2018
                                                                              Tracking No. 1k2-942x-wjt7
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1294
Public Comment 1067. Individual. Cynthia Mastro. 7-4-18



                                     Submitter Information
Name: Cynthia Mastro


                                        General Comment
I oppose a rule change that would allow the Dept. of Commece to regulate arms shipments.




                                              WASHSTATEB006365
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3692 of 3743

                                                                                  As of: 7/16/18 4:24 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-942x-c6ig
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1295
Public Comment 1068. Individual. Michael Dinowitz. 7-4-18



                                      Submitter Information
Name: Michael Dinowitz
Address:
  23 Meadow Ave
  Medford, NY, 11763
Email: mdinowit@hotmail.com
Phone: 6318032678
Fax: 11763


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This transfer does almost nothing for the citizen while creating opportunity for
industrial profit for the firearms industry and NRA. It also removes Congressional ability to oversee and help
regulate fire arms sales.

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey. Meanwhile, the Commerce Department just does not have the resources to adequately
enforce export controls. Its Bureau of Industry and Security does not have staff everywhere. This means that
firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

This rule change must be opposed and defeated for the safety of all people both in the US and the world.




                                                WASHSTATEB006366
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3693 of 3743

                                                                                As of: 7/16/18 4:25 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-942x-s2qe
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1296
Public Comment 1069. Anonymous. 7-4-18



                                      Submitter Information
Name: anonymous Anonymous


                                         General Comment
I am very concerned with proposed legislation to change the control of exporting firearms from the State
Department to the Commerce Department. Some of the egregious effects would be:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.
It would remove licensing requirements for brokers, increasing the risk of trafficking.
It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the glob
Most Sincerely




                                               WASHSTATEB006367
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3694 of 3743

                                                                                As of: 7/16/18 4:26 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-942y-73yk
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1297
Public Comment 1070. Individual. Tara Poelzing. 7-4-18



                                      Submitter Information
Name: Tara Poelzing
Address:
  Roanoke, VA, 24015
Email: tarapoelzing@yahoo.com
Phone: 5406823870


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.
The State Department focuses on safeguarding our nation while the Commerce Department focuses primarily on
promoting business.
In the case of firearms, safety should come first and foremost. The potential to move more weapons in the hands
of additional dangerous people and regimes must be considered and immediately addressed. This is the first and
easiest step to avoid that situation. Oppose the rule change!




                                               WASHSTATEB006368
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3695 of 3743

                                                                                As of: 7/16/18 4:35 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-942y-g79w
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1298
Public Comment 1071. Individual. Carlos Cunha. 7-4-18



                                     Submitter Information
Name: Carlos Cunha


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. It is clear that one of the reasons Mexico is having so many problems is because
of the outflow of American firearms to the country. This rule change will facilitate the process in Mexico and
other countries leading to more crime and more immigrants fleeing to the US:.




                                               WASHSTATEB006369
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3696 of 3743

                                                                                 As of: 7/16/18 4:36 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942y-p57q
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1299
Public Comment 1072. Individual. Gavi Stevens. 7-4-18



                                      Submitter Information
Name: Gavi Stevens


                                          General Comment
So now the NRA is trying to dictate foreign policy for our government and what to sell overseas. That is just how
arrogant they are and how much they think they control this administration and Congress. This overreach by an
organization that has grown into one that tries to control governments from the local to the national has to be
stopped before they become the puppet master of our country. We can't allow an organization whose sole
purpose is to put lethal weapons into the hands of as many people as possible to dictate police to our leaders.
Allowing increased exporting of assault weapons overseas just means that more insurgents will be using those
weapons against us, our military forces and our allies forces, causing that many more deaths and injuries. Is that
what you want to be known for? Allowing those young men to die or be wounded unnecessarily just to benefit
one organization's lust for power? I can only hope not.




                                                WASHSTATEB006370
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3697 of 3743

                                                                                  As of: 7/16/18 4:37 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-942y-4xqs
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1300
Public Comment 1073. Individual. Mary Kuck. 7-4-18



                                       Submitter Information
Name: Mary Kuck


                                          General Comment
I strongly oppose the above proposed rule. Having lived in the Caribbean for 23 years, I have seen what the
influx of illegal weapons has done to destabilize governments. If anyone can buy these legally, we will
exacerbate our contribution to the violence that is sending immigrants out of their homes into our country as a
last resort for finding safety.

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.[4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.[5]
It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]
It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

This change should never take place.
Thank you, Mary Kuck


                                                WASHSTATEB006371
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3698 of 3743

                                                                                   As of: 7/16/18 4:38 PM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 16, 2018
                                                                                   Tracking No. 1k2-942y-9c5w
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1301
Public Comment 1074. Individual. Margaret Heatherly. 7-4-18



                                       Submitter Information
Name: Margaret Heatherly
Address:
  10 Wayne Drive
  Taylors, SC, 29687
Email: tth42@gmx.com
Phone: 8643228620
Fax: 29687


                                          General Comment
You want more unregulated weapons to kill men, women and children. You want more unregulated weapons to
cause death and destruction? You more more unregulated weapons to destabilize the world? You want more
unregulated weapons to make it harder for everyone?

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!




                                                 WASHSTATEB006372
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3699 of 3743

                                                                                 As of: 7/16/18 4:38 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942y-wos5
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1302
Public Comment 1075. Individual. M Hewitt. 7-4-18



                                      Submitter Information
Name: M Hewitt


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Stop the nonsensical proliferation of weapons!




                                                WASHSTATEB006373
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3700 of 3743

                                                                              As of: 7/16/18 4:41 PM
                                                                              Received: July 04, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 16, 2018
                                                                              Tracking No. 1k2-942y-gnri
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1303
Public Comment 1076. Anonymous. 7-4-18



                                     Submitter Information
Name: Anonymous Anonymous
Address: United States,


                                        General Comment
I oppose allowing the Commerce Department to have any thing to do with selling firearms to any foriegn
country.




                                              WASHSTATEB006374
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3701 of 3743

                                                                                 As of: 7/16/18 4:42 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942y-2yjv
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1304
Public Comment 1077. Anonymous. 7-4-18



                                      Submitter Information
Name: Anonymous Anonymous


                                         General Comment
I had been under the impression that this administration was against foreign terrorists and foreign criminals who
could hurt American citizens. Deregulating weapons sales to foreign buyers makes America less safe.
Part of the mess in Afghanistan was because they had weapons we sold them when we were trying to take out the
USSR. Then voila, Taliban!
Because we have legal gun ownership in this country, we have a very active market for guns and American-made
weaponry is very high quality. Do we really want it to be easy for those weapons to get in the hands of the next
Osama bin Laden?
Oh, I see. Obama killed bin Laden, therefore bin Laden must not have been that bad, and we should encourage
more terrorists to continue erasing Obama's legacy. Because MAGA means Make America Vulnerable Again,
right?




                                               WASHSTATEB006375
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3702 of 3743

                                                                               As of: 7/16/18 4:43 PM
                                                                               Received: July 04, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 16, 2018
                                                                               Tracking No. 1k2-942z-mwed
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1305
Public Comment 1078. Individual. Carolyn Dipboye. 7-4-18



                                     Submitter Information
Name: Carolyn Dipboye


                                         General Comment
I am extremely. extremely opposed to moving oversight of export of weapons from the State Department to the
Commerce Department. Given the situation in our own country and the situation in Mexico and Central
American countries due to lax regulation on firearms in our country, this is exactly the wrong move in that it
would enable the acceleration of gun violence. I strongly urge you to resist this move. We are at a time when
more effective regulation on firearms is critical. We are not at a point where making more money on guns could
possibly be beneficial to anyone other than the manufacturers. Please resist this change!




                                               WASHSTATEB006376
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3703 of 3743

                                                                                 As of: 7/16/18 4:43 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942z-u8ty
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1306
Public Comment 1079. Individual. Rebecca Anonymous. 7-4-18



                                      Submitter Information
Name: Rebecca Anonymous


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Firearms are dangerous. They are used to kill people every day around the
world in acts of organized crime, political violence, terrorism, and human rights violations. They should be
subject to more controls, not less! Do not let the NRA run OUR government for gun manufacturers profit.




                                                WASHSTATEB006377
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3704 of 3743

                                                                                 As of: 7/16/18 4:44 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942z-uqa0
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1307
Public Comment 1080. Individual. Louise Backer. 7-4-18



                                      Submitter Information
Name: Louise Backer


                                          General Comment
I oppose the rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration. This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

The rule change would make the world a far more dangerous place because:
1. It would eliminate the State Departments Blue Lantern program which carries out hundreds of pre-license and
post-shipment inspections and publicly reports on them.
2. It would remove licensing requirements for brokers, increasing the risk of trafficking.
3. It would remove the State Departments block on the 3D printing of firearms and enable 3D printing of
firearms in the U.S. and around the globe.

Firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

We dont need more guns in the world or in the United States. We need more oversight to make sure the wrong
people dont obtain guns and ammunition.

Why are we helping the US gun industry [NRA] with this proposed change? They should not be the ones to
benefit at the incredible expense of innocent peoples safety.

                                                WASHSTATEB006378
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3705 of 3743




This is morally wrong and unethical. Please do not make the rule change. Do not be beholden to the NRA and
the gun industry just because they want to fill their pockets with the profits from the sales. Think of the innocent
people who would be impacted adversely.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!




                                                 WASHSTATEB006379
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3706 of 3743

                                                                                As of: 7/16/18 4:45 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-942z-bdyt
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1308
Public Comment 1081. Individual. Mary Beach. 7-4-18



                                      Submitter Information
Name: Mary Beach
Address:
  133 W. Cuyahoga Falls Ave
  Akron, OH, 44310
Email: beachmaryann@yahoo.com
Phone: 3306343075


                                         General Comment
I am writing to express my opposition to moving the oversight of international weapon sales from the State
Department to the Commerce Department. Thank you.




                                               WASHSTATEB006380
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3707 of 3743

                                                                                 As of: 7/16/18 4:45 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942z-kwfc
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1309
Public Comment 1082. Individual. Jessica Roeder. 7-4-18



                                      Submitter Information
Name: Jessica Roeder


                                         General Comment
I oppose moving the regulation of firearms exports from the State Department to the Commerce Department.
Doing so would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents such as organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration. This change is not in the best interest of our people, or
anyone's people.

One detail about the change: the removal of the ban on the 3D-printing of firearms is simply not acceptable.

Please reject this change.




                                                WASHSTATEB006381
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3708 of 3743

                                                                                 As of: 7/16/18 4:46 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942z-809t
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1310
Public Comment 1083. Individual. Alisa Schlacht. 7-4-18



                                      Submitter Information
Name: Alisa Schlacht


                                         General Comment
I am writing to implore you to prevent the rule change that would switch the regulations of firearms export from
the U.S. State Department to the U.S. Commerce Department. The United States should be a beacon of light for
freedom and justice in the world, not a global supplier of weapons to increase brutality and human suffering. The
U.S. Commerce Department should not be responsible for spreading murderous weapons around the world,
which will undoubtedly end up being used cruelly against innocent people and likely against Americans as well.




                                                WASHSTATEB006382
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3709 of 3743

                                                                                As of: 7/16/18 4:47 PM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 16, 2018
                                                                                Tracking No. 1k2-942z-vdbe
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1311
Public Comment 1084. Individual. LeeAnn Chastain. 7-4-18



                                      Submitter Information
Name: LeeAnn Chastain


                                         General Comment
I oppose switching the regulation and exportation of any and all arms from the U,S. Department of State to the
Department of Commerce. Such a move would enable the criminal elements in a society to exert even greater
power over the law-abiding populations and increase person-to-person crime anywhere such guns are sold.

We must deal with the current problems we have in this country with daily senseless gun deaths and mass
shootings and not export our arms and ammunition to other nations. In addition, we would be providing arms to
criminal or terrorist elements that also wish us harm, and greater violence against our troops or people abroad
would likely be carried out.

The U.S. State Department is much better suited to continue this role than the Commerce Department, which
would seek profits for gun manufacturers anywhere and everywhere.

Please oppose this change and continue to carefully regulate any sale and export of guns and ammunition.

Thank you.




                                               WASHSTATEB006383
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3710 of 3743

                                                                                 As of: 7/16/18 4:47 PM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 16, 2018
                                                                                 Tracking No. 1k2-942z-xn7a
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1312
Public Comment 1085. Individual. John J Paulhus. 7-4-18



                                      Submitter Information
Name: John J Paulhus


                                         General Comment
Foolish to change the regulation of firearms exports to Commerce. Don't do it.




                                               WASHSTATEB006384
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3711 of 3743

                                                                                  As of: 7/16/18 4:48 PM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 16, 2018
                                                                                  Tracking No. 1k2-942z-s9ns
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1313
Public Comment 1086. Anonymous. 7-4-18



                                       Submitter Information
Name: Anonymous Anonymous


                                          General Comment
Our family (from Ohio) opposes the proposed rule change to transfer firearms export regulations from the State
Department to the Commerce Department. This is unnecessary government fiddling, and dangerous for America.
Being driven by business interests (including the NRA and those who profit from arms sales), there is no reason
for doing this that would be in the interest of the US or our security -- both national and international. The
Commerce Department is ill-equipped to handle arms exports, making the US vulnerable to traffickers,
criminals, and terrorists, and poorly or unregulated arms exportation could also lead to instability elsewhere,
eventually building negative backlash for our country. (We already see the mass-migration problems formed
partly from some of our foreign policies which now we can learn from or anticipate -- this is such a case.) There
is simply no reason to make this change (except for profit for a small cadre of people), and many, many reasons
not to do so that (which benefit the entire country). In sum, this is reckless and unnecessary, and it would create
cost to American taxpayers for infrastructure changes that would be profligate and irresponsible.




                                                 WASHSTATEB006385
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3712 of 3743

                                                                                 As of: 7/17/18 9:11 AM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-942z-e0uw
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1401
Public Comment 1087. Individual. Judy Landress. 7-4-18



                                      Submitter Information
Name: Judy Landress


                                          General Comment
I strongly Oppose a rule change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.
The rule change would make the world a far more dangerous place.




                                                WASHSTATEB006386
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3713 of 3743

                                                                                 As of: 7/17/18 9:12 AM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-942z-m92q
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1403
Public Comment 1088. Individual. Pete Sandifer. 7-4-18



                                      Submitter Information
Name: Pete Sandifer
Address:
  408 Pecan tree dr.
  Montgomery, AL, 36109
Email: sparrowhawk5@charter.net
Phone: 3342729725


                                         General Comment
Haven't we/ you seen enough school /work carnage? It's time to register all. Any with history of abuse or mental
instability need not apply...
Of coerce having dishonorable discharged ex- Col. as leader of the NRA. Doesn't bode well for keeping
criminals out of gun control.
Please make common sense Laws!




                                                WASHSTATEB006387
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3714 of 3743

                                                                                 As of: 7/17/18 9:13 AM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-942z-hjmi
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1406
Public Comment 1089. Individual. Laurie Azzoto. 7-4-18



                                      Submitter Information
Name: Laurie Azzoto
Address:
  4212 Pisces Circle
  Liverpool, NY, 13090
Email: azzoto@aol.com
Phone: 3159999999
Fax: 13090


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Guns don;t belong in the hands of just anyone.




                                                WASHSTATEB006388
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3715 of 3743

                                                                                 As of: 7/17/18 9:13 AM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-942z-j8os
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1407
Public Comment 1090. Individual. Carol Kussart. 7-4-18



                                      Submitter Information
Name: Carol Kussart
Address:
  12129 Angle Crossing Rd
  Cerro Gordo, IL, 61818
Email: ckussart@gmail.com
Phone: 2178553258


                                          General Comment
I oppose this rule change that would move the regulation of the export of firearms from the State Department to
the Commerce Department. These weapons are military weapons and should remain that way. This move would
eliminate the State Department's inspection program and public reporting. It would also remove licensing
requirements for brokers which would very likely cause more trafficking, and it would remove the State
Department's block on 3D printing of firearms. Congress would also have no oversight ability under this move.
Therefore, the world would be less safe. I see this rule change as benefiting gun manufacturers only--there is no
other benefit to this change. Keep the regulations where they belong--with the State Department.




                                                WASHSTATEB006389
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3716 of 3743

                                                                                 As of: 7/17/18 9:18 AM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-942z-u94l
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1413
Public Comment 1091. Individual. Dwan Dorman. 7-4-18



                                      Submitter Information
Name: Dwan Dorman


                                         General Comment
I oppose the rule change to switch regulation of firearms exports from the U.S. State Department to the U.S.
Commerce Department. This is dangerous on many levels.




                                                WASHSTATEB006390
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3717 of 3743

                                                                                As of: 7/17/18 9:19 AM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-942z-6zw0
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1414
Public Comment 1092. Individual. Margaret Baum. 7-4-18



                                     Submitter Information
Name: Margaret Baum
Address:
  248 sunset dr
  Wilmette, IL, 60091


                                         General Comment
oppose the proposed rule change that would declassify firearms as military and move the regulations of firearms
export from the U.S. State Department to the U.S. Commerce Department. Firearms are weapons, no matter how
much organizations may want to call guns sport accessories , and are used to kill people. Moving the regulation
of firearms exports from the State Department to the Commerce Department would make firearms exports to
dangerous and autocratic regimes easier, remove safeguards that help keep agents like organized crime and
terrorist organizations from getting weapons, and further fuel violence that destabilizes countries and causes
mass migration. Firearms and weapons exports need more controls and export licensing requirements, not less.
Government should not sell out to dangerous business interests that work against public safety interests. I
Oppose this proposal.




                                               WASHSTATEB006391
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3718 of 3743

                                                                                 As of: 7/17/18 9:20 AM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-942z-v6hh
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1416
Public Comment 1093. Individual. Grady Warren. 7-4-18



                                      Submitter Information
Name: Grady Warren


                                          General Comment
The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business).[1] This
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security.

This is why they are under the regulation of the State Department, and why Congress can block sales of large
batches of firearms to foreign countries.[2] With the rule change, Congress would no longer be automatically
informed about sizable weapons sales that it could stop in the name of national security, even to countries where
there are serious human rights concerns, such as the Philippines and Turkey.[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.[5]
It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]
                                                WASHSTATEB006392
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3719 of 3743




It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.[7]




                                               WASHSTATEB006393
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3720 of 3743

                                                                                As of: 7/17/18 9:21 AM
                                                                                Received: July 04, 2018
                                                                                Status: Posted
PUBLIC SUBMISSION                                                               Posted: July 17, 2018
                                                                                Tracking No. 1k2-942z-se77
                                                                                Comments Due: July 09, 2018
                                                                                Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1418
Public Comment 1094. Individual. Chris Kermiet. 7-4-18



                                      Submitter Information
Name: Chris Kermiet
Address:
  2267 Hudson St.
  Denver, CO, 80207


                                         General Comment
Moving the handling of export licenses of semiautomatic assault weapons and other firearms from the U.S. State
Department ( to the U.S. Commerce Department is a truly dumb idea. Right now, firearms exports are classified
as military. This is why they are under the regulation of the State Department, and why Congress can block sales
of large batches of firearms to foreign countries. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security, even to
countries where there are serious human rights concerns, such as the Philippines and Turkey.

This appears to be a move by the gun manufacturers to sell more guns with less oversight. I'm strongly opposed
to this.




                                               WASHSTATEB006394
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3721 of 3743

                                                                                  As of: 7/17/18 9:21 AM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-942z-z075
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1420
Public Comment 1095. Individual. Julia Bumbaugh-Shah. 7-4-187



                                       Submitter Information
Name: Julia Bumbaugh-Shah
Address:
  1 S Lancaster Lane
  Newtown, PA, 18940


                                          General Comment
Right now, firearms exports are classified as military. These exports should stay under the regulation of the State
Department, so that Congress can block sales of large batches of firearms to foreign countries with serious
human rights concerns and be automatically informed about sizable weapons sales that it could stop in the name
of national security.

The Commerce Department does not have the resources to adequately enforce export controls. Its Bureau of
Industry and Security does not have staff everywhere. Firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large caches of
American guns and ammunition.




                                                 WASHSTATEB006395
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3722 of 3743

                                                                                 As of: 7/17/18 9:22 AM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9430-a7a4
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1422
Public Comment 1096. Individual. Katy Reddick. 7-4-18



                                      Submitter Information
Name: Katy Reddick
Address:
  50 Cherry Lane
  Durham, CT, 06422
Email: katyganino@yahoo.com


                                          General Comment
I oppose any change of regulations that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the
U.S. Commerce Department (focused on promoting American business).[1] This transfer of authority would
open new floodgates for arms sales internationally, with serious implications for our national security. These are
military grade weapons and must be regulated as such.




                                                WASHSTATEB006396
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3723 of 3743

                                                                                   As of: 7/17/18 9:23 AM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-9430-k7nd
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1423
Public Comment 1097. Individual. Susan Kute. 7-4-18



                                       Submitter Information
Name: Susan Kute
Address:
  2338
  Carolina Ave
  Louisville, KY, 40205
Phone: 5025339487


                                          General Comment
Keep control of shipments of firearms under control of State Department.

Please keep the strongest regulations on gun sales to all countries.
Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!




                                                 WASHSTATEB006397
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3724 of 3743

                                                                                  As of: 7/17/18 9:24 AM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9430-vozj
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1424
Public Comment 1098. Anonymous. 7-4-18



                                      Submitter Information
Name: Anonymous Anonymous


                                          General Comment
I believe the State Department should retain regulatory control over the export of munitions. Shifting these
munitions sales to Commerce Department oversight will result in these weapons getting into the hands of
terrorists.




                                                WASHSTATEB006398
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3725 of 3743

                                                                                 As of: 7/17/18 9:24 AM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9430-6c6o
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1425
Public Comment 1099. Individual. Stephen Weissman. 7-4-18



                                      Submitter Information
Name: Stephen Weissman
Address:
  434 Gorman Bridge Rd
  Asheville, NC, 28806
Email: sweissman4@gmail.com
Phone: 828-255-5602


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.
Having such exports under the Commerce Department would remove many of the controls which limit massive
firearms sales overseas. It would allow 3-D printers to export patterns for firearms.




                                                WASHSTATEB006399
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3726 of 3743

                                                                                  As of: 7/17/18 9:25 AM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9430-xx73
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1426
Public Comment 1100. Individual. Debra whalen. 7-4-18



                                       Submitter Information
Name: Debra whalen


                                          General Comment
firearms exports are classified as military. This is why they are under the regulation of the State Department, and
why Congress can block sales of large batches of firearms to foreign countries

[2] With the rule change, Congress would no longer be automatically informed about sizable weapons sales that
it could stop in the name of national security. This would be a dangerous precedence. Do not change this law.




                                                 WASHSTATEB006400
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3727 of 3743

                                                                               As of: 7/17/18 9:26 AM
                                                                               Received: July 04, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 17, 2018
                                                                               Tracking No. 1k2-9430-f9yd
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1427
Public Comment 1101. Individual. Sharon Teagardin. 7-4-18



                                     Submitter Information
Name: Sharon Teagardin
Address:
  addieteagardin@mac.com
  4
  Indianapolis, 46227
Email: addieteagardin@mac.com
Phone: 3176963046
Fax: 46227


                                        General Comment
The American people have made it clear that we are opposed to guns, particularly semi-automatics. Do your job
and listen to the will of the people.




                                              WASHSTATEB006401
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3728 of 3743

                                                                             As of: 7/17/18 9:27 AM
                                                                             Received: July 04, 2018
                                                                             Status: Posted
PUBLIC SUBMISSION                                                            Posted: July 17, 2018
                                                                             Tracking No. 1k2-9430-b92m
                                                                             Comments Due: July 09, 2018
                                                                             Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1428
Public Comment 1102. Individual. Caren Flashner. 7-4-18



                                    Submitter Information
Name: Caren Flashner


                                        General Comment
I oppose the rule change that would switch the regulation of firearms export from the State Dept. to the
Commerce Dept. I believe the State Dept. better protects the American people, whereas the Commerce Dept.
wants to aid businesses in selling as many guns as possible, regardless of where and to whom.




                                             WASHSTATEB006402
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3729 of 3743

                                                                                   As of: 7/17/18 9:27 AM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-9430-yjkp
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1429
Public Comment 1103. Individual. Matthew Genaze. 7-4-18



                                       Submitter Information
Name: Matthew Genaze
Address:
  334 Harvard Street
  Cambridge, MA, 02139
Email: aquarover@hotmail.com


                                          General Comment
The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department to the U.S.
Commerce Department. This transfer of authority would open new floodgates for arms sales internationally, with
serious implications for our national security.

Here are more details on how the rule change would make the world a far more dangerous place:

- It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.
- It would remove licensing requirements for brokers, increasing the risk of trafficking.
- It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.

Guns are an epidemic. Guns are a daily act of terrorism. Guns are a direct threat to our democracy. These facts
require direct and significant action immediately. I am only able to support legislators and the parties they are
members of that support aggressive gun regulation legislation.

                                                 WASHSTATEB006403
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3730 of 3743




I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.




                                                WASHSTATEB006404
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3731 of 3743

                                                                                  As of: 7/17/18 9:28 AM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9430-uzxu
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1430
Public Comment 1104. Individual. Susan Chandler. 7-4-18



                                       Submitter Information
Name: Susan Chandler
Address:
  3008 N 25th St
  Fort Pierce, FL, 34946


                                          General Comment
We already have endured many instances in which our firearms were used by foreign nationals to kill our troops.
We have also witnessed our firearms being used by terrorists, drug traffickers and extremist regimes to take
innocent lives.

Although they haven't done a stellar job of safeguarding our soldiers or civilian populations, the Department of
State must maintain control of international firearms sales, and foreign firearms sales must remain classified as
"military" ... the Department of Commerce has no resources to even begin to measure the monumental risks
involved in weapons export.

No matter how many people support this change, it must not be made.




                                                 WASHSTATEB006405
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3732 of 3743

                                                                               As of: 7/17/18 9:29 AM
                                                                               Received: July 04, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 17, 2018
                                                                               Tracking No. 1k2-9430-ui2l
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1431
Public Comment 1105. Individual. Bunny Music. 7-4-18



                                     Submitter Information
Name: Bunny Music
Address:
  20B Clove Avenue
  Sussex, NJ, 07461
Email: bunny.music@gmail.com


                                        General Comment
Are you freaking kidding me? We don't have enough guns in this country? Get smart and at least ban assault
weapons.




                                               WASHSTATEB006406
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3733 of 3743

                                                                                  As of: 7/17/18 9:30 AM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9430-qu6l
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1432
Public Comment 1106. Individual. Erika Olson. 7-4-18



                                      Submitter Information
Name: Erika Olson
Address: United States,
Email: eolson@mba2003.hbs.edu


                                          General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

I cannot believe this is even being considered. Guns and firearms are dangerous. They are used to kill people
every day around the world in acts of organized crime, political violence, terrorism, and human rights violations.

If anything we need MORE oversight and controls, not less!




                                                WASHSTATEB006407
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3734 of 3743

                                                                              As of: 7/17/18 9:31 AM
                                                                              Received: July 04, 2018
                                                                              Status: Posted
PUBLIC SUBMISSION                                                             Posted: July 17, 2018
                                                                              Tracking No. 1k2-9430-87tl
                                                                              Comments Due: July 09, 2018
                                                                              Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1433
Public Comment 1107. Individual. Alisa Norquist. 7-4-18



                                    Submitter Information
Name: Alisa Norquist


                                        General Comment
Please do not move the handling of export licenses of semiautomatic assault weapons and other powerful
firearms from the U.S. State Department to the U.S. Commerce Department. This transfer of authority would
open new floodgates for arms sales internationally, with serious implications for our national security.




                                              WASHSTATEB006408
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3735 of 3743

                                                                                 As of: 7/17/18 9:33 AM
                                                                                 Received: July 04, 2018
                                                                                 Status: Posted
PUBLIC SUBMISSION                                                                Posted: July 17, 2018
                                                                                 Tracking No. 1k2-9430-jgrh
                                                                                 Comments Due: July 09, 2018
                                                                                 Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1436
Public Comment 1108. Individual. Dustin Weinberger. 7-4-18



                                      Submitter Information
Name: Dustin Weinberger


                                         General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

If anything we need additional oversight and this change would drastically weaken oversight.




                                                WASHSTATEB006409
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3736 of 3743

                                                                                   As of: 7/17/18 9:37 AM
                                                                                   Received: July 04, 2018
                                                                                   Status: Posted
PUBLIC SUBMISSION                                                                  Posted: July 17, 2018
                                                                                   Tracking No. 1k2-9430-s7m2
                                                                                   Comments Due: July 09, 2018
                                                                                   Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1439
Public Comment 1109. Individual. J Ebby. 7-4-18



                                       Submitter Information
Name: J Ebby


                                           General Comment
I write today to state my opposition to moving the regulation of firearms exports from the State Department to
the Commerce Department.

Such change would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-
legal agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and contributes to mass migration.

- It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

- It would remove licensing requirements for brokers, increasing the risk of trafficking.

- It would remove the State Departments block on the 3D printing of firearms, effectively enabling 3D printing
of firearms in the U.S. and around the globe.

The State Department has shown itself to be well equipped to perform this strategically important function.
Together with Congress, it is in a unique position to thus protect this great nation from harm to national security
that can result from large batch firearms sales to foreign countries.

There is nothing broken that could possibly be fixed by the moving the regulation of firearms exports from the
State Department to the Commerce Department.




                                                 WASHSTATEB006410
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3737 of 3743

                                                                            As of: 7/17/18 9:38 AM
                                                                            Received: July 04, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 17, 2018
                                                                            Tracking No. 1k2-9430-k7lx
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1441
Public Comment 1110. Anonymous. 7-4-18



                                    Submitter Information
Name: Anonymous Anonymous


                                       General Comment
I oppose this!




                                             WASHSTATEB006411
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3738 of 3743

                                                                                  As of: 7/17/18 9:38 AM
                                                                                  Received: July 04, 2018
                                                                                  Status: Posted
PUBLIC SUBMISSION                                                                 Posted: July 17, 2018
                                                                                  Tracking No. 1k2-9430-9y6w
                                                                                  Comments Due: July 09, 2018
                                                                                  Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1442
Public Comment 1111. Individual. Raymond Valinoti, Jr.. 7-4-18



                                      Submitter Information
Name: Raymond Valinoti, Jr.


                                          General Comment
I received this disturbing message from MomsRising.org in my email. I agree with this organization about this:

"The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business)...] This
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security.

"HERES THE LOW DOWN: Right now, firearms exports are classified as military. This is why they are under
the regulation of the State Department, and why Congress can block sales of large batches of firearms to foreign
countries...] With the rule change, Congress would no longer be automatically informed about sizable weapons
sales that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

"Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls.
Its Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to
obtaining large caches of American guns and ammunition.

"The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration."

                                                WASHSTATEB006412
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3739 of 3743




PLEASE, for the sake of America and the rest of the world, OPPOSE this rule change!




                                              WASHSTATEB006413
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3740 of 3743

                                                                                    As of: 7/17/18 9:39 AM
                                                                                    Received: July 04, 2018
                                                                                    Status: Posted
PUBLIC SUBMISSION                                                                   Posted: July 17, 2018
                                                                                    Tracking No. 1k2-9430-k5q6
                                                                                    Comments Due: July 09, 2018
                                                                                    Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1443
Public Comment 1112. Individual. Linda Novenski. 7-4-18



                                       Submitter Information
Name: Linda Novenski


                                           General Comment
I am strongly opposed to the unbridled commercialization of weapons sales. Our national security must not be
bypassed by weapons manufacturers and arms dealers intent on boosting their sales wherever they can find
buyers. It is bad enough right now, but removing the last vestige of US Dept of State control means uncontrolled
flows of military weapons to the highest bidder.

Profits are not the only factor to consider here. Our national security, and security of our citizens around the
world, are at stake. Keep international traffic in arms under the control of the U.S. Department of State.

Sincerely,
Linda Novenski




                                                 WASHSTATEB006414
          Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3741 of 3743

                                                                            As of: 7/17/18 9:40 AM
                                                                            Received: July 04, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 17, 2018
                                                                            Tracking No. 1k2-9430-a59f
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1444
Public Comment 1113. Individual. Mike Sudalnik. 7-4-18



                                    Submitter Information
Name: Mike Sudalnik
Address:
  7810 E. Lamont Rd.
  Argyle, WI, 53504
Email: mikensue@wildblue.net
Phone: 6085433729


                                       General Comment
This RULE would DESTROY any control of arms sales by Agencies( Congress,State Department,etc.) and hand
off this responsibility to an agency( Commerce), that has MEAGER ABILITY, INSUFFICIENT PERSONNEL ,
and a mind set 180 degrees in opposition to NATIONAL SAFETY! "IF they have the cash..they get the guns.."
this would be their maxim..a formula any GANGSTER, revolutionary, terrorist, etc. would love! Totally
UNACCEPTABLE!




                                             WASHSTATEB006415
           Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3742 of 3743

                                                                            As of: 7/17/18 9:41 AM
                                                                            Received: July 04, 2018
                                                                            Status: Posted
PUBLIC SUBMISSION                                                           Posted: July 17, 2018
                                                                            Tracking No. 1k2-9430-gc6p
                                                                            Comments Due: July 09, 2018
                                                                            Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1445
Public Comment 1114. Individual. Laura Carroll. 7-4-18



                                     Submitter Information
Name: Laura Carroll
Address:
  9511 Saginaw st
  Silver spring, MD, 20901
Email: Tomc61@verizon.net
Phone: 301-589-3359


                                         General Comment
Please do not make this change! We need more oversite
Of gun trafficking not less. Do we really want to unleash
3D printed guns in the world? Do we really want to allow
Guns to be sold to oppressive governments? Sounds like
Oliver North learned nothing from his Iran contra days.
Look our president has continually expressed sympathy
And alignment its brutal dictators: kim jung un, Duarte,
And Putin to name a few. This is not what Americans
Want to be known for. We stand for freedom. Please do
Not take this action.




                                               WASHSTATEB006416
            Case 2:20-cv-00111-RAJ Document 106-2 Filed 09/23/20 Page 3743 of 3743

                                                                               As of: 7/17/18 9:41 AM
                                                                               Received: July 04, 2018
                                                                               Status: Posted
PUBLIC SUBMISSION                                                              Posted: July 17, 2018
                                                                               Tracking No. 1k2-9430-vzju
                                                                               Comments Due: July 09, 2018
                                                                               Submission Type: Web

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1446
Public Comment 1115. Individual. q q. 7-4-18



                                     Submitter Information
Name: q q


                                         General Comment
close the loopholes, make background checks obligatory, control the distribution, ban bump stocks




                                               WASHSTATEB006417
